       Case 3:11-md-02244-K Document 1103 Filed 05/05/20                            Page 1 of 206 PageID 43039

                                          Cases Related to MDL 2244
                                             Judge: Ed Kinkeade
                                                                                           Other Case
       Case Number                         Title                         Other Court                     Date Filed
                                                                                            Number
                       IN RE: DePuy Orthopaedics, Inc, Pinnacle
1    3:11‐md‐02244‐K                                                                                      5/24/2011
                       Hip Implant Products Liability Litigation
2    3:10‐cv‐01406‐K   Cox v. Depuy Inc et al                                                             7/16/2010
3    3:11‐cv‐00125‐K   Shirilla v. Johnson & Johnson Services Inc et                                      1/19/2011
                       Prabhudial et al v. DePuy Orthopaedics, Inc.    New York
4    3:11‐cv‐01162‐K                                                                     1:11‐cv‐0398      6/2/2011
                       et al                                           Northern
                       Grace Purnia v. DePuy Orthopaedics, Inc. et     California
5    3:11‐cv‐01176‐K                                                                     2:10‐cv‐09192     6/2/2011
                       al                                              Central
                       Britton et al v. Depuy Orthopaedics, Inc. et    Pennsylvania
6    3:11‐cv‐01179‐K                                                                     4:11‐cv‐00509     6/3/2011
                       al                                              Middle
                       Cashman et al v. DePuy Orthopaedics, Inc.       California
7    3:11‐cv‐01180‐K                                                                     3:11‐cv‐01737     6/3/2011
                       et al                                           Northern
                       Crittendon et al v. DePuy Orthopaedics,         California
8    3:11‐cv‐01181‐K                                                                     4:11‐cv‐01750     6/6/2011
                       Inc.                                            Northern
                                                                       California
9    3:11‐cv‐01182‐K   Wooten v. DePuy Orthopaedics, Inc. et al                          4:11‐cv‐01787     6/3/2011
                                                                       Northern
                                                                       California
10   3:11‐cv‐01183‐K   Toth v. DePuy Orthopaedics, Inc. et al                            4:11‐cv‐01728     6/3/2011
                                                                       Northern
                       Granoff et al v. DePuy Orthopaedics, Inc. et
11   3:11‐cv‐01184‐K                                                Rhode Island         1:11‐cv‐00161     6/3/2011
                       al
12   3:11‐cv‐01186‐K   Cornis et al v. DePuy Orthopaedics Inc et al Washington           2:10‐cv‐02000     6/2/2011
                                                                    Florida
13   3:11‐cv‐01189‐K   Gibney v. Depuy Orthopaedics, Inc. et al                          2:11‐cv‐14128     6/3/2011
                                                                    Southern
                       Catherine Falvey v. DePuy Orthopaedics,      California
14   3:11‐cv‐01191‐K                                                                     2:11‐cv‐02441     6/3/2011
                       Inc. et al                                   Central
                       Campbell et al v. DePuy Orthopaedics, Inc. Tennessee
15   3:11‐cv‐01192‐K                                                                     3:11‐cv‐00215     6/3/2011
                       et al                                        Middle
                                                                    Florida
16   3:11‐cv‐01194‐K   Feddeman v. DePuy Orthopaedics, Inc. et al                        9:11‐cv‐80048     6/3/2011
                                                                    Southern
                                                                    Alabama
17   3:11‐cv‐01195‐K   Davis v. Depuy Orthopaedics, Inc et al                            5:11‐cv‐01259     6/3/2011
                                                                    Northern
18   3:11‐cv‐01203‐K   Hubbard v. DePuy Orthopaedics, Inc et al        New Jersey        3:11‐cv‐02420     6/6/2011
19   3:11‐cv‐01204‐K   Lyster et al v. DePuy Orthopaedics, Inc. et     California        4:11‐cv‐01736     6/3/2011
                       Sillman et al v. DePuy Orthopaedics, Inc. et
20   3:11‐cv‐01205‐K                                                   New Jersey        3:11‐cv‐01945     6/6/2011
                       al
21   3:11‐cv‐01206‐K   Graham v. Depuy Orthopedics Inc et al           District od       1:11‐cv‐00343     6/6/2011
                       Laschinger et al v. DePuy Orthopaedics, Inc.
22   3:11‐cv‐01212‐K                                                   Minnesota         0:11‐cv‐01081     6/6/2011
                       et al
23   3:11‐cv‐01213‐K   Monroe v. DePuy Orthopaedics, Inc. et al        Minnesota         0:11‐cv‐01080     6/6/2011
                       Lowder et al v. DePuy Orthopaedics, Inc. et California
24   3:11‐cv‐01214‐K                                                                     3:11‐cv‐01822     6/6/2011
                       al                                          Northern
       Case 3:11-md-02244-K Document 1103 Filed 05/05/20                           Page 2 of 206 PageID 43040

25   3:11‐cv‐01223‐K   Wilma G. Wenner v. Depuy Orthopaedics          California        2:10‐cv‐09191    6/7/2011
                       Michael Humphrey v. Depuy Orthopaedics         California
26   3:11‐cv‐01224‐K                                                                    2:11‐cv‐03176    6/7/2011
                       Inc et al                                      Central
                       Michael Humphrey v. DePuy Orthopaedics,        California
27   3:11‐cv‐01226‐K                                                                    2:11‐cv‐03356    6/7/2011
                       Inc. et al                                     Central
                       Sanford D Greenberg v. Depuy                   California
28   3:11‐cv‐01232‐K                                                                    2:11‐cv‐02971    6/8/2011
                       Orthopaedics Inc et al                         Central
                       Ronshausen v. DePuy Orthopaedics, Inc. et      Missouri
29   3:11‐cv‐01233‐K                                                                    4:11‐cv‐00577    6/8/2011
                       al                                             Eastern
30   3:11‐cv‐01254‐K   Kramer et al v. DePuy Orthopaedics, Inc.       Illinois Northern 1:10‐cv‐05034   6/13/2011
                       Elizabeth Zapf v. DePuy Orthopaedics, Inc.  California
31   3:11‐cv‐01260‐K                                                                    2:11‐cv‐03104   6/10/2011
                       et al                                       Central
                       Kathleen Ponzini v. DePuy Orthopaedics,     California
32   3:11‐cv‐01261‐K                                                                    2:11‐cv‐02884   6/10/2011
                       Inc. et al                                  Central
                       Mark Phelps v. Depuy Orthopaedics Inc et    California
33   3:11‐cv‐01264‐K                                                                    2:11‐cv‐03139   6/13/2011
                       al                                          Central
                       Herman M Gettings Jr v. Depuy               California
34   3:11‐cv‐01265‐K                                                                    2:11‐cv‐03278   6/13/2011
                       Orthopaedics Inc et al                      Central
                                                                   California
35   3:11‐cv‐01266‐K   Larry Gross v. Depuy Orthopaedics Inc et al                      2:11‐cv‐03129   6/13/2011
                                                                   Central
36   3:11‐cv‐01267‐K   Jones et al v. DePuy Orthopaedics, Inc.        Illinois Northern 1:11‐cv‐01219   6/13/2011
                                                                      North Carolina
37   3:11‐cv‐01275‐K   Wood v. DePuy Orthopaedics, Inc. et al                           7:11‐cv‐00092   6/13/2011
                                                                      Eastern
38   3:11‐cv‐01276‐K   Hutson v. DePuy Orthopaedics, Inc. et al       Illinois Northern 1:11‐cv‐02939   6/13/2011
                                                                      California
39   3:11‐cv‐01277‐K   Resendez v. DePuy Orthopaedics, Inc. et al                       4:11‐cv‐02350   6/13/2011
                                                                      Northern

40   3:11‐cv‐01278‐K   Meo v DePuy Orthopedics, Inc. et al            Ohio Northern     1:11‐cv‐00953   6/13/2011

                       Dan Summers v. DePuy Orthopaedics Inc et     California
41   3:11‐cv‐01279‐K                                                                    2:11‐cv‐03926   6/13/2011
                       al                                           Central
                       Jeffrey A Jones v. Depuy Orthopaedics Inc    California
42   3:11‐cv‐01281‐K                                                                    2:11‐cv‐03081   6/13/2011
                       et al                                        Central
                       Elliott et al v. DePuy Orthopaedics, Inc. et California
43   3:11‐cv‐01282‐K                                                                    5:11‐cv‐01740   6/13/2011
                       al                                           Northern
                                                                    Louisiana
44   3:11‐cv‐01287‐K   Kelly v. DePuy Orthopaedics, Inc. et al                          2:11‐cv‐01263   6/14/2011
                                                                    Eastern
                       Parker et al v. DePuy Orthopaedics, Inc. et Louisiana
45   3:11‐cv‐01298‐K                                                                    2:11‐cv‐01249   6/14/2011
                       al                                           Eastern
                                                                    Louisiana
46   3:11‐cv‐01299‐K   Nunley v. DePuy Orthopaedics, Inc. et al                         2:11‐cv‐01264   6/14/2011
                                                                    Eastern
                                                                    Louisiana
47   3:11‐cv‐01310‐K   Bertoniere v. DePuy Orthopaedics, Inc. et al                     2:11‐cv‐00716   6/15/2011
                                                                    Eastern
48   3:11‐cv‐01311‐K   Perez v. DePuy Orthopaedics, Inc. et al      California          4:11‐cv‐01743   6/15/2011
       Case 3:11-md-02244-K Document 1103 Filed 05/05/20                        Page 3 of 206 PageID 43041

                       Santorelli et al v. DePuy Orthopaedics, Inc. Louisiana
49   3:11‐cv‐01312‐K                                                                 2:11‐cv‐00550   6/15/2011
                       et al                                        Eastern
50   3:11‐cv‐01314‐K   Williams v. DePuy Orthopaedics, Inc. et al   Texas Southern 4:11‐cv‐01500     6/15/2011

51   3:11‐cv‐01328‐K   Brown v. Depuy Orthopaedics, Inc. et al      Virginia Eastern 3:11‐cv‐00235   6/17/2011

52   3:11‐cv‐01329‐K   Hawley v. Johnson & Johnson et al            Virginia Eastern 3:11‐cv‐00195   6/16/2011

53   3:11‐cv‐01364‐K   Sevre et al v. DePuy Orthopaedics, Inc. et al Minnesota       0:11‐cv‐01461   6/22/2011

54   3:11‐cv‐01378‐K   Foss et al v. DePuy Orthopaedics, Inc. et al Minnesota        0:11‐cv‐01542   6/23/2011
                                                                  Louisiana
55   3:11‐cv‐01407‐K   Horn et al v. Depuy Orthopaedics Inc et al                    2:11‐cv‐00855   6/27/2011
                                                                  Western
                       Thomas J Hughes v. DePuy Orthopaedics      California
56   3:11‐cv‐01415‐K                                                                 2:11‐cv‐04709   6/28/2011
                       Inc et al                                  Central
                                                                  Florida
57   3:11‐cv‐01437‐K   Lockhart v. Depuy Orthopaedics, Inc. et al                    9:11‐cv‐80453   6/30/2011
                                                                  Southern
                       Tom M Storbakken v. DePuy Orthopaedics California
58   3:11‐cv‐01438‐K                                                                 2:11‐cv‐04677   6/30/2011
                       Inc et al                                  Central
59   3:11‐cv‐01439‐K   Bernice Kofka v. DePuy Orthopaedics, Inc. California          2:11‐cv‐04678   6/30/2011
60   3:11‐cv‐01440‐K   Vanessa Roque v. DePuy Orthopaedics Inc California            2:11‐cv‐04680   6/30/2011
61   3:11‐cv‐01452‐K   Near et al v. DePuy Orthopaedics, Inc.       Iowa Southern    4:11‐cv‐00032   6/30/2011

62   3:11‐cv‐01455‐K   Island v. DePuy Orthopaedics Inc et al                                        6/15/2011
                                                                    Mississippi
63   3:11‐cv‐01456‐K   Sessums v. Depuy Orthopaedics, Inc. et al                     3:11‐cv‐00289   6/30/2011
                                                                    Southern
64   3:11‐cv‐01457‐K   Clark v. DePuy Orthopaedics, Inc. et al      New Hampshire 1:11‐cv‐00264      6/30/2011
                                                                    Alabama
65   3:11‐cv‐01481‐K   Whitlock v. Depuy Orthopaedics, Inc et al                     3:11‐cv‐00924    7/5/2011
                                                                    Northern
                                                                    Alabama
66   3:11‐cv‐01482‐K   Allen v. Depuy Orthopaedics, Inc et al                        2:11‐cv‐00923    7/5/2011
                                                                    Northern
                       Watkins et al v. Depuy Orthopaedics Inc et
67   3:11‐cv‐01496‐K                                              New Jersey         3:11‐cv‐02421    7/7/2011
                       al
68   3:11‐cv‐01518‐K   Aldridge v. DePuy Orthopaedics, Inc.                                           7/9/2011

69   3:11‐cv‐01521‐K   Anderson v. DePuy Orthopaedics, Inc.                                           7/9/2011

70   3:11‐cv‐01524‐K   Aylward v. DePuy Orthopaedics, Inc. et al                                      7/9/2011
71   3:11‐cv‐01525‐K   Bandy v. DePuy Orthopaedics Inc et al                                          7/9/2011
72   3:11‐cv‐01527‐K   Bassett v. DePuy Orthopaedics, Inc.                                            7/9/2011

73   3:11‐cv‐01528‐K   Bechert v. DePuy Orthopaedics Inc                                              7/9/2011
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20             Page 4 of 206 PageID 43042


74    3:11‐cv‐01533‐K   Cahela v. DePuy Orthopaedics, Inc.                                7/9/2011
75    3:11‐cv‐01534‐K   Chambers v. DePuy Orthopaedics, Inc. et al                        7/9/2011
76    3:11‐cv‐01536‐K   Cook v. DePuy Orthopaedics, Inc.                                  7/9/2011

77    3:11‐cv‐01537‐K   Cooke v. DePuy Orthopaedics, Inc.                                 7/9/2011

78    3:11‐cv‐01538‐K   Cotton v. DePuy Orthopaedics, Inc.                                7/9/2011
 79   3:11‐cv‐01539‐K   Dalton v. DePuy Orthopaedics, Inc.                                7/9/2011
 80   3:11‐cv‐01540‐K   Davis v. DePuy Orthopaedics, Inc.                                 7/9/2011
 81   3:11‐cv‐01542‐K   Deems v. DePuy Orthopaedics, Inc. et al                           7/9/2011
 82   3:11‐cv‐01543‐K   D'Emidio v. DePuy Orthopaedics, Inc.                              7/9/2011
 83   3:11‐cv‐01545‐K   Ebert v. DePuy Orthopaedics, Inc.                                 7/9/2011
 84   3:11‐cv‐01546‐K   Edwards v. DePuy Orthopaedics, Inc.                               7/9/2011
 85   3:11‐cv‐01548‐K   Freeburg v. DePuy Orthopaedics, Inc. et al                        7/9/2011
 86   3:11‐cv‐01559‐K   Scott‐Light et al v. DePuy Orthopaedics Inc                      7/11/2011
 87   3:11‐cv‐01565‐K   Garcia v. DePuy Orthopaedics, Inc. et al                         7/11/2011
 88   3:11‐cv‐01566‐K   Garrison v. DePuy Orthopaedics, Inc. et al                       7/11/2011
 89   3:11‐cv‐01567‐K   Green v. DePuy Orthopaedics, Inc. et al                          7/11/2011
 90   3:11‐cv‐01570‐K   Hicks v. DePuy Orthopaedics, Inc. et al                          7/11/2011
 91   3:11‐cv‐01573‐K   Hurtt v. DePuy Orthopaedics, Inc. et al                          7/11/2011
 92   3:11‐cv‐01575‐K   Irvin v. DePuy Orthopaedics, Inc. et al                          7/11/2011
 93   3:11‐cv‐01577‐K   Kelly v. DePuy Orthopaedics, Inc. et al                          7/11/2011
 94   3:11‐cv‐01578‐K   Keyak v. DePuy Orthopaedics, Inc. et al                          7/11/2011
 95   3:11‐cv‐01581‐K   Lighten v. DePuy Orthopaedics, Inc. et al                        7/11/2011
 96   3:11‐cv‐01583‐K   Lowe v. DePuy Orthopaedics, Inc. et al                           7/12/2011
 97   3:11‐cv‐01584‐K   Lucero v. DePuy Orthopaedics, Inc. et al                         7/12/2011
 98   3:11‐cv‐01586‐K   Marion v. DePuy Orthopaedics, Inc. et al                         7/12/2011
 99   3:11‐cv‐01587‐K   Martinez v. DePuy Orthopaedics, Inc. et al                       7/12/2011
100   3:11‐cv‐01588‐K   Martinez v. DePuy Orthopaedics, Inc. et al                       7/12/2011
101   3:11‐cv‐01590‐K   Matson v. DePuy Orthopaedics, Inc. et al                         7/12/2011
102   3:11‐cv‐01591‐K   McBride v. DePuy Orthopaedics, Inc. et al                        7/12/2011
103   3:11‐cv‐01592‐K   McCord v. DePuy Orthopaedics, Inc. et al                         7/12/2011
104   3:11‐cv‐01597‐K   Ortiz v. DePuy Orthopaedics, Inc. et al                          7/12/2011
105   3:11‐cv‐01609‐K   Pace v. DePuy Orthopaedics, Inc. et al                           7/12/2011
106   3:11‐cv‐01610‐K   Parker v. DePuy Orthopaedics, Inc. et al                         7/12/2011
107   3:11‐cv‐01615‐K   Rhine v. DePuy Orthopaedics, Inc. et al                          7/12/2011
108   3:11‐cv‐01620‐K   Rooks v. DePuy Orthopaedics, Inc. et al                          7/12/2011
109   3:11‐cv‐01622‐K   Schell v. DePuy Orthopaedics, Inc. et al                         7/12/2011
110   3:11‐cv‐01623‐K   Schleisman v. DePuy Orthopaedics, Inc. et                        7/12/2011
111   3:11‐cv‐01625‐K   Sheehan v. DePuy Orthopaedics, Inc. et al                        7/12/2011
112   3:11‐cv‐01629‐K   Stern v. DePuy Orthopaedics, Inc. et al                          7/12/2011
113 3:11‐cv‐01630‐K     Taylor v. DePuy Orthopaedics, Inc. et al                         7/12/2011
114 3:11‐cv‐01634‐K     Turner v. DePuy Orthopaedics, Inc. et al                         7/12/2011
115 3:11‐cv‐01635‐K     Usher v. DePuy Orthopaedics, Inc. et al                          7/12/2011
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                            Page 5 of 206 PageID 43043

116   3:11‐cv‐01636‐K   Van Duyse v. DePuy Orthopaedics, Inc. et al                                       7/12/2011
117   3:11‐cv‐01641‐K   Weston v. DePuy Orthopaedics, Inc. et al                                          7/13/2011
118   3:11‐cv‐01642‐K   Widmer v. DePuy Orthopaedics, Inc. et al                                          7/13/2011
119   3:11‐cv‐01646‐K   Willison v. DePuy Orthopaedics, Inc. et al                                        7/13/2011
120   3:11‐cv‐01647‐K   Wood v. DePuy Orthopaedics, Inc. et al                                            7/13/2011
121   3:11‐cv‐01648‐K   Yancey v. DePuy Orthopaedics, Inc. et al                                          7/13/2011
122   3:11‐cv‐01652‐K   Moore et al v. DePuy Orthopaedics, Inc. et                                        7/13/2011
123   3:11‐cv‐01663‐K   Hayden v. Depuy Orthopaedics, Inc et al                                           7/14/2011
124   3:11‐cv‐01671‐K   Sessoms v. DePuy Orthopaedics, Inc. et al                                         7/14/2011
125   3:11‐cv‐01683‐K   Woodiwiss et al v. DePuy Orthopaedics,                                            7/15/2011
126   3:11‐cv‐01699‐K   Williams v. DePuy Orthopaedics, Inc. et al                                        7/18/2011
127   3:11‐cv‐01701‐K   Dowell et al v. DePuy Orthopaedics, Inc. et                                       7/18/2011
128   3:11‐cv‐01703‐K   Alderete v. DePuy Orthopaedics, Inc. et al                                        7/18/2011
129   3:11‐cv‐01707‐K   Watts v. DePuy Orthopaedics, Inc. et al                                           7/18/2011
130   3:11‐cv‐01711‐K   Schaberick v. DePuy Orthopaedics Inc et al                                        7/18/2011
131   3:11‐cv‐01718‐K   Franzen v. DePuy Orthopaedics, Inc. et al                                         7/19/2011
132   3:11‐cv‐01727‐K   Vitale v. DePuy Orthopaedics, Inc. et al        Massachusetts     1:11‐cv‐10160   7/20/2011
133   3:11‐cv‐01729‐K   Staten v. Depuy Orthopaedics Inc et al          Mississippi       3:11‐cv‐00292   7/20/2011
134   3:11‐cv‐01730‐K   Larrieu v. DePuy Orthopaedics Inc et al                                           7/20/2011
135   3:11‐cv‐01734‐K   Bailey v. DePuy Orthopaedics Inc et al                                            7/21/2011
136   3:11‐cv‐01735‐K   Bender et al v. DePuy Orthopaedics Inc et                                         7/21/2011
137   3:11‐cv‐01743‐K   Scites v. DePuy Orthopaedics Inc et al                                            7/21/2011
138   3:11‐cv‐01753‐K   Svoronos v. DePuy Orthopaedics Inc et al                                          7/22/2011
139   3:11‐cv‐01755‐K   Shoemake et al v. Depuy Orthopaedics Inc        Louisiana         2:11‐cv‐00938   7/22/2011
140   3:11‐cv‐01760‐K   James R Woody v. DePuy Orthopaedics Inc         California        2:11‐cv‐05266   7/22/2011
141   3:11‐cv‐01768‐K   Eubanks v. DePuy Orthopaedics Inc et al         New Jersey        3:11‐cv‐03403   7/25/2011
142   3:11‐cv‐01769‐K   The North Jersey Municipal Employee             New Jersey        3:11‐cv‐03412   7/25/2011
143   3:11‐cv‐01770‐K   Griffin v. DePuy Orthopaedics, Inc. et al       Louisiana         2:11‐cv‐01558   7/25/2011
144   3:11‐cv‐01796‐K   Twigg v.Depuy Orthopedics, Inc. et al           District od       1:11‐cv‐01086   7/27/2011
145   3:11‐cv‐01797‐K   Martin et al v. DePuy Orthopaedics, Inc. et     California        3:11‐cv‐01792   7/27/2011
146   3:11‐cv‐01798‐K   Sams v. DePuy Orthopaedics, Inc. et al                                            7/27/2011
147   3:11‐cv‐01801‐K   Ford v. Depuy Orthopaedics, Inc. et al                                            7/27/2011
148   3:11‐cv‐01803‐K   Lemmon v. Depuy Orthopaedics, Inc. et al                                          7/27/2011
149   3:11‐cv‐01805‐K   Mueller v. Depuy Orthopaedics, Inc et al                                          7/27/2011
150   3:11‐cv‐01808‐K   Stewart v. Depuy Orthopaedics, Inc. et al                                         7/27/2011
151   3:11‐cv‐01809‐K   Walker v. Depuy Orthopaedics, Inc. et al                                          7/27/2011
152   3:11‐cv‐01820‐K   Joan E Koefsky v. DePuy Orthopaedics Inc        California        2:11‐cv‐04860   7/28/2011
153   3:11‐cv‐01830‐K   Morris et al v. DePuy Orthopaedics, Inc. et                                       7/29/2011
154   3:11‐cv‐01838‐K   Stragand v. DePuy Orthopaedics, Inc. et al                                         8/1/2011
155   3:11‐cv‐01839‐K   Dube v. DePuy Orthopaedics Inc et al                                               8/1/2011
156   3:11‐cv‐01843‐K   Goldberg v. DePuy Orthopaedics, Inc. et al                                         8/1/2011
157   3:11‐cv‐01847‐K   Kovacs et al v. Depuy Orthopedics, Inc. et al   Georgia           1:11‐cv‐02297    8/1/2011
158   3:11‐cv‐01848‐K   Cruz v. DePuy Orthopaedics, Inc. et al                                             8/1/2011
159   3:11‐cv‐01851‐K   Nau v. DePuy Orthopaedics, Inc. et al                                              8/1/2011
160   3:11‐cv‐01858‐K   Carter v. DePuy Orthopaedics, Inc. et al                                           8/1/2011
161   3:11‐cv‐01859‐K   Benn v. DePuy Orthopaedics, Inc. et al                                             8/2/2011
162   3:11‐cv‐01860‐K   Harley v. DePuy Orthopaedics, Inc. et al                                           8/1/2011
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                           Page 6 of 206 PageID 43044

163   3:11‐cv‐01862‐K   Boucher v. DePuy Orthopaedics, Inc. et al                                         8/2/2011
164   3:11‐cv‐01866‐K   Brensinger v. DePuy Orthopaedics Inc et al                                        8/2/2011
165   3:11‐cv‐01874‐K   Delorme v. DePuy Orthopaedics, Inc. et al                                         8/3/2011
166   3:11‐cv‐01875‐K   Derrick v. DePuy Orthopaedics, Inc. et al                                         8/3/2011
167   3:11‐cv‐01882‐K   Aven v. DePuy Orthopaedics, Inc. et al          Louisiana        2:11‐cv‐01551    8/3/2011
168   3:11‐cv‐01884‐K   Miller v. DePuy Orthopaedics, Inc. et al                                          8/3/2011
169   3:11‐cv‐01887‐K   Schneider v. DePuy Orthopaedics Inc et al                                         8/3/2011
170   3:11‐cv‐01890‐K   Patterson et al v. Johnson & Johnson, Inc.      Florida Middle   8:11‐cv‐01559    8/3/2011
171   3:11‐cv‐01891‐K   Durkin v. DePuy Orthopaedics Incorporated       Arizona          2:11‐cv‐01238    8/4/2011
172   3:11‐cv‐01896‐K   Langert v. DePuy Orthopaedics Inc et al                                           8/3/2011
173   3:11‐cv‐01901‐K   Johnson et al v. DePuy Orthopaedics, Inc.                                         8/4/2011
174   3:11‐cv‐01902‐K   Williams v. Depuy Orthopaedics, Inc. et al      Mississippi      1:11‐cv‐00294    8/3/2011
175   3:11‐cv‐01907‐K   Spurgeon v. DePuy Orthopaedics Inc et al                                          8/4/2011
176   3:11‐cv‐01908‐K   Criscuolo, et al v. Depuy Orthopaedics, Inc.    Connecticut      3:11‐cv‐00920    8/4/2011
177   3:11‐cv‐01910‐K   Baghoomian v. DePuy Orthopaedics Inc. et                                          8/4/2011
178   3:11‐cv‐01914‐K   Mullins v. DePuy Orthopaedics, Inc. et al                                         8/5/2011
179   3:11‐cv‐01916‐K   Bogan v. DePuy Orthopaedics Inc et al                                             8/5/2011
180   3:11‐cv‐01918‐K   Rosso v. DePuy Orthopaedics, Inc. et al                                           8/5/2011
181   3:11‐cv‐01924‐K   Vanorden v. DePuy Orthopaedics, Inc. et al                                        8/5/2011
182   3:11‐cv‐01928‐K   Fyfe v. DePuy Orthopaedics, Inc. et al                                            8/5/2011
183   3:11‐cv‐01933‐K   James v. DePuy Orthopaedics Inc et al                                             8/5/2011
184   3:11‐cv‐01935‐K   Cagle v. Depuy Inc et al                                                          8/5/2011
185   3:11‐cv‐01936‐K   Bell v. DePuy Orthopaedics Inc et al                                              8/5/2011
186   3:11‐cv‐01940‐K   Brummer v. DePuy Orthopaedics Inc et al                                           8/5/2011
187   3:11‐cv‐01941‐K   Peterson et al v. Johnson & Johnson             USCA5            16‐11054         8/5/2011
188   3:11‐cv‐01945‐K   Pruett v. DePuy Orthopaedics, Inc. et al                                          8/8/2011
189   3:11‐cv‐01946‐K   Jamison v. DePuy Orthopaedics, Inc. et al                                         8/8/2011
190   3:11‐cv‐01953‐K   Desmond et al v. DePuy Orthopaedics, Inc.                                         8/8/2011
191   3:11‐cv‐01957‐K   Cary v. DePuy Orthopaedics, Inc. et al                                            8/8/2011
192   3:11‐cv‐01959‐K   Campbell v. DePuy Orthopaedics, Inc. et al                                        8/8/2011
193   3:11‐cv‐01962‐K   Rouse v. DePuy Orthopaedics, Inc. et al                                           8/8/2011
194   3:11‐cv‐01963‐K   Sellman et al v. DePuy Orthopaedics, Inc. et                                      8/9/2011
195 3:11‐cv‐01964‐K     Trent et al v. DePuy Orthopaedics, Inc. et al                                     8/9/2011
                        Riendeau et al v. DePuy Orthopaedics, Inc.
196 3:11‐cv‐01965‐K                                                                                       8/9/2011
                        et al
197   3:11‐cv‐01968‐K   Rich et al v. Depuy Orthopaedics Inc et al                                        8/9/2011
198   3:11‐cv‐01977‐K   Birchfield v. DePuy Orthopaedics Inc. et al                                       8/9/2011
199   3:11‐cv‐01984‐K   Dunne v. DePuy Orthopaedics Inc et al                                            8/10/2011
200   3:11‐cv‐02027‐K   Burdett‐Thomas et al v. DePuy                                                    8/15/2011
201   3:11‐cv‐02036‐K   McCloud v. DePuy Orthopaedics Inc et al                                          8/16/2011
202   3:11‐cv‐02038‐K   Sharon Luke v. DePuy Orthopaedics Inc et California              2:11‐cv‐04928   8/16/2011
203   3:11‐cv‐02045‐K   Peters et al v. DePuy Orthopaedics, Inc. et                                      8/16/2011
204   3:11‐cv‐02048‐K   Adams v. DePuy Orthopaedics, Inc. et al       Louisiana          2:11‐cv‐01812   8/17/2011
205   3:11‐cv‐02067‐K   Serviss v. DePuy Orthopaedics Inc et al       New Jersey         3:11‐cv‐03963   8/18/2011
206   3:11‐cv‐02068‐K   Liddell et al v. DePuy Orthopaedics Inc et al                                    8/18/2011
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                          Page 7 of 206 PageID 43045


207 3:11‐cv‐02071‐K     Broyles v. DePuy Orthopaedics Inc et al         Minnesota       0:11‐cv‐02140   8/18/2011
                                                                        Kentucky
208 3:11‐cv‐02077‐K     Mays et al v. DePuy Orthopaedics, Inc. et al                    6:11‐cv‐00223   8/19/2011
                                                                        Eastern
209   3:11‐cv‐02079‐K   Kinney et al v. DePuy Orthopaedics, Inc. et                                     8/19/2011
210   3:11‐cv‐02097‐K   Seals v. DePuy Orthopaedics, Inc. et al                                         8/23/2011
211   3:11‐cv‐02113‐K   Turner et al v. DePuy Orthopaedics, Inc. et                                     8/24/2011
212   3:11‐cv‐02121‐K   Williams v. DePuy Orthopaedics, Inc. et al                                      8/24/2011
213   3:11‐cv‐02122‐K   Burks v. DePuy Orthopaedics Inc et al                                           8/24/2011
214   3:11‐cv‐02124‐K   Gray et al v. DePuy Orthopaedics, Inc. et al                                    8/24/2011
215   3:11‐cv‐02130‐K   Snider v. DePuy Orthopaedics, Inc. et al                                        8/24/2011
216   3:11‐cv‐02132‐K   Taylor et al v. Depuy Orthopaedics,Inc. et al                                   8/24/2011
217 3:11‐cv‐02133‐K     Axley, Jr. v. DePuy Orthopaedics, Inc. et al                                    8/24/2011
218 3:11‐cv‐02134‐K     Broome v. DePuy Orthopaedics, Inc. et al                                        8/24/2011
219 3:11‐cv‐02135‐K     Quesenberry v. DePuy Orthopaedics, Inc. et                                      8/24/2011
220 3:11‐cv‐02136‐K     Freeman v. DePuy Orthopaedics, Inc. et al                                       8/24/2011
221 3:11‐cv‐02137‐K     Bankston et al v. DePuy Orthopaedics, Inc.                                      8/24/2011
222 3:11‐cv‐02138‐K     Blow v. DePuy Orthopaedics, Inc. et al                                          8/24/2011
223 3:11‐cv‐02139‐K     Humphrey v. DePuy Orthopaedics, Inc. et al                                      8/24/2011
                        Lenton et al v. DePuy Orthopaedics, Inc. et
224 3:11‐cv‐02140‐K                                                                                     8/24/2011
                        al
225 3:11‐cv‐02141‐K     Minor v. DePuy Orthopaedics, Inc. et al                                         8/24/2011
226 3:11‐cv‐02146‐K     Lumpkin v. Depuy Orthopedics Inc. et al                                         8/24/2011

227 3:11‐cv‐02148‐K     McParland v. Depuy Orthopedics,Inc. et al                                       8/24/2011

228 3:11‐cv‐02150‐K     Morris v. Depuy Orthopedics,Inc. et al                                          8/24/2011

229 3:11‐cv‐02152‐K     Benavidez v. Depuy Orthopedics,Inc. et al                                       8/24/2011

230 3:11‐cv‐02168‐K     Fezatte v. Depuy Orthopaedics Inc et al                                         8/25/2011
231   3:11‐cv‐02169‐K   Gonzales v. DePuy Orthopaedics, Inc. et al                                      8/25/2011
232   3:11‐cv‐02170‐K   Gorham v. Depuy Orthopaedics, Inc. et al                                        8/25/2011
233   3:11‐cv‐02171‐K   Gotay v. Depuy Orthopedics, Inc. et al                                          8/25/2011
234   3:11‐cv‐02175‐K   Holliday v. Depuy Orthopaedics Inc et al                                        8/25/2011
235   3:11‐cv‐02177‐K   Holst v. Depuy Orthopaedics Inc et al                                           8/25/2011
236   3:11‐cv‐02179‐K   Jones v. Depuy Orthopaedics Inc et al                                           8/25/2011
237   3:11‐cv‐02182‐K   Nielsen v. Depuy Orthopaedics Inc et al                                         8/25/2011
238   3:11‐cv‐02185‐K   Stodola v. Depuy Orthopedics, Inc. et al                                        8/25/2011
239   3:11‐cv‐02186‐K   Thompson v. Depuy Orthopedics, Inc. et al                                       8/25/2011
240   3:11‐cv‐02187‐K   Thompson v. Depuy Orthopedics, Inc. et al                                       8/25/2011
241   3:11‐cv‐02188‐K   Underly v. Depuy Orthopedics, Inc. et al                                        8/25/2011
242   3:11‐cv‐02191‐K   Wright v. Depuy Orthopedics, Inc. et al                                         8/25/2011
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                          Page 8 of 206 PageID 43046


243 3:11‐cv‐02192‐K     Young v. Depuy Orthopaedics Inc et al                                           8/25/2011
244   3:11‐cv‐02207‐K   Passarelli v. DePuy Orthopaedics Inc. et al                                     8/26/2011
245   3:11‐cv‐02210‐K   Sheets v. DePuy Orthopaedics Inc. et al       Ohio Southern     1:11‐cv‐00481   8/26/2011
246   3:11‐cv‐02211‐K   Neubauer v. Depuy Orthopaedics, Inc. et al    Ohio Southern     2:11‐cv‐00639   8/26/2011
247   3:11‐cv‐02212‐K   Looney v. DePuy Orthopaedics Inc. et al       Ohio Southern     2:11‐cv‐00641   8/26/2011
248   3:11‐cv‐02213‐K   Miller v. DePuy Orthopaedics Inc. et al       Ohio Southern     2:11‐cv‐00640   8/26/2011
249   3:11‐cv‐02214‐K   Waddell v. DePuy Orthopaedics Inc. et al      Ohio Southern     2:11‐cv‐00643   8/26/2011
250   3:11‐cv‐02215‐K   Guilliams v. DePuy Orthopaedics Inc. et al    Ohio Southern     2:11‐cv‐00644   8/26/2011
251   3:11‐cv‐02217‐K   Wilder v. DePuy Orthopaedics Inc. et al       Ohio Southern     3:11‐cv‐00251   8/26/2011
252   3:11‐cv‐02219‐K   Ramsey v. DePuy Orthopaedics Inc. et al       Ohio Southern     2:11‐cv‐00642   8/26/2011
253 3:11‐cv‐02224‐K     Wing v. DePuy Orthopaedics Inc et al                                            8/26/2011
254   3:11‐cv‐02226‐K   Hendrickson v. DePuy Orthopaedics, Inc. et    Minnesota         0:11‐cv‐02341   8/29/2011
255   3:11‐cv‐02251‐K   Matherly v. DePuy Orthopaedics, Inc. et al                                      8/31/2011
256   3:11‐cv‐02256‐K   Smith v. DePuy Orthopaedics, Inc. et al                                         8/31/2011
257   3:11‐cv‐02261‐K   Burley v. DePuy Orthopaedics Inc et al                                          8/30/2011
258   3:11‐cv‐02269‐K   Vermillion v. DePuy Orthopaedics Inc et al                                       9/1/2011
259   3:11‐cv‐02278‐K   Poke v. DePuy Orthopaedics Inc. et al                                            9/2/2011
                        Barber et al v. Johnson & Johnson Services,   California
260 3:11‐cv‐02280‐K                                                                     4:11‐cv‐03972    9/6/2011
                        Inc. et al                                    Northern
261   3:11‐cv‐02289‐K   Horn v. DePuy Orthopaedics, Inc. et al        Kentucky          5:11‐cv‐00270    9/6/2011
262   3:11‐cv‐02290‐K   Barnett v. DePuy Orthopaedics, Inc. et al     Kentucky          6:11‐cv‐00237    9/6/2011
263   3:11‐cv‐02291‐K   Bradley v. DePuy Orthopaedics, Inc. et al     Kentucky          5:11‐cv‐00272    9/6/2011
264   3:11‐cv‐02296‐K   Jackson v. DePuy Orthopaedics Inc et al                                          9/7/2011
265   3:11‐cv‐02298‐K   Carlin v. DePuy Orthopaedics, Inc. et al      Virginia Eastern 2:11‐cv‐00453     9/7/2011
266   3:11‐cv‐02299‐K   Ray et al v. DePuy Orthopaedics, Inc. et al                                      9/7/2011
267   3:11‐cv‐02301‐K   Cofield v. DePuy Orthopaedics Inc et al       Virginia Eastern 4:11‐cv‐00126     9/7/2011
268   3:11‐cv‐02302‐K   Price v. DePuy Inc. et al                                                        9/7/2011
269   3:11‐cv‐02306‐K   Renfro v. DePuy Inc et al                                                        9/7/2011
270   3:11‐cv‐02316‐K   Beckman v. Johnson & Johnson Inc et al                                           9/8/2011
271 3:11‐cv‐02318‐K     Minyard v. DePuy Orthopaedics Inc et al                                          9/8/2011
272 3:11‐cv‐02348‐K     Zwiesler v. DePuy Orthopaedics, Inc. et al                                      9/12/2011
273 3:11‐cv‐02350‐K     Drake v. DePuy Orthopaedics, Inc. et al                                         9/12/2011
274 3:11‐cv‐02355‐K     Phillips v. Depuy, Inc. et al                                                   9/13/2011
275 3:11‐cv‐02361‐K     Deal v. Depuy Orthopaedics Inc. et al         Ohio Northern     3:11‐cv‐01478   9/13/2011

276 3:11‐cv‐02362‐K     Robertson v. Depuy Orthopaedics Inc. et al Ohio Northern        3:11‐cv‐01479   9/13/2011

277 3:11‐cv‐02363‐K     Burruel v. Depuy Orthopaedics Inc. et al      Ohio Northern     5:11‐cv‐01481   9/13/2011
278 3:11‐cv‐02365‐K     Compton v. Depuy Orthopaedics Inc. et al      Ohio Northern     3:11‐cv‐01480   9/13/2011
279 3:11‐cv‐02366‐K     Adkins v. Depuy Orthopaedics Inc. et al       Ohio Northern     3:11‐cv‐01494   9/13/2011
280 3:11‐cv‐02367‐K     Taiclet v. DePuy Orthopaedics Inc et al       Ohio Northern     5:11‐cv‐01475   9/13/2011
281 3:11‐cv‐02368‐K     Gerak v. DePuy Orthopaedics Inc et al         Ohio Northern     5:11‐cv‐01476   9/13/2011
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                           Page 9 of 206 PageID 43047


282 3:11‐cv‐02389‐K     Stevenson v. DePuy Orthopaedics, Inc. et al                                      9/14/2011
283   3:11‐cv‐02390‐K   Bailey v. DePuy Orthopaedics, Inc. et al       Virginia          7:11‐cv‐00381   9/15/2011
284   3:11‐cv‐02398‐K   West v. DePuy Orthopaedics et al                                                 9/15/2011
285   3:11‐cv‐02413‐K   LeMaster v. DePuy Orthopaedics Inc et al                                         9/16/2011
286   3:11‐cv‐02416‐K   Wood v. DePuy Orthopaedics, Inc. et al                                           9/16/2011
287   3:11‐cv‐02425‐K   Licianna Kane v. DePuy Orthopaedics Inc et     California        2:11‐cv‐04415   9/19/2011
288   3:11‐cv‐02445‐K   Owens v. DePuy Orthopaedics, Inc. et al                                          9/20/2011
289   3:11‐cv‐02446‐K   Eastburn et al v. Depuy Orthopaedics Inc et                                      9/20/2011
290   3:11‐cv‐02452‐K   Umphres v. Johnson & Johnson Services,                                           9/20/2011
291   3:11‐cv‐02457‐K   Morrison v. Johnson & Johnson Services         Delaware          1:11‐cv‐00681   9/21/2011
292   3:11‐cv‐02458‐K   Love et al v. Depuy Orthopaedics Inc et al     New Jersey        3:11‐cv‐04043   9/21/2011
293   3:11‐cv‐02459‐K   FRANZE et al v. DEPUY ORTHOPAEDICS,            New Jersey        3:11‐cv‐04044   9/21/2011
294   3:11‐cv‐02460‐K   Riedhammer v. DePuy Orthopaedics Inc et        New Jersey        3:11‐cv‐04232   9/20/2011
295   3:11‐cv‐02461‐K   Boudreaux v. Depuy Orthopaedics Inc et al      New Jersey        3:11‐cv‐04425   9/21/2011
296   3:11‐cv‐02462‐K   Kalinowski v. DePuy Orthopaedics Inc et al     New Jersey        3:11‐cv‐04426   9/20/2011
297   3:11‐cv‐02463‐K   Rogers v. Depuy Orthopaedics Inc et al         New Jersey        3:11‐cv‐04438   9/21/2011
298   3:11‐cv‐02464‐K   Salazar v. DePuy Orthopaedics, Inc. et al      Colorado          1:11‐cv‐02176   9/20/2011
299   3:11‐cv‐02465‐K   Brophy et al v. Depuy Orthopaedics, Inc. et    New York          2:11‐cv‐03548   9/21/2011
300   3:11‐cv‐02466‐K   Miller v. DePuy Orthopaedics, Inc. et al       Virginia          4:11‐cv‐00025   9/21/2011
301   3:11‐cv‐02467‐K   Malcom v. DePuy Orthopaedics, Inc. et al       Michigan          2:11‐cv‐13595   9/21/2011
302   3:11‐cv‐02470‐K   Rodiger et al v. DePuy Orthopaedics, Inc. et                                     9/21/2011
303   3:11‐cv‐02471‐K   Walker v. DePuy Orthopaedics, Inc. et al                                         9/21/2011
304   3:11‐cv‐02472‐K   Cobin et al v. Depuy Orthopedics Inc et al                                       9/20/2011
305   3:11‐cv‐02473‐K   Hamilton v DePuy Orthopaedics Inc et al                                          9/21/2011
306 3:11‐cv‐02475‐K     Koehler v. Johnson & Johnson et al                                               9/22/2011
307   3:11‐cv‐02480‐K   Blaylock v. DePuy Orthopaedics, Inc. et al                                       9/22/2011
308   3:11‐cv‐02481‐K   Davenport v. DePuy Orthopaedics, Inc. et al                                      9/22/2011
309   3:11‐cv‐02489‐K   Cannon v. DePuy Orthopaedics, Inc. et al     Louisiana           2:11‐cv‐02119   9/22/2011
310   3:11‐cv‐02491‐K   Pitts v. DePuy Orthopaedics, Inc. et al      Louisiana           2:11‐cv‐02126   9/22/2011
311   3:11‐cv‐02492‐K   Leary v. DePuy Orthopaedics, Inc. et al                                          9/23/2011
312   3:11‐cv‐02493‐K   Littlejohn v. DePuy Orthopaedics, Inc. et al                                     9/23/2011
                                                                     District od
313 3:11‐cv‐02494‐K     Smith v. DePuy Orthopaedics, Inc. et al                          1:11‐cv‐01444   9/23/2011
                                                                     Columbia
314   3:11‐cv‐02497‐K   McVey v. DePuy Orthopaedics, Inc. et al                                          9/23/2011
315   3:11‐cv‐02498‐K   Fugate v. DePuy Orthopaedics Inc et al                                           9/23/2011
316   3:11‐cv‐02499‐K   Pruitt et al v. Depuy Orthopedics Inc et al                                      9/22/2011
317   3:11‐cv‐02503‐K   Conerly v. DePuy Orthopaedics, Inc. et al    Louisiana           2:11‐cv‐02125   9/23/2011
318 3:11‐cv‐02505‐K     Saasen v. DePuy Orthopaedics Inc et al                                           9/23/2011
319 3:11‐cv‐02506‐K     Meyers v. DePuy Orthopaedics Inc. et al                                          9/24/2011
320 3:11‐cv‐02508‐K     Thorpe v. DePuy Orthopaedics, Inc. et al                                         9/26/2011
321 3:11‐cv‐02510‐K     Webb v. DePuy Orthopaedics Inc et al                                             9/26/2011
322 3:11‐cv‐02512‐K     Reed v. DePuy Orthopaedics, Inc. et al                                           9/26/2011
       Case 3:11-md-02244-K Document 1103 Filed 05/05/20                         Page 10 of 206 PageID 43048

323 3:11‐cv‐02515‐K     Thrift et al v. DePuy Orthopaedics, Inc. et al                                  9/26/2011
324 3:11‐cv‐02519‐K     Rowe et al v. DePuy Orthopaedics Inc et al Florida Middle       8:11‐cv‐02011   9/26/2011
                        Melvin et al v. DePuy Orthopaedics, Inc. et
325 3:11‐cv‐02529‐K                                                                                     9/27/2011
                        al
326 3:11‐cv‐02531‐K     Harvey v. DePuy Orthopaedics Inc et al                                          9/27/2011
327 3:11‐cv‐02532‐K     Bowman v. DePuy Orthopaedics, Inc. et al                                        9/27/2011
328 3:11‐cv‐02533‐K     Thomas v. DePuy Orthopaedics, Inc. et al                                        9/27/2011
329 3:11‐cv‐02534‐K     Wright v. DePuy Orthopaedics Inc et al                                          9/27/2011
330   3:11‐cv‐02538‐K   Cook v. DePuy Orthopaedics Inc et al                                            9/27/2011
331   3:11‐cv‐02546‐K   Lathan v. DePuy Orthopaedics, Inc. et al                                        9/28/2011
332   3:11‐cv‐02547‐K   Stachowiak v. DePuy Orthopaedics Inc et al                                      9/28/2011
333   3:11‐cv‐02549‐K   White v. DePuy Orthopaedics, Inc. et al                                         9/28/2011
334   3:11‐cv‐02551‐K   Young v. DePuy Orthopaedics Inc et al                                           9/28/2011
335   3:11‐cv‐02552‐K   Dorish et al v. DePuy Orthopaedics, Inc. et                                     9/28/2011
336   3:11‐cv‐02561‐K   Jones v. DePuy Orthopaedics Inc                                                 9/29/2011
337   3:11‐cv‐02563‐K   Mosley et al v. DePuy Orthopaedics, Inc. et     Kentucky        5:11‐cv‐00290   9/29/2011
338   3:11‐cv‐02564‐K   Moreland v. DePuy Orthopaedics, Inc. et al      Kentucky        5:11‐cv‐00291   9/29/2011
339   3:11‐cv‐02565‐K   Coleman v. DePuy Orthopaedics, Inc. et al       Kentucky        5:11‐cv‐00292   9/29/2011
340   3:11‐cv‐02567‐K   Johnson v. Depuy Orthopaedics Inc. et al        Ohio Northern   5:11‐cv‐01477   9/29/2011
341   3:11‐cv‐02568‐K   Whitley v. DePuy Orthopaedics, Inc. et al                                       9/29/2011
342   3:11‐cv‐02574‐K   Brown v. DePuy Orthopaedics, Inc. et al                                         9/30/2011
343   3:11‐cv‐02575‐K   Ilom‐Bey v. DePuy Inc. et al                                                    9/30/2011
344   3:11‐cv‐02576‐K   Mason v. DePuy Orthopaedics, Inc. et al                                         9/30/2011
345   3:11‐cv‐02577‐K   Turner v. DePuy Orthopaedics Inc et al                                          9/30/2011
346   3:11‐cv‐02578‐K   Walker v. DePuy Orthopaedics, Inc. et al                                        9/30/2011
347   3:11‐cv‐02585‐K   Robinson v. DePuy Orthopaedics, Inc. et al                                      9/30/2011
348 3:11‐cv‐02586‐K     Brown v. DePuy Orthopaedics, Inc. et al                                         9/30/2011
349   3:11‐cv‐02589‐K   Anslow v. Depuy Orthopaedics Inc et al          New Jersey      3:11‐cv‐04780   9/30/2011
350   3:11‐cv‐02590‐K   Condo v. DePuy Orthopaedics Inc. et al          Ohio Southern   2:11‐cv‐00714   9/30/2011
351   3:11‐cv‐02594‐K   Franklin v. DePuy Orthopaedics Inc. et al       Ohio Southern   1:11‐cv‐00528   9/30/2011
352   3:11‐cv‐02595‐K   Leonora Schreiber v. DePuy Orthopaedics         California      2:11‐cv‐07592   10/3/2011
353   3:11‐cv‐02596‐K   Thomas Faulkner et al v. DePuy                  California      2:11‐cv‐07582   10/3/2011
354   3:11‐cv‐02600‐K   Hanewinkel et al v. Depuy Orthopaedics,         Louisiana       3:11‐cv‐00562   10/3/2011
355   3:11‐cv‐02609‐K   Teamer, Sr. et al v. Depuy Orthopaedics,                                        10/4/2011
356   3:11‐cv‐02610‐K   Karina Redburn v. DePuy Orthopaedics Inc        California      2:11‐cv‐07576   10/4/2011
                        Thomas D Seck et al v. Depuy Orthopaedics       California
357 3:11‐cv‐02611‐K                                                                     2:11‐cv‐07375   10/4/2011
                        Inc et al                                       Central
358   3:11‐cv‐02615‐K   Christensen v. DePuy Orthopaedics Inc, et                                       10/4/2011
359   3:11‐cv‐02617‐K   Dardar et al v. Depuy Orthopedics, Inc. et al   Louisiana       2:11‐cv‐02031   10/4/2011
360   3:11‐cv‐02618‐K   Williams et al v. DePuy Orthopaedics, Inc.      Louisiana       2:11‐cv‐02033   10/4/2011
361   3:11‐cv‐02621‐K   Rhodes v. DePuy Orthopaedics, Inc. et al        Louisiana       2:11‐cv‐02032   10/5/2011
362   3:11‐cv‐02625‐K   Casnave v. DePuy Orthopaedics, Inc. et al       Louisiana       2:11‐cv‐02099   10/5/2011
363   3:11‐cv‐02629‐K   Patton v. Johnson & Johnson et al               Virginia        7:11‐cv‐00394   10/5/2011
364   3:11‐cv‐02638‐K   Tweedy v. Johnson & Johnson et al               Virginia        7:11‐cv‐00395   10/6/2011
365   3:11‐cv‐02641‐K   Bowden v. Depuy Orthopaedics, Inc. et al                                        10/7/2011
       Case 3:11-md-02244-K Document 1103 Filed 05/05/20                         Page 11 of 206 PageID 43049

366   3:11‐cv‐02650‐K   Wilcox v. Depuy Orthopaedics, Inc. et al                                        10/7/2011
367   3:11‐cv‐02659‐K   LaRoche v. Depuy Orthopaedics, Inc. et al                                      10/10/2011
368   3:11‐cv‐02673‐K   Bazile v. DePuy Orthopaedics, Inc. et al        Louisiana      2:11‐cv‐01262   10/11/2011
369   3:11‐cv‐02675‐K   Altizer v. Johnson & Johnson et al              Virginia       7:11‐cv‐00393   10/11/2011
370   3:11‐cv‐02676‐K   Franklin et al v. Depuy Orthopaedics, Inc. et                                  10/11/2011
371   3:11‐cv‐02689‐K   Chambers v. Depuy, Inc. et al                                                  10/12/2011
372   3:11‐cv‐02693‐K   Bauer v. Depuy, Inc. et al                                                     10/12/2011
373   3:11‐cv‐02695‐K   Adams v. Depuy, Inc. et al                                                     10/12/2011
374   3:11‐cv‐02696‐K   Wheeler v. Depuy Orthopaedics, Inc. et al                                      10/12/2011
375   3:11‐cv‐02715‐K   Nelson v. Depuy Orthopaedics, Inc. et al                                       10/13/2011
376   3:11‐cv‐02719‐K   Bowen v. DePuy Orthopaedics Inc et al                                          10/13/2011
377   3:11‐cv‐02722‐K   Howard v. DePuy Orthopaedics, Inc. et al                                       10/14/2011
378   3:11‐cv‐02723‐K   Pennington v. DePuy Orthopaedics, Inc. et                                      10/14/2011
379   3:11‐cv‐02727‐K   Arellano v. DePuy Orthopaedics, Inc. et al                                     10/14/2011
380   3:11‐cv‐02728‐K   Faris v. DePuy Orthopaedics, Inc. et al                                        10/14/2011
381   3:11‐cv‐02729‐K   Layne v. DePuy Orthopaedics, Inc. et al                                        10/14/2011
382   3:11‐cv‐02730‐K   Miller v. DePuy Orthopaedics, Inc. et al                                       10/14/2011
383   3:11‐cv‐02746‐K   Barre et al v. DePuy Orthopaedics, Inc. et al   Louisiana      2:11‐cv‐02220   10/17/2011
384   3:11‐cv‐02748‐K   Padilla v. DePuy Orthopaedics, Inc. et al       New Mexico     1:11‐cv‐00805   10/17/2011
385   3:11‐cv‐02756‐K   Flores v. Depuy Orthopaedics, Inc. et al                                       10/17/2011
386   3:11‐cv‐02760‐K   Phillips v. DePuy Orthopaedics, Inc. et al                                     10/17/2011
387   3:11‐cv‐02764‐K   Dunfield v. DePuy Orthopaedics Inc. et al                                      10/18/2011
388   3:11‐cv‐02767‐K   Daigle v. Mark Starring and Associates, Inc     Louisiana      2:11‐cv‐02332   10/17/2011
389   3:11‐cv‐02768‐K   Leonard v. Mark Starring and Associates,        Louisiana      2:11‐cv‐02403   10/17/2011
390   3:11‐cv‐02772‐K   Bosch v. DePuy Inc. et al                                                      10/18/2011
391   3:11‐cv‐02777‐K   Batts et al v. DePuy Orthopaedics, Inc. et al   Kentucky       3:11‐cv‐00443   10/18/2011
392   3:11‐cv‐02800‐K   Klusmann et al v. DePuy Orthopaedics, Inc.      USCA5          16‐11052        10/19/2011
393   3:11‐cv‐02802‐K   Keen v. DePuy Orthopaedics, Inc. et al                                         10/19/2011
394   3:11‐cv‐02806‐K   Comer et al v. Depuy Orthopaedics, Inc. et                                     10/19/2011
                        Jose Guadalupe Garza v. DePuy                   California
395 3:11‐cv‐02807‐K                                                                    2:11‐cv‐08131   10/19/2011
                        Orthopaedics Inc et al                          Central
396 3:11‐cv‐02810‐K     Pforr et al v. DePuy Orthopaedics, Inc. et al                                  10/20/2011

397 3:11‐cv‐02812‐K     Bullocks v. DePuy Orthopaedics, Inc. et al                                     10/20/2011

398 3:11‐cv‐02813‐K     Downing v. DePuy Orthopaedics, Inc. et al                                      10/20/2011
                                                                    Indiana
399 3:11‐cv‐02816‐K     Rowe v. DePuy Orthopaedics Inc et al                           3:11‐cv‐00317   10/20/2011
                                                                    Northern
                        Beverly A Hoffman v. DePuy Orthopaedics California
400 3:11‐cv‐02822‐K                                                                    2:11‐cv‐08086   10/20/2011
                        Inc et al                                   Central
                        Brian K Fogle v. DePuy Orthopaedics Inc et California
401 3:11‐cv‐02824‐K                                                                    2:11‐cv‐08096   10/20/2011
                        al                                          Central
                        Feeney et al v. DePuy Orthopaedics, Inc. et
402 3:11‐cv‐02827‐K                                                                                    10/21/2011
                        al
403 3:11‐cv‐02838‐K     Martin et al v. DePuy Orthopaedics, Inc. et                                    10/21/2011
404 3:11‐cv‐02845‐K     Hidey et al v. Depuy Orthopedics Inc et al                                     10/21/2011
       Case 3:11-md-02244-K Document 1103 Filed 05/05/20                        Page 12 of 206 PageID 43050

405   3:11‐cv‐02860‐K   Jackson et al v. Depuy Orthopaedics, Inc. et                                  10/25/2011
406   3:11‐cv‐02872‐K   Randoja v. DePuy Orthopaedics et al                                           10/25/2011
407   3:11‐cv‐02873‐K   Shane Augustyn v. DePuy Orthopaedics Inc       California     2:11‐cv‐08344   10/25/2011
408   3:11‐cv‐02879‐K   Young et al v. DePuy Orthopaedics, Inc. et                                    10/26/2011
409   3:11‐cv‐02882‐K   Darlene Clark v. DePuy Orthopaedics Inc et     California     2:11‐cv‐08345   10/25/2011
                        Solomon et al v. DePuy Orthopaedics Inc et
410 3:11‐cv‐02883‐K                                                                                   10/26/2011
                        al
                        Carlene McKelvey et al v. DePuy                California
411 3:11‐cv‐02884‐K                                                                   2:11‐cv‐08301   10/25/2011
                        Orthopaedics Inc et al                         Central
                                                                       California
412 3:11‐cv‐02885‐K     Outlaw v. Depuy Orthopaedics, Inc. et al                      3:11‐cv‐02320   10/25/2011
                                                                       Southern
413 3:11‐cv‐02890‐K     Getz v. DePuy Orthopaedics, Inc. et al                                        10/26/2011
414 3:11‐cv‐02891‐K     Hofstad v. DePuy Orthopaedics, Inc. et al                                     10/26/2011
415 3:11‐cv‐02892‐K     Murphy v. DePuy Orthopaedics Inc et al                                        10/26/2011
416 3:11‐cv‐02894‐K     Downs v. DePuy Orthopaedics, Inc. et al        New Hampshire 1:11‐cv‐00455    10/26/2011
417 3:11‐cv‐02897‐K     Harestad v. DePuy Orthopaedics et al                                          10/27/2011
418   3:11‐cv‐02900‐K   Giardino v. DePuy Orthopaedics, Inc. et al                                    10/27/2011
419   3:11‐cv‐02901‐K   Gray v. DePuy Orthopaedics, Inc. et al                                        10/27/2011
420   3:11‐cv‐02903‐K   Jeannette v. DePuy Orthopaedics Inc et al                                     10/27/2011
421   3:11‐cv‐02904‐K   Lozano v. DePuy Orthopaedics Inc et al                                        10/27/2011
422   3:11‐cv‐02907‐K   Valverde v. DePuy Orthopaedics Inc et al                                      10/27/2011
423   3:11‐cv‐02908‐K   Long v. Depuy Orthopaedics, Inc. et al                                        10/27/2011
424   3:11‐cv‐02912‐K   Morgan et al v. DePuy Orthopaedics Inc et                                     10/28/2011
425   3:11‐cv‐02913‐K   Taylor et al v. DePuy Orthopaedics Inc et al                                  10/28/2011
426   3:11‐cv‐02914‐K   Owen et al v. DePuy Orthopaedics Inc et al                                    10/28/2011
427 3:11‐cv‐02915‐K     Benthein v. DePuy Orthopaedics, Inc. et al                                    10/28/2011

428 3:11‐cv‐02916‐K     Bacskai v. DePuy Orthopaedics Inc et al                                       10/28/2011
                        MacArthur et al v. DePuy Orthopaedics Inc
429 3:11‐cv‐02917‐K                                                                                   10/28/2011
                        et al
430 3:11‐cv‐02918‐K     Baker v. DePuy Orthopaedics Inc et al                                         10/28/2011

431 3:11‐cv‐02919‐K     Goins et al v. DePuy Orthopaedics Inc et al                                   10/28/2011
                        Gardner et al v. DePuy Orthopaedics Inc et
432 3:11‐cv‐02920‐K                                                                                   10/28/2011
                        al
433 3:11‐cv‐02921‐K     Allen et al v. DePuy Orthopaedics Inc et al                                   10/28/2011
                        Wheeler et al v. DePuy Orthopaedics Inc et
434 3:11‐cv‐02923‐K                                                                                   10/28/2011
                        al
435 3:11‐cv‐02924‐K     Thomas v. DePuy Orthopaedics Inc et al                                        10/28/2011
                        Jackson et al v. DePuy Orthopaedics Inc et
436 3:11‐cv‐02925‐K                                                                                   10/28/2011
                        al
       Case 3:11-md-02244-K Document 1103 Filed 05/05/20                        Page 13 of 206 PageID 43051

437   3:11‐cv‐02935‐K   Bowman v. DePuy Orthopaedics, Inc. et al                                      10/28/2011
438   3:11‐cv‐02952‐K   Cooper v. DePuy Orthopaedics, Inc. et al                                      10/28/2011
439   3:11‐cv‐02955‐K   Virginia L. Dashiell v. Depuy Orthopedics                                     10/28/2011
440   3:11‐cv‐02957‐K   Campbell et al v. DePuy Orthopaedics, Inc. Tennessee          2:11‐cv‐00108   10/28/2011
441 3:11‐cv‐02959‐K     Wilson v. DePuy Orthopaedics Inc et al                                        10/31/2011
442   3:11‐cv‐02972‐K   Lueking et al v. DePuy Orthopaedics Inc et                                    10/31/2011
443   3:11‐cv‐02975‐K   Simmons et al v. DePuy Orthopaedics Inc et                                    10/31/2011
444   3:11‐cv‐02976‐K   Johnston v. DePuy Orthopaedics, Inc. et al                                    10/31/2011
445   3:11‐cv‐02978‐K   Banks et al v. DePuy Orthopaedics Inc et al                                   10/31/2011
446   3:11‐cv‐02982‐K   Merrill v. DePuy Orthopaedics, Inc. et al                                      11/1/2011
                        Ramsey et al v. DePuy Orthopaedics, Inc. et
447 3:11‐cv‐02987‐K                                                                                    11/1/2011
                        al
448 3:11‐cv‐02989‐K     Bragg v. DePuy Orthopaedics Inc et al                                          11/1/2011
449 3:11‐cv‐03001‐K     Koziol v. DePuy Orthopaedics, Inc. et al                                       11/1/2011
450 3:11‐cv‐03006‐K     Schmidt et al v. DePuy Orthopaedics, Inc. et                                   11/2/2011
451 3:11‐cv‐03008‐K     Nolan v. DePuy Orthopaedics, Inc. et al                                        11/2/2011
452 3:11‐cv‐03009‐K     Uarich v. DePuy Orthopaedics, Inc. et al                                       11/2/2011
453 3:11‐cv‐03016‐K     Kinard et al v. DePuy Orthopaedics Inc et al                                   11/3/2011
454   3:11‐cv‐03017‐K   Burzinski et al v. DePuy Orthopaedics Inc et                                   11/3/2011
455   3:11‐cv‐03019‐K   Huscher et al v. DePuy Orthopaedics Inc et                                     11/3/2011
456   3:11‐cv‐03020‐K   Shotwell v. DePuy Orthopaedics, Inc. et al                                     11/3/2011
457   3:11‐cv‐03022‐K   Richardson v. DePuy Orthopaedics, Inc. et                                      11/3/2011
458   3:11‐cv‐03028‐K   Stafford v. DePuy Orthopaedics, Inc. et al                                     11/3/2011
459 3:11‐cv‐03031‐K     Ingwers v. DePuy Orthopaedics Inc et al                                        11/3/2011

460 3:11‐cv‐03033‐K     Fischl v. DePuy Orthopaedics, Inc. et al                                       11/4/2011

461 3:11‐cv‐03047‐K     Reynolds v. DePuy Orthopaedics Inc et al                                       11/4/2011
462   3:11‐cv‐03053‐K   Engel et al v. DePuy Orthopedics Inc        Washington        2:11‐cv‐00403    11/7/2011
463   3:11‐cv‐03057‐K   McPherson v. DePuy Orthopaedics Inc et al Indiana             3:11‐cv‐00395    11/7/2011
464   3:11‐cv‐03059‐K   Gutierrez et al v. DePuy Orthopaedics, Inc.                                    11/7/2011
465   3:11‐cv‐03061‐K   Bowen v. DePuy Orthopaedics, Inc. et al                                        11/7/2011
466   3:11‐cv‐03062‐K   Wright v. DePuy Orthopaedics, Inc. et al                                       11/7/2011
467   3:11‐cv‐03065‐K   Woods et al v. DePuy Orthopaedics Inc et al                                    11/8/2011
468   3:11‐cv‐03074‐K   Smith v. DePuy Orthopaedics, Inc. et al     Florida           9:11‐cv‐81050    11/8/2011
469 3:11‐cv‐03078‐K     Jacobs v. Depuy, Inc. et al                                                    11/8/2011
                        Christopher Rospierski v. DePuy                California
470 3:11‐cv‐03102‐K                                                                   2:11‐cv‐08738    11/9/2011
                        Orthopaedics Inc et al                         Central
471 3:11‐cv‐03105‐K     Diane L Timko v. DePuy Orthopaedics Inc et     California     2:11‐cv‐08428    11/9/2011
472 3:11‐cv‐03110‐K     Island et al v. DePuy Orthopaedics, Inc. et                                   11/10/2011
                        James Vargas v. DePuy Orthopaedics Inc et      California
473 3:11‐cv‐03112‐K                                                                   2:11‐cv‐08751   11/10/2011
                        al                                             Central
       Case 3:11-md-02244-K Document 1103 Filed 05/05/20                       Page 14 of 206 PageID 43052

474 3:11‐cv‐03118‐K     Branstine v. DePuy Orthopaedics, Inc. et al                                    11/11/2011
475 3:11‐cv‐03140‐K     Horton v. DePuy Orthopaedics, Inc. et al                                       11/15/2011
476 3:11‐cv‐03144‐K     Hopkins v. Depuy Orthopedics Inc et al                                         11/15/2011
477 3:11‐cv‐03147‐K     Montiero v. DePuy Orthopaedics Inc et al       New Jersey      3:11‐cv‐03347   11/15/2011
478   3:11‐cv‐03151‐K   Murray v. DePuy Orthopaedics, Inc. et al       Ohio Northern   1:11‐dp‐20316   11/15/2011
479   3:11‐cv‐03153‐K   Jones v. Johnson & Johnson et al               Ohio Northern   1:11‐dp‐21202   11/15/2011
480   3:11‐cv‐03157‐K   Basil v. DePuy Orthopaedics, Inc. et al        West Virginia   2:11‐cv‐00088   11/16/2011
481   3:11‐cv‐03160‐K   McMeekan et al v. DePuy Orthopaedics,          Michigan        1:11‐cv‐01119   11/16/2011
482   3:11‐cv‐03162‐K   Anderson et al v. DePuy Orthopaedics, Inc.                                     11/16/2011
483   3:11‐cv‐03163‐K   Mathis v. DePuy Orthopaedics, Inc. et al                                       11/16/2011
484 3:11‐cv‐03164‐K     Keeter v. DePuy Orthopaedics, Inc. et al                                       11/16/2011
485   3:11‐cv‐03166‐K   Granger v. DePuy Orthopaedics, Inc. et al                                      11/16/2011
486   3:11‐cv‐03170‐K   Boone et al v. DePuy Orthopaedics, Inc. et     Louisiana       2:11‐cv‐02692   11/16/2011
487   3:11‐cv‐03172‐K   Garrison v. DePuy Orthopaedics, Inc. et al     Louisiana       2:11‐cv‐02718   11/16/2011
488   3:11‐cv‐03173‐K   LeFort v. DePuy Orthopaedics, Inc. et al       Louisiana       2:11‐cv‐02687   11/16/2011
489   3:11‐cv‐03177‐K   Harkins v. DePuy Orthopaedics, Inc. et al                                      11/17/2011
490   3:11‐cv‐03179‐K   Thomas v. DePuy Orthopaedics, Inc. et al                                       11/17/2011
491   3:11‐cv‐03182‐K   Fields v. DePuy Inc. et al                                                     11/17/2011
492   3:11‐cv‐03186‐K   Crooks v. DePuy Orthopaedics Inc et al                                         11/17/2011
493   3:11‐cv‐03187‐K   Van Rossum v. DePuy Orthopaedics, Inc. et                                      11/17/2011
494   3:11‐cv‐03189‐K   McPherson v. DePuy Orthopaedics, Inc. et                                       11/18/2011
495   3:11‐cv‐03190‐K   Franklin v. DePuy Orthopaedics, Inc. et al     Louisiana       2:11‐cv‐02720   11/17/2011
496   3:11‐cv‐03191‐K   Comeaux v. DePuy Orthopaedics, Inc. et al      Louisiana       2:11‐cv‐02721   11/17/2011
497 3:11‐cv‐03195‐K     Habeeb v. DePuy Orthopaedics Inc et al                                         11/18/2011

498 3:11‐cv‐03202‐K     Jones v. DePuy Orthopaedics, Inc. et al                                        11/18/2011

499 3:11‐cv‐03203‐K     Bennett v. DePuy Orthopaedics, Inc. et al                                      11/18/2011

500 3:11‐cv‐03204‐K     Badillo v. DePuy Orthopaedics, Inc. et al                                      11/18/2011

501 3:11‐cv‐03206‐K     McCoy v. DePuy Orthopaedics, Inc. et al                                        11/18/2011
502   3:11‐cv‐03207‐K   Meekhof v. DePuy Orthopaedics, Inc. et al                                      11/18/2011
503   3:11‐cv‐03208‐K   Niduvitch v. DePuy Orthopaedics, Inc. et al                                    11/18/2011
504   3:11‐cv‐03213‐K   Fair v. DePuy Orthopaedics, Inc. et al                                         11/18/2011
505   3:11‐cv‐03216‐K   Foster v. DePuy Orthopaedics, Inc. et al                                       11/18/2011
506   3:11‐cv‐03217‐K   Mulhollem v. DePuy Orthopaedics, Inc. et                                       11/18/2011
507   3:11‐cv‐03218‐K   Greenawalt v. DePuy Orthopaedics, Inc. et                                      11/18/2011
508   3:11‐cv‐03220‐K   Pate v. DePuy Orthopaedics, Inc. et al                                         11/18/2011
509   3:11‐cv‐03221‐K   Bickford v. DePuy Orthopaedics, Inc. et al                                     11/18/2011
510   3:11‐cv‐03222‐K   Lloyd v. DePuy Orthopaedics, Inc. et al                                        11/18/2011
511   3:11‐cv‐03225‐K   Swartz et al v. Johnson & Johnson Services,                                    11/21/2011
512   3:11‐cv‐03233‐K   Sims et al v. DePuy Orthopaedics, Inc. et al                                   11/22/2011
       Case 3:11-md-02244-K Document 1103 Filed 05/05/20                       Page 15 of 206 PageID 43053


513 3:11‐cv‐03261‐K     Williams vs DePuy Orthopaedics Inc et al                                     11/23/2011

514 3:11‐cv‐03262‐K     Clark v. DePuy Orthopaedics, Inc. et al                                      11/23/2011

515 3:11‐cv‐03263‐K     Glenn v. DePuy Orthopaedics, Inc. et al                                      11/23/2011

516 3:11‐cv‐03264‐K     Wells v. DePuy Orthopaedics, Inc. et al                                      11/23/2011

517 3:11‐cv‐03265‐K     Lashley v. DePuy Orthopaedics, Inc. et al                                    11/23/2011

518 3:11‐cv‐03285‐K     Ruslander v. DePuy Orthopaedics, Inc. et al                                  11/28/2011

519 3:11‐cv‐03293‐K     Pea et al v. DePuy Orthopaedics, Inc. et al                                  11/29/2011

520 3:11‐cv‐03308‐K     Tutt et al v. DePuy Orthopaedics, Inc. et al                                 11/30/2011
521 3:11‐cv‐03310‐K     Mau v. Johnson & Johnson Services Inc et                                     11/30/2011
                        Crecy et al v. Johnson & Johnson Services
522 3:11‐cv‐03314‐K                                                                                  11/30/2011
                        Inc et al
523 3:11‐cv‐03315‐K     Overmier v. DePuy Orthopaedics, Inc. et al                                   11/30/2011

524 3:11‐cv‐03320‐K     Davison v. DePuy Orthopaedics, Inc. et al                                     12/1/2011

525 3:11‐cv‐03321‐K     Presson v. DePuy Orthopaedics, Inc.            Minnesota     0:11‐cv‐03221    12/1/2011
                                                                     California
526 3:11‐cv‐03323‐K     Nunn v DuPuy Orthopaedics, Inc. et al                        2:11‐cv‐02865    12/1/2011
                                                                     Eastern
                        Jackson et al v. DePuy Orthopaedics, Inc. et Kentucky
527 3:11‐cv‐03325‐K                                                                  6:11‐cv‐00313    12/1/2011
                        al                                           Eastern
528   3:11‐cv‐03327‐K   Pattum et al v. Depuy Orthopaedics Inc et Louisiana          2:11‐cv‐01916    12/1/2011
529   3:11‐cv‐03328‐K   Newton, Jr. v. DePuy Inc et al                                                12/1/2011
530   3:11‐cv‐03330‐K   Yancovich v. DePuy Orthopaedics, Inc. et al Louisiana        2:11‐cv‐02683    12/2/2011
531   3:11‐cv‐03332‐K   Wilson v. DePuy Orthopaedics, Inc. et al     Missouri        4:11‐cv‐01912    12/2/2011
532   3:11‐cv‐03334‐K   Norland v. DePuy Orthopaedics Inc. et al                                      12/2/2011
533 3:11‐cv‐03348‐K     Carmenate v. Depuy, Inc. et al                                                12/5/2011
                                                                       California
534 3:11‐cv‐03365‐K     Kurt Myers v. DePuy Orthopaedics Inc et al                   2:11‐cv‐09189    12/2/2011
                                                                       Central
535   3:11‐cv‐03367‐K   Mohyde v. Depuy Orthopaedics, Inc. et al       Connecticut   3:11‐cv‐01692    12/6/2011
536   3:11‐cv‐03368‐K   Kiser v. DePuy Orthopaedics, Inc. et al                                       12/6/2011
537   3:11‐cv‐03369‐K   Edwards v. DePuy Orthopaedics, Inc. et al                                     12/6/2011
538   3:11‐cv‐03370‐K   Kasco et al v. DePuy Orthopaedics, Inc. et al                                 12/6/2011
539   3:11‐cv‐03371‐K   Rutty v. Depuy Orthopaedics, Inc. et al       Connecticut    3:11‐cv‐01695    12/6/2011
540   3:11‐cv‐03373‐K   Ellington et al vs DePuy Orthopaedics Inc et                                  12/6/2011
541   3:11‐cv‐03374‐K   Mason v. DePuy Orthopaedics, Inc. et al                                       12/7/2011
542   3:11‐cv‐03375‐K   Stok v. DePuy Orthopaedics, Inc. et al                                        12/7/2011
543   3:11‐cv‐03376‐K   Hill v. DePuy Orthopaedics, Inc. et al                                        12/7/2011
       Case 3:11-md-02244-K Document 1103 Filed 05/05/20                         Page 16 of 206 PageID 43054

544   3:11‐cv‐03377‐K   Dennison v. DePuy Orthopaedics, Inc. et al                                      12/7/2011
545   3:11‐cv‐03378‐K   Smith et al v. DePuy Orthopaedics, Inc., et                                     12/7/2011
546   3:11‐cv‐03382‐K   Moore v. DePuy Orthopaedics, Inc. et al                                         12/7/2011
547   3:11‐cv‐03383‐K   Robinson v. DePuy Orthopaedics, Inc. et al                                      12/7/2011
548   3:11‐cv‐03385‐K   Schnur v. DePuy Orthopaedics, Inc. et al                                        12/7/2011
549   3:11‐cv‐03401‐K   Maronge v. Depuy Orthopedics Inc et al                                          12/8/2011
550   3:11‐cv‐03404‐K   O'Keefe v. Depuy Orthopaedics, Inc. et al      Connecticut     3:11‐cv‐01690    12/8/2011
551   3:11‐cv‐03415‐K   Antos v. Depuy Orthopaedics, Inc. et al        Connecticut     3:11‐cv‐01694    12/9/2011
552   3:11‐cv‐03425‐K   Mondani v. Depuy Orthopaedics, Inc. et al      Connecticut     3:11‐cv‐01691    12/9/2011
553   3:11‐cv‐03426‐K   Shook v. Depuy Orthopaedics, Inc. et al        Connecticut     3:11‐cv‐01697    12/9/2011
554   3:11‐cv‐03451‐K   Coffee et al v. DePuy Inc et al                                                12/13/2011
555   3:11‐cv‐03466‐K   Potter v. DePuy Orthopaedics Inc, et al                                        12/14/2011
556   3:11‐cv‐03470‐K   Nelson v. DePuy Orthopaedics Inc et al         Indiana         3:11‐cv‐00448   12/14/2011
557 3:11‐cv‐03471‐K     Schaffer v. Depuy Orthopaedics Inc et al       Connecticut     3:11‐cv‐01693   12/14/2011
558   3:11‐cv‐03473‐K   Robinson v. DePuy Orthopaedics Inc et al                                       12/14/2011
559   3:11‐cv‐03475‐K   Lingle v. Depuy Orthopaedics, Inc. et al      California       3:11‐cv‐01486   12/14/2011
560   3:11‐cv‐03485‐K   Ingle et al v. DePuy Orthopaedics, Inc. et al                                  12/15/2011
561   3:11‐cv‐03486‐K   Coleman v. DePuy Orthopaedics, Inc. et al                                      12/15/2011
562   3:11‐cv‐03491‐K   Torregano v. DePuy Orthopaedics, Inc.                                          12/16/2011
563   3:11‐cv‐03498‐K   George Freisthler v. Depuy Orthopaedics       California       2:11‐cv‐06580   12/16/2011
564   3:11‐cv‐03501‐K   Brown v. DePuy Orthopaedics, Inc. et al                                        12/19/2011
565   3:11‐cv‐03513‐K   Trostel v. DePuy Orthopaedics, Inc. et al                                      12/20/2011
566 3:11‐cv‐03514‐K     Welch v. DePuy Orthopaedics, Inc. et al                                        12/20/2011

567 3:11‐cv‐03519‐K     Olthof v. DePuy Orthopaedics, Inc. et al       Maryland        1:11‐cv‐03483   12/21/2011
568   3:11‐cv‐03521‐K   Kelemen v. DePuy Orthopaedics, Inc. et al                                      12/21/2011
569   3:11‐cv‐03526‐K   Davis v. DePuy Orthopaedics Inc et al          New Jersey      1:11‐cv‐05139   12/21/2011
570   3:11‐cv‐03530‐K   Tremblay v. DePuy Orthopaedics, Inc. et al                                     12/21/2011
571   3:11‐cv‐03535‐K   Seiter et al v. DePuy Orthopaedics, Inc. et al                                 12/22/2011
572 3:11‐cv‐03544‐K     Scott v. DePuy Orthopaedics, Inc. et al                                        12/22/2011
573   3:11‐cv‐03551‐K   Tangi, Jr. v. DePuy Orthopaedics, Inc. et al                                   12/22/2011
574   3:11‐cv‐03561‐K   Gellman v. Depuy Orthopaedics Inc etal                                         12/27/2011
575   3:11‐cv‐03564‐K   Joseph v. DePuy Orthopaedics, Inc. et al                                       12/27/2011
576   3:11‐cv‐03571‐K   Sullivan v. DePuy Orthopaedics Inc et al                                       12/28/2011
577   3:11‐cv‐03573‐K   Marino et al v. DePuy Orthopaedics, Inc. et    New York        1:11‐cv‐08465   12/28/2011
578   3:11‐cv‐03580‐K   Chapman v. DePuy Orthopaedics, Inc. et al                                      12/28/2011
579   3:11‐cv‐03581‐K   Deborah Stapleton et al v. DePuy               California      2:11‐cv‐09943   12/28/2011
580   3:11‐cv‐03582‐K   Vickers v. Depuy Orthopaedics, Inc. et al      West Virginia   3:11‐cv‐00847   12/28/2011
581   3:11‐cv‐03583‐K   Kelvin Knudson v. DePuy Orthopaedics Inc       California      2:11‐cv‐09951   12/28/2011
                        William Hammel et al v. DePuy                  California
582 3:11‐cv‐03584‐K                                                                    2:11‐cv‐09982   12/28/2011
                        Orthopaedics Inc et al                         Central
583 3:11‐cv‐03585‐K     Cindy Greenwood v. DePuy Orthopaedics          California      2:11‐cv‐09984   12/28/2011
584 3:11‐cv‐03586‐K     McKeever v. DePuy Orthopaedics, Inc. et al                                     12/29/2011
585 3:11‐cv‐03587‐K     McDade et al v. DePuy Orthopaedics, Inc.                                       12/29/2011
       Case 3:11-md-02244-K Document 1103 Filed 05/05/20                       Page 17 of 206 PageID 43055

586 3:11‐cv‐03588‐K     Rhodes et al v. DePuy Orthopaedics, Inc. et                                  12/29/2011
587 3:11‐cv‐03590‐K     Lay et al v. DePuy Orthopaedics Inc et al     Montana        9:11‐cv‐00165   12/29/2011
                                                                     Kentucky
588 3:11‐cv‐03595‐K     Schaefer v. DePuy Orthopaedics, Inc. et al                   3:11‐cv‐00085   12/29/2011
                                                                     Eastern
                                                                     California
589 3:11‐cv‐03600‐K     Carl Cossick v. DePuy Orthopaedics Inc et al                 2:11‐cv‐10178   12/29/2011
                                                                     Central
                        Lumbra et al v. DePuy Orthopaedics Inc. et
590 3:12‐cv‐00004‐K                                                  New Jersey      3:11‐cv‐06408     1/3/2012
                        al
591   3:12‐cv‐00005‐K   Watson v. DePuy Orthopaedics, Inc. et al                                       1/3/2012
592   3:12‐cv‐00006‐K   LaPorta v. DePuy Orthopaedics, Inc. et al                                      1/3/2012
593   3:12‐cv‐00007‐K   Karabekian v. DePuy Orthopaedics Inc et al New Jersey        3:11‐cv‐06409     1/3/2012
594   3:12‐cv‐00009‐K   Torbert v. DePuy Orthopaedics Inc et al      New Jersey      3:11‐cv‐06410     1/3/2012
595   3:12‐cv‐00010‐K   Stauffer v. DePuy Orthopaedics Inc et al     New Jersey      3:11‐cv‐06871     1/3/2012
596   3:12‐cv‐00014‐K   Prather v. DePuy Orthopaedics, Inc. et al                                      1/3/2012
597   3:12‐cv‐00018‐K   Lemmon v. DePuy Orthopaedics, Inc. et al                                       1/4/2012
598   3:12‐cv‐00022‐K   Blakes vs DePuy Orthopaedics Inc                                               1/4/2012
599   3:12‐cv‐00030‐K   Norman v. DePuy Orthopaedics, Inc. et al                                       1/4/2012
600   3:12‐cv‐00033‐K   Larkin v. DePuy Orthopaedics Inc et al                                         1/5/2012
601 3:12‐cv‐00037‐K     Turner v. DePuy Orthopaedics, Inc. et al                                       1/5/2012
602 3:12‐cv‐00045‐K     Fong v. DePuy Orthopaedics, Inc. et al        California     4:11‐cv‐05616     1/5/2012
603 3:12‐cv‐00046‐K     Markham v. DePuy Orthopaedics, Inc. et al     California     3:11‐cv‐05618     1/5/2012
                        Powell et al v. DePuy Orthopaedics, Inc. et   California
604 3:12‐cv‐00047‐K                                                                  3:11‐cv‐06254     1/5/2012
                        al                                            Northern
605 3:12‐cv‐00049‐K     Krumrine et al v. DePuy Orthopaedics, Inc.    California     3:11‐cv‐06259     1/5/2012
                                                                      California
606 3:12‐cv‐00050‐K     Olson et al v. DePuy Orthopaedics, Inc. et al                3:11‐cv‐06261     1/5/2012
                                                                      Northern
                                                                      California
607 3:12‐cv‐00068‐K     Bland et al v. DePuy Orthopaedics, Inc. et al                3:11‐cv‐06258     1/9/2012
                                                                      Northern
608   3:12‐cv‐00079‐K   Stewart vs DePuy Orthopaedics Inc                                             1/10/2012
609   3:12‐cv‐00085‐K   Kelly v. DePuy Orthopaedics, Inc. et al       Kentucky       3:11‐cv‐00208    1/10/2012
610   3:12‐cv‐00088‐K   Shorter v. DePuy Orthopaedics, Inc. et al                                     1/10/2012
611   3:12‐cv‐00090‐K   Simmons v. DePuy Inc et al                                                    1/11/2012
612 3:12‐cv‐00096‐K     Scroggins v. DePuy Orthopaedics, Inc.         Colorado       1:11‐cv‐03307    1/11/2012
613   3:12‐cv‐00097‐K   Claphan v. DePuy Orthopaedics, Inc. et al                                     1/11/2012
614   3:12‐cv‐00102‐K   Burridge v. DePuy Orthopaedics, Inc. et al                                    1/11/2012
615   3:12‐cv‐00104‐K   Byron v. DePuy Orthopaedics, Inc. et al                                       1/11/2012
616   3:12‐cv‐00111‐K   Duncan et al v. DePuy Orthopaedics, Inc. et                                   1/12/2012
617   3:12‐cv‐00114‐K   Clabin et al v. DePuy Orthopaedics, Inc. et                                   1/12/2012
618   3:12‐cv‐00115‐K   Masterson v. DePuy Orthopaedics, Inc. et al                                   1/12/2012
619   3:12‐cv‐00116‐K   Grimes et al v. DePuy Orthopaedics, Inc. et                                   1/12/2012
620   3:12‐cv‐00117‐K   Calhoun et al v. DePuy Orthopaedics, Inc.                                     1/12/2012
621   3:12‐cv‐00120‐K   Wright v. DePuy Orthopaedics, Inc. et al                                      1/12/2012
622   3:12‐cv‐00124‐K   Irvine v. DePuy Orthopaedics, Inc. et al                                      1/13/2012
623   3:12‐cv‐00125‐K   Ella Hunter v. DePuy Orthopaedics Inc et al California       2:11‐cv‐10548    1/13/2012
       Case 3:11-md-02244-K Document 1103 Filed 05/05/20                        Page 18 of 206 PageID 43056

624 3:12‐cv‐00135‐K     Ackzien v. DePuy Orthopaedics, Inc. et al                                       1/13/2012
625 3:12‐cv‐00137‐K     McBride v. DePuy Orthopaedics, Inc. et al                                       1/13/2012
626 3:12‐cv‐00139‐K     Cannon v. DePuy Orthopaedics, Inc. et al                                        1/13/2012
627   3:12‐cv‐00145‐K   Jiminez v. DePuy Orthopaedics, Inc. et al                                       1/13/2012
628   3:12‐cv‐00148‐K   Anders et al vs DePuy Orthopaedics Inc et                                       1/17/2012
629   3:12‐cv‐00150‐K   Joan Daniels v. DePuy Orthopaedics Inc et      California       2:11‐cv‐10543   1/13/2012
630   3:12‐cv‐00159‐K   Holcomb et al v. DePuy Orthopaedics, Inc.      Maryland         1:11‐cv‐03264   1/17/2012
631   3:12‐cv‐00162‐K   Majava v. DePuy Orthopaedics, Inc. et al                                        1/18/2012
632   3:12‐cv‐00165‐K   Straney et al v. Johnson & Johnson, Inc. et    Florida Middle   2:11‐cv‐00593   1/18/2012
633   3:12‐cv‐00166‐K   Wescott v. Depuy Orthopaedics, Inc. et al                                       1/18/2012
634   3:12‐cv‐00167‐K   Horvath v. DePuy Orthopaedics, Inc. et al                                       1/18/2012
635   3:12‐cv‐00170‐K   Anaya v. DePuy Orthopaedics, Inc. et al                                         1/18/2012
636   3:12‐cv‐00173‐K   Sharp v. DePuy Orthopaedics, Inc. et al                                         1/18/2012
                        Evangelista v. DePuy Orthopaedics, Inc. et
637 3:12‐cv‐00179‐K                                                                                     1/19/2012
                        al
638 3:12‐cv‐00180‐K     Nichols v. DePuy Orthopaedics, Inc. et al                                       1/19/2012
639   3:12‐cv‐00182‐K   Batiste v. DePuy Orthopaedics, Inc. et al                                       1/19/2012
640   3:12‐cv‐00186‐K   Bradford v. DePuy Orthopaedics, Inc. et al                                      1/19/2012
641   3:12‐cv‐00201‐K   Gaydos et al v. DePuy Orthopaedics Inc et                                       1/19/2012
642   3:12‐cv‐00203‐K   Landsiedel v. DePuy Orthopaedics Inc et al                                      1/19/2012
643   3:12‐cv‐00226‐K   Gates v. DePuy Orthopaedics, Inc. et al                                         1/23/2012
644   3:12‐cv‐00227‐K   Petruska v. DePuy Orthopaedics, Inc. et al                                      1/23/2012
645   3:12‐cv‐00229‐K   Hawkins v. DePuy Orthopaedics, Inc. et al                                       1/23/2012
646   3:12‐cv‐00231‐K   Ward v. DePuy Orthopaedics, Inc. et al                                          1/23/2012
647   3:12‐cv‐00238‐K   Mallory v. DePuy Orthopaedics, Inc. et al                                       1/24/2012
648   3:12‐cv‐00249‐K   HARLEY v. DEPUY ORTHOPAEDICS, INC. et          New Jersey       1:12‐cv‐00102   1/25/2012
649   3:12‐cv‐00250‐K   Wanda King v. DePuy Orthopaedics Inc et al     California       2:11‐cv‐10615   1/25/2012
650   3:12‐cv‐00252‐K   Smith et al v. DePuy Orthopaedics, Inc.        Florida Middle   8:11‐cv‐02836   1/25/2012
651   3:12‐cv‐00260‐K   Seachrist et al v. DePuy Orthopaedics Inc et                                    1/26/2012
652   3:12‐cv‐00261‐K   Hernandez v. DePuy Orthopaedics, Inc. et                                        1/26/2012
653   3:12‐cv‐00263‐K   Hillbourne v. DePuy Orthopaedics, Inc. et al                                    1/26/2012
654   3:12‐cv‐00264‐K   Ball v. DePuy Orthopaedics, Inc. et al                                          1/26/2012
655   3:12‐cv‐00265‐K   Turner v. DePuy Orthopaedics, Inc. et al                                        1/26/2012
656   3:12‐cv‐00270‐K   Knox v. DePuy Orthopaedics, Inc. et al         Ohio Northern    1:11‐dp‐21825   1/26/2012
657   3:12‐cv‐00272‐K   Harmon et al v. DePuy Orthopaedics, Inc. et    Maryland         1:11‐cv‐03629   1/26/2012
658   3:12‐cv‐00273‐K   Watson v. DePuy Orthopaedics, Inc. et al       Minnesota        0:11‐cv‐03592   1/26/2012
659   3:12‐cv‐00274‐K   Saladrigas et al v. DePuy Orthopaedics, Inc.   Texas Southern   4:11‐cv‐04599   1/26/2012
660   3:12‐cv‐00276‐K   Alley v. DePuy Orthopaedics, Inc. et al                                         1/26/2012
661   3:12‐cv‐00277‐K   Breshears v. DePuy Orthopaedics Inc et al                                       1/26/2012
662   3:12‐cv‐00278‐K   Stumpff v. DePuy Orthopaedics, Inc. et al                                       1/26/2012
663   3:12‐cv‐00279‐K   Hall v. DePuy Orthopaedics, Inc. et al                                          1/26/2012
664   3:12‐cv‐00291‐K   Parry v. DePuy Inc et al                                                        1/27/2012
665   3:12‐cv‐00301‐K   Wolynski v. DePuy Orthopaedics, Inc. et al                                      1/30/2012
666 3:12‐cv‐00317‐K     Summ v. DePuy Orthopaedics, Inc. et al                                          1/31/2012
       Case 3:11-md-02244-K Document 1103 Filed 05/05/20                        Page 19 of 206 PageID 43057


667 3:12‐cv‐00323‐K     Yawin v. DePuy Orthopaedics, Inc. et al                                          1/31/2012

668 3:12‐cv‐00326‐K     Highland et al v. Depuy Inc. et al                                               1/31/2012
669   3:12‐cv‐00327‐K   Stitt, Jr. v. DePuy Inc et al                                                    1/31/2012
670   3:12‐cv‐00330‐K   McVeigh v. DePuy Orthopaedics, Inc. et al                                        1/31/2012
671   3:12‐cv‐00334‐K   Vesey et al v. DePuy Orthopaedics, Inc. et California            3:12‐cv‐00074   1/31/2012
672   3:12‐cv‐00339‐K   Patterson v. DePuy Orthopaedics, Inc. et al                                       2/1/2012
                        Andrews et al v. DePuy Orthopaedics Inc et
673 3:12‐cv‐00340‐K                                                                                       2/1/2012
                        al
                        Raskind v. Johnson & Johnson Services, Inc.
674 3:12‐cv‐00341‐K                                                                                       2/1/2012
                        et al
675   3:12‐cv‐00346‐K   Mary Codinha‐Orlando v. DePuy               California           2:12‐cv‐00338    2/1/2012
676   3:12‐cv‐00349‐K   Musick et al v. DePuy Orthopaedics, Inc. et                                       2/2/2012
677   3:12‐cv‐00350‐K   Thomas v. DePuy Orthopaedics, Inc. et al                                          2/2/2012
678   3:12‐cv‐00355‐K   Scott v. DePuy Orthopaedics, Inc. et al                                           2/3/2012
679   3:12‐cv‐00356‐K   Oropeza v. DePuy Orthopaedics, Inc. et al                                         2/3/2012
680   3:12‐cv‐00357‐K   Johnson v. DePuy Orthopaedics, Inc. et al                                         2/3/2012
681   3:12‐cv‐00362‐K   Wilson v. Johnson & Johnson Inc et al                                             2/3/2012
682 3:12‐cv‐00363‐K     Lane v. DePuy Orthopaedics, Inc. et al                                            2/3/2012

683 3:12‐cv‐00366‐K     Samuels v. DePuy Orthopaedics, Inc. et al                                         2/3/2012
684 3:12‐cv‐00368‐K     Green v. DePuy Inc et al                                                          2/3/2012
685 3:12‐cv‐00378‐K     Vigil v. DePuy Orthopaedics, Inc. et al                                           2/6/2012
686   3:12‐cv‐00381‐K   Boyd v. DePuy Orthopaedics, Inc. et al        New York           1:12‐cv‐00177    2/6/2012
687   3:12‐cv‐00384‐K   Singer et al v. DePuy Orthopaedics, Inc. et   New York           1:11‐cv‐09374    2/6/2012
688   3:12‐cv‐00388‐K   Spence v. DePuy Orthopaedics, Inc. et al                                          2/6/2012
689   3:12‐cv‐00397‐K   Tedaldi v. DePuy Orthopaedics, Inc. et al                                         2/7/2012
690   3:12‐cv‐00405‐K   Dougherty v. Depuy Orthopaedics, Inc. et al   Illinois Central   1:12‐cv‐01021    2/7/2012
691   3:12‐cv‐00415‐K   Goff v. DePuy Orthopaedics, Inc et al         Nevada             2:11‐cv‐01982    2/9/2012
                        Marizola Earl et al v. DePuy Orthopaedics     California
692 3:12‐cv‐00417‐K                                                                      2:11‐cv‐07831    2/9/2012
                        Inc et al                                     Central
693 3:12‐cv‐00421‐K     Reid vs DePuy Orthopaedics Inc et al                                              2/9/2012

                                                                      Indiana
694 3:12‐cv‐00425‐K     Terrell v. DePuy Orthopaedics Inc et al                          3:12‐cv‐00012   2/10/2012
                                                                      Northern

695 3:12‐cv‐00428‐K     Burgess v. DePuy Orthopaedics, Inc. et al                                        2/10/2012
                                                                      Indiana
696 3:12‐cv‐00429‐K     Couk et al v. DePuy Orthopaedics Inc et al                       3:12‐cv‐00052   2/10/2012
                                                                      Northern
697 3:12‐cv‐00430‐K     Foreman v. DePuy Orthopaedics Inc et al       Indiana            3:12‐cv‐00050   2/10/2012
698 3:12‐cv‐00438‐K     Munyan v. DePuy Orthopaedics Inc et al        Indiana            3:12‐cv‐00013   2/10/2012
699 3:12‐cv‐00454‐K     Lindsey v. DePuy Orthopaedics Inc et al       Indiana            3:12‐cv‐00011   2/13/2012
       Case 3:11-md-02244-K Document 1103 Filed 05/05/20                        Page 20 of 206 PageID 43058


700 3:12‐cv‐00456‐K     McLaurin v. DePuy Orthopaedics Inc et al                                          2/13/2012

701 3:12‐cv‐00463‐K     Colon v. DePuy Orthopaedics Inc et al           Montana          2:11‐cv‐00088    2/14/2012
                        Cunningham Hubis v. Johnson & Johnson
702 3:12‐cv‐00484‐K                                                                                       2/15/2012
                        Services, Inc. et al
703 3:12‐cv‐00488‐K     Milligan v. DePuy Orthopaedics, Inc. et al                                        2/16/2012
                        Youngblood v. DePuy Orthopaedics, Inc. et
704 3:12‐cv‐00491‐K                                                                                       2/16/2012
                        al
705   3:12‐cv‐00497‐K   Bril‐Netis et al v. DePuy Orthopaedics, Inc. California          4:11‐cv‐06383    2/16/2012
706   3:12‐cv‐00500‐K   Warntjes v. DePuy Orthopaedics, Inc. et al                                        2/16/2012
707   3:12‐cv‐00501‐K   Hicks et al v. DePuy Orthopaedics, Inc. et al                                     2/16/2012
708   3:12‐cv‐00502‐K   Olsen et al v. DePuy Orthopaedics, Inc. et al                                     2/16/2012
709   3:12‐cv‐00505‐K   Savage v. DePuy Orthopaedics, Inc. et al                                          2/16/2012
710 3:12‐cv‐00515‐K     Straub v. DePuy Orthopaedics, Inc. et al                                          2/17/2012

711 3:12‐cv‐00520‐K     Perry et al v. DePuy Orthopaedics, Inc. et al                                     2/20/2012
712   3:12‐cv‐00527‐K   Dowling et al v. DePuy Orthopaedics, Inc.       California       4:11‐cv‐06260    2/17/2012
713   3:12‐cv‐00528‐K   BRUCE et al v. DEPUY ORTHOPAEDICS, INC.         New Jersey       3:12‐cv‐00550    2/21/2012
714   3:12‐cv‐00529‐K   COBHAM et al v. DEPUY ORTHOPAEDICS,             New Jersey       3:12‐cv‐00551    2/21/2012
715   3:12‐cv‐00530‐K   DOMONOSKI et al v. DEPUY                        New Jersey       3:12‐cv‐00552    2/21/2012
716   3:12‐cv‐00532‐K   MAISTO et al v. DEPUY ORTHOPAEDICS,             New Jersey       3:12‐cv‐00554    2/21/2012
717   3:12‐cv‐00533‐K   SCOTT v. DEPUY ORTHOPAEDICS INC et al           New Jersey       3:12‐cv‐00555    2/21/2012
718   3:12‐cv‐00534‐K   MAISTO et al v. DEPUY ORTHOPAEDICS,             New Jersey       3:12‐cv‐00556    2/21/2012
719   3:12‐cv‐00535‐K   TERRAL et al v. DEPUY ORTHOPAEDICS,             New Jersey       3:12‐cv‐00557    2/21/2012
720   3:12‐cv‐00538‐K   Brown et al v. DePuy Orthopaedics Inc et al                                       2/23/2012
721   3:12‐cv‐00552‐K   Porter v. DePuy Orthopaedics, Inc. et al        Illinois Northern 1:12‐cv‐00801   2/23/2012
722   3:12‐cv‐00555‐K   Calvert v. DePuy Orthopaedics, Inc              Michigan          2:12‐cv‐10179   2/27/2012
723   3:12‐cv‐00557‐K   Sample et al v. DePuy Orthopaedics, Inc. et     Kentucky          2:12‐cv‐00021   2/22/2012
724   3:12‐cv‐00558‐K   Smith v. DePuy Orthopaedics, Inc. et al                                           2/23/2012
725   3:12‐cv‐00561‐K   Gunn et al v. DePuy Orthopaedics Inc et al                                        2/23/2012
726   3:12‐cv‐00571‐K   Smith et al v. DePuy Orthopaedics, Inc. et al                                     2/24/2012
727 3:12‐cv‐00574‐K     Watkins v. DePuy Orthopaedics, Inc. et al                                         2/24/2012
728   3:12‐cv‐00577‐K   Welch v. DePuy Orthopaedics, Inc. et al                                           2/24/2012
729   3:12‐cv‐00585‐K   Fridley et al v. DePuy Orthopaedics, Inc. et West Virginia       2:12‐cv‐00226    2/27/2012
730   3:12‐cv‐00587‐K   Catalano v. DePuy Orthopaedics Inc et al                                          2/27/2012
731   3:12‐cv‐00593‐K   Robert Stewart et al v. DePuy Orthopaedics California            2:12‐cv‐00955    2/27/2012
732   3:12‐cv‐00594‐K   Kady v. DePuy Orthopaedics Inc. et al          Massachusetts     1:11‐cv‐12193    2/28/2012
733   3:12‐cv‐00603‐K   Davis v. DePuy Orthopaedics, Inc. et al                                           2/28/2012
734   3:12‐cv‐00609‐K   Shepard v. DePuy Orthopaedics Inc. et al                                          2/28/2012
735   3:12‐cv‐00610‐K   Watson v. DePuy Orthopaedics, Inc. et al                                          2/28/2012
736   3:12‐cv‐00618‐K   Savitz et al v. DePuy Orthopaedics, Inc. et al                                    2/29/2012
737   3:12‐cv‐00626‐K   Werntz v. DePuy Orthopaedics, Inc. et al                                          2/29/2012
738   3:12‐cv‐00629‐K   Goff v. DePuy Orthopaedics, Inc. et al                                            2/29/2012
739   3:12‐cv‐00641‐K   Mello et al v. DePuy Orthopaedics Inc et al                                        3/1/2012
       Case 3:11-md-02244-K Document 1103 Filed 05/05/20                         Page 21 of 206 PageID 43059

                        Damico et al v. DePuy Orthopaedics Inc et
740 3:12‐cv‐00655‐K                                                                                     3/2/2012
                        al
741 3:12‐cv‐00657‐K     Muehleisen et al v. DePuy Orthopaedics Inc                                      3/2/2012
742 3:12‐cv‐00658‐K     King et al v. DePuy Orthopaedics Inc et al                                      3/2/2012
743 3:12‐cv‐00659‐K     King v. DePuy Orthopaedics Inc et al                                            3/2/2012
744 3:12‐cv‐00660‐K     Milano v. DePuy Orthopaedics Inc et al                                          3/2/2012
                        Lisa Berling et al v. DePuy Orthopaedics Inc California
745 3:12‐cv‐00671‐K                                                                    2:12‐cv‐01344    3/5/2012
                        et al                                        Central
746 3:12‐cv‐00674‐K     McComas v. DePuy Orthopaedics Inc et al                                         3/6/2012
747 3:12‐cv‐00676‐K     Culbertson v. DePuy Orthopaedics, Inc. et                                       3/6/2012
                        Mullins et al v. DePuy Orthopaedics, Inc. et
748 3:12‐cv‐00685‐K                                                                                     3/7/2012
                        al
                        Gawrilow et al v. DePuy Orthopaedics Inc        Indiana
749 3:12‐cv‐00687‐K                                                                    3:12‐cv‐00051    3/6/2012
                        et al                                           Northern
750 3:12‐cv‐00688‐K     Barrett v. DePuy Orthopaedics, Inc. et al                                       3/7/2012
751 3:12‐cv‐00699‐K     Dellapietra et al v. Depuy Orthopaedics,        Connecticut    3:12‐cv‐00112    3/7/2012
                        Frank Diaz Grange et al v. DePuy                California
752 3:12‐cv‐00704‐K                                                                    2:12‐cv‐01353    3/7/2012
                        Orthopaedics, Inc. et al                        Central
753   3:12‐cv‐00707‐K   Jones et al v. DePuy Orthopaedics Inc et al                                     3/8/2012
754   3:12‐cv‐00710‐K   Elston v. Wright Medical Technologies et al     California     3:12‐cv‐00134    3/8/2012
755   3:12‐cv‐00711‐K   Fekete v. DePuy Inc. et al                                                      3/8/2012
756   3:12‐cv‐00712‐K   Smith v. DePuy Orthopaedics, Inc. et al                                         3/8/2012
757   3:12‐cv‐00714‐K   Collins v. DePuy Orthopaedics Inc et al         Tennessee      3:12‐cv‐00170    3/8/2012
758   3:12‐cv‐00716‐K   Thornton v. DePuy Orthopaedics, Inc. et al                                      3/9/2012
759   3:12‐cv‐00724‐K   Dupree v. DePuy Orthopaedics, Inc. et al                                       3/12/2012
760   3:12‐cv‐00725‐K   Rogers v. DePuy Orthopaedics, Inc. et al                                       3/12/2012
761   3:12‐cv‐00726‐K   Taylor v. DePuy Orthopaedics, Inc. et al                                       3/12/2012
762   3:12‐cv‐00727‐K   Rhodes v. DePuy Orthopaedics, Inc. et al                                       3/12/2012
763   3:12‐cv‐00731‐K   Baldwin v. DePuy Orthopaedics, Inc. et al                                      3/12/2012
764   3:12‐cv‐00752‐K   Boruff v. DePuy Orthopaedics, Inc. et al        Oregon         1:12‐cv‐00212   3/13/2012
765   3:12‐cv‐00753‐K   Krueger v. DePuy Orthopaedics, Inc. et al       Oregon         1:12‐cv‐00214   3/13/2012
766   3:12‐cv‐00755‐K   Freeman v. DePuy Orthopaedics, Inc. et al       Oregon         1:12‐cv‐00215   3/13/2012
767   3:12‐cv‐00757‐K   Hager v. DePuy Orthopaedics, Inc. et al         Oregon         3:12‐cv‐00211   3/13/2012
768   3:12‐cv‐00758‐K   Te v. DePuy Orthopaedics, Inc. et al            Oregon         1:12‐cv‐00216   3/13/2012
769   3:12‐cv‐00760‐K   Allen et al v. DePuy Orthopaedics, Inc. et al   Oregon         3:12‐cv‐00218   3/13/2012
770   3:12‐cv‐00761‐K   Smith v. DePuy Orthopaedics, Inc. et al         Oregon         6:12‐cv‐00207   3/13/2012
771   3:12‐cv‐00762‐K   Popham et al v. DePuy Orthopaedics, Inc.        Oregon         6:12‐cv‐00208   3/13/2012
772   3:12‐cv‐00763‐K   Carlson v. DePuy Orthopaedics, Inc. et al       Oregon         3:12‐cv‐00213   3/13/2012
773   3:12‐cv‐00775‐K   Bailey et al v. Depuy Orthopaedics, Inc. et     Louisiana      3:12‐cv‐00096   3/14/2012
774   3:12‐cv‐00777‐K   Nagorski et al v. Depuy Orthopaedics, Inc.      Connecticut    3:11‐cv‐01983   3/14/2012
775 3:12‐cv‐00779‐K     Tucker v. DePuy Inc et al                                                      3/14/2012
776 3:12‐cv‐00780‐K     Nevins v. DePuy Orthopaedics, Inc. et al        California     3:12‐cv‐01008   3/14/2012
777 3:12‐cv‐00784‐K     Stang v. Depuy Orthopaedics, Inc. et al         California     3:12‐cv‐00443   3/14/2012
       Case 3:11-md-02244-K Document 1103 Filed 05/05/20                      Page 22 of 206 PageID 43060


778 3:12‐cv‐00803‐K     Villegas v. DePuy Orthopaedics Inc et al                                    3/16/2012
779 3:12‐cv‐00806‐K     Sanchez v. DePuy Orthopaedics Inc et al                                     3/16/2012
780 3:12‐cv‐00811‐K     Nixon v. DePuy Orthopaedics Inc et al                                       3/16/2012
781 3:12‐cv‐00813‐K     Dixon et al v. DePuy Orthopaedics, Inc. et al                               3/19/2012
                        Sheridan‐Moore v. DePuy Orthopaedics,
782 3:12‐cv‐00817‐K                                                                                 3/19/2012
                        Inc. et,al
783   3:12‐cv‐00827‐K   Coller v. DePuy Orthopaedics, Inc. et al                                    3/20/2012
784   3:12‐cv‐00828‐K   Santa Cruz v. DePuy Orthopaedics, Inc. et al                                3/20/2012
785   3:12‐cv‐00854‐K   Hurley, Jr. v. DePuy Orthopaedics, Inc. et al                               3/22/2012
786   3:12‐cv‐00856‐K   Ketchum v. DePuy Orthopaedics Inc                                           3/22/2012
787   3:12‐cv‐00857‐K   Ray v. DePuy Incorporated                                                   3/22/2012
788   3:12‐cv‐00859‐K   Redder v. DePuy Incorporated                                                3/22/2012
789   3:12‐cv‐00885‐K   McKinney et al v. Johnson & Johnson                                         3/26/2012
790   3:12‐cv‐00887‐K   Aleman v. DePuy Orthopaedics, Inc. et al                                    3/26/2012
791   3:12‐cv‐00889‐K   Ansbro v. DePuy Orthopaedics, Inc. et al                                    3/26/2012
792   3:12‐cv‐00890‐K   Basilone v. DePuy Orthopaedics, Inc. et al                                  3/26/2012
793   3:12‐cv‐00891‐K   Landry v. DePuy Orthopaedics Inc et al                                      3/26/2012
794   3:12‐cv‐00892‐K   Breaux v. DePuy Orthopaedics, Inc. et al      Louisiana     2:12‐cv‐00599   3/26/2012
795   3:12‐cv‐00899‐K   Caudill v. DePuy Inc et al                                                  3/27/2012
796   3:12‐cv‐00900‐K   Weiler v. DePuy Orthopaedics, Inc. et al                                    3/27/2012
797   3:12‐cv‐00903‐K   Aaron v. DePuy Orthopaedics, Inc. et al                                     3/27/2012
798 3:12‐cv‐00904‐K     Owens v. DePuy Orthopaedics, Inc. et al                                     3/27/2012
799 3:12‐cv‐00905‐K     Cotter v. DePuy Orthopaedics Inc et al                                      3/27/2012
800 3:12‐cv‐00906‐K     Perry v. DePuy Orthopaedics, Inc. et al                                     3/27/2012


801 3:12‐cv‐00908‐K     Willmitch v. DePuy Orthopaedics, Inc. et al                                 3/27/2012


802 3:12‐cv‐00909‐K     Carper vs DePuy Orthopaedics Inc et al                                      3/27/2012

803 3:12‐cv‐00911‐K     Branch v. Depuy Inc. et al                                                  3/27/2012

804 3:12‐cv‐00912‐K     Wilson v. DePuy Orthopaedics, Inc. et al                                    3/27/2012
805   3:12‐cv‐00913‐K   Woodruff v. DePuy Orthopaedics, Inc. et al                                  3/27/2012
806   3:12‐cv‐00915‐K   Engler v. DePuy Inc et al                                                   3/27/2012
807   3:12‐cv‐00916‐K   Hansen v. DePuy Orthopaedics Inc et al                                      3/27/2012
808   3:12‐cv‐00917‐K   Hartman v. Depuy Inc. et al                                                 3/27/2012
                        McClyment v. DePuy Orthopaedics, Inc. et
809 3:12‐cv‐00920‐K                                                                                 3/27/2012
                        al
810 3:12‐cv‐00922‐K     Manganaro v. DePuy Orthopaedics Inc et al                                   3/27/2012

811 3:12‐cv‐00924‐K     Cox et al v. DePuy, Inc. et al                                              3/27/2012
812 3:12‐cv‐00930‐K     Barton v. DePuy Orthopaedics Inc et al                                      3/28/2012
       Case 3:11-md-02244-K Document 1103 Filed 05/05/20                     Page 23 of 206 PageID 43061

813   3:12‐cv‐00933‐K   Shafer v. DePuy Orthopaedics, Inc. et al                                    3/28/2012
814   3:12‐cv‐00942‐K   Bona v. DePuy Orthopaedics, Inc. et al                                      3/28/2012
815   3:12‐cv‐00945‐K   Allen v. DePuy Orthopaedics, Inc. et al                                     3/28/2012
816   3:12‐cv‐00947‐K   Bona v. DePuy Orthopaedics, Inc. et al                                      3/28/2012
817   3:12‐cv‐00949‐K   Bryant v. DePuy Orthopaedics, Inc. et al                                    3/28/2012
818   3:12‐cv‐00950‐K   Burtsell v. DePuy Orthopaedics, Inc. et al                                  3/28/2012
819   3:12‐cv‐00952‐K   Chambers v. DePuy Orthopaedics, Inc. et al                                  3/28/2012
820   3:12‐cv‐00953‐K   Christensen v. DePuy Orthopaedics, Inc. et                                  3/28/2012
821   3:12‐cv‐00954‐K   Coley v. DePuy Orthopaedics, Inc. et al                                     3/28/2012
822   3:12‐cv‐00956‐K   Estes v. DePuy Orthopaedics, Inc. et al                                     3/28/2012
823   3:12‐cv‐00959‐K   Harris v. DePuy Orthopaedics, Inc. et al                                    3/28/2012
824 3:12‐cv‐00961‐K     Johnson v. DePuy Orthopaedics, Inc. et al                                   3/28/2012

825 3:12‐cv‐00962‐K     Johnson v. DePuy Orthopaedics, Inc. et al                                   3/28/2012
                        Alston v. Johnson & Johnson Services, Inc.
826 3:12‐cv‐00977‐K                                                                                 3/29/2012
                        et al
                        Marchbanks v. DePuy Orthopaedics, Inc. et
827 3:12‐cv‐00981‐K                                                                                 3/29/2012
                        al
828 3:12‐cv‐00985‐K     Nelson v. DePuy Orthopaedics, Inc. et al                                    3/29/2012
829 3:12‐cv‐00986‐K     Parry v. DePuy Orthopaedics, Inc. et al                                     3/29/2012
830 3:12‐cv‐00991‐K     Pinkard v. DePuy Orthopaedics, Inc. et al                                   3/29/2012
831 3:12‐cv‐00993‐K     Robinson v. DePuy Orthopaedics, Inc. et al                                  3/29/2012
832 3:12‐cv‐00994‐K     Shaw v. DePuy Orthopaedics, Inc. et al                                      3/29/2012
833 3:12‐cv‐00995‐K     Sherman v. DePuy Orthopaedics, Inc. et al                                   3/29/2012
834 3:12‐cv‐00997‐K     Smith v. DePuy Orthopaedics, Inc. et al                                     3/29/2012
835 3:12‐cv‐01000‐K     Spencer v. DePuy Orthopaedics, Inc. et al                                   3/29/2012
836 3:12‐cv‐01004‐K     Ward v. DePuy Orthopaedics, Inc. et al                                      3/29/2012
                        Wohlscheid v. DePuy Orthopaedics, Inc. et
837 3:12‐cv‐01005‐K                                                                                 3/29/2012
                        al
838   3:12‐cv‐01007‐K   McKnight et al v. DePuy Orthopaedics, Inc.                                  3/30/2012
839   3:12‐cv‐01013‐K   Battaglia et al v Depuy Orthopaedics, Inc. Louisiana        2:12‐cv‐00659   3/29/2012
840   3:12‐cv‐01014‐K   Keel vs DePuy Orthopaedics Inc et al                                        3/30/2012
841   3:12‐cv‐01022‐K   Holloman v. DePuy Orthopaedics, Inc. et al North Carolina   5:12‐cv‐00144    4/2/2012
842   3:12‐cv‐01029‐K   Lawson v. DePuy Orthopaedics Inc et al     Indiana          3:12‐cv‐00131    4/3/2012
843 3:12‐cv‐01032‐K     Stratford v. DePuy Inc et al                                                 4/3/2012
844   3:12‐cv‐01034‐K   Eickhoff et al v. DePuy Inc et al                                            4/3/2012
845   3:12‐cv‐01038‐K   Wollin v. DePuy Orthopaedics, Inc. et al                                     4/3/2012
846   3:12‐cv‐01041‐K   Zellner et al v. DePuy Orthopaedics Inc. et   New Jersey    2:12‐cv‐01588    4/3/2012
847   3:12‐cv‐01042‐K   JONES v. DEPUY ORTHOPAEDICS, INC. et al       New Jersey    2:12‐cv‐01589    4/4/2012
848   3:12‐cv‐01043‐K   McGinley et al v. DePuy Orthopaedics Inc.     New Jersey    2:12‐cv‐01590    4/3/2012
849   3:12‐cv‐01044‐K   Dooley et al v. DePuy Orthopaedics, Inc. et   New Jersey    2:12‐cv‐01593    4/4/2012
850   3:12‐cv‐01045‐K   PINARD et al v. DEPUY ORTHOPAEDICS,           New Jersey    2:12‐cv‐01598    4/4/2012
       Case 3:11-md-02244-K Document 1103 Filed 05/05/20                        Page 24 of 206 PageID 43062


851 3:12‐cv‐01058‐K     Davis v. DePuy Orthopaedics, Inc. et al                                        4/3/2012
852   3:12‐cv‐01060‐K   Herrera v. DePuy Orthopaedics Inc et al                                        4/3/2012
853   3:12‐cv‐01066‐K   Zebrasky et al v. DePuy Orthopaedics Inc et                                    4/5/2012
854   3:12‐cv‐01067‐K   Wingfield v. DePuy Orthopaedics Inc et al                                      4/5/2012
855   3:12‐cv‐01068‐K   Nielson v. DePuy Orthopaedics Inc et al                                        4/5/2012
856   3:12‐cv‐01069‐K   Wyatt v. DePuy Orthopaedics Inc et al                                          4/5/2012
                        Prompovitch v. DePuy Orthopaedics Inc et
857 3:12‐cv‐01070‐K                                                                                    4/5/2012
                        al
858 3:12‐cv‐01071‐K     Duke v. DePuy Inc et al                                                        4/5/2012
859 3:12‐cv‐01072‐K     Jones v. DePuy Orthopaedics Inc et al                                          4/5/2012
860 3:12‐cv‐01075‐K     McConville v. DePuy Orthopaedics Inc et al                                     4/5/2012
861   3:12‐cv‐01076‐K   Miraglia v. DePuy Orthopaedics Inc et al                                       4/5/2012
862   3:12‐cv‐01077‐K   Gides v. DePuy Orthopaedics Inc et al                                          4/5/2012
863   3:12‐cv‐01081‐K   Kilgore v. DePuy Orthopaedics, Inc. et al                                      4/6/2012
864   3:12‐cv‐01082‐K   Trowell v. DePuy Orthopaedics, Inc. et al                                      4/6/2012
865   3:12‐cv‐01083‐K   Taylor v. Johnson & Johnson Services, Inc.                                     4/6/2012
866   3:12‐cv‐01087‐K   Smith v. Johnson & Johnson Services Inc et                                     4/6/2012
867   3:12‐cv‐01089‐K   Greethan v. Johnson & Johnson Services Inc                                     4/6/2012
868   3:12‐cv‐01091‐K   Aronson et al v. DePuy Orthopaedics, Inc.                                      4/6/2012
869   3:12‐cv‐01095‐K   Sorrell v. DePuy Orthopaedics, Inc. et al                                      4/9/2012
870   3:12‐cv‐01108‐K   McCray v. DePuy Inc. et al                                                    4/10/2012
871   3:12‐cv‐01111‐K   Wood v. DePuy Orthopaedics, Inc. et al                                        4/10/2012
872   3:12‐cv‐01119‐K   Reitz et al v. DePuy Orthopaedics Inc et al                                   4/11/2012
873   3:12‐cv‐01120‐K   Runion et al v. DePuy Orthopaedics, Inc. et                                   4/11/2012
874   3:12‐cv‐01123‐K   Harder v. DePuy Orthopaedics Inc            South Carolina    2:12‐cv‐00898   4/11/2012
875 3:12‐cv‐01130‐K     Chaney v. DePuy Orthopaedics, Inc. et al                                      4/12/2012
876   3:12‐cv‐01132‐K   JARMON et al v. DEPUY ORTHOPAEDICS,            New Jersey     3:12‐cv‐00553   4/12/2012
877   3:12‐cv‐01133‐K   Rick Scharp v. DePuy Orthopaedics Inc et al    California     2:12‐cv‐02519   4/12/2012
878   3:12‐cv‐01135‐K   Holder v. DePuy Orthopaedics, Inc. et al                                      4/12/2012
879   3:12‐cv‐01136‐K   Bryer v. DePuy Orthopaedics Inc et al                                         4/12/2012
880   3:12‐cv‐01137‐K   Palmer v. DePuy Orthopaedics, Inc. et al                                      4/12/2012
881   3:12‐cv‐01138‐K   Offield v. DePuy Orthopaedics, Inc. et al                                     4/12/2012
882   3:12‐cv‐01140‐K   Gilmore v. DePuy Orthopaedics, Inc. et al                                     4/12/2012
883   3:12‐cv‐01141‐K   Costantini v. DePuy Orthopaedics, Inc. et al                                  4/12/2012
884   3:12‐cv‐01144‐K   Jackson v. DePuy Orthopaedics, Inc. et al                                     4/12/2012
885   3:12‐cv‐01146‐K   Wilmanns et al v. DePuy Orthopaedics, Inc.     California     3:12‐cv‐01570   4/12/2012
886   3:12‐cv‐01147‐K   Orcutt et al v. DePuy Orthopaedics, Inc. et    California     3:12‐cv‐01584   4/12/2012
887   3:12‐cv‐01148‐K   Bielak et al v. DePuy Orthopaedics, Inc. et    California     3:12‐cv‐01583   4/12/2012
888   3:12‐cv‐01149‐K   Brinkman et al vs DePuy Orthopaedics Inc       California     3:12‐cv‐01571   4/12/2012
889   3:12‐cv‐01150‐K   McGill et al v. DePuy Orthopaedics, Inc. et    California     3:12‐cv‐01585   4/12/2012
                        Sterngold et al v. DePuy Orthopaedics, Inc.    California
890 3:12‐cv‐01151‐K                                                                   4:12‐cv‐01567   4/12/2012
                        et al                                          Northern
                        Tahira Gracanin et al v. DePuy                 California
891 3:12‐cv‐01152‐K                                                                   2:12‐cv‐02702   4/12/2012
                        Orthopaedics Inc et al                         Central
       Case 3:11-md-02244-K Document 1103 Filed 05/05/20                        Page 25 of 206 PageID 43063

892   3:12‐cv‐01154‐K   Jones v. DePuy Orthopaedics, Inc. et al                                       4/13/2012
893   3:12‐cv‐01156‐K   Claudine Singer v. DePuy Orthopaedics Inc California          2:12‐cv‐02704   4/13/2012
894   3:12‐cv‐01158‐K   Wolfe v. DePuy Orthopaedics Inc et al                                         4/13/2012
895   3:12‐cv‐01160‐K   Wilson v. DePuy Orthopaedics, Inc. et al                                      4/16/2012
896   3:12‐cv‐01170‐K   Swedler v. Johnson & Johnson Services Inc                                     4/16/2012
897   3:12‐cv‐01181‐K   Harris v. Depuy Orthopaedics, Inc et al                                       4/17/2012
898   3:12‐cv‐01184‐K   Rudd v. DePuy Orthopaedics, Inc. et al         Kentucky       5:12‐cv‐00020   4/17/2012
                                                                       California
899 3:12‐cv‐01197‐K     Janke et al v. DePuy Orthopaedics, Inc. et al                 4:12‐cv‐01568   4/19/2012
                                                                       Northern
900 3:12‐cv‐01198‐K     Kilgus et al v. DePuy Orthopaedics, Inc. et al New York       1:12‐cv‐02633   4/19/2012
901 3:12‐cv‐01199‐K     Dutchess v. Depuy Orthopaedics, Inc. et al Connecticut        3:12‐cv‐00391   4/18/2012
902 3:12‐cv‐01200‐K     Amaro v. DePuy Orthopaedics, Inc. et al                                       4/19/2012
903   3:12‐cv‐01201‐K   Benjamin v. DePuy Orthopaedics, Inc. et al                                    4/19/2012
904   3:12‐cv‐01202‐K   Bunton v. DePuy Orthopaedics, Inc. et al                                      4/19/2012
905   3:12‐cv‐01204‐K   Vonrifley v. DePuy Orthopaedics, Inc. et al                                   4/19/2012
906   3:12‐cv‐01206‐K   Ford v. Depuy Orthopaedics, Inc. et al       Connecticut 3:12‐cv‐00392        4/19/2012
907   3:12‐cv‐01211‐K   Yeiser v. Johnson & Johnson Services Inc                                      4/19/2012
908   3:12‐cv‐01223‐K   Carey‐Broomfield v. DePuy Orthopaedics, Virginia Eastern 1:11‐cv‐01285        4/20/2012
909   3:12‐cv‐01229‐K   Stewart v. DePuy Orthopaedics Inc et al                                       4/20/2012
910   3:12‐cv‐01239‐K   Serendi v. Depuy Orthopaedics, Inc. et al    Connecticut 3:12‐cv‐00395        4/23/2012
911   3:12‐cv‐01243‐K   George v. DePuy Orthopaedics, Inc. et al                                      4/23/2012
912   3:12‐cv‐01246‐K   Fiore, Jr. v. DePuy Orthopaedics, Inc. et al                                  4/23/2012
913   3:12‐cv‐01248‐K   Banks v. DePuy Orthopaedics, Inc. et al                                       4/24/2012
914 3:12‐cv‐01249‐K     Burke v. DePuy Orthopaedics, Inc. et al                                       4/24/2012
915 3:12‐cv‐01250‐K     Dillard et al v. DePuy Orthopaedics, Inc. et                                  4/24/2012
916 3:12‐cv‐01251‐K     Kirk v. DePuy Orthopaedics Inc et al                                          4/24/2012
                        Holcombe III et al v. DePuy Orthopaedics
917 3:12‐cv‐01252‐K                                                                                   4/24/2012
                        Inc et al
918 3:12‐cv‐01256‐K     Rinehart v. DePuy Orthopaedics Inc et al                                      4/24/2012
                                                                       California
919 3:12‐cv‐01257‐K     Steele v. DePuy Orthopaedics, Inc. et al                      3:12‐cv‐00580   4/24/2012
                                                                       Northern
920   3:12‐cv‐01258‐K   Melvin v. DePuy Orthopaedics Inc et al                                        4/24/2012
921   3:12‐cv‐01259‐K   Porter v. DePuy Orthopaedics Inc et al                                        4/24/2012
922   3:12‐cv‐01261‐K   Gregory v. DePuy Orthopaedics Inc et al                                       4/24/2012
923   3:12‐cv‐01270‐K   Weiland v. DePuy Orthopaedics Inc et al                                       4/24/2012
924   3:12‐cv‐01275‐K   Russell v. DePuy Orthopaedics Inc et al                                       4/25/2012
925   3:12‐cv‐01280‐K   Badley v. DePuy Orthopaedics, Inc. et al                                      4/25/2012
926   3:12‐cv‐01282‐K   Dempsey v. DePuy Orthopaedics, Inc. et al                                     4/25/2012
927   3:12‐cv‐01284‐K   Marshall v. DePuy Orthopaedics, Inc. et al                                    4/25/2012
928   3:12‐cv‐01285‐K   Matthews v. DePuy Orthopaedics, Inc. et al                                    4/25/2012
929   3:12‐cv‐01286‐K   Patton v. DePuy Orthopaedics Inc et al      Indiana           3:12‐cv‐00163   4/25/2012
                        Phelps et al v. DePuy Orthopaedics, Inc. et
930 3:12‐cv‐01287‐K                                                 Ohio Northern     1:11‐dp‐20762   4/26/2012
                        al
931 3:12‐cv‐01298‐K     Gary Winters et al v. DePuy Orthopaedics, California          2:12‐cv‐02990   4/26/2012
      Case 3:11-md-02244-K Document 1103 Filed 05/05/20                     Page 26 of 206 PageID 43064

                                                                    Florida
932 3:12‐cv‐01299‐K   Odom v. DePuy Orthopaedics, Inc. et al                      9:11‐cv‐81350   4/26/2012
                                                                    Southern
933 3:12‐cv‐01300‐K   Nickeson v. DePuy Orthopaedics, Inc. et al    Florida       9:12‐cv‐80376   4/26/2012
934 3:12‐cv‐01301‐K   Tossie v. DePuy Orthopaedics Inc et al                                      4/26/2012
935 3:12‐cv‐01309‐K   Oney v. DePuy Orthopaedics, Inc. et al                                      4/27/2012
936 3:12‐cv‐01310‐K   Crowley v. DePuy Orthopaedics, Inc. et al                                   4/27/2012
937 3:12‐cv‐01311‐K   Finney v. DePuy Orthopaedics, Inc. et al                                    4/27/2012

938 3:12‐cv‐01312‐K   Heady v. DePuy Orthopaedics, Inc. et al                                     4/27/2012
939 3:12‐cv‐01313‐K   Mendenhall v. DePuy Orthopaedics, Inc. et                                   4/27/2012
940 3:12‐cv‐01314‐K   Rutledge v. DePuy Orthopaedics, Inc. et al                                  4/27/2012

941 3:12‐cv‐01315‐K   Smith v. DePuy Orthopaedics, Inc. et al                                     4/27/2012
942 3:12‐cv‐01320‐K   Terrel v. DePuy Orthopaedics, Inc. et al                                    4/27/2012
943 3:12‐cv‐01321‐K   Caudill v. DePuy Orthopaedics, Inc. et al                                   4/27/2012
                      Pacheco et al v. DePuy Orthopaedics Inc et
944 3:12‐cv‐01322‐K                                                                               4/28/2012
                      al
945 3:12‐cv‐01323‐K   VanDoorn v. DePuy Orthopaedics Inc et al                                    4/28/2012

946 3:12‐cv‐01324‐K   Over et al v. DePuy Orthpaedics Inc. et al                                  4/28/2012

947 3:12‐cv‐01328‐K   Pierce v. DePuy Orthopaedics, Inc. et al                                    4/30/2012
948 3:12‐cv‐01329‐K   Price v. DePuy Orthopaedics, Inc. et al                                     4/30/2012
949 3:12‐cv‐01330‐K   Pyles v. DePuy Orthopaedics, Inc. et al                                     4/30/2012
950 3:12‐cv‐01331‐K   Thompson v. DePuy Orthopaedics, Inc. et al                                  4/30/2012

951 3:12‐cv‐01334‐K   Perkins v. DePuy Orthopaedics, Inc. et al                                   4/30/2012

952 3:12‐cv‐01336‐K   Ropa v. DePuy Orthopaedics Inc et al                                        4/30/2012
                      Wlodarek et al v. DePuy Orthopaedics Inc
953 3:12‐cv‐01339‐K                                                                               4/30/2012
                      et al
954 3:12‐cv‐01344‐K   Christy Cain v. DePuy Orthopaedics Inc et al California     2:12‐cv‐02517   4/30/2012
955 3:12‐cv‐01345‐K   Sally Swanson v. DePuy Orthopaedics Inc et California       2:12‐cv‐02528   4/30/2012
956 3:12‐cv‐01348‐K   Reel v. DePuy Orthopaedics, Inc. et al                                       5/1/2012
957 3:12‐cv‐01354‐K   Shultz v. DePuy Orthopaedics, Inc. et al                                     5/1/2012
958 3:12‐cv‐01362‐K   Moton v. DePuy Orthopaedics Inc et al                                        5/2/2012
                      Gulliver et al v. DePuy Orthopaedics Inc et
959 3:12‐cv‐01368‐K                                                                                5/2/2012
                      al
960 3:12‐cv‐01369‐K   Merriweather v. DePuy Orthopaedics, Inc.                                     5/2/2012
961 3:12‐cv‐01377‐K   Price vs DePuy Orthopaedics Inc et al                                        5/3/2012
       Case 3:11-md-02244-K Document 1103 Filed 05/05/20                     Page 27 of 206 PageID 43065

962   3:12‐cv‐01379‐K   Galina Korsunsky v. DePuy Orthopaedics, California             2:12‐cv‐03194    5/2/2012
963   3:12‐cv‐01382‐K   William Meyer v. DePuy Orthopaedics, Inc. California           2:12‐cv‐03195    5/2/2012
964   3:12‐cv‐01389‐K   Bauer v. DePuy Orthopaedics, Inc. et al                                         5/3/2012
965   3:12‐cv‐01391‐K   Zajac v. DePuy Orthopaedics, Inc. et al                                         5/3/2012
                        Malicki et al v. DePuy Orthopaedics, Inc. et
966 3:12‐cv‐01398‐K                                                  Illinois Northern 1:12‐cv‐02457    5/4/2012
                        al
                        Bragginton v. DePuy Orthopaedics, Inc. et
967 3:12‐cv‐01400‐K                                                                                     5/4/2012
                        al
968 3:12‐cv‐01401‐K     Aiello v. DePuy Orthopaedics Inc et al                                          5/4/2012

969 3:12‐cv‐01404‐K     Adams v. DePuy Inc et al                                                        5/4/2012

970 3:12‐cv‐01407‐K     Garrett v. DePuy Inc et al                                                      5/4/2012
971 3:12‐cv‐01408‐K     Hensinger v. Depuy Orthopaedics, Inc. et al Connecticut      3:12‐cv‐00517      5/4/2012
                        Treadwell v. Johnson & Johnson Services
972 3:12‐cv‐01421‐K                                                                                     5/7/2012
                        Inc et al
973 3:12‐cv‐01426‐K     McGee v. DePuy Orthopaedics, Inc. et al                                         5/8/2012
974 3:12‐cv‐01427‐K     Drake et al v. DePuy Orthopaedics, Inc. et                                      5/8/2012
975 3:12‐cv‐01429‐K     DEPRIEST v. DePuy Orthopaedics, Inc. et al                                      5/7/2012

976 3:12‐cv‐01430‐K     Lintemuth v. DePuy Orthopaedics, Inc. et al                                     5/8/2012
977 3:12‐cv‐01438‐K     O'Dowd v. DePuy Orthopaedics, Inc. et al                                        5/9/2012
                        Johnson v. Johnson & Johnson Services, Inc.
978 3:12‐cv‐01440‐K                                                                                     5/9/2012
                        et al
979   3:12‐cv‐01446‐K   Young v. DePuy Orthopaedics Inc et al                                           5/9/2012
980   3:12‐cv‐01458‐K   Wright et al v. DePuy Orthopaedics, Inc. et                                    5/10/2012
981   3:12‐cv‐01467‐K   O'Neal v. DePuy Orthopaedics, Inc. et al                                       5/11/2012
982   3:12‐cv‐01479‐K   Patry v. DePuy Orthopaedics, Inc. et al                                        5/14/2012
983   3:12‐cv‐01480‐K   O'Connell v. DePuy Inc. et al                                                  5/14/2012
984   3:12‐cv‐01481‐K   Graham v. DePuy Orthopaedics, Inc. et al                                       5/14/2012
985 3:12‐cv‐01482‐K     Irvine v. DePuy Orthopaedics, Inc. et al                                       5/14/2012


986 3:12‐cv‐01484‐K     Thomas v. DePuy Orthopaedics, Inc. et al                                       5/14/2012

987 3:12‐cv‐01485‐K     Wyatt v. DePuy Orthopaedics, Inc. et al                                        5/14/2012
                        Dembrowski v. DePuy Orthopaedics, Inc. et
988 3:12‐cv‐01486‐K                                                                                    5/14/2012
                        al
989 3:12‐cv‐01487‐K     Okun v. DePuy Inc et al                                                        5/14/2012
990   3:12‐cv‐01488‐K   Jones v. DePuy Orthopaedics, Inc. et al                                        5/14/2012
991   3:12‐cv‐01492‐K   Howard‐Boiardi v. DePuy Orthopaedics,                                          5/14/2012
992   3:12‐cv‐01493‐K   Moyer v. DePuy Orthopaedics, Inc. et al                                        5/14/2012
993   3:12‐cv‐01494‐K   Williams v. DePuy Orthopaedics, Inc. et al                                     5/14/2012
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                       Page 28 of 206 PageID 43066

994    3:12‐cv‐01496‐K   Richmond v. DePuy Orthopaedics Inc et al                                     5/14/2012
995    3:12‐cv‐01499‐K   Rawson v. DePuy Orthopaedics, Inc. et al                                     5/14/2012
996    3:12‐cv‐01502‐K   Smith et al v. DePuy Orthopaedics, Inc. et al New York       1:12‐cv‐03116   5/14/2012
997    3:12‐cv‐01504‐K   Kirby v. Depuy Orthopaedics, Inc. et al       Alabama        2:12‐cv‐00839   5/14/2012
998    3:12‐cv‐01505‐K   Williams v. Depuy Orthopaedics Inc et al      Alabama        2:12‐cv‐00834   5/14/2012
                                                                       Indiana
999 3:12‐cv‐01506‐K      Bonds et al v. DePuy Orthopaedics Inc et al                  3:12‐cv‐00188   5/14/2012
                                                                       Northern
1000 3:12‐cv‐01509‐K     Presley et al v. DePuy Orthopaedics Inc et Indiana           3:12‐cv‐00189   5/14/2012
1001 3:12‐cv‐01511‐K     Donofrio v. DePuy Orthopaedics Inc et al      Indiana        3:12‐cv‐00191   5/14/2012
1002 3:12‐cv‐01512‐K     Huntington v. DePuy Orthopaedics Inc et al Indiana           3:12‐cv‐00190   5/14/2012
1003 3:12‐cv‐01516‐K     Bloom v. DePuy Orthopaedics, Inc. et al                                      5/15/2012
1004 3:12‐cv‐01518‐K     Johnson v. DePuy Orthopaedics Inc et al       Indiana        3:12‐cv‐00192   5/14/2012
1005 3:12‐cv‐01519‐K     Hampton et al v. DePuy Orthopaedics Inc Indiana              3:12‐cv‐00195   5/14/2012
1006 3:12‐cv‐01520‐K     Henderson et al v. DePuy Orthopaedics Inc Indiana            3:12‐cv‐00196   5/14/2012
                                                                       Indiana
1007 3:12‐cv‐01521‐K     Cochran v. DePuy Orthopaedics Inc et al                      3:12‐cv‐00197   5/14/2012
                                                                       Northern
1008 3:12‐cv‐01522‐K     Revet v. DePuy Orthopaedics Inc et al         Indiana        3:12‐cv‐00198   5/14/2012
                                                                       Indiana
1009 3:12‐cv‐01523‐K     Reece et al v. DePuy Orthopaedics Inc et al                  3:12‐cv‐00199   5/14/2012
                                                                       Northern
1010 3:12‐cv‐01524‐K     Claypool v. DePuy Orthopaedics Inc et al      Indiana        3:12‐cv‐00201   5/14/2012
1011 3:12‐cv‐01526‐K     Williams v. DePuy Orthopaedics Inc et al      Indiana        3:12‐cv‐00204   5/14/2012
                                                                       Indiana
1012 3:12‐cv‐01527‐K     Phillips v. DePuy Orthopaedics Inc et al                     3:12‐cv‐00213   5/14/2012
                                                                       Northern
1013 3:12‐cv‐01528‐K     Olson v. DePuy Orthopaedics Inc et al         Indiana        3:12‐cv‐00206   5/14/2012
                                                                       Indiana
1014 3:12‐cv‐01529‐K     Frank v. DePuy Orthopaedics Inc et al                        3:12‐cv‐00205   5/14/2012
                                                                       Northern
1015 3:12‐cv‐01530‐K     Grandberry‐Morrow v. DePuy                    Indiana        3:12‐cv‐00214   5/14/2012
1016 3:12‐cv‐01532‐K     Gray v. DePuy Orthopaedics Inc et al          Indiana        3:12‐cv‐00215   5/14/2012
                                                                       Indiana
1017 3:12‐cv‐01533‐K     Lilienthal v. DePuy Orthopaedics Inc et al                   3:12‐cv‐00216   5/14/2012
                                                                       Northern
1018   3:12‐cv‐01534‐K   Hammonds v. DePuy Orthopaedics Inc et al Indiana             3:12‐cv‐00218   5/14/2012
1019   3:12‐cv‐01536‐K   Sanchez v. DePuy Orthopaedics Inc et al       Indiana        3:12‐cv‐00219   5/14/2012
1020   3:12‐cv‐01537‐K   Woods v. DePuy Orthopaedics Inc et al         Indiana        3:12‐cv‐00221   5/14/2012
1021   3:12‐cv‐01538‐K   Carter v. DePuy Orthopaedics Inc et al        Indiana        3:12‐cv‐00220   5/14/2012
1022   3:12‐cv‐01539‐K   Shelton v. DePuy Orthopaedics, Inc. et al                                    5/16/2012
1023   3:12‐cv‐01540‐K   Jacobs v. Depuy Orthopaedics, Inc. et al      California     3:12‐cv‐00506   5/14/2012
1024   3:12‐cv‐01541‐K   Rouse v. Depuy Orthopaedics Inc et al         Alabama        5:12‐cv‐00852   5/14/2012
1025   3:12‐cv‐01542‐K   Neale et al v. DePuy Orthopaedics, Inc. et al California     3:12‐cv‐01976   5/15/2012
1026   3:12‐cv‐01544‐K   Eder v. DePuy Orthopaedics, Inc. et al        California     3:12‐cv‐01977   5/14/2012
1027   3:12‐cv‐01545‐K   Oxley v. DePuy Orthopaedics Inc. et al        California     3:12‐cv‐01979   5/14/2012
1028   3:12‐cv‐01546‐K   Gildez v. DePuy Orthopaedics, Inc. et al      California     4:12‐cv‐02009   5/14/2012
1029   3:12‐cv‐01547‐K   Friel et al v. DePuy Orthopaedics, Inc. et al California     4:12‐cv‐01973   5/14/2012
1030   3:12‐cv‐01548‐K   Haydock et al v. DePuy Orthopaedics, Inc. California         4:12‐cv‐01980   5/15/2012
1031   3:12‐cv‐01549‐K   Joyce Marr v. DePuy Orthopaedics, Inc. et California         2:12‐cv‐03151   5/15/2012
1032   3:12‐cv‐01558‐K   Dietterich v. DePuy Orthopaedics Inc et al                                   5/17/2012
1033   3:12‐cv‐01563‐K   Tweten et al vs DePuy Orthopaedics Inc et                                    5/17/2012
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                   Page 29 of 206 PageID 43067


1034 3:12‐cv‐01564‐K     Jackson v. Depuy Orthopaedics et al                                         5/17/2012
1035 3:12‐cv‐01568‐K     Montieth v. DePuy Orthopaedics Inc et al                                    5/18/2012
1036 3:12‐cv‐01571‐K     Thomas v. DePuy Orthopaedics, Inc. et al                                    5/18/2012
1037 3:12‐cv‐01572‐K     Murray v. DePuy Orthopaedics, Inc. et al                                    5/18/2012

1038 3:12‐cv‐01573‐K     James v. DePuy Orthopaedics, Inc. et al                                     5/18/2012
1039   3:12‐cv‐01578‐K   Hunter v. DePuy Inc et al                                                   5/17/2012
1040   3:12‐cv‐01579‐K   Culp v. DePuy Orthopaedics, Inc. et al                                      5/18/2012
1041   3:12‐cv‐01580‐K   Johnson v. DePuy Orthopaedics, Inc. et al                                   5/18/2012
1042   3:12‐cv‐01582‐K   Murnane v. DePuy Orthopaedics Inc et al                                     5/18/2012
1043 3:12‐cv‐01599‐K     Moore v. DePuy Orthopaedics Inc et al                                       5/22/2012
1044   3:12‐cv‐01600‐K   Larson v. Depuy Orthopaedics Inc. et al                                     5/22/2012
1045   3:12‐cv‐01609‐K   Roan v. DePuy Orthopaedics, Inc. et al                                      5/24/2012
1046   3:12‐cv‐01610‐K   Bean v. DePuy Orthopaedics Inc et al                                        5/24/2012
1047   3:12‐cv‐01613‐K   Hamp v. DePuy Orthopaedics Inc et al                                        5/24/2012
1048   3:12‐cv‐01615‐K   Youngers v. Depuy Orthopaedics, Inc. et al New York         1:12‐cv‐03600   5/24/2012
1049   3:12‐cv‐01616‐K   Nunn et al v DePuy Orthopaedics Inc et al                                   5/24/2012
                                                                      Michigan
1050 3:12‐cv‐01625‐K     williams v. DePuy Orthopaedics, Inc., et al                 2:12‐cv‐12084   5/25/2012
                                                                      Eastern
1051   3:12‐cv‐01628‐K   Scott v. DePuy Orthopaedics Inc et al                                       5/25/2012
1052   3:12‐cv‐01630‐K   Gausewitz v. DePuy Orthopaedics Inc et al                                   5/25/2012
1053   3:12‐cv‐01637‐K   Norona v. DePuy Orthopaedics, Inc. et al     Florida        1:12‐cv‐20890   5/25/2012
1054   3:12‐cv‐01638‐K   Ford et al v. DePuy Orthopaedics, Inc. et al Kentucky       5:12‐cv‐00149   5/25/2012
                         Thompson et al v. DePuy Orthopaedics Inc Indiana
1055 3:12‐cv‐01646‐K                                                                 3:12‐cv‐00231   5/29/2012
                         et al                                        Northern
1056   3:12‐cv‐01647‐K   Orlando v. DePuy Orthopaedics Inc et al                                     5/29/2012
1057   3:12‐cv‐01651‐K   Duncan v. DePuy Orthopaedics, Inc. et al                                    5/29/2012
1058   3:12‐cv‐01653‐K   Hausfeld et al v. Johnson and Johnson                                       5/29/2012
1059   3:12‐cv‐01654‐K   Hanney v. DePuy Orthopaedics, Inc. et al                                    5/29/2012
1060   3:12‐cv‐01655‐K   Hurlbert et al v. DePuy Orthopaedics, Inc.                                  5/29/2012
1061   3:12‐cv‐01661‐K   Kmak v. DePuy Orthopaedics, Inc. et al                                      5/29/2012
1062   3:12‐cv‐01665‐K   Pahnke et al v. DePuy Orthopaedics, Inc. et Ohio Northern   1:11‐dp‐21138   5/30/2012
1063   3:12‐cv‐01667‐K   Trace et al v. DePuy Inc et al                                              5/30/2012
1064   3:12‐cv‐01668‐K   Suttles v. DePuy Orthopaedics, Inc. et al                                   5/30/2012
1065   3:12‐cv‐01669‐K   Barberic v. DePuy Orthopaedics Inc et al                                    5/30/2012
1066   3:12‐cv‐01671‐K   Blumenthal v. DePuy Orthopaedics Inc et al                                  5/30/2012
1067   3:12‐cv‐01672‐K   Greer v. DePuy Orthopaedics Inc et al        USCA5          16‐11053        5/30/2012
1068   3:12‐cv‐01676‐K   Muzquiz v. Johnson & Johnson Services,                                      5/31/2012
1069   3:12‐cv‐01684‐K   Feinberg v. DePuy Orthopaedics, Inc. et al                                  5/31/2012
1070   3:12‐cv‐01685‐K   Sanchez v. DePuy Orthopaedics, Inc. et al                                   5/31/2012
1071   3:12‐cv‐01686‐K   Stallings v. DePuy Orthopaedics, Inc. et al                                 5/31/2012
1072   3:12‐cv‐01688‐K   Glover v. DePuy Orthopaedics, Inc. et al                                    5/31/2012
1073   3:12‐cv‐01689‐K   Tisdale v. DePuy Orthopaedics, Inc. et al                                   5/31/2012
1074   3:12‐cv‐01690‐K   Schubert v. DePuy Orthopaedics, Inc. et al                                  5/31/2012
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                         Page 30 of 206 PageID 43068

1075   3:12‐cv‐01692‐K   Abrams v. DePuy Orthopaedics Inc et al                                          6/1/2012
1076   3:12‐cv‐01693‐K   Martin et al v. Johnson and Johnson                                             6/1/2012
1077   3:12‐cv‐01694‐K   Walker v. DePuy Orthopaedics, Inc. et al                                        6/1/2012
1078   3:12‐cv‐01699‐K   Barnes v. Depuy Orthopaedics, Inc. et al      Connecticut      3:12‐cv‐00394    6/1/2012
1079   3:12‐cv‐01700‐K   Kluth v. DePuy Orthopaedics, Inc. et al       Minnesota        0:12‐cv‐01216    6/1/2012
1080   3:12‐cv‐01701‐K   Parker v. DePuy Orthopaedics, Inc. et al      Minnesota        0:12‐cv‐01219    6/1/2012
1081   3:12‐cv‐01704‐K   Phelps v. DePuy, Inc. et al                                                     6/1/2012
1082   3:12‐cv‐01707‐K   Bradshaw v. DePuy Orthopaedics, Inc. et al                                      6/1/2012
1083   3:12‐cv‐01715‐K   Earsley v. DePuy Orthopaedics, Inc. et al                                       6/4/2012
1084   3:12‐cv‐01717‐K   Smith v. Johnson & Johnson Services, Inc.                                       6/4/2012
1085   3:12‐cv‐01720‐K   Mayham v. DePuy Orthopaedics, Inc. et al                                        6/4/2012
1086   3:12‐cv‐01721‐K   Dilley v. DePuy Orthopaedics, Inc. et al                                        6/4/2012
1087   3:12‐cv‐01722‐K   Herring v. DePuy Orthopaedics, Inc. et al                                       6/4/2012
1088   3:12‐cv‐01724‐K   Murphy v. DePuy Orthopaedics, Inc. et al                                        6/4/2012
1089   3:12‐cv‐01726‐K   Southworth v. DePuy Orthopaedics, Inc. et     Minnesota        0:12‐cv‐01220    6/4/2012
1090   3:12‐cv‐01727‐K   Carlo v. Depuy Orthopaedics, Inc. et al       Connecticut      3:12‐cv‐00658    6/4/2012
1091   3:12‐cv‐01728‐K   Pert v. Depuy Orthopaedics, Inc. et al        Connecticut      3:12‐cv‐00660    6/4/2012
1092   3:12‐cv‐01732‐K   Mahony v. DePuy Orthopaedics, Inc. et al                                        6/5/2012
1093   3:12‐cv‐01740‐K   Edgerton v. Depuy Orthopaedics, Inc. et al    Connecticut      3:12‐cv‐00659    6/5/2012
1094   3:12‐cv‐01751‐K   Stotlar v. DePuy Orthopaedics, Inc. et al                                       6/6/2012
1095   3:12‐cv‐01754‐K   Murphy v. Depuy Orthopaedics, Inc. et al      Connecticut      3:12‐cv‐00657    6/6/2012
1096   3:12‐cv‐01757‐K   Frederick v. DePuy Orthopaedics Inc et al                                       6/6/2012
1097   3:12‐cv‐01765‐K   Casteel v. Johnson & Johnson, Inc.                                              6/7/2012
1098   3:12‐cv‐01768‐K   Williamson v. DePuy Orthopaedics, Inc. et     Minnesota        0:12‐cv‐01254    6/7/2012
1099   3:12‐cv‐01769‐K   Cottrell v. DePuy Orthopaedics, Inc. et al                                      6/7/2012
1100   3:12‐cv‐01778‐K   Davison et al v. Dunlap Medical               Oklahoma         5:12‐cv‐00572    6/8/2012
1101   3:12‐cv‐01786‐K   Barrow v. DePuy Orthopaedics, Inc. et al                                        6/8/2012
1102   3:12‐cv‐01788‐K   Porter v. Johnson & Johnson et al                                               6/8/2012
1103   3:12‐cv‐01792‐K   Scott v. DePuy Orthopaedics, Inc. et al                                        6/11/2012
1104   3:12‐cv‐01794‐K   Williams v. Johnson & Johnson Services, Inc                                     6/8/2012
1105   3:12‐cv‐01795‐K   Hilton v. DePuy Orthopaedics, Inc. et al                                       6/11/2012
1106   3:12‐cv‐01798‐K   Dickson v. Depuy Orthopaedics, Inc. et al     Ohio Northern    1:12‐dp‐20281   6/11/2012
1107   3:12‐cv‐01814‐K   Barnes v. DePuy Inc. et al                                                     6/12/2012
1108   3:12‐cv‐01816‐K   Robinson v. DePuy Orthopaedics, Inc. et al    Virginia         3:12‐cv‐00003   6/12/2012
1109   3:12‐cv‐01817‐K   Terry, Jr. v. DePuy Inc. et al                                                 6/12/2012
1110   3:12‐cv‐01821‐K   Craig v. DePuy Orthopaedics Inc et al                                          6/12/2012
1111   3:12‐cv‐01826‐K   Davis v. DePuy Orthopaedics, Inc. et al                                        6/13/2012
1112   3:12‐cv‐01827‐K   Drage v. DePuy Orthopaedics, Inc. et al                                        6/13/2012
1113 3:12‐cv‐01828‐K     Phillips v. DePuy Orthopaedics, Inc. et al                                     6/13/2012

1114 3:12‐cv‐01829‐K     Smiley v. DePuy Orthopaedics, Inc. et al                                       6/13/2012
1115 3:12‐cv‐01834‐K     Germscheid v. DePuy Orthopaedics, Inc. et                                      6/13/2012

1116 3:12‐cv‐01835‐K     Raymann v. DePuy Orthopaedics, Inc. et al                                      6/13/2012
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                         Page 31 of 206 PageID 43069


1117 3:12‐cv‐01837‐K     Clark v. DePuy Orthopaedics, Inc. et al                                          6/13/2012
1118   3:12‐cv‐01838‐K   Bentley v. DePuy Orthopaedics, Inc. et al                                        6/14/2012
1119   3:12‐cv‐01839‐K   Clowers v. DePuy Orthopaedics, Inc. et al                                        6/14/2012
1120   3:12‐cv‐01840‐K   Oliver v. DePuy Orthopaedics, Inc. et al                                         6/14/2012
1121   3:12‐cv‐01842‐K   Arington v. DePuy Orthopaedics, Inc. et al Kentucky              3:12‐cv‐00278   6/19/2012
1122   3:12‐cv‐01851‐K   McGuire et al v. DePuy Orthopaedics, Inc.                                        6/14/2012
1123   3:12‐cv‐01856‐K   Ilene Bossano et al v. DePuy Orthopaedics, California            2:12‐cv‐04184   6/15/2012
1124   3:12‐cv‐01859‐K   Jacobs v. DePuy Orthopaedics, Inc. et al                                         6/15/2012
1125 3:12‐cv‐01863‐K     Taylor v. DePuy Orthopaedics, Inc. et al                                         6/15/2012
1126   3:12‐cv‐01867‐K   Cole v. DePuy Orthopaedics, Inc. et al                                           6/15/2012
1127   3:12‐cv‐01869‐K   Cronk et al v. Johnson & Johnson Services,      Louisiana        2:12‐cv‐01201   6/15/2012
1128   3:12‐cv‐01878‐K   Casey v. DePuy Orthopaedics, Inc. et al                                          6/18/2012
1129   3:12‐cv‐01879‐K   Danch v. DePuy Inc et al                                                         6/18/2012
1130   3:12‐cv‐01885‐K   Borris v. DePuy Orthopaedics, Inc. et al                                         6/18/2012
1131   3:12‐cv‐01889‐K   Robertson v. DePuy Orthopaedics, Inc. et al                                      6/18/2012
1132   3:12‐cv‐01897‐K   Finger et al v. DePuy Orthopaedics, Inc. et                                      6/19/2012
1133   3:12‐cv‐01899‐K   Franklin v. Johnson & Johnson, et al            Florida Middle   2:12‐cv‐00291   6/19/2012
1134   3:12‐cv‐01914‐K   Hughes v. DePuy Orthopaedics Inc. et al         Ohio Southern    2:12‐cv‐00180   6/19/2012
1135   3:12‐cv‐01916‐K   Knight v. DePuy Orthopaedics, Inc. et al                                         6/19/2012
1136   3:12‐cv‐01918‐K   Long v. DePuy Orthopaedics, Inc. et al                                           6/19/2012
1137   3:12‐cv‐01919‐K   Luers v. DePuy Orthopaedics, Inc. et al                                          6/19/2012
1138   3:12‐cv‐01926‐K   Rossignol v. DePuy Orthopaedics, Inc. et al                                      6/20/2012
1139   3:12‐cv‐01927‐K   Franks et al v. Depuy Orthopaedics, Inc. et     California       3:12‐cv‐01173   6/20/2012
1140   3:12‐cv‐01928‐K   Smith v. DePuy Orthopaedics, Inc. et al                                          6/20/2012
1141   3:12‐cv‐01929‐K   Miller v. DePuy Inc. et al                                                       6/20/2012
1142 3:12‐cv‐01943‐K     Burns et al v. DePuy Orthopaedics, Inc. et al                                    6/20/2012

1143 3:12‐cv‐01945‐K     Boerschinger v. DePuy Inc et al                                                  6/20/2012
1144   3:12‐cv‐01948‐K   Rousseau v. DePuy Orthopaedics, Inc. et al                                       6/20/2012
1145   3:12‐cv‐01950‐K   Lanphere v. DePuy Orthopaedics, Inc. et al                                       6/20/2012
1146   3:12‐cv‐01955‐K   James v. DePuy Orthopaedics, Inc. et al                                          6/21/2012
1147   3:12‐cv‐01956‐K   Jones v. DePuy Orthopaedics, Inc. et al                                          6/21/2012
1148   3:12‐cv‐01957‐K   McBride v. DePuy Orthopaedics, Inc. et al                                        6/21/2012
1149   3:12‐cv‐01958‐K   Beaudrie v. DePuy Orthopaedics, Inc. et al                                       6/21/2012
1150 3:12‐cv‐01965‐K     Jones v. DePuy Orthopaedics, Inc. et al                                          6/21/2012
1151 3:12‐cv‐01966‐K     Nix v. DePuy Orthopaedics, Inc. et al                                            6/21/2012
1152 3:12‐cv‐01972‐K     Green v. DePuy Orthopaedics, Inc. et al                                          6/21/2012

1153 3:12‐cv‐01978‐K     Kelly v. DePuy Inc et al                                                         6/20/2012
1154 3:12‐cv‐01984‐K     Fessler v. DePuy Orthopaedics, Inc. et al                                        6/22/2012
1155 3:12‐cv‐01989‐K     Hodge, III v. DePuy Orthopaedics, Inc. et al                                     6/22/2012
1156 3:12‐cv‐01991‐K     Hicks v. Depuy Orthopaedics Inc et al        Alabama             5:12‐cv‐02050   6/22/2012
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                       Page 32 of 206 PageID 43070

1157   3:12‐cv‐01994‐K   Kilpatrick et al v. DePuy Orthopaedics Inc et                                6/22/2012
1158   3:12‐cv‐01997‐K   Stillwell v. DePuy Orthopaedics Inc et al                                    6/22/2012
1159   3:12‐cv‐01998‐K   von Rautenkranz v. DePuy Orthopaedics,                                       6/22/2012
1160   3:12‐cv‐02001‐K   Temple v. DePuy Orthopaedics, Inc. et al                                     6/25/2012
                         Pack‐Gonzales v. DePuy Orthopaedics, Inc.
1161 3:12‐cv‐02006‐K                                                                                  6/25/2012
                         et al
1162 3:12‐cv‐02010‐K     Hopkins v. DePuy Orthopaedics, Inc. et al                                    6/25/2012

1163 3:12‐cv‐02011‐K     Hill v. DePuy Orthopaedics, Inc. et al                                       6/25/2012

1164 3:12‐cv‐02012‐K     Garrett v. DePuy Orthopaedics, Inc. et al                                    6/25/2012

1165 3:12‐cv‐02020‐K     Ryan v. DePuy Orthopaedics, Inc. et al                                       6/25/2012

1166 3:12‐cv‐02021‐K     Williams v. DePuy Orthopaedics, Inc. et al                                   6/25/2012

1167 3:12‐cv‐02027‐K     McBride v. DePuy, Inc. et al                                                 6/26/2012
1168 3:12‐cv‐02028‐K     May v. DePuy Orthopaedics, Inc. et al                                        6/26/2012
1169 3:12‐cv‐02029‐K     Mitchell v. DePuy Orthopaedics, Inc. et al                                   6/26/2012
1170 3:12‐cv‐02031‐K     Kelly v. DePuy, Inc. et al                                                   6/26/2012
1171 3:12‐cv‐02041‐K     Coll v. DePuy Orthopaedics, Inc. et al                                       6/27/2012
1172 3:12‐cv‐02042‐K     Bentley v. DePuy Orthopaedics, Inc. et al                                    6/27/2012
1173   3:12‐cv‐02043‐K   Bazemore v. DePuy Orthopaedics, Inc. et al                                   6/27/2012
1174   3:12‐cv‐02048‐K   Barlow v. DePuy Orthopaedics Inc et al                                       6/27/2012
1175   3:12‐cv‐02051‐K   Hernandez v. DePuy Orthopaedics, Inc. et                                     6/27/2012
1176   3:12‐cv‐02053‐K   Logan v. DePuy Orthopaedics Inc et al                                        6/27/2012
                         Vecchiarelli v. DePuy Orthopaedics, Inc. et California
1177 3:12‐cv‐02056‐K                                                                  3:12‐cv‐02732   6/28/2012
                         al                                             Northern
1178 3:12‐cv‐02057‐K     McNutt v. DePuy Orthopaedics, Inc. et al       California    3:12‐cv‐02685   6/28/2012
                                                                        California
1179 3:12‐cv‐02060‐K     Davis et al v. DePuy Orthopaedics, Inc. et al                3:12‐cv‐02700   6/28/2012
                                                                        Northern
                         Bowers et al v. DePuy Orthopaedics, Inc. et California
1180 3:12‐cv‐02061‐K                                                                  4:12‐cv‐02699   6/28/2012
                         al                                             Northern
1181   3:12‐cv‐02062‐K   Hawkins v. DePuy Orthopaedics, Inc. et al California         4:12‐cv‐02702   6/28/2012
1182   3:12‐cv‐02063‐K   Jolly et al v. DePuy Orthopaedics, Inc. et al California     4:12‐cv‐01974   6/28/2012
1183   3:12‐cv‐02067‐K   Truax vs Johnson & Johnson Services Inc et                                   6/28/2012
1184   3:12‐cv‐02068‐K   Lillis et al v. DePuy Orthopaedics, Inc. et al California    4:12‐cv‐02733   6/28/2012
1185   3:12‐cv‐02069‐K   Anderson v. DePuy Orthopaedics, Inc. et al California        3:12‐cv‐01199   6/28/2012
1186   3:12‐cv‐02077‐K   Rickard v. Johnson & Johnson Services, Inc.                                  6/28/2012
1187   3:12‐cv‐02078‐K   Duncan v. DePuy Orthopaedics, Inc. et al                                     6/29/2012
1188   3:12‐cv‐02080‐K   Hoecherl v. DePuy Orthopaedics, Inc. et al Minnesota         0:12‐cv‐01425   6/29/2012
1189   3:12‐cv‐02081‐K   Randi Lockie v. DePuy Orthopaedics Inc et California         2:12‐cv‐04876   6/29/2012
                         Lei‐Chala Wilson v. DePuy Orthopaedics Inc California
1190 3:12‐cv‐02085‐K                                                                  2:12‐cv‐04975   6/29/2012
                         et al                                          Central
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                           Page 33 of 206 PageID 43071

1191   3:12‐cv‐02086‐K   Moore v. Johnson & Johnson Services Inc et                                        6/29/2012
1192   3:12‐cv‐02087‐K   Diana Giosa et al v. DePuy Orthopaedics Inc California            2:12‐cv‐04577   6/29/2012
1193   3:12‐cv‐02098‐K   Wilbon et al v. DePuy Orthopaedics, Inc. et                                       6/29/2012
1194   3:12‐cv‐02102‐K   Goacher v. DePuy Orthopaedics, Inc. et al                                          7/2/2012
1195   3:12‐cv‐02106‐K   Benson v. DePuy Orthopaedics, Inc. et al                                           7/2/2012
1196   3:12‐cv‐02112‐K   Dulin v. Depuy Orthopaedics, Inc et al                                             7/3/2012
1197   3:12‐cv‐02114‐K   Wozniak et al v. DePuy Inc et al                                                   7/3/2012
1198   3:12‐cv‐02115‐K   Hull v. DePuy Orthopaedics, Inc. et al                                             7/3/2012
1199   3:12‐cv‐02116‐K   Harker v. DePuy Orthopaedics, Inc. et al                                           7/3/2012
1200 3:12‐cv‐02118‐K     Pittman v. DePuy Orthopaedics, Inc. et al                                          7/3/2012
1201 3:12‐cv‐02129‐K     Barnes v. DePuy Orthopaedics, Inc. et al                                           7/3/2012
1202 3:12‐cv‐02150‐K     Miller et al v. DePuy Inc et al                                                    7/6/2012
1203   3:12‐cv‐02151‐K   Lewis et al v. DePuy Orthopaedics, Inc. et al                                      7/6/2012
1204   3:12‐cv‐02165‐K   Koplin et al v. Johnson & Johnson Services,      California       3:12‐cv‐02998    7/9/2012
1205   3:12‐cv‐02166‐K   Carnell v. Johnson & Johnson Services, Inc.      California       3:12‐cv‐02992    7/9/2012
1206   3:12‐cv‐02168‐K   Hentschell v. DePuy Orthopaedics Inc et al                                         7/9/2012
1207   3:12‐cv‐02171‐K   Acampora v. Depuy Orthopaedics, Inc. et al       Connecticut      3:12‐cv‐00836    7/9/2012
1208   3:12‐cv‐02176‐K   Slatter et al v. Johnson & Johnson Services,     California       3:12‐cv‐03013   7/10/2012
1209   3:12‐cv‐02177‐K   Clifford et al v. DePuy Orthopaedics, Inc. et                                     7/10/2012
1210   3:12‐cv‐02178‐K   Wray v. DePuy Orthopaedics, Inc. et al           Minnesota        0:12‐cv‐01477   7/10/2012
1211   3:12‐cv‐02180‐K   Curran v. DePuy Orthopaedics, Inc. et al         California       3:12‐cv‐02686   7/10/2012
1212 3:12‐cv‐02181‐K     Ayler v. DePuy Orthopaedics, Inc. et al                                           7/10/2012

1213 3:12‐cv‐02185‐K     Ware v. Depuy Orthopaedics, Inc. et al           Texas Western    5:12‐cv‐00558   7/10/2012
                         Shaffer et al v. DePuy Orthopaedics, Inc. et
1214 3:12‐cv‐02189‐K                                                                                       7/10/2012
                         al
                         Rhoades et al v. DePuy Orthopaedics, Inc.
1215 3:12‐cv‐02190‐K                                                                                       7/10/2012
                         et al
1216 3:12‐cv‐02191‐K     Cook et al v. DePuy Orthopaedics, Inc. et al                                      7/10/2012
1217   3:12‐cv‐02195‐K   Lee v. DePuy Orthopaedics, Inc. et al                                             7/10/2012
1218   3:12‐cv‐02196‐K   Knight v. DePuy Orthopaedics, Inc. et al                                          7/10/2012
1219   3:12‐cv‐02198‐K   Masoner v. DePuy Orthopaedics, Inc. et al                                         7/10/2012
1220   3:12‐cv‐02200‐K   Orlando v. DePuy Orthopaedics, Inc. et al                                         7/10/2012
1221   3:12‐cv‐02204‐K   VanDerKroon v. DuPuy, Inc. et al                                                  7/11/2012
1222   3:12‐cv‐02213‐K   Doran v. DePuy Orthopaedics, Inc.                                                 7/11/2012
1223   3:12‐cv‐02237‐K   Creasman v. DePuy Orthopaedics, Inc. et al       Florida Middle   5:12‐cv‐00345   7/12/2012
1224   3:12‐cv‐02238‐K   Schneider et al v. DePuy Orthopaedics, Inc.      California       3:12‐cv‐02687   7/12/2012
1225   3:12‐cv‐02240‐K   Burton v. Mark Starring and Associates, Inc.     Louisiana        2:12‐cv‐01062   7/12/2012
1226   3:12‐cv‐02246‐K   Clem v. DePuy Orthopaedics, Inc. et al                                            7/12/2012
1227   3:12‐cv‐02251‐K   Pierce, et al., v. DePuy Orthopaedics, Inc. et                                    7/12/2012
1228   3:12‐cv‐02254‐K   Zeller, et al., v. DePuy Orthopaedics, Inc. et                                    7/12/2012
1229   3:12‐cv‐02268‐K   Lively v. Johnson & Johnson, Inc. et al          Alabama          6:12‐cv‐02194   7/13/2012
1230   3:12‐cv‐02270‐K   Kramer et al v. Johnson & Johnson, Inc. et       Florida          9:12‐cv‐80692   7/13/2012
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                         Page 34 of 206 PageID 43072

1231   3:12‐cv‐02272‐K   TILFORD et al v. DEPUY ORTHOPAEDICS,        New Jersey         3:12‐cv‐03841   7/13/2012
1232   3:12‐cv‐02273‐K   Hamilton v. DePuy Orthopaedics Inc et al South Carolina        6:12‐cv‐01410   7/13/2012
1233   3:12‐cv‐02274‐K   Dadisman v. Depuy Orthopaedics, Inc. et al Iowa Northern       3:12‐cv‐03036   7/13/2012
1234   3:12‐cv‐02282‐K   Curington et al v. DePuy Orthopaedics, Inc.                                    7/13/2012
1235   3:12‐cv‐02284‐K   Grimes et al v. DePuy Orthopaedics, Inc. et                                    7/13/2012
1236   3:12‐cv‐02291‐K   Spires v. DePuy Orthopaedics, Inc. et al                                       7/13/2012
1237 3:12‐cv‐02294‐K     Owens v. DePuy Orthopaedics, Inc. et al                                        7/13/2012
                                                                         California
1238 3:12‐cv‐02297‐K     Yochum v. DePuy Orthopaedics, Inc. et al                       2:12‐cv‐01085   7/13/2012
                                                                         Eastern
1239 3:12‐cv‐02304‐K     Kaminski v. DePuy Orthopaedics Inc et al                                       7/13/2012
1240 3:12‐cv‐02306‐K     Ori v. DePuy Orthopaedics Inc et al                                            7/13/2012
1241 3:12‐cv‐02307‐K     Wasylyk v. DePuy Orthopaedics Inc et al                                        7/13/2012
1242   3:12‐cv‐02308‐K   Massey v. DePuy Orthopaedics Inc et al                                         7/13/2012
1243   3:12‐cv‐02309‐K   Fimiani v. DePuy Orthopaedics Inc et al                                        7/13/2012
1244   3:12‐cv‐02310‐K   Carroll v. DePuy Orthopaedics Inc et al                                        7/13/2012
1245   3:12‐cv‐02311‐K   Hummel v. DePuy Orthopaedics Inc et al                                         7/13/2012
1246   3:12‐cv‐02312‐K   Tatro v. DePuy Orthopaedics Inc et al                                          7/13/2012
1247 3:12‐cv‐02314‐K     Tinker v. DePuy Orthopaedics Inc et al                                         7/13/2012

1248 3:12‐cv‐02315‐K     Forrer v. DePuy Orthopaedics Inc et al                                         7/13/2012
1249   3:12‐cv‐02316‐K   Gulan v. DePuy Orthopaedics, Inc. et al                                        7/13/2012
1250   3:12‐cv‐02318‐K   Miller v. DePuy Orthopaedics, Inc. et al                                       7/13/2012
1251   3:12‐cv‐02319‐K   Nolan v. DePuy Orthopaedics, Inc. et al                                        7/13/2012
1252   3:12‐cv‐02320‐K   Willis v. DePuy Orthopaedics, Inc. et al                                       7/13/2012
1253   3:12‐cv‐02321‐K   Copas v. DePuy Orthopaedics, Inc. et al                                        7/13/2012
1254   3:12‐cv‐02322‐K   Stivers v. DePuy Orthopaedics, Inc. et al                                      7/13/2012
1255   3:12‐cv‐02323‐K   McCubbins v. DePuy Orthopaedics, Inc. et                                       7/13/2012
1256   3:12‐cv‐02324‐K   McCoy v. DePuy Orthopaedics, Inc. et al                                        7/13/2012
1257 3:12‐cv‐02325‐K     Kaletch v. DePuy Orthopaedics, Inc. et al                                      7/13/2012
1258   3:12‐cv‐02326‐K   Beckham v. DePuy Orthopaedics, Inc. et al                                      7/13/2012
1259   3:12‐cv‐02327‐K   West‐Horn, et al. v. DePuy Orthopaedics,                                       7/13/2012
1260   3:12‐cv‐02328‐K   Harrington v. DePuy Orthopaedics, Inc. et                                      7/13/2012
1261   3:12‐cv‐02329‐K   Rickard v. DePuy Orthopaedics, Inc. et al                                      7/13/2012
1262   3:12‐cv‐02330‐K   Seelye v. DePuy Orthopaedics, Inc. et al                                       7/13/2012
                         Bailey et al v. DePuy Orthopaedics, Inc. et
1263 3:12‐cv‐02331‐K                                                                                    7/13/2012
                         al
1264   3:12‐cv‐02332‐K   Feeback et al v. DePuy Orthopaedics, Inc.                                      7/13/2012
1265   3:12‐cv‐02333‐K   Maggio v. DePuy Orthopaedics, Inc. et al                                       7/13/2012
1266   3:12‐cv‐02334‐K   Estate of Georgia Nolan v. DePuy                                               7/13/2012
1267   3:12‐cv‐02336‐K   Riddle et al v. DePuy Orthopaedics, Inc. et                                    7/13/2012
1268   3:12‐cv‐02337‐K   Smith et al v. DePuy Orthopaedics, Inc. et al                                  7/13/2012
1269 3:12‐cv‐02339‐K     Sharpe v. DePuy Orthopaedics, Inc. et al                                       7/13/2012
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                       Page 35 of 206 PageID 43073

1270   3:12‐cv‐02340‐K   Tucker v. DePuy Orthopaedics, Inc. et al                                     7/13/2012
1271   3:12‐cv‐02341‐K   Hatfield v. DePuy Orthopaedics, Inc. et al                                   7/16/2012
1272   3:12‐cv‐02342‐K   Little v. DePuy Orthopaedics, Inc. et al                                     7/16/2012
1273   3:12‐cv‐02345‐K   Tallarico v. DePuy Orthopaedics, Inc. et al                                  7/13/2012
1274   3:12‐cv‐02346‐K   Lolly et al v. DePuy Orthopaedics, Inc. et al                                7/13/2012
1275   3:12‐cv‐02352‐K   Selvy, Sr. v. DePuy Orthopaedics, Inc. et al                                 7/16/2012
1276   3:12‐cv‐02353‐K   Smith v. DePuy Orthopaedics, Inc. et al                                      7/16/2012
1277   3:12‐cv‐02354‐K   Rutherford v. DePuy Orthopaedics, Inc. et                                    7/16/2012
1278   3:12‐cv‐02355‐K   Weigl v. DePuy Orthopaedics Inc et al                                        7/16/2012
1279   3:12‐cv‐02356‐K   Combs, et al., v. DePuy Orthopaedics, Inc.                                   7/16/2012
1280   3:12‐cv‐02357‐K   Sellers v. DePuy Orthopaedics, Inc. et al                                    7/16/2012
1281   3:12‐cv‐02358‐K   Cheak v. DePuy Orthopaedics, Inc. et al                                      7/16/2012
1282   3:12‐cv‐02359‐K   Tucker v. DePuy Orthopaedics, Inc. et al                                     7/16/2012
1283 3:12‐cv‐02360‐K     Collins v. DePuy Orthopaedics, Inc. et al                                    7/16/2012
1284   3:12‐cv‐02361‐K   Fuston, et al., v. DePuy Orthopaedics, Inc.                                  7/16/2012
1285   3:12‐cv‐02362‐K   Whisman v. DePuy Orthopaedics Inc et al                                      7/16/2012
1286   3:12‐cv‐02363‐K   Curtis v. DePuy Orthopaedics, Inc. et al                                     7/16/2012
1287   3:12‐cv‐02364‐K   Pennie v. DePuy Orthopaedics, Inc. et al                                     7/16/2012
1288 3:12‐cv‐02365‐K     Quinley v. DePuy Orthopaedics, Inc. et al                                    7/16/2012

1289 3:12‐cv‐02366‐K     Day et al v. DePuy Orthopaedics, Inc. et al                                  7/16/2012

1290 3:12‐cv‐02367‐K     McGowan v. DePuy Orthopaedics, Inc. et al                                    7/16/2012

1291 3:12‐cv‐02368‐K     Compton v. DePuy Orthopaedics, Inc. et al                                    7/16/2012

1292 3:12‐cv‐02369‐K     Daugherty v. DePuy Orthopaedics, Inc. et al                                  7/16/2012

1293 3:12‐cv‐02370‐K     Davenport v. DePuy Orthopaedics, Inc. et al                                  7/16/2012
                                                                         Tennessee
1294 3:12‐cv‐02377‐K     Matthews v. DePuy Orthopaedics, Inc.                         3:12‐cv‐00642   7/16/2012
                                                                         Middle
1295 3:12‐cv‐02382‐K     Buchanan v. DePuy, Inc. et al                                                7/16/2012
1296 3:12‐cv‐02385‐K     Cage v. DePuy Orthopaedics, Inc. et al                                       7/17/2012

1297 3:12‐cv‐02387‐K     Castle v. DePuy Orthopaedics, Inc. et al                                     7/17/2012

1298 3:12‐cv‐02388‐K     Fratila v. DePuy Orthopaedics, Inc. et al                                    7/17/2012

1299 3:12‐cv‐02390‐K     Gabel et al v. DePuy Orthopaedics, Inc. et al Minnesota      0:12‐cv‐01620   7/17/2012

1300 3:12‐cv‐02392‐K     Jamison v. DePuy Orthopaedics, Inc. et al                                    7/17/2012

1301 3:12‐cv‐02393‐K     Cooper v. DePuy Orthopaedics, Inc. et al                                     7/17/2012
       Case 3:11-md-02244-K Document 1103 Filed 05/05/20               Page 36 of 206 PageID 43074

                       Burgar et al v. DePuy Orthopaedics, Inc. et
1302 3:12‐cv‐02398‐K                                                                       7/17/2012
                       al
1303 3:12‐cv‐02401‐K   Creel et al v. DePuy Orthopaedics, Inc. et al                       7/17/2012

1304 3:12‐cv‐02402‐K   Gray v. DePuy Orthopaedics, Inc. et al                              7/17/2012

1305 3:12‐cv‐02407‐K   Bolt v. DePuy Orthopaedics, Inc. et al                              7/18/2012

1306 3:12‐cv‐02408‐K   Griffin v. DePuy Orthopaedics, Inc. et al                           7/18/2012

1307 3:12‐cv‐02409‐K   McKinney v. DePuy Orthopaedics, Inc. et al                          7/18/2012

1308 3:12‐cv‐02410‐K   Taylor v. DePuy Orthopaedics, Inc. et al                            7/18/2012

1309 3:12‐cv‐02411‐K   Brandon v. DePuy Orthopaedics, Inc. et al                           7/18/2012

1310 3:12‐cv‐02412‐K   Thomas v. DePuy Orthopaedics, Inc. et al                            7/18/2012
1311 3:12‐cv‐02414‐K   Fazio v. DePuy, Inc. et al                                          7/18/2012
1312 3:12‐cv‐02415‐K   Griffin v. DePuy Orthopaedics, Inc. et al                           7/18/2012

1313 3:12‐cv‐02416‐K   James v. DePuy Orthopaedics, Inc. et al                             7/18/2012

1314 3:12‐cv‐02417‐K   Kenney v. DePuy Orthopaedics, Inc. et al                            7/18/2012
1315 3:12‐cv‐02422‐K   Bennett v. DePuy Orthopaedics, Inc. et al                           7/19/2012
                       Lowseth‐Dana v. DePuy Orthopaedics, Inc
1316 3:12‐cv‐02423‐K                                                                       7/19/2012
                       et al
1317 3:12‐cv‐02424‐K   Jackson v. DePuy Orthopaedics, Inc. et al                           7/19/2012

1318 3:12‐cv‐02425‐K   Pack v. DePuy Orthopaedics, Inc. et al                              7/19/2012

1319 3:12‐cv‐02426‐K   Lowe v. DePuy Orthopaedics, Inc. et al                              7/19/2012

1320 3:12‐cv‐02427‐K   Miller v. DePuy Orthopaedics, Inc. et al                            7/19/2012

1321 3:12‐cv‐02428‐K   Paulton v. DePuy Orthopaedics, Inc. et al                           7/19/2012

1322 3:12‐cv‐02429‐K   Ross v. DePuy Orthopaedics, Inc. et al                              7/19/2012

1323 3:12‐cv‐02430‐K   Robertson v. DePuy Orthopaedics, Inc. et al                         7/19/2012

1324 3:12‐cv‐02431‐K   Stanley v. DePuy Orthopaedics, Inc. et al                           7/19/2012

1325 3:12‐cv‐02434‐K   Conner v. DePuy Orthopaedics, Inc. et al                            7/19/2012
1326 3:12‐cv‐02435‐K   Walton‐Chappell v. DePuy Orthopaedics,                              7/19/2012
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                       Page 37 of 206 PageID 43075

1327   3:12‐cv‐02441‐K   Wheatley v. DePuy Orthopaedics, Inc. et al                                   7/19/2012
1328   3:12‐cv‐02442‐K   Smith v. DePuy Orthopaedics, Inc. et al                                      7/19/2012
1329   3:12‐cv‐02443‐K   Tillman v. DePuy Orthopaedics, Inc. et al                                    7/19/2012
1330   3:12‐cv‐02447‐K   Cash v. DePuy Orthopaedics, Inc. et al                                       7/20/2012
1331   3:12‐cv‐02448‐K   Cooley v. DePuy Orthopaedics, Inc. et al                                     7/20/2012
1332   3:12‐cv‐02449‐K   Jones v. DePuy Orthopaedics, Inc. et al                                      7/20/2012
1333   3:12‐cv‐02450‐K   Miller v. DePuy Orthopaedics, Inc. et al                                     7/20/2012
1334   3:12‐cv‐02451‐K   Musgrove v. DePuy Orthopaedics, Inc. et al                                   7/20/2012
1335   3:12‐cv‐02453‐K   Steffen v. Johnson & Johnson Services Inc                                    7/20/2012
1336   3:12‐cv‐02455‐K   Bohanon v. DePuy Orthopaedics Inc et al                                      7/20/2012
1337   3:12‐cv‐02456‐K   Maynard v. DePuy Orthopaedics Inc et al                                      7/20/2012
1338   3:12‐cv‐02457‐K   Eddington v. DePuy Orthopaedics Inc et al                                    7/20/2012
1339   3:12‐cv‐02459‐K   Gibbs v. DePuy Orthopaedics Inc et al                                        7/20/2012
1340   3:12‐cv‐02464‐K   Meadows v. DePuy Orthopaedics Inc et al                                      7/20/2012
1341   3:12‐cv‐02469‐K   Matthews v. DePuy Orthopaedics Inc et al                                     7/20/2012
1342   3:12‐cv‐02473‐K   Peterson v. DePuy Orthopaedics, Inc. et al                                   7/23/2012
1343   3:12‐cv‐02482‐K   Cherney et al v. DePuy Orthopaedics, Inc.                                    7/23/2012
1344   3:12‐cv‐02486‐K   Shook et al v. DePuy Orthopaedics, Inc. et                                   7/24/2012
1345 3:12‐cv‐02487‐K     Leager v. DePuy Orthopaedics, Inc. et al                                     7/24/2012
1346 3:12‐cv‐02488‐K     Kellum v. DePuy Orthopaedics, Inc. et al                                     7/24/2012
1347 3:12‐cv‐02490‐K     Walsh v. DePuy Orthopaedics, Inc. et al                                      7/24/2012
1348 3:12‐cv‐02491‐K     Williams v. DePuy Orthopaedics, Inc. et al                                   7/24/2012
1349 3:12‐cv‐02492‐K     Wolcott v. DePuy Orthopaedics, Inc. et al                                    7/24/2012
1350 3:12‐cv‐02493‐K     Woods v. DePuy Orthopaedics, Inc. et al                                      7/24/2012
1351 3:12‐cv‐02494‐K     Cleavelin v. DePuy Orthopaedics, Inc. et al                                  7/24/2012
                         Lawrence et al v. DePuy Orthopaedics, Inc.
1352 3:12‐cv‐02495‐K                                                                                  7/24/2012
                         et al
                         Ellison et al v. Johnson & Johnson Services
1353 3:12‐cv‐02498‐K                                                                                  7/24/2012
                         Inc et al
1354 3:12‐cv‐02499‐K     Odishoo et al v. DePuy Orthopaedics Inc et                                   7/24/2012
1355 3:12‐cv‐02502‐K     Bernau v. DePuy Orthopaedics, Inc.                                           7/24/2012
1356 3:12‐cv‐02504‐K     McDaniel et al v. DePuy Orthopaedics Inc                                     7/25/2012
1357 3:12‐cv‐02509‐K     Goodwin v. DePuy Orthopaedics Inc et al                                      7/25/2012
1358 3:12‐cv‐02510‐K     Pierce v. DePuy Orthopaedics, Inc. et al      Oregon         3:12‐cv‐01232   7/25/2012
1359 3:12‐cv‐02513‐K     McNeese v. DePuy Orthopaedics Inc et al                                      7/25/2012
1360 3:12‐cv‐02518‐K     Webb v. DePuy Orthopaedics, Inc. et al                                       7/25/2012
1361   3:12‐cv‐02519‐K   Tweedy v. DePuy Orthopaedics, Inc. et al                                     7/25/2012
1362   3:12‐cv‐02523‐K   Narog v. DePuy Orthopaedics, Inc. et al                                      7/26/2012
1363   3:12‐cv‐02525‐K   Orr et al v. Johnson & Johnson Services,                                     7/26/2012
1364   3:12‐cv‐02526‐K   Swaringen, et al., v. Johnson & Johnson                                      7/26/2012
1365 3:12‐cv‐02527‐K     Castelluzzo et al v. DePuy Orthopaedics Inc                                  7/26/2012
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                          Page 38 of 206 PageID 43076

1366   3:12‐cv‐02529‐K   Brown et al v. DePuy Orthopaedics Inc                                            7/26/2012
1367   3:12‐cv‐02530‐K   Bryant v. DePuy Orthopaedics Inc                                                 7/26/2012
1368   3:12‐cv‐02532‐K   Pratt et al v. DePuy Orthopaedics Inc                                            7/26/2012
1369   3:12‐cv‐02538‐K   Coley v. DePuy Orthopaedics, Inc. et al                                          7/26/2012
1370   3:12‐cv‐02539‐K   Schmidt v. DePuy Orthopaedics, Inc. et al        California      4:12‐cv‐03463   7/26/2012
1371   3:12‐cv‐02543‐K   Mickle v. DePuy Inc et al                                                        7/26/2012
1372   3:12‐cv‐02544‐K   Godbee Santa Cruz v. DePuy, Inc. et al                                           7/26/2012
1373 3:12‐cv‐02545‐K     Zabrosky v. DePuy Orthopaedics, Inc. et al                                       7/27/2012
1374   3:12‐cv‐02548‐K   Cheatham v. DePuy Orthopaedics, Inc. et al                                       7/27/2012
1375   3:12‐cv‐02557‐K   McKee v. DePuy Orthopaedics Inc et al                                            7/27/2012
1376   3:12‐cv‐02559‐K   Nash et al v. DePuy Orthopaedics, Inc. et al     California      4:12‐cv‐03519   7/27/2012
1377   3:12‐cv‐02562‐K   Northam v. DePuy Orthopaedics, Inc. et al        California      4:12‐cv‐03525   7/27/2012
1378   3:12‐cv‐02564‐K   Garnett v. DePuy Orthopaedics Inc et al                                          7/27/2012
1379   3:12‐cv‐02565‐K   Trimble et al v. DePuy Orthopaedics, Inc. et     California      3:12‐cv‐03464   7/27/2012
1380   3:12‐cv‐02566‐K   Govan v. DePuy Orthopaedics Inc et al                                            7/27/2012
1381   3:12‐cv‐02567‐K   Butcher v. DePuy Orthopaedics Inc et al                                          7/27/2012
1382   3:12‐cv‐02568‐K   Coe v. DePuy Orthopaedics Inc et al                                              7/27/2012
1383   3:12‐cv‐02578‐K   Cheeks v. Johnson & Johnson et al                                                7/28/2012
1384   3:12‐cv‐02599‐K   Hubbard v. DePuy Orthopaedics Inc et al                                          7/31/2012
1385   3:12‐cv‐02603‐K   Coy v. DePuy Orthopaedics, Inc. et al            Massachusetts   1:12‐cv‐11199   7/31/2012
1386   3:12‐cv‐02605‐K   Patricia Leathers v. DePuy Orthopaedics Inc      California      2:12‐cv‐05620   7/31/2012
1387   3:12‐cv‐02613‐K   Bingham v. DePuy Orthopaedics, Inc. et al                                         8/1/2012
1388   3:12‐cv‐02618‐K   Gillin et al v. DePuy Orthopaedics, Inc et al                                     8/1/2012
1389   3:12‐cv‐02621‐K   Driessen et al v. DePuy Orthopaedics, Inc.                                        8/1/2012
1390   3:12‐cv‐02628‐K   Mons v. Johnson & Johnson Services et al                                          8/2/2012
1391   3:12‐cv‐02632‐K   Ochsner v. DePuy Orthopaedics, Inc. et al                                         8/2/2012
1392   3:12‐cv‐02633‐K   Lilley et al v. DePuy Orthopaedics, Inc. et al                                    8/2/2012
1393   3:12‐cv‐02634‐K   Chambers v. DePuy Orthopaedics, Inc. et al                                        8/2/2012
1394   3:12‐cv‐02635‐K   McGill et al v. DePuy, Inc. et al                                                 8/2/2012
1395   3:12‐cv‐02636‐K   McLaughlin v. DePuy Orthopaedics Inc et al                                        8/2/2012
1396   3:12‐cv‐02654‐K   Browning et al v. DePuy Orthopaedics Inc                                          8/3/2012
1397   3:12‐cv‐02655‐K   Roark et al v. DePuy Orthopaedics Inc et al                                       8/3/2012
1398   3:12‐cv‐02657‐K   Hahn v. DePuy Orthopaedics, Inc. et al                                            8/3/2012
1399   3:12‐cv‐02658‐K   Hodgman et al v. DePuy Orthopaedics, Inc.                                         8/3/2012
1400 3:12‐cv‐02659‐K     Gingerich v. DePuy Orthopaedics, Inc. et al                                       8/3/2012
1401 3:12‐cv‐02660‐K     Mitchell v. DePuy Orthopaedics, Inc. et al                                        8/3/2012
1402 3:12‐cv‐02661‐K     Spitznogle v. DePuy Orthopaedics, Inc. et al                                      8/3/2012
1403 3:12‐cv‐02662‐K     Warburton v. DePuy Orthopaedics, Inc. et                                          8/3/2012
1404 3:12‐cv‐02663‐K     Vlink v. DePuy Orthopaedics, Inc. et al                                           8/3/2012
1405 3:12‐cv‐02664‐K     Nance v. DePuy Inc et al                                                          8/4/2012
                         Yearwood et al v. Johnson & Johnson, Inc.
1406 3:12‐cv‐02670‐K                                                      Maryland        1:12‐cv‐01374    8/6/2012
                         et al
1407 3:12‐cv‐02674‐K     Douglass et al v. DePuy Orthopaedics, Inc.                                        8/6/2012
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                       Page 39 of 206 PageID 43077


1408 3:12‐cv‐02676‐K     Kabza v. DePuy Orthopaedics, Inc. et al                                         8/6/2012
1409   3:12‐cv‐02677‐K   McDonald v. DePuy Orthopaedics, Inc. et al                                      8/6/2012
1410   3:12‐cv‐02678‐K   Schwartz et al v. DePuy Orthopaedics, Inc.                                      8/7/2012
1411   3:12‐cv‐02680‐K   Harold Yeoman et al v. DePuy                  California       2:12‐cv‐02571    8/7/2012
1412   3:12‐cv‐02684‐K   Paul L. McCurley et al v. DePuy               California       2:12‐cv‐02989    8/7/2012
1413   3:12‐cv‐02686‐K   William Waite v. DePuy Orthopaedics Inc et    California       2:12‐cv‐03022    8/7/2012
1414   3:12‐cv‐02689‐K   Christie v. DePuy Orthopaedics, Inc. et al    Florida          9:12‐cv‐80710    8/7/2012
1415   3:12‐cv‐02692‐K   Coulston v. DePuy Orthopaedics Inc et al                                        8/7/2012
1416   3:12‐cv‐02693‐K   Beekman v. DePuy Orthopaedics Inc et al                                         8/7/2012
1417   3:12‐cv‐02695‐K   Hodges v. DePuy Orthopaedics Inc et al                                          8/8/2012
1418   3:12‐cv‐02696‐K   Schott v. DePuy Orthopaedics Inc et al                                          8/8/2012
1419   3:12‐cv‐02706‐K   Tate v. DePuy Orthopaedics Inc et al                                            8/8/2012
1420   3:12‐cv‐02707‐K   Joseph v. DePuy Orthopaedics, Inc. et al                                        8/9/2012
1421 3:12‐cv‐02708‐K     Duhamel v. DePuy Orthopaedics, Inc. et al                                       8/9/2012
1422 3:12‐cv‐02710‐K     Greene et al v. DePuy Inc et al                                                 8/9/2012
1423 3:12‐cv‐02711‐K     Crawford et al v. DePuy Inc et al                                               8/9/2012
                                                                       Michigan
1424 3:12‐cv‐02712‐K     Faulkner v. DePuy, Inc. et al                                  2:12‐cv‐13048    8/9/2012
                                                                       Eastern
1425   3:12‐cv‐02713‐K   Thomas v. DePuy Inc et al                                                       8/9/2012
1426   3:12‐cv‐02715‐K   Templin v. DePuy Orthopaedics, Inc. et al                                       8/9/2012
1427   3:12‐cv‐02717‐K   Stone v. DePuy Orthopaedics, Inc. et al                                         8/9/2012
1428   3:12‐cv‐02718‐K   Hoskins v. DePuy Orthopaedics, Inc. et al                                       8/9/2012
1429   3:12‐cv‐02722‐K   Worrell v. DePuy Orthopaedics, Inc. et al                                       8/9/2012
1430   3:12‐cv‐02727‐K   Poole et al v. DePuy Inc. et al                                                8/10/2012
1431 3:12‐cv‐02728‐K     McClary et al v. DePuy Inc et al                                               8/10/2012
1432   3:12‐cv‐02732‐K   Robertson v. DePuy Orthopaedics Inc et al                                      8/10/2012
1433   3:12‐cv‐02733‐K   Snodgrass v. DePuy International Limited et                                    8/10/2012
1434   3:12‐cv‐02736‐K   Gil v. DePuy Orthopaedics Inc et al                                            8/10/2012
1435   3:12‐cv‐02738‐K   Ellis v. DePuy Orthopaedics Inc et al                                          8/10/2012
1436   3:12‐cv‐02739‐K   Carrillo v. DePuy Orthopaedics Inc et al                                       8/10/2012
1437   3:12‐cv‐02746‐K   Jones v. DePuy Orthopaedics, Inc et al                                         8/13/2012
1438 3:12‐cv‐02747‐K     Jacob v. DePuy Orthopaedics, Inc. et al                                        8/13/2012

1439 3:12‐cv‐02748‐K     Hinds v. DePuy Orthopaedics, Inc et al                                         8/13/2012
1440   3:12‐cv‐02749‐K   Hanson v. DePuy Orthopaedics, Inc. et al                                       8/13/2012
1441   3:12‐cv‐02751‐K   Dignan v. DePuy Orthopaedics, Inc et al                                        8/13/2012
1442   3:12‐cv‐02752‐K   Bolton v. DePuy Orthopaedics, Inc. et al                                       8/13/2012
1443   3:12‐cv‐02753‐K   Spradlin v. DePuy Orthopaedics, Inc et al                                      8/13/2012
1444   3:12‐cv‐02754‐K   Stoyko v. DePuy Orthopaedics, Inc. et al                                       8/13/2012
1445 3:12‐cv‐02755‐K     Sidders v. DePuy Orthopaedics, Inc et al                                       8/13/2012
1446 3:12‐cv‐02757‐K     Bryant v. DePuy Orthopaedics, Inc. et al      Minnesota        0:12‐cv‐01803   8/13/2012
1447 3:12‐cv‐02759‐K     Caiazzo v. Depuy Orthopedics, Inc. et al      Florida Middle   2:12‐cv‐00380   8/13/2012
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                          Page 40 of 206 PageID 43078

1448   3:12‐cv‐02761‐K   Myers et al v. DePuy Orthopaedics, Inc. et      West Virginia   1:12‐cv‐00116   8/13/2012
1449   3:12‐cv‐02762‐K   Norma Carrier et al v. DePuy Orthopaedics,      California      2:12‐cv‐05865   8/13/2012
1450   3:12‐cv‐02766‐K   Searcy Giles et al v. DePuy Orthopaedics Inc    California      2:12‐cv‐06040   8/13/2012
1451   3:12‐cv‐02767‐K   Brewer et al v. DePuy Orthopaedics, Inc. et     California      3:12‐cv‐01473   8/13/2012
1452   3:12‐cv‐02769‐K   Williams et al v. DePuy Orthopaedics, Inc.                                      8/13/2012
1453   3:12‐cv‐02771‐K   Bivins v. DePuy Orthopaedics, Inc. et al                                        8/13/2012
1454   3:12‐cv‐02772‐K   Johnson et al v. DePuy Orthopaedics, Inc.                                       8/14/2012
1455   3:12‐cv‐02773‐K   Cook v. DePuy Orthopaedics, Inc. et al                                          8/14/2012
1456   3:12‐cv‐02775‐K   Draney et al v. DePuy Orthopaedics, Inc. et                                     8/14/2012
1457   3:12‐cv‐02776‐K   Bobal et al v. DePuy Orthopaedics, Inc. et al                                   8/14/2012
1458   3:12‐cv‐02777‐K   Beale v. DePuy Orthopaedics, Inc. et al                                         8/14/2012
1459   3:12‐cv‐02778‐K   Tatum et al v. DePuy Orthopaedics, Inc. et                                      8/14/2012
1460   3:12‐cv‐02779‐K   Schwob et al v. DePuy Orthopaedics, Inc. et                                     8/14/2012
1461   3:12‐cv‐02780‐K   Brown et al v. Johnson & Johnson Services,                                      8/14/2012
1462   3:12‐cv‐02781‐K   Poor et al v. DePuy Orthopaedics, Inc. et al                                    8/14/2012
1463   3:12‐cv‐02782‐K   Northern v. DePuy Orthopaedics, Inc. et al                                      8/14/2012
1464   3:12‐cv‐02784‐K   Lindsey et al v. DePuy Orthopaedics, Inc. et                                    8/14/2012
1465   3:12‐cv‐02785‐K   De Salme et al v. DePuy Orthopaedics, Inc.                                      8/14/2012
1466   3:12‐cv‐02786‐K   Sampleton v. DePuy Orthopaedics, Inc. et                                        8/14/2012
1467   3:12‐cv‐02787‐K   Leverett v. DePuy Orthopaedics, Inc. et al                                      8/14/2012
1468   3:12‐cv‐02788‐K   Powell v. DePuy Orthopaedics, Inc. et al                                        8/14/2012
1469   3:12‐cv‐02789‐K   Ling et al v. Johnson & Johnson Services,                                       8/14/2012
1470   3:12‐cv‐02790‐K   Gibour v. DePuy Orthopaedics, Inc. et al                                        8/14/2012
1471   3:12‐cv‐02791‐K   Arcuri v. DePuy Orthopaedics, Inc. et al                                        8/14/2012
1472   3:12‐cv‐02792‐K   Lynch v. DePuy Orthopaedics, Inc.               Ohio Northern   1:12‐cv‐01823   8/14/2012
1473   3:12‐cv‐02793‐K   Broussard v. DePuy Orthopaedics, Inc. et al                                     8/14/2012
1474   3:12‐cv‐02794‐K   Flynn v. Johnson & Johnson Inc et al            Alabama         2:12‐cv‐02444   8/14/2012
1475   3:12‐cv‐02795‐K   Kawalkiewicz v. DePuy Orthopaedics Inc et                                       8/14/2012
1476   3:12‐cv‐02796‐K   Humphrey et al v. DePuy Orthopaedics, Inc.                                      8/14/2012
1477   3:12‐cv‐02798‐K   Hicks v. DePuy Orthopaedics, Inc. et al                                         8/14/2012
1478   3:12‐cv‐02799‐K   McCamey v. Johnson & Johnson Inc et al          Alabama         5:12‐cv‐02498   8/14/2012
1479   3:12‐cv‐02802‐K   Nicholson v. Johnson & Johnson Inc et al        Alabama         2:12‐cv‐02497   8/14/2012
1480   3:12‐cv‐02809‐K   Brown et al v. DePuy Orthopaedics, Inc. et                                      8/15/2012
1481   3:12‐cv‐02810‐K   Mayorgas et al v. DePuy Orthopaedics, Inc.                                      8/15/2012
                         Collins et al v. DePuy Orthopaedics, Inc. et
1482 3:12‐cv‐02811‐K                                                                                     8/15/2012
                         al
1483 3:12‐cv‐02812‐K     Finamore v. DePuy Orthopaedics, Inc. et al                                      8/15/2012
1484 3:12‐cv‐02813‐K     Smith et al v. DePuy Orthopaedics, Inc. et al                                   8/15/2012
                         Moten et al v. DePuy Orthopaedics, Inc. et
1485 3:12‐cv‐02815‐K                                                                                     8/15/2012
                         al
1486 3:12‐cv‐02816‐K     Hernandez et al v. DePuy Orthopaedics,                                          8/15/2012
1487 3:12‐cv‐02817‐K     Rowe v. DePuy Orthopaedics, Inc. et al                                          8/15/2012
                         Dunlevy et al v. Johnson & Johnson
1488 3:12‐cv‐02820‐K                                                                                     8/15/2012
                         Services, Inc. et al
1489 3:12‐cv‐02822‐K     Harrison v. DePuy Orthopaedics, Inc. et al                                      8/15/2012
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                   Page 41 of 206 PageID 43079


1490 3:12‐cv‐02825‐K     Paul v. DePuy Orthopaedics, Inc. et al                                      8/15/2012
                         Bradford et al v. Johnson & Johnson
1491 3:12‐cv‐02835‐K                                                                                 8/15/2012
                         Services, Inc. et al
1492   3:12‐cv‐02836‐K   Huckaby v. DePuy Orthopaedics, Inc. et al                                   8/15/2012
1493   3:12‐cv‐02837‐K   Purnell v. DePuy Products, Inc. et al                                       8/15/2012
1494   3:12‐cv‐02839‐K   Allen v. DePuy Orthopaedics, Inc. et al                                     8/15/2012
1495   3:12‐cv‐02840‐K   Drumm v. DePuy Orthopaedics, Inc. et al                                     8/16/2012
1496   3:12‐cv‐02841‐K   Hecht v. Johnson & Johnson Inc et al       Alabama          2:12‐cv‐02447   8/16/2012
1497   3:12‐cv‐02842‐K   Cole v. Johnson & Johnson Inc et al        Alabama          2:12‐cv‐02450   8/16/2012
1498   3:12‐cv‐02843‐K   Booth v. Johnson & Johnson Inc et al       Alabama          2:12‐cv‐02432   8/16/2012
1499   3:12‐cv‐02844‐K   Vaughn v. DePuy Orthopaedics, Inc. et al   California       3:12‐cv‐03465   8/16/2012
1500   3:12‐cv‐02845‐K   Booher v. Depuy Orthopedics, Inc. et al    Florida Middle   2:12‐cv‐00385   8/16/2012
1501   3:12‐cv‐02846‐K   Harris v. DePuy Orthopaedics, Inc. et al   Georgia          1:12‐cv‐02596   8/16/2012
1502   3:12‐cv‐02847‐K   McDaniel et al v. DePuy, Inc. et al                                         8/16/2012
1503   3:12‐cv‐02848‐K   Brooks v. Depuy Orthopedics, Inc. et al    Florida Middle   2:12‐cv‐00401   8/16/2012
1504   3:12‐cv‐02849‐K   Dunn et al v. Johnson & Johnson Inc et al  Alabama          2:12‐cv‐02569   8/16/2012
1505   3:12‐cv‐02850‐K   Archer v. DePuy Orthopaedics, Inc. et al                                    8/16/2012
1506   3:12‐cv‐02851‐K   Abdul‐Wali v. DePuy Orthopaedics, Inc. et                                   8/16/2012
1507   3:12‐cv‐02852‐K   Szukhent et al v. DePuy Orthopaedics, Inc. Michigan         2:12‐cv‐12959   8/16/2012
1508   3:12‐cv‐02853‐K   Lynch v. DePuy Orthopaedics, Inc., et al   Pennsylvania     2:12‐cv‐03913   8/16/2012
1509   3:12‐cv‐02854‐K   Smith v. DePuy Orthopaedics Inc et al      Nebraska         8:12‐cv‐00257   8/16/2012
1510   3:12‐cv‐02855‐K   Sampsel v. DePuy, Inc. et al                                                8/16/2012
1511   3:12‐cv‐02856‐K   Maresh v. DePuy Orthopaedics, Inc.         Nebraska         8:12‐cv‐00258   8/16/2012
1512   3:12‐cv‐02857‐K   Alvarado v. DePuy Orthopaedics, Inc. et al                                  8/16/2012
1513   3:12‐cv‐02859‐K   Barrett et al v. DePuy, Inc. et al                                          8/16/2012
1514   3:12‐cv‐02861‐K   Allen v. DePuy Orthopaedics, Inc. et al                                     8/16/2012
1515 3:12‐cv‐02862‐K     Bishop v. DePuy Orthopaedics, Inc. et al                                    8/16/2012

1516 3:12‐cv‐02863‐K     Boyles v. DePuy Orthopaedics, Inc. et al                                    8/16/2012

1517 3:12‐cv‐02864‐K     Brock v. DePuy Orthopaedics, Inc. et al                                     8/16/2012
                         Clavel et al v. DePuy Orthopaedics, Inc. et
1518 3:12‐cv‐02865‐K                                                                                 8/16/2012
                         al
1519 3:12‐cv‐02866‐K     Brown v. DePuy Orthopaedics, Inc. et al                                     8/16/2012

1520 3:12‐cv‐02867‐K     Herold v. DePuy Orthopaedics, Inc. et al                                    8/16/2012

1521 3:12‐cv‐02868‐K     Carter v. DePuy Orthopaedics, Inc. et al                                    8/16/2012
1522 3:12‐cv‐02869‐K     Case v. DePuy Orthopaedics, Inc. et al                                      8/16/2012
1523 3:12‐cv‐02871‐K     Durry v. DePuy Orthopaedics, Inc. et al                                     8/16/2012
1524 3:12‐cv‐02873‐K     Eaton v. DePuy Orthopaedics, Inc. et al                                     8/16/2012

1525 3:12‐cv‐02875‐K     Evans v. DePuy Orthopaedics, Inc. et al                                     8/16/2012
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                     Page 42 of 206 PageID 43080

1526 3:12‐cv‐02876‐K     Fakhoorian v. DePuy Orthopaedics, Inc. et                                  8/16/2012
1527 3:12‐cv‐02877‐K     Freeney v. DePuy Orthopaedics, Inc. et al                                  8/16/2012
1528 3:12‐cv‐02878‐K     Giles v. DePuy Orthopaedics, Inc. et al                                    8/16/2012
1529 3:12‐cv‐02880‐K     Moran v. DePuy Orthopaedics, Inc. et al                                    8/16/2012
1530 3:12‐cv‐02881‐K     Gisler v. DePuy Orthopaedics, Inc. et al                                   8/16/2012

1531 3:12‐cv‐02882‐K     Hardiman v. DePuy Orthopaedics, Inc. et al                                 8/16/2012
1532 3:12‐cv‐02883‐K     Henderson v. DePuy Orthopaedics, Inc. et                                   8/16/2012
1533 3:12‐cv‐02884‐K     Hines v. DePuy Orthopaedics, Inc. et al                                    8/16/2012

1534 3:12‐cv‐02885‐K     Johnson v. DePuy Orthopaedics, Inc. et al                                  8/16/2012
1535   3:12‐cv‐02886‐K   Johnson v. DePuy Orthopaedics, Inc. et al                                  8/16/2012
1536   3:12‐cv‐02887‐K   Keller v. DePuy Orthopaedics, Inc. et al                                   8/16/2012
1537   3:12‐cv‐02888‐K   Cody v. DePuy Orthopaedics, Inc. et al                                     8/16/2012
1538   3:12‐cv‐02889‐K   Lawrence‐Hall v. DePuy Orthopaedics, Inc.                                  8/16/2012
1539   3:12‐cv‐02890‐K   Lino v. DePuy Orthopaedics, Inc. et al                                     8/16/2012
1540   3:12‐cv‐02891‐K   Cook et al v. DePuy, Inc. et al                                            8/16/2012
1541   3:12‐cv‐02892‐K   DeBoard v. DePuy Orthopaedics, Inc. et al                                  8/16/2012
1542   3:12‐cv‐02894‐K   Lively v. DePuy Orthopaedics, Inc. et al                                   8/16/2012
1543   3:12‐cv‐02895‐K   Hebron v. DePuy Orthopaedics, Inc. et al                                   8/16/2012
1544   3:12‐cv‐02896‐K   Perez v. DePuy Orthopaedics, Inc. et al                                    8/16/2012
1545 3:12‐cv‐02900‐K     Tysmans v. DePuy Orthopaedics, Inc. et al                                  8/16/2012
1546 3:12‐cv‐02901‐K     Rice v. DePuy Orthopaedics, Inc. et al                                     8/16/2012
1547 3:12‐cv‐02902‐K     Harris v. DePuy Orthopaedics, Inc. et al                                   8/16/2012
                                                                       Indiana
1548 3:12‐cv‐02903‐K     Misko v. DePuy Orthopaedics Inc et al                      3:12‐cv‐00409   8/16/2012
                                                                       Northern
1549 3:12‐cv‐02904‐K     Richmond v. DePuy Orthopaedics, Inc. et al                                 8/16/2012
1550 3:12‐cv‐02905‐K     Gilstrap v. DePuy Orthopaedics, Inc. et al                                 8/16/2012
1551 3:12‐cv‐02906‐K     Rodriguez v. DePuy Orthopaedics, Inc. et al                                8/16/2012
1552 3:12‐cv‐02907‐K     Roth v. DePuy Orthopaedics, Inc. et al                                     8/16/2012
1553 3:12‐cv‐02908‐K     Annable v. DePuy Orthopaedics, Inc. et al                                  8/16/2012
1554 3:12‐cv‐02909‐K     Servant v. DePuy Orthopaedics, Inc. et al                                  8/16/2012
1555 3:12‐cv‐02910‐K     Fields v. DePuy Orthopaedics, Inc. et al                                   8/16/2012
1556 3:12‐cv‐02911‐K     Smith v. DePuy Orthopaedics, Inc. et al                                    8/16/2012
1557 3:12‐cv‐02913‐K     Ames et al v. Johnson & Johnson, Inc. et al                                8/16/2012
1558 3:12‐cv‐02914‐K     Tart v. DePuy Orthopaedics, Inc. et al                                     8/16/2012
1559 3:12‐cv‐02915‐K     Warner v. DePuy Orthopaedics, Inc. et al                                   8/16/2012
1560 3:12‐cv‐02916‐K     Welch v. DePuy Orthopaedics, Inc. et al                                    8/16/2012
1561 3:12‐cv‐02917‐K     Williams v. DePuy Orthopaedics, Inc. et al                                 8/16/2012
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                Page 43 of 206 PageID 43081

1562   3:12‐cv‐02918‐K   Harris v. DePuy Orthopaedics, Inc. et al                            8/16/2012
1563   3:12‐cv‐02919‐K   Avants v. DePuy Orthopaedics, Inc. et al                            8/16/2012
1564   3:12‐cv‐02920‐K   Ho v. DePuy Orthopaedics, Inc. et al                                8/16/2012
1565   3:12‐cv‐02922‐K   Washington v. DePuy Orthopaedics Inc et                             8/16/2012
1566   3:12‐cv‐02924‐K   Thomas v. DePuy Orthopaedics, Inc. et al                            8/16/2012
1567   3:12‐cv‐02926‐K   Talley v. DePuy Orthopaedics, Inc. et al                            8/16/2012
1568   3:12‐cv‐02930‐K   Bivins v. DePuy Orthopaedics, Inc. et al                            8/16/2012
1569 3:12‐cv‐02931‐K     Bryant v. DePuy Orthopaedics, Inc. et al                            8/16/2012

1570 3:12‐cv‐02932‐K     Butler v. DePuy Orthopaedics, Inc. et al                            8/16/2012
1571 3:12‐cv‐02937‐K     Holscher v. DePuy Orthopaedics, Inc. et al                          8/17/2012
1572 3:12‐cv‐02938‐K     Ivey v. DePuy Orthopaedics, Inc. et al                              8/17/2012

1573 3:12‐cv‐02939‐K     Long v. DePuy Orthopaedics, Inc. et al                              8/17/2012

1574 3:12‐cv‐02940‐K     Smith v. Johnson & Johnson et al                                    8/17/2012
1575 3:12‐cv‐02941‐K     Martinez et al v. DePuy Orthopaedics, Inc.                          8/17/2012
1576 3:12‐cv‐02942‐K     Gonzalez v. DePuy Orthopaedics, Inc. et al                          8/17/2012

1577 3:12‐cv‐02943‐K     McCoy v. DePuy Orthopaedics, Inc. et al                             8/17/2012

1578 3:12‐cv‐02944‐K     Phinney v. DePuy Orthopaedics, Inc. et al                           8/17/2012

1579 3:12‐cv‐02945‐K     Sutton v. DePuy Orthopaedics, Inc. et al                            8/17/2012
                         Winslow v. Johnson & Johnson Services,
1580 3:12‐cv‐02946‐K                                                                         8/17/2012
                         Inc. et al
                         Mulligan et al v. DePuy Orthopaedics, Inc.
1581 3:12‐cv‐02947‐K                                                                         8/17/2012
                         et al
1582 3:12‐cv‐02948‐K     Klein et al v. DePuy Orthopaedics, Inc. et al                       8/17/2012
                         Brown et al v. DePuy Orthopaedics, Inc. et
1583 3:12‐cv‐02949‐K                                                                         8/17/2012
                         al
1584 3:12‐cv‐02952‐K     Wagner v. DePuy Orthopaedics, Inc. et al                            8/17/2012

1585 3:12‐cv‐02953‐K     Riggs et al v. DePuy Orthopaedics, Inc. et al                       8/17/2012
                         Johnson et al v. DePuy Orthopaedics, Inc.
1586 3:12‐cv‐02955‐K                                                                         8/17/2012
                         et al
                         Bentley et al v. DePuy Orthopaedics, Inc. et
1587 3:12‐cv‐02956‐K                                                                         8/17/2012
                         al
1588 3:12‐cv‐02957‐K     Tovani v. DePuy Orthopaedics, Inc. et al                            8/17/2012

1589 3:12‐cv‐02961‐K     Mitchell v. DePuy Orthopaedics, Inc. et al                          8/17/2012
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                    Page 44 of 206 PageID 43082


1590 3:12‐cv‐02962‐K     Murray v. DePuy Orthopaedics, Inc. et al                                     8/17/2012
                         Naveroski et al v. DePuy Orthopaedics, Inc.
1591 3:12‐cv‐02963‐K                                                                                  8/17/2012
                         et al
1592   3:12‐cv‐02965‐K   Ninos v. Johnson & Johnson Services, Inc.                                    8/17/2012
1593   3:12‐cv‐02966‐K   Pagani et al v. DePuy Orthopaedics, Inc. et                                  8/17/2012
1594   3:12‐cv‐02969‐K   Britz v. DePuy Orthopaedics Inc et al                                        8/17/2012
1595   3:12‐cv‐02971‐K   Shamiddeen v. DePuy Orthopaedics, Inc. et                                    8/17/2012
1596   3:12‐cv‐02972‐K   Freeman v. Depuy Orthopedics, Inc. et al    Florida Middle   2:12‐cv‐00400   8/17/2012
1597 3:12‐cv‐02977‐K     Steiner v. DePuy Orthopaedics, Inc. et al                                    8/17/2012
1598   3:12‐cv‐02980‐K   Diamond v. DePuy Orthopaedics, Inc. et al                                    8/19/2012
1599   3:12‐cv‐02981‐K   King v. DePuy Orthopaedics, Inc. et al                                       8/19/2012
1600   3:12‐cv‐02982‐K   Shiflet v. DePuy Orthopaedics, Inc. et al                                    8/19/2012
1601   3:12‐cv‐02983‐K   Williams v. DePuy Orthopaedics, Inc. et al                                   8/19/2012
1602   3:12‐cv‐02985‐K   Harback v. DePuy Orthopaedics, Inc. et al                                    8/19/2012
1603   3:12‐cv‐02986‐K   Petrillo v. DePuy Orthopaedics, Inc. et al                                   8/19/2012
1604   3:12‐cv‐02987‐K   Crum v. DePuy Orthopaedics, Inc. et al                                       8/19/2012
1605 3:12‐cv‐02988‐K     Denham v. DePuy Orthopaedics, Inc. et al                                     8/19/2012

1606 3:12‐cv‐02989‐K     Kennedy v. DePuy Orthopaedics, Inc. et al                                    8/19/2012

1607 3:12‐cv‐02990‐K     Long v. DePuy Orthopaedics, Inc. et al                                       8/19/2012

1608 3:12‐cv‐02991‐K     Means v. DePuy Orthopaedics, Inc. et al                                      8/19/2012

1609 3:12‐cv‐02992‐K     Sales v. DePuy Orthopaedics, Inc. et al                                      8/19/2012
1610   3:12‐cv‐02993‐K   Sipp v. DePuy Orthopaedics, Inc. et al                                       8/19/2012
1611   3:12‐cv‐02994‐K   White v. DePuy Orthopaedics, Inc. et al                                      8/19/2012
1612   3:12‐cv‐02995‐K   Askew v. DePuy Orthopaedics, Inc. et al                                      8/19/2012
1613   3:12‐cv‐02996‐K   Barnes v. DePuy Orthopaedics, Inc. et al                                     8/19/2012
1614   3:12‐cv‐02997‐K   Haynes v. DePuy International Limited et al                                  8/19/2012
1615   3:12‐cv‐02998‐K   Jeleniewski v. DePuy Orthopaedics, Inc. et                                   8/19/2012
1616   3:12‐cv‐02999‐K   Lackert v. DePuy Orthopaedics, Inc. et al                                    8/19/2012
1617 3:12‐cv‐03000‐K     Londeree v. DePuy Orthopaedics, Inc. et al                                   8/19/2012

1618 3:12‐cv‐03001‐K     Rose v. DePuy Orthopaedics, Inc. et al                                       8/19/2012
1619   3:12‐cv‐03002‐K   Sellers v. DePuy, Inc. et al                                                 8/19/2012
1620   3:12‐cv‐03003‐K   Sewell v. DePuy Orthopaedics, Inc. et al                                     8/19/2012
1621   3:12‐cv‐03004‐K   Tillery v. DePuy Orthopaedics, Inc. et al                                    8/19/2012
1622   3:12‐cv‐03005‐K   Hargett v. DePuy Orthopaedics, Inc. et al                                    8/19/2012
1623   3:12‐cv‐03006‐K   Maris v. DePuy Orthopaedics, Inc. et al                                      8/19/2012
1624   3:12‐cv‐03007‐K   Warden v. DePuy Orthopaedics, Inc. et al                                     8/19/2012
1625   3:12‐cv‐03008‐K   Williams‐Wentz v. DePuy Orthopaedics,                                        8/19/2012
1626   3:12‐cv‐03009‐K   Castillo v. DePuy Orthopaedics, Inc. et al                                   8/19/2012
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20              Page 45 of 206 PageID 43083

1627 3:12‐cv‐03010‐K     Clark v. DePuy Orthopaedics, Inc. et al                           8/19/2012
1628 3:12‐cv‐03011‐K     Cockrill v. DePuy Orthopaedics, Inc. et al                        8/19/2012
1629 3:12‐cv‐03012‐K     Connell v. DePuy Orthopaedics, Inc. et al                         8/19/2012

1630 3:12‐cv‐03013‐K     Gordon v. DePuy Orthopaedics, Inc. et al                          8/19/2012

1631 3:12‐cv‐03014‐K     Parsell v. DePuy Orthopaedics, Inc. et al                         8/20/2012
                         Pecorelli et al v. DePuy Orthopaedics, Inc.
1632 3:12‐cv‐03015‐K                                                                       8/20/2012
                         et al
1633 3:12‐cv‐03016‐K     Randle v. DePuy Orthopaedics, Inc. et al                          8/20/2012
                         Rardin et al v. DePuy Orthopaedics, Inc. et
1634 3:12‐cv‐03017‐K                                                                       8/20/2012
                         al
1635 3:12‐cv‐03018‐K     Schubert v DePuy Orthopaedics Inc et al                           8/20/2012
1636 3:12‐cv‐03019‐K     Sullivan v DePuy Orthopaedics Inc et al                           8/20/2012
                         Thomas et al v. DePuy Orthopaedics, Inc. et
1637 3:12‐cv‐03020‐K                                                                       8/20/2012
                         al
1638   3:12‐cv‐03021‐K   Truninger et al v. DePuy Orthopaedics, Inc.                       8/20/2012
1639   3:12‐cv‐03022‐K   Welch v. DePuy Orthopaedics, Inc. et al                           8/20/2012
1640   3:12‐cv‐03023‐K   Jones v. DePuy Orthopaedics, Inc. et al                           8/20/2012
1641   3:12‐cv‐03024‐K   Williams v. DePuy Orthopaedics, Inc. et al                        8/20/2012
1642   3:12‐cv‐03025‐K   Williams et al v. DePuy Orthopaedics, Inc.                        8/20/2012
1643   3:12‐cv‐03027‐K   O'Neill v. DePuy Orthopaedics, Inc. et al                         8/20/2012
1644   3:12‐cv‐03028‐K   Sanchez v. DePuy Orthopaedics, Inc. et al                         8/20/2012
1645   3:12‐cv‐03029‐K   Powell v. DePuy Orthopaedics, Inc. et al                          8/20/2012
1646   3:12‐cv‐03030‐K   Watkins v. DePuy Orthopaedics, Inc. et al                         8/20/2012
1647   3:12‐cv‐03034‐K   Rodriguez v. DePuy Orthopaedics, Inc. et al                       8/20/2012
1648   3:12‐cv‐03035‐K   Chaffeur v DePuy Orthopaedics Inc et al                           8/20/2012
                         Robinson et al v DePuy Orthopaedics Inc et
1649 3:12‐cv‐03036‐K                                                                       8/20/2012
                         al
1650   3:12‐cv‐03040‐K   Seals v DePuy Orthopaedics Inc et al                              8/20/2012
1651   3:12‐cv‐03041‐K   Lizak v. DePuy Orthopaedics, Inc. et al                           8/20/2012
1652   3:12‐cv‐03043‐K   Teague v. DePuy Orthopaedics, Inc. et al                          8/20/2012
1653   3:12‐cv‐03044‐K   Ward v. DePuy Orthopaedics, Inc. et al                            8/20/2012
1654   3:12‐cv‐03045‐K   McKee v. DePuy Orthopaedics, Inc. et al                           8/20/2012
1655   3:12‐cv‐03046‐K   Wolfson v. DePuy Orthopaedics, Inc. et al                         8/20/2012
1656   3:12‐cv‐03047‐K   Bozeman v. DePuy Orthopaedics, Inc. et al                         8/20/2012
1657   3:12‐cv‐03048‐K   Manns v. DePuy Orthopaedics, Inc. et al                           8/20/2012
1658   3:12‐cv‐03049‐K   Williams v. DePuy Orthopaedics, Inc. et al                        8/20/2012
1659 3:12‐cv‐03050‐K     Clifton v. DePuy Orthopaedics, Inc. et al                         8/20/2012
1660   3:12‐cv‐03051‐K   Breitling v. DePuy Orthopaedics, Inc. et al                       8/20/2012
1661   3:12‐cv‐03052‐K   Demmer v. DePuy Orthopaedics, Inc. et al                          8/20/2012
1662   3:12‐cv‐03053‐K   Booze v. DePuy Orthopaedics, Inc. et al                           8/20/2012
1663   3:12‐cv‐03054‐K   Christy v. DePuy Orthopaedics, Inc. et al                         8/20/2012
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                Page 46 of 206 PageID 43084

1664 3:12‐cv‐03056‐K     Fish v. DePuy Orthopaedics, Inc. et al                              8/20/2012
1665 3:12‐cv‐03057‐K     Herrington v. DePuy Orthopaedics, Inc. et                           8/20/2012
1666 3:12‐cv‐03058‐K     Key v. DePuy Orthopaedics, Inc. et al                               8/20/2012

1667 3:12‐cv‐03059‐K     McManus v. DePuy Orthopaedics, Inc. et al                           8/20/2012
1668 3:12‐cv‐03061‐K     LaFontaine v. DePuy Orthopaedics, Inc. et                           8/20/2012
1669 3:12‐cv‐03062‐K     Watts v. DePuy Orthopaedics, Inc. et al                             8/20/2012
1670 3:12‐cv‐03063‐K     Petterson v. DePuy Orthopaedics, Inc. et al                         8/20/2012
1671   3:12‐cv‐03064‐K   Brown v. DePuy International Limited et al                          8/20/2012
1672   3:12‐cv‐03065‐K   Delaney v. DePuy Orthopaedics, Inc. et al                           8/20/2012
1673   3:12‐cv‐03066‐K   Robert L. Reed v. DePuy Orthopaedics, Inc.                          8/21/2012
1674   3:12‐cv‐03067‐K   Godwin v. DePuy Orthopaedics, Inc. et al                            8/20/2012
1675   3:12‐cv‐03068‐K   Hayles v DePuy Orthopaedics Inc et al                               8/20/2012
1676   3:12‐cv‐03069‐K   Smith v DePuy Orthopaedics Inc et al                                8/20/2012
1677   3:12‐cv‐03070‐K   Willinger v DePuy Orthopaedics Inc et al                            8/20/2012
1678   3:12‐cv‐03071‐K   Cunningham v. DePuy Orthopaedics, Inc. et                           8/20/2012
1679   3:12‐cv‐03072‐K   Everett v. DePuy Orthopaedics Inc et al                             8/20/2012
1680   3:12‐cv‐03073‐K   Hughes v. DePuy Orthopaedics Inc et al                              8/20/2012
1681   3:12‐cv‐03074‐K   Garvin v. DePuy Orthopaedics Inc et al                              8/20/2012
1682   3:12‐cv‐03075‐K   Hill v. DePuy Orthopaedics Inc et al                                8/20/2012
1683   3:12‐cv‐03076‐K   Gilmore v. DePuy Orthopaedics, Inc. et al                           8/20/2012
1684   3:12‐cv‐03077‐K   La Pearl v. DePuy Orthopaedics, Inc. et al                          8/20/2012
1685   3:12‐cv‐03078‐K   Leonard v. DePuy Orthopaedics, Inc. et al                           8/20/2012
1686   3:12‐cv‐03079‐K   Jones v. DePuy Orthopaedics, Inc. et al                             8/20/2012
1687   3:12‐cv‐03080‐K   McDonnell v. DePuy Orthopaedics, Inc. et                            8/20/2012
1688   3:12‐cv‐03081‐K   Melendez v. DePuy Orthopaedics, Inc. et al                          8/20/2012
1689   3:12‐cv‐03082‐K   Moran v. DePuy Orthopaedics, Inc. et al                             8/20/2012
1690   3:12‐cv‐03083‐K   Courtney v. DePuy Orthopaedics, Inc. et al                          8/20/2012
1691   3:12‐cv‐03084‐K   Starling v. DePuy Orthopaedics, Inc. et al                          8/20/2012
1692   3:12‐cv‐03085‐K   Castle v. DePuy Orthopaedics, Inc. et al                            8/20/2012
1693   3:12‐cv‐03086‐K   Jaffe et al v. DePuy Orthopaedics, Inc. et al                       8/20/2012
1694   3:12‐cv‐03087‐K   Harris v. DePuy Orthopaedics, Inc. et al                            8/20/2012
1695   3:12‐cv‐03088‐K   Johnston v. DePuy Orthopaedics, Inc. et al                          8/20/2012
1696   3:12‐cv‐03089‐K   Kennedy v. DePuy Orthopaedics, Inc. et al                           8/20/2012
1697 3:12‐cv‐03090‐K     Ledbetter v. DePuy Orthopaedics, Inc. et al                         8/20/2012
1698   3:12‐cv‐03091‐K   Stofan v. DePuy Orthopaedics, Inc. et al                            8/20/2012
1699   3:12‐cv‐03092‐K   Coates v. DePuy Orthopaedics, Inc. et al                            8/20/2012
1700   3:12‐cv‐03093‐K   Cook v. DePuy Orthopaedics, Inc. et al                              8/20/2012
1701   3:12‐cv‐03094‐K   Aldridge v. DePuy Orthopaedics, Inc. et al                          8/20/2012
1702   3:12‐cv‐03095‐K   Covert v. DePuy International Limited et al                         8/20/2012
1703   3:12‐cv‐03096‐K   Bullock v. DePuy Orthopaedics, Inc. et al                           8/20/2012
1704   3:12‐cv‐03097‐K   Gomez v. DePuy Orthopaedics, Inc. et al                             8/20/2012
1705   3:12‐cv‐03098‐K   Cooper v. DePuy Orthopaedics, Inc. et al                            8/20/2012
1706   3:12‐cv‐03099‐K   Storr v. DePuy Orthopaedics, Inc. et al                             8/20/2012
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20               Page 47 of 206 PageID 43085

1707   3:12‐cv‐03100‐K   McGough v. DePuy Orthopaedics, Inc. et al                          8/20/2012
1708   3:12‐cv‐03101‐K   Wheeless v. DePuy Orthopaedics, Inc. et al                         8/20/2012
1709   3:12‐cv‐03102‐K   Jordon v. DePuy Orthopaedics, Inc. et al                           8/20/2012
1710   3:12‐cv‐03103‐K   Reddington v. DePuy Orthopaedics, Inc. et                          8/20/2012
1711   3:12‐cv‐03104‐K   Smith v. DePuy Orthopaedics, Inc. et al                            8/20/2012
1712   3:12‐cv‐03105‐K   Hoel v. DePuy Orthopaedics, Inc. et al                             8/20/2012
1713   3:12‐cv‐03106‐K   Honnold v. DePuy Orthopaedics, Inc. et al                          8/20/2012
1714   3:12‐cv‐03107‐K   Stuart v. DePuy Orthopaedics, Inc. et al                           8/20/2012
1715   3:12‐cv‐03108‐K   Neal v. DePuy Orthopaedics, Inc. et al                             8/20/2012
1716   3:12‐cv‐03109‐K   LeDuff et al v. DePuy Orthopaedics, Inc. et                        8/20/2012
1717   3:12‐cv‐03110‐K   Hand v. DePuy Orthopaedics, Inc. et al                             8/21/2012
1718   3:12‐cv‐03111‐K   Schultz et al v. DePuy Orthopaedics, Inc. et                       8/21/2012
1719   3:12‐cv‐03112‐K   Kirby v. DePuy Orthopaedics, Inc. et al                            8/21/2012
1720   3:12‐cv‐03113‐K   Liebman v. DePuy Orthopaedics, Inc. et al                          8/21/2012
1721   3:12‐cv‐03114‐K   Clark v. DePuy Orthopaedics, Inc. et al                            8/21/2012
1722   3:12‐cv‐03115‐K   Cole v. DePuy Orthopaedics, Inc. et al                             8/21/2012
1723   3:12‐cv‐03116‐K   Redmond v. DePuy Orthopaedics, Inc. et al                          8/21/2012
1724   3:12‐cv‐03117‐K   Gongwer et al v. DePuy Orthopaedics, Inc.                          8/21/2012
1725   3:12‐cv‐03118‐K   Young v. DePuy Orthopaedics Inc et al                              8/21/2012
1726   3:12‐cv‐03120‐K   Thurgood v. DePuy Orthopaedics Inc et al                           8/21/2012
1727   3:12‐cv‐03121‐K   Sorrell et al v. DePuy Orthopaedics, Inc. et                       8/21/2012
1728   3:12‐cv‐03124‐K   Herwick v. DePuy Orthopaedics, Inc. et al                          8/21/2012
1729   3:12‐cv‐03126‐K   Napier v. DePuy Orthopaedics, Inc. et al                           8/21/2012
1730   3:12‐cv‐03127‐K   Hall Harris v DePuy Orthopaedics Inc et al                         8/21/2012
1731   3:12‐cv‐03128‐K   Owens Stephen v Johnson & Johnson                                  8/21/2012
1732   3:12‐cv‐03130‐K   Bowden v. DePuy Orthopaedics Inc et al                             8/21/2012
1733   3:12‐cv‐03131‐K   Batalitzky v. DePuy, Inc. et al                                    8/21/2012
1734   3:12‐cv‐03133‐K   Goodwin, Jr. v. DePuy, Inc. et al                                  8/21/2012
1735 3:12‐cv‐03138‐K     Adams v. DePuy Orthopaedics, Inc. et al                            8/21/2012
1736   3:12‐cv‐03140‐K   Cortes v. Johnson & Johnson Services, Inc.                         8/21/2012
1737   3:12‐cv‐03141‐K   Birdwell et al v. Johnson & Johnson                                8/21/2012
1738   3:12‐cv‐03143‐K   Thomas v. DePuy Orthopaedics, Inc. et al                           8/21/2012
1739   3:12‐cv‐03146‐K   Masters v. DePuy Orthopaedics, Inc. et al                          8/21/2012
1740   3:12‐cv‐03147‐K   Schleser et al v. DePuy Orthopaedics, Inc.                         8/21/2012
1741   3:12‐cv‐03153‐K   Bonnette v. DePuy Inc et al                                        8/21/2012
1742   3:12‐cv‐03154‐K   Azeez et al v. DePuy Inc et al                                     8/21/2012
1743   3:12‐cv‐03156‐K   Davies v. DePuy Orthopaedics Inc et al                             8/21/2012
1744   3:12‐cv‐03157‐K   Burt v. DePuy Orthopaedics Inc et al                               8/21/2012
1745   3:12‐cv‐03158‐K   Malish v. DePuy Orthopaedics Inc et al                             8/21/2012
1746   3:12‐cv‐03159‐K   Sumner v. DePuy Orthopaedics, Inc. et al                           8/21/2012
1747   3:12‐cv‐03160‐K   Gilbert v. DePuy Orthopaedics, Inc. et al                          8/21/2012
1748   3:12‐cv‐03161‐K   Gilchrist v. DePuy Orthopaedics, Inc. et al                        8/21/2012
1749   3:12‐cv‐03162‐K   Hummel v. DePuy Orthopaedics, Inc. et al                           8/21/2012
1750   3:12‐cv‐03163‐K   Kay et al v. DePuy Orthopaedics, Inc. et al                        8/21/2012
1751   3:12‐cv‐03164‐K   O'Kelley v. Johnson & Johnson Services, Inc.                       8/22/2012
1752   3:12‐cv‐03165‐K   Tapp v. Johnson & Johnson Services Inc et                          8/22/2012
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20              Page 48 of 206 PageID 43086

1753   3:12‐cv‐03166‐K   Ramos v. Johnson & Johnson Services, Inc.                         8/22/2012
1754   3:12‐cv‐03167‐K   Plez v. DePuy Orthopaedics, Inc. et al                            8/22/2012
1755   3:12‐cv‐03168‐K   Hartzell v. DePuy Orthopaedics, Inc. et al                        8/22/2012
1756   3:12‐cv‐03170‐K   Garza v. Johnson & Johnson Services, Inc.                         8/22/2012
1757   3:12‐cv‐03172‐K   Matheny v. DePuy Orthopaedics, Inc. et al                         8/22/2012
1758   3:12‐cv‐03174‐K   Ward v. Johnson & Johnson Services, Inc. et                       8/22/2012
1759   3:12‐cv‐03175‐K   Smith v. DePuy Orthopaedics, Inc. et al                           8/22/2012
1760   3:12‐cv‐03178‐K   Johnson et al v. DePuy Orthopaedics, Inc.                         8/22/2012
1761   3:12‐cv‐03179‐K   Anderson et al v. DePuy Orthopaedics, Inc.                        8/22/2012
1762 3:12‐cv‐03182‐K     Bonett et al v. DePuy Inc et al                                   8/22/2012

1763 3:12‐cv‐03184‐K     Barnett v. DePuy Orthopaedics, Inc. et al                         8/22/2012
1764   3:12‐cv‐03185‐K   Edith v. DePuy Orthopaedics, Inc. et al                           8/22/2012
1765   3:12‐cv‐03186‐K   Strange v. Johnson & Johnson Services, Inc.                       8/22/2012
1766   3:12‐cv‐03187‐K   Edwards v. DePuy Orthopaedics, Inc. et al                         8/22/2012
1767   3:12‐cv‐03189‐K   Hereford v. DePuy Orthopaedics, Inc. et al                        8/22/2012
1768   3:12‐cv‐03190‐K   Chavez v. DePuy Orthopaedics, Inc. et al                          8/22/2012
1769 3:12‐cv‐03191‐K     Hocker v. DePuy Orthopaedics, Inc. et al                          8/22/2012
1770 3:12‐cv‐03192‐K     Lymon v. DePuy Orthopaedics, Inc. et al                           8/22/2012
1771 3:12‐cv‐03193‐K     Damico v. DePuy Orthopaedics, Inc. et al                          8/22/2012
1772   3:12‐cv‐03194‐K   Oakes v. DePuy Orthopaedics, Inc. et al                           8/22/2012
1773   3:12‐cv‐03195‐K   Reed v. DePuy Orthopaedics, Inc. et al                            8/22/2012
1774   3:12‐cv‐03197‐K   Deangelis v. DePuy Orthopaedics, Inc. et al                       8/22/2012
1775   3:12‐cv‐03198‐K   Kelly v. DePuy Orthopaedics, Inc. et al                           8/22/2012
1776 3:12‐cv‐03199‐K     Knighton v. DePuy Orthopaedics, Inc. et al                        8/22/2012

1777 3:12‐cv‐03201‐K     Bennett v. DePuy Orthopaedics, Inc. et al                         8/22/2012
1778   3:12‐cv‐03202‐K   Patel v. DePuy Orthopaedics, Inc. et al                           8/22/2012
1779   3:12‐cv‐03203‐K   Bills v. DePuy Orthopaedics, Inc. et al                           8/22/2012
1780   3:12‐cv‐03204‐K   Higgs v. DePuy Orthopaedics, Inc. et al                           8/22/2012
1781   3:12‐cv‐03206‐K   Swanstrom v. DePuy Orthopaedics, Inc. et                          8/22/2012
1782   3:12‐cv‐03209‐K   Mohan v. DePuy Orthopaedics, Inc. et al                           8/22/2012
1783 3:12‐cv‐03210‐K     Duncan v. DePuy Orthopaedics, Inc. et al                          8/22/2012
1784   3:12‐cv‐03211‐K   Gaymon v. DePuy Orthopaedics, Inc. et al                          8/22/2012
1785   3:12‐cv‐03212‐K   Carter v. DePuy, Inc. et al                                       8/22/2012
1786   3:12‐cv‐03214‐K   Guider v. DePuy, Inc. et al                                       8/22/2012
1787   3:12‐cv‐03215‐K   Hayes v. DePuy Orthopaedics, Inc. et al                           8/22/2012
1788   3:12‐cv‐03219‐K   Evanoff et al v. DePuy Products, Inc. et al                       8/22/2012
1789 3:12‐cv‐03220‐K     Bowen v. DePuy Orthopaedics, Inc. et al                           8/22/2012

1790 3:12‐cv‐03221‐K     Traylor v. DePuy Orthopaedics, Inc. et al                         8/22/2012
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                Page 49 of 206 PageID 43087


1791 3:12‐cv‐03222‐K     Oliver v. DePuy Orthopaedics, Inc. et al                            8/22/2012

1792 3:12‐cv‐03223‐K     Fedor v. DePuy Orthopaedics Inc et al                               8/22/2012
1793 3:12‐cv‐03227‐K     Jones et al v. DePuy, Inc. et al                                    8/22/2012
1794 3:12‐cv‐03228‐K     Braddock v. DePuy Orthopaedics, Inc. et al                          8/22/2012
1795   3:12‐cv‐03229‐K   Shult v. DePuy Orthopaedics, Inc. et al                             8/22/2012
1796   3:12‐cv‐03230‐K   Berry v. DePuy Orthopaedics, Inc. et al                             8/22/2012
1797   3:12‐cv‐03231‐K   Diab‐Ortiz v. DePuy Orthopaedics, Inc. et al                        8/22/2012
1798   3:12‐cv‐03232‐K   Oliver v. DePuy Orthopaedics, Inc. et al                            8/22/2012
1799   3:12‐cv‐03233‐K   Oliver, Jr. v. DePuy Orthopaedics, Inc. et al                       8/22/2012
1800 3:12‐cv‐03234‐K     Reina et al v. DePuy Orthopaedics, Inc. et al                       8/22/2012

1801 3:12‐cv‐03235‐K     Dahl v. DePuy Orthopaedics, Inc. et al                              8/22/2012
1802   3:12‐cv‐03236‐K   Frazier v. DePuy Orthopaedics, Inc. et al                           8/22/2012
1803   3:12‐cv‐03237‐K   Thomas v. DePuy Orthopaedics, Inc. et al                            8/22/2012
1804   3:12‐cv‐03238‐K   Wilson v. Depuy Orthopaedics Inc et al                              8/22/2012
1805   3:12‐cv‐03239‐K   Paige v. DePuy Orthopaedics, Inc. et al                             8/23/2012
1806   3:12‐cv‐03241‐K   Hasterock v. DePuy Orthopaedics, Inc. et al                         8/23/2012
1807   3:12‐cv‐03242‐K   Hogan v. DePuy Orthopaedics, Inc. et al                             8/23/2012
1808   3:12‐cv‐03243‐K   Kennedy v. DePuy Orthopaedics, Inc. et al                           8/23/2012
1809   3:12‐cv‐03244‐K   Klosski v. DePuy Orthopaedics, Inc. et al                           8/23/2012
1810   3:12‐cv‐03245‐K   McBride v. DePuy Orthopaedics, Inc. et al                           8/23/2012
1811   3:12‐cv‐03246‐K   Smith v. DePuy Orthopaedics, Inc. et al                             8/23/2012
1812   3:12‐cv‐03248‐K   Baum v. DePuy Orthopaedics, Inc. et al                              8/23/2012
1813   3:12‐cv‐03249‐K   Fladness v. DePuy Orthopaedics, Inc. et al                          8/23/2012
1814 3:12‐cv‐03250‐K     Love v. DePuy Orthopaedics, Inc. et al                              8/23/2012
1815   3:12‐cv‐03252‐K   Flowers v. DePuy Orthopaedics, Inc. et al                           8/23/2012
1816   3:12‐cv‐03253‐K   Murphy v. DePuy Orthopaedics, Inc. et al                            8/23/2012
1817   3:12‐cv‐03256‐K   Polanco v. DePuy Orthopaedics, Inc. et al                           8/23/2012
1818   3:12‐cv‐03259‐K   Whybrew v. DePuy Orthopaedics, Inc. et al                           8/23/2012
1819   3:12‐cv‐03260‐K   Shilts v. DePuy Orthopaedics, Inc. et al                            8/23/2012
1820   3:12‐cv‐03263‐K   Brown v. DePuy Inc et al                                            8/23/2012
1821   3:12‐cv‐03265‐K   Banks et al v. DePuy Orthopaedics, Inc. et                          8/23/2012
1822   3:12‐cv‐03266‐K   Szpiro et al v. DePuy Orthopaedics, Inc. et                         8/23/2012
1823   3:12‐cv‐03268‐K   Kampfe et al v. DePuy Orthopaedics, Inc. et                         8/23/2012
1824   3:12‐cv‐03269‐K   Mills v. DePuy Orthopaedics, Inc. et al                             8/23/2012
1825   3:12‐cv‐03271‐K   Hack et al v. DePuy, Inc. et al                                     8/23/2012
1826 3:12‐cv‐03272‐K     Grunden v. DePuy Orthopaedics, Inc. et al                           8/23/2012

1827 3:12‐cv‐03273‐K     Holmes v. DePuy Orthopaedics, Inc. et al                            8/23/2012

1828 3:12‐cv‐03275‐K     Berardi, Jr. et al v. DePuy Inc et al                               8/23/2012
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                         Page 50 of 206 PageID 43088


1829 3:12‐cv‐03278‐K     Cooper v. DePuy, Inc. et al                                                    8/23/2012
1830   3:12‐cv‐03279‐K   Myers v. DePuy, Inc. et al                                                     8/23/2012
1831   3:12‐cv‐03280‐K   Cannon v. DePuy, Inc. et al                                                    8/23/2012
1832   3:12‐cv‐03282‐K   Boelter v. DePuy Orthopaedics Inc et al                                        8/23/2012
1833   3:12‐cv‐03283‐K   Cobeligh v. DePuy Orthopaedics Inc et al                                       8/23/2012
1834   3:12‐cv‐03284‐K   Erickson v. DePuy Orthopaedics Inc et al                                       8/23/2012
1835   3:12‐cv‐03285‐K   Garduno v. DePuy Orthopaedics Inc et al                                        8/23/2012
1836   3:12‐cv‐03287‐K   Kia v. DePuy Orthopaedics Inc et al                                            8/23/2012
1837 3:12‐cv‐03289‐K     Ledbetter v. DePuy Orthopaedics Inc et al                                      8/23/2012
1838 3:12‐cv‐03290‐K     Markham v. DePuy Orthopaedics Inc et al                                        8/23/2012
1839 3:12‐cv‐03291‐K     Torocsik v. DePuy Orthopaedics Inc et al                                       8/23/2012
1840 3:12‐cv‐03292‐K     Manzer v. DePuy Orthopaedics, Inc. et al                                       8/23/2012
1841   3:12‐cv‐03293‐K   Caldwell v. DePuy Orthopaedics, Inc. et al                                     8/23/2012
1842   3:12‐cv‐03296‐K   Hood v. DePuy Orthopaedics, Inc. et al                                         8/23/2012
1843   3:12‐cv‐03297‐K   Igoe v. DePuy Orthopaedics, Inc. et al                                         8/23/2012
1844   3:12‐cv‐03298‐K   Hinds v. DePuy Orthopaedics, Inc. et al                                        8/23/2012
1845   3:12‐cv‐03299‐K   Jacobs v. DePuy Orthopaedics, Inc. et al                                       8/23/2012
1846   3:12‐cv‐03300‐K   Jackson v. DePuy Orthopaedics, Inc. et al                                      8/23/2012
1847   3:12‐cv‐03301‐K   Gulledge v. DePuy Orthopaedics, Inc. et al                                     8/23/2012
1848   3:12‐cv‐03304‐K   Krebs v. DePuy Orthopaedics, Inc. et al                                        8/23/2012
1849   3:12‐cv‐03307‐K   Miller v. DePuy Orthopaedics, Inc. et al                                       8/23/2012
1850   3:12‐cv‐03310‐K   Neely v. DePuy Orthopaedics, Inc. et al                                        8/23/2012
1851   3:12‐cv‐03311‐K   Bonilla et al v. DePuy Inc et al                                               8/23/2012
1852   3:12‐cv‐03312‐K   Spahn v. DePuy Orthopaedics, Inc. et al                                        8/23/2012
1853   3:12‐cv‐03313‐K   Evans et al v. DePuy Orthopaedics, Inc. et al   California     4:12‐cv‐03891   8/24/2012
1854   3:12‐cv‐03314‐K   Kossman et al v. DePuy Orthopaedics, Inc.       California     3:12‐cv‐03886   8/24/2012
1855   3:12‐cv‐03315‐K   Herman v. DePuy Orthopaedics Inc. et al         California     3:12‐cv‐03887   8/24/2012
1856   3:12‐cv‐03316‐K   Pressler et al v. DePuy Orthopaedics, Inc. et   California     3:12‐cv‐03889   8/24/2012
1857   3:12‐cv‐03317‐K   Kelly v. DePuy Orthopaedics, Inc. et al                                        8/23/2012
1858   3:12‐cv‐03318‐K   Womack v. DePuy, Inc. et al                                                    8/23/2012
1859   3:12‐cv‐03319‐K   Jasper v. DePuy Orthopaedics, Inc. et al        Kentucky       6:12‐cv‐00160   8/24/2012
1860   3:12‐cv‐03320‐K   Tribble et al v. DePuy, Inc. et al                                             8/23/2012
1861   3:12‐cv‐03321‐K   Kolak v. DePuy Orthopaedics, Inc. et al                                        8/23/2012
1862   3:12‐cv‐03323‐K   Willis v. DePuy, Inc. et al                                                    8/23/2012
1863 3:12‐cv‐03325‐K     Jacques v. DePuy, Inc. et al                                                   8/23/2012


1864 3:12‐cv‐03327‐K     Warfield v. DePuy Orthopaedics, Inc. et al                                     8/23/2012


1865 3:12‐cv‐03329‐K     Freeman et al v. DePuy, Inc. et al                                             8/23/2012

1866 3:12‐cv‐03330‐K     Padilla et al v. DePuy, Inc. et al                                             8/23/2012
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20              Page 51 of 206 PageID 43089


1867 3:12‐cv‐03331‐K     Bordley v. DePuy Inc et al                                        8/23/2012
1868   3:12‐cv‐03332‐K   Olsen v. DePuy Orthopaedics, Inc. et al                           8/23/2012
1869   3:12‐cv‐03333‐K   Omopekun v. DePuy Orthopaedics, Inc. et                           8/23/2012
1870   3:12‐cv‐03334‐K   Betty v. DePuy Orthopaedics, Inc. et al                           8/23/2012
1871   3:12‐cv‐03335‐K   Onderko v. DePuy Orthopaedics, Inc. et al                         8/23/2012
1872   3:12‐cv‐03336‐K   Kiefer v. DePuy Orthopaedics, Inc. et al                          8/23/2012
1873   3:12‐cv‐03337‐K   Brancati v. DePuy Inc et al                                       8/23/2012
1874   3:12‐cv‐03338‐K   Lipke v. DePuy Orthopaedics, Inc. et al                           8/23/2012
1875   3:12‐cv‐03339‐K   Orshoski v. DePuy Orthopaedics, Inc. et al                        8/23/2012
1876   3:12‐cv‐03340‐K   Borowski v. DePuy Orthopaedics, Inc. et al                        8/23/2012
1877 3:12‐cv‐03341‐K     Brooks v. DePuy Inc et al                                         8/23/2012
1878 3:12‐cv‐03342‐K     Zacher v. DePuy Orthopaedics, Inc. et al                          8/23/2012
1879 3:12‐cv‐03343‐K     Carr v. DePuy Inc et al                                           8/23/2012
1880 3:12‐cv‐03344‐K     Niemeier v. DePuy Orthopaedics, Inc. et al                        8/23/2012
1881 3:12‐cv‐03346‐K     Cobb v. DePuy Inc et al                                           8/23/2012
1882 3:12‐cv‐03347‐K     Carter v. DePuy Orthopaedics, Inc. et al                          8/23/2012
1883 3:12‐cv‐03348‐K     Huger v. DePuy Orthopaedics, Inc. et al                           8/23/2012
1884 3:12‐cv‐03349‐K     Jones v. DePuy Orthopaedics, Inc. et al                           8/23/2012
1885 3:12‐cv‐03350‐K     Perez v. DePuy Orthopaedics, Inc. et al                           8/23/2012
1886 3:12‐cv‐03351‐K     Collins v. DePuy Inc et al                                        8/24/2012
1887 3:12‐cv‐03352‐K     Edmond v. DePuy Orthopaedics, Inc. et al                          8/24/2012
1888 3:12‐cv‐03353‐K     Elrod v. DePuy Orthopaedics Inc et al                             8/24/2012
1889 3:12‐cv‐03355‐K     Fincher v. DePuy Orthopaedics Inc et al                           8/24/2012
                         Wilson et al v. Johnson & Johnson Services,
1890 3:12‐cv‐03356‐K                                                                       8/24/2012
                         Inc et al
1891 3:12‐cv‐03357‐K     Newton v. DePuy Orthopaedics, Inc. et al                          8/24/2012

1892 3:12‐cv‐03358‐K     Butler v. DePuy Orthopaedics, Inc. et al                          8/24/2012
1893 3:12‐cv‐03359‐K     Frick et al v. DePuy Orthopaedics Inc et al                       8/24/2012
1894 3:12‐cv‐03360‐K     Dye v. DePuy Orthopaedics, Inc. et al                             8/24/2012
1895 3:12‐cv‐03362‐K     McBride v. DePuy Orthopaedics, Inc. et al                         8/24/2012

1896 3:12‐cv‐03363‐K     Garcia v. DePuy Orthopaedics Inc et al                            8/24/2012
1897 3:12‐cv‐03364‐K     Silas v. DePuy Orthopaedics, Inc. et al                           8/24/2012
1898 3:12‐cv‐03365‐K     Scoggins v. DePuy Orthopaedics, Inc. et al                        8/24/2012
1899   3:12‐cv‐03366‐K   Mallory v. DePuy Orthopaedics, Inc. et al                         8/24/2012
1900   3:12‐cv‐03368‐K   Melvin v. DePuy Orthopaedics, Inc. et al                          8/24/2012
1901   3:12‐cv‐03369‐K   Nation v. DePuy Orthopaedics, Inc. et al                          8/24/2012
1902   3:12‐cv‐03370‐K   Ingalls v. DePuy Orthopaedics, Inc. et al                         8/24/2012
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                Page 52 of 206 PageID 43090


1903 3:12‐cv‐03371‐K     Taffurelli v. DePuy Orthopaedics, Inc. et al                        8/24/2012
1904 3:12‐cv‐03373‐K     Tanner v. DePuy Orthopaedics, Inc. et al                            8/23/2012
1905 3:12‐cv‐03375‐K     Hamilton v. DePuy Orthopaedics, Inc. et al                          8/24/2012
1906   3:12‐cv‐03376‐K   Weber v. DePuy Orthopaedics, Inc. et al                             8/24/2012
1907   3:12‐cv‐03385‐K   Harris v. DePuy Orthopaedics Inc et al                              8/24/2012
1908   3:12‐cv‐03386‐K   Uptegrove et al v. Johnson & Johnson                                8/24/2012
1909   3:12‐cv‐03387‐K   Self v. DePuy Orthopaedics Inc et al                                8/24/2012
1910   3:12‐cv‐03389‐K   Hausmann et al v. DePuy Orthopaedics Inc                            8/24/2012
1911   3:12‐cv‐03390‐K   Murray v. DePuy Orthopaedics, Inc. et al                            8/24/2012
                         Hendrickson v. DePuy Orthopaedics Inc et
1912 3:12‐cv‐03391‐K                                                                         8/24/2012
                         al
1913   3:12‐cv‐03394‐K   Hinds v. DePuy Orthopaedics Inc et al                               8/24/2012
1914   3:12‐cv‐03395‐K   Black v. DePuy Orthopaedics, Inc. et al                             8/24/2012
1915   3:12‐cv‐03398‐K   Hobbs et al v. DePuy Orthopaedics Inc et al                         8/24/2012
1916   3:12‐cv‐03399‐K   Speelman et al v. Johnson & Johnson                                 8/24/2012
1917 3:12‐cv‐03400‐K     Hooker v. DePuy Orthopaedics Inc et al                              8/24/2012

1918 3:12‐cv‐03401‐K     Newby v. DePuy Orthopaedics Inc et al                               8/24/2012

1919 3:12‐cv‐03403‐K     Chaffee v. DePuy Orthopaedics Inc et al                             8/24/2012

1920 3:12‐cv‐03408‐K     Dickey v. DePuy Orthopaedics Inc et al                              8/24/2012

1921 3:12‐cv‐03410‐K     Katz et al v. DePuy Orthopaedics Inc et al                          8/24/2012

1922 3:12‐cv‐03413‐K     Kelling et al v. DePuy Orthopaedics Inc et al                       8/24/2012
1923 3:12‐cv‐03415‐K     Johnson v. DePuy Orthopaedics, Inc. et al                           8/24/2012
1924 3:12‐cv‐03416‐K     Preston v. DePuy Orthpaedics Inc. et al                             8/24/2012

1925 3:12‐cv‐03417‐K     Quarles v. DePuy Orthopaedics, Inc. et al                           8/24/2012
1926 3:12‐cv‐03418‐K     Leffler v. DePuy Orthopaedics Inc et al                             8/24/2012
1927 3:12‐cv‐03419‐K     Taylor v. DePuy Orthopaedics, Inc. et al                            8/24/2012
1928 3:12‐cv‐03420‐K     Ray v. DePuy Orthopaedics Inc et al                                 8/24/2012

1929 3:12‐cv‐03421‐K     Bertram v. DePuy Orthopaedics, Inc. et al                           8/24/2012
1930   3:12‐cv‐03425‐K   Lucash et al v. DePuy Orthopaedics Inc et al                        8/24/2012
1931   3:12‐cv‐03427‐K   Simms v. DePuy Orthopaedics, Inc. et al                             8/24/2012
1932   3:12‐cv‐03429‐K   Sharp v. DePuy Orthopaedics, Inc. et al                             8/24/2012
1933   3:12‐cv‐03430‐K   Brown v. DePuy Orthopaedics, Inc. et al                             8/24/2012
1934   3:12‐cv‐03432‐K   McNeill v. DePuy Orthopaedics Inc et al                             8/24/2012
1935   3:12‐cv‐03433‐K   Hanson v. DePuy Orthopaedics, Inc. et al                            8/24/2012
1936   3:12‐cv‐03435‐K   Dangerfield Sr. v. DePuy Orthopaedics, Inc.                         8/24/2012
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20               Page 53 of 206 PageID 43091

1937   3:12‐cv‐03436‐K   Meyer v. DePuy Orthopaedics Inc et al                              8/24/2012
1938   3:12‐cv‐03438‐K   Hillis v. DePuy Orthopaedics, Inc. et al                           8/24/2012
1939   3:12‐cv‐03439‐K   Mikov v. DePuy Orthopaedics Inc et al                              8/24/2012
1940   3:12‐cv‐03440‐K   Purvis v. DePuy Orthopaedics, Inc. et al                           8/24/2012
1941   3:12‐cv‐03441‐K   Mamales v. DePuy Orthopaedics, Inc. et al                          8/24/2012
1942   3:12‐cv‐03442‐K   Self v. DePuy Orthopaedics, Inc. et al                             8/24/2012
1943   3:12‐cv‐03444‐K   Wiggins v. DePuy Orthopaedics, Inc. et al                          8/24/2012
1944   3:12‐cv‐03445‐K   Mudryk v. DePuy Orthopaedics Inc et al                             8/24/2012
1945   3:12‐cv‐03446‐K   Rone et al v. Johnson and Johnson Services                         8/24/2012
1946   3:12‐cv‐03448‐K   Martin v. DePuy Orthopaedics, Inc. et al                           8/24/2012
1947   3:12‐cv‐03449‐K   Sparks v. DePuy Orthopaedics, Inc. et al                           8/24/2012
1948   3:12‐cv‐03450‐K   Savoy et al v. DePuy Orthopaedics Inc et al                        8/24/2012
1949   3:12‐cv‐03451‐K   Hebden v. DePuy Orthopaedics, Inc. et al                           8/24/2012
1950   3:12‐cv‐03452‐K   Twine v. DePuy Orthopaedics Inc et al                              8/24/2012
1951   3:12‐cv‐03453‐K   Walters v. DePuy Orthopaedics, Inc. et al                          8/24/2012
1952   3:12‐cv‐03454‐K   Feldman‐Kravitz et al v. DePuy                                     8/24/2012
1953   3:12‐cv‐03455‐K   Vaia et al v. DePuy Orthopaedics Inc et al                         8/24/2012
1954   3:12‐cv‐03456‐K   Ascua v. DePuy Orthopaedics, Inc. et al                            8/24/2012
1955   3:12‐cv‐03457‐K   Kearney v. DePuy Orthopaedics, Inc. et al                          8/24/2012
1956   3:12‐cv‐03458‐K   Walters v. DePuy Orthopaedics Inc et al                            8/24/2012
1957   3:12‐cv‐03459‐K   Vickrey v. DePuy Orthopaedics, Inc. et al                          8/24/2012
1958   3:12‐cv‐03460‐K   Welch v. DePuy Orthopaedics Inc et al                              8/24/2012
1959   3:12‐cv‐03462‐K   Coley v. DePuy Orthopaedics Inc et al                              8/24/2012
1960   3:12‐cv‐03463‐K   Newton‐Stewart et al v. DePuy                                      8/24/2012
1961 3:12‐cv‐03465‐K     Quinn v. DePuy Orthopaedics Inc et al                              8/24/2012
1962   3:12‐cv‐03466‐K   Range v. DePuy Orthopaedics Inc et al                              8/24/2012
1963   3:12‐cv‐03467‐K   Ricker v. DePuy Orthopaedics Inc et al                             8/24/2012
1964   3:12‐cv‐03468‐K   Rodriguez et al v. DePuy Inc et al                                 8/24/2012
1965   3:12‐cv‐03469‐K   Ross v. DePuy Orthopaedics Inc et al                               8/24/2012
1966   3:12‐cv‐03470‐K   Sotelo et al v. DePuy Orthopaedics Inc et al                       8/24/2012
1967   3:12‐cv‐03471‐K   Tanner v. DePuy Orthopaedics Inc et al                             8/24/2012
1968 3:12‐cv‐03473‐K     Taylor v. DePuy Orthopaedics Inc et al                             8/24/2012
                         Thomas et al v. DePuy Orthopaedics Inc et
1969 3:12‐cv‐03474‐K                                                                        8/24/2012
                         al
1970 3:12‐cv‐03475‐K     Trojecki et al v. DePuy Orthopaedics Inc et                        8/24/2012
1971 3:12‐cv‐03476‐K     Tweed v. DePuy Orthopaedics Inc et al                              8/24/2012
1972 3:12‐cv‐03480‐K     Kretzer v. DePuy Orthopaedics, Inc. et al                          8/24/2012
1973 3:12‐cv‐03481‐K     Gentry v. DePuy Orthopaedics, Inc. et al                           8/24/2012
1974   3:12‐cv‐03482‐K   Shernan v. DePuy Orthopaedics, Inc. et al                          8/24/2012
1975   3:12‐cv‐03484‐K   Terzulli v. DePuy Orthopaedics Inc et al                           8/24/2012
1976   3:12‐cv‐03485‐K   Prestwich v. DePuy Orthopaedics Inc et al                          8/24/2012
1977   3:12‐cv‐03489‐K   Miller v. DePuy Orthopaedics, Inc. et al                           8/25/2012
1978   3:12‐cv‐03490‐K   Sanders v. DePuy Orthopaedics, Inc. et al                          8/27/2012
1979   3:12‐cv‐03491‐K   McEnaney v. DePuy Orthopaedics, Inc. et al                         8/27/2012
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                         Page 54 of 206 PageID 43092

1980   3:12‐cv‐03493‐K   Martinez v. DePuy Orthopaedics, Inc. et al                                      8/27/2012
1981   3:12‐cv‐03494‐K   Hoage v. DePuy Orthopaedics, Inc. et al                                         8/27/2012
1982   3:12‐cv‐03495‐K   Frank v. DePuy Orthopaedics Inc et al                                           8/27/2012
1983   3:12‐cv‐03496‐K   Whittaker v. DePuy Orthopaedics, Inc. et al                                     8/27/2012
1984   3:12‐cv‐03498‐K   Cole v. DePuy Orthopaedics Inc et al                                            8/27/2012
1985   3:12‐cv‐03500‐K   Parsons v. DePuy Orthopaedics Inc et al                                         8/27/2012
1986   3:12‐cv‐03501‐K   Ross v. DePuy Orthopaedics Inc et al                                            8/27/2012
1987   3:12‐cv‐03505‐K   Boulais v. DePuy Orthopaedics, Inc. et al      Florida Middle   2:12‐cv‐00407   8/27/2012
1988   3:12‐cv‐03507‐K   Shamblin v. DePuy Orthopaedics, Inc. et al     Florida Middle   2:12‐cv‐00423   8/27/2012
1989   3:12‐cv‐03509‐K   Johnson v. DePuy Orthopaedics, Inc. et al      Florida Middle   2:12‐cv‐00433   8/27/2012
1990   3:12‐cv‐03510‐K   Stelmashuk v. DePuy Orthopaedics, Inc. et      Florida Middle   2:12‐cv‐00432   8/28/2012
1991   3:12‐cv‐03511‐K   Begins v. DePuy Orthopaedics, Inc. et al       Florida Middle   2:12‐cv‐00441   8/27/2012
1992   3:12‐cv‐03512‐K   Didonato v. DePuy Orthopaedics, Inc. et al                                      8/27/2012
1993   3:12‐cv‐03514‐K   Zaragoza v. DePuy Orthopaedics, Inc. et al                                      8/27/2012
1994   3:12‐cv‐03521‐K   Fishman v. DePuy Orthopaedics, Inc. et al                                       8/28/2012
1995   3:12‐cv‐03524‐K   Carlson v. DePuy Inc et al                                                      8/28/2012
1996   3:12‐cv‐03527‐K   Hunter v. DePuy Orthopaedics Inc et al                                          8/29/2012
1997   3:12‐cv‐03528‐K   McMurray v. DePuy Orthopaedics Inc et al                                        8/29/2012
1998   3:12‐cv‐03529‐K   Arthur v. DePuy Orthopaedics Inc et al                                          8/29/2012
1999   3:12‐cv‐03534‐K   Fanucchi v. DePuy Orthopaedics, Inc. et al                                      8/29/2012
2000   3:12‐cv‐03536‐K   Reigle et al v. DePuy Orthopaedics, Inc. et                                     8/29/2012
2001   3:12‐cv‐03538‐K   Smith et al v. DePuy Orthopedics, Inc. et al   Texas Eastern    1:11‐cv‐00527   8/29/2012
2002   3:12‐cv‐03540‐K   MacFadyen v. DePuy Orthopaedics, Inc. et                                        8/29/2012
2003   3:12‐cv‐03541‐K   Collins et al v. Johnson & Johnson Inc et al   Alabama          2:12‐cv‐02568   8/29/2012
2004   3:12‐cv‐03548‐K   McKenzie et al v. DePuy Orthopaedics, Inc.                                      8/30/2012
2005   3:12‐cv‐03550‐K   Baciocco‐Beach v. DePuy Orthopaedics, Inc.                                      8/30/2012
2006   3:12‐cv‐03551‐K   Mathis v. DePuy Orthopaedics, Inc. et al                                        8/30/2012
2007   3:12‐cv‐03553‐K   Smith v. DePuy Orthopaedics, Inc. et al                                         8/30/2012
2008   3:12‐cv‐03554‐K   Miller v. DePuy Orthopaedics, Inc. et al                                        8/30/2012
2009   3:12‐cv‐03556‐K   O'Bryan et al v. DePuy Orthopaedics Inc et                                      8/30/2012
2010   3:12‐cv‐03559‐K   Dunlap v. DePuy Orthopaedics, Inc. et al                                        8/30/2012
2011   3:12‐cv‐03560‐K   Garden v. DePuy Orthopaedics, Inc. et al                                        8/30/2012
2012   3:12‐cv‐03565‐K   Mulford v. DePuy Orthopaedics, Inc. et al      New York         1:12‐cv‐06079   8/31/2012
2013 3:12‐cv‐03588‐K     Adkins v. DePuy Orthopaedics, Inc. et al                                         9/4/2012
2014   3:12‐cv‐03589‐K   Clough v. DePuy Orthopaedics, Inc. et al                                         9/4/2012
2015   3:12‐cv‐03591‐K   Cooperwood v. DePuy Orthopaedics, Inc. et                                        9/4/2012
2016   3:12‐cv‐03593‐K   Phillips v. DePuy Orthopaedics, Inc. et al                                       9/4/2012
2017   3:12‐cv‐03595‐K   Wallace v. DePuy Orthopaedics, Inc. et al                                        9/4/2012
2018   3:12‐cv‐03606‐K   Whitaker v. DePuy Orthopaedics, Inc. et al     Minnesota        0:12‐cv‐02018    9/5/2012
2019   3:12‐cv‐03607‐K   Franklin v. DePuy Orthopaedics, Inc. et al     Minnesota        0:12‐cv‐02017    9/5/2012
2020   3:12‐cv‐03608‐K   Crosby v. DePuy Orthopaedics Inc et al         Indiana          3:12‐cv‐00430    9/5/2012
2021   3:12‐cv‐03612‐K   Alsip v. DePuy Orthopaedics, Inc. et al        Minnesota        0:12‐cv‐02015    9/5/2012
2022   3:12‐cv‐03615‐K   Battle v. DePuy Orthopaedics, Inc. et al                                         9/5/2012
2023   3:12‐cv‐03616‐K   Holden v. DePuy Orthopaedics, Inc. et al                                         9/4/2012
2024 3:12‐cv‐03618‐K     Welch v. DePuy Orthopaedics, Inc. et al                                          9/5/2012
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                         Page 55 of 206 PageID 43093

2025   3:12‐cv‐03620‐K   Zibull v. DePuy Orthopaedics Inc et al         California       2:12‐cv‐01852    9/5/2012
2026   3:12‐cv‐03623‐K   Sherman v. DePuy Orthopaedics, Inc. et al                                        9/5/2012
2027   3:12‐cv‐03624‐K   Brown v. Depuy Orthopaedics Inc et al          Alabama          5:12‐cv‐02611    9/5/2012
2028   3:12‐cv‐03626‐K   Naugle v. DePuy Orthopaedics, Inc. et al                                         9/5/2012
2029 3:12‐cv‐03627‐K     Thompson v. DePuy Orthopaedics, Inc. et al Ohio Northern        1:12‐dp‐20581    9/6/2012
2030   3:12‐cv‐03628‐K   Sparanges v. DePuy Inc et al                                                     9/6/2012
2031   3:12‐cv‐03630‐K   Cochran et al v. DePuy Inc et al                                                 9/6/2012
2032   3:12‐cv‐03632‐K   Choquette et al v. DePuy Orthopaedics Inc      Rhode Island     1:12‐cv‐00566    9/6/2012
2033   3:12‐cv‐03636‐K   Joress et al v. DePuy Orthopaedics, Inc. et    Florida          9:12‐cv‐80873    9/6/2012
2034   3:12‐cv‐03637‐K   Nicol v. DePuy Orthopaedics, Inc. et al        California       3:12‐cv‐02006    9/6/2012
2035   3:12‐cv‐03645‐K   Altar v. DePuy Orthopaedics, Inc. et al                                          9/7/2012
2036   3:12‐cv‐03649‐K   Gusman v. DePuy Orthopaedics, Inc. et al                                         9/7/2012
2037   3:12‐cv‐03653‐K   Sayers v. DePuy Orthopaedics, Inc. et al       Florida Middle   2:12‐cv‐00424    9/7/2012
2038   3:12‐cv‐03656‐K   Diller v. DePuy Orthopaedics, Inc. et al       Florida Middle   2:12‐cv‐00409    9/7/2012
2039   3:12‐cv‐03663‐K   Mendleski v. DePuy Orthopaedics, Inc. et al                                      9/7/2012
2040   3:12‐cv‐03666‐K   Allison Kersey et al v. DePuy Orthopaedics,    California       2:12‐cv‐06823   9/10/2012
2041   3:12‐cv‐03667‐K   Michael Pintilie et al v. DePuy                California       2:12‐cv‐06829   9/10/2012
2042   3:12‐cv‐03668‐K   Robert Karr v. DePuy Orthopaedics Inc et al    California       2:12‐cv‐06897   9/10/2012
2043   3:12‐cv‐03669‐K   Antonio Ruggieri et al v. DePuy                California       2:12‐cv‐06905   9/10/2012
2044   3:12‐cv‐03671‐K   Dorothy Allen v. DePuy Orthopaedics Inc et     California       2:12‐cv‐06973   9/10/2012
2045   3:12‐cv‐03672‐K   Wilhelmine Coate v. DePuy Orthopaedics,        California       2:12‐cv‐06738   9/10/2012
2046   3:12‐cv‐03676‐K   Michael Scivicque et al v. DePuy                                                9/10/2012
2047   3:12‐cv‐03677‐K   Ferguson v. DePuy Orthopaedics, Inc. et al                                      9/10/2012
2048   3:12‐cv‐03687‐K   Bland v. DePuy Orthopaedics, Inc. et al                                         9/11/2012
2049   3:12‐cv‐03689‐K   Smith v. DePuy Orthopaedics, Inc. et al                                         9/11/2012
2050   3:12‐cv‐03690‐K   Burkhardt v. DePuy Orthopaedics, Inc. et al                                     9/11/2012
2051   3:12‐cv‐03693‐K   Puckett et al v. DePuy Orthopaedics, Inc. et                                    9/11/2012
2052   3:12‐cv‐03696‐K   Slater v. DePuy Orthopaedics, Inc. et al                                        9/11/2012
2053   3:12‐cv‐03697‐K   Stanton v. DePuy Orthopaedics, Inc. et al                                       9/11/2012
2054   3:12‐cv‐03700‐K   Cislo v. DePuy Orthopaedics, Inc. et al                                         9/11/2012
2055   3:12‐cv‐03705‐K   Donahue v. DePuy Orthopaedics, Inc. et al                                       9/12/2012
2056   3:12‐cv‐03706‐K   Duerr v. DePuy Orthopaedics, Inc. et al                                         9/12/2012
2057   3:12‐cv‐03708‐K   Carrieri v. DePuy Orthopaedics Inc et al                                        9/12/2012
2058 3:12‐cv‐03714‐K     Viale v. DePuy Orthopaedics, Inc. et al                                         9/12/2012
2059   3:12‐cv‐03715‐K   Sump v. DePuy Orthopaedics, Inc. et al                                          9/12/2012
2060   3:12‐cv‐03722‐K   Bemis v. DePuy Orthopaedics, Inc. et al                                         9/13/2012
2061   3:12‐cv‐03727‐K   Giardino v. DePuy Orthopaedics, Inc.           New York         6:12‐cv‐01310   9/14/2012
2062   3:12‐cv‐03734‐K   Goldberg et al v. DePuy Orthopaedics           Arizona          2:12‐cv‐01685   9/14/2012
2063   3:12‐cv‐03735‐K   Martin v. Depuy Orthopaedics, Inc. et al       Connecticut      3:12‐cv‐01229   9/14/2012
2064   3:12‐cv‐03737‐K   Groven et al v. Johnson & Johnson Services,                                     9/14/2012
2065   3:12‐cv‐03742‐K   Haggstrom et al v. DePuy Inc et al                                              9/14/2012
2066   3:12‐cv‐03746‐K   Price v. DePuy Orthopaedics, Inc. et al        Louisiana        2:11‐cv‐00782   9/17/2012
2067   3:12‐cv‐03749‐K   Prince v. DePuy Orthopaedics Inc et al         New Jersey       1:12‐cv‐05156   9/17/2012
2068   3:12‐cv‐03750‐K   Bowman et al v. Depuy Orthopaedics, Inc                                         9/17/2012
2069   3:12‐cv‐03753‐K   Preston v. DePuy Orthopaedics, Inc. et al                                       9/17/2012
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                         Page 56 of 206 PageID 43094

2070 3:12‐cv‐03756‐K     Dodson et al v. DePuy Inc et al                                                 9/17/2012
                         The Estate of Dorothy Herrington v. DePuy
2071 3:12‐cv‐03758‐K                                                                                     9/17/2012
                         Orthopaedics Inc et al
2072   3:12‐cv‐03764‐K   Basker et al v. DePuy Orthopaedics Inc et al   Indiana          3:12‐cv‐00458   9/17/2012
2073   3:12‐cv‐03766‐K   Snipes v. DePuy Orthopaedics Inc et al         Indiana          3:12‐cv‐00455   9/17/2012
2074   3:12‐cv‐03767‐K   Nolan v. DePuy Orthopaedics Inc et al          Indiana          3:12‐cv‐00451   9/17/2012
2075   3:12‐cv‐03768‐K   Barner v. DePuy Orthopaedics Inc et al         Indiana          3:12‐cv‐00453   9/17/2012
2076   3:12‐cv‐03769‐K   Heartfield v. DePuy Orthopaedics Inc et al     Indiana          3:12‐cv‐00450   9/17/2012
2077   3:12‐cv‐03773‐K   Wilke v. DePuy Orthopaedics, Inc. et al                                         9/18/2012
2078   3:12‐cv‐03774‐K   Pickrell v. DePuy Orthopaedics, Inc. et al                                      9/18/2012
2079   3:12‐cv‐03775‐K   Miller v. DePuy Orthopaedics, Inc. et al                                        9/18/2012
2080   3:12‐cv‐03777‐K   Johnson v. DePuy Orthopaedics, Inc. et al      Florida Middle 2:12‐cv‐00447     9/18/2012
2081   3:12‐cv‐03778‐K   Partlow v. DePuy Orthopaedics, Inc. et al      Texas Southern 4:12‐cv‐02036     9/18/2012
2082   3:12‐cv‐03780‐K   Holmes et al v. DePuy Orthopaedics Inc et      Ohio Northern 1:11‐dp‐22557      9/18/2012
2083   3:12‐cv‐03782‐K   Hensley v. Johnson & Johnson Services, Inc                                      9/18/2012
2084   3:12‐cv‐03790‐K   Trmal v. DePuy Orthopaedics, Inc. et al                                         9/19/2012
2085   3:12‐cv‐03791‐K   Thomas v. DePuy Orthopaedics, Inc. et al                                        9/19/2012
2086   3:12‐cv‐03792‐K   Worbington v. DePuy Orthopaedics, Inc. et                                       9/19/2012
2087   3:12‐cv‐03793‐K   Clampet v. DePuy Orthopaedics, Inc. et al                                       9/19/2012
2088   3:12‐cv‐03795‐K   De Galindo v. DePuy Orthopaedics, Inc. et                                       9/19/2012
2089   3:12‐cv‐03796‐K   Craig Liebscher v. DePuy Orthopaedics, Inc.    California       2:12‐cv‐06832   9/19/2012
2090   3:12‐cv‐03797‐K   Derr v. DePuy Orthopaedics, Inc. et al                                          9/19/2012
2091   3:12‐cv‐03799‐K   Gee, Jr. v. DePuy Orthopaedics, Inc. et al                                      9/19/2012
2092   3:12‐cv‐03800‐K   Elliott Goyzueta v. DePuy Orthopaedics,                                         9/19/2012
2093   3:12‐cv‐03801‐K   Johnson v. DePuy Orthopaedics, Inc. et al                                       9/19/2012
2094   3:12‐cv‐03802‐K   Marinez v. DePuy Orthopaedics, Inc. et al                                       9/19/2012
2095   3:12‐cv‐03810‐K   Sledge v. DePuy Orthopaedics, Inc. et al                                        9/19/2012
2096   3:12‐cv‐03815‐K   Giambolvo v. DePuy Orthopaedics, Inc. et       Florida Middle   2:12‐cv‐00467   9/20/2012
2097   3:12‐cv‐03816‐K   Finch v. DePuy Orthopaedics, Inc. et al        Florida Middle   2:12‐cv‐00466   9/20/2012
2098   3:12‐cv‐03819‐K   Kemnetz v. DePuy Orthopaedics, Inc. et al      Florida Middle   2:12‐cv‐00468   9/20/2012
2099   3:12‐cv‐03822‐K   Sanders v. DePuy Inc et al                                                      9/20/2012
2100   3:12‐cv‐03826‐K   Wiorski et al v. DePuy Orthopaedics, Inc. et                                    9/20/2012
2101   3:12‐cv‐03828‐K   Redes v. DePuy Orthopaedics, Inc. et al                                         9/20/2012
2102   3:12‐cv‐03831‐K   Barger v. DePuy Orthopaedics, Inc. et al                                        9/20/2012
2103   3:12‐cv‐03832‐K   Morris v. DePuy Orthopaedics, Inc. et al                                        9/20/2012
2104   3:12‐cv‐03833‐K   Caruso v. DePuy Orthopaedics, Inc. et al                                        9/20/2012
2105   3:12‐cv‐03834‐K   Taylor v. DePuy Orthopaedics, Inc. et al                                        9/20/2012
2106 3:12‐cv‐03841‐K     George v. DePuy Orthopaedics, Inc. et al       Minnesota        0:12‐cv‐02187   9/21/2012
2107   3:12‐cv‐03858‐K   Compton v. DePuy Orthopaedics, Inc. et al                                       9/24/2012
2108   3:12‐cv‐03864‐K   Donovan et al v. Depuy Orthopaedics, Inc. New Jersey            2:12‐cv‐05158   9/24/2012
2109   3:12‐cv‐03871‐K   Courtney v. DePuy Orthopaedics Inc et al                                        9/25/2012
2110   3:12‐cv‐03875‐K   Honsey v. DePuy Orthopaedics, Inc. et al                                        9/25/2012
2111   3:12‐cv‐03876‐K   Scott v. DePuy Orthopaedics, Inc. et al                                         9/25/2012
2112   3:12‐cv‐03877‐K   Tyler v. DePuy Orthopaedics, Inc. et al                                         9/25/2012
2113   3:12‐cv‐03878‐K   Jones v. Depuy Orthopaedics Inc et al                                           9/25/2012
2114   3:12‐cv‐03880‐K   Harris v. DePuy Orthopaedics, Inc. et al                                        9/26/2012
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                         Page 57 of 206 PageID 43095

2115   3:12‐cv‐03889‐K   Thomas v. DePuy Orthopaedics, Inc. et al                                         9/26/2012
2116   3:12‐cv‐03893‐K   Blue v. DePuy Orthopaedics Inc et al                                             9/26/2012
2117   3:12‐cv‐03894‐K   Giles v. DePuy Orthopaedics Inc et al                                            9/26/2012
2118   3:12‐cv‐03896‐K   Amendola et al v. DePuy Inc et al                                                9/26/2012
2119   3:12‐cv‐03900‐K   Nearpass v. Johnson & Johnson Services Inc                                       9/27/2012
2120   3:12‐cv‐03901‐K   Alston v. DePuy Orthopaedics, Inc. et al                                         9/27/2012
2121   3:12‐cv‐03903‐K   McGowan v. DePuy Orthopaedics, Inc. et al                                        9/27/2012
2122   3:12‐cv‐03904‐K   Grunden v. DePuy Orthopaedics, Inc. et al                                        9/27/2012
2123   3:12‐cv‐03907‐K   Chambers v. DePuy Orthopaedics, Inc. et al                                       9/27/2012
2124   3:12‐cv‐03908‐K   Sasser v. DePuy Orthopaedics, Inc. et al                                         9/27/2012
2125   3:12‐cv‐03910‐K   Schneider v. DePuy Orthopaedics, Inc. et al                                      9/27/2012
2126   3:12‐cv‐03911‐K   Scott v. DePuy Orthopaedics, Inc. et al                                          9/27/2012
2127   3:12‐cv‐03912‐K   Shaft v. DePuy Orthopaedics, Inc. et al                                          9/27/2012
2128   3:12‐cv‐03914‐K   Dagon v. DePuy Orthopaedics Inc et al                                            9/28/2012
2129   3:12‐cv‐03922‐K   Py et al v. DePuy Orthopaedics Inc et al                                         9/28/2012
2130   3:12‐cv‐03925‐K   Cornish et al v. DePuy Orthopaedics, Inc. et    New Jersey       3:12‐cv‐04562   9/28/2012
2131   3:12‐cv‐03928‐K   Alderman et al v. Depuy Orthopedics, Inc.       New Jersey       3:12‐cv‐04427   10/1/2012
2132   3:12‐cv‐03934‐K   Germany v. DePuy Orthopaedics Inc et al                                          9/28/2012
2133   3:12‐cv‐03942‐K   Barnes v. Starring et al                        Louisiana        2:12‐cv‐02281   10/1/2012
2134   3:12‐cv‐03945‐K   Doerty v. Johnson & Johnson et al               Washington       2:12‐cv‐01495   10/1/2012
2135   3:12‐cv‐03946‐K   Powley v. Johnson & Johnson Inc et al           Alabama          2:12‐cv‐02909   10/1/2012
2136   3:12‐cv‐03953‐K   Rindt v. DePuy Orthopaedics, Inc. et al         Florida Middle   2:12‐cv‐00504   10/1/2012
2137   3:12‐cv‐03955‐K   Harrison v. DePuy Orthopaedics, Inc. et al                                       10/1/2012
2138   3:12‐cv‐03956‐K   Holmes v. Johnson & Johnson Inc et al           Alabama          2:12‐cv‐02907   10/1/2012
2139   3:12‐cv‐03957‐K   Shelley v. Johnson & Johnson Inc et al          Alabama          2:12‐cv‐02910   10/1/2012
2140   3:12‐cv‐03958‐K   Hinkle v. DePuy Orthopaedics, Inc               Washington       2:12‐cv‐00628   10/1/2012
2141   3:12‐cv‐03961‐K   Musante v. DePuy Orthopaedics, Inc. et al                                        10/1/2012
2142   3:12‐cv‐03963‐K   Arrighi et al v. Johnson & Johnson Services,    California       4:12‐cv‐04662   10/2/2012
2143   3:12‐cv‐03964‐K   Johnston v. DePuy Orthopaedics, Inc. et al      Ohio Southern    1:12‐cv‐00641   10/2/2012
2144   3:12‐cv‐03965‐K   Heaney v. DePuy Orthopaedics, Inc. et al        Ohio Southern    1:12‐cv‐00642   10/2/2012
2145   3:12‐cv‐03966‐K   Bliss et al v. DePuy Orthopaedics Inc et al     California       2:12‐cv‐07648   10/2/2012
2146   3:12‐cv‐03967‐K   Robinson v. DePuy Orthopaedics, Inc. et al                                       10/2/2012
2147   3:12‐cv‐03972‐K   Barnes v. DePuy Orthopaedics, Inc. et al                                         10/2/2012
2148   3:12‐cv‐03973‐K   Hoffman v. DePuy Orthopaedics, Inc. et al                                        10/2/2012
2149   3:12‐cv‐03974‐K   Murphy v. DePuy Orthopaedics, Inc. et al                                         10/2/2012
2150   3:12‐cv‐03975‐K   Patricia M. Gentry et al v. DePuy               California       2:12‐cv‐04446   10/2/2012
2151   3:12‐cv‐03978‐K   Linda Majorovas v. DePuy Orthopaedics,          California       2:12‐cv‐07421   10/2/2012
2152   3:12‐cv‐03979‐K   Recore et al v. DePuy Orthopaedics Inc et al                                     10/3/2012
2153   3:12‐cv‐03980‐K   Stasko v. DePuy Orthopaedics Inc et al                                           10/3/2012
2154   3:12‐cv‐03984‐K   Barroll v. DePuy Orthopaedics Inc et al                                          10/3/2012
2155   3:12‐cv‐03988‐K   Baxley, Jr. v. DePuy Orthopaedics, Inc. et al                                    10/3/2012
2156   3:12‐cv‐03989‐K   Calvin v. DePuy Orthopaedics, Inc. et al                                         10/3/2012
2157   3:12‐cv‐03990‐K   Molnar v. Johnson & Johnson Services Inc                                         10/3/2012
2158   3:12‐cv‐03992‐K   Webb v. DePuy Orthopaedics, Inc. et al                                           10/3/2012
2159   3:12‐cv‐03993‐K   Stradling v. DePuy Orthopaedics, Inc. et al                                      10/3/2012
2160   3:12‐cv‐03994‐K   Sands v. DePuy Orthopaedics, Inc. et al                                          10/4/2012
2161   3:12‐cv‐03995‐K   Scaggs v. DePuy Orthopaedics, Inc. et al                                         10/4/2012
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                       Page 58 of 206 PageID 43096

2162 3:12‐cv‐03996‐K     Stiebitz v. DePuy Orthopaedics, Inc. et al                                       10/4/2012
2163 3:12‐cv‐03998‐K     Bell v. DePuy Orthopaedics, Inc. et al                                           10/4/2012
2164 3:12‐cv‐04002‐K     Spengler v. DePuy Orthopaedics, Inc. et al                                       10/4/2012
2165 3:12‐cv‐04003‐K     Spann v. DePuy Orthopaedics Inc et al                                            10/4/2012
2166   3:12‐cv‐04004‐K   Barnes v. DePuy Orthopaedics, Inc. et al                                         10/4/2012
2167   3:12‐cv‐04007‐K   MacDonald v. Johnson & Johnson Services, California             3:12‐cv‐04613    10/4/2012
2168   3:12‐cv‐04008‐K   Wrobel v. DePuy Orthopaedics, Inc. et al                                         10/4/2012
2169   3:12‐cv‐04009‐K   Miranda et al v. Johnson & Johnson          California          3:12‐cv‐04670    10/4/2012
2170   3:12‐cv‐04010‐K   Keeler et al v. Johnson & Johnson Services, California          3:12‐cv‐04663    10/4/2012
2171   3:12‐cv‐04011‐K   Semkus v. DePuy Orthopaedics, Inc. et al                                         10/4/2012
2172   3:12‐cv‐04012‐K   Coon v. DePuy Orthopaedics, Inc. et al                                           10/4/2012
2173   3:12‐cv‐04013‐K   Egnor v. DePuy Orthopaedics, Inc. et al                                          10/4/2012
2174 3:12‐cv‐04014‐K     Lipson v. DePuy Orthopaedics, Inc. et al                                         10/4/2012
2175   3:12‐cv‐04015‐K   Schurle v. DePuy Orthopaedics, Inc. et al                                        10/4/2012
2176   3:12‐cv‐04017‐K   Johnson v. DePuy Orthopaedics Inc et al                                          10/5/2012
2177   3:12‐cv‐04021‐K   Johnson et al v. DePuy Orthopedics Inc et al                                     10/5/2012
2178   3:12‐cv‐04022‐K   Commander v. DePuy Orthopaedics Inc et                                           10/5/2012
2179   3:12‐cv‐04025‐K   Lee v. DePuy Orthopaedics, Inc.                Ohio Southern    2:12‐cv‐00866    10/6/2012
2180   3:12‐cv‐04026‐K   Clark v. Johnson & Johnson Inc et al           Alabama          2:12‐cv‐02796    10/6/2012
2181   3:12‐cv‐04027‐K   Gunn v. Johnson & Johnson Inc et al            Alabama          2:12‐cv‐02797    10/6/2012
2182   3:12‐cv‐04029‐K   Beuther v. DePuy Orthopaedics, Inc. et al                                        10/8/2012
2183   3:12‐cv‐04031‐K   Scannell v. DePuy Orthopaedics, Inc. et al     Massachusetts    1:12‐cv‐11036    10/8/2012
2184   3:12‐cv‐04032‐K   Fabricatore v. Depuy Orthopaedics, Inc. et     Connecticut      3:12‐cv‐01249    10/8/2012
2185   3:12‐cv‐04040‐K   Bilmanis et al v. DePuy Inc et al                                               10/10/2012
2186   3:12‐cv‐04047‐K   Bell v. DePuy Orthopaedics et al               Utah             1:12‐cv‐00027   10/10/2012
2187   3:12‐cv‐04048‐K   Singleton v. DePuy Orthopaedics et al          Utah             1:12‐cv‐00028   10/10/2012
2188   3:12‐cv‐04050‐K   Nielsen v. DePuy Orthopaedics et al            Utah             1:12‐cv‐00164   10/10/2012
2189   3:12‐cv‐04051‐K   Wright v. DePuy Orthopaedics et al             Utah             2:12‐cv‐00186   10/10/2012
2190   3:12‐cv‐04052‐K   Lambiris v. DePuy Orthopaedics, Inc. et al     Florida Middle   2:12‐cv‐00530   10/10/2012
2191   3:12‐cv‐04053‐K   Malcolm v. DePuy Orthopaedics, Inc. et al      Florida Middle   2:12‐cv‐00531   10/10/2012
                         Herzhaft et al v. DePuy Orthopaedics Inc et
2192 3:12‐cv‐04054‐K                                                                                     10/10/2012
                         al
2193 3:12‐cv‐04059‐K     Clifton et al v. DePuy Inc et al                                                10/11/2012
2194 3:12‐cv‐04062‐K     Davis v. DePuy Orthopaedics, Inc. et al                                         10/11/2012
2195   3:12‐cv‐04064‐K   Johnson v. DePuy Orthopaedics, Inc. et al                                       10/11/2012
2196   3:12‐cv‐04074‐K   Keister vs. DePuy Orthopaedics, Inc.                                            10/11/2012
2197   3:12‐cv‐04075‐K   Grenowich et al v DePuy Orthopaedics, Inc.                                      10/11/2012
2198   3:12‐cv‐04076‐K   Dalana P. Crawford v. DePuy Orthopaedics, California            2:12‐cv‐07890   10/11/2012
2199   3:12‐cv‐04077‐K   Erika Slavin v. DePuy Orthopaedics, Inc. et California          2:12‐cv‐07891   10/11/2012
2200   3:12‐cv‐04079‐K   Alyward et al v. Depuy Orthopaedics, Inc. New Jersey            2:12‐cv‐05927   10/11/2012
2201 3:12‐cv‐04080‐K     Ballo v. Depuy Orthopaedics. et al             New Jersey       2:12‐cv‐05932   10/11/2012
2202 3:12‐cv‐04081‐K     Brodoski et al v. Depuy Orthopaedics, Inc.     New Jersey       2:12‐cv‐05933   10/11/2012
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                           Page 59 of 206 PageID 43097


2203 3:12‐cv‐04082‐K     Cabrera v. Depuy Orthopaedics, Inc. et al        New Jersey      2:12‐cv‐05934   10/11/2012
                         Chalfant et al v. Depuy Orthopaedics, InC.
2204 3:12‐cv‐04083‐K                                                      New Jersey      2:12‐cv‐05935   10/11/2012
                         et al
2205 3:12‐cv‐04084‐K     Smiley v. Johnson & Johnson Services, Inc.                                       10/12/2012
2206 3:12‐cv‐04085‐K     Duff Marland v. DePuy Orthopaedics, Inc.                                         10/12/2012
2207 3:12‐cv‐04089‐K     Paulson v. Johnson & Johnson Services, Inc.                                      10/12/2012
                         Medina v. Johnson & Johnson Services, Inc.
2208 3:12‐cv‐04090‐K                                                                                      10/12/2012
                         et al
2209   3:12‐cv‐04099‐K   Kochhar‐Bryant v. DePuy Orthopaedics Inc                                         10/12/2012
2210   3:12‐cv‐04100‐K   Wheat v. DePuy Orthopaedics Inc et al                                            10/12/2012
2211   3:12‐cv‐04103‐K   Lambert v. DePuy Orthopaedics Inc et al                                          10/12/2012
2212   3:12‐cv‐04104‐K   Brumell v. DePuy Orthopaedics Inc et al                                          10/12/2012
2213   3:12‐cv‐04106‐K   Greiner v. DePuy Orthopaedics Inc et al                                          10/12/2012
2214   3:12‐cv‐04110‐K   Kendra Patton v. DePuy Orthopaedics, Inc.        California      2:12‐cv‐07896   10/13/2012
2215   3:12‐cv‐04113‐K   Evelyn Stone et al v. DePuy Orthopaedics,        California      2:12‐cv‐07900   10/13/2012
2216   3:12‐cv‐04114‐K   Debra Crone v. DePuy Orthopaedics, Inc. et       California      2:12‐cv‐07903   10/13/2012
2217   3:12‐cv‐04116‐K   Janet Trevathan v. DePuy Orthopaedics,           California      2:12‐cv‐07907   10/13/2012
2218   3:12‐cv‐04117‐K   Michael Ostrowski v. DePuy Orthopaedics,         California      2:12‐cv‐07909   10/13/2012
2219   3:12‐cv‐04123‐K   Herman Wright et al v. DePuy                     California      2:12‐cv‐07949   10/14/2012
2220   3:12‐cv‐04130‐K   Davis v. DePuy Orthopaedics, Inc. et al                                          10/15/2012
2221   3:12‐cv‐04136‐K   Campbell v. Johnson & Johnson Inc et al          Alabama         2:12‐cv‐02795   10/15/2012
2222   3:12‐cv‐04137‐K   Love v. DePuy Orthapedics Inc et al              Alabama         2:12‐cv‐03013   10/15/2012
2223   3:12‐cv‐04149‐K   Thomas et al v. DePuy Inc et al                                                  10/16/2012
2224   3:12‐cv‐04150‐K   Downs v. DePuy Orthopaedics, Inc. et al                                          10/16/2012
2225   3:12‐cv‐04151‐K   Jim v. DePuy Orthopaedics, Inc. et al                                            10/16/2012
2226   3:12‐cv‐04152‐K   Redmond v. DePuy Orthopaedics, Inc. et al                                        10/16/2012
2227   3:12‐cv‐04172‐K   Bratcher v. DePuy Orthopaedics, Inc. et al                                       10/17/2012
2228   3:12‐cv‐04178‐K   Page v. DePuy Orthopaedics, Inc. et al                                           10/17/2012
2229   3:12‐cv‐04179‐K   LaValley v. Johnson & Johnson Services, Inc                                      10/17/2012
2230   3:12‐cv‐04180‐K   Morrow v. Johnson & Johnson Services, Inc                                        10/17/2012
2231   3:12‐cv‐04181‐K   Powell v. DePuy Orthopaedics, Inc. et al                                         10/17/2012
2232   3:12‐cv‐04184‐K   Flanigan v. DePuy Orthopaedics, Inc. et al                                       10/17/2012
2233   3:12‐cv‐04185‐K   Kenny v. DePuy Orthopaedics, Inc. et al                                          10/18/2012
2234   3:12‐cv‐04186‐K   Stultz et al v. DePuy Orthopaedics, Inc. et al                                   10/18/2012
2235   3:12‐cv‐04189‐K   Siders v. DePuy Orthopaedics, Inc. et al                                         10/18/2012
2236   3:12‐cv‐04191‐K   Preskins v. DePuy Orthapedics Inc                                                10/18/2012
2237   3:12‐cv‐04192‐K   Parker et al v. DePuy Orthopaedics Inc et al                                     10/18/2012
2238   3:12‐cv‐04202‐K   Gates v. Johnson & Johnson Services, Inc.        California      3:12‐cv‐04942   10/19/2012
2239   3:12‐cv‐04203‐K   Phillips v. Johnson & Johnson Services, Inc      California      3:12‐cv‐04913   10/19/2012
2240   3:12‐cv‐04204‐K   Estella Wahl et al v. DePuy Orthopaedics,        California      2:12‐cv‐07464   10/19/2012
2241   3:12‐cv‐04206‐K   Joolia Harper v. DePuy Orthopaedics, Inc.        California      2:12‐cv‐08115   10/19/2012
2242   3:12‐cv‐04209‐K   Anita Chandler v. DePuy Orthopaedics, Inc.       California      2:12‐cv‐08132   10/19/2012
2243   3:12‐cv‐04212‐K   Bryant v. DePuy Orthopaedics Inc et al           California      2:12‐cv‐08193   10/19/2012
2244   3:12‐cv‐04216‐K   Ward v. DePuy Orthopaedics, Inc. et al                                           10/19/2012
2245   3:12‐cv‐04220‐K   Kraemer et al v. Depuy Orthopaedics, Inc.        California      3:12‐cv‐02051   10/19/2012
2246   3:12‐cv‐04221‐K   VandiviviereSvolos v. Johnson & Johnson                                          10/19/2012
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                         Page 60 of 206 PageID 43098

2247   3:12‐cv‐04222‐K   Mattis v. Depuy Orthopaedics, Inc. et al        California       3:12‐cv‐02053   10/19/2012
2248   3:12‐cv‐04223‐K   FAHL v. DEPUY ORTHOPAEDICS, INC. et al          New Jersey       2:12‐cv‐06113   10/19/2012
2249   3:12‐cv‐04224‐K   GULDNER et al v. DEPUY ORTHOPAEDICS,            New Jersey       2:12‐cv‐06114   10/19/2012
2250   3:12‐cv‐04225‐K   HITCHO et al v. DEPUY ORTHOPAEDICS INC          New Jersey       2:12‐cv‐06116   10/19/2012
2251   3:12‐cv‐04226‐K   KELLY et al v. DEPUY ORTHOPAEDICS, INC.         New Jersey       2:12‐cv‐06117   10/19/2012
2252   3:12‐cv‐04227‐K   KLOPP et al v. DEPUY ORTHOPAEDICS, INC.         New Jersey       2:12‐cv‐06118   10/19/2012
2253   3:12‐cv‐04228‐K   Straus et al v. DePuy Orthopaedics, Inc. et     Ohio Southern    1:12‐cv‐00707   10/19/2012
2254   3:12‐cv‐04229‐K   KOSTICK et al v. DEPUY ORTHOPAEDICS INC         New Jersey       2:12‐cv‐06120   10/19/2012
2255   3:12‐cv‐04230‐K   OGDEN v. DEPUY ORTHOPAEDICS, INC. et al         New Jersey       2:12‐cv‐06121   10/19/2012
2256   3:12‐cv‐04231‐K   Redmond et al v. DePuy Orthopaedics Inc         New Jersey       2:12‐cv‐06122   10/19/2012
2257   3:12‐cv‐04232‐K   Roper v. DePuy Orthapedics Inc et al            New Jersey       2:12‐cv‐06123   10/19/2012
2258   3:12‐cv‐04234‐K   Harper v. DePuy Orthopaedics Inc et al                                           10/19/2012
2259   3:12‐cv‐04235‐K   Forest v. DePuy Orthopaedics, Inc. et al                                         10/19/2012
2260   3:12‐cv‐04237‐K   Scaife v. DePuy Orthopaedics Inc et al          New Jersey       2:12‐cv‐06124   10/19/2012
2261   3:12‐cv‐04238‐K   Weber v. DePuy Orthapedics Inc et al            New Jersey       2:12‐cv‐06125   10/19/2012
2262   3:12‐cv‐04240‐K   Hansen v. Johnson & Johnson Services, Inc       California       4:12‐cv‐05082   10/19/2012
2263   3:12‐cv‐04242‐K   Woods v. DePuy Orthopaedics, Inc. et al                                          10/19/2012
2264   3:12‐cv‐04259‐K   Tate v. DePuy Orthopaedics, Inc. et al                                           10/22/2012
2265   3:12‐cv‐04263‐K   Rutherford vs DePuy Orthopaedics Inc                                             10/22/2012
2266   3:12‐cv‐04265‐K   Oppenheimer v. DePuy Inc et al                                                   10/22/2012
2267   3:12‐cv‐04267‐K   Hinnant v. DePuy Inc et al                                                       10/22/2012
2268   3:12‐cv‐04272‐K   Rogers v. DePuy Orthopaedics, Inc. et al                                         10/23/2012
2269   3:12‐cv‐04276‐K   Foster v. DePuy Orthopaedics Inc et al                                           10/23/2012
2270   3:12‐cv‐04287‐K   McMurtry v. DePuy Orthopaedics, Inc. et al                                       10/24/2012
2271   3:12‐cv‐04298‐K   Christine Brys v. DePuy Orthopaedics, Inc.      California       2:12‐cv‐08416   10/25/2012
2272   3:12‐cv‐04299‐K   Niemeyer et al v. DePuy Orthopaedics, Inc.      Florida Middle   8:12‐cv‐02082   10/25/2012
2273   3:12‐cv‐04300‐K   Richard Jonilonis v. DePuy Orthopaedics,        California       2:12‐cv‐08417   10/25/2012
2274   3:12‐cv‐04302‐K   Huddleston v. DePuy Orthopaedics, Inc. et                                        10/25/2012
2275   3:12‐cv‐04304‐K   White et al v. DePuy Orthopaedics, Inc. et                                       10/25/2012
2276   3:12‐cv‐04306‐K   Frizzell v. DePuy Orthopaedics, Inc. et al                                       10/25/2012
2277   3:12‐cv‐04308‐K   Carlisle v. DePuy Orthopaedics Inc et al                                         10/25/2012
2278   3:12‐cv‐04312‐K   Jack Vaughn v. DePuy Orthopaedics, Inc. et      California       2:12‐cv‐08418   10/25/2012
2279   3:12‐cv‐04313‐K   Stephen v. DePuy Orthopaedics, Inc. et al                                        10/25/2012
2280   3:12‐cv‐04315‐K   Mumme v. DePuy Orthopaedics Inc et al                                            10/26/2012
2281   3:12‐cv‐04316‐K   Martin v. DePuy Orthopaedics, Inc. et al                                         10/26/2012
2282   3:12‐cv‐04323‐K   Toole v. DePuy Orthopaedics, Inc. et al                                          10/26/2012
2283   3:12‐cv‐04327‐K   Nevel et al v. DePuy Orthopaedics, Inc. et al                                    10/26/2012
2284   3:12‐cv‐04330‐K   Parker v. DePuy Orthopaedics Inc et al                                           10/27/2012
2285   3:12‐cv‐04332‐K   Dwyer v. DePuy Orthopaedics, Inc. et al         Florida Middle   2:12‐cv‐00414   10/29/2012
2286   3:12‐cv‐04334‐K   Walker v. DePuy Orthopaedics, Inc. et al        Florida Middle   2:12‐cv‐00537   10/29/2012
2287   3:12‐cv‐04335‐K   Adams v. DePuy Orthopaedics, Inc. et al         Florida Middle   2:12‐cv‐00538   10/29/2012
2288   3:12‐cv‐04337‐K   Baldwin v. Johnson & Johnson Services, Inc                                       10/29/2012
2289   3:12‐cv‐04349‐K   Donner v. DePuy Orthopaedics, Inc. et al                                         10/29/2012
2290   3:12‐cv‐04351‐K   Evilsizor v. DePuy Orthopaedics, Inc. et al                                      10/30/2012
2291   3:12‐cv‐04352‐K   O'Malia et al v. Johnson & Johnson                                               10/30/2012
2292   3:12‐cv‐04354‐K   Rowe et al v. Johnson & Johnson, Inc. et al                                      10/30/2012
2293   3:12‐cv‐04356‐K   Bolinger v. DePuy Orthopaedics, Inc. et al                                       10/30/2012
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                      Page 61 of 206 PageID 43099

2294   3:12‐cv‐04358‐K   Orellana v. Mark Starring and Associates, Louisiana            2:12‐cv‐02495   10/30/2012
2295   3:12‐cv‐04362‐K   Barrera v. DePuy Orthopaedics, Inc. et al                                      10/30/2012
2296   3:12‐cv‐04367‐K   Bramhall v. DePuy Orthopaedics, Inc. et al                                     10/30/2012
2297   3:12‐cv‐04371‐K   Meyer v. Johnson & Johnson Services, Inc.                                      10/31/2012
2298   3:12‐cv‐04372‐K   Clinton v. DePuy Orthopaedics, Inc. et al                                      10/31/2012
2299   3:12‐cv‐04375‐K   Colby v. DePuy Orthopaedics, Inc. et al                                        10/31/2012
2300   3:12‐cv‐04380‐K   Crane v. DePuy Orthopaedics, Inc. et al                                        10/31/2012
2301   3:12‐cv‐04381‐K   Neal v. DePuy Orthopaedics, Inc. et al                                         10/31/2012
2302   3:12‐cv‐04382‐K   Sidney v. DePuy Orthopaedics, Inc. et al                                       10/31/2012
2303   3:12‐cv‐04383‐K   Ashley et al v. Johnson & Johnson Services,                                    10/31/2012
2304   3:12‐cv‐04385‐K   Knapp v. Johnson & Johnson Services, Inc.                                      10/31/2012
2305   3:12‐cv‐04386‐K   Crumb v. DePuy Orthopaedics, Inc. et al                                        10/31/2012
2306   3:12‐cv‐04387‐K   Curtis v. DePuy Orthopaedics, Inc. et al                                       10/31/2012
2307   3:12‐cv‐04390‐K   Denmon v. DePuy Orthopaedics, Inc. et al                                       10/31/2012
2308   3:12‐cv‐04391‐K   Eavy v. DePuy Orthopaedics, Inc. et al                                         10/31/2012
2309   3:12‐cv‐04392‐K   Mozingo v. Johnson & Johnson Service Inc,                                      10/31/2012
2310   3:12‐cv‐04399‐K   Fells v. DePuy Orthopaedics, Inc. et al                                         11/1/2012
2311   3:12‐cv‐04400‐K   Fenstermacher v. DePuy Orthopaedics, Inc.                                       11/1/2012
2312   3:12‐cv‐04402‐K   Fullingham v. DePuy Orthopaedics, Inc. et                                       11/1/2012
2313   3:12‐cv‐04407‐K   Hudson et al v. Johnson & Johnson, Inc et al                                    11/1/2012
2314   3:12‐cv‐04410‐K   Smith v. Johnson & Johnson, Inc. et al                                          11/1/2012
2315   3:12‐cv‐04420‐K   Livie v. Johnson & Johnson, Inc. et al       Maryland          1:12‐cv‐02885    11/2/2012
2316 3:12‐cv‐04421‐K     Erndl v. DePuy Orthopaedics, Inc. et al       New Jersey       2:12‐cv‐06409    11/2/2012

2317 3:12‐cv‐04422‐K     Miller v. DePuy Orthopaedics, Inc. et al                                        11/2/2012

2318 3:12‐cv‐04423‐K     Graves v. DePuy Orthopaedics, Inc. et al      New Jersey       2:12‐cv‐06411    11/2/2012

2319 3:12‐cv‐04424‐K     Brown v. DePuy Orthopaedics, Inc. et al       New Jersey       2:12‐cv‐06514    11/2/2012
2320 3:12‐cv‐04426‐K     MacDonald v. DePuy Orthopaedics, Inc. et New Jersey            2:12‐cv‐06412    11/2/2012
2321 3:12‐cv‐04427‐K     Clark v. DePuy Orthopaedics, Inc. et al                                         11/2/2012
2322 3:12‐cv‐04428‐K     Davis v. DePuy Orthopaedics, Inc. et al                                         11/2/2012
2323   3:12‐cv‐04432‐K   McPhaul v. DePuy Orthopaedics, Inc., et al    New Jersey       2:12‐cv‐06413    11/5/2012
2324   3:12‐cv‐04433‐K   JOHNSON v. DEPUY ORTHOPAEDICS, INC.           New Jersey       2:12‐cv‐06515    11/5/2012
2325   3:12‐cv‐04434‐K   BARLOW v. DEPUY ORTHOPAEDICS, INC.,           New Jersey       2:12‐cv‐06513    11/5/2012
2326   3:12‐cv‐04436‐K   NUSH et al v. DEPUY ORTHOPAEDICS INC et       New Jersey       2:12‐cv‐06516    11/5/2012
2327   3:12‐cv‐04437‐K   GLENN v. DEPUY ORTHOPAEDICS, INC. et al       New Jersey       2:12‐cv‐06543    11/5/2012
2328   3:12‐cv‐04438‐K   MARSHALL v. DEPUY ORTHOPAEDICS, INC.          New Jersey       2:12‐cv‐06545    11/5/2012
2329   3:12‐cv‐04439‐K   ROBINSON v. DEPUY ORTHOPAEDICS, INC.          New Jersey       2:12‐cv‐06547    11/5/2012
2330   3:12‐cv‐04440‐K   Levine v. DePuy Orthopaedics, Inc. et al      Florida Middle   2:12‐cv‐00406    11/5/2012
2331   3:12‐cv‐04441‐K   Carvalho v. DePuy Orthopaedics, Inc. et al    Florida Middle   2:12‐cv‐00418    11/5/2012
2332   3:12‐cv‐04442‐K   Wolfe v. DePuy Orthopaedics, Inc. et al       Florida Middle   2:12‐cv‐00567    11/5/2012
2333   3:12‐cv‐04443‐K   Sloan v. DePuy Orthopaedics Inc et al                                           11/5/2012
2334   3:12‐cv‐04444‐K   Contreras v. DePuy Orthopaedics, Inc. et al                                     11/5/2012
2335   3:12‐cv‐04452‐K   Alesi v. DePuy Orthopaedics, Inc. et al                                         11/5/2012
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                     Page 62 of 206 PageID 43100

2336   3:12‐cv‐04461‐K   Robert Ditro v. DePuy Orthopaedics, Inc. et California     2:12‐cv‐08119    11/6/2012
2337   3:12‐cv‐04462‐K   Kelly F Hillin v. DePuy Orthopaedics Inc et California     2:12‐cv‐08662    11/6/2012
2338   3:12‐cv‐04463‐K   Wickett v. DePuy Orthopaedics, Inc. et al                                   11/6/2012
2339   3:12‐cv‐04464‐K   Raines v. DePuy Orthopaedics, Inc. et al                                    11/6/2012
2340   3:12‐cv‐04467‐K   Munoz et al v. DePuy Inc et al                                              11/6/2012
2341   3:12‐cv‐04468‐K   Seward v. DePuy Orthopaedics, Inc. et al                                    11/6/2012
2342   3:12‐cv‐04469‐K   Scaldini v. DePuy Orthopaedics Inc et al                                    11/6/2012
2343   3:12‐cv‐04471‐K   Sturgis v. DePuy Orthopaedics, Inc. et al                                   11/6/2012
2344   3:12‐cv‐04473‐K   Pratt v. DePuy Orthopaedics, Inc. et al                                     11/6/2012
2345   3:12‐cv‐04475‐K   Pickens v. DePuy Orthopaedics, Inc. et al                                   11/6/2012
2346   3:12‐cv‐04477‐K   Klapperich v. DePuy Orthopaedics, Inc. et al                                11/6/2012
2347   3:12‐cv‐04478‐K   Carroll v. DePuy Orthopaedics, Inc. et al                                   11/6/2012
2348   3:12‐cv‐04479‐K   Traver v. DePuy Orthopaedics, Inc. et al                                    11/6/2012
2349   3:12‐cv‐04485‐K   Tate v. DePuy Orthopaedics, Inc. et al                                      11/6/2012
2350   3:12‐cv‐04487‐K   Jain v. DePuy Orthopaedics, Inc. et al                                      11/6/2012
2351   3:12‐cv‐04488‐K   Warenius v. DePuy Orthopaedics, Inc. et al                                  11/7/2012
2352   3:12‐cv‐04490‐K   Van Bokkelen v. DePuy Orthopaedics, Inc.                                    11/7/2012
2353   3:12‐cv‐04492‐K   Walker v. DePuy Orthopaedics, Inc. et al                                    11/7/2012
2354   3:12‐cv‐04493‐K   Thomas v. DePuy Orthopaedics, Inc. et al                                    11/7/2012
2355   3:12‐cv‐04498‐K   Fabian v. DePuy, Inc. et al                                                 11/7/2012
2356 3:12‐cv‐04510‐K     Gage v. DePuy Orthopaedics, Inc. et al                                      11/8/2012
2357 3:12‐cv‐04513‐K     Murdock v. DePuy Inc et al                                                  11/8/2012
                         Johnson et al v. DePuy Orthopaedics, Inc.
2358 3:12‐cv‐04522‐K                                                                                 11/9/2012
                         et al
2359   3:12‐cv‐04525‐K   Heigle et al v. DePuy Orthopaedics, Inc., et                                11/9/2012
2360   3:12‐cv‐04530‐K   Clevenger v. Johnson & Johnson                                              11/9/2012
2361   3:12‐cv‐04531‐K   Underhill v. DePuy Orthopaedics Inc et al                                   11/9/2012
2362   3:12‐cv‐04532‐K   Jones v. DePuy Orthopaedics, Inc. et al                                     11/9/2012
2363   3:12‐cv‐04533‐K   Reyes v. DePuy Orthopaedics, Inc. et al                                     11/9/2012
2364   3:12‐cv‐04536‐K   Maddox v. JOHNSON & JOHNSON                                                 11/9/2012
2365   3:12‐cv‐04539‐K   Ferguson v. DePuy Orthopaedics, Inc. et al                                 11/12/2012
2366   3:12‐cv‐04540‐K   Markey v. DePuy Orthopaedics, Inc. et al                                   11/12/2012
2367   3:12‐cv‐04542‐K   Morris v. DePuy Orthopaedics, Inc. et al                                   11/12/2012
2368   3:12‐cv‐04543‐K   Siock v. DePuy Orthopaedics, Inc. et al                                    11/12/2012
2369   3:12‐cv‐04544‐K   Tyo v. DePuy Orthopaedics, Inc. et al                                      11/12/2012
2370   3:12‐cv‐04546‐K   Brooks v. DePuy Orthopaedics, Inc. et al                                   11/12/2012
2371   3:12‐cv‐04547‐K   Conley v. DePuy Orthopaedics, Inc. et al                                   11/12/2012
2372   3:12‐cv‐04548‐K   Dennard v. DePuy Orthopaedics, Inc. et al                                  11/12/2012
2373   3:12‐cv‐04549‐K   Burger v. DePuy Orthopaedics, Inc. et al                                   11/12/2012
2374   3:12‐cv‐04553‐K   Valley v. DePuy Orthopaedics, Inc. et al                                   11/13/2012
2375   3:12‐cv‐04556‐K   Kittinger v. Johnson & Johnson Services,                                   11/13/2012
2376   3:12‐cv‐04557‐K   Oliver v. DePuy Orthopaedics, Inc. et al                                   11/13/2012
2377   3:12‐cv‐04558‐K   Cooper v. Johnson & Johnson Services, Inc                                  11/13/2012
2378 3:12‐cv‐04561‐K     Eselin v. DePuy Orthopaedics, Inc. et al                                   11/13/2012
2379 3:12‐cv‐04562‐K     Benoit v. Johnson & Johnson Services, Inc                                  11/13/2012
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                    Page 63 of 206 PageID 43101

2380 3:12‐cv‐04563‐K     Welling v. DePuy Orthopaedics, Inc. et al                                     11/13/2012
                         Horne v. Johnson & Johnson Services, Inc et
2381 3:12‐cv‐04566‐K                                                                                   11/13/2012
                         al
2382   3:12‐cv‐04568‐K   Roldan v. DePuy Orthopaedics, Inc. et al                                      11/13/2012
2383   3:12‐cv‐04578‐K   Weber v. DePuy Orthopaedics, Inc. et al                                       11/14/2012
2384   3:12‐cv‐04579‐K   Smith‐Owen v. DePuy Orthopaedics Inc et                                       11/14/2012
2385   3:12‐cv‐04580‐K   Howard v. DePuy Orthopaedics, Inc. et al                                      11/14/2012
2386   3:12‐cv‐04581‐K   Hurley v. DePuy Orthopaedics, Inc. et al                                      11/14/2012
2387   3:12‐cv‐04582‐K   Hyden v. DePuy Orthopaedics, Inc. et al                                       11/14/2012
2388 3:12‐cv‐04583‐K     Ladell v. DePuy Orthopaedics, Inc. et al                                      11/14/2012
2389   3:12‐cv‐04584‐K   Martinez v. DePuy Orthopaedics, Inc. et al                                    11/14/2012
2390   3:12‐cv‐04585‐K   Papic v. DePuy Orthopaedics Inc et al                                         11/14/2012
2391   3:12‐cv‐04586‐K   Martin v. DePuy Orthopaedics, Inc. et al                                      11/14/2012
2392   3:12‐cv‐04587‐K   Peterson v. DePuy Orthopaedics, Inc. et al                                    11/14/2012
2393   3:12‐cv‐04588‐K   Lyons v. DePuy Orthopaedics, Inc. et al                                       11/14/2012
2394   3:12‐cv‐04589‐K   Hedges v. Johnson & Johnson Services, Inc.                                    11/14/2012
2395   3:12‐cv‐04590‐K   Bryant v. Johnson & Johnson Services, Inc.                                    11/14/2012
2396   3:12‐cv‐04591‐K   Madison v. DePuy Orthopaedics, Inc. et al                                     11/14/2012
2397   3:12‐cv‐04592‐K   Delacroix v. Johnson & Johnson Services,                                      11/14/2012
2398   3:12‐cv‐04593‐K   Groff et al v. Johnson & Johnson Services,                                    11/14/2012
2399   3:12‐cv‐04594‐K   Hyde v. Johnson & Johnson Services, Inc. et                                   11/14/2012
2400   3:12‐cv‐04595‐K   Pugh v. DePuy Orthopaedics, Inc. et al                                        11/14/2012
2401   3:12‐cv‐04596‐K   Loving v. DePuy Orthopaedics, Inc. et al                                      11/14/2012
2402   3:12‐cv‐04598‐K   Mora v. DePuy Orthopaedics, Inc. et al                                        11/14/2012
2403   3:12‐cv‐04600‐K   Uzzell v. DePuy Orthopaedics, Inc. et al     Virginia Eastern 2:12‐cv‐00343   11/14/2012
2404   3:12‐cv‐04606‐K   Wills v. DePuy Orthopaedics, Inc. et al                                       11/14/2012
2405   3:12‐cv‐04607‐K   Mathes v. DePuy Orthopaedics, Inc. et al                                      11/14/2012
2406   3:12‐cv‐04609‐K   Read v. DePuy Orthopaedics, Inc. et al                                        11/14/2012
2407   3:12‐cv‐04610‐K   Coyle v. Johnson & Johnson Services, Inc. et                                  11/14/2012
2408   3:12‐cv‐04611‐K   Ghere v. Johnson & Johnson Services, Inc.                                     11/14/2012
2409   3:12‐cv‐04612‐K   McGeough et al v. Johnson & Johnson                                           11/14/2012
2410   3:12‐cv‐04613‐K   Shea et al v. Johnson & Johnson Services,                                     11/15/2012
2411   3:12‐cv‐04614‐K   Shillabeer et al v. Johnson & Johnson                                         11/15/2012
2412   3:12‐cv‐04615‐K   Sifert et al v. Johnson & Johnson Services                                    11/15/2012
2413   3:12‐cv‐04617‐K   Glynn v. DePuy Orthopaedics, Inc. et al      California       2:12‐cv‐02191   11/15/2012
                         Stevenson v. Johnson & Johnson Services
2414 3:12‐cv‐04618‐K                                                                                   11/15/2012
                         Inc et al
2415   3:12‐cv‐04619‐K   Trombly et al v. Johnson & Johnson                                            11/15/2012
2416   3:12‐cv‐04620‐K   Turk v. Johnson & Johnson Services Inc et al                                  11/15/2012
2417   3:12‐cv‐04622‐K   Roettger v. DePuy Orthopaedics, Inc. et al California         2:12‐cv‐02195   11/15/2012
2418   3:12‐cv‐04623‐K   Green v. DePuy Orthopaedics, Inc. et al                                       11/15/2012
2419   3:12‐cv‐04624‐K   Million v. DePuy Orthopaedics, Inc. et al                                     11/15/2012
2420   3:12‐cv‐04625‐K   McClain v. DePuy Orthopaedics, Inc. et al                                     11/15/2012
2421   3:12‐cv‐04626‐K   Guinard v. DePuy Orthopaedics, Inc. et al                                     11/15/2012
2422   3:12‐cv‐04627‐K   Lea v. DePuy Orthopaedics, Inc. et al                                         11/15/2012
2423   3:12‐cv‐04628‐K   Noble v. DePuy Orthopaedics, Inc. et al                                       11/15/2012
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                         Page 64 of 206 PageID 43102

2424 3:12‐cv‐04629‐K     Shrubb v. DePuy Orthopaedics, Inc. et al                                           11/15/2012
2425 3:12‐cv‐04630‐K     Reis v. DePuy Orthopaedics, Inc. et al                                             11/15/2012
2426   3:12‐cv‐04631‐K   Smith v. DePuy Orthopaedics, Inc. et al         California         2:12‐cv‐02192   11/15/2012
2427   3:12‐cv‐04632‐K   FARREN v. DEPUY ORTHOPAEDICS, INC. et           New Jersey         2:12‐cv‐06542   11/15/2012
2428   3:12‐cv‐04634‐K   GRIMM v. DEPUY ORTHOPAEDICS, INC. et            New Jersey         2:12‐cv‐06544   11/15/2012
2429   3:12‐cv‐04635‐K   Simon v. DePuy Orthopaedics, Inc. et al                                            11/15/2012
2430   3:12‐cv‐04637‐K   Tipton v. DePuy Orthopaedics, Inc. et al                                           11/15/2012
2431   3:12‐cv‐04640‐K   Steward v. DePuy Orthopaedics, Inc. et al                                          11/15/2012
2432   3:12‐cv‐04642‐K   Davis et al v. Johnson & Johnson Services,                                         11/15/2012
                         Downing v. Johnson & Johnson Services,
2433 3:12‐cv‐04643‐K                                                                                        11/15/2012
                         Inc. et al
2434   3:12‐cv‐04644‐K   Dragt et al v. Johnson & Johnson Services,                                         11/15/2012
2435   3:12‐cv‐04645‐K   Dutko v. Johnson & Johnson Services, Inc.                                          11/15/2012
2436   3:12‐cv‐04646‐K   Hasselwander et al v. Johnson & Johnson                                            11/15/2012
2437   3:12‐cv‐04647‐K   Heroth et al v. Johnson & Johnson Services,                                        11/15/2012
2438   3:12‐cv‐04648‐K   Wilson v. Johnson & Johnson Services, Inc.                                         11/15/2012
2439   3:12‐cv‐04649‐K   Young v. Johnson & Johnson Services, Inc.                                          11/15/2012
2440   3:12‐cv‐04650‐K   Standeford v. DePuy Orthopaedics, Inc. et       New York           1:12‐cv‐01055   11/15/2012
                         MEYERS v. DEPUY ORTHOPAEDICS, INC. et
2441 3:12‐cv‐04651‐K                                                     New Jersey         2:12‐cv‐06546   11/15/2012
                         al
2442   3:12‐cv‐04652‐K   LATIMER et al v. DEPUY ORTHOPAEDICS,            New Jersey         2:12‐cv‐06765   11/15/2012
2443   3:12‐cv‐04653‐K   Jones v. DePuy Orthopaedics, Inc. et al         New York           1:12‐cv‐01056   11/15/2012
2444   3:12‐cv‐04654‐K   Privette v. DePuy Orthopaedics, Inc., et al     New Jersey         2:12‐cv‐06766   11/15/2012
2445   3:12‐cv‐04655‐K   DeVore et al V. DePuy Orthopaedics, Inc.,       New York           1:12‐cv‐01005   11/15/2012
2446   3:12‐cv‐04656‐K   Galloway v. DePuy Orthopaedics, Inc. et al      New York           1:12‐cv‐01016   11/15/2012
2447   3:12‐cv‐04657‐K   Lewis et al v. DePuy Orthopaedics, Inc. et al   New York           1:12‐cv‐01021   11/15/2012
2448   3:12‐cv‐04658‐K   Bauer v. DePuy Orthopaedic, Inc. et al          New York           1:12‐cv‐00990   11/15/2012
2449   3:12‐cv‐04659‐K   Eddington v. DePuy Orthopaedics, Inc. et al     New York           6:12‐cv‐06568   11/15/2012
2450   3:12‐cv‐04660‐K   Growney v. DePuy Orthopaedics, Inc. et al       New York           6:12‐cv‐06569   11/15/2012
2451   3:12‐cv‐04661‐K   Earl, et al v. DePuy Orthopaedics, Inc. et al   New York           1:12‐cv‐01051   11/15/2012
2452   3:12‐cv‐04662‐K   Kudsk v. DePuy Orthopaedics, Inc. et al         Virginia Eastern   2:12‐cv‐00354   11/15/2012
                         Key et al v. Johnson & Johnson Services Inc
2453 3:12‐cv‐04664‐K                                                                                        11/15/2012
                         et al
2454   3:12‐cv‐04665‐K   Lachney v. Johnson & Johnson Services Inc                                          11/15/2012
2455   3:12‐cv‐04666‐K   Borrello v. Depuy Orthopedics, Inc. et al       New York           1:12‐cv‐01007   11/16/2012
2456   3:12‐cv‐04667‐K   DeWald v. DePuy Orthopaedics, Inc. et al        New York           1:12‐cv‐01013   11/16/2012
2457   3:12‐cv‐04668‐K   Bradford v. DePuy Orthopaedics, Inc. et al      New York           6:12‐cv‐06565   11/16/2012
2458   3:12‐cv‐04669‐K   Fillmore v. DePuy Orthopaedics, Inc. et al      New York           6:12‐cv‐06583   11/16/2012
2459   3:12‐cv‐04670‐K   Crews v. DePuy Orthopaedics, Inc. et al         New York           6:12‐cv‐06566   11/16/2012
2460   3:12‐cv‐04671‐K   Schachtner v. DePuy Orthopaedics, Inc. et       New York           6:12‐cv‐06585   11/16/2012
2461   3:12‐cv‐04672‐K   Nelson et al v. Depuy Orthopaedics Inc          Louisiana          2:12‐cv‐02725   11/16/2012
2462   3:12‐cv‐04674‐K   Hines et al v. Johnson & Johnson Services,                                         11/16/2012
2463   3:12‐cv‐04675‐K   Fredrick v. Johnson & Johnson Services, Inc.                                       11/16/2012
2464   3:12‐cv‐04676‐K   Herndon v. DePuy Orthopaedics, Inc. et al                                          11/16/2012
2465   3:12‐cv‐04678‐K   Ray v. DePuy Orthopaedics, Inc. et al                                              11/16/2012
2466   3:12‐cv‐04679‐K   Turnbo v. DePuy Orthopaedics, Inc. et al                                           11/16/2012
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                       Page 65 of 206 PageID 43103

2467   3:12‐cv‐04680‐K   Benedetto v. DePuy Orthopaedics, Inc., et                                    11/16/2012
2468   3:12‐cv‐04681‐K   Potter v. DePuy Orthopaedics, Inc. et al                                     11/16/2012
2469   3:12‐cv‐04683‐K   Mercer v. DePuy Orthopaedics, Inc. et al                                     11/16/2012
2470   3:12‐cv‐04684‐K   Mount v. DePuy Orthopaedics, Inc. et al                                      11/16/2012
2471   3:12‐cv‐04688‐K   Rice v. DePuy Orthopaedics, Inc. et al                                       11/16/2012
2472   3:12‐cv‐04689‐K   Johnson v. DePuy Orthopaedics, Inc. et al                                    11/16/2012
2473   3:12‐cv‐04691‐K   Weir v. DePuy Orthopaedics, Inc. et al                                       11/16/2012
2474   3:12‐cv‐04692‐K   Jerome v. DePuy Orthopaedics, Inc. et al                                     11/16/2012
2475   3:12‐cv‐04695‐K   Braddy v. DePuy Orthopaedics, Inc. et al                                     11/16/2012
                                                                       New York
2476 3:12‐cv‐04698‐K     Reed v. DePuy Orthopaedics, Inc. et al                       6:12‐cv‐06594   11/16/2012
                                                                       Western
                         Jackson et al v. Johnson & Johnson Services
2477 3:12‐cv‐04701‐K                                                                                  11/16/2012
                         Inc et al
                                                                       New York
2478 3:12‐cv‐04702‐K     Ward v. DePuy Orthopaedics, Inc. et al                       6:12‐cv‐06592   11/16/2012
                                                                       Western
2479 3:12‐cv‐04703‐K     May v. Johnson & Johnson Services Inc et al                                  11/16/2012
                         McAfee v. Johnson & Johnson Services Inc
2480 3:12‐cv‐04705‐K                                                                                  11/16/2012
                         et al
                         McIntyre v. Johnson & Johnson Services Inc
2481 3:12‐cv‐04706‐K                                                                                  11/16/2012
                         et al
                         Riddle v. Johnson & Johnson Services Inc et
2482 3:12‐cv‐04707‐K                                                                                  11/16/2012
                         al
                         Rozwalka v. Johnson & Johnson Services Inc
2483 3:12‐cv‐04708‐K                                                                                  11/16/2012
                         et al
2484   3:12‐cv‐04709‐K   Scribner et al v. Johnson & Johnson                                          11/16/2012
2485   3:12‐cv‐04710‐K   Seibert v. Johnson & Johnson Services Inc                                    11/16/2012
2486   3:12‐cv‐04711‐K   Schanks v. Johnson & Johnson Services Inc                                    11/16/2012
2487   3:12‐cv‐04712‐K   Smith v. Johnson & Johnson Services Inc et                                   11/16/2012
2488   3:12‐cv‐04713‐K   Stewart v. Johnson & Johnson Services Inc                                    11/16/2012
2489   3:12‐cv‐04714‐K   Szollosi v. Johnson & Johnson Services Inc                                   11/16/2012
2490   3:12‐cv‐04723‐K   Mary Johnson et al v. DePuy Orthopaedics,     California     2:12‐cv‐08291   11/19/2012
2491   3:12‐cv‐04724‐K   Kenneth B. Kramer v. DePuy Orthopaedics,      California     2:12‐cv‐08977   11/19/2012
2492   3:12‐cv‐04726‐K   Christopher Langdon et al v. DePuy            California     2:12‐cv‐08978   11/19/2012
2493   3:12‐cv‐04727‐K   Jose Hilerio v. DePuy Orthopaedics, Inc. et   California     2:12‐cv‐08979   11/19/2012
2494   3:12‐cv‐04728‐K   Terri Schnoering et al v. DePuy               California     2:12‐cv‐08980   11/19/2012
2495 3:12‐cv‐04733‐K     Hall v. DePuy Orthopaedics Inc et al                                         11/19/2012
2496 3:12‐cv‐04734‐K     Anderson et al v. DePuy Orthopaedic, Inc et                                  11/20/2012
                         Riemer et al v. DePuy Orthopaedics, Inc. et New York
2497 3:12‐cv‐04736‐K                                                                  6:12‐cv‐06591   11/20/2012
                         al                                          Western
                         Kohlenberg et al v. DePuy Orthopaedics Inc
2498 3:12‐cv‐04739‐K                                                                                  11/20/2012
                         et al
2499 3:12‐cv‐04740‐K     Hameroff v. DePuy, Inc. et al                                                11/20/2012
2500 3:12‐cv‐04741‐K     Gwendolyn Robinson v. DePuy                   California     2:12‐cv‐09257   11/20/2012
2501 3:12‐cv‐04742‐K     Pittman v. DePuy, Inc. et al                                                 11/20/2012
2502 3:12‐cv‐04743‐K     Spencer et al v. Johnson & Johnson                                           11/20/2012
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                       Page 66 of 206 PageID 43104

2503   3:12‐cv‐04750‐K   Alexander v. DePuy Orthopaedics Inc et al                                      11/20/2012
2504   3:12‐cv‐04752‐K   Krusic v. DePuy Orthopaedics, Inc. et al                                       11/20/2012
2505   3:12‐cv‐04760‐K   Rosen et al v. DePuy Orthopaedics Inc et al                                    11/21/2012
2506   3:12‐cv‐04762‐K   Brooks v. Johnson & Johnson Services Inc                                       11/21/2012
                         Caldwell v. Johnson & Johnson Services Inc
2507 3:12‐cv‐04763‐K                                                                                    11/21/2012
                         et al
                         Jones v. Johnson & Johnson Services, Inc. et
2508 3:12‐cv‐04764‐K                                                                                    11/21/2012
                         al
2509   3:12‐cv‐04765‐K   Lassiter v. Johnson & Johnson Services Inc                                     11/21/2012
2510   3:12‐cv‐04766‐K   Laveri v. Johnson & Johnson Services Inc et                                    11/21/2012
2511   3:12‐cv‐04768‐K   Marshall v. Johnson & Johnson Services Inc                                     11/21/2012
2512   3:12‐cv‐04769‐K   Martin v. Johnson & Johnson Services Inc et                                    11/21/2012
2513   3:12‐cv‐04770‐K   McCoy et al v. Johnson & Johnson Services                                      11/21/2012
2514   3:12‐cv‐04771‐K   Smith v. Johnson & Johnson Services Inc et                                     11/21/2012
2515   3:12‐cv‐04772‐K   Straw et al v. Johnson & Johnson Services                                      11/21/2012
2516   3:12‐cv‐04773‐K   Taylor et al v. Johnson & Johnson Services                                     11/21/2012
2517 3:12‐cv‐04775‐K     Franklin v. DePuy Orthopaedics, Inc. et al                                     11/21/2012
                         Potter et al v. Johnson & Johnson Services
2518 3:12‐cv‐04776‐K                                                                                    11/21/2012
                         Inc et al
                         Stockton v. Johnson & Johnson Services Inc
2519 3:12‐cv‐04777‐K                                                                                    11/21/2012
                         et al
2520   3:12‐cv‐04778‐K   Theriot v. Johnson & Johnson Services Inc                                      11/21/2012
2521   3:12‐cv‐04785‐K   Mundy v. DePuy Orthopaedics Inc et al                                          11/23/2012
2522   3:12‐cv‐04786‐K   O'Brien v. DePuy Orthopaedics, Inc. et al                                      11/26/2012
2523   3:12‐cv‐04790‐K   Axelberg v. Johnson & Johnson Services Inc                                     11/26/2012
2524   3:12‐cv‐04793‐K   Longley‐Shea et al v. DePuy Orthopaedics,                                      11/26/2012
2525 3:12‐cv‐04806‐K     Whatley v. DePuy Orthopaedics, Inc. et al                                      11/26/2012

2526 3:12‐cv‐04810‐K     Smith v. DePuy Orthopaedics, Inc. et al                                        11/27/2012
2527 3:12‐cv‐04812‐K     Kenney v. DePuy Orthopaedics, Inc. et al                                       11/27/2012
2528 3:12‐cv‐04814‐K     Roden v. DePuy Orthopaedics, Inc. et al                                        11/27/2012
2529 3:12‐cv‐04816‐K     Edge v. DePuy Orthopaedics, Inc. et al                                         11/27/2012
                         Hodges‐Norwood v. DePuy Orthopaedics
2530 3:12‐cv‐04820‐K                                                    New Jersey      2:12‐cv‐06801   11/27/2012
                         Inc, et al
2531 3:12‐cv‐04821‐K     Martin v. Johnson & Johnson Services, Inc      California      3:12‐cv‐05640   11/27/2012
2532 3:12‐cv‐04822‐K     Quinn v. DePuy Orthopaedic, Inc. et al         Ohio Northern   1:11‐dp‐20958   11/27/2012
                         McKeown v. Johnson & Johnson Services,         California
2533 3:12‐cv‐04826‐K                                                                    3:12‐cv‐05495   11/27/2012
                         Inc. et al                                     Northern
                         Folliard, et al v. Johnson & Johnson           District od
2534 3:12‐cv‐04827‐K                                                                    1:12‐cv‐01742   11/27/2012
                         Services, Inc., et al                          Columbia
2535 3:12‐cv‐04828‐K     Harvey v. DePuy Orthopaedics Inc. et al        Ohio Southern   2:12‐cv‐00755   11/27/2012
                         Dell'Antonia v. DePuy Orthopaedics, Inc. et
2536 3:12‐cv‐04829‐K                                                                                    11/27/2012
                         al
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                        Page 67 of 206 PageID 43105


2537 3:12‐cv‐04832‐K     Macleod v. Johnson & Johnson, Inc. et al        Florida Middle   8:12‐cv‐01446   11/27/2012
                         Johnson et al v. Johnson & Johnson, Inc. et
2538 3:12‐cv‐04833‐K                                                 Florida Middle       8:12‐cv‐01951   11/27/2012
                         al
2539 3:12‐cv‐04839‐K     Sabatasso v. DePuy Orthopaedics, Inc. et al                                      11/28/2012
2540 3:12‐cv‐04843‐K     Bukovich et al v. DePuy Orthopaedics, Inc.                                       11/28/2012
                         Mashanic et al v. DePuy Orthopaedics, Inc. New York
2541 3:12‐cv‐04844‐K                                                                      1:12‐cv‐01105   11/28/2012
                         et al                                       Western
2542 3:12‐cv‐04845‐K     Thompson v. DePuy Orthopaedics, Inc. et al                                       11/28/2012
2543 3:12‐cv‐04846‐K     Frank v. DePuy Orthopaedics, Inc. et al                                          11/28/2012
                         Copeland et al v. DePuy Orthopaedics, Inc.
2544 3:12‐cv‐04847‐K                                                                                      11/28/2012
                         et al
2545 3:12‐cv‐04853‐K     Stulpin v. DePuy Inc et al                                                       11/29/2012
                                                                         New York
2546 3:12‐cv‐04855‐K     Torres v. DePuy Orthopaedics, Inc. et al                         1:12‐cv‐01102   11/29/2012
                                                                         Western
                                                                         New York
2547 3:12‐cv‐04856‐K     Cochran v. DePuy Orthopaedics, Inc. et al                        1:12‐cv‐01009   11/29/2012
                                                                         Western
2548 3:12‐cv‐04857‐K     George v. DePuy Orthopaedics Inc et al                                           11/29/2012
                                                                         Louisiana
2549 3:12‐cv‐04858‐K     Jones v. DePuy Orthopaedics, Inc. et al                          2:12‐cv‐02719   11/29/2012
                                                                         Eastern
2550 3:12‐cv‐04861‐K     Cortez v. DePuy Inc et al                                                        11/29/2012
2551 3:12‐cv‐04864‐K     Haley v. DePuy Orthopaedics, Inc. et al                                          11/30/2012
2552   3:12‐cv‐04865‐K   Hall v. DePuy Orthopaedics, Inc. et al                                           11/30/2012
2553   3:12‐cv‐04869‐K   Mullen et al v. Johnson & Johnson Services                                       11/30/2012
2554   3:12‐cv‐04870‐K   Smith v. DePuy Inc et al                                                         11/30/2012
2555   3:12‐cv‐04876‐K   Delaney v. DePuy Orthopaedics, Inc. et al                                        11/30/2012
2556   3:12‐cv‐04879‐K   Colligan et al v. DePuy Orthopaedics, Inc. et   New York         1:12‐cv‐01010   11/30/2012
2557   3:12‐cv‐04880‐K   Korbar v. DePuy Orthopaedics, Inc. et al        New York         1:12‐cv‐01020   11/30/2012
2558   3:12‐cv‐04882‐K   McInturff v. DePuy Orthopaedics, Inc. et al     New York         1:12‐cv‐01022   11/30/2012
2559   3:12‐cv‐04883‐K   Runquist v. Johnson & Johnson Services Inc,                                      11/30/2012
2560   3:12‐cv‐04884‐K   Stec, et al v. DePuy Orthopaedics, Inc. et al   New York         1:12‐cv‐01049   11/30/2012
2561   3:12‐cv‐04885‐K   Trippie v. DePuy Orthopaedics, Inc. et al       New York         1:12‐cv‐01050   11/30/2012
2562   3:12‐cv‐04886‐K   Imbriano v. DePuy Orthopaedics, Inc. et al      New York         1:12‐cv‐01072   11/30/2012
2563   3:12‐cv‐04888‐K   Curry v. DePuy Inc et al                                                         11/30/2012
2564   3:12‐cv‐04893‐K   Brady v. Johnson & Johnson Services, Inc.,                                       11/30/2012
2565   3:12‐cv‐04896‐K   Wahls et al v. DePuy Orthopaedics, Inc. et      New York         6:12‐cv‐06605   11/30/2012
2566   3:12‐cv‐04899‐K   Larson v. DePuy Inc et al                                                        11/30/2012
2567   3:12‐cv‐04901‐K   Wetherby v. DePuy Orthopaedics, Inc. et al                                       11/30/2012
2568   3:12‐cv‐04903‐K   Grigsby v. DePuy Orthopaedics, Inc. et al                                         12/3/2012
2569   3:12‐cv‐04906‐K   Strasbaugh et al v. DePuy Orthopedics Inc                                         12/3/2012
2570 3:12‐cv‐04912‐K     Fusco v. DePuy Orthopaedics, Inc. et al                                           12/3/2012
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                        Page 68 of 206 PageID 43106


2571 3:12‐cv‐04917‐K     Plessinger v. DePuy Orthopaedics, Inc. et al                                  12/3/2012
2572 3:12‐cv‐04918‐K     Polichetti, et al v. DePuy Orthopaedics, Inc. New York        1:12‐cv‐01073   12/3/2012
2573 3:12‐cv‐04931‐K     Heivilin v. DePuy Orthopaedics, Inc. et al                                    12/4/2012
2574 3:12‐cv‐04932‐K     Cook v. Johnson & Johnson Inc et al                                           12/4/2012
2575 3:12‐cv‐04933‐K     Grisch v. Johnson & Johnson Inc et al                                         12/4/2012
2576   3:12‐cv‐04934‐K   Helms v. Johnson & Johnson Inc et al                                          12/4/2012
2577   3:12‐cv‐04935‐K   Sandler v. Johnson & Johnson Inc et al                                        12/4/2012
2578   3:12‐cv‐04937‐K   Woods, Jr. v. Johnson & Johnson Services                                      12/4/2012
2579   3:12‐cv‐04940‐K   Keehn v. DePuy Orthopaedics, Inc. et al                                       12/4/2012
2580 3:12‐cv‐04943‐K     Bentley v. DePuy Orthopaedics, Inc. et al                                     12/4/2012
2581 3:12‐cv‐04945‐K     Hubbard v. DePuy Orthopaedics, Inc. et al                                     12/4/2012
                         Huberty et al v. DePuy Orthopaedics, Inc. et
2582 3:12‐cv‐04946‐K                                                                                   12/4/2012
                         al
                         Jumper et al v. DePuy Orthopaedics, Inc. et
2583 3:12‐cv‐04950‐K                                                                                   12/4/2012
                         al
2584 3:12‐cv‐04952‐K     Rushing v. DePuy Orthopaedics, Inc. et al                                     12/4/2012

2585 3:12‐cv‐04953‐K     Williams v. DePuy Orthopaedics, Inc. et al                                    12/4/2012
                         St. Jacques v. DePuy Orthopaedics, Inc. et
2586 3:12‐cv‐04954‐K                                                                                   12/4/2012
                         al
2587 3:12‐cv‐04957‐K     Quijada v. DePuy Orthopaedics, Inc. et al                                     12/4/2012
2588 3:12‐cv‐04959‐K     Price v. DePuy Orthopaedics, Inc. et al                                       12/4/2012
2589 3:12‐cv‐04960‐K     Rye v. DePuy Orthopaedics, Inc. et al                                         12/4/2012
2590 3:12‐cv‐04962‐K     Ward v. Johnson & Johnson Services, Inc et                                    12/4/2012
                         Budd et al v. Johnson & Johnson Services
2591 3:12‐cv‐04964‐K                                                                                   12/5/2012
                         Inc et al
                         Richardson v. Johnson & Johnson Services,
2592 3:12‐cv‐04965‐K                                                                                   12/5/2012
                         Inc. et al
                         Dittmar et al v. DePuy Orthopaedics, Inc. et
2593 3:12‐cv‐04966‐K                                                                                   12/5/2012
                         al
2594 3:12‐cv‐04967‐K     Becker v. DePuy Orthopaedics, Inc. et al                                      12/5/2012
2595   3:12‐cv‐04969‐K   Robert Edwards et al v. DePuy                  California     2:12‐cv‐09367   12/5/2012
2596   3:12‐cv‐04972‐K   Raymond Turner et al v. DePuy                  California     2:12‐cv‐09383   12/5/2012
2597   3:12‐cv‐04973‐K   Paula Clark v. DePuy Orthopaedics Inc et al    California     2:12‐cv‐09528   12/5/2012
2598   3:12‐cv‐04974‐K   Johnson v. DePuy Orthopaedics, Inc. et al                                     12/5/2012
2599   3:12‐cv‐04976‐K   Howard v. DePuy Orthopaedics, Inc. et al       Montana        9:12‐cv‐00120   12/5/2012
                         Dayvault, Jr. et al v. DePuy Orthopaedics,
2600 3:12‐cv‐04977‐K                                                                                   12/5/2012
                         Inc. et al
2601 3:12‐cv‐04982‐K     Dubuc v. DePuy Orthopaedics, Inc. et al                                       12/5/2012
2602 3:12‐cv‐04985‐K     Graham v. DePuy Orthopaedics, Inc. et al                                      12/5/2012
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                     Page 69 of 206 PageID 43107

                         Narodick v. Johnson & Johnson Services,
2603 3:12‐cv‐04987‐K                                                                                 12/5/2012
                         Inc. et al
2604 3:12‐cv‐04992‐K     Erby v. DePuy Orthopaedics, Inc. et al                                      12/5/2012
2605 3:12‐cv‐04993‐K     Stone v. Barrett et al                        Washington   2:12‐cv‐02035    12/5/2012
2606 3:12‐cv‐04996‐K     Forte et al v. DePuy Orthopaedic, Inc et al                                 12/6/2012
2607 3:12‐cv‐04997‐K     Triplett v. DePuy Orthopaedics Inc et al                                    12/6/2012

2608 3:12‐cv‐05000‐K     Roberts v. DePuy Orthopaedics, Inc. et al                                   12/6/2012

2609 3:12‐cv‐05004‐K     Harris v. DePuy Orthopaedics, Inc. et al                                    12/6/2012

2610 3:12‐cv‐05005‐K     Hertel v. DePuy Orthopaedics, Inc. et al                                    12/6/2012
2611   3:12‐cv‐05006‐K   Pope et al v. DePuy Orthopaedics, Inc. et al                                12/6/2012
2612   3:12‐cv‐05007‐K   Wall, Jr. v. DePuy Orthopaedics Inc et al                                   12/6/2012
2613   3:12‐cv‐05009‐K   See v. DePuy Orthopaedics, Inc. et al                                       12/6/2012
2614   3:12‐cv‐05012‐K   Davis v. DePuy Orthopaedics, Inc. et al                                     12/6/2012
2615   3:12‐cv‐05015‐K   Krasnodemski et al v. DePuy Orthopaedics                                    12/6/2012
2616   3:12‐cv‐05017‐K   Crotty v. DePuy Orthopaedics, Inc. et al                                    12/6/2012
2617   3:12‐cv‐05024‐K   Gray v. DePuy Orthopaedics, Inc. et al       New York      6:12‐cv‐06635    12/7/2012
2618   3:12‐cv‐05031‐K   Thornton v. DePuy Orthopaedics, Inc. et al                                  12/7/2012
2619   3:12‐cv‐05033‐K   Weady v. Johnson & Johnson Services, Inc.,                                  12/7/2012
2620 3:12‐cv‐05034‐K     Francis et al v. DePuy Inc et al                                            12/7/2012
2621   3:12‐cv‐05039‐K   Catherine Zohdi, et al v. DePuy                                            12/10/2012
2622   3:12‐cv‐05041‐K   Markewicz et al v. DePuy Orthopaedics,                                     12/10/2012
2623   3:12‐cv‐05042‐K   Scarlata v. DePuy Orthopaedics, Inc. et al New York        6:12‐cv‐06602   12/10/2012
2624   3:12‐cv‐05043‐K   Smalle v. DePuy Orthopaedics, Inc. et al    New York       6:12‐cv‐06603   12/10/2012
2625   3:12‐cv‐05045‐K   Lantis et al v. Depuy Orthopaedics, Inc. et New York       1:12‐cv‐08361   12/10/2012
2626   3:12‐cv‐05053‐K   Beverly v. Johnson & Johnson Services Inc                                  12/10/2012
2627   3:12‐cv‐05054‐K   Bodnar et al v. Johnson & Johnson Services                                 12/10/2012
2628   3:12‐cv‐05055‐K   Boone v. Johnson & Johnson Services Inc et                                 12/10/2012
2629   3:12‐cv‐05056‐K   Bowen v. Johnson & Johnson Services Inc                                    12/10/2012
2630   3:12‐cv‐05057‐K   Ford et al v. Johnson & Johnson Services,                                  12/10/2012
2631   3:12‐cv‐05058‐K   McDaniel v. Johnson & Johnson Services                                     12/10/2012
2632   3:12‐cv‐05061‐K   Buraczenski et al v. Johnson & Johnson                                     12/11/2012
2633   3:12‐cv‐05062‐K   Evertts v. DePuy Orthopaedics, Inc. et al                                  12/11/2012
2634   3:12‐cv‐05065‐K   Greeson v. DePuy Orthopaedics, Inc. et al                                  12/11/2012
                         Knight et al v. Johnson & Johnson Services
2635 3:12‐cv‐05066‐K                                                                                12/11/2012
                         Inc et al
2636   3:12‐cv‐05067‐K   Fleming v. DePuy Orthopaedics Inc et al                                    12/11/2012
2637   3:12‐cv‐05068‐K   Reyes v. DePuy Orthopaedics, Inc. et al                                    12/11/2012
2638   3:12‐cv‐05069‐K   Ater v. DePuy Orthopaedics, Inc. et al                                     12/11/2012
2639   3:12‐cv‐05072‐K   Humes v. DePuy Orthopaedics, Inc. et al                                    12/11/2012
2640   3:12‐cv‐05076‐K   Preville et al v. DePuy Orthopaedics Inc et                                12/12/2012
2641   3:12‐cv‐05079‐K   Heasley et al v. DePuy Orthopaedics Inc et                                 12/12/2012
2642   3:12‐cv‐05080‐K   Tolle v. DePuy Orthopaedics, Inc. et al                                    12/12/2012
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                        Page 70 of 206 PageID 43108

2643   3:12‐cv‐05083‐K   Lax v. DePuy Orthopaedics, Inc. et al                                         12/12/2012
2644   3:12‐cv‐05084‐K   Monseglio v. DePuy Orthopaedics, Inc. et al                                   12/12/2012
2645   3:12‐cv‐05085‐K   Nelson v. Johnson & Johnson Services, Inc California          3:12‐cv‐04664   12/12/2012
2646   3:12‐cv‐05089‐K   Ice v. DePuy Orthopaedics, Inc. et al                                         12/12/2012
2647   3:12‐cv‐05090‐K   Raczynski v. DePuy Orthopaedics, Inc. et al                                   12/13/2012
2648   3:12‐cv‐05091‐K   Robinson v. DePuy Orthopaedics, Inc. et al                                    12/13/2012
2649   3:12‐cv‐05095‐K   Dale et al v. DePuy Orthopaedics, Inc, et al New Jersey       2:12‐cv‐07136   12/13/2012
                         Goodberlet et al v. DePuy Orthopaedics,
2650 3:12‐cv‐05096‐K                                                  New Jersey       2:12‐cv‐07137   12/13/2012
                         Inc., et al
2651 3:12‐cv‐05097‐K     Ferrari v. DePuy Orthopaedics, Inc. et al                                     12/13/2012
                         Jordan, et al v. DePuy Orthopaedics, Inc., et
2652 3:12‐cv‐05098‐K                                                   New Jersey      2:12‐cv‐07140   12/13/2012
                         al
2653 3:12‐cv‐05102‐K     Flach et al v. Johnson & Johnson, Inc. et al   Maryland       1:12‐cv‐02112   12/13/2012
2654 3:12‐cv‐05103‐K     Moore v. DePuy Orthopaedics, Inc. et al                                       12/13/2012
                         Langenderfer v. DePuy Orthopaedics, Inc.
2655 3:12‐cv‐05106‐K                                                                                   12/13/2012
                         et al
2656 3:12‐cv‐05107‐K     Birner v. DePuy Orthopaedics, Inc. et al                                      12/13/2012
                         Rougeau et al v. Johnson & Johnson
2657 3:12‐cv‐05109‐K                                                                                   12/13/2012
                         Services Inc et al
2658 3:12‐cv‐05114‐K     Barze et al v DePuy Orthopaedics Inc, et al                                   12/14/2012
2659 3:12‐cv‐05129‐K     Henke et al v. DePuy Orthopaedics, Inc. et     Colorado       1:12‐cv‐02397   12/17/2012
                         Ronald Hawkins et al v. DePuy                  California
2660 3:12‐cv‐05132‐K                                                                   2:12‐cv‐09690   12/17/2012
                         Orthopaedics Inc et al                         Central
                         Janet Gullotti et al v. DePuy Orthopaedics     California
2661 3:12‐cv‐05133‐K                                                                   2:12‐cv‐09693   12/17/2012
                         Inc et al                                      Central
                         Evetta Tooley v. DePuy Orthopaedics, Inc.      California
2662 3:12‐cv‐05134‐K                                                                   2:12‐cv‐06181   12/17/2012
                         et al                                          Central
                         Power‐Kapustin v. DePuy Orthopaedics,
2663 3:12‐cv‐05146‐K                                                                                   12/18/2012
                         Inc. et al
2664   3:12‐cv‐05147‐K   Dalton v. DePuy Orthopaedics, Inc. et al                                      12/18/2012
2665   3:12‐cv‐05148‐K   Harrison et al v. Depuy Orthopaedics, Inc.     New York       1:12‐cv‐08362   12/18/2012
2666   3:12‐cv‐05149‐K   Kakuk et al v. DePuy Orthopaedics Inc et al                                   12/18/2012
2667   3:12‐cv‐05163‐K   Lemons et al v. DePuy Orthopaedics, Inc. et                                   12/18/2012
2668 3:12‐cv‐05165‐K     Phillips v. DePuy Orthopaedics Inc et al                                      12/18/2012

2669 3:12‐cv‐05170‐K     Flores v. DePuy Orthopaedics, Inc. et al                                      12/18/2012
2670   3:12‐cv‐05175‐K   Ingram v. DePuy Orthopaedics, Inc. et al                                      12/19/2012
2671   3:12‐cv‐05177‐K   Brown v. DePuy Orthopaedics, Inc. et al   California          4:12‐cv‐05850   12/19/2012
2672   3:12‐cv‐05179‐K   Simmons et al v. DePuy Orthapedics Inc et                                     12/19/2012
2673   3:12‐cv‐05180‐K   Robert Dirk Noyes et al v. DePuy          California          2:12‐cv‐10047   12/19/2012
2674   3:12‐cv‐05181‐K   Heard v. DePuy Orthopaedics, Inc. et al                                       12/19/2012
2675   3:12‐cv‐05182‐K   Johnson v. DePuy Orthopaedics, Inc. et al                                     12/19/2012
2676   3:12‐cv‐05184‐K   Johnson v. DePuy Orthopaedics, Inc. et al                                     12/19/2012
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                       Page 71 of 206 PageID 43109

2677   3:12‐cv‐05190‐K   Smith v. DePuy Orthopaedics, Inc. et al                                         12/20/2012
2678   3:12‐cv‐05193‐K   Martin v. DePuy Orthopaedics, Inc. et al                                        12/20/2012
2679   3:12‐cv‐05196‐K   McKnight et al v. DePuy Orthopaedics, Inc.                                      12/20/2012
2680   3:12‐cv‐05201‐K   Zingarelli v. DePuy Orthopaedics, Inc. et al                                    12/20/2012
2681   3:12‐cv‐05203‐K   Eppler et al v. Johnson & Johnson Services                                      12/20/2012
2682   3:12‐cv‐05204‐K   Keith v. Depuy Orthopaedics, Inc.            Mississippi       3:10‐cv‐00571    12/20/2012
2683   3:12‐cv‐05205‐K   Mann et al v. Johnson & Johnson Services,                                       12/20/2012
2684   3:12‐cv‐05207‐K   Rich et al v. Johnson & Johnson Services,                                       12/20/2012
2685   3:12‐cv‐05209‐K   Boles v. DePuy Orthopaedics Inc et al                                           12/20/2012
2686 3:12‐cv‐05213‐K     Orshoski v. DePuy Orthopaedics, Inc. et al                                      12/20/2012
2687 3:12‐cv‐05214‐K     Figueroa v. DePuy Orthopaedics Inc et al                                        12/20/2012
2688 3:12‐cv‐05216‐K     Herring v. DePuy Orthopaedics Inc et al                                         12/20/2012

2689 3:12‐cv‐05218‐K     Bridges et al v. DePuy Orthopedics Inc et al                                    12/21/2012
2690   3:12‐cv‐05220‐K   Santa Cruz v. DePuy Orthopaedics, Inc. et al                                    12/21/2012
2691   3:12‐cv‐05225‐K   Washington v. DePuy Orthopedics Inc et al                                       12/21/2012
2692   3:12‐cv‐05231‐K   Pierce et al v. Johnson & Johnson Services                                      12/21/2012
2693   3:12‐cv‐05233‐K   Burdge v. Johnson & Johnson Services Inc                                        12/21/2012
2694   3:12‐cv‐05238‐K   Matthes v. Depuy Orthopaedics, Inc.            Connecticut     3:12‐cv‐01565    12/26/2012
2695   3:12‐cv‐05246‐K   Carlson v. DePuy Orthopaedics, Inc. et al                                       12/27/2012
2696   3:12‐cv‐05248‐K   Gordon v. DePuy Orthopaedics, Inc. et al                                        12/27/2012
2697   3:12‐cv‐05249‐K   Harris et al v. Johnson & Johnson Services                                      12/27/2012
                         Martin et al v. Johnson & Johnson Services
2698 3:12‐cv‐05253‐K                                                                                     12/27/2012
                         Inc et al
                         Mattox v. Johnson & Johnson Services, Inc.
2699 3:12‐cv‐05254‐K                                                                                     12/27/2012
                         et al
                         Branch et al v. Johnson & Johnson Services
2700 3:12‐cv‐05255‐K                                                                                     12/27/2012
                         Inc et al
2701 3:12‐cv‐05256‐K     Osorio v. Johnson & Johnson Services Inc et                                     12/27/2012
                         Roman v. Johnson & Johnson Services Inc
2702 3:12‐cv‐05257‐K                                                                                     12/27/2012
                         et al
2703   3:12‐cv‐05261‐K   Kessler v. DePuy Orthopaedics Inc et al                                         12/28/2012
2704   3:12‐cv‐05263‐K   Richards v. DePuy Orthopaedics, Inc. et al                                      12/28/2012
2705   3:12‐cv‐05264‐K   Justice et al v. DePuy Orthopaedics, Inc. et   New York        1:12‐cv‐08953    12/28/2012
2706   3:12‐cv‐05265‐K   Barnett et al v. Depuy Orthopaedics Inc et     Oklahoma        5:12‐cv‐01344    12/28/2012
2707   3:12‐cv‐05270‐K   Tubbs v. Johnson & Johnson Inc et al           Alabama         2:12‐cv‐03879    12/28/2012
2708   3:12‐cv‐05271‐K   Sutton et al v. Johnson & Johnson Services                                      12/28/2012
                                                                        Alabama
2709 3:12‐cv‐05273‐K     Croker et al v. Johnson & Johnson Inc et al                    2:12‐cv‐03881    12/28/2012
                                                                        Northern
                         Urias v. Johnson & Johnson Services Inc et
2710 3:12‐cv‐05274‐K                                                                                     12/28/2012
                         al
2711   3:12‐cv‐05280‐K   Keane v. Depuy Orthopaedics, Inc., et al       Massachusetts 1:12‐cv‐12239      12/28/2012
2712   3:12‐cv‐05282‐K   Aylor v. DePuy Orthopaedics, Inc. et al        Virginia Eastern 3:12‐cv‐00881   12/28/2012
2713   3:12‐cv‐05287‐K   Fischer v. DePuy Orthopaedics Inc et al                                         12/28/2012
2714   3:12‐cv‐05289‐K   Varenhorst et al v. DePuy Orthopaedics,                                         12/29/2012
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                    Page 72 of 206 PageID 43110

2715 3:12‐cv‐05294‐K     Charlotte Urgolites et al v. DePuy            California     2:12‐cv‐10453   12/31/2012
                                                                       California
2716 3:12‐cv‐05296‐K     Liljestrand v. DePuy Orthopaedics, Inc. et al                3:12‐cv‐06186   12/31/2012
                                                                       Northern
                         Honeyman et al v. Johnson & Johnson
2717 3:13‐cv‐00002‐K                                                                                    1/1/2013
                         Services Inc et al
                         Norman v. Johnson & Johnson Services Inc
2718 3:13‐cv‐00003‐K                                                                                    1/1/2013
                         et al
2719   3:13‐cv‐00004‐K   Woolf v. Johnson & Johnson Services Inc et                                     1/1/2013
2720   3:13‐cv‐00005‐K   Berardino et al v. DePuy Orthopaedics, Inc. Ohio Northern    4:12‐cv‐03026     1/2/2013
2721   3:13‐cv‐00010‐K   Gerdes et al v. Depuy Orthopaedics, Inc.      Kentucky       2:12‐cv‐00257     1/2/2013
2722   3:13‐cv‐00011‐K   Richard et al v. DePuy Orthopaedics, Inc. et Massachusetts   1:12‐cv‐12313     1/2/2013
2723   3:13‐cv‐00012‐K   Prince v. DePuy Orthopaedics, Inc. et al                                       1/2/2013
2724   3:13‐cv‐00015‐K   Weber v. DePuy Orthopaedics, Inc. et al       New York       6:12‐cv‐06607     1/2/2013
2725   3:13‐cv‐00016‐K   Harding‐Clay v. DePuy Orthopaedics, Inc. et                                    1/2/2013
2726 3:13‐cv‐00026‐K     Bailey v. DePuy Orthopaedics, Inc. et al                                       1/3/2013

2727 3:13‐cv‐00028‐K     Williams v. DePuy Orthopaedics, Inc. et al                                     1/3/2013

2728 3:13‐cv‐00031‐K     Knapp et al v. DePuy Orthopaedics Inc et al                                    1/3/2013

2729 3:13‐cv‐00033‐K     Temple v. DePuy Orthopaedics, Inc. et al                                       1/3/2013
2730   3:13‐cv‐00034‐K   Cascario et al v. DePuy Orthopaedics, Inc.                                     1/3/2013
2731   3:13‐cv‐00036‐K   Lea v. DePuy, Inc. et al                                                       1/3/2013
2732   3:13‐cv‐00037‐K   Justice et al v. DePuy, Inc. et al                                             1/3/2013
2733   3:13‐cv‐00039‐K   Thacker v. DePuy Orthopaedics, Inc. et al                                      1/4/2013
2734 3:13‐cv‐00044‐K     Lynch et al v. DePuy Orthopaedics, Inc. et al                                  1/4/2013

2735 3:13‐cv‐00045‐K     Schnell v. DePuy Orthopaedics, Inc. et al                                      1/4/2013
                         Alley v. Johnson & Johnson Services Inc et
2736 3:13‐cv‐00059‐K                                                                                    1/5/2013
                         al
                         Brewer v. Johnson & Johnson Services Inc
2737 3:13‐cv‐00060‐K                                                                                    1/5/2013
                         et al
                         Puhl et al v. Johnson & Johnson Services Inc
2738 3:13‐cv‐00061‐K                                                                                    1/5/2013
                         et al
                         Sims et al v. Johnson & Johnson Services
2739 3:13‐cv‐00062‐K                                                                                    1/5/2013
                         Inc et al
                         Zarback v. Johnson & Johnson Services Inc
2740 3:13‐cv‐00063‐K                                                                                    1/5/2013
                         et al
2741 3:13‐cv‐00070‐K     Parmelee v. DePuy Orthopaedics Inc et al                                       1/7/2013

2742 3:13‐cv‐00075‐K     Bridges v. DePuy Orthopaedics, Inc. et al                                      1/7/2013
2743 3:13‐cv‐00077‐K     Vance et al v. DePuy Orthopaedics, Inc. et                                     1/7/2013
2744 3:13‐cv‐00091‐K     Aldridge v. DePuy Orthopaedics, Inc. et al                                     1/8/2013
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                    Page 73 of 206 PageID 43111


2745 3:13‐cv‐00104‐K     Goosley v. DePuy Orthopaedics Inc et al                                       1/8/2013

2746 3:13‐cv‐00108‐K     Starley v. DePuy Orthapedics Inc et al                                        1/9/2013
2747   3:13‐cv‐00109‐K   Farnsworth v. DePuy Orthapedics Inc et al                                     1/9/2013
2748   3:13‐cv‐00110‐K   Miller v. DePuy Orthopaedics, Inc. et al                                      1/9/2013
2749   3:13‐cv‐00114‐K   Bolen v. DePuy Orthopaedics, Inc. et al                                       1/9/2013
2750   3:13‐cv‐00116‐K   Perreault v. DePuy Orthopaedics, Inc. et al                                  1/10/2013
2751   3:13‐cv‐00117‐K   Oliver, Jr. v. DePuy Orthopaedics, Inc. et al                                1/10/2013
2752   3:13‐cv‐00118‐K   Nelson v. DePuy Orthopaedics, Inc. et al                                     1/10/2013
2753   3:13‐cv‐00119‐K   Duggar v. DePuy Orthopaedics, Inc. et al                                     1/10/2013
2754 3:13‐cv‐00132‐K     Brown v. DePuy Inc et al                                                     1/11/2013
                         Druckenmiller et al v. Johnson & Johnson,
2755 3:13‐cv‐00138‐K                                                 Florida Middle   2:12‐cv‐00647   1/11/2013
                         Inc. et al
2756   3:13‐cv‐00146‐K   Brown v. Johnson & Johnson Services Inc et                                   1/11/2013
2757   3:13‐cv‐00147‐K   Smith v. Johnson & Johnson Services Inc et                                   1/11/2013
2758   3:13‐cv‐00148‐K   Toliver et al v. Johnson & Johnson Services                                  1/11/2013
2759   3:13‐cv‐00149‐K   Lake v. Johnson & Johnson Services Inc et                                    1/11/2013
2760   3:13‐cv‐00150‐K   Weller v. DePuy Orthopaedics, Inc. et al                                     1/12/2013
2761   3:13‐cv‐00151‐K   Davis v. DePuy Orthopaedics, Inc. et al                                      1/12/2013
2762   3:13‐cv‐00152‐K   Bryden et al v. DePuy Orthopaedics, Inc. et                                  1/12/2013
2763 3:13‐cv‐00157‐K     Anderson v. DePuy Orthopaedics Inc et al                                     1/14/2013
                         Shoemaker v. DePuy Orthopaedics, Inc. et
2764 3:13‐cv‐00160‐K                                                                                  1/14/2013
                         al
                         Von Ahrens et al v. Johnson & Johnson
2765 3:13‐cv‐00163‐K                                                                                  1/14/2013
                         Services Inc et al
                         Witzel et al v. Johnson & Johnson Services
2766 3:13‐cv‐00164‐K                                                                                  1/14/2013
                         Inc et al
                         Burns v. Johnson & Johnson Services Inc et
2767 3:13‐cv‐00165‐K                                                                                  1/14/2013
                         al
                         Cooper v. Johnson & Johnson Services Inc
2768 3:13‐cv‐00166‐K                                                                                  1/14/2013
                         et al
                         Dowdy‐Singleton v. Johnson & Johnson
2769 3:13‐cv‐00167‐K                                                                                  1/14/2013
                         Services Inc et al
                         Spencer v. Johnson & Johnson Services Inc
2770 3:13‐cv‐00168‐K                                                                                  1/14/2013
                         et al
                         Cummings v. Johnson & Johnson Services
2771 3:13‐cv‐00176‐K                                                                                  1/14/2013
                         Inc et al
2772 3:13‐cv‐00185‐K     Keller et al v. DePuy Orthopaedic, Inc et al                                 1/15/2013
2773 3:13‐cv‐00189‐K     Mitchell v. DePuy Orthopaedics, Inc. et al                                   1/15/2013
2774 3:13‐cv‐00193‐K     Andersen v. DePuy Orthopaedics, Inc. et al                                   1/15/2013

2775 3:13‐cv‐00194‐K     O'Connell v. DePuy Orthopaedics, Inc                                         1/15/2013
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                  Page 74 of 206 PageID 43112

                         Colenberg et al v. DePuy Orthopaedics Inc
2776 3:13‐cv‐00195‐K                                                                             1/15/2013
                         et al
2777 3:13‐cv‐00196‐K     Whitaker et al v. DePuy Orthopaedics Inc et                             1/15/2013
2778 3:13‐cv‐00201‐K     Morton v. DePuy Orthopaedics, Inc. et al                                1/15/2013
2779 3:13‐cv‐00202‐K     Hudson v. DePuy Orthopaedics, Inc. et al                                1/15/2013
2780 3:13‐cv‐00206‐K     Henry et al v. DePuy Orthopaedics, Inc. et                              1/16/2013
2781 3:13‐cv‐00210‐K     McDonald v. DePuy Orthopaedics, Inc. et al                              1/16/2013

2782 3:13‐cv‐00213‐K     Williams v. Johnson & Johnson et al                                     1/16/2013
                         Stewart et al v. Johnson & Johnson Services
2783 3:13‐cv‐00214‐K                                                                             1/16/2013
                         Inc et al
2784   3:13‐cv‐00222‐K   Barlow v. DePuy Orthopaedics, Inc. et al                                1/16/2013
2785   3:13‐cv‐00223‐K   Zeigler v. DePuy Orthopaedics, Inc. et al                               1/16/2013
2786   3:13‐cv‐00229‐K   Roland v. DePuy Orthopaedics, Inc. et al                                1/17/2013
2787   3:13‐cv‐00230‐K   Wallington v. DePuy Orthopaedics, Inc. et                               1/17/2013
2788   3:13‐cv‐00233‐K   Ozanich et al v. DePuy Orthopaedics, Inc. et                            1/17/2013
2789   3:13‐cv‐00236‐K   Smith v. Johnson & Johnson Services Inc et                              1/18/2013
2790   3:13‐cv‐00237‐K   Greer et al v. Johnson & Johnson Services                               1/18/2013
2791   3:13‐cv‐00238‐K   Shaw v. Johnson & Johnson Services Inc et                               1/18/2013
                         Kidwell v. Johnson & Johnson Services Inc
2792 3:13‐cv‐00239‐K                                                                             1/18/2013
                         et al
                         Fielder et al v. Johnson & Johnson Services
2793 3:13‐cv‐00240‐K                                                                             1/18/2013
                         Inc et al
2794   3:13‐cv‐00241‐K   Edwards et al v. Johnson & Johnson                                      1/18/2013
2795   3:13‐cv‐00242‐K   Carr v. Johnson & Johnson Services Inc et al                            1/18/2013
2796   3:13‐cv‐00246‐K   Muller v. DePuy Orthopaedics Inc et al                                  1/18/2013
2797   3:13‐cv‐00248‐K   Hannon et al v. DePuy Orthopaedics, Inc. et                             1/18/2013
2798   3:13‐cv‐00250‐K   Troiani v. DePuy Orthopaedics, Inc. et al                               1/18/2013
2799   3:13‐cv‐00251‐K   Wynne et al v. Johnson & Johnson et al                                  1/18/2013
2800   3:13‐cv‐00254‐K   Scurry v. DePuy Orthopaedics Inc et al                                  1/18/2013
2801   3:13‐cv‐00256‐K   Kelps v. DePuy Inc et al                                                1/20/2013
                         Kistreff v. Johnson & Johnson Services Inc
2802 3:13‐cv‐00257‐K                                                                             1/20/2013
                         et al
2803 3:13‐cv‐00258‐K     Doesburgh‐Michalski et al v. DePuy Inc et al                            1/20/2013
                         Ferguson‐Frey et al v. Johnson & Johnson
2804 3:13‐cv‐00259‐K                                                                             1/20/2013
                         Services Inc et al
2805 3:13‐cv‐00260‐K     Ballard et al v. DePuy Inc et al                                        1/20/2013
2806   3:13‐cv‐00261‐K   Rosson‐Russell v. DePuy Orthopaedics, Inc.                              1/21/2013
2807   3:13‐cv‐00264‐K   Bice v. DePuy Orthopaedic, Inc et al                                    1/21/2013
2808   3:13‐cv‐00267‐K   Houghton v. DePuy Orthopaedics, Inc. et al New York     6:12‐cv‐06691   1/22/2013
2809   3:13‐cv‐00268‐K   Gourdine et al v. DePuy Orthopaedics, Inc. New York     6:12‐cv‐06693   1/22/2013
2810 3:13‐cv‐00271‐K     Ellis v. DePuy Orthopaedics Inc et al                                   1/22/2013
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                         Page 75 of 206 PageID 43113

2811   3:13‐cv‐00274‐K   Reed v. DePuy Orthopaedics, Inc. et al                                         1/22/2013
2812   3:13‐cv‐00277‐K   Vernon v. DePuy Orthopaedics, Inc. et al                                       1/22/2013
2813   3:13‐cv‐00278‐K   Patterson v. DePuy Orthopaedics, Inc. et al                                    1/22/2013
2814   3:13‐cv‐00283‐K   Aguire v. Johnson & Johnson Services Inc et                                    1/23/2013
2815   3:13‐cv‐00284‐K   Stull et al v. DePuy Orthopaedics, Inc. et al                                  1/23/2013
2816   3:13‐cv‐00286‐K   Wright et al v. Johnson & Johnson Services                                     1/23/2013
2817 3:13‐cv‐00287‐K     Alvis et al v. Johnson & Johnson, Inc. et al                                   1/23/2013

2818 3:13‐cv‐00288‐K     Smith et al v. DePuy Orthopaedics, Inc. et al                                  1/23/2013
                         Barton v. Johnson & Johnson Services Inc et
2819 3:13‐cv‐00289‐K                                                                                    1/23/2013
                         al
                         Lansburg v. Johnson & Johnson Services Inc
2820 3:13‐cv‐00291‐K                                                                                    1/23/2013
                         et al
2821 3:13‐cv‐00292‐K     Miller et al v. Johnson & Johnson Services                                     1/23/2013
2822 3:13‐cv‐00293‐K     Hoeksema v. DePuy Orthopaedics, Inc. et al                                     1/23/2013
                         Ondishin v. Johnson & Johnson Services Inc
2823 3:13‐cv‐00294‐K                                                                                    1/23/2013
                         et al
2824 3:13‐cv‐00295‐K     Canine v. Johnson & Johnson Services Inc                                       1/23/2013
2825 3:13‐cv‐00296‐K     Megela et al v. DePuy Inc et al                                                1/23/2013
2826 3:13‐cv‐00298‐K     Young v. DePuy Inc et al                                                       1/23/2013
                                                                         California
2827 3:13‐cv‐00300‐K     Payne v. DePuy Orthopaedics, Inc. et al                        2:12‐cv‐03104   1/23/2013
                                                                         Eastern
2828 3:13‐cv‐00305‐K     Ramos v. DePuy Orthopaedics, Inc. et al                                        1/24/2013
2829 3:13‐cv‐00308‐K     Harvey v. DePuy Orthopaedics, Inc. et al                                       1/24/2013
2830 3:13‐cv‐00309‐K     McNulty v. DePuy Orthopaedics, Inc. et al       Minnesota      0:13‐cv‐00083   1/24/2013
2831 3:13‐cv‐00313‐K     Nabak v. DePuy Orthopaedics, Inc. et al                                        1/24/2013
2832 3:13‐cv‐00318‐K     Burgess et al v. Johnson & Johnson Services                                    1/24/2013
                         Delay et al v. Johnson & Johnson Services
2833 3:13‐cv‐00319‐K                                                                                    1/24/2013
                         Inc et al
2834   3:13‐cv‐00320‐K   Walker v. Johnson & Johnson Services Inc                                       1/24/2013
2835   3:13‐cv‐00321‐K   Stratton v. Johnson & Johnson Services Inc                                     1/24/2013
2836   3:13‐cv‐00323‐K   Pratt v. Johnson & Johnson Services Inc et                                     1/24/2013
2837   3:13‐cv‐00324‐K   Verna et al v. Johnson & Johnson Services                                      1/24/2013
                         Edwards v. Johnson & Johnson Services Inc
2838 3:13‐cv‐00325‐K                                                                                    1/24/2013
                         et al
2839   3:13‐cv‐00326‐K   Glay et al v. Johnson & Johnson Services Inc                                   1/24/2013
2840   3:13‐cv‐00327‐K   George et al v. Johnson & Johnson Services                                     1/24/2013
2841   3:13‐cv‐00328‐K   Clark v. Johnson & Johnson Services Inc et                                     1/24/2013
2842   3:13‐cv‐00329‐K   Frazier v. Johnson & Johnson Services Inc et                                   1/24/2013
2843   3:13‐cv‐00330‐K   Flynn et al v. Johnson & Johnson Services                                      1/24/2013
                         Dobie et al v. Johnson & Johnson Services
2844 3:13‐cv‐00331‐K                                                                                    1/24/2013
                         Inc et al
                         Moorman et al v. Johnson & Johnson
2845 3:13‐cv‐00332‐K                                                                                    1/24/2013
                         Services Inc et al
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20               Page 76 of 206 PageID 43114

                         LeBrun v. Johnson & Johnson Services Inc
2846 3:13‐cv‐00333‐K                                                                          1/25/2013
                         et al
2847 3:13‐cv‐00341‐K     Miller v. DePuy Orthopaedics, Inc. et al                             1/25/2013
2848 3:13‐cv‐00347‐K     Bain v. DePuy Orthopaedics, Inc. et al                               1/25/2013
2849 3:13‐cv‐00349‐K     Crandell v. DePuy Orthopaedics, Inc. et al                           1/25/2013
2850   3:13‐cv‐00350‐K   Spangler v. Johnson & Johnson Services Inc                           1/25/2013
2851   3:13‐cv‐00351‐K   Lyons et al v. Johnson & Johnson Services                            1/25/2013
2852   3:13‐cv‐00352‐K   Sparlin Jr. et al v. Johnson & Johnson                               1/25/2013
2853   3:13‐cv‐00353‐K   Stewart et al v. Johnson & Johnson Services                          1/25/2013
2854   3:13‐cv‐00354‐K   Hackbart et al v. Johnson & Johnson                                  1/25/2013
2855   3:13‐cv‐00356‐K   De Martinis et al v. Johnson & Johnson                               1/26/2013
2856   3:13‐cv‐00357‐K   Sorenson v. Johnson & Johnson Services Inc                           1/26/2013
2857   3:13‐cv‐00358‐K   Bellowe et al v. Johnson & Johnson Services                          1/26/2013
2858   3:13‐cv‐00359‐K   Maytanes et al v. Johnson & Johnson                                  1/26/2013
2859   3:13‐cv‐00360‐K   Bragg v. Johnson & Johnson Services Inc et                           1/26/2013
2860   3:13‐cv‐00361‐K   Ceniceros v. Johnson & Johnson Services                              1/26/2013
2861   3:13‐cv‐00362‐K   Swope v. Johnson & Johnson Services Inc et                           1/26/2013
2862   3:13‐cv‐00363‐K   Wollitz v. Johnson & Johnson Services Inc                            1/26/2013
2863   3:13‐cv‐00364‐K   Elliott et al v. Johnson & Johnson Services                          1/26/2013
2864   3:13‐cv‐00371‐K   Ferguson v. DePuy Orthopaedics, Inc. et al                           1/28/2013
2865   3:13‐cv‐00372‐K   Allen, Jr. v. DePuy Orthopaedics Inc et al                           1/28/2013
2866   3:13‐cv‐00375‐K   Haag v. DePuy Orthopaedics Inc et al                                 1/28/2013
2867   3:13‐cv‐00378‐K   Van Cleve v. Johnson & Johnson Services                              1/28/2013
2868   3:13‐cv‐00384‐K   Usher et al v. Johnson & Johnson Services                            1/29/2013
2869 3:13‐cv‐00385‐K     Hall v. Johnson & Johnson Services Inc et al                         1/29/2013
                         Inskeep v. Johnson & Johnson Services Inc
2870 3:13‐cv‐00387‐K                                                                          1/29/2013
                         et al
                         Robinson v. Johnson & Johnson Services Inc
2871 3:13‐cv‐00388‐K                                                                          1/29/2013
                         et al
2872 3:13‐cv‐00390‐K     Harris et al v. Johnson & Johnson Services                           1/29/2013
2873 3:13‐cv‐00392‐K     Ingram v. Johnson & Johnson Services Inc                             1/29/2013
2874 3:13‐cv‐00395‐K     Verheggen v. Johnson & Johnson Services                              1/29/2013
2875 3:13‐cv‐00398‐K     Holmes v. DePuy, Inc. et al                                          1/29/2013

2876 3:13‐cv‐00404‐K     RIVERA et al v. JOHNSON & JOHNSON et al New Jersey   3:12‐cv‐07765   1/29/2013
                         Hendrix v. Johnson & Johnson Services Inc
2877 3:13‐cv‐00408‐K                                                                          1/30/2013
                         et al
2878   3:13‐cv‐00409‐K   Gonzales et al v. Johnson & Johnson                                  1/30/2013
2879   3:13‐cv‐00410‐K   Mack v. Johnson & Johnson Services Inc et                            1/30/2013
2880   3:13‐cv‐00411‐K   Lawless v. Johnson & Johnson Services Inc                            1/30/2013
2881   3:13‐cv‐00412‐K   Tyler et al v. DePuy Orthopaedics Inc et al                          1/30/2013
2882   3:13‐cv‐00413‐K   Banks v. Johnson & Johnson Services Inc et                           1/30/2013
2883   3:13‐cv‐00415‐K   Bolton v. Johnson & Johnson Services Inc et                          1/30/2013
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                      Page 77 of 206 PageID 43115

2884 3:13‐cv‐00416‐K     Clauson et al v. Johnson & Johnson Services                                 1/30/2013
2885 3:13‐cv‐00417‐K     Cobb v. Johnson & Johnson Services Inc et                                   1/30/2013
                         Foster v. Johnson & Johnson Services Inc et
2886 3:13‐cv‐00418‐K                                                                                 1/30/2013
                         al
2887   3:13‐cv‐00419‐K   Franklin v. Johnson & Johnson Services Inc                                  1/30/2013
2888   3:13‐cv‐00424‐K   Barfield et al v. DePuy Orthopaedics, Inc. et                               1/30/2013
2889   3:13‐cv‐00425‐K   Selimi v. DePuy Orthopaedics, Inc. et al                                    1/30/2013
2890   3:13‐cv‐00426‐K   Pioli v. DePuy Orthopaedics, Inc. et al                                     1/30/2013
2891   3:13‐cv‐00433‐K   Hayes v. DePuy Orthopaedics, Inc. et al                                     1/30/2013
2892   3:13‐cv‐00435‐K   Kidney v. DePuy Orthopaedics, Inc. et al                                    1/30/2013
2893   3:13‐cv‐00437‐K   Sandberg v. DePuy Orthopaedics, Inc. et al                                  1/30/2013
2894   3:13‐cv‐00438‐K   Swift v. DePuy Orthopaedics, Inc. et al                                     1/30/2013
2895   3:13‐cv‐00440‐K   Valdez v. DePuy Orthopaedics, Inc. et al                                    1/30/2013
2896 3:13‐cv‐00441‐K     Wilburn v. DePuy Orthopaedics, Inc. et al                                   1/30/2013
2897 3:13‐cv‐00442‐K     Gurganus v. Johnson & Johnson Services                                      1/31/2013
2898 3:13‐cv‐00443‐K     Harvey v. Johnson & Johnson Services Inc                                    1/31/2013
2899 3:13‐cv‐00444‐K     Heinemann v. Johnson & Johnson Services                                     1/31/2013
                         Hawkins v. Johnson & Johnson Services Inc
2900 3:13‐cv‐00445‐K                                                                                 1/31/2013
                         et al
2901 3:13‐cv‐00446‐K     Bogenschutz v. Johnson & Johnson Services                                   1/31/2013
                         Hensley et al v. Johnson & Johnson Services
2902 3:13‐cv‐00447‐K                                                                                 1/31/2013
                         Inc et al
                         Heromin et al v. Johnson & Johnson
2903 3:13‐cv‐00448‐K                                                                                 1/31/2013
                         Services Inc et al
2904 3:13‐cv‐00450‐K     Ingram et al v. Johnson & Johnson Services                                  1/31/2013
                         Kiester v. Johnson & Johnson Services Inc
2905 3:13‐cv‐00451‐K                                                                                 1/31/2013
                         et al
                         Hill et al v. Johnson & Johnson Services Inc
2906 3:13‐cv‐00452‐K                                                                                 1/31/2013
                         et al
2907 3:13‐cv‐00456‐K     Davis v. Johnson & Johnson Services Inc et                                  1/31/2013
2908 3:13‐cv‐00457‐K     Prince v. DePuy Orthopaedics, Inc. et al                                    1/31/2013
2909 3:13‐cv‐00458‐K     King v. Johnson & Johnson Services Inc et al                                1/31/2013
2910 3:13‐cv‐00459‐K     Lawrence et al v. Johnson & Johnson                                         1/31/2013
2911 3:13‐cv‐00460‐K     Leverett et al v. Johnson & Johnson                                         1/31/2013
                         Martin et al v. Johnson & Johnson Services
2912 3:13‐cv‐00461‐K                                                                                 1/31/2013
                         Inc et al
2913   3:13‐cv‐00462‐K   McCormick et al v. Johnson & Johnson                                        1/31/2013
2914   3:13‐cv‐00464‐K   Sutton v. DePuy Orthopaedics, Inc. et al                                    1/31/2013
2915   3:13‐cv‐00467‐K   Hansbro v. DePuy Orthopaedics Inc et al                                     1/31/2013
2916   3:13‐cv‐00469‐K   Miller et al v. DePuy Orthopedics Inc et al                                 1/31/2013
2917   3:13‐cv‐00472‐K   Daniel Brogan et al v. DePuy Orthopaedics California        2:12‐cv‐08373   1/31/2013
2918   3:13‐cv‐00475‐K   Slade v. DePuy Orthopaedics, Inc. et al                                     1/31/2013
2919   3:13‐cv‐00478‐K   Hedgpeth et al v. DePuy Orthopaedics, Inc.                                  1/31/2013
2920   3:13‐cv‐00482‐K   Wilson v. DePuy Orthopaedics, Inc. et al                                    1/31/2013
2921   3:13‐cv‐00486‐K   Josephine Langhammer v. DePuy                California     2:12‐cv‐10981   1/31/2013
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                      Page 78 of 206 PageID 43116

2922 3:13‐cv‐00488‐K     Gross v. DePuy Orthopaedics Inc et al        California     2:13‐cv‐00063   1/31/2013
2923 3:13‐cv‐00489‐K     Shirley A Harper v. DePuy Orthopaedics Inc California       2:13‐cv‐00109   1/31/2013
2924 3:13‐cv‐00491‐K     McCarthy et al v. Johnson & Johnson                                         1/31/2013
                         Massey v. Johnson & Johnson Services Inc
2925 3:13‐cv‐00493‐K                                                                                 1/31/2013
                         et al
2926 3:13‐cv‐00494‐K     Calhoun et al v. Johnson & Johnson                                          1/31/2013
                         Woolever v. Johnson & Johnson Services
2927 3:13‐cv‐00495‐K                                                                                 1/31/2013
                         Inc et al
2928   3:13‐cv‐00496‐K   Kirkendall et al v. Johnson & Johnson                                       1/31/2013
2929   3:13‐cv‐00497‐K   Goffney v. Johnson & Johnson Services Inc                                   1/31/2013
2930   3:13‐cv‐00498‐K   Reeves v. Johnson & Johnson Services Inc                                    1/31/2013
2931   3:13‐cv‐00499‐K   McGilloway et al v. Johnson & Johnson                                       1/31/2013
2932   3:13‐cv‐00500‐K   Parry v. Johnson & Johnson Services Inc et                                  1/31/2013
2933   3:13‐cv‐00501‐K   Mathison v. Johnson & Johnson Services                                      1/31/2013
2934   3:13‐cv‐00502‐K   Rachal v. Johnson & Johnson Services Inc et                                 1/31/2013
2935   3:13‐cv‐00503‐K   Shepley v. Johnson & Johnson Services Inc                                   1/31/2013
2936   3:13‐cv‐00504‐K   Phillips et al v. Johnson & Johnson Services                                1/31/2013
2937   3:13‐cv‐00505‐K   Roberts et al v. Johnson & Johnson Services                                 1/31/2013
2938   3:13‐cv‐00506‐K   Sampson et al v. Johnson & Johnson                                          1/31/2013
2939   3:13‐cv‐00508‐K   Tanksley v. Johnson & Johnson Services Inc                                  1/31/2013
2940   3:13‐cv‐00509‐K   Griffin v. Johnson & Johnson Services Inc et                                1/31/2013
2941   3:13‐cv‐00510‐K   Benedict et al v. Johnson & Johnson                                         1/31/2013
2942   3:13‐cv‐00511‐K   Hand v. Johnson & Johnson Services Inc et                                   1/31/2013
2943   3:13‐cv‐00512‐K   Parks v. Johnson & Johnson Services Inc et                                  1/31/2013
2944   3:13‐cv‐00513‐K   O'Leary et al v. Johnson & Johnson Services                                 1/31/2013
2945   3:13‐cv‐00514‐K   Pohlman v. Johnson & Johnson Services,                                      1/31/2013
2946   3:13‐cv‐00515‐K   Ary et al v. Johnson & Johnson Services Inc                                 1/31/2013
                         Downey v. Johnson & Johnson Services Inc
2947 3:13‐cv‐00516‐K                                                                                 1/31/2013
                         et al
2948 3:13‐cv‐00517‐K     Goepfert et al v. Johnson & Johnson                                         1/31/2013
2949 3:13‐cv‐00518‐K     Falconer et al v. Johnson & Johnson                                         1/31/2013
                         Riley v. Johnson & Johnson Services Inc et
2950 3:13‐cv‐00519‐K                                                                                  2/1/2013
                         al
                         Carper et al v. Johnson & Johnson Services
2951 3:13‐cv‐00520‐K                                                                                  2/1/2013
                         Inc et al
2952   3:13‐cv‐00521‐K   Brush v. Johnson & Johnson Services Inc et                                   2/1/2013
2953   3:13‐cv‐00522‐K   Cesena et al v. Johnson & Johnson Services                                   2/1/2013
2954   3:13‐cv‐00523‐K   McMahon et al v. Johnson & Johnson                                           2/1/2013
2955   3:13‐cv‐00524‐K   Justus et al v. Johnson & Johnson Services                                   2/1/2013
                         Wortman v. Johnson & Johnson Services
2956 3:13‐cv‐00525‐K                                                                                  2/1/2013
                         Inc et al
2957   3:13‐cv‐00526‐K   Vest v. Johnson & Johnson Services Inc et al                                 2/1/2013
2958   3:13‐cv‐00527‐K   Tragale et al v. Johnson & Johnson Services                                  2/1/2013
2959   3:13‐cv‐00528‐K   Van Swaringen et al v. DePuy Orthopaedics                                    2/1/2013
2960   3:13‐cv‐00529‐K   Day v. DePuy Orthopaedics, Inc. et al                                        2/1/2013
2961   3:13‐cv‐00530‐K   Duran et al v. Johnson & Johnson Services                                    2/1/2013
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                    Page 79 of 206 PageID 43117

                         Jacobs et al v. Johnson & Johnson Services
2962 3:13‐cv‐00531‐K                                                                               2/1/2013
                         Inc et al
                         Tanner v. Johnson & Johnson Services Inc
2963 3:13‐cv‐00532‐K                                                                               2/1/2013
                         et al
                         Smith v. Johnson & Johnson Services Inc et
2964 3:13‐cv‐00533‐K                                                                               2/1/2013
                         al
                         Watson et al v. Johnson & Johnson Services
2965 3:13‐cv‐00535‐K                                                                               2/1/2013
                         Inc et al
                         Stiles v. Johnson & Johnson Services Inc et
2966 3:13‐cv‐00537‐K                                                                               2/1/2013
                         al
                         Turner et al v. DePuy Orthopaedics, Inc. et
2967 3:13‐cv‐00538‐K                                                                               2/1/2013
                         al
                         Cortinas et al v. Johnson & Johnson
2968 3:13‐cv‐00539‐K                                                                               2/1/2013
                         Services Inc et al
2969 3:13‐cv‐00540‐K     Mullens v. DePuy Orthopaedics, Inc. et al                                 2/1/2013
                         James v. Johnson & Johnson Services Inc et
2970 3:13‐cv‐00541‐K                                                                               2/1/2013
                         al
2971   3:13‐cv‐00543‐K   Ferguson v. Johnson & Johnson Services Inc                                2/1/2013
2972   3:13‐cv‐00545‐K   Thielbar et al v. Johnson & Johnson                                       2/1/2013
2973   3:13‐cv‐00547‐K   Wheeler et al v. Johnson & Johnson                                        2/1/2013
2974   3:13‐cv‐00548‐K   Thomas et al v. Johnson & Johnson Services                                2/1/2013
2975   3:13‐cv‐00549‐K   Rogers et al v. Johnson & Johnson Services                                2/1/2013
2976   3:13‐cv‐00551‐K   Pospisal v. Johnson & Johnson Services Inc                                2/1/2013
2977   3:13‐cv‐00552‐K   Richards v. Johnson & Johnson Services Inc                                2/1/2013
2978   3:13‐cv‐00553‐K   Richards et al v. Johnson & Johnson                                       2/1/2013
                         Miller et al v. Johnson & Johnson Services
2979 3:13‐cv‐00554‐K                                                                               2/1/2013
                         Inc et al
2980   3:13‐cv‐00555‐K   Gautreau et al v. Johnson & Johnson                                       2/1/2013
2981   3:13‐cv‐00556‐K   Hedgepeth, Sr. v. Johnson & Johnson                                       2/1/2013
2982   3:13‐cv‐00557‐K   Ferguson v. Johnson & Johnson Services Inc                                2/1/2013
2983   3:13‐cv‐00558‐K   Johnson v. Johnson & Johnson Services Inc                                 2/1/2013
2984   3:13‐cv‐00559‐K   Lemons v. Johnson & Johnson Services Inc                                  2/1/2013
                         Gray v. Johnson & Johnson Services Inc et
2985 3:13‐cv‐00560‐K                                                                               2/1/2013
                         al
                         Evans, et al v. DePuy Orthopaedics, Inc., et New York
2986 3:13‐cv‐00561‐K                                                               1:12‐cv‐01222   2/1/2013
                         al                                           Western
                         Wilkerson et al v. Johnson & Johnson
2987 3:13‐cv‐00562‐K                                                                               2/1/2013
                         Services Inc et al
2988 3:13‐cv‐00566‐K     Scheyd v. Johnson & Johnson Services Inc                                  2/1/2013
                         Marrietta et al v. Johnson & Johnson
2989 3:13‐cv‐00567‐K                                                                               2/1/2013
                         Services Inc et al
                         Gauer v. Johnson & Johnson Services Inc et
2990 3:13‐cv‐00568‐K                                                                               2/1/2013
                         al
                         Watson et al v. Johnson & Johnson Services
2991 3:13‐cv‐00569‐K                                                                               2/1/2013
                         Inc et al
2992 3:13‐cv‐00570‐K     Veneris v. Johnson & Johnson Services Inc                                 2/1/2013
       Case 3:11-md-02244-K Document 1103 Filed 05/05/20                      Page 80 of 206 PageID 43118

                       Graham v. Johnson & Johnson Services Inc
2993 3:13‐cv‐00571‐K                                                                                2/1/2013
                       et al
2994 3:13‐cv‐00572‐K   Rollo et al v. Johnson & Johnson Services                                    2/1/2013
                       Simpson et al v. Johnson & Johnson
2995 3:13‐cv‐00573‐K                                                                                2/1/2013
                       Services Inc et al
                       Jackson et al v. Johnson & Johnson Services
2996 3:13‐cv‐00574‐K                                                                                2/1/2013
                       Inc et al
2997 3:13‐cv‐00578‐K   Van Landingham v. DePuy Orthopaedics,                                        2/4/2013
2998 3:13‐cv‐00591‐K   Rada v. DePuy Orthopaedics, Inc. et al                                       2/5/2013

2999 3:13‐cv‐00592‐K   Owens v. DePuy Orthopaedics, Inc. et al                                      2/5/2013

3000 3:13‐cv‐00594‐K   Lake v. DePuy Orthopaedics, Inc. et al                                       2/5/2013

3001 3:13‐cv‐00596‐K   Slis, Jr. v. DePuy Orthopaedics, Inc. et al                                  2/5/2013

3002 3:13‐cv‐00600‐K   Dillard v. DePuy Orthopaedics, Inc.                                          2/5/2013

3003 3:13‐cv‐00603‐K   Liss v. DePuy Orthopaedics, Inc. et al                                       2/5/2013

3004 3:13‐cv‐00604‐K   DiFeo v. DePuy Orthopaedics, Inc. et al                                      2/5/2013

3005 3:13‐cv‐00610‐K   Head v. DePuy Orthopaedics, Inc. et al                                       2/6/2013

3006 3:13‐cv‐00613‐K   Muzquiz v. DePuy Orthopaedics, Inc. et al       Minnesota    0:13‐cv‐00172   2/6/2013

3007 3:13‐cv‐00621‐K   Adkins v. DePuy Orthopaedics, Inc. et al                                     2/6/2013

3008 3:13‐cv‐00625‐K   Mickey v. DePuy Orthopaedics, Inc. et al                                     2/6/2013

3009 3:13‐cv‐00627‐K   Silva et al v. DePuy Orthopaedics, Inc. et al                                2/7/2013

3010 3:13‐cv‐00631‐K   Johnson v. DePuy Orthopaedics, Inc. et al                                    2/7/2013
                       Grossman et al v. Johnson & Johnson
3011 3:13‐cv‐00633‐K                                                                                2/7/2013
                       Services Inc et al
                       Wright v. Johnson & Johnson Services Inc
3012 3:13‐cv‐00634‐K                                                                                2/7/2013
                       et al
                       Ortiz v. Johnson & Johnson Services Inc et
3013 3:13‐cv‐00635‐K                                                                                2/7/2013
                       al
                       Lent et al v. Johnson & Johnson Services Inc
3014 3:13‐cv‐00637‐K                                                                                2/7/2013
                       et al
                       Browning et al v. Johnson & Johnson
3015 3:13‐cv‐00638‐K                                                                                2/7/2013
                       Services Inc et al
                       Trandem et al v. Johnson & Johnson
3016 3:13‐cv‐00639‐K                                                                                2/7/2013
                       Services Inc et al
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                       Page 81 of 206 PageID 43119

                         McCoy v. Johnson & Johnson Services Inc
3017 3:13‐cv‐00640‐K                                                                                   2/7/2013
                         et al
3018   3:13‐cv‐00644‐K   Ridge v. DePuy Orthopaedics, Inc. et al                                       2/7/2013
3019   3:13‐cv‐00645‐K   Mangarella v. DePuy Orthopaedics Inc et al                                    2/7/2013
3020   3:13‐cv‐00647‐K   Bohling et al v. DePuy, Inc. et al                                            2/7/2013
3021   3:13‐cv‐00648‐K   Qualls, Jr. v. DePuy Orthoapedics Inc et al                                   2/7/2013
3022   3:13‐cv‐00649‐K   Miller v. DePuy Orthopaedics Inc et al                                        2/7/2013
3023   3:13‐cv‐00650‐K   Shelkett et al v. Johnson & Johnson et al       Maryland     1:12‐cv‐03788    2/7/2013
3024   3:13‐cv‐00652‐K   Gibbons et al v. Johnson & Johnson, Inc. et     Maryland     1:13‐cv‐00076    2/7/2013
3025   3:13‐cv‐00654‐K   Apicella et al v. Johnson & Johnson, Inc. et    Maryland     1:13‐cv‐00077    2/7/2013
3026   3:13‐cv‐00655‐K   Gilden et al v. Johnson & Johnson, Inc. et al   Maryland     1:13‐cv‐00078    2/7/2013
3027   3:13‐cv‐00659‐K   Brown v. DePuy Orthopaedics, Inc. et al                                       2/8/2013
3028   3:13‐cv‐00664‐K   Mandry v. DePuy Orthopaedics Inc et al                                        2/8/2013
3029   3:13‐cv‐00665‐K   Hines et al v. DePuy Orthopaedics Inc et al                                   2/8/2013
3030 3:13‐cv‐00667‐K     Reddick v. DePuy Orthopaedics Inc et al                                       2/8/2013

3031 3:13‐cv‐00668‐K     Jerde v. DePuy Orthopaedics, Inc. et al                                       2/8/2013
                         Levinson v. Johnson & Johnson Services, Inc California
3032 3:13‐cv‐00672‐K                                                                  3:13‐cv‐00020    2/8/2013
                         et al                                       Northern
3033 3:13‐cv‐00673‐K     Rendino v. DePuy Inc. et al                                                   2/9/2013
3034 3:13‐cv‐00675‐K     Bartenetti v. DePuy Orthopaedics Inc et al                                   2/10/2013
3035 3:13‐cv‐00676‐K     Moseley v. DePuy Orthopaedics Inc et al                                      2/10/2013
3036 3:13‐cv‐00677‐K     Corazza et al v. DePuy Inc. et al                                            2/10/2013
                         Dauley et al v. DePuy Orthopaedics, Inc. et
3037 3:13‐cv‐00682‐K                                                                                  2/11/2013
                         al
3038 3:13‐cv‐00684‐K     Anfinson v. DePuy Orthopaedics, Inc. et al      Minnesota    0:12‐cv‐02134   2/11/2013
3039 3:13‐cv‐00685‐K     Saylor v. DePuy Orthopaedics, Inc. et al                                     2/11/2013
                         Hannon v. Johnson & Johnson Services Inc
3040 3:13‐cv‐00686‐K                                                                                  2/11/2013
                         et al
3041 3:13‐cv‐00688‐K     Newman et al v. Johnson & Johnson                                            2/11/2013
3042 3:13‐cv‐00689‐K     Kruse et al v. Johnson & Johnson Services,                                   2/11/2013
3043 3:13‐cv‐00690‐K     Bugg et al v. Johnson & Johnson Services,                                    2/11/2013
                         Fulton v. Johnson & Johnson Services Inc et
3044 3:13‐cv‐00693‐K                                                                                  2/11/2013
                         al
3045 3:13‐cv‐00694‐K     Lewis et al v. DePuy, Inc. et al                                             2/12/2013

3046 3:13‐cv‐00695‐K     Wood v. DePuy Orthopaedics, Inc. et al                                       2/12/2013
                         McDonald et al v. DePuy Orthopaedics Inc
3047 3:13‐cv‐00697‐K                                                                                  2/12/2013
                         et al
                         Laughridge v. Johnson & Johnson Services,
3048 3:13‐cv‐00698‐K                                                                                  2/12/2013
                         Inc et al
3049 3:13‐cv‐00700‐K     Netters v. Johnson & Johnson Services, Inc.                                  2/12/2013
3050 3:13‐cv‐00708‐K     Krum v. DePuy Orthopaedics, Inc. et al                                       2/12/2013
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                        Page 82 of 206 PageID 43120

3051 3:13‐cv‐00713‐K     Husarenko v. DePuy Orthopaedics, Inc. et al                                   2/12/2013
3052 3:13‐cv‐00716‐K     Billings v. DePuy Orthopaedics, Inc. et al                                    2/13/2013
3053 3:13‐cv‐00717‐K     Thomas et al v. DePuy Orthopaedics, Inc. et                                   2/13/2013
3054 3:13‐cv‐00718‐K     Keller et al v. DePuy Orthopaedics, Inc. et al                                2/13/2013
                         Stevenson et al v. Johnson & Johnson, Inc.
3055 3:13‐cv‐00720‐K                                                Maryland           1:13‐cv‐00085   2/13/2013
                         et al
3056 3:13‐cv‐00721‐K     Elwell v. DePuy Inc et al                                                     2/13/2013
3057 3:13‐cv‐00727‐K     Ozcan v. DePuy Orthapedics Inc et al                                          2/13/2013
3058 3:13‐cv‐00731‐K     Goodbred et al v. DePuy Orthopaedics Inc                                      2/14/2013
3059 3:13‐cv‐00738‐K     Bydal v. DePuy International Limited et al                                    2/14/2013
3060   3:13‐cv‐00743‐K   Taylor v. DePuy Orthopaedics, Inc. et al                                      2/14/2013
3061   3:13‐cv‐00748‐K   Marlowe v. Johnson & Johnson Services Inc                                     2/15/2013
3062   3:13‐cv‐00749‐K   Lane v. DePuy Orthopaedics, Inc. et al                                        2/15/2013
3063   3:13‐cv‐00757‐K   Pettiford v. DePuy Orthopaedics, Inc. et al                                   2/15/2013
3064   3:13‐cv‐00761‐K   Harmon v. DePuy Orthopaedics, Inc. et al                                      2/15/2013
3065 3:13‐cv‐00765‐K     Hilton v. DePuy Orthopaedics, Inc. et al                                      2/15/2013
3066 3:13‐cv‐00767‐K     Gann et al v. DePuy Orthopaedics Inc et al                                    2/15/2013
3067 3:13‐cv‐00772‐K     Nordt v. DePuy Orthopaedics, Inc. et al          Missouri     4:13‐cv‐00191   2/15/2013
3068 3:13‐cv‐00773‐K     Russo v. DePuy Orthopaedics, Inc. et al          Kentucky     3:11‐cv‐00649   2/15/2013
3069 3:13‐cv‐00780‐K     Davis v. DePuy Orthopaedics, Inc. et al                                       2/18/2013
3070 3:13‐cv‐00781‐K     McCutcheon et al v. DePuy Orthopaedics,                                       2/18/2013
                         Rodeheaver v. DePuy Orthopaedics, Inc. et
3071 3:13‐cv‐00786‐K                                                                                   2/19/2013
                         al
3072 3:13‐cv‐00787‐K     Inabinet et al v. DePuy Orthopaedics Inc et                                   2/19/2013
3073 3:13‐cv‐00793‐K     Bailey v. DePuy Orthopaedic, Inc et al                                        2/19/2013
                         Himan et al v. DePuy Orthopaedics, Inc. et
3074 3:13‐cv‐00794‐K                                                                                   2/19/2013
                         al
3075 3:13‐cv‐00797‐K     McLane v. Johnson & Johnson Services Inc                                      2/19/2013
                         Donnelly et al v. Johnson & Johnson
3076 3:13‐cv‐00798‐K                                                                                   2/19/2013
                         Services Inc et al
3077 3:13‐cv‐00802‐K     Peterson v. DePuy Orthopaedics, Inc. et al                                    2/19/2013
3078   3:13‐cv‐00805‐K   Hechtman v. DePuy Orthopaedics, Inc. et al                                    2/19/2013
3079   3:13‐cv‐00810‐K   Goodwin v. DePuy Orthopaedics, Inc. et al                                     2/20/2013
3080   3:13‐cv‐00813‐K   Ricks‐Cook v. Johnson & Johnson Services,                                     2/20/2013
3081   3:13‐cv‐00815‐K   Anderson v. DePuy Orthopaedics, Inc. et al                                    2/20/2013
3082   3:13‐cv‐00816‐K   MacCartney v. Johnson & Johnson Services                                      2/20/2013
3083 3:13‐cv‐00818‐K     Kunkel v. DePuy Orthopaedics, Inc. et al                                      2/20/2013

3084 3:13‐cv‐00820‐K     Brelje v. DePuy Orthopaedics, Inc. et al                                      2/20/2013
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                     Page 83 of 206 PageID 43121

3085   3:13‐cv‐00821‐K   Randolph v. DePuy Orthopaedics, Inc. et al                                 2/20/2013
3086   3:13‐cv‐00822‐K   Hirsch v. DePuy Orthopaedics, Inc. et al                                   2/20/2013
3087   3:13‐cv‐00824‐K   McKenzie v. DePuy Orthopaedics, Inc. et al                                 2/20/2013
3088   3:13‐cv‐00826‐K   Saatoff v. DePuy Orthopaedics, Inc. et al                                  2/20/2013
3089   3:13‐cv‐00827‐K   McGriff v. DePuy Orthopaedics, Inc. et al                                  2/20/2013
3090   3:13‐cv‐00828‐K   Churchill v. DePuy Orthopaedics, Inc. et al                                2/20/2013
3091 3:13‐cv‐00834‐K     Nelson v. DePuy Orthopaedics, Inc. et al                                   2/20/2013
                         Joe Ferrara et al v. DePuy Orthopaedics Inc California
3092 3:13‐cv‐00836‐K                                                                2:13‐cv‐00593   2/21/2013
                         et al                                       Central
                                                                     Florida
3093 3:13‐cv‐00837‐K     Woodside v. DePuy Orthopaedics, Inc. et al                 9:13‐cv‐80051   2/21/2013
                                                                     Southern
3094 3:13‐cv‐00839‐K     Ensley et al v. Johnson & Johnson Inc et al                                2/21/2013
3095 3:13‐cv‐00844‐K     Finkelstein et al v. DePuy Inc et al                                       2/21/2013
3096 3:13‐cv‐00850‐K     Riley v. DePuy Orthoapedics Inc et al                                      2/22/2013
                         Cunningham v. DePuy Orthopaedics, Inc. et New York
3097 3:13‐cv‐00863‐K                                                                1:13‐cv‐00123   2/25/2013
                         al                                        Western
                                                                   New York
3098 3:13‐cv‐00864‐K     Hoch v. DePuy Orthopaedics, Inc. et al                     1:13‐cv‐00117   2/25/2013
                                                                   Western
3099 3:13‐cv‐00870‐K     Fisher v. DePuy Orthopaedics Inc et al                                     2/25/2013
                                                                   New York
3100 3:13‐cv‐00873‐K     Horton v. Depuy Orthopaedics, Inc. et al                   2:13‐cv‐00671   2/25/2013
                                                                   Eastern
3101 3:13‐cv‐00884‐K     Arneson v. DePuy Orthopaedics, Inc. et al                                  2/26/2013
3102 3:13‐cv‐00886‐K     Vinzani et al v. DePuy Orthopaedics, Inc. et                               2/26/2013
3103 3:13‐cv‐00887‐K     Segarini v. DePuy Orthopaedics, Inc. et al                                 2/26/2013
3104 3:13‐cv‐00891‐K     Zenker et al v. DePuy Orthopaedics Inc et al                               2/26/2013
3105 3:13‐cv‐00896‐K     Cousar v. DePuy Orthopaedics, Inc. et al                                   2/27/2013
3106 3:13‐cv‐00900‐K     Prudenti v. DePuy Orthopaedics Inc et al                                   2/27/2013
3107 3:13‐cv‐00907‐K     Perkins v. DePuy Orthopaedics, Inc. et al                                  2/28/2013
3108 3:13‐cv‐00910‐K     Watts v. DePuy Orthopaedics, Inc., et al                                   2/28/2013
3109 3:13‐cv‐00911‐K     Bowman v. DePuy Orthopaedics, Inc., et al                                  2/28/2013
3110 3:13‐cv‐00919‐K     Luse v. Johnson & Johnson et al                                            2/28/2013
                         Hartley et al v. DePuy Orthopaedics, Inc. et
3111 3:13‐cv‐00926‐K                                                                                 3/1/2013
                         al
3112 3:13‐cv‐00928‐K     Blunt v. Johnson & Johnson Services, Inc. et                                3/1/2013
                         Rollinger et al v. DePuy Orthopaedics Inc et
3113 3:13‐cv‐00929‐K                                                                                 3/1/2013
                         al
3114 3:13‐cv‐00930‐K     Lipsky v. DePuy Orthopaedics, Inc. et al                                    3/1/2013
3115 3:13‐cv‐00932‐K     Dowd v. DePuy Orthopaedics, Inc. et al                                      3/1/2013
3116 3:13‐cv‐00934‐K     Bloemer v. DePuy Orthopaedics Inc et al                                     3/1/2013
                         Miller v. Johnson & Johnson Services Inc et
3117 3:13‐cv‐00936‐K                                                                                 3/1/2013
                         al
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                      Page 84 of 206 PageID 43122

3118 3:13‐cv‐00937‐K     Aguilar et al v. Johnson & Johnson Services,                                 3/1/2013
3119 3:13‐cv‐00949‐K     Gerber et al v. DePuy Orthopaedics, Inc. et Ohio Northern   1:11‐dp‐21300    3/4/2013
                         Chambers et al v. Johnson & Johnson
3120 3:13‐cv‐00951‐K                                                                                  3/4/2013
                         Services, Inc. et al
                         Vaccaro v. Johnson & Johnson Services, Inc.
3121 3:13‐cv‐00953‐K                                                                                  3/4/2013
                         et al
                         Dwyer et al v. Johnson & Johnson Services,
3122 3:13‐cv‐00955‐K                                                                                  3/4/2013
                         Inc. et al
3123 3:13‐cv‐00958‐K     Allman v. DePuy Orthopaedics, Inc. et al       Minnesota    0:13‐cv‐00174    3/4/2013

3124 3:13‐cv‐00964‐K     Barnes et al v. Johnson & Johnson, Inc. et al Maryland      1:13‐cv‐00049    3/5/2013
                         Dowden v. Johnson & Johnson Services Inc
3125 3:13‐cv‐00968‐K                                                                                  3/5/2013
                         et al
                                                                        Alabama
3126 3:13‐cv‐00973‐K     Hennessey v. Johnson & Johnson Inc et al                    2:12‐cv‐02499    3/5/2013
                                                                        Northern
3127   3:13‐cv‐00975‐K   Robtoy et al v. Johnson & Johnson Services,                                  3/5/2013
3128   3:13‐cv‐00976‐K   Conrad v. Johnson & Johnson Services, Inc.                                   3/5/2013
3129   3:13‐cv‐00977‐K   Powell et al v. DePuy Orthopaedics Inc et al                                 3/5/2013
3130   3:13‐cv‐00981‐K   McDonald v. DePuy Orthopaedics, Inc., et Minnesota          0:13‐cv‐00300    3/5/2013
3131   3:13‐cv‐00996‐K   Sharpe et al v. DePuy Orthopaedics, Inc et                                   3/6/2013
                         Zimmerman v. DePuy Orthopaedics Inc et
3132 3:13‐cv‐00998‐K                                                                                  3/6/2013
                         al
3133   3:13‐cv‐00999‐K   Neal v. DePuy Orthopaedics, Inc. et al                                       3/6/2013
3134   3:13‐cv‐01002‐K   Flint et al v. Johnson & Johnson Services Inc                                3/7/2013
3135   3:13‐cv‐01011‐K   Giovengo et al v. Johnson & Johnson                                          3/8/2013
3136   3:13‐cv‐01012‐K   Brady v. Johnson & Johnson Services, Inc.                                    3/8/2013
3137   3:13‐cv‐01016‐K   Englehorn v. DePuy Orthopaedics, Inc. et al                                  3/8/2013
3138   3:13‐cv‐01019‐K   Race v. DePuy Orthoapedics Inc et al                                         3/8/2013
3139   3:13‐cv‐01020‐K   Scullin v. DePuy Orthopaedics, Inc. et al                                    3/8/2013
3140   3:13‐cv‐01021‐K   Terlaak‐Smith v. DePuy Orthopaedics, Inc.                                    3/8/2013
                         Hart v. Johnson & Johnson Services, Inc. et
3141 3:13‐cv‐01024‐K                                                                                  3/8/2013
                         al
3142   3:13‐cv‐01025‐K   Corbett v. Johnson & Johnson Services, Inc.                                  3/8/2013
3143   3:13‐cv‐01026‐K   Carter v. DePuy Orthopaedics, Inc. et al                                     3/8/2013
3144   3:13‐cv‐01027‐K   Thibodeau et al v. Johnson & Johnson                                         3/8/2013
3145   3:13‐cv‐01028‐K   Bevins v. Johnson & Johnson Services, Inc.                                   3/8/2013
3146   3:13‐cv‐01029‐K   Falvo v. Johnson & Johnson Services, Inc. et                                 3/8/2013
3147   3:13‐cv‐01031‐K   Via et al v. Johnson & Johnson Services, Inc.                                3/8/2013
3148   3:13‐cv‐01036‐K   Gilliam et al v. Johnson & Johnson Services,                                3/11/2013
                         D'Orlando v. Johnson & Johnson Services,
3149 3:13‐cv‐01037‐K                                                                                 3/11/2013
                         Inc. et al
3150 3:13‐cv‐01051‐K     Hurd v. Dupuy Orthopaedics, Inc. et al                                      3/11/2013
3151 3:13‐cv‐01053‐K     Montgomery et al v. DePuy Orthopaedics,                                     3/11/2013
3152 3:13‐cv‐01059‐K     Seagreaves et al v. DePuy Orthopaedics Inc                                  3/12/2013
3153 3:13‐cv‐01063‐K     Fick et al v. DePuy Orthopaedics, Inc. et al                                3/12/2013
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                     Page 85 of 206 PageID 43123

3154   3:13‐cv‐01066‐K   Gilbane et al v. DePuy Orthopaedics, Inc. et Rhode Island   1:12‐cv‐00916   3/12/2013
3155   3:13‐cv‐01068‐K   Edsall et al v. DePuy Orthopaedics, Inc. et al                              3/12/2013
3156   3:13‐cv‐01069‐K   Smart v. DePuy Orthopaedics, Inc. et al                                     3/12/2013
3157   3:13‐cv‐01070‐K   Galm v. DePuy Orthopaedics, Inc. et al                                      3/12/2013
3158   3:13‐cv‐01071‐K   Aoki v. Johnson & Johnson Services, Inc. et USCA5           16‐11056        3/13/2013
3159   3:13‐cv‐01073‐K   Ford et al v. Johnson & Johnson Services,                                   3/13/2013
3160   3:13‐cv‐01074‐K   Solano vs. Depuy Orthopaedics Inc et al                                     3/13/2013
3161   3:13‐cv‐01078‐K   Card et al v. DePuy Orthopaedics, Inc. et al                                3/13/2013
3162   3:13‐cv‐01079‐K   Hearn v. DePuy Orthopaedics Inc et al                                       3/13/2013
3163   3:13‐cv‐01081‐K   Blick v. Johnson & Johnson Services, Inc. et                                3/13/2013
3164   3:13‐cv‐01087‐K   Alfortish v. Johnson & Johnson Services,                                    3/13/2013
3165   3:13‐cv‐01088‐K   Oakes v. Johnson & Johnson Services, Inc.,                                  3/13/2013
3166   3:13‐cv‐01092‐K   Mahoney v. DePuy Orthopaedics, Inc. et al                                   3/14/2013
                         Paquin et al v. DePuy Orthopaedics, Inc. et
3167 3:13‐cv‐01094‐K                                                                                 3/14/2013
                         al
                                                                        Michigan
3168 3:13‐cv‐01099‐K     Patton v. DePuy Orthopaedics, Inc. et al                    2:13‐cv‐10502   3/14/2013
                                                                        Eastern
3169 3:13‐cv‐01101‐K     Walton et al v. DePuy Inc et al                                             3/14/2013
3170 3:13‐cv‐01103‐K     Hillbourne v. Johnson & Johnson Services,                                   3/15/2013
                         Sills v. Johnson & Johnson Services, Inc. et
3171 3:13‐cv‐01104‐K                                                                                 3/15/2013
                         al
3172 3:13‐cv‐01105‐K     Pender v. Johnson & Johnson Services, Inc.                                  3/15/2013
                         Cuneo et al v. DePuy Orthopaedics, Inc. et
3173 3:13‐cv‐01106‐K                                                                                 3/15/2013
                         al
                         Franklin et al v. Johnson & Johnson
3174 3:13‐cv‐01107‐K                                                                                 3/15/2013
                         Services, Inc. et al
3175 3:13‐cv‐01109‐K     Branch v. Johnson & Johnson Services, Inc.                                  3/15/2013
3176 3:13‐cv‐01110‐K     Murray v. Johnson & Johnson Services Inc                                    3/15/2013
                         Kupscznk et al v. Johnson & Johnson
3177 3:13‐cv‐01112‐K                                                                                 3/15/2013
                         Services, Inc. et al
3178 3:13‐cv‐01113‐K     Coatney v. Johnson & Johnson Services,                                      3/15/2013
3179 3:13‐cv‐01114‐K     Finch et al v. DePuy Orthopaedics, Inc. et al                               3/15/2013
                         Caldwell v. Johnson & Johnson Services,
3180 3:13‐cv‐01115‐K                                                                                 3/15/2013
                         Inc. et al
3181 3:13‐cv‐01125‐K     Jenkins v. DePuy Inc et al                                                  3/17/2013
3182 3:13‐cv‐01126‐K     Fantini et al v. DePuy Inc et al                                            3/17/2013
3183 3:13‐cv‐01127‐K     Bennett v. DePuy Inc et al                                                  3/17/2013
3184   3:13‐cv‐01128‐K   Olszewski v. DePuy Inc et al                                                3/17/2013
3185   3:13‐cv‐01129‐K   Jensen v. DePuy Inc et al                                                   3/17/2013
3186   3:13‐cv‐01132‐K   Stevenson v. DePuy Orthopaedics Inc et al                                   3/18/2013
3187   3:13‐cv‐01134‐K   Laport et al v. DePuy Orthopaedics, Inc. et                                 3/18/2013
3188   3:13‐cv‐01136‐K   Volski et al v. DePuy Orthopaedics Inc et al                                3/18/2013
3189   3:13‐cv‐01139‐K   Fery et al v. DePuy Orthopaedics, Inc. et al                                3/18/2013
3190   3:13‐cv‐01141‐K   Ross v. DePuy Orthopaedics, Inc. et al                                      3/18/2013
3191   3:13‐cv‐01142‐K   Stransky v. DePuy Orthopaedics, Inc. et al                                  3/18/2013
3192   3:13‐cv‐01143‐K   Bolin v. DePuy Orthopaedics, Inc. et al                                     3/18/2013
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                         Page 86 of 206 PageID 43124

                         Richard Robidoux et al v. DePuy               California
3193 3:13‐cv‐01153‐K                                                                    2:13‐cv‐00839   3/19/2013
                         Orthopaedics, Inc. et al                      Central
3194 3:13‐cv‐01154‐K     Wayne Lally et al v. DePuy Orthopaedics       California       2:13‐cv‐00841   3/19/2013
                         Joel Vanscoy et al v. DePuy Orthopaedics      California
3195 3:13‐cv‐01156‐K                                                                    2:13‐cv‐01361   3/19/2013
                         Inc et al                                     Central
3196 3:13‐cv‐01158‐K     Flowers v. DePuy Orthopaedics, Inc. et al                                      3/19/2013
3197 3:13‐cv‐01166‐K     Pawlowicz v. DePuy Orthopaedics, Inc. et al                                    3/19/2013
3198 3:13‐cv‐01167‐K     Hardy et al v. DePuy Orthopaedics, Inc. et                                     3/19/2013
3199 3:13‐cv‐01169‐K     Schwarz v. DePuy Orthopaedics, Inc. et al                                      3/19/2013

3200 3:13‐cv‐01170‐K     Kotuski v. DePuy Orthopaedics, Inc. et al                                      3/19/2013
                         Winkelmeyer et al v. DePuy Orthopedics,       Missouri
3201 3:13‐cv‐01172‐K                                                                    2:13‐cv‐04058   3/19/2013
                         Inc. et al                                    Western
3202 3:13‐cv‐01177‐K     Borghese v. DePuy Orthopaedics, Inc. et al                                     3/20/2013

3203 3:13‐cv‐01178‐K     Redmann v. DePuy Orthopaedics, Inc. et al                                      3/20/2013
3204 3:13‐cv‐01183‐K     Morris et al v. Johnson & Johnson Services                                     3/20/2013
                         Smith et al v. Johnson & Johnson Services,
3205 3:13‐cv‐01184‐K                                                                                    3/20/2013
                         Inc. et al
3206 3:13‐cv‐01186‐K     Rich v. Johnson & Johnson Services, Inc. et                                    3/20/2013
3207 3:13‐cv‐01187‐K     Quinn v. Johnson & Johnson Services, Inc.                                      3/20/2013
                         Antepenko et al v. Johnson & Johnson
3208 3:13‐cv‐01190‐K                                                                                    3/20/2013
                         Services, Inc. et al
3209 3:13‐cv‐01204‐K     Bowlin v. DePuy Orthopaedics, Inc. et al                                       3/21/2013

3210 3:13‐cv‐01207‐K     Solis v. DePuy Orthopaedics, Inc. et al                                        3/22/2013
3211 3:13‐cv‐01208‐K     Gates et al v. Johnson & Johnson Services,                                     3/22/2013
3212 3:13‐cv‐01209‐K     Clark v. Johnson & Johnson Services, Inc. et                                   3/22/2013
3213 3:13‐cv‐01212‐K     Capshaw et al v. Johnson & Johnson                                             3/22/2013
                         Clarke et al v. Johnson & Johnson Services,
3214 3:13‐cv‐01213‐K                                                                                    3/22/2013
                         Inc. et al
3215   3:13‐cv‐01215‐K   Jones, III v. DePuy Orthopaedics, Inc. et al                                   3/22/2013
3216   3:13‐cv‐01217‐K   Falcone et al v. Johnson & Johnson                                             3/22/2013
3217   3:13‐cv‐01218‐K   Best v. Johnson & Johnson Services, Inc. et                                    3/22/2013
3218   3:13‐cv‐01219‐K   Klekot v. DePuy Orthopaedics, Inc. et al                                       3/22/2013
3219   3:13‐cv‐01222‐K   Santos v. Johnson & Johnson Services, Inc.                                     3/22/2013
3220   3:13‐cv‐01230‐K   Jones v. DePuy Orthopaedics, Inc., et al     North Carolina    1:13‐cv‐00184   3/22/2013
3221   3:13‐cv‐01244‐K   Michalski et al v. DePuy Orthopaedics, Inc.                                    3/25/2013
3222   3:13‐cv‐01246‐K   McCoy v. DePuy Orthopaedics, Inc. et al                                        3/25/2013
3223   3:13‐cv‐01247‐K   Ford v. DePuy Orthopaedics Inc et al                                           3/25/2013
3224   3:13‐cv‐01249‐K   Derouin et al v. Johnson & Johnson                                             3/26/2013
                         Stuart v. Johnson & Johnson Services, Inc.
3225 3:13‐cv‐01250‐K                                                                                    3/26/2013
                         et al
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                      Page 87 of 206 PageID 43125

                         Bauer v. Johnson & Johnson Services, Inc.
3226 3:13‐cv‐01251‐K                                                                                    3/26/2013
                         et al
3227   3:13‐cv‐01252‐K   McNeely et al v. Johnson & Johnson                                             3/26/2013
3228   3:13‐cv‐01254‐K   Farris v. Johnson & Johnson Services, Inc. et                                  3/26/2013
3229   3:13‐cv‐01256‐K   Enriquez v. DePuy Orthopaedics, Inc. et al                                     3/26/2013
3230   3:13‐cv‐01259‐K   Plimpton v. DePuy Orthopaedics, Inc. et al                                     3/26/2013
3231   3:13‐cv‐01263‐K   Weldon et al v. DePuy Orthopaedics Inc et                                      3/27/2013
3232   3:13‐cv‐01264‐K   Oot v. DePuy Orthopaedics, Inc. et al                                          3/27/2013
3233 3:13‐cv‐01267‐K     Twine v. DePuy Orthopaedics Inc et al                                          3/27/2013
3234   3:13‐cv‐01273‐K   Thatch et al v. Johnson & Johnson Services                                     3/27/2013
3235   3:13‐cv‐01281‐K   Tillery et al v. Johnson & Johnson Services,                                   3/28/2013
3236   3:13‐cv‐01282‐K   Bess v. Johnson & Johnson Services, Inc. et                                    3/28/2013
3237   3:13‐cv‐01283‐K   Bush et al v. Johnson & Johnson Services,                                      3/28/2013
3238   3:13‐cv‐01284‐K   Kerr v. DePuy Orthopaedics, Inc., et al                                        3/28/2013
3239   3:13‐cv‐01285‐K   Gish v. Johnson & Johnson Services, Inc. et                                    3/28/2013
3240   3:13‐cv‐01286‐K   Lucas v. DePuy Orthopaedics, Inc. et al                                        3/28/2013
                         Sullivan v. Johnson & Johnson Services, Inc.
3241 3:13‐cv‐01287‐K                                                                                    3/28/2013
                         et al
3242 3:13‐cv‐01289‐K     Stokes et al v. Johnson & Johnson Services,                                    3/28/2013
3243 3:13‐cv‐01291‐K     Belton v. DePuy Orthopaedics Inc et al                                         3/28/2013
3244 3:13‐cv‐01293‐K     McGee v. DePuy Orthopaedics, Inc. et al                                        3/28/2013

3245 3:13‐cv‐01295‐K     Mondoux v. DePuy Products, Inc. et al                                          3/28/2013

3246 3:13‐cv‐01296‐K     Caputo v DePuy Orthopaedics Inc et al                                          3/28/2013

3247 3:13‐cv‐01299‐K     Young v. DePuy Orthopaedics Inc et al                                          3/28/2013
3248 3:13‐cv‐01301‐K     Owens v. DePuy Orthopaedics Inc et al                                          3/28/2013
3249 3:13‐cv‐01302‐K     Polasek v. DePuy Orthopaedics Inc et al                                        3/28/2013
3250 3:13‐cv‐01311‐K     Banks v. Depuy Orthopaedics Inc et al                                          3/29/2013
3251 3:13‐cv‐01318‐K     Volberg v. DePuy Orthopaedics, Inc., et al District of         1:13‐cv‐00106   3/29/2013
3252 3:13‐cv‐01327‐K     Scanes et al v. DePuy Orthopaedics Inc et al                                    4/1/2013
                         Garrett et al v. DePuy Orthopaedics, Inc. et
3253 3:13‐cv‐01338‐K                                                   Florida Middle   2:13‐cv‐00095    4/1/2013
                         al
3254 3:13‐cv‐01339‐K     Allen et al v. Depuy Orthopaedics, Inc. et al New York         1:12‐cv‐07674    4/1/2013
3255 3:13‐cv‐01340‐K     Berger v. DePuy Inc et al                                                       4/1/2013
3256 3:13‐cv‐01341‐K     Kellar et al v. DePuy Inc et al                                                 4/1/2013
3257 3:13‐cv‐01342‐K     Mahaney v. DePuy Inc et al                                                      4/1/2013
                         Davis v. Johnson & Johnson Services, Inc. et
3258 3:13‐cv‐01346‐K                                                                                     4/2/2013
                         al
3259 3:13‐cv‐01351‐K     Smith et al v. Johnson & Johnson Services,                                      4/2/2013
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                       Page 88 of 206 PageID 43126

                         Green v. Johnson & Johnson Services, Inc.
3260 3:13‐cv‐01352‐K                                                                                   4/2/2013
                         et al
3261 3:13‐cv‐01359‐K     Valdez v. DePuy Orthopaedics, Inc. et al                                      4/2/2013
3262 3:13‐cv‐01361‐K     Sevitz v. DePuy Inc et al                                                     4/2/2013
3263   3:13‐cv‐01363‐K   Ungurean v. Depuy Orthopaedics Inc         Oklahoma          5:12‐cv‐00527    4/2/2013
3264   3:13‐cv‐01365‐K   Reedy v. DePuy Orthopaedics Inc, et al                                        4/2/2013
3265   3:13‐cv‐01366‐K   Simon et al v. DePuy Inc et al                                                4/2/2013
3266   3:13‐cv‐01369‐K   Sargeant v. DePuy Inc et al                                                   4/2/2013
3267   3:13‐cv‐01374‐K   Boyle v. DePuy Orthopaedics, Inc. et al    Montana           9:13‐cv‐00062    4/3/2013
3268   3:13‐cv‐01375‐K   Davidson v. DePuy Orthopaedics, Inc. et al                                    4/3/2013
3269 3:13‐cv‐01376‐K     Green v. DePuy Orthopaedics, Inc. et al                                       4/3/2013
3270 3:13‐cv‐01377‐K     Johnson v. DePuy Inc et al                                                    4/3/2013
3271 3:13‐cv‐01383‐K     Matthews et al v. DePuy Orthopaedics, Inc.                                    4/4/2013
3272 3:13‐cv‐01385‐K     Crochet v. Depuy Orthopaedics Inc et al    Louisiana         6:12‐cv‐02894    4/4/2013
                                                                    Pennsylvania
3273 3:13‐cv‐01386‐K     Hart v. DePuy Orthopaedics, Inc. et al                       2:13‐cv‐01133    4/4/2013
                                                                    Eastern
                         Bragdon et al v. DePuy Orthopaedics, Inc.,
3274 3:13‐cv‐01390‐K                                                                                   4/5/2013
                         et al
3275 3:13‐cv‐01403‐K     Hanes v. DePuy Orthopaedics, Inc. et al                                       4/8/2013

3276 3:13‐cv‐01408‐K     Purcell v. DePuy Orthopaedics, Inc. et al                                     4/9/2013
3277   3:13‐cv‐01409‐K   Best et al v. Johnson & Johnson Services,   California       3:13‐cv‐00771    4/9/2013
3278   3:13‐cv‐01411‐K   Smith v. DePuy Orthopaedics, Inc. et al                                       4/9/2013
3279   3:13‐cv‐01413‐K   Brymer v. DePuy Orthopaedics Inc et al                                        4/9/2013
3280   3:13‐cv‐01430‐K   Jarrell v. DePuy Orthopaedic, Inc et al                                      4/10/2013
3281   3:13‐cv‐01432‐K   Wright v. DePuy Orthopaedics, Inc. et al                                     4/10/2013
3282   3:13‐cv‐01434‐K   Coomer et al v. DePuy Orthopaedics Inc et                                    4/10/2013
3283   3:13‐cv‐01435‐K   Gist v. DePuy Orthopaedics, Inc. et al                                       4/10/2013
3284   3:13‐cv‐01436‐K   Bryant v. DePuy Orthopaedics Inc et al                                       4/10/2013
3285   3:13‐cv‐01438‐K   Louque et al v. DePuy Orthopaedics, Inc. et                                  4/10/2013
3286   3:13‐cv‐01441‐K   Saul et al v. Johnson & Johnson Services,                                    4/11/2013
3287 3:13‐cv‐01444‐K     Clark v. DePuy Orthopaedics, Inc. et al                                      4/11/2013
3288   3:13‐cv‐01448‐K   Folk et al v. DePuy Orthopaedics Inc et al                                   4/11/2013
3289   3:13‐cv‐01468‐K   Baer v. DePuy Orthopaedics Inc et al                                         4/15/2013
3290   3:13‐cv‐01476‐K   Williams v. DePuy Orthopaedics, Inc. et al                                   4/16/2013
3291   3:13‐cv‐01478‐K   STABILE et al v. DEPUY ORTHOPAEDICS,            New Jersey   2:13‐cv‐01822   4/16/2013
3292 3:13‐cv‐01484‐K     Locke et al v. DePuy Orthopaedics Inc et al                                  4/16/2013

3293 3:13‐cv‐01492‐K     Dalby et al v. DePuy Orthopaedics, Inc. et al                                4/17/2013

3294 3:13‐cv‐01494‐K     Wacker v. DePuy Orthopaedics, Inc. et al                                     4/17/2013
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                         Page 89 of 206 PageID 43127

                                                                         California
3295 3:13‐cv‐01499‐K     McCartin v. DePuy Orthopaedics, Inc. et al                      3:13‐cv‐01136   4/17/2013
                                                                         Northern
3296   3:13‐cv‐01500‐K   Russo v. Depuy Orthopaedics, Inc. et al         Connecticut     3:13‐cv‐00332   4/17/2013
3297   3:13‐cv‐01501‐K   Iannuzzi v. Depuy Orthopaedics, Inc. et al      Connecticut     3:13‐cv‐00422   4/17/2013
3298   3:13‐cv‐01502‐K   Dunn v. Depuy Orthopaedics, Inc., et al         Texas Eastern   2:12‐cv‐00398   4/17/2013
3299   3:13‐cv‐01512‐K   Marcikic et al v. DePuy Orthopaedics, Inc.                                      4/18/2013
3300 3:13‐cv‐01515‐K     Gruhot v. DePuy Orthopaedics, Inc. et al                                        4/18/2013
                         Baugher v. Johnson & Johnson Services Inc.
3301 3:13‐cv‐01517‐K                                                                                     4/18/2013
                         et al
3302 3:13‐cv‐01519‐K     Rose v. DePuy Orthopaedics, Inc. et al                                          4/18/2013
                         LaCava v. Johnson & Johnson Services Inc.
3303 3:13‐cv‐01521‐K                                                                                     4/18/2013
                         et al
                         Wade et al v. Johnson & Johnson Services,
3304 3:13‐cv‐01523‐K                                                                                     4/18/2013
                         Inc. et al
3305 3:13‐cv‐01525‐K     Filkins v. Johnson & Johnson Services Inc. et                                   4/18/2013
                                                                         Alabama
3306 3:13‐cv‐01526‐K     Valenzuela v. Johnson & Johnson Inc et al                       2:13‐cv‐00578   4/18/2013
                                                                         Northern
                                                                         Tennessee
3307 3:13‐cv‐01527‐K     Gaines v. Depuy Orthopaedics, Inc., et al                       1:13‐cv‐00094   4/18/2013
                                                                         Eastern
3308 3:13‐cv‐01529‐K     Baumgardner v. Johnson & Johnson                                                4/19/2013
3309 3:13‐cv‐01532‐K     Nelson v. DePuy Orthopaedics, Inc. et al                                        4/19/2013

3310 3:13‐cv‐01537‐K     Harrison v. DePuy Orthopaedics, Inc. et al                                      4/19/2013
                         Carol A Osborne et al v. DePuy                  California
3311 3:13‐cv‐01539‐K                                                                     2:13‐cv‐02194   4/19/2013
                         Orthopaedics Inc et al                          Central
                         Warren et al v. Johnson & Johnson, Inc. et      Florida
3312 3:13‐cv‐01541‐K                                                                     2:13‐cv‐14137   4/19/2013
                         al                                              Southern
3313 3:13‐cv‐01546‐K     Kay et al v. DePuy Inc et al                                                    4/19/2013
3314 3:13‐cv‐01548‐K     Withington et al v. Johnson & Johnson                                           4/22/2013
                         Armitage v. Johnson & Johnson Services,
3315 3:13‐cv‐01549‐K                                                                                     4/22/2013
                         Inc. et al
                         McAlister et al v. Johnson & Johnson
3316 3:13‐cv‐01550‐K                                                                                     4/22/2013
                         Services Inc et al
                         Spangler v. Johnson & Johnson Services,
3317 3:13‐cv‐01551‐K                                                                                     4/22/2013
                         Inc. et al
3318 3:13‐cv‐01554‐K     Elke v. DePuy Orthopaedics, Inc. et al                                          4/22/2013
3319 3:13‐cv‐01558‐K     Brewster v. DePuy Orthopaedics, Inc. et al                                      4/22/2013
3320   3:13‐cv‐01564‐K   Wilson v. DePuy Orthopaedics, Inc. et al    Louisiana           2:11‐cv‐02108   4/22/2013
3321   3:13‐cv‐01565‐K   Hall‐Rao v. DePuy Orthopaedics, Inc. et al                                      4/22/2013
3322   3:13‐cv‐01566‐K   Penner v. DePuy Orthopaedics, Inc. et al                                        4/23/2013
3323   3:13‐cv‐01570‐K   Rogers et al v. DePuy Orthopaedics, Inc. et                                     4/23/2013
3324   3:13‐cv‐01577‐K   Brown v. DePuy Orthopaedics, Inc. et al                                         4/23/2013
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                      Page 90 of 206 PageID 43128

3325   3:13‐cv‐01578‐K   Bergman v. DePuy Orthopaedics, Inc. et al                                      4/23/2013
3326   3:13‐cv‐01579‐K   Vice v. DePuy Orthopaedics, Inc. et al                                         4/24/2013
3327   3:13‐cv‐01581‐K   Forlizzi v. DePuy Orthopaedics Inc et al                                       4/24/2013
3328   3:13‐cv‐01582‐K   Maynard et al v. DePuy Orthopaedics, Inc.                                      4/24/2013
3329   3:13‐cv‐01592‐K   Smith v. DePuy Products, Inc. et al                                            4/25/2013
3330   3:13‐cv‐01593‐K   Barksdale v. DePuy Orthopaedics, Inc. et al                                    4/25/2013
3331   3:13‐cv‐01594‐K   Doores v. DePuy Orthopaedics, Inc. et al                                       4/25/2013
3332   3:13‐cv‐01605‐K   Davenport v. DePuy Orthopaedics, Inc. et al                                    4/26/2013
3333   3:13‐cv‐01610‐K   Perry v. DePuy Orthopaedics, Inc. et al                                        4/26/2013
3334 3:13‐cv‐01611‐K     Soika v. DePuy Orthopaedics, Inc. et al                                        4/26/2013

3335 3:13‐cv‐01614‐K     Oldaker v. DePuy Orthopaedics, Inc. et al                                      4/26/2013
3336   3:13‐cv‐01616‐K   Lay et al v. DePuy Orthopaedics, Inc. et al                                    4/26/2013
3337   3:13‐cv‐01618‐K   Johnson v. DePuy Orthopaedics, Inc. et al                                      4/26/2013
3338   3:13‐cv‐01620‐K   Herniak et al v. DePuy Orthopaedics, Inc. et                                   4/26/2013
3339   3:13‐cv‐01623‐K   Sinacola v. DePuy Orthopaedic, Inc                                             4/26/2013
3340   3:13‐cv‐01624‐K   Pinkard v. DePuy Orthopaedics, Inc. et al                                      4/26/2013
3341   3:13‐cv‐01625‐K   Morgan v. DePuy Orthopaedics, Inc. et al                                       4/29/2013
3342   3:13‐cv‐01635‐K   Jerry Stone v. DePuy Orthopaedics Inc et al California         2:13‐cv‐01265   4/29/2013
3343   3:13‐cv‐01638‐K   Lennon v. DePuy Orthopaedics, Inc. et al                                       4/29/2013
3344   3:13‐cv‐01640‐K   Proctor v. DePuy Orthopaedics Inc et al                                        4/29/2013
3345   3:13‐cv‐01647‐K   Bouchard et al v. DePuy Orthopedics Inc et                                     4/30/2013
3346   3:13‐cv‐01650‐K   Stecklein v. DePuy Orthopaedics, Inc. et al                                    4/30/2013
3347   3:13‐cv‐01654‐K   Temple v. DePuy Orthopaedics, Inc. et al                                       4/30/2013
3348   3:13‐cv‐01660‐K   Weiss v. DePuy Orthopaedics, Inc. et al                                         5/1/2013
3349   3:13‐cv‐01662‐K   Akins v. DePuy Orthopaedics, Inc. et al                                         5/1/2013
3350   3:13‐cv‐01663‐K   Ardizzone et al v. Johnson & Johnson, Inc. Florida Middle      8:13‐cv‐00919    5/1/2013
3351 3:13‐cv‐01667‐K     Fish v. DePuy Orthopaedics, Inc. et al                                          5/1/2013
3352 3:13‐cv‐01670‐K     Jany et al v. Johnson & Johnson et al                                           5/1/2013
3353 3:13‐cv‐01671‐K     Hofer et al v. Johnson & Johnson et al                                          5/1/2013
3354 3:13‐cv‐01677‐K     Rothman v. DePuy Orthopaedics, Inc. et al Oregon               3:13‐cv‐00484    5/2/2013
3355 3:13‐cv‐01681‐K     Moore v. DePuy Orthopaedics Inc et al         South Carolina   2:13‐cv‐01049    5/2/2013
3356   3:13‐cv‐01682‐K   Barham v. DePuy Orthopaedics, Inc. et al                                        5/2/2013
3357   3:13‐cv‐01685‐K   Marren v. DePuy Orthopaedics, Inc. et al                                        5/2/2013
3358   3:13‐cv‐01693‐K   Dyson v. DePuy Orthopaedics Inc et al                                           5/3/2013
3359   3:13‐cv‐01695‐K   Richard Hicks v. DePuy Orthopaedics Inc et California          2:13‐cv‐02373    5/3/2013
3360   3:13‐cv‐01699‐K   Jakelis v. DePuy Orthopaedics, Inc., et al                                      5/3/2013
3361   3:13‐cv‐01701‐K   Manzone v. DePuy Orthopadeics Inc et al                                         5/3/2013
                         Stanley Lazowski v. DePuy Orthopaedics Inc California
3362 3:13‐cv‐01708‐K                                                                    2:13‐cv‐02585    5/3/2013
                         et al                                      Central
                         Royle‐Chesley v. DePuy Orthopaedics, Inc.
3363 3:13‐cv‐01709‐K                                                                                     5/3/2013
                         et al
3364 3:13‐cv‐01710‐K     Findley v. DePuy Orthopaedics, Inc. et al                                       5/3/2013
3365 3:13‐cv‐01723‐K     Evans v. DePuy Orthopaedics, Inc. et al                                         5/6/2013
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                     Page 91 of 206 PageID 43129


3366 3:13‐cv‐01724‐K     Knudsen v. DePuy Orthopaedics, Inc. et al                                        5/6/2013

3367 3:13‐cv‐01725‐K     Pollock v. DePuy Orthopaedics, Inc. et al                                        5/6/2013

3368 3:13‐cv‐01726‐K     Hagen v. DePuy Orthopaedics, Inc. et al                                          5/7/2013
3369   3:13‐cv‐01728‐K   Sparrow et al v. DePuy Orthopaedics, Inc.                                        5/7/2013
3370   3:13‐cv‐01729‐K   Miller et al v. DePuy Orthopaedics, Inc. et                                      5/7/2013
3371   3:13‐cv‐01731‐K   Stoddard et al v. DePuy Orthopaedics, Inc.                                       5/7/2013
3372   3:13‐cv‐01732‐K   Franck et al v. DePuy Orthopaedics, Inc. et                                      5/7/2013
3373   3:13‐cv‐01734‐K   Riccitelli v. DePuy Orthopaedics, Inc. et al                                     5/7/2013
3374   3:13‐cv‐01735‐K   Leeper v. DePuy Orthopaedics, Inc. et al                                         5/7/2013
3375   3:13‐cv‐01737‐K   Ginsberg v. DePuy Orthopaedics, Inc. et al                                       5/7/2013
3376   3:13‐cv‐01738‐K   Gaidys v. DePuy Orthopaedics, Inc. et al                                         5/7/2013
3377   3:13‐cv‐01740‐K   Menechino v. DePuy Orthopaedics, Inc. et                                         5/7/2013
3378   3:13‐cv‐01741‐K   Moon v. DePuy Orthopaedic, Inc et al                                             5/7/2013
3379   3:13‐cv‐01743‐K   Janeczek v. DePuy Orthopaedics Inc et al                                         5/7/2013
3380   3:13‐cv‐01750‐K   Snell v. DePuy Orthopaedics, Inc.                                                5/8/2013
3381   3:13‐cv‐01756‐K   Smith v. DePuy Orthopaedics, Inc. et al                                          5/8/2013
3382   3:13‐cv‐01758‐K   Thomas v. Depuy Orthopaedics, Inc.           Illinois Southern 3:13‐cv‐00320     5/8/2013
3383   3:13‐cv‐01768‐K   Holutiak et al v. Johnson & Johnson                                              5/9/2013
3384   3:13‐cv‐01770‐K   Burke v. DePuy Orthopaedics, Inc. et al                                          5/9/2013
3385   3:13‐cv‐01776‐K   Agnew et al v. DePuy Orthopaedics Inc et al                                     5/10/2013
3386   3:13‐cv‐01777‐K   Karlock v. DePuy Orthopaedics Inc et al                                         5/10/2013
3387   3:13‐cv‐01781‐K   Quen et al v. DePuy Orthopaedics, Inc. et al                                    5/10/2013
3388   3:13‐cv‐01795‐K   Haynes et al v. DePuy Orthopaedics Inc et MDL                            2244   5/13/2013
3389   3:13‐cv‐01797‐K   Pate v. Johnson & Johnson Services, Inc et                                      5/13/2013
3390 3:13‐cv‐01803‐K     Smith v. DePuy Orthopaedics, Inc. et al                                         5/14/2013
3391   3:13‐cv‐01804‐K   Vermont v. DePuy Orthopaedics, Inc. et al                                       5/14/2013
3392   3:13‐cv‐01806‐K   Harper v. DePuy Orthopaedics, Inc. et al                                        5/14/2013
3393   3:13‐cv‐01807‐K   Walter v. DePuy Orthopaedics, Inc. et al                                        5/14/2013
3394   3:13‐cv‐01808‐K   Cantrell v. Depuy Orthopaedics Inc et al                                        5/14/2013
3395   3:13‐cv‐01810‐K   Druck v. DePuy Orthopaedics, Inc. et al                                         5/14/2013
3396   3:13‐cv‐01813‐K   Farrell v. DePuy Orthopaedics, Inc. et al                                       5/14/2013
3397   3:13‐cv‐01814‐K   Dubowitch et al v. DePuy Inc et al                                              5/14/2013
3398   3:13‐cv‐01820‐K   Fick et al v. Johnson & Johnson Services,    New York        1:13‐cv‐00413      5/15/2013
3399   3:13‐cv‐01821‐K   Hinman v. DePuy Orthopaedics, Inc. et al.    Ohio Northern   1:12‐dp‐23764      5/15/2013
3400   3:13‐cv‐01825‐K   Damron v. DePuy Orthopaedics, Inc. et al     Ohio Northern   1:12‐dp‐23891      5/15/2013
                                                                      California
3401 3:13‐cv‐01830‐K     Rainey v. DePuy Orthopaedics Inc., et al                     2:13‐cv‐00774      5/15/2013
                                                                      Eastern
3402 3:13‐cv‐01831‐K     Walsh v. DePuy Orthopaedics, Inc. et al      Ohio Northern   1:11‐dp‐20605      5/15/2013
3403 3:13‐cv‐01834‐K     Bereski v. Johnson & Johnson Services, Inc                                      5/15/2013
                         Chesky v. Johnson & Johnson Services Inc
3404 3:13‐cv‐01837‐K                                                                                     5/16/2013
                         et al
3405 3:13‐cv‐01839‐K     Lakin v. DePuy Orthopaedics Inc et al                                           5/16/2013
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                         Page 92 of 206 PageID 43130

3406 3:13‐cv‐01841‐K     Clark v. DePuy Orthopaedics, Inc. et al        Louisiana       2:13‐cv‐02522   5/16/2013
                         Hartman v. Johnson & Johnson Services Inc
3407 3:13‐cv‐01843‐K                                                                                    5/16/2013
                         et al
3408   3:13‐cv‐01845‐K   Morris v. Johnson & Johnson Services et al                                     5/16/2013
3409   3:13‐cv‐01849‐K   Petersen v. DePuy Orthopaedics Inc et al       Arizona         2:13‐cv‐00670   5/16/2013
3410   3:13‐cv‐01854‐K   Wollin v. DePuy Orthopaedics Inc et al                                         5/16/2013
3411   3:13‐cv‐01857‐K   Watson v. DePuy Orthopaedics, Inc. et al       Minnesota       0:13‐cv‐00995   5/17/2013
3412   3:13‐cv‐01860‐K   Snedegar v. DePuy Orthopaedics Inc et al                                       5/17/2013
3413   3:13‐cv‐01862‐K   Schaedel v. DePuy Orthopaedics, Inc. et al     Minnesota       0:13‐cv‐00994   5/17/2013
3414   3:13‐cv‐01863‐K   Miller v. DePuy Orthopaedics, Inc. et al       Minnesota       0:13‐cv‐00996   5/17/2013
3415   3:13‐cv‐01864‐K   Curley v. Johnson & Johnson Services, Inc.                                     5/17/2013
3416   3:13‐cv‐01865‐K   Spoor v. Johnson & Johnson Services, Inc.                                      5/17/2013
                         Toosky et al v. DePuy Orthopaedics, Inc. et
3417 3:13‐cv‐01866‐K                                                                                    5/17/2013
                         al
3418 3:13‐cv‐01867‐K     Orrison v. Johnson & Johnson Services, Inc.                                    5/17/2013
                         Harris v. Johnson & Johnson Services, Inc.
3419 3:13‐cv‐01869‐K                                                                                    5/17/2013
                         et al
3420 3:13‐cv‐01871‐K     Brower et al v DePuy Orthopaedics, Inc.                                        5/17/2013
3421 3:13‐cv‐01873‐K     Montano v. Johnson & Johnson Services,                                         5/17/2013
                         Russo‐Moffett et al v DePuy Orthopaedics,
3422 3:13‐cv‐01876‐K                                                                                    5/17/2013
                         Inc et al
3423 3:13‐cv‐01877‐K     Yates v. DePuy Orthopaedics, Inc. et al                                        5/17/2013
3424   3:13‐cv‐01879‐K   Crisp v. Johnson & Johnson Services, Inc. et                                   5/17/2013
3425   3:13‐cv‐01890‐K   Moore v. Johnson & Johnson Inc et al           Alabama         2:13‐cv‐00618   5/20/2013
3426   3:13‐cv‐01891‐K   Wayne Novotny et al v. DePuy                   California      2:13‐cv‐02754   5/20/2013
3427   3:13‐cv‐01892‐K   Robert Severson et al v. DePuy                 California      2:13‐cv‐02733   5/20/2013
3428   3:13‐cv‐01893‐K   Herr v. DePuy Orthopaedics, Inc. et al         Massachusetts   1:13‐cv‐10445   5/20/2013
3429   3:13‐cv‐01900‐K   Petilli et al v. DePuy Inc et al                                               5/20/2013
3430   3:13‐cv‐01908‐K   Lozon v. DePuy Orthopaedics, Inc. et al                                        5/21/2013
3431   3:13‐cv‐01909‐K   Crane v. DePuy Orthopaedics, Inc. et al                                        5/21/2013
3432   3:13‐cv‐01910‐K   Hall v. DePuy Orthopaedics, Inc. et al                                         5/21/2013
3433   3:13‐cv‐01916‐K   Evenson v. Johnson & Johnson Services,                                         5/21/2013
3434   3:13‐cv‐01918‐K   Peterson v. Johnson & Johnson Services,                                        5/21/2013
3435   3:13‐cv‐01920‐K   Carroll v. Johnson & Johnson Services, Inc.                                    5/21/2013
                         Wheat v. Johnson & Johnson Services, Inc.
3436 3:13‐cv‐01923‐K                                                                                    5/21/2013
                         et al
3437 3:13‐cv‐01927‐K     Sloan v. DePuy Orthopaedics, Inc. et al        Florida         0:13‐cv‐60884   5/21/2013
3438 3:13‐cv‐01929‐K     Whitaker v. Johnson & Johnson Services,                                        5/22/2013
3439 3:13‐cv‐01931‐K     Moore et al v. Johnson & Johnson Services,                                     5/22/2013
                         Smith v. Johnson & Johnson Services, Inc.
3440 3:13‐cv‐01932‐K                                                                                    5/22/2013
                         et al
                         Stroud v. Johnson & Johnson Services, Inc.
3441 3:13‐cv‐01934‐K                                                                                    5/22/2013
                         et al
3442 3:13‐cv‐01942‐K     Riera v. Johnson & Johnson Services, Inc. et                                   5/23/2013
3443 3:13‐cv‐01943‐K     Russell et al v. DePuy Inc et al                                               5/23/2013
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                      Page 93 of 206 PageID 43131

3444 3:13‐cv‐01944‐K     Hunter v. Johnson & Johnson Services, Inc.                                     5/23/2013
3445 3:13‐cv‐01945‐K     Lockwood et al v. DePuy Orthopaedics, Inc.                                     5/23/2013
3446 3:13‐cv‐01946‐K     Rattler et al v. Johnson & Johnson Services,                                   5/23/2013
3447 3:13‐cv‐01950‐K     Lutz v. DePuy Inc et al                                                        5/23/2013
3448   3:13‐cv‐01955‐K   York v. DePuy Orthopaedics, Inc. et al                                         5/24/2013
3449   3:13‐cv‐01956‐K   Stoddard v DePuy Orthopaedics Inc et al                                        5/24/2013
3450   3:13‐cv‐01957‐K   Orcutt v. DePuy Orthopaedics, Inc. et al                                       5/24/2013
3451   3:13‐cv‐01959‐K   Taylor v. DePuy Orthopaedics, Inc.                                             5/24/2013
3452 3:13‐cv‐01960‐K     Pattenaude v. DePuy Products, Inc. et al                                       5/24/2013

3453 3:13‐cv‐01961‐K     Pizzotti v. DePuy Products, Inc. et al                                         5/24/2013
3454 3:13‐cv‐01962‐K     Markstein et al v. Johnson & Johnson et al     Maryland        1:13‐cv‐01224   5/24/2013
3455 3:13‐cv‐01964‐K     Pace et al v. DePuy Orthopaedics, Inc. et al                                   5/24/2013
3456 3:13‐cv‐01978‐K     Black v. DePuy Orthopaedics Inc et al                                          5/26/2013
3457 3:13‐cv‐01982‐K     Snoeck v. DePuy Orthopaedics, Inc. et al                                       5/21/2013

3458 3:13‐cv‐01988‐K     Kent et al v. DePuy Orthopaedics, Inc. et al                                   5/28/2013
                         McIntosh et al v. DePuy Orthopaedics Inc
3459 3:13‐cv‐01989‐K                                                                                    5/28/2013
                         et al
                         DiPietro v. Johnson & Johnson Services, Inc.
3460 3:13‐cv‐01990‐K                                                                                    5/28/2013
                         et al
3461 3:13‐cv‐01992‐K     Burr v. DePuy Inc et al                                                        5/28/2013
3462 3:13‐cv‐01993‐K     Montecalvo v. Johnson & Johnson Services,                                      5/28/2013
                         Lacy et al v. Johnson & Johnson Services,
3463 3:13‐cv‐01995‐K                                                                                    5/28/2013
                         Inc. et al
3464 3:13‐cv‐01996‐K     Desisto v. DePuy Orthopaedics, Inc. et al      New Hampshire 1:13‐cv‐00128     5/28/2013
                         Shirley Reynolds v. DePuy Orthopaedics Inc California
3465 3:13‐cv‐01997‐K                                                                    2:13‐cv‐02975   5/28/2013
                         et al                                       Central
3466   3:13‐cv‐01998‐K   Tamara L. Vanwinkle v. DePuy                California         2:13‐cv‐03176   5/28/2013
3467   3:13‐cv‐02001‐K   Parker v. Johnson & Johnson Services, Inc.                                     5/28/2013
3468   3:13‐cv‐02002‐K   Pierce et al v. Johnson & Johnson Services,                                    5/28/2013
3469   3:13‐cv‐02003‐K   Dyer v. DePuy Orthopaedics, Inc. et al                                         5/28/2013
3470 3:13‐cv‐02004‐K     Cooper v. DePuy Orthopaedics, Inc. et al                                       5/28/2013

3471 3:13‐cv‐02005‐K     Fisher v. DePuy Orthopaedics, Inc. et al                                       5/28/2013
                         McAllorum v. DePuy Orthopaedics, Inc. et
3472 3:13‐cv‐02009‐K                                                                                    5/29/2013
                         al
3473 3:13‐cv‐02014‐K     Harris v. DePuy Orthopaedics, Inc. et al                                       5/29/2013
                         Gorgone et al v. DePuy Orthopaedics, Inc.
3474 3:13‐cv‐02020‐K                                                    Massachusetts   1:13‐cv‐10643   5/30/2013
                         et al
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                         Page 94 of 206 PageID 43132


3475 3:13‐cv‐02023‐K     Briggs v. DePuy Orthopaedics, Inc. et al        Minnesota      0:13‐cv‐00993   5/30/2013
                         Conway et al v. Johnson & Johnson               California
3476 3:13‐cv‐02026‐K                                                                    4:13‐cv‐01512   5/30/2013
                         Services, Inc. et al                            Northern
3477 3:13‐cv‐02027‐K     Palat et al v. DePuy Orthopaedics Inc et al                                    5/30/2013

3478 3:13‐cv‐02030‐K     Thompson v. DePuy Orthopaedics, Inc. et al Florida Middle      2:13‐cv‐00099   5/30/2013
3479 3:13‐cv‐02033‐K     Williams et al v. DePuy Orthopaedics, Inc.                                     5/31/2013
                         Kubala et al v. DePuy Orthopaedics, Inc. et
3480 3:13‐cv‐02034‐K                                                                                    5/31/2013
                         al
3481 3:13‐cv‐02037‐K     Patton et al v. Johnson & Johnson Services,                                    5/31/2013
3482 3:13‐cv‐02039‐K     Spratt‐Ingram et al v. Johnson & Johnson                                       5/31/2013
3483 3:13‐cv‐02040‐K     Oates et al v. DePuy Orthopaedics, Inc. et al                                  5/31/2013
3484   3:13‐cv‐02041‐K   Newkirk v. Johnson & Johnson Services,                                         5/31/2013
3485   3:13‐cv‐02042‐K   Adams v. DePuy Inc et al                                                       5/31/2013
3486   3:13‐cv‐02044‐K   Barrino et al v. Johnson & Johnson Services,                                   5/31/2013
3487   3:13‐cv‐02047‐K   Hammack et al v. DePuy Orthopaedics, Inc.                                      5/31/2013
                         Carr v. Johnson & Johnson Services, Inc. et
3488 3:13‐cv‐02048‐K                                                                                    5/31/2013
                         al
                         Ahner et al v. Johnson & Johnson Services,
3489 3:13‐cv‐02051‐K                                                                                    5/31/2013
                         Inc. et al
3490 3:13‐cv‐02053‐K     Daniel v. Johnson & Johnson Services, Inc.                                     5/31/2013
                                                                         Mississippi
3491 3:13‐cv‐02056‐K     Newell v. Depuy Orthopaedics, Inc. et al                       1:13‐cv‐00073   5/31/2013
                                                                         Northern
3492 3:13‐cv‐02061‐K     Richter et al v. DePuy Inc et al                                                6/1/2013

3493 3:13‐cv‐02062‐K     Opel‐Francis et al v. DePuy Inc et al                                           6/1/2013
3494 3:13‐cv‐02063‐K     Skoczen v. DePuy Orthopaedics, Inc. et al                                       6/1/2013
3495 3:13‐cv‐02064‐K     Tipton v. DePuy Orthopaedics, Inc. et al                                        6/1/2013
3496   3:13‐cv‐02065‐K   Berry v. Johnson & Johnson Services, Inc. et                                    6/3/2013
3497   3:13‐cv‐02078‐K   Elson v. Johnson & Johnson Services, Inc. et California        3:13‐cv‐01824    6/3/2013
3498   3:13‐cv‐02079‐K   Orange v. DePuy Orthopaedics, Inc. et al                                        6/3/2013
3499   3:13‐cv‐02084‐K   Burnham v. Johnson & Johnson Inc et al       Alabama           2:13‐cv‐00653    6/4/2013
                                                                      Alabama
3500 3:13‐cv‐02085‐K     Yeager v. Johnson & Johnson Inc et al                          6:13‐cv‐00657    6/4/2013
                                                                      Northern
                                                                      Alabama
3501 3:13‐cv‐02086‐K     Nelson v. Johnson & Johnson Inc et al                          2:13‐cv‐00655    6/4/2013
                                                                      Northern
3502   3:13‐cv‐02087‐K   Demarsico v. Johnson & Johnson Inc et al Alabama               2:13‐cv‐00654    6/4/2013
3503   3:13‐cv‐02088‐K   Wallerich v. Johnson & Johnson Inc et al     Alabama           2:13‐cv‐00656    6/4/2013
3504   3:13‐cv‐02092‐K   McJimsey v. Johnson & Johnson, Inc. et al Florida              0:13‐cv‐60885    6/4/2013
3505   3:13‐cv‐02093‐K   Brown v. DePuy Orthopaedics, Inc. et al                                         6/4/2013
3506   3:13‐cv‐02100‐K   Rouse et al v. Johnson & Johnson Services,                                      6/4/2013
3507   3:13‐cv‐02101‐K   Moreno v. Johnson & Johnson Services, Inc.                                      6/4/2013
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                       Page 95 of 206 PageID 43133

                         Bazelais et al v. Johnson & Johnson
3508 3:13‐cv‐02102‐K                                                                                   6/4/2013
                         Services, Inc. et al
3509 3:13‐cv‐02103‐K     Hopkins et al v. Johnson & Johnson                                            6/4/2013
3510 3:13‐cv‐02107‐K     Reynolds v. Johnson & Johnson Services,                                       6/5/2013
3511 3:13‐cv‐02108‐K     Muldoon v. DePuy Orthopaedics Inc et al                                       6/5/2013
3512   3:13‐cv‐02109‐K   Malekpour v. Johnson & Johnson Inc et al                                      6/5/2013
3513   3:13‐cv‐02111‐K   Stancel v. Johnson & Johnson Inc et al                                        6/5/2013
3514   3:13‐cv‐02114‐K   Spivak v. Johnson & Johnson, Inc. et al      Alabama         2:13‐cv‐00650    6/5/2013
3515   3:13‐cv‐02122‐K   Cooks v. DePuy Orthopaedics, Inc. et al                                       6/6/2013
3516   3:13‐cv‐02123‐K   Lynn Weiderman v. DePuy Orthopaedics         California      2:13‐cv‐03302    6/6/2013
3517   3:13‐cv‐02125‐K   John S Dean v. DePuy Orthopaedics Inc et     California      2:13‐cv‐03339    6/6/2013
3518   3:13‐cv‐02126‐K   Burford v. DePuy Orthopaedics, Inc. et al                                     6/6/2013
3519   3:13‐cv‐02127‐K   Vickie Lynn Travis Vernon v. DePuy           California      2:13‐cv‐03310    6/5/2013
3520   3:13‐cv‐02130‐K   Gary Homec v. DePuy Orthopaedics Inc et      California      2:13‐cv‐03343    6/6/2013
3521   3:13‐cv‐02131‐K   Alphin v. DePuy Orthopaedics Inc et al                                        6/6/2013
3522   3:13‐cv‐02133‐K   Hearne v. DePuy Orthopaedics Inc et al                                        6/6/2013
3523   3:13‐cv‐02134‐K   Pyle v. DePuy Orthopaedics Inc et al                                          6/6/2013
3524 3:13‐cv‐02135‐K     Ratliff v. DePuy Orthopaedics Inc et al                                       6/6/2013
3525 3:13‐cv‐02136‐K     Weichselberger v. DePuy Orthopaedics Inc                                      6/6/2013
                                                                      California
3526 3:13‐cv‐02137‐K     Alan Wood v. DePuy Orthopaedics Inc et al                    2:13‐cv‐03311    6/5/2013
                                                                      Central
                         Nina Chinnici v. DePuy Orthopaedics Inc et California
3527 3:13‐cv‐02140‐K                                                                  2:13‐cv‐03359    6/6/2013
                         al                                           Central
                         Karen McCollum v. DePuy Orthopadeics Inc California
3528 3:13‐cv‐02142‐K                                                                  2:13‐cv‐03340    6/6/2013
                         et al                                        Central
                         Stennes et al v. DePuy Orthopaedics, Inc. et
3529 3:13‐cv‐02148‐K                                                                                   6/7/2013
                         al
                         Dillard et al v. Johnson & Johnson Services,
3530 3:13‐cv‐02150‐K                                                                                   6/7/2013
                         Inc. et al
                         Davis v. Johnson & Johnson Services, Inc. et
3531 3:13‐cv‐02151‐K                                                                                   6/7/2013
                         al
3532 3:13‐cv‐02152‐K     Smith et al v. Johnson & Johnson Services,                                    6/7/2013
                         Dominguez v. Johnson & Johnson Services,
3533 3:13‐cv‐02153‐K                                                                                   6/7/2013
                         Inc. et al
3534 3:13‐cv‐02154‐K     Martin et al v. Johnson & Johnson Services,                                   6/7/2013
3535 3:13‐cv‐02155‐K     Brennan v. Johnson & Johnson Services,                                        6/7/2013
3536 3:13‐cv‐02156‐K     Nelson et al v. Johnson & Johnson Services,                                   6/7/2013
                         Schanbacher et al v. DePuy Orthopaedics,
3537 3:13‐cv‐02157‐K                                                                                   6/7/2013
                         Inc. et al
3538 3:13‐cv‐02163‐K     Donatto v. DePuy Orthopaedics, Inc. et al                                    6/10/2013
3539 3:13‐cv‐02172‐K     Ransmeier v. Johnson & Johnson Services,                                     6/10/2013
3540 3:13‐cv‐02174‐K     Lehman v. DePuy Orthopaedics, Inc. et al                                     6/10/2013
3541 3:13‐cv‐02180‐K     Johnson et al v. Johnson & Johnson                                           6/11/2013
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                     Page 96 of 206 PageID 43134

3542   3:13‐cv‐02181‐K   Mentzer v. Johnson & Johnson Services,                                        6/11/2013
3543   3:13‐cv‐02182‐K   Mathiea v. Johnson & Johnson Services,                                        6/11/2013
3544   3:13‐cv‐02183‐K   Hammerle et al v. Johnson & Johnson                                           6/11/2013
3545   3:13‐cv‐02184‐K   Rogers v. Johnson & Johnson Services, Inc.                                    6/11/2013
3546 3:13‐cv‐02186‐K     Hammond v. DePuy Orthopaedics, Inc. et al                                     6/11/2013
3547   3:13‐cv‐02190‐K   Nicholson et al v. DePuy Orthopaedics, Inc.                                   6/12/2013
3548   3:13‐cv‐02195‐K   Ryan v. DePuy Orthopaedics, Inc. et al                                        6/12/2013
3549   3:13‐cv‐02196‐K   Barchetto et al v. DePuy Orthopaedics Inc                                     6/12/2013
3550   3:13‐cv‐02214‐K   Missildine v. DePuy Orthopaedics, Inc. et al                                  6/13/2013
3551   3:13‐cv‐02219‐K   Gradoia v. DePuy Orthopaedics Inc et al                                       6/13/2013
3552   3:13‐cv‐02231‐K   Twine v. DePuy Orthopaedics, Inc. et al                                       6/13/2013
3553   3:13‐cv‐02235‐K   Gross et al v. DePuy Orthopaedics, Inc. et al                                 6/13/2013
3554   3:13‐cv‐02237‐K   Tilton v. DePuy Orthopaedics Inc et al                                        6/14/2013
3555   3:13‐cv‐02240‐K   Broussard v. DePuy Orthopaedics Inc et al                                     6/14/2013
3556   3:13‐cv‐02242‐K   Costa v. Johnson & Johnson Services, Inc. et                                  6/14/2013
3557   3:13‐cv‐02244‐K   Sherwood et al v. DePuy Orthopaedics, Inc.                                    6/14/2013
3558   3:13‐cv‐02245‐K   Dutko et al v. DePuy Orthopaedics Inc et al                                   6/14/2013
3559   3:13‐cv‐02246‐K   Brake v. DePuy Orthopaedics Inc. et al        Ohio Southern   2:13‐cv‐00487   6/14/2013
3560   3:13‐cv‐02248‐K   White v. DePuy Orthopaedics, Inc. et al                                       6/14/2013
3561   3:13‐cv‐02250‐K   Christian v. Johnson & Johnson Services,                                      6/14/2013
3562   3:13‐cv‐02251‐K   Distler v. Johnson & Johnson Services, Inc.                                   6/14/2013
3563   3:13‐cv‐02253‐K   Lester et al v. Johnson & Johnson Services,                                   6/14/2013
3564   3:13‐cv‐02256‐K   Hernandez v. DePuy Orthopaedics, Inc. et                                      6/14/2013
3565   3:13‐cv‐02258‐K   Abdullah v. DePuy Orthopaedics Inc et al                                      6/14/2013
3566   3:13‐cv‐02261‐K   York v. DePuy Orthopaedics, Inc. et al                                        6/14/2013
3567   3:13‐cv‐02264‐K   Cavallaro v. DePuy Orthopaedics Inc et al                                     6/15/2013
3568   3:13‐cv‐02265‐K   Belnick v. DePuy Orthopaedics Inc et al                                       6/16/2013
3569   3:13‐cv‐02266‐K   Halperin et al v. DePuy Orthopaedics Inc et                                   6/17/2013
3570   3:13‐cv‐02270‐K   Marcucio et al v. Johnson and Johnson et al                                   6/17/2013
3571   3:13‐cv‐02276‐K   Richardson v. Johnson & Johnson Services,                                     6/17/2013
3572   3:13‐cv‐02278‐K   Odden et al v. Johnson & Johnson Services,                                    6/17/2013
3573   3:13‐cv‐02279‐K   Crum et al v. Johnson & Johnson Services,                                     6/17/2013
3574   3:13‐cv‐02280‐K   Carlson et al v. Johnson & Johnson                                            6/17/2013
3575   3:13‐cv‐02281‐K   POLZER et al v. DEPUY ORTHOPAEDICS,           New Jersey      2:13‐cv‐03305   6/17/2013
3576   3:13‐cv‐02283‐K   Davenport v. Johnson & Johnson Services,                                      6/17/2013
3577   3:13‐cv‐02289‐K   Licari v. DePuy Orthopaedics, Inc. et al                                      6/18/2013
3578   3:13‐cv‐02294‐K   Smith et al v. Johnson & Johnson Services, Maryland           1:13‐cv‐01368   6/18/2013
3579   3:13‐cv‐02307‐K   Marshall v. DePuy Orthopaedics, Inc. et al                                    6/19/2013
3580   3:13‐cv‐02310‐K   Miller v. DePuy Orthopaedics, Inc. et al                                      6/19/2013
3581   3:13‐cv‐02313‐K   Taylor v. DePuy Orthopaedics, Inc. et al                                      6/19/2013
3582   3:13‐cv‐02315‐K   Carlson et al v. DePuy Orthopaedics, Inc. et                                  6/19/2013
3583   3:13‐cv‐02316‐K   McDaniel v. DePuy Orthopaedics, Inc. et al                                    6/19/2013
3584   3:13‐cv‐02317‐K   Benowitz v. DePuy Orthopaedics, Inc. et al                                    6/19/2013
3585   3:13‐cv‐02318‐K   Mallett v. DePuy Orthopaedics, Inc. et al                                     6/19/2013
3586   3:13‐cv‐02319‐K   Stemming et al v. DePuy Orthopaedics, Inc.                                    6/19/2013
3587   3:13‐cv‐02320‐K   Scott et al v. DePuy Orthopaedics, Inc. et al                                 6/19/2013
3588   3:13‐cv‐02325‐K   Johst v. DePuy Orthopaedics, Inc. et al                                       6/19/2013
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                         Page 97 of 206 PageID 43135

3589   3:13‐cv‐02336‐K   Price v. DePuy Orthopaedics Inc et al                                            6/20/2013
3590   3:13‐cv‐02338‐K   Montague v. DePuy Orthopaedics, Inc. et al                                       6/20/2013
3591   3:13‐cv‐02340‐K   Bocko v. DePuy Orthopaedics, Inc. et al                                          6/20/2013
3592   3:13‐cv‐02341‐K   McLaughlin v. Johnson and Johnson et al                                          6/20/2013
3593   3:13‐cv‐02342‐K   Wilson v. DePuy Orthopaedics, Inc. et al                                         6/20/2013
3594   3:13‐cv‐02343‐K   Massey v. DePuy Orthopaedics, Inc. et al                                         6/20/2013
3595   3:13‐cv‐02344‐K   Hamblin v. DePuy Orthopaedics, Inc. et al                                        6/20/2013
3596   3:13‐cv‐02345‐K   Bogedain et al v. DePuy Orthopaedics Inc et                                      6/20/2013
3597   3:13‐cv‐02348‐K   Wilson v. DePuy Orthopaedics, Inc. et al                                         6/20/2013
3598   3:13‐cv‐02352‐K   Jeffes et al v. Johnson & Johnson, Inc. et al   Florida Middle   5:13‐cv‐00262   6/20/2013
3599   3:13‐cv‐02353‐K   Ashby v. Depuy Orthopaedics, Inc. et al         Indiana          1:13‐cv‐00848   6/20/2013
3600   3:13‐cv‐02363‐K   Preston et al v. DePuy Orthopaedics, Inc. et    New York         1:13‐cv‐00523   6/21/2013
3601   3:13‐cv‐02365‐K   Fritz et al v. DePuy Orthopaedics, Inc. et al                                    6/21/2013
3602   3:13‐cv‐02366‐K   Tucker et al v. DePuy Orthopaedics, Inc. et                                      6/21/2013
3603   3:13‐cv‐02372‐K   Wierda et al v. Johnson & Johnson Services,                                      6/21/2013
3604   3:13‐cv‐02373‐K   Wilson v. DePuy Orthopaedics, Inc. et al                                         6/21/2013
3605   3:13‐cv‐02374‐K   Joiner v. DePuy Orthopaedics, Inc. et al                                         6/21/2013
3606   3:13‐cv‐02375‐K   Preston v. Johnson & Johnson Services, Inc.                                      6/21/2013
3607   3:13‐cv‐02376‐K   Zincone et al v. DePuy Orthopaedics Inc et                                       6/21/2013
3608   3:13‐cv‐02377‐K   Waller et al v. DePuy Orthopaedics, Inc. et                                      6/21/2013
3609   3:13‐cv‐02378‐K   Meredith v. DePuy Orthopaedics, Inc. et al                                       6/21/2013
3610   3:13‐cv‐02379‐K   Harris v. Johnson & Johnson Services, Inc.                                       6/21/2013
3611   3:13‐cv‐02380‐K   Tremblay et al v. Johnson & Johnson                                              6/21/2013
3612   3:13‐cv‐02381‐K   Scoby et al v. Johnson & Johnson Services,                                       6/21/2013
3613   3:13‐cv‐02383‐K   Leach v. Johnson & Johnson Services, Inc.                                        6/21/2013
3614   3:13‐cv‐02396‐K   Fiscella et al v. DePuy Orthopaedics, Inc. et                                    6/24/2013
3615   3:13‐cv‐02403‐K   Myers et al v. DePuy Orthopaedics, Inc. et                                       6/24/2013
3616   3:13‐cv‐02408‐K   Carrie Veronica Jones v. DePuy                  California       2:13‐cv‐03178   6/25/2013
3617   3:13‐cv‐02409‐K   Rosengarden et al v. DePuy Orthopaedics,                                         6/25/2013
3618   3:13‐cv‐02410‐K   Hamelberg v. DePuy Orthopadeics Inc et al       California       2:13‐cv‐03180   6/25/2013
3619   3:13‐cv‐02411‐K   Vieth v. DePuy Orthopaedics, Inc. et al         California       4:13‐cv‐02239   6/25/2013
3620   3:13‐cv‐02412‐K   Hurst v. Johnson & Johnson Services, Inc. et    California       4:13‐cv‐02281   6/25/2013
3621   3:13‐cv‐02413‐K   Smith et al v. DePuy Orthopaedics, Inc. et al                                    6/25/2013
3622   3:13‐cv‐02414‐K   Richard Monk et al v. DePuy Orthopaedics,                                        6/25/2013
3623   3:13‐cv‐02416‐K   Brody et al v. DePuy Orthopaedics, Inc. et                                       6/25/2013
3624   3:13‐cv‐02419‐K   Wolfe‐Johnson v. DePuy Orthopaedics Inc         California       2:13‐cv‐03820   6/25/2013
3625   3:13‐cv‐02420‐K   Hallock v. DePuy Orthopaedics Inc et al         California       2:13‐cv‐03819   6/25/2013
3626   3:13‐cv‐02421‐K   Fruitman v. DePuy Orthopaedics Inc et al        California       2:13‐cv‐03760   6/25/2013
3627   3:13‐cv‐02422‐K   Fanning v. DePuy Orthopaedics Inc et al         California       2:13‐cv‐03179   6/25/2013
3628   3:13‐cv‐02423‐K   Boynton et al v. DePuy Orthopaedics, Inc.                                        6/25/2013
3629   3:13‐cv‐02426‐K   Green et al v. DePuy Orthopaedics, Inc. et                                       6/25/2013
3630   3:13‐cv‐02434‐K   Benda v. DePuy Orthopaedics, Inc. et al                                          6/26/2013
3631   3:13‐cv‐02450‐K   Beasley v. DePuy Orthopaedics, Inc. et al                                        6/26/2013
3632   3:13‐cv‐02451‐K   Torres v. DePuy Orthopaedics, Inc. et al                                         6/26/2013
3633   3:13‐cv‐02452‐K   Dehart v. DePuy Orthopaedics, Inc. et al                                         6/26/2013
3634   3:13‐cv‐02453‐K   Chapman v. DePuy Orthopaedics, Inc. et al                                        6/26/2013
3635   3:13‐cv‐02454‐K   Denson v. DePuy Orthopaedics, Inc. et al                                         6/26/2013
3636   3:13‐cv‐02459‐K   Isaac v. DePuy Orthopaedics, Inc. et al                                          6/26/2013
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                         Page 98 of 206 PageID 43136

3637   3:13‐cv‐02473‐K   Norris v. DePuy Orthopaedics, Inc. et al        Ohio Northern   1:12‐dp‐21786   6/27/2013
3638   3:13‐cv‐02475‐K   Fonzi v. DePuy Orthopaedics Inc et al                                           6/27/2013
3639   3:13‐cv‐02479‐K   Putz et al v. DePuy Orthopaedics, Inc. et al                                    6/28/2013
3640   3:13‐cv‐02480‐K   Goodwin v. DePuy Orthopaedics, Inc. et al                                       6/28/2013
3641   3:13‐cv‐02483‐K   Hale v. DePuy Orthopaedics Inc. et al                                           6/28/2013
3642   3:13‐cv‐02485‐K   Brooks v. DePuy Orthopaedics, Inc. et al                                        6/28/2013
3643   3:13‐cv‐02486‐K   Charnisky v. DePuy Orthopaedics, Inc. et al                                     6/28/2013
3644   3:13‐cv‐02490‐K   Major v. DePuy Orthopaedics, Inc. et al                                         6/28/2013
3645   3:13‐cv‐02492‐K   McCray v. Johnson & Johnson Services, Inc.                                      6/28/2013
3646   3:13‐cv‐02493‐K   Witherspoon et al v. Johnson & Johnson                                          6/28/2013
3647   3:13‐cv‐02495‐K   Hepker v. DePuy Orthopaedics, Inc. et al                                        6/28/2013
3648   3:13‐cv‐02496‐K   Joseph v. DePuy Orthopaedics, Inc. et al                                        6/28/2013
3649   3:13‐cv‐02497‐K   King v. DePuy Orthopaedics, Inc. et al                                          6/28/2013
3650   3:13‐cv‐02501‐K   Eastman v. DePuy Orthopaedics, Inc. et al                                       6/28/2013
3651   3:13‐cv‐02504‐K   Staley v. DePuy Orthopaedics, Inc. et al                                        6/28/2013
3652   3:13‐cv‐02506‐K   Clark v. DePuy Orthopaedics, Inc. et al                                         6/28/2013
3653   3:13‐cv‐02507‐K   Busta v. DePuy Orthopaedics, Inc. et al                                         6/28/2013
3654   3:13‐cv‐02512‐K   Muhs v. DePuy Orthopaedics, Inc. et al                                          6/28/2013
3655   3:13‐cv‐02514‐K   Suit v. DePuy Orthopaedics, Inc. et al                                          6/28/2013
3656   3:13‐cv‐02517‐K   Harris v. DePuy Orthopaedics, Inc. et al                                        6/28/2013
3657   3:13‐cv‐02518‐K   Batema v. DePuy Orthopaedics, Inc. et al                                        6/28/2013
3658   3:13‐cv‐02519‐K   Loris v. DePuy Orthopaedics, Inc. et al                                         6/28/2013
3659   3:13‐cv‐02526‐K   Hernandez et al v. DePuy Orthopaedics Inc                                       6/30/2013
3660   3:13‐cv‐02527‐K   DeRango v. DePuy Orthopaedics Inc et al                                         6/30/2013
3661   3:13‐cv‐02532‐K   Modesitt v. DePuy Orthopaedics, Inc. et al                                       7/1/2013
3662   3:13‐cv‐02536‐K   Allen et al v. Depuy Orthopaedics,Inc et al     New York        1:13‐cv‐01720    7/1/2013
3663   3:13‐cv‐02540‐K   Delia Kinkey v. DePuy Orthopaedics Inc et       California      2:13‐cv‐03976    7/1/2013
3664   3:13‐cv‐02541‐K   David Swan v. DePuy Orthopaedics, Inc. et       California      2:13‐cv‐04155    7/1/2013
3665   3:13‐cv‐02560‐K   Sallee v. DePuy Orthopaedics, Inc. et al                                         7/2/2013
3666   3:13‐cv‐02567‐K   Hollon v. Johnson & Johnson Services, Inc.                                       7/3/2013
3667   3:13‐cv‐02568‐K   Williams v. Johnson & Johnson Services,                                          7/3/2013
3668   3:13‐cv‐02574‐K   Weems v. Johnson & Johnson Services, Inc.                                        7/3/2013
3669   3:13‐cv‐02577‐K   Krebs v. DePuy Orthopaedics, Inc. et al                                          7/3/2013
3670   3:13‐cv‐02580‐K   Grissom et al v. DePuy Orthopaedics, Inc.                                        7/3/2013
3671   3:13‐cv‐02584‐K   Waller v. DePuy Orthopaedics Inc et al                                           7/3/2013
3672   3:13‐cv‐02592‐K   Hennig et al v. DePuy Orthopaedics, Inc. et                                      7/5/2013
3673   3:13‐cv‐02620‐K   Tesar et al v. DePuy Orthopaedics, Inc. et al                                    7/9/2013
3674   3:13‐cv‐02628‐K   Graichen v. DePuy Orthopaedics, Inc. et al                                      7/10/2013
3675   3:13‐cv‐02636‐K   Buchanan v. DePuy Orthopaedics, Inc. et al                                      7/10/2013
3676   3:13‐cv‐02637‐K   Lawyer et al v. DePuy Orthopaedics, Inc. et                                     7/10/2013
3677   3:13‐cv‐02643‐K   Vincent v. DePuy Orthopaedics, Inc. et al                                       7/10/2013
3678   3:13‐cv‐02645‐K   Aaron v. DePuy Orthopaedics, Inc. et al                                         7/10/2013
3679   3:13‐cv‐02646‐K   Ball v. DePuy Orthopaedics, Inc. et al                                          7/10/2013
3680   3:13‐cv‐02648‐K   Benjamin v. DePuy Orthopaedics, Inc. et al                                      7/10/2013
3681   3:13‐cv‐02649‐K   Betts v. DePuy Orthopaedics, Inc. et al                                         7/10/2013
3682   3:13‐cv‐02650‐K   Douglas v. DePuy Orthopaedics, Inc. et al                                       7/10/2013
3683   3:13‐cv‐02653‐K   Ramirez v. DePuy Orthopaedics, Inc. et al                                       7/10/2013
3684   3:13‐cv‐02657‐K   Bounds v. DePuy Orthopaedics, Inc. et al                                        7/11/2013
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                         Page 99 of 206 PageID 43137

3685   3:13‐cv‐02658‐K   Box v. DePuy Orthopaedics, Inc. et al                                          7/11/2013
3686   3:13‐cv‐02659‐K   Ford v. DePuy Orthopaedics, Inc. et al                                         7/11/2013
3687   3:13‐cv‐02660‐K   Hardy v. DePuy Orthopaedics, Inc. et al                                        7/11/2013
3688   3:13‐cv‐02663‐K   Debra Salant v. DePuy Orthopaedics Inc et       California     2:13‐cv‐02194   7/11/2013
3689   3:13‐cv‐02664‐K   Richard H Weatherly, Jr. v. DePuy               California     2:13‐cv‐02194   7/11/2013
3690   3:13‐cv‐02673‐K   Lawson v. DePuy Orthopaedics, Inc. et al                                       7/11/2013
3691   3:13‐cv‐02675‐K   Mitchell et al v. DePuy Orthopaedics, Inc.                                     7/11/2013
3692   3:13‐cv‐02677‐K   Brand v. Johnson & Johnson Services, Inc.                                      7/11/2013
3693   3:13‐cv‐02681‐K   Salisbury v. DePuy Orthopaedics, Inc. et al                                    7/12/2013
3694   3:13‐cv‐02682‐K   Oelker v. Johnson & Johnson Services, Inc.                                     7/12/2013
3695   3:13‐cv‐02684‐K   Goodman v. Johnson & Johnson Services,                                         7/12/2013
3696   3:13‐cv‐02687‐K   Schwarz v. Johnson & Johnson Services, Inc.                                    7/12/2013
3697   3:13‐cv‐02704‐K   Sittnick v. DePuy Orthopaedics Inc et al                                       7/12/2013
3698   3:13‐cv‐02708‐K   Wagner v. Johnson & Johnson Services, Inc.                                     7/15/2013
3699   3:13‐cv‐02709‐K   Daly et al v. DePuy Orthopaedics Inc et al                                     7/15/2013
3700   3:13‐cv‐02716‐K   Karlen v. DePuy Orthopaedics Inc et al                                         7/15/2013
3701   3:13‐cv‐02717‐K   Wells et al v. DePuy Orthopaedics, Inc. et al                                  7/15/2013
3702   3:13‐cv‐02724‐K   Hatcher et al v. DePuy Orthopaedics, Inc. et                                   7/15/2013
3703   3:13‐cv‐02726‐K   Morgan Lecour v. DePuy Orthopaedics Inc         California     2:13‐cv‐04281   7/16/2013
3704   3:13‐cv‐02732‐K   Lynn Janis v. DePuy Orthopaedics Inc et al      California     2:13‐cv‐04282   7/16/2013
3705   3:13‐cv‐02733‐K   Colleen McKeage v. DePuy Orthopaedics           California     2:13‐cv‐04284   7/16/2013
3706   3:13‐cv‐02734‐K   Roxann M Robinson et al v. DePuy                California     2:13‐cv‐04251   7/16/2013
3707   3:13‐cv‐02735‐K   Colleen Hamil v. DePuy Orthopaedics Inc et      California     2:13‐cv‐04286   7/16/2013
3708   3:13‐cv‐02741‐K   Mehta v. DePuy Orthopaedics Inc et al                                          7/16/2013
3709   3:13‐cv‐02743‐K   Miller v. DePuy Orthopaedics Inc et al                                         7/16/2013
3710   3:13‐cv‐02744‐K   Methner v. DePuy Orthopaedics, Inc. et al                                      7/16/2013
3711   3:13‐cv‐02745‐K   Wilkerson v. DePuy Orthopaedics Inc et al                                      7/16/2013
3712   3:13‐cv‐02748‐K   Quick v. DePuy Orthopaedics, Inc. et al                                        7/16/2013
3713   3:13‐cv‐02749‐K   Francine Madeoy v. DePuy Orthopaedics           California     2:13‐cv‐04283   7/16/2013
3714   3:13‐cv‐02750‐K   Patricia M. Edwards et al v. DePuy              California     5:13‐cv‐01085   7/16/2013
3715   3:13‐cv‐02751‐K   Shipman v. DePuy Orthopaedics, Inc. et al                                      7/16/2013
3716   3:13‐cv‐02761‐K   Bell v. DePuy Orthopaedics, Inc. et al                                         7/17/2013
3717   3:13‐cv‐02763‐K   Betts v. DePuy Orthopaedics, Inc. et al                                        7/17/2013
3718   3:13‐cv‐02764‐K   Branch v. DePuy Orthopaedics, Inc. et al                                       7/17/2013
3719   3:13‐cv‐02766‐K   Brown v. DePuy Orthopaedics, Inc. et al                                        7/17/2013
3720   3:13‐cv‐02768‐K   Jackson v. DePuy Orthopaedics Inc et al         California     2:12‐cv‐09690   7/17/2013
3721   3:13‐cv‐02769‐K   Johnson v. DePuy Orthopaedics Inc et al         California     2:12‐cv‐09690   7/17/2013
3722   3:13‐cv‐02770‐K   McLean, et al cv. DePuy Orthopaedics Inc        California     2:12‐cv‐09690   7/17/2013
3723   3:13‐cv‐02771‐K   Neddo et al., v. DePuy Orthopaedics Inc et      California     2:12‐cv‐09690   7/17/2013
3724   3:13‐cv‐02772‐K   Saunders v. DePuy Orthopaedics Inc et al        California     2:12‐cv‐09690   7/17/2013
3725   3:13‐cv‐02773‐K   Trunyan et al., v. DePuy Orthopaedics Inc       California     2:12‐cv‐09693   7/17/2013
3726   3:13‐cv‐02774‐K   Kemp v. DePuy Orthopaedics Inc et al            California     2:12‐cv‐09693   7/17/2013
3727   3:13‐cv‐02778‐K   Becker v. DePuy Orthopaedics, Inc. et al        Minnesota      0:13‐cv‐01645   7/17/2013
3728   3:13‐cv‐02782‐K   Polentini et al v. DePuy Orthopaedics Inc et                                   7/17/2013
3729   3:13‐cv‐02789‐K   Cocco v. DePuy Orthopaedics, Inc. et al                                        7/18/2013
3730   3:13‐cv‐02790‐K   Miller v. DePuy Orthopaedics, Inc. et al                                       7/18/2013
3731   3:13‐cv‐02792‐K   Morris v. DePuy Orthopaedics, Inc. et al                                       7/18/2013
3732   3:13‐cv‐02793‐K   Jeffries v. DePuy Orthopaedics, Inc. et al                                     7/18/2013
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                    Page 100 of 206 PageID 43138

3733   3:13‐cv‐02794‐K   Morris v. DePuy Orthopaedics, Inc. et al                                  7/18/2013
3734   3:13‐cv‐02795‐K   Nardielle v. DePuy Orthopaedics, Inc. et al                               7/18/2013
3735   3:13‐cv‐02800‐K   Ciez v. DePuy Orthopaedics, Inc. et al       Kentucky     3:11‐cv‐00649   7/18/2013
3736   3:13‐cv‐02801‐K   Greco v. DePuy Orthopaedics, Inc. et al                                   7/18/2013
3737   3:13‐cv‐02808‐K   Cygul v. DePuy Orthopaedics, Inc. et al                                   7/19/2013
3738   3:13‐cv‐02809‐K   Bergquist et al v. DePuy Orthopaedics, Inc.                               7/19/2013
3739   3:13‐cv‐02810‐K   Gunther et al v. DePuy Orthopaedics, Inc.                                 7/19/2013
3740   3:13‐cv‐02824‐K   Sugar v. DePuy Orthopaedics, Inc. et al                                   7/19/2013
3741   3:13‐cv‐02826‐K   Russell v. DePuy Orthopaedics, Inc. et al                                 7/19/2013
3742   3:13‐cv‐02828‐K   Schenk v. DePuy Orthopaedics, Inc. et al                                  7/19/2013
3743   3:13‐cv‐02829‐K   Shank v. DePuy Orthopaedics, Inc. et al                                   7/19/2013
3744   3:13‐cv‐02831‐K   Smith v. DePuy Orthopaedics, Inc. et al                                   7/19/2013
3745   3:13‐cv‐02834‐K   Webb et al v. Johnson & Johnson Services                                  7/21/2013
3746   3:13‐cv‐02837‐K   Strickland v. DePuy Orthopaedics, Inc. et al                              7/22/2013
3747   3:13‐cv‐02839‐K   Triplett v. DePuy Orthopaedics, Inc. et al                                7/22/2013
3748   3:13‐cv‐02840‐K   Washington v. DePuy Orthopaedics, Inc. et                                 7/22/2013
3749   3:13‐cv‐02841‐K   Whaley v. DePuy Orthopaedics, Inc. et al                                  7/22/2013
3750   3:13‐cv‐02842‐K   Wilkins v. DePuy Orthopaedics, Inc. et al                                 7/22/2013
3751   3:13‐cv‐02849‐K   Christo v. DePuy Orthopaedics, Inc. et al                                 7/22/2013
3752   3:13‐cv‐02856‐K   Smith v. DePuy Orthopaedics, Inc. et al                                   7/22/2013
3753   3:13‐cv‐02858‐K   Crawford v. DePuy Orthopaedics, Inc. et al                                7/23/2013
3754   3:13‐cv‐02859‐K   Dye v. DePuy Orthopaedics, Inc. et al                                     7/23/2013
3755   3:13‐cv‐02860‐K   Garza‐Orozco v. DePuy Orthopaedics, Inc.                                  7/23/2013
3756   3:13‐cv‐02861‐K   Gill v. DePuy Orthopaedics, Inc. et al                                    7/23/2013
3757   3:13‐cv‐02862‐K   Guild v. DePuy Orthopaedics, Inc. et al                                   7/23/2013
3758   3:13‐cv‐02863‐K   Haas v. DePuy Orthopaedics, Inc. et al                                    7/23/2013
3759   3:13‐cv‐02864‐K   Newton v. Johnson & Johnson Services, Inc.                                7/23/2013
3760   3:13‐cv‐02865‐K   Hamilton v. DePuy Orthopaedics, Inc. et al                                7/23/2013
3761   3:13‐cv‐02866‐K   Harley v. DePuy Orthopaedics, Inc. et al                                  7/23/2013
3762   3:13‐cv‐02868‐K   Hill v. DePuy Orthopaedics, Inc. et al                                    7/23/2013
3763   3:13‐cv‐02869‐K   Robillard v. DePuy Orthopaedics Inc et al                                 7/23/2013
3764   3:13‐cv‐02870‐K   Putman v. DePuy Orthopaedics, Inc. et al                                  7/23/2013
3765   3:13‐cv‐02871‐K   Rocha v. DePuy Orthopaedics Inc et al                                     7/23/2013
3766   3:13‐cv‐02872‐K   Burgess v DePuy Orthopaedics Inc, et al                                   7/23/2013
3767   3:13‐cv‐02873‐K   Wright v. DePuy Orthopaedics, Inc. et al                                  7/23/2013
3768   3:13‐cv‐02874‐K   Van Loon v. DePuy Orthopaedics Inc et al                                  7/23/2013
3769   3:13‐cv‐02879‐K   Wilson et al v. DePuy Orthopaedics, Inc. et                               7/23/2013
3770   3:13‐cv‐02883‐K   Cox v. DePuy Orthopaedics, Inc. et al                                     7/24/2013
3771   3:13‐cv‐02884‐K   Ford v. DePuy Orthopaedics, Inc. et al                                    7/24/2013
3772   3:13‐cv‐02885‐K   Logan v. DePuy Orthopaedics, Inc. et al                                   7/24/2013
3773   3:13‐cv‐02886‐K   Rende v. DePuy Orthopaedics, Inc. et al                                   7/24/2013
3774   3:13‐cv‐02887‐K   Scott v. DePuy Orthopaedics, Inc. et al                                   7/24/2013
3775   3:13‐cv‐02888‐K   Sharp v. DePuy Orthopaedics, Inc. et al                                   7/24/2013
3776   3:13‐cv‐02889‐K   Smith v. DePuy Orthopaedics, Inc. et al                                   7/24/2013
3777   3:13‐cv‐02899‐K   Jenkins v. DePuy Orthopaedics, Inc. et al                                 7/25/2013
3778   3:13‐cv‐02900‐K   Botello v. Johnson & Johnson Services, Inc.                               7/25/2013
3779   3:13‐cv‐02902‐K   Martin v. DePuy Orthopaedics, Inc. et al                                  7/25/2013
3780   3:13‐cv‐02903‐K   Bennett et al v. DePuy Orthopedics, Inc. et                               7/25/2013
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                       Page 101 of 206 PageID 43139

3781   3:13‐cv‐02904‐K   Hamilton v. DePuy Orthopaedics, Inc. et al                                   7/25/2013
3782   3:13‐cv‐02907‐K   Bozarth v. Johnson & Johnson Services, Inc.                                  7/25/2013
3783   3:13‐cv‐02908‐K   Woodson et al v. Johnson & Johnson                                           7/25/2013
3784   3:13‐cv‐02910‐K   McLean v. DePuy Orthopaedics Inc et al                                       7/25/2013
3785   3:13‐cv‐02916‐K   Petrelli v. DePuy Orthopaedics, Inc. et al                                   7/26/2013
3786   3:13‐cv‐02922‐K   Williams et al v. Johnson & Johnson                                          7/26/2013
3787   3:13‐cv‐02923‐K   Smith et al v. Johnson & Johnson Services,                                   7/26/2013
3788   3:13‐cv‐02925‐K   Moore v. Johnson & Johnson Services, Inc.                                    7/26/2013
3789   3:13‐cv‐02933‐K   Hohn v. DePuy Orthopaedics, Inc. et al                                       7/29/2013
3790   3:13‐cv‐02935‐K   Holland v. DePuy Orthopaedics, Inc. et al                                    7/29/2013
3791   3:13‐cv‐02936‐K   Holloway v. DePuy Orthopaedics, Inc. et al                                   7/29/2013
3792   3:13‐cv‐02937‐K   Hudecek v. DePuy Orthopaedics, Inc. et al                                    7/29/2013
3793   3:13‐cv‐02938‐K   Hurd v. DePuy Orthopaedics, Inc. et al                                       7/29/2013
3794   3:13‐cv‐02940‐K   Hatten v. DePuy Orthopaedics, Inc. et al                                     7/29/2013
3795   3:13‐cv‐02948‐K   Long v. DePuy Inc et al                                                      7/29/2013
3796   3:13‐cv‐02954‐K   Caron v. DePuy Orthopaedics, Inc. et al                                      7/30/2013
3797   3:13‐cv‐02956‐K   Grillot v. DePuy Orthopaedics, Inc. et al                                    7/30/2013
3798   3:13‐cv‐02957‐K   Wilson v. DePuy Orthopaedics, Inc. et al                                     7/30/2013
3799   3:13‐cv‐02958‐K   Bouchard v. DePuy Orthopaedics Inc et al                                     7/30/2013
3800   3:13‐cv‐02959‐K   Booker‐Knapp v. DePuy Orthopaedics, Inc.                                     7/30/2013
3801   3:13‐cv‐02967‐K   Maroney v. DePuy Orthopaedics Inc et al                                      7/31/2013
3802   3:13‐cv‐02968‐K   Clark v. DePuy Orthopaedics, Inc. et al                                      7/31/2013
3803   3:13‐cv‐02969‐K   Bostic v. DePuy Orthopaedics, Inc. et al                                     7/31/2013
3804   3:13‐cv‐02970‐K   Cain v. DePuy Orthopaedics, Inc. et al                                       7/31/2013
3805   3:13‐cv‐02971‐K   Cipriani v. DePuy Orthopaedics, Inc. et al                                   7/31/2013
3806   3:13‐cv‐02972‐K   Cole v. DePuy Orthopaedics, Inc. et al                                       7/31/2013
3807   3:13‐cv‐02973‐K   Costner v. DePuy International Limited et al                                 7/31/2013
3808   3:13‐cv‐02974‐K   Schochor et al v. DePuy Orthopaedics, Inc.     Maryland      1:13‐cv‐01902   7/31/2013
3809   3:13‐cv‐02975‐K   Cottrell v. DePuy Orthopaedics, Inc. et al                                   7/31/2013
3810   3:13‐cv‐02976‐K   King v. Johnson & Johnson Services, Inc. et                                  7/31/2013
3811   3:13‐cv‐02977‐K   Craft v. DePuy Orthopaedics, Inc. et al                                      7/31/2013
3812   3:13‐cv‐02978‐K   Glover v. DePuy Orthopaedics, Inc. et al                                     7/31/2013
3813   3:13‐cv‐02979‐K   Rishel v. DePuy Orthopaedics, Inc. et al                                     7/31/2013
3814   3:13‐cv‐03003‐K   Crespo v. DePuy Inc et al                                                     8/1/2013
3815   3:13‐cv‐03005‐K   Eddington v. DePuy Orthopaedics, Inc. et al                                   8/1/2013
3816   3:13‐cv‐03007‐K   Pennington v. Depuy Orthopaedics, Inc. et      California    3:13‐cv‐01322    8/1/2013
3817   3:13‐cv‐03011‐K   Rockman v. DePuy Orthopaedics Inc et al                                       8/2/2013
3818   3:13‐cv‐03026‐K   Lewandowski v. DePuy Orthopaedics Inc et                                      8/2/2013
3819   3:13‐cv‐03031‐K   Jacobs v. DePuy Orthopaedics, Inc. et al                                      8/5/2013
3820   3:13‐cv‐03032‐K   Johnson v. DePuy Orthopaedics, Inc. et al                                     8/5/2013
3821   3:13‐cv‐03033‐K   Lail v. DePuy Orthopaedics, Inc. et al                                        8/5/2013
3822   3:13‐cv‐03035‐K   Lemieux v. DePuy Orthopaedics, Inc. et al                                     8/5/2013
3823   3:13‐cv‐03036‐K   Long v. DePuy Orthopaedics, Inc. et al                                        8/5/2013
3824   3:13‐cv‐03037‐K   Lucero v. DePuy Orthopaedics, Inc. et al                                      8/5/2013
3825   3:13‐cv‐03038‐K   McDonald v. DePuy Orthopaedics, Inc. et al                                    8/5/2013
3826   3:13‐cv‐03039‐K   McLean v. DePuy Orthopaedics, Inc. et al                                      8/5/2013
3827   3:13‐cv‐03046‐K   Maureen Takahashi v. DePuy Orthopaedics,       California    2:13‐cv‐04838    8/5/2013
3828   3:13‐cv‐03047‐K   Rosemary Webb v. DePuy Orthopaedics,           California    2:13‐cv‐04824    8/5/2013
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                    Page 102 of 206 PageID 43140

3829   3:13‐cv‐03048‐K   Mitchell v. DePuy Orthopaedics, Inc. et al                                  8/5/2013
3830   3:13‐cv‐03050‐K   Robert Vann v. DePuy Orthopaedics Inc et California        2:13‐cv‐04568    8/5/2013
3831   3:13‐cv‐03051‐K   Wooten v. DePuy Orthopaedics, Inc. et al                                    8/5/2013
3832   3:13‐cv‐03057‐K   Monteneri v. DePuy Orthopaedics, Inc. et al                                 8/5/2013
3833   3:13‐cv‐03066‐K   Clark et al v. DePuy Orthopaedics, Inc. et al                               8/6/2013
3834   3:13‐cv‐03069‐K   Walker v. DePuy Orthopaedics, Inc. et al                                    8/6/2013
3835   3:13‐cv‐03071‐K   Anderson v. DePuy Orthopaedics, Inc. et al                                  8/6/2013
3836   3:13‐cv‐03072‐K   Bynum v. DePuy Orthopaedics, Inc. et al                                     8/6/2013
3837   3:13‐cv‐03073‐K   Connor v. DePuy Orthopaedics, Inc. et al                                    8/6/2013
3838   3:13‐cv‐03074‐K   Light et al v. DePuy Orthopaedics, Inc. et al                               8/6/2013
3839   3:13‐cv‐03077‐K   Boldt v. DePuy Orthopaedics, Inc. et al                                     8/6/2013
3840   3:13‐cv‐03078‐K   Ellis v. DePuy Orthopaedics, Inc. et al                                     8/6/2013
3841   3:13‐cv‐03079‐K   Allen v. DePuy Orthopaedics Inc et al                                       8/6/2013
3842   3:13‐cv‐03080‐K   Hayes v. DePuy Orthopaedics, Inc. et al                                     8/6/2013
3843   3:13‐cv‐03081‐K   Murphy et al v. DePuy Orthopaedics, Inc. et                                 8/6/2013
3844   3:13‐cv‐03082‐K   Poniewaz et al v. DePuy Orthopaedics, Inc.                                  8/6/2013
3845   3:13‐cv‐03083‐K   Sherman et al v. DePuy Orthopaedics, Inc.                                   8/6/2013
3846   3:13‐cv‐03085‐K   White et al v. DePuy Orthopaedics, Inc. et                                  8/6/2013
3847   3:13‐cv‐03091‐K   Nelson et al v. Depuy Orthopaedics,Inc et al                                8/6/2013
3848   3:13‐cv‐03093‐K   Riviere et al v. Depuy Orthopaedics, Inc., et New Jersey   1:13‐cv‐04120    8/7/2013
3849   3:13‐cv‐03094‐K   Jarobski v. DePuy Orthopaedics, Inc. et al                                  8/7/2013
3850   3:13‐cv‐03095‐K   Maruhn v. DePuy Orthopaedics, Inc. et al                                    8/7/2013
3851   3:13‐cv‐03097‐K   Maloney v. DePuy Orthopaedics, Inc. et al                                   8/7/2013
3852   3:13‐cv‐03098‐K   Perdue v. DePuy Orthopaedics, Inc. et al                                    8/7/2013
3853   3:13‐cv‐03099‐K   Pinchbeck v. DePuy Orthopaedics, Inc. et al                                 8/7/2013
3854   3:13‐cv‐03102‐K   Anderson v. DePuy Orthopaedics, Inc. et al California      3:13‐cv‐02709    8/7/2013
3855   3:13‐cv‐03108‐K   Racette v. DePuy Orthopaedics, Inc. et al                                   8/8/2013
3856   3:13‐cv‐03109‐K   Reidel v. DePuy Orthopaedics, Inc. et al                                    8/8/2013
3857   3:13‐cv‐03110‐K   Rogers v. DePuy Orthopaedics, Inc. et al                                    8/8/2013
3858   3:13‐cv‐03111‐K   Sanders v. DePuy Orthopaedics, Inc. et al                                   8/8/2013
3859   3:13‐cv‐03112‐K   Selph v. DePuy Orthopaedics, Inc. et al                                     8/8/2013
3860   3:13‐cv‐03114‐K   Whitney v. DePuy Orthopaedics, Inc. et al                                   8/8/2013
3861   3:13‐cv‐03118‐K   Jarecki v. DePuy Orthopaedics, Inc. et al                                   8/8/2013
3862   3:13‐cv‐03119‐K   Hillyer et al v. Johnson & Johnson Services,                                8/8/2013
3863   3:13‐cv‐03122‐K   Lacy et al v. Johnson & Johnson Services,                                   8/8/2013
3864   3:13‐cv‐03128‐K   Platt et al v. Johnson and Johnson et al                                    8/9/2013
3865   3:13‐cv‐03130‐K   Burley v. DePuy Orthopaedics, Inc. et al                                    8/9/2013
3866   3:13‐cv‐03131‐K   Holmes v. DePuy Orthopaedics, Inc. et al                                    8/9/2013
3867   3:13‐cv‐03132‐K   Minick v. DePuy Orthopaedics, Inc. et al                                    8/9/2013
3868   3:13‐cv‐03133‐K   Setaro v. DePuy Orthopaedics, Inc. et al                                    8/9/2013
3869   3:13‐cv‐03134‐K   Smiley v. DePuy Orthopaedics, Inc. et al                                    8/9/2013
3870   3:13‐cv‐03135‐K   Smith v. DePuy Orthopaedics, Inc. et al                                     8/9/2013
3871   3:13‐cv‐03136‐K   Waire v. DePuy Orthopaedics, Inc. et al                                     8/9/2013
3872   3:13‐cv‐03142‐K   King v. DePuy Orthopaedics, Inc. et al                                      8/9/2013
3873   3:13‐cv‐03146‐K   DiSalvo v. DePuy Orthopaedics, Inc. et al                                  8/12/2013
3874   3:13‐cv‐03147‐K   Flaherty v. DePuy Orthopaedics, Inc. et al                                 8/12/2013
3875   3:13‐cv‐03148‐K   Hamilton v. DePuy Orthopaedics, Inc. et al                                 8/12/2013
3876   3:13‐cv‐03151‐K   Harbour v. DePuy Orthopaedics, Inc. et al                                  8/12/2013
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                       Page 103 of 206 PageID 43141

3877   3:13‐cv‐03152‐K   Krzesowiak v. DePuy Orthopaedics, Inc. et                                     8/12/2013
3878   3:13‐cv‐03153‐K   Mears v. DePuy Orthopaedics, Inc. et al                                       8/12/2013
3879   3:13‐cv‐03155‐K   Seeds et al v. DePuy Orthopaedics, Inc., et    New Jersey     2:13‐cv‐04354   8/12/2013
3880   3:13‐cv‐03160‐K   Bostic v. DePuy Orthopaedics, Inc. et al                                      8/12/2013
3881   3:13‐cv‐03161‐K   Westervelt et al v. DePuy Orthopaedics,        Indiana        1:13‐cv‐01192   8/13/2013
3882   3:13‐cv‐03162‐K   Schardt v. Depuy Orthopaedics, Inc. et al      California     3:13‐cv‐01643   8/12/2013
3883   3:13‐cv‐03164‐K   Carter et al v. DePuy Orthopaedics Inc et al                                  8/12/2013
3884   3:13‐cv‐03166‐K   Hattingh et al v. DePuy Orthopaedics, Inc.     Texas Southern 4:13‐cv‐00739   8/12/2013
3885   3:13‐cv‐03167‐K   Bass v. DePuy Orthopaedics, Inc. et al                                        8/13/2013
3886   3:13‐cv‐03168‐K   Hughes v. DePuy Orthopaedics, Inc. et al                                      8/13/2013
3887   3:13‐cv‐03169‐K   Marotz v. DePuy Orthopaedics, Inc. et al                                      8/13/2013
3888   3:13‐cv‐03170‐K   McCarron v. DePuy Orthopaedics, Inc. et al                                    8/13/2013
3889   3:13‐cv‐03172‐K   Parkinson v. DePuy Orthopaedics, Inc. et al                                   8/13/2013
3890   3:13‐cv‐03173‐K   Ritchie v. DePuy Orthopaedics, Inc. et al                                     8/13/2013
3891   3:13‐cv‐03174‐K   Stile v. DePuy Orthopaedics, Inc. et al                                       8/13/2013
3892   3:13‐cv‐03175‐K   Torres v. DePuy Orthopaedics, Inc. et al                                      8/13/2013
3893   3:13‐cv‐03176‐K   Travers v. DePuy Orthopaedics, Inc. et al                                     8/13/2013
3894   3:13‐cv‐03177‐K   Wood v. DePuy Orthopaedics, Inc. et al                                        8/13/2013
3895   3:13‐cv‐03179‐K   Campbell v. DePuy Orthopaedics, Inc. et al                                    8/13/2013
3896   3:13‐cv‐03184‐K   Anderson v. DePuy Orthopaedics, Inc. et al                                    8/13/2013
3897   3:13‐cv‐03186‐K   Guthrie, Jr. et al v. Johnson & Johnson                                       8/13/2013
3898   3:13‐cv‐03188‐K   Nadine Scisney v. DePuy Orthopaedics Inc       California     2:13‐cv‐05262   8/14/2013
3899   3:13‐cv‐03190‐K   Pittman v. DePuy Orthopaedics Inc et al                                       8/14/2013
3900   3:13‐cv‐03199‐K   Hathaway et al v. Johnson & Johnson                                           8/14/2013
3901   3:13‐cv‐03203‐K   Jimmy Whittaker v. DePuy Orthopaedics          California     2:13‐cv‐05261   8/14/2013
3902   3:13‐cv‐03204‐K   Michaelidis v. DePuy Orthopaedics, Inc. et                                    8/14/2013
3903   3:13‐cv‐03205‐K   Knellinger v. DePuy Orthopaedics, Inc. et al                                  8/14/2013
3904   3:13‐cv‐03206‐K   Fletcher v. DePuy Orthopaedics, Inc. et al                                    8/14/2013
3905   3:13‐cv‐03207‐K   Cassey v. DePuy Orthopaedics, Inc. et al                                      8/14/2013
3906   3:13‐cv‐03209‐K   Smith v. DePuy Orthopaedics, Inc. et al                                       8/14/2013
3907   3:13‐cv‐03210‐K   Eastman v. DePuy Orthopaedics, Inc. et al                                     8/14/2013
3908   3:13‐cv‐03211‐K   Haywood v. DePuy Orthopaedics, Inc. et al                                     8/14/2013
3909   3:13‐cv‐03212‐K   Mort v. DePuy Orthopaedics, Inc. et al                                        8/14/2013
3910   3:13‐cv‐03214‐K   Lynch v. DePuy Orthopaedics Inc                                               8/14/2013
3911   3:13‐cv‐03221‐K   Coughlin et al v. Depuy Products Inc. et al                                   8/15/2013
3912   3:13‐cv‐03225‐K   Hunnewell v. DePuy Orthopaedics, Inc. et al                                   8/15/2013
3913   3:13‐cv‐03229‐K   Lenhardt v. DePuy Orthopaedics, Inc. et al                                    8/15/2013
3914   3:13‐cv‐03230‐K   Sisneros et al v. DePuy Orthopaedics, Inc.                                    8/15/2013
3915   3:13‐cv‐03231‐K   Sheppard v. DePuy Orthopaedics, Inc. et al                                    8/15/2013
3916   3:13‐cv‐03232‐K   Fennimore v. Johnson and Johnson et al                                        8/15/2013
3917   3:13‐cv‐03242‐K   Barth v. DePuy Orthopaedics, Inc. et al                                       8/16/2013
3918   3:13‐cv‐03243‐K   Duncan v. DePuy Orthopaedics, Inc. et al                                      8/16/2013
3919   3:13‐cv‐03244‐K   Hart et al v. DePuy Orthopaedics Inc et al                                    8/16/2013
3920   3:13‐cv‐03245‐K   Welch v. DePuy Orthopaedics, Inc. et al                                       8/16/2013
3921   3:13‐cv‐03246‐K   Connors et al v. DePuy Orthopaedics, Inc.                                     8/16/2013
3922   3:13‐cv‐03247‐K   Argeanas v. Depuy Orthopaedic, Inc             New Mexico     1:13‐cv‐00715   8/16/2013
3923   3:13‐cv‐03248‐K   Leonard et al v. DePuy Orthopaedics            Arizona        2:13‐cv‐01522   8/16/2013
3924   3:13‐cv‐03250‐K   Gyapay v. Johnson and Johnson et al            Montana        6:13‐cv‐00046   8/16/2013
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                       Page 104 of 206 PageID 43142

3925   3:13‐cv‐03251‐K   Hanson v. DePuy Orthopaedics, Inc. et al                                           8/16/2013
3926   3:13‐cv‐03252‐K   Mone et al v. DePuy Orthopaedics, Inc. et                                          8/16/2013
3927   3:13‐cv‐03253‐K   McGlone v. DePuy Orthopaedics Inc et al                                            8/16/2013
3928   3:13‐cv‐03265‐K   Boone v. DePuy Orthopaedics, Inc. et al        Missouri            4:13‐cv‐01427   8/19/2013
3929   3:13‐cv‐03266‐K   Rowley et al v. Johnson & Johnson et al        Maryland            1:13‐cv‐02245   8/19/2013
3930   3:13‐cv‐03267‐K   Clark v. DePuy Orthopaedics Inc et al          Illinois Northern   1:13‐cv‐05356   8/19/2013
3931   3:13‐cv‐03268‐K   Ridgely et al v. Johnson & Johnson et al       Maryland            1:13‐cv‐02247   8/19/2013
3932   3:13‐cv‐03269‐K   Benson v. DePuy Orthopaedics, Inc. et al                                           8/19/2013
3933   3:13‐cv‐03273‐K   Hascek v. DePuy Orthopaedics Inc et al                                             8/20/2013
3934   3:13‐cv‐03276‐K   Burgess v. DePuy Orthopaedics, Inc. et al      New Hampshire 1:13‐cv‐00348         8/20/2013
3935   3:13‐cv‐03278‐K   Granado et al v. DePuy Orthopaedics, Inc.                                          8/20/2013
3936   3:13‐cv‐03279‐K   Higgins v. DePuy Orthopaedics Inc et al                                            8/20/2013
3937   3:13‐cv‐03281‐K   Martinez v. DePuy Orthopaedics, Inc. et al                                         8/20/2013
3938   3:13‐cv‐03286‐K   Parker v. DePuy Orthopaedics Inc et al                                             8/20/2013
3939   3:13‐cv‐03287‐K   Hester v. DePuy Orthopaedics, Inc. et al                                           8/20/2013
3940   3:13‐cv‐03289‐K   Lambros et al v. Johnson & Johnson et al       Maryland            1:13‐cv‐02246   8/20/2013
3941   3:13‐cv‐03295‐K   Holloway v. DePuy Orthopaedics, Inc. et al                                         8/20/2013
3942   3:13‐cv‐03296‐K   Rogers et al v. DePuy Orthopaedics Inc et al                                       8/20/2013
3943   3:13‐cv‐03299‐K   Carbone v. DePuy Orthopaedics Inc et al                                            8/20/2013
3944   3:13‐cv‐03301‐K   Alfred v. DePuy Orthopaedics, Inc. et al                                           8/21/2013
3945   3:13‐cv‐03304‐K   Barnett et al v. DePuy Orthopaedics, Inc. et                                       8/21/2013
3946   3:13‐cv‐03307‐K   Tracy J. Strack v. DePuy Orthopaedics, Inc.    California          2:13‐cv‐05549   8/21/2013
3947   3:13‐cv‐03308‐K   Cauthen v. DePuy Orthopaedics, Inc. et al                                          8/21/2013
3948   3:13‐cv‐03309‐K   Ronald J. Grabe et al v. DePuy                 California          2:13‐cv‐05560   8/21/2013
3949   3:13‐cv‐03315‐K   Buchanan et al v. DePuy Orthopaedics, Inc.                                         8/21/2013
3950   3:13‐cv‐03316‐K   McCracken v. DePuy Orthopaedics Inc et al                                          8/21/2013
3951   3:13‐cv‐03317‐K   Axilrod v. DePuy Orthopaedics, Inc. et al                                          8/21/2013
3952   3:13‐cv‐03318‐K   Balcom et al v. DePuy Orthopaedics, Inc. et                                        8/21/2013
3953   3:13‐cv‐03319‐K   Barney et al v. DePuy Orthopaedics, Inc. et                                        8/21/2013
3954   3:13‐cv‐03320‐K   Brewer et al v. DePuy Orthopaedics, Inc. et                                        8/21/2013
3955   3:13‐cv‐03321‐K   Brown v. DePuy, Inc. et al                                                         8/21/2013
3956   3:13‐cv‐03322‐K   Byars v. DePuy, Inc. et al                                                         8/21/2013
3957   3:13‐cv‐03323‐K   Halliday v. DePuy Orthopaedics Inc et al                                           8/21/2013
3958   3:13‐cv‐03325‐K   Sanders et al v. DePuy Orthopaedics, Inc                                           8/22/2013
3959   3:13‐cv‐03326‐K   Wainwright v. Depuy Orthopaedics, Inc. et                                          8/22/2013
3960   3:13‐cv‐03327‐K   McKethan et al v. DePuy Orthopaedics, Inc.                                         8/22/2013
3961   3:13‐cv‐03328‐K   Holland et al v. Depuy Orthopaedics, Inc. et                                       8/22/2013
3962   3:13‐cv‐03329‐K   Love et al v. Depuy Orthopaedics, Inc. et al                                       8/22/2013
3963   3:13‐cv‐03332‐K   Pasqualone v. DePuy Orthopaedics, Inc. et                                          8/22/2013
3964   3:13‐cv‐03333‐K   White v. DePuy Orthopaedics, Inc. et al                                            8/22/2013
3965   3:13‐cv‐03334‐K   Goodell v. DePuy Orthopaedics, Inc. et al                                          8/22/2013
3966   3:13‐cv‐03337‐K   Thorpe v. DePuy Orthopaedics, Inc. et al                                           8/22/2013
3967   3:13‐cv‐03340‐K   Hopkins et al v. DePuy Orthopaedics, Inc. et                                       8/22/2013
3968   3:13‐cv‐03343‐K   Padilla et al v. DePuy, Orthopaedics Inc. et                                       8/22/2013
3969   3:13‐cv‐03344‐K   Coles v. DePuy Orthopaedics, Inc. et al                                            8/22/2013
3970   3:13‐cv‐03345‐K   Maynes et al v. DePuy Orthopaedics, Inc. et                                        8/22/2013
3971   3:13‐cv‐03346‐K   Dobbins, Jr. v. DePuy Orthopaedics, Inc. et                                        8/22/2013
3972   3:13‐cv‐03348‐K   Edwards v. DePuy, Inc. et al                                                       8/22/2013
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                        Page 105 of 206 PageID 43143

3973   3:13‐cv‐03349‐K   Green et al v. DePuy, Inc. et al                                              8/22/2013
3974   3:13‐cv‐03350‐K   Greer et al v. DePuy, Inc. et al                                              8/22/2013
3975   3:13‐cv‐03352‐K   Grenier v. DePuy, Inc. et al                                                  8/22/2013
3976   3:13‐cv‐03353‐K   Ham v. DePuy Orthopaedics, Inc. et al                                         8/22/2013
3977   3:13‐cv‐03354‐K   Hoxie et al v. DePuy Orthopaedics, Inc. et al                                 8/22/2013
3978   3:13‐cv‐03355‐K   James v. DePuyOrthopaedics, Inc. et al                                        8/22/2013
3979   3:13‐cv‐03357‐K   Kelly v. DePuy Orthopaedics, Inc. et al                                       8/22/2013
3980   3:13‐cv‐03358‐K   Lane et al v. DePuy, Inc. et al                                               8/22/2013
3981   3:13‐cv‐03359‐K   Leather v. DePuy, Inc. et al                                                  8/22/2013
3982   3:13‐cv‐03360‐K   Leider v. DePuy, Inc. et al                                                   8/22/2013
3983   3:13‐cv‐03361‐K   Lewis et al v. DePuy, Inc. et al                                              8/22/2013
3984   3:13‐cv‐03362‐K   Marks et al v. DePuy, Inc. et al                                              8/22/2013
3985   3:13‐cv‐03363‐K   Mellor et al v. DePuy Orthopaedics, Inc. et                                   8/22/2013
3986   3:13‐cv‐03364‐K   Oyle v. DePuy Orthopaedics Inc et al                                          8/22/2013
3987   3:13‐cv‐03365‐K   Moseman et al v. DePuy, Inc. et al                                            8/23/2013
3988   3:13‐cv‐03366‐K   Motley v. DePuy Orthopaedics, Inc. et al                                      8/23/2013
3989   3:13‐cv‐03367‐K   Pedigo v. DePuy Orthopaedics, Inc. et al                                      8/23/2013
3990   3:13‐cv‐03368‐K   Rountree et al v. DePuy, Inc. et al                                           8/23/2013
3991   3:13‐cv‐03369‐K   Schoenhuber v. DePuy, Inc. et al                                              8/23/2013
3992   3:13‐cv‐03370‐K   Smallwood v. DePuy, Inc. et al                                                8/23/2013
3993   3:13‐cv‐03371‐K   Smith v. DePuy, Inc. et al                                                    8/23/2013
3994   3:13‐cv‐03372‐K   Smithers et al v. DePuy, Inc. et al                                           8/23/2013
3995   3:13‐cv‐03373‐K   Stuart et al v. DePuy, Inc. et al                                             8/23/2013
3996   3:13‐cv‐03374‐K   Watkins et al v. DePuy, Inc. et al                                            8/23/2013
3997   3:13‐cv‐03375‐K   Wojno et al v. DePuy, Inc. et al                                              8/23/2013
3998   3:13‐cv‐03376‐K   Wright et al v. DePuy Orthopaedics, Inc. et                                   8/23/2013
3999   3:13‐cv‐03377‐K   Yonker et al v. DePuy Orthopaedics, Inc. et                                   8/23/2013
4000   3:13‐cv‐03378‐K   Mobley v. DePuy Orthopaedics, Inc. et al                                      8/23/2013
4001   3:13‐cv‐03381‐K   Kornegay v. DePuy Orthopaedics, Inc. et al      California    3:13‐cv‐03278   8/23/2013
4002   3:13‐cv‐03382‐K   Lyman v. DePuy Orthopaedics Inc et al                                         8/23/2013
4003   3:13‐cv‐03383‐K   Petty v. DePuy Orthopaedics Inc. et al          California    3:13‐cv‐03277   8/23/2013
4004   3:13‐cv‐03387‐K   Russell v. DePuy Orthopaedics, Inc. et al       California    3:13‐cv‐03254   8/23/2013
4005   3:13‐cv‐03388‐K   Hayes v. DePuy Orthopaedics, Inc. et al         California    3:13‐cv‐03255   8/23/2013
4006   3:13‐cv‐03391‐K   Gincig v. DePuy Orthopaedics, Inc. et al        California    3:13‐cv‐03181   8/23/2013
4007   3:13‐cv‐03393‐K   Malone v. DePuy Orthopedics, Inc. et al                                       8/23/2013
4008   3:13‐cv‐03394‐K   Varick v. Johnson & Johnson Services Inc. et                                  8/23/2013
4009   3:13‐cv‐03395‐K   Prescott v. DePuy Orthopaedics, Inc. et al      California    3:13‐cv‐03275   8/23/2013
4010   3:13‐cv‐03397‐K   Cattelan et al v. DePuy Orthopaedics, Inc.                                    8/23/2013
4011   3:13‐cv‐03398‐K   O'Brien et al v. DePuy Orthopaedics, Inc. et                                  8/23/2013
4012   3:13‐cv‐03400‐K   Fink v. DePuy Orthopaedics, Inc. et al                                        8/23/2013
4013   3:13‐cv‐03401‐K   Ricketts et al v. DePuy Orthopaedics, Inc. et                                 8/23/2013
4014   3:13‐cv‐03402‐K   Brenner et al v. DePuy Orthopaedics, Inc. et                                  8/23/2013
4015   3:13‐cv‐03403‐K   Minor et al v. DePuy Orthopaedics, Inc. et                                    8/23/2013
4016   3:13‐cv‐03404‐K   Buss et al v. DePuy Orthopaedics, Inc. et al                                  8/23/2013
4017   3:13‐cv‐03406‐K   Cramer et al v. DePuy Orthopaedics, Inc. et                                   8/23/2013
4018   3:13‐cv‐03407‐K   Avery‐Perry et al v. DePuy Orthopaedics,                                      8/23/2013
4019   3:13‐cv‐03408‐K   Newhauser et al v. DePuy Orthopaedics,                                        8/23/2013
4020   3:13‐cv‐03409‐K   Gengler et al v. DePuy Orthopaedics, Inc. et                                  8/23/2013
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                        Page 106 of 206 PageID 43144

4021   3:13‐cv‐03410‐K   Robbins et al v. DePuy Orthopaedics, Inc. et                                    8/23/2013
4022   3:13‐cv‐03411‐K   Street v. DePuy Orthopaedics, Inc. et al                                        8/23/2013
4023   3:13‐cv‐03412‐K   Czaplewski et al v. DePuy Orthopaedics,                                         8/23/2013
4024   3:13‐cv‐03413‐K   Hron et al v. DePuy Orthopaedics, Inc. et al                                    8/23/2013
4025   3:13‐cv‐03416‐K   Terbeest et al v. DePuy Orthopaedics, Inc.                                      8/23/2013
4026   3:13‐cv‐03417‐K   Dubore et al v. DePuy Orthopaedics, Inc. et                                     8/23/2013
4027   3:13‐cv‐03420‐K   Johnson v. DePuy Orthopaedics, Inc. et al                                       8/23/2013
4028   3:13‐cv‐03422‐K   Tomasik et al v. DePuy Orthopaedic, Inc et      New York        6:13‐cv‐06421   8/26/2013
4029   3:13‐cv‐03424‐K   Burch‐Pierce v. DePuy Orthopaedics, Inc. et                                     8/26/2013
4030   3:13‐cv‐03431‐K   Black v. Johnson & Johnson Services, Inc. et                                    8/26/2013
4031   3:13‐cv‐03436‐K   Kates v. DePuy Orthopaedics, Inc. et al         California      3:13‐cv‐03253   8/27/2013
4032   3:13‐cv‐03440‐K   Ralston v. DePuy Orthopaedics, Inc. et al       California      3:13‐cv‐03274   8/27/2013
4033   3:13‐cv‐03443‐K   Diallo v. Johnson & Johnson Services, Inc.                                      8/27/2013
4034   3:13‐cv‐03452‐K   Quick et al v. DePuy Orthopaedics, Inc. et al                                   8/27/2013
4035   3:13‐cv‐03454‐K   McClain, Sr. v. Johnson & Johnson Services,                                     8/27/2013
4036   3:13‐cv‐03457‐K   O'Keefe v. Johnson & Johnson Services, Inc.                                     8/27/2013
4037   3:13‐cv‐03459‐K   Banks v. Johnson & Johnson Services, Inc.                                       8/27/2013
4038   3:13‐cv‐03463‐K   Tarango v. DePuy Orthopaedics, Inc. et al                                       8/28/2013
4039   3:13‐cv‐03464‐K   Reed v. DePuy Orthopaedics, Inc. et al                                          8/28/2013
4040   3:13‐cv‐03466‐K   Simmons v. DePuy Orthopaedics, Inc. et al                                       8/28/2013
4041   3:13‐cv‐03467‐K   Engel et al v. DePuy Orthopaedics, Inc. et al                                   8/28/2013
4042   3:13‐cv‐03474‐K   Baxter v. DePuy Orthopaedics, Inc. et al                                        8/29/2013
4043   3:13‐cv‐03482‐K   Ford v. DePuy Orthopaedics, Inc. et al                                          8/29/2013
4044   3:13‐cv‐03487‐K   Cronin v. DePuy Orthopaedics, Inc. et al                                        8/29/2013
4045   3:13‐cv‐03499‐K   Giacalone v. DePuy, Inc. et al                  New York        6:13‐cv‐06419   8/30/2013
4046   3:13‐cv‐03504‐K   Washington et al v. DePuy Orthopaedics,                                         8/30/2013
4047   3:13‐cv‐03506‐K   Doyle v. DePuy Orthopaedics, Inc. et al                                         8/30/2013
4048   3:13‐cv‐03513‐K   McQuaid v. DePuy Orthopaedics, Inc. et al                                        9/3/2013
4049   3:13‐cv‐03515‐K   Miller v. DePuy Orthopaedics, Inc. et al                                         9/3/2013
4050   3:13‐cv‐03516‐K   Morkre v. DePuy Orthopaedics, Inc. et al                                         9/3/2013
4051   3:13‐cv‐03517‐K   Rey v. DePuy Orthopaedics, Inc. et al                                            9/3/2013
4052   3:13‐cv‐03518‐K   Russell v. DePuy Orthopaedics, Inc. et al                                        9/3/2013
4053   3:13‐cv‐03519‐K   Shamblee v. DePuy Orthopaedics, Inc. et al                                       9/3/2013
4054   3:13‐cv‐03524‐K   Gustafson et al v. DePuy Orthopaedics, Inc.     Montana         9:13‐cv‐00170    9/3/2013
4055   3:13‐cv‐03537‐K   McCollum et al v. Johnson & Johnson                                              9/4/2013
4056   3:13‐cv‐03538‐K   Salander et al v. Johnson & Johnson                                              9/4/2013
4057   3:13‐cv‐03541‐K   Sherrer et al v. Johnson & Johnson                                               9/4/2013
4058   3:13‐cv‐03543‐K   Beach et al v. DePuy Orthopaedics, Inc. et                                       9/4/2013
4059   3:13‐cv‐03544‐K   Newcomb et al v. Johnson & Johnson                                               9/4/2013
4060   3:13‐cv‐03546‐K   Chancey et al v. Johnson & Johnson                                               9/4/2013
4061   3:13‐cv‐03549‐K   Stulpin v. Johnson & Johnson Services, Inc.                                      9/4/2013
4062   3:13‐cv‐03550‐K   Jackson v. Johnson & Johnson Services, Inc.                                      9/4/2013
4063   3:13‐cv‐03552‐K   Dwaileebe v. Johnson & Johnson Services,                                         9/4/2013
4064   3:13‐cv‐03553‐K   Beam et al v. Johnson & Johnson Services,                                        9/4/2013
4065   3:13‐cv‐03554‐K   DeHart v. DePuy Orthopaedics Inc et al                                           9/4/2013
4066   3:13‐cv‐03564‐K   Cole et al v. Johnson & Johnson Services,       Missouri        4:13‐cv‐01472    9/5/2013
4067   3:13‐cv‐03565‐K   Perry v. DePuy Orthopaedics, Inc. et al         Ohio Northern   1:12‐dp‐21655    9/5/2013
4068   3:13‐cv‐03568‐K   Shabazz v. Johnson & Johnson Services, Inc.                                      9/5/2013
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                        Page 107 of 206 PageID 43145

4069   3:13‐cv‐03571‐K   DiNardo et al v. DePuy Orthopaedics, Inc,                                          9/6/2013
4070   3:13‐cv‐03572‐K   Wood et al v. Johnson & Johnson Services,                                          9/6/2013
4071   3:13‐cv‐03573‐K   Bronkalla vs DePuy Orthopaedics Inc, et al                                         9/6/2013
4072   3:13‐cv‐03579‐K   Hummel v. DePuy Orthopaedics, Inc. et al                                           9/6/2013
4073   3:13‐cv‐03580‐K   Lalk v. DePuy Orthopaedics, Inc. et al                                             9/6/2013
4074   3:13‐cv‐03581‐K   Pikulski et al v. DePuy Orthopaedics, Inc. et                                      9/6/2013
4075   3:13‐cv‐03591‐K   Reaver v. Johnson & Johnson Services, Inc.                                         9/9/2013
4076   3:13‐cv‐03597‐K   Phillips v. DePuy Orthopaedics, Inc. et al                                         9/9/2013
4077   3:13‐cv‐03598‐K   Cox et al v. DePuy Orthopaedics Inc et al                                          9/9/2013
4078   3:13‐cv‐03601‐K   Ballenger v. DePuy Orthopaedics, Inc. et al                                        9/9/2013
4079   3:13‐cv‐03606‐K   Chepes v. DePuy Orthopaedics, Inc. et al                                          9/10/2013
4080   3:13‐cv‐03607‐K   Golson v. DePuy Orthopaedic, Inc et al                                            9/10/2013
4081   3:13‐cv‐03616‐K   McNeil v. DePuy Orthopaedics Inc. et al                                           9/10/2013
4082   3:13‐cv‐03617‐K   Evans v. Johnson & Johnson Services, Inc.                                         9/10/2013
4083   3:13‐cv‐03618‐K   Angold et al v. DePuy Orthopaedics, Inc. et                                       9/10/2013
4084   3:13‐cv‐03619‐K   Ivory vs DePuy Orthopaedics Inc, et al                                            9/10/2013
4085   3:13‐cv‐03626‐K   Gilbert et al v. DePuy Orthopaedics, Inc. et                                      9/10/2013
4086   3:13‐cv‐03633‐K   Clark v. DePuy Orthopaedics, Inc. et al                                           9/11/2013
4087   3:13‐cv‐03636‐K   Felix v. Johnson & Johnson Services, Inc. et                                      9/11/2013
4088   3:13‐cv‐03638‐K   Moore et al v. Johnson & Johnson Services,                                        9/11/2013
4089   3:13‐cv‐03641‐K   Godfrey et al v. DePuy Orthopaedics, Inc. et                                      9/11/2013
4090   3:13‐cv‐03646‐K   Dowdy v. DePuy Orthopaedics, Inc. et al                                           9/11/2013
4091   3:13‐cv‐03655‐K   Hecker et al v. DePuy Orthopaedics Inc et al                                      9/12/2013
4092   3:13‐cv‐03662‐K   Locke v. DePuy Orthopaedics, Inc. et al                                           9/12/2013
4093   3:13‐cv‐03666‐K   Olson v. DePuy Orthopaedics, Inc. et al         California       2:13‐cv‐01441    9/12/2013
4094   3:13‐cv‐03668‐K   Richards et al v DePuy Orthopaedics, Inc, et    New Jersey       3:13‐cv‐03432    9/12/2013
4095   3:13‐cv‐03669‐K   Kucsan et al v DePuy Orthopaedics, Inc., et     New Jersey       2:13‐cv‐05026    9/12/2013
4096   3:13‐cv‐03671‐K   Isom v. DePuy Orthopaedics, Inc., et al                                           9/12/2013
4097   3:13‐cv‐03673‐K   Cadella v. Johnson & Johnson et al              Louisiana        2:13‐cv‐05417    9/12/2013
4098   3:13‐cv‐03674‐K   Hopp et al v. Johnson & Johnson Services,       Missouri         2:13‐cv‐00074    9/12/2013
4099   3:13‐cv‐03678‐K   Dwier v. DePuy Orthopaedics, Inc., et al                                          9/13/2013
4100   3:13‐cv‐03679‐K   Schmidt et al v. DePuy Orthopaedics, Inc. et                                      9/13/2013
4101   3:13‐cv‐03687‐K   Smith v. DePuy Orthopaedics, Inc. et al         Illinois Northern 1:13‐cv‐06150   9/13/2013
4102   3:13‐cv‐03726‐K   May v. DePuy Orthopaedics, Inc. et al                                             9/16/2013
4103   3:13‐cv‐03727‐K   Maas v. DePuy Orthopaedics, Inc. et al          Minnesota        0:13‐cv‐02328    9/16/2013
4104   3:13‐cv‐03728‐K   Tolmachoff et al v. DePuy Orthopaedics,                                           9/16/2013
4105   3:13‐cv‐03742‐K   Warren v. DePuy Orthopaedics, Inc. et al                                          9/16/2013
4106   3:13‐cv‐03758‐K   Jordan et al v. DePuy Orthopaedics, Inc. et     Minnesota        0:13‐cv‐02361    9/17/2013
4107   3:13‐cv‐03765‐K   Strum et al v. DePuy Orthopaedics Inc et al                                       9/17/2013
4108   3:13‐cv‐03768‐K   Hitchcock v. DePuy Orthopaedic, Inc et al                                         9/17/2013
4109   3:13‐cv‐03776‐K   Davis v. DePuy Orthopaedics, Inc. et al                                           9/17/2013
4110   3:13‐cv‐03791‐K   Enright v. DePuy Orthopaedics, Inc. et al                                         9/18/2013
4111   3:13‐cv‐03793‐K   Bryan v. DePuy, Inc. et al                                                        9/18/2013
4112   3:13‐cv‐03795‐K   Norman v. Johnson & Johnson Services, Inc.                                        9/18/2013
4113   3:13‐cv‐03800‐K   Bollinger et al v. DePuy Orthopaedics Inc et                                      9/18/2013
4114   3:13‐cv‐03802‐K   Taylor v. DePuy Orthopaedics Inc et al                                            9/18/2013
4115   3:13‐cv‐03803‐K   Buis et al v. DePuy Orthopaedic, Inc et al                                        9/18/2013
4116   3:13‐cv‐03810‐K   Pierce et al v. DePuy Orthopaedics, Inc., et                                      9/19/2013
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                        Page 108 of 206 PageID 43146

4117   3:13‐cv‐03814‐K   Newton v. DePuy Orthopaedics, Inc. et al                                         9/19/2013
4118   3:13‐cv‐03815‐K   Reeves et al v. DePuy Orthopaedics, Inc. et                                      9/19/2013
4119   3:13‐cv‐03816‐K   Labash et al v. DePuy, Inc. et al                                                9/19/2013
4120   3:13‐cv‐03819‐K   Dailey et al v. Johnson and Johnson et al                                        9/19/2013
4121   3:13‐cv‐03834‐K   Swanson et al v. Johnson & Johnson                                               9/20/2013
4122   3:13‐cv‐03836‐K   Horton v. Johnson & Johnson Services, Inc.                                       9/20/2013
4123   3:13‐cv‐03838‐K   Spansail et al v. Johnson & Johnson                                              9/20/2013
4124   3:13‐cv‐03839‐K   Ward v. Johnson & Johnson Services, Inc. et                                      9/20/2013
4125   3:13‐cv‐03842‐K   Hughes et al v. DePuy Orthopaedics, Inc. et     Maryland         1:13‐cv‐02533   9/20/2013
4126   3:13‐cv‐03860‐K   Carrigan v. Johnson & Johnson, Inc. et al       Florida Middle   2:13‐cv‐00596   9/23/2013
4127   3:13‐cv‐03864‐K   Leithoff et al v. Johnson & Johnson, Inc. et    Florida Middle   2:13‐cv‐00597   9/24/2013
4128   3:13‐cv‐03883‐K   Preston v. DePuy Orthopaedics, Inc. et al                                        9/25/2013
4129   3:13‐cv‐03888‐K   Wynn v. DePuy Orthopaedics, Inc. et al                                           9/25/2013
4130   3:13‐cv‐03892‐K   Lopez et al v. Johnson & Johnson Services,                                       9/25/2013
4131   3:13‐cv‐03895‐K   Schiffner v. DePuy Orthopaedics, Inc. et al                                      9/26/2013
4132   3:13‐cv‐03897‐K   West v. DePuy Orthopaedics, Inc. et al                                           9/26/2013
4133   3:13‐cv‐03898‐K   Love v. DePuy Orthopaedics, Inc. et al                                           9/26/2013
4134   3:13‐cv‐03899‐K   Scruggs v. DePuy Orthopaedics, Inc. et al                                        9/26/2013
4135   3:13‐cv‐03901‐K   Shaw et al v. DePuy Orthopaedics, Inc. et al                                     9/26/2013
4136   3:13‐cv‐03907‐K   Jones et al v. DePuy Orthopaedics, Inc. et al                                    9/26/2013
4137   3:13‐cv‐03911‐K   Harvell v. DePuy Orthopaedics, Inc. et al                                        9/26/2013
4138   3:13‐cv‐03912‐K   Weiss v. DePuy Orthopaedics, Inc. et al                                          9/26/2013
4139   3:13‐cv‐03944‐K   Imperial v. DePuy, Inc. et al                                                    9/29/2013
4140   3:13‐cv‐03946‐K   Jensen v. DePuy Inc et al                                                        9/29/2013
4141   3:13‐cv‐03956‐K   Robbins, Jr. v. DePuy Orthopaedics, Inc. et                                      9/30/2013
4142   3:13‐cv‐03960‐K   Harvey v. DePuy Orthopaedics Inc et al                                           9/30/2013
4143   3:13‐cv‐03962‐K   Wiggins v. DePuy Orthopaedics Inc et al                                          9/30/2013
4144   3:13‐cv‐03964‐K   Jackson v. DePuy Orthopaedics Inc et al                                          9/30/2013
4145   3:13‐cv‐03966‐K   Porter et al v. Depuy Orthopaedics Inc et al                                     9/30/2013
4146   3:13‐cv‐03971‐K   Wagner v. Johnson & Johnson et al               Florida          9:13‐cv‐80861   10/1/2013
4147   3:13‐cv‐03972‐K   Tournear v. Depuy Orthopaedics, Inc. et al      Missouri         2:13‐cv‐04197   10/1/2013
4148   3:13‐cv‐03973‐K   Coleman v. DePuy Orthopaedics, Inc. et al                                        10/1/2013
4149   3:13‐cv‐03975‐K   Williams et al v. DePuy Orthopaedics, Inc.                                       10/1/2013
4150   3:13‐cv‐03976‐K   Moore et al v. Johnson & Johnson Services,                                       10/1/2013
4151   3:13‐cv‐03978‐K   Martin v. DePuy Orthopaedics Inc et al                                           10/1/2013
4152   3:13‐cv‐03984‐K   Cullen v. Johnson & Johnson Services, Inc.                                       10/1/2013
4153   3:13‐cv‐03985‐K   Duplessis et al v. DePuy Orthopaedics, Inc.     Louisiana        2:13‐cv‐05824   10/1/2013
4154   3:13‐cv‐03986‐K   Frederick v. DePuy Orthopaedics, Inc. et al                                      10/1/2013
4155   3:13‐cv‐03991‐K   Carter v. DePuy Orthopaedics, Inc. et al                                         10/2/2013
4156   3:13‐cv‐03999‐K   Huberman v. DePuy Orthopedics Inc et al                                          10/2/2013
4157   3:13‐cv‐04004‐K   Viola v. DePuy Orthopaedics, Inc. et al                                          10/2/2013
4158   3:13‐cv‐04005‐K   John Olswang v. DePuy Orthopaedics, Inc.        California       2:13‐cv‐06437   10/3/2013
4159   3:13‐cv‐04006‐K   Elaine Corvan v. DePuy Orthopaedics, Inc.       California       2:13‐cv‐06434   10/3/2013
4160   3:13‐cv‐04007‐K   Elizabeth Dempsey‐Loid et al v. DePuy           California       2:13‐cv‐06466   10/3/2013
4161   3:13‐cv‐04008‐K   Nichols v. DePuy Orthopaedics, Inc. et al                                        10/2/2013
4162   3:13‐cv‐04009‐K   Gregston v. DePuy Orthopaedics, Inc. et al                                       10/2/2013
4163   3:13‐cv‐04016‐K   McCaffray v. Johnson & Johnson et al            Maryland         1:13‐cv‐02571   10/3/2013
4164   3:13‐cv‐04020‐K   Johnson v. DePuy Orthopaedics, Inc. et al                                        10/4/2013
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                       Page 109 of 206 PageID 43147

4165   3:13‐cv‐04024‐K   O'Neill v. Johnson and Johnson et al                                            10/4/2013
4166   3:13‐cv‐04028‐K   Patrick v. DePuy Orthopaedics, Inc. et al                                       10/4/2013
4167   3:13‐cv‐04038‐K   Powe v. DePuy Orthopaedics Inc et al                                            10/7/2013
4168   3:13‐cv‐04040‐K   Durr et al v. Johnson & Johnson et al          Maryland        1:13‐cv‐02629    10/7/2013
4169   3:13‐cv‐04042‐K   Pittman v. DePuy Orthopaedics Inc et al                                         10/7/2013
4170   3:13‐cv‐04043‐K   Williams et al v. Johnson & Johnson                                             10/7/2013
4171   3:13‐cv‐04046‐K   Heisler v. DePuy Orthopaedics Inc et al                                         10/7/2013
4172   3:13‐cv‐04050‐K   Allen v. DePuy Orthopaedics Inc et al                                           10/8/2013
4173   3:13‐cv‐04051‐K   O'Shea v. DePuy Orthopaedics Inc et al                                          10/8/2013
4174   3:13‐cv‐04053‐K   Gatch et al v. DePuy Orthopaedics Inc et al                                     10/8/2013
4175   3:13‐cv‐04060‐K   Leonard et al v. Depuy Orthopaedics Inc et                                      10/8/2013
4176   3:13‐cv‐04065‐K   Harrelson et al v. Johnson & Johnson                                            10/8/2013
4177   3:13‐cv‐04076‐K   Rodden v. Johnson & Johnson et al                                               10/9/2013
4178   3:13‐cv‐04078‐K   Garcia v. DePuy Orthopaedics Inc et al                                          10/9/2013
4179   3:13‐cv‐04082‐K   Jennings et al v. DePuy Orthopaedics Inc et                                     10/9/2013
4180   3:13‐cv‐04091‐K   Wade v. Johnson & Johnson Services Inc et                                      10/10/2013
4181   3:13‐cv‐04094‐K   Ward v. DePuy Orthopaedics Inc et al           Ohio Northern   1:13‐dp‐20847   10/10/2013
4182   3:13‐cv‐04100‐K   Lawton v. DePuy Orthopaedics Inc et al                                         10/10/2013
4183   3:13‐cv‐04103‐K   Flores v. DePuy Orthopaedics Inc et al                                         10/10/2013
4184   3:13‐cv‐04105‐K   Smith v. DePuy Orthopaedics Inc et al                                          10/10/2013
4185   3:13‐cv‐04114‐K   Solina v. DePuy Orthopaedics Inc et al         California      2:13‐cv‐06684   10/11/2013
4186   3:13‐cv‐04116‐K   Davis v. DePuy Orthopaedics Inc et al                                          10/11/2013
4187   3:13‐cv‐04117‐K   McNair v. DePuy Orthopaedics Inc et al                                         10/11/2013
4188   3:13‐cv‐04118‐K   Wilson v. Johnson & Johnson Services Inc                                       10/11/2013
4189   3:13‐cv‐04121‐K   Craig v. DePuy Orthopaedics Inc et al          Oklahoma        4:13‐cv‐00526   10/11/2013
4190   3:13‐cv‐04124‐K   Miller et al v. DePuy Orthopaedics Inc et al                                   10/11/2013
4191   3:13‐cv‐04141‐K   Walstrom v. DePuy Orthopaedics Inc et al                                       10/14/2013
4192   3:13‐cv‐04143‐K   Welker v. DePuy Orthopaedics Inc et al                                         10/14/2013
4193   3:13‐cv‐04153‐K   Pylant et al v. DePuy Orthopaedics Inc et al                                   10/15/2013
4194   3:13‐cv‐04155‐K   Trippe v. DePuy Orthopaedics Inc et al                                         10/15/2013
4195   3:13‐cv‐04156‐K   Sturm v. DePuy Orthopaedics Inc et al                                          10/15/2013
4196   3:13‐cv‐04161‐K   Eisenhower v. DePuy Orthopaedics Inc et al                                     10/15/2013
4197   3:13‐cv‐04162‐K   Myles et al v. DePuy Inc et al                                                 10/15/2013
4198   3:13‐cv‐04170‐K   Williams et al v. DePuy Orthopaedics Inc et                                    10/16/2013
4199   3:13‐cv‐04171‐K   Grayson v. DePuy Orthopaedics Inc et al                                        10/16/2013
4200   3:13‐cv‐04172‐K   Ricigliano v. DePuy Orthopaedics Inc et al     California      5:13‐cv‐02451   10/16/2013
4201   3:13‐cv‐04177‐K   Toubin v. DePuy Orthopaedics Inc et al                                         10/16/2013
4202   3:13‐cv‐04180‐K   Segger v. DePuy Inc et al                                                      10/16/2013
4203   3:13‐cv‐04182‐K   DelPozzo v. DePuy Inc et al                                                    10/16/2013
4204   3:13‐cv‐04192‐K   Perry et al v. Johnson & Johnson Services                                      10/17/2013
4205   3:13‐cv‐04195‐K   Gambler v. DePuy Orthopaedics Inc et al                                        10/17/2013
4206   3:13‐cv‐04199‐K   Hale et al v. Johnson & Johnson Services Inc                                   10/17/2013
4207   3:13‐cv‐04200‐K   McGinnis v. DePuy Orthopaedics Inc et al                                       10/17/2013
4208   3:13‐cv‐04201‐K   Brown et al v. Johnson & Johnson Services                                      10/17/2013
4209   3:13‐cv‐04213‐K   Watson v. DePuy Orthopaedics Inc et al                                         10/18/2013
4210   3:13‐cv‐04214‐K   Barshop et al v. Johnson & Johnson                                             10/18/2013
4211   3:13‐cv‐04215‐K   Bridges v. DePuy Orthopaedics Inc et al                                        10/18/2013
4212   3:13‐cv‐04221‐K   Bomely et al v. DePuy Orthopaedics Inc et                                      10/18/2013
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                        Page 110 of 206 PageID 43148

4213   3:13‐cv‐04224‐K   Pierce v. DePuy Orthopaedics Inc et al                                          10/18/2013
4214   3:13‐cv‐04225‐K   Miller v. DePuy Orthopaedics Inc et al                                          10/18/2013
4215   3:13‐cv‐04233‐K   Ostheimer v. DePuy Orthopaedics Inc et al       Massachusetts   1:13‐cv‐12253   10/21/2013
4216   3:13‐cv‐04234‐K   Neher v. DePuy Orthopaedics Inc et al                                           10/21/2013
4217   3:13‐cv‐04240‐K   McDaniels v. DePuy Orthopaedics Inc et al                                       10/21/2013
4218   3:13‐cv‐04252‐K   Mills et al v. DePuy Orthopaedics Inc et al                                     10/22/2013
4219   3:13‐cv‐04257‐K   Giles v. DePuy Inc et al                                                        10/22/2013
4220   3:13‐cv‐04258‐K   Kniefel et al v. DePuy Inc et al                                                10/22/2013
4221   3:13‐cv‐04259‐K   Silvera et al v. DePuy Orthopaedics Inc et al                                   10/22/2013
4222   3:13‐cv‐04266‐K   Trujillo v. DePuy Orthopaedics Inc et al                                        10/23/2013
4223   3:13‐cv‐04272‐K   Patrick v. DePuy Inc et al                                                      10/23/2013
4224   3:13‐cv‐04273‐K   Newton et al v. DePuy Inc et al                                                 10/23/2013
4225   3:13‐cv‐04274‐K   Barton v. Johnson & Johnson Services Inc et                                     10/24/2013
4226   3:13‐cv‐04275‐K   Reams et al v. Johnson & Johnson Services,      Missouri        4:13‐cv‐01851   10/24/2013
4227   3:13‐cv‐04276‐K   Johnson v. DePuy Orthopaedics Inc et al         New York        1:13‐cv‐01042   10/24/2013
4228   3:13‐cv‐04277‐K   Hazen v. Johnson & Johnson Services Inc et      California      3:13‐cv‐04289   10/24/2013
4229   3:13‐cv‐04278‐K   Walters v. Johnson & Johnson Services Inc                                       10/24/2013
4230   3:13‐cv‐04280‐K   Potetz v. Johnson & Johnson Services Inc et                                     10/24/2013
4231   3:13‐cv‐04281‐K   Daye et al v. DePuy Orthopaedics Inc et al                                      10/24/2013
4232   3:13‐cv‐04282‐K   Proctor v. Johnson & Johnson Services Inc                                       10/24/2013
4233   3:13‐cv‐04288‐K   Pickett et al v. Depuy Orthopaedics Inc et al   Louisiana       5:13‐cv‐02672   10/24/2013
4234   3:13‐cv‐04289‐K   Long et al v. Depuy Orthopaedics Inc et al      Texas Western   1:13‐cv‐00880   10/24/2013
4235   3:13‐cv‐04290‐K   Coyle v. Johnson & Johnson Services Inc et                                      10/24/2013
4236   3:13‐cv‐04292‐K   Richards v. Johnson & Johnson Services Inc                                      10/24/2013
4237   3:13‐cv‐04296‐K   Abu Zuather v. Johnson & Johnson Services                                       10/25/2013
4238   3:13‐cv‐04297‐K   Burleson et al v. DePuy Orthopaedics Inc et                                     10/25/2013
4239   3:13‐cv‐04298‐K   Robbins v. DePuy Orthopaedics Inc et al                                         10/25/2013
4240   3:13‐cv‐04304‐K   Crawford et al v. DePuy Orthopedics Inc et                                      10/25/2013
4241   3:13‐cv‐04305‐K   Sullivan et al v. DePuy Orthopaedics Inc et                                     10/25/2013
4242   3:13‐cv‐04306‐K   Lindberg et al v. DePuy Orthopaedics Inc et                                     10/25/2013
4243   3:13‐cv‐04308‐K   Lemansky et al v. Depuy Orthopaedics Inc                                        10/25/2013
4244   3:13‐cv‐04309‐K   Christian et al v. Depuy Orthopaedics Inc et                                    10/25/2013
4245   3:13‐cv‐04325‐K   Rutledge v. Depuy Orthopaedics Inc et al                                        10/28/2013
4246   3:13‐cv‐04328‐K   Grochocinski v. Depuy Orthopaedics Inc et                                       10/28/2013
4247   3:13‐cv‐04330‐K   Rittenhouse et al v. DePuy Orthopaedics                                         10/28/2013
4248   3:13‐cv‐04337‐K   Avila et al v. Johnson & Johnson Services                                       10/29/2013
4249   3:13‐cv‐04338‐K   Brown et al v. Johnson & Johnson Services                                       10/29/2013
4250   3:13‐cv‐04339‐K   Campos v. Johnson & Johnson Services Inc                                        10/29/2013
4251   3:13‐cv‐04341‐K   Harris v. Johnson & Johnson Services Inc et                                     10/29/2013
4252   3:13‐cv‐04342‐K   Irwin et al v. Johnson & Johnson Services                                       10/29/2013
4253   3:13‐cv‐04344‐K   Jones et al v. Johnson & Johnson Services                                       10/29/2013
4254   3:13‐cv‐04345‐K   Marquardt et al v. Johnson & Johnson Inc                                        10/29/2013
4255   3:13‐cv‐04346‐K   Peterson v. Johnson & Johnson Services Inc                                      10/29/2013
4256   3:13‐cv‐04347‐K   Higgins et al v. Johnson & Johnson Services                                     10/29/2013
4257   3:13‐cv‐04348‐K   Porter et al v. Johnson & Johnson Services                                      10/29/2013
4258   3:13‐cv‐04350‐K   Radcliffe et al v. Johnson & Johnson                                            10/29/2013
4259   3:13‐cv‐04351‐K   Smith. v. Johnson & Johnson Services Inc et                                     10/29/2013
4260   3:13‐cv‐04353‐K   VanHorn et al v. Johnson & Johnson                                              10/29/2013
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                         Page 111 of 206 PageID 43149

4261   3:13‐cv‐04354‐K   Yount v. Johnson & Johnson Services Inc et                                       10/29/2013
4262   3:13‐cv‐04356‐K   Dismang v. DePuy Orthopaedics Inc et al                                          10/29/2013
4263   3:13‐cv‐04358‐K   Loudenback et al v. DePuy Orthopaedics                                           10/29/2013
4264   3:13‐cv‐04369‐K   Barron v. DePuy Orthopaedics Inc et al                                           10/29/2013
4265   3:13‐cv‐04372‐K   Berry et al v. Johnson & Johnson et al                                           10/30/2013
4266   3:13‐cv‐04373‐K   Belyea v. DePuy Orthopaedics Inc et al                                           10/30/2013
4267   3:13‐cv‐04376‐K   Williams v. DePuy Orthopaedics Inc et al                                         10/30/2013
4268   3:13‐cv‐04377‐K   Medlock et al v. DePuy Orthopaedics Inc et                                       10/30/2013
4269   3:13‐cv‐04378‐K   Meeks v. DePuy Orthopaedics Inc et al                                            10/30/2013
4270   3:13‐cv‐04380‐K   Saras et al v. DePuy Orthopaedics Inc et al      Massachusetts   1:13‐cv‐11706   10/30/2013
4271   3:13‐cv‐04381‐K   Willis v. DePuy Orthopaedics Inc et al           Indiana         1:13‐cv‐00839   10/30/2013
4272   3:13‐cv‐04382‐K   Tanner v. DePuy Orthopaedics Inc et al           Indiana         1:13‐cv‐00845   10/30/2013
4273   3:13‐cv‐04383‐K   Moon v. DePuy Orthopaedics Inc et al             Indiana         1:13‐cv‐00847   10/30/2013
4274   3:13‐cv‐04384‐K   Clatterbaugh et al v. DePuy Inc et al                                            10/30/2013
4275   3:13‐cv‐04386‐K   Brown v. DePuy Orthopaedics Inc et al                                            10/31/2013
4276   3:13‐cv‐04389‐K   Springer v. DePuy Inc et al                                                      10/31/2013
4277   3:13‐cv‐04390‐K   Madden et al v. DePuy Orthopaedics Inc et        New Jersey      2:13‐cv‐06134   10/31/2013
4278   3:13‐cv‐04391‐K   Karle v. DePuy Orthopaedics Inc et al            New Jersey      2:13‐cv‐06135   10/31/2013
4279   3:13‐cv‐04393‐K   Milliken et al v. DePuy Orthopaedics Inc et      California      2:13‐cv‐07404   10/31/2013
4280   3:13‐cv‐04394‐K   Bleichner v. DePuy Orthopaedics Inc et al        Maryland        8:13‐cv‐02835   10/31/2013
4281   3:13‐cv‐04395‐K   Kenyon et al v. DePuy Orthopaedics Inc et        California      3:13‐cv‐02400   10/31/2013
4282   3:13‐cv‐04400‐K   Hall v. DePuy Inc et al                                                          10/31/2013
4283   3:13‐cv‐04401‐K   Allen v. Depuy Orthopaedics Inc et al                                            10/31/2013
4284   3:13‐cv‐04406‐K   Baker v. Depuy Orthopaedics Inc et al                                             11/1/2013
4285   3:13‐cv‐04407‐K   Clancy v. DePuy Orthopaedics Inc et al           California      3:13‐cv‐04401    11/1/2013
4286   3:13‐cv‐04409‐K   Mullan et al v. DePuy Orthopaedics Inc et al                                      11/1/2013
4287   3:13‐cv‐04413‐K   Cagnon et al v. Depuy Orthopaedics Inc et                                         11/1/2013
4288   3:13‐cv‐04415‐K   Bowers v. Depuy Orthopaedics Inc et al                                            11/1/2013
4289   3:13‐cv‐04422‐K   Weber v. DePuy Orthopedics Inc et al                                              11/4/2013
4290   3:13‐cv‐04425‐K   Wilcox et al v. Depuy Orthopaedics Inc et al                                      11/4/2013
4291   3:13‐cv‐04441‐K   James v. Johnson & Johnson Services Inc et                                        11/5/2013
4292   3:13‐cv‐04447‐K   Dewey‐Morrison v. Johnson & Johnson Inc                                           11/5/2013
4293   3:13‐cv‐04481‐K   Rinow v. DePuy Orthopaedics Inc et al                                             11/8/2013
4294   3:13‐cv‐04482‐K   Ross et al v. Johnson & Johnson Services,                                         11/8/2013
4295   3:13‐cv‐04485‐K   Castellitto v. Depuy Orthopaedics, Inc. et al                                     11/8/2013
4296   3:13‐cv‐04486‐K   Little et al v. Depuy Orthopaedics, Inc. et al                                    11/8/2013
4297   3:13‐cv‐04492‐K   Delepine v. Depuy Orthopaedics, Inc. et al                                        11/8/2013
4298   3:13‐cv‐04498‐K   Sachs v. Depuy Orthopaedics, Inc. et al                                          11/11/2013
4299   3:13‐cv‐04503‐K   Kietzman v. Depuy Orthopaedics, Inc. et al                                       11/11/2013
4300   3:13‐cv‐04504‐K   MORGAN v. Depuy Orthopaedics, Inc. et al                                         11/11/2013
4301   3:13‐cv‐04507‐K   Paczewski v. Depuy Orthopaedics, Inc. et al                                      11/11/2013
4302   3:13‐cv‐04510‐K   Ware v. DePuy Orthopaedics Inc et al                                             11/11/2013
4303   3:13‐cv‐04511‐K   Hiromoto v. Depuy Orthopaedics, Inc. et al                                       11/11/2013
4304   3:13‐cv‐04521‐K   Mowder v. Depuy Orthopaedics Inc et al                                           11/11/2013
4305   3:13‐cv‐04524‐K   Gartman v. DePuy Orthopaedic, Inc et al                                          11/12/2013
4306   3:13‐cv‐04528‐K   Miller, Jr. v. Depuy Orthopaedics, Inc. et al                                    11/12/2013
4307   3:13‐cv‐04529‐K   Hazime v. Depuy Orthopaedics, Inc. et al                                         11/12/2013
4308   3:13‐cv‐04530‐K   Flint et al v. DePuy Products Inc et al                                          11/12/2013
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                      Page 112 of 206 PageID 43150

4309   3:13‐cv‐04531‐K   Person v. DePuy Orthopaedics Inc et al                                      11/12/2013
4310   3:13‐cv‐04535‐K   Hanson et al v. Depuy Orthopaedics Inc et                                   11/13/2013
4311   3:13‐cv‐04541‐K   Purdy et al v. DePuy Orthopaedics Inc et al                                 11/13/2013
4312   3:13‐cv‐04549‐K   Deveney v. DePuy Orthopaedics Inc et al                                     11/13/2013
4313   3:13‐cv‐04553‐K   King et al v. DePuy Orthopaedics Inc et al                                  11/14/2013
4314   3:13‐cv‐04555‐K   Pape et al v. DePuy Orthopaedics Inc et al                                  11/14/2013
4315   3:13‐cv‐04556‐K   Gutmann v. DePuy Orthopaedics Inc et al                                     11/14/2013
4316   3:13‐cv‐04566‐K   McCune et al v. DePuy Orthopaedics Inc et                                   11/14/2013
4317   3:13‐cv‐04569‐K   Dempsey v. Depuy Orthopaedics Inc et al                                     11/15/2013
4318   3:13‐cv‐04581‐K   Cessna v. DePuy Orthopaedics Inc et al                                      11/15/2013
4319   3:13‐cv‐04582‐K   Newton v. DePuy Orthopaedics Inc et al                                      11/15/2013
4320   3:13‐cv‐04583‐K   Schwemberger v. DePuy Orthopaedics Inc                                      11/15/2013
4321   3:13‐cv‐04584‐K   Overton v. DePuy Orthopaedics Inc et al                                     11/15/2013
4322   3:13‐cv‐04585‐K   Proulx v. DePuy Orthopaedics Inc et al                                      11/15/2013
4323   3:13‐cv‐04586‐K   Schneeweiss v. DePuy Orthopaedics Inc et                                    11/15/2013
4324   3:13‐cv‐04587‐K   Stover v. DePuy Orthopaedics Inc et al                                      11/15/2013
4325   3:13‐cv‐04589‐K   Chesen v. DePuy Orthopaedics Inc et al        California    2:13‐cv‐07770   11/18/2013
4326   3:13‐cv‐04590‐K   Schram v. DePuy Orthopaedics Inc et al        California    2:13‐cv‐07771   11/18/2013
4327   3:13‐cv‐04591‐K   Nash et al v. DePuy Orthopaedics Inc et al    California    2:13‐cv‐07715   11/18/2013
4328   3:13‐cv‐04592‐K   Baker v. DePuy Orthopaedics Inc et al         California    2:13‐cv‐07760   11/18/2013
4329   3:13‐cv‐04594‐K   Kahn v. DePuy Orthopaedics Inc et al          California    2:13‐cv‐07763   11/18/2013
4330   3:13‐cv‐04595‐K   Grant v. DePuy Orthopaedics Inc et al         California    2:13‐cv‐07765   11/18/2013
4331   3:13‐cv‐04596‐K   Boland v. DePuy Orthopaedics Inc et al        California    2:13‐cv‐07772   11/18/2013
4332   3:13‐cv‐04597‐K   Ross v. DePuy Orthopaedics Inc et al          California    2:13‐cv‐07775   11/18/2013
4333   3:13‐cv‐04601‐K   Dyson v. DePuy Orthopaedics Inc et al                                       11/18/2013
4334   3:13‐cv‐04606‐K   Hudock et al v. DePuy Orthopaedics Inc et                                   11/19/2013
4335   3:13‐cv‐04608‐K   Brown v. DePuy Orthopaedics Inc et al                                       11/19/2013
4336   3:13‐cv‐04612‐K   Blume v. DePuy Orthopaedics Inc et al                                       11/19/2013
4337   3:13‐cv‐04619‐K   Ferguson v. DePuy Orthopaedics Inc et al                                    11/19/2013
4338   3:13‐cv‐04623‐K   Yee Hoy et al v. DePuy Orthopaedics Inc et                                  11/20/2013
4339   3:13‐cv‐04624‐K   Jackson v. DePuy Orthopaedics Inc et al                                     11/20/2013
4340   3:13‐cv‐04625‐K   Cooke v. DePuy Orthopaedics Inc et al                                       11/20/2013
4341   3:13‐cv‐04626‐K   Fosbenner et al v. DePuy Orthopaedics Inc                                   11/20/2013
4342   3:13‐cv‐04627‐K   Thomas et al v. DePuy Orthopaedics Inc et                                   11/20/2013
4343   3:13‐cv‐04633‐K   Faraci v. DePuy Orthopaedics Inc et al                                      11/20/2013
4344   3:13‐cv‐04634‐K   Gesselman v. DePuy Orthopaedics Inc et al     California    2:13‐cv‐07761   11/20/2013
4345   3:13‐cv‐04662‐K   Henry v. DePuy Orthopaedics Inc et al                                       11/22/2013
4346   3:13‐cv‐04667‐K   Cordle v. DePuy Orthopaedics Inc et al                                      11/25/2013
4347   3:13‐cv‐04670‐K   Kacsor v. DePuy Orthopaedics Inc et al                                      11/25/2013
4348   3:13‐cv‐04672‐K   Johnson v. DePuy Orthopaedics Inc et al                                     11/25/2013
4349   3:13‐cv‐04681‐K   Finale v. DePuy Orthopaedics Inc et al        Maine         1:13‐cv‐00401   11/26/2013
4350   3:13‐cv‐04685‐K   Adamo et al v. DePuy Orthopaedics Inc et                                    11/26/2013
4351   3:13‐cv‐04691‐K   Karpeh v. DePuy Orthopaedics Inc et al                                      11/26/2013
4352   3:13‐cv‐04693‐K   Bryce v. DePuy Orthopaedics Inc et al                                       11/26/2013
4353   3:13‐cv‐04703‐K   Waterman v. DePuy Orthopaedics Inc et al                                    11/26/2013
4354   3:13‐cv‐04705‐K   Pollner v. DePuy Orthopaedics Inc et al                                     11/26/2013
4355   3:13‐cv‐04714‐K   Hamdy v. DePuy Orthopaedics Inc et al                                       11/27/2013
4356   3:13‐cv‐04715‐K   Hill v. DePuy Orthopaedics Inc et al                                        11/27/2013
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                       Page 113 of 206 PageID 43151

4357   3:13‐cv‐04729‐K   Sanders v. DePuy Orthopaedics Inc et al                                         12/2/2013
4358   3:13‐cv‐04732‐K   English v. DePuy Orthopaedics Inc et al                                         12/2/2013
4359   3:13‐cv‐04736‐K   Bricker v. DePuy Orthopaedics Inc et al        California      3:13‐cv‐04982    12/3/2013
4360   3:13‐cv‐04737‐K   Norton v. DePuy Orthopaedics Inc et al                                          12/3/2013
4361   3:13‐cv‐04738‐K   Hollowell v. Johnson & Johnson Services Inc    California      3:13‐cv‐05108    12/3/2013
4362   3:13‐cv‐04739‐K   Heyer v. DePuy Orthopaedics Inc et al                                           12/3/2013
4363   3:13‐cv‐04742‐K   Martin v. Depuy Orthopaedics Inc               Texas Western   1:13‐cv‐00960    12/3/2013
4364   3:13‐cv‐04743‐K   Fryrear v. Johnson & Johnson Services Inc      California      4:13‐cv‐05070    12/3/2013
4365   3:13‐cv‐04752‐K   Trujillo v. Johnson & Johnson Services Inc                                      12/4/2013
4366   3:13‐cv‐04757‐K   Bailey v. DePuy Orthopaedics Inc et al                                          12/5/2013
4367   3:13‐cv‐04758‐K   Jones v. DePuy Orthopaedics Inc et al                                           12/5/2013
4368   3:13‐cv‐04759‐K   Baldwin v. DePuy Orthopaedics Inc et al                                         12/5/2013
4369   3:13‐cv‐04760‐K   Ayers v. DePuy Orthopaedics Inc et al                                           12/5/2013
4370   3:13‐cv‐04761‐K   Lewis v. DePuy Orthopaedics Inc et al                                           12/5/2013
4371   3:13‐cv‐04762‐K   McLain v. DePuy Orthopaedics Inc et al                                          12/5/2013
4372   3:13‐cv‐04763‐K   Thompson v. DePuy Orthopaedics Inc et al                                        12/5/2013
4373   3:13‐cv‐04764‐K   Morgan v. DePuy Orthopaedics Inc et al         California      3:13‐cv‐05068    12/5/2013
4374   3:13‐cv‐04768‐K   Bylenga v. DePuy Orthopaedics Inc et al                                         12/5/2013
4375   3:13‐cv‐04772‐K   Smith v. DePuy Orthopaedics Inc et al                                           12/5/2013
4376   3:13‐cv‐04779‐K   McAlister et al v Johnson & Johnson                                             12/6/2013
4377   3:13‐cv‐04786‐K   Alderton et al v. DePuy Orthopaedics Inc et                                     12/9/2013
4378   3:13‐cv‐04788‐K   Farley et al v. DePuy Orthopaedics Inc et al                                    12/9/2013
4379   3:13‐cv‐04789‐K   Harrington v. DePuy Orthopaedics Inc et al                                      12/9/2013
4380   3:13‐cv‐04790‐K   Teresa Martinez v. DePuy Orthopaedics Inc      California      2:13‐cv‐08131    12/9/2013
4381   3:13‐cv‐04791‐K   McMaster v. DePuy Orthopaedics Inc et al                                        12/9/2013
4382   3:13‐cv‐04792‐K   Flores v. DePuy Orthopaedics Inc et al                                          12/9/2013
4383   3:13‐cv‐04811‐K   Bove v. DePuy Orthopaedics Inc et al                                           12/10/2013
4384   3:13‐cv‐04813‐K   Harris v. DePuy Orthopaedics Inc et al                                         12/10/2013
4385   3:13‐cv‐04814‐K   Potts v. DePuy Orthopaedics Inc et al                                          12/10/2013
4386   3:13‐cv‐04821‐K   Bryant v. DePuy Orthopaedics Inc et al                                         12/11/2013
4387   3:13‐cv‐04823‐K   Salerno et al v. DePuy Orthopaedics Inc et                                     12/11/2013
4388   3:13‐cv‐04824‐K   Mitchell et al v. DePuy Orthopaedics Inc et                                    12/11/2013
4389   3:13‐cv‐04825‐K   Marshall et al v. DePuy Orthopaedics Inc et                                    12/11/2013
4390   3:13‐cv‐04827‐K   Bishop et al v. DePuy Orthopaedics Inc et al                                   12/11/2013
4391   3:13‐cv‐04843‐K   Miller v. DePuy Orthopaedics Inc et al                                         12/12/2013
4392   3:13‐cv‐04844‐K   Kempkes et al v. DePuy Orthopaedics Inc et                                     12/12/2013
4393   3:13‐cv‐04845‐K   Kurson v. DePuy Orthopaedics Inc et al                                         12/12/2013
4394   3:13‐cv‐04846‐K   Wacker v. DePuy Orthopaedics Inc et al                                         12/12/2013
4395   3:13‐cv‐04847‐K   Bowden v. DePuy Orthopaedics Inc et al                                         12/12/2013
4396   3:13‐cv‐04849‐K   Ellis v. DePuy Orthopaedics Inc et al                                          12/12/2013
4397   3:13‐cv‐04850‐K   Kopczynski et al v. DePuy Orthopaedics Inc                                     12/12/2013
4398   3:13‐cv‐04851‐K   Dunaye v. DePuy Orthopaedics et al                                             12/12/2013
4399   3:13‐cv‐04852‐K   Doughty v. DePuy Orthopaedics Inc et al                                        12/12/2013
4400   3:13‐cv‐04853‐K   Matthews v. DePuy Inc et al                                                    12/12/2013
4401   3:13‐cv‐04855‐K   Fox v. DePuy Inc et al                                                         12/12/2013
4402   3:13‐cv‐04864‐K   Newton v. DePuy Orthopaedics Inc et al                                         12/13/2013
4403   3:13‐cv‐04865‐K   Mitchell v. DePuy Orthopaedics Inc et al                                       12/13/2013
4404   3:13‐cv‐04866‐K   Willis v. Depuy Orthopaedics, Inc. et al                                       12/13/2013
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                       Page 114 of 206 PageID 43152

4405   3:13‐cv‐04867‐K   Seefeldt v. DePuy Orthopaedics Inc et al                                         12/13/2013
4406   3:13‐cv‐04869‐K   Williams v. DePuy Orthopaedics Inc et al       Ohio Northern    1:12‐dp‐22807    12/13/2013
4407   3:13‐cv‐04871‐K   Mackenzie v. DePuy Orthopaedics Inc et al      Ohio Northern    1:13‐dp‐20750    12/13/2013
4408   3:13‐cv‐04873‐K   Myhre et al v. DePuy Orthopaedics Inc et al    California       3:13‐cv‐05321    12/13/2013
4409   3:13‐cv‐04874‐K   Reese et al v. DePuy Orthopaedics Inc et al                                      12/13/2013
4410   3:13‐cv‐04875‐K   Mahoney v. DePuy Products Inc et al                                              12/13/2013
4411   3:13‐cv‐04877‐K   Irons et al v. Johnson & Johnson Services                                        12/13/2013
4412   3:13‐cv‐04882‐K   Allison v. DePuy Orthopaedics Inc et al        Tennessee         1:13‐cv‐00373   12/13/2013
4413   3:13‐cv‐04883‐K   Wingo et al v. Johnson & Johnson et al         Tennessee         1:13‐cv‐00383   12/13/2013
4414   3:13‐cv‐04885‐K   McTigue v. DePuy Orthopaedics Inc              Illinois Northern 1:13‐cv‐07887   12/16/2013
4415   3:13‐cv‐04887‐K   Stilwell v. DePuy Orthopaedics Inc et al                                         12/16/2013
4416   3:13‐cv‐04891‐K   Aghjayan et al v. Johnson & Johnson et al                                        12/16/2013
4417   3:13‐cv‐04892‐K   Bagwell v. DePuy Orthopaedics Inc et al                                          12/16/2013
4418   3:13‐cv‐04893‐K   England v. DePuy Orthopaedics Inc et al                                          12/16/2013
4419   3:13‐cv‐04898‐K   Major et al v. DePuy Orthopaedics Inc et al                                      12/17/2013
4420   3:13‐cv‐04902‐K   Johnson v. DePuy Orthopaedics Inc et al                                          12/17/2013
4421   3:13‐cv‐04903‐K   Trocki et al v. DePuy Orthopaedics Inc et al                                     12/17/2013
4422   3:13‐cv‐04904‐K   Weeks et al v. DePuy International Limited                                       12/17/2013
4423   3:13‐cv‐04906‐K   Weideman et al v. DePuy Products Inc et al                                       12/17/2013
4424   3:13‐cv‐04908‐K   Bradbury v. DePuy Orthopaedics Inc et al                                         12/17/2013
4425   3:13‐cv‐04912‐K   Hobley v. DePuy Orthopaedics Inc et al                                           12/18/2013
4426   3:13‐cv‐04913‐K   Keiser v. DePuy Orthopaedics Inc et al                                           12/18/2013
4427   3:13‐cv‐04920‐K   Knight v. DePuy Orthopaedics Inc et al                                           12/18/2013
4428   3:13‐cv‐04921‐K   Williams et al v. Johnson & Johnson                                              12/18/2013
4429   3:13‐cv‐04923‐K   Lewis v. Johnson & Johnson Services Inc et                                       12/18/2013
4430   3:13‐cv‐04927‐K   Muscarella v. DePuy Orthopaedics Inc et al                                       12/19/2013
4431   3:13‐cv‐04928‐K   Fuad v. Johnson & Johnson Services Inc et                                        12/19/2013
4432   3:13‐cv‐04929‐K   Morrissette et al v. Johnson & Johnson                                           12/19/2013
4433   3:13‐cv‐04930‐K   Gonzalez v. Johnson & Johnson Services Inc                                       12/19/2013
4434   3:13‐cv‐04931‐K   Lumpkin et al v. Johnson & Johnson                                               12/19/2013
4435   3:13‐cv‐04932‐K   Jackson et al v. Johnson & Johnson Services                                      12/19/2013
4436   3:13‐cv‐04933‐K   Brinkley v. DePuy Orthopaedics Inc et al                                         12/19/2013
4437   3:13‐cv‐04935‐K   Schiller v. Johnson & Johnson Services Inc                                       12/19/2013
4438   3:13‐cv‐04936‐K   Byington v. Johnson & Johnson Services Inc                                       12/19/2013
4439   3:13‐cv‐04937‐K   Brannon et al v. Johnson & Johnson                                               12/19/2013
4440   3:13‐cv‐04941‐K   Smith v. DePuy Orthopaedics Inc et al                                            12/19/2013
4441   3:13‐cv‐04943‐K   Kane v. DePuy Orthopaedics Inc et al           California       2:13‐cv‐08412    12/19/2013
4442   3:13‐cv‐04951‐K   Wilson v. DePuy Orthopaedics Inc et al                                           12/20/2013
4443   3:13‐cv‐04953‐K   Gallenberg v. DePuy Orthopaedics Inc et al                                       12/20/2013
4444   3:13‐cv‐04955‐K   Rowe et al v. DePuy Orthopaedics Inc et al                                       12/20/2013
4445   3:13‐cv‐04957‐K   Gappa et al v. DePuy Orthopaedics Inc et al                                      12/20/2013
4446   3:13‐cv‐04964‐K   Woods v. DePuy Orthopaedics Inc et al                                            12/20/2013
4447   3:13‐cv‐04968‐K   Flynn v. DePuy Orthopaedics Inc et al          Rhode Island     1:13‐cv‐00673    12/20/2013
4448   3:13‐cv‐04975‐K   Whalen v. DePuy Inc et al                                                        12/20/2013
4449   3:13‐cv‐04976‐K   Hall v. DePuy Orthopaedics Inc et al                                             12/23/2013
4450   3:13‐cv‐04978‐K   Parks v. DePuy Orthopaedics Inc et al                                            12/23/2013
4451   3:13‐cv‐04980‐K   Jackson v. DePuy Orthopaedics Inc et al                                          12/23/2013
4452   3:13‐cv‐04994‐K   Robinson v. DePuy Orthopaedics Inc et al                                         12/23/2013
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                        Page 115 of 206 PageID 43153

4453   3:13‐cv‐04998‐K   Cousineau v. DePuy Orthopaedics Inc et al                                         12/26/2013
4454   3:13‐cv‐04999‐K   Lopilato v. DePuy Orthopaedics Inc et al                                          12/26/2013
4455   3:13‐cv‐05000‐K   Smith v. DePuy Orthopaedics Inc et al                                             12/26/2013
4456   3:13‐cv‐05017‐K   Brown et al v. DePuy Orthopaedics Inc et al                                       12/27/2013
4457   3:13‐cv‐05033‐K   Schober et al v. DePuy Orthopaedics Inc et                                        12/30/2013
4458   3:13‐cv‐05037‐K   Dyson v. DePuy Orthopaedics Inc et al                                             12/30/2013
4459   3:13‐cv‐05038‐K   Ward v. DePuy Orthopaedics Inc et al                                              12/30/2013
4460   3:13‐cv‐05042‐K   Alves et al v. DePuy Orthopaedics Inc et al                                       12/30/2013
4461   3:13‐cv‐05043‐K   Dinnean v. DePuy Orthopaedics Inc et al                                           12/30/2013
4462   3:13‐cv‐05044‐K   Johnson v. Johnson & Johnson et al              Maryland         1:13‐cv‐03118    12/30/2013
4463   3:13‐cv‐05057‐K   Thompson v. DePuy Orthopaedics et al            New Jersey       2:13‐cv‐07158    12/31/2013
4464   3:13‐cv‐05058‐K   Williams v. DePuy Orthopaedics Inc. et al       Louisiana        2:13‐cv‐06480    12/31/2013
4465   3:13‐cv‐05060‐K   McMillon et al v. DePuy Orthopaedics Inc        Nevada           2:13‐cv‐01444    12/31/2013
4466   3:13‐cv‐05061‐K   Weiler v. DePuy Orthopaedics Inc et al          California       3:13‐cv‐05605    12/31/2013
4467   3:13‐cv‐05062‐K   Rudolph et al v. DePuy Orthopaedics, Inc.       Florida          2:13‐cv‐14443    12/31/2013
4468   3:13‐cv‐05063‐K   Thurman v. DePuy Orthopaedics Inc et al         Kentucky         5:13‐cv‐00424    12/31/2013
4469   3:13‐cv‐05064‐K   Day et al v. DePuy Orthopaedics Inc et al       Kentucky         2:13‐cv‐00215    12/31/2013
4470   3:14‐cv‐00001‐K   Lewis v. DePuy Orthopaedics Inc et al                                               1/2/2014
4471   3:14‐cv‐00003‐K   Barnes v. DePuy Orthopaedics Inc et al                                              1/2/2014
4472   3:14‐cv‐00004‐K   Jones v. DePuy Orthopaedics Inc et al                                               1/2/2014
4473   3:14‐cv‐00009‐K   Calderon et al v. DePuy Orthopaedics Inc et                                         1/2/2014
4474   3:14‐cv‐00015‐K   Peace v. DePuy Orthopaedics Inc et al                                               1/3/2014
4475   3:14‐cv‐00017‐K   Case v. DePuy Orthopaedics Inc et al                                                1/3/2014
4476   3:14‐cv‐00019‐K   Costa v. DePuy Orthopaedics Inc et al                                               1/3/2014
4477   3:14‐cv‐00029‐K   Thomas v. DePuy Orthopaedics Inc et al          California       2:13‐cv‐07773      1/6/2014
4478   3:14‐cv‐00030‐K   Hilberger v. DePuy Orthopaedics Inc et al       California       2:13‐cv‐08639      1/6/2014
4479   3:14‐cv‐00032‐K   Skogrand v. DePuy Orthopaedics Inc et al        Minnesota        0:13‐cv‐03534      1/6/2014
4480   3:14‐cv‐00035‐K   Clark et al v. Johnson & Johnson Services                                           1/6/2014
4481   3:14‐cv‐00040‐K   Dubnansky et al v. DePuy Inc et al                                                  1/7/2014
4482   3:14‐cv‐00044‐K   Swider v. DePuy Orthopaedics Inc et al                                              1/7/2014
4483   3:14‐cv‐00045‐K   Rannikar v. DePuy Orthopaedics Inc et al                                            1/7/2014
4484   3:14‐cv‐00047‐K   Wright v. Johnson & Johnson Services Inc                                            1/7/2014
4485   3:14‐cv‐00049‐K   Kennedy v. DePuy Orthopaedics Inc et al                                             1/8/2014
4486   3:14‐cv‐00051‐K   Turner v. DePuy Orthopaedics Inc et al                                              1/8/2014
4487   3:14‐cv‐00053‐K   Stewart v. DePuy Orthopaedics Inc et al                                             1/8/2014
4488   3:14‐cv‐00058‐K   Pickett et al v. DePuy Orthopaedics Inc et al                                       1/9/2014
4489   3:14‐cv‐00060‐K   Ratkiewicz v. DePuy Orthopaedics Inc et al                                          1/9/2014
4490   3:14‐cv‐00061‐K   Watson v. DePuy Orthopaedics Inc et al                                              1/9/2014
4491   3:14‐cv‐00069‐K   Bradley et al v. DePuy Orthopaedics Inc et                                          1/9/2014
4492   3:14‐cv‐00072‐K   Dunphy v. DePuy Orthopaedics Inc et al                                             1/10/2014
4493   3:14‐cv‐00073‐K   Cischke et al v. DePuy Orthopaedics Inc et                                         1/10/2014
4494   3:14‐cv‐00078‐K   Steely et al v. DePuy Orthopaedics Inc et al                                       1/10/2014
4495   3:14‐cv‐00095‐K   Turner et al v. DePuy Orthopaedics Inc et al                                       1/14/2014
4496   3:14‐cv‐00096‐K   Bermingham v. DePuy Orthopaedics Inc et         Montana          9:13‐cv‐00211     1/14/2014
4497   3:14‐cv‐00098‐K   Burke v. Depuy Orthopaedics Inc et al                                              1/14/2014
4498   3:14‐cv‐00101‐K   Jacobs et al v. DePuy Orthopaedics Inc et al    Illinois Northern 1:12‐cv‐07764    1/14/2014
4499   3:14‐cv‐00102‐K   Williams et al v. Depuy Orthopaedics Inc et                                        1/14/2014
4500   3:14‐cv‐00105‐K   Brown v. Depuy Orthopaedics Inc                 Illinois Northern 1:13‐cv‐08833    1/14/2014
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                        Page 116 of 206 PageID 43154

4501   3:14‐cv‐00109‐K   Binder v. Depuy Orthopaedics Inc et al                                          1/14/2014
4502   3:14‐cv‐00110‐K   Litten et al v. Depuy Orthopaedics Inc et al                                    1/14/2014
4503   3:14‐cv‐00112‐K   Jackson v. DePuy Orthopaedics Inc et al                                         1/14/2014
4504   3:14‐cv‐00115‐K   Harris et al v. Depuy Orthopaedics Inc et al                                    1/14/2014
4505   3:14‐cv‐00116‐K   Herrera v. DePuy Orthopaedics Inc et al                                         1/14/2014
4506   3:14‐cv‐00117‐K   Lawton v. Depuy Orthopaedics Inc et al                                          1/14/2014
4507   3:14‐cv‐00119‐K   Roberts v. DePuy Orthopaedics Inc et al                                         1/15/2014
4508   3:14‐cv‐00120‐K   Paddock et al v. DePuy Orthopaedics Inc et                                      1/15/2014
4509   3:14‐cv‐00121‐K   Marlow v. Depuy Orthopaedics Inc et al          Texas Western   5:13‐cv‐01088   1/15/2014
4510   3:14‐cv‐00122‐K   Burris et al v. DePuy Orthopaedics Inc et al    New Jersey      3:13‐cv‐07485   1/15/2014
4511   3:14‐cv‐00126‐K   Mayer v. DePuy Orthopaedics Inc et al                                           1/15/2014
4512   3:14‐cv‐00127‐K   Tripps et al v. DePuy Orthopaedics Inc et al                                    1/15/2014
4513   3:14‐cv‐00130‐K   Vargas v. DePuy Orthopaedics Inc et al                                          1/15/2014
4514   3:14‐cv‐00134‐K   George Jr. v. DePuy Orthopaedics Inc et al                                      1/15/2014
4515   3:14‐cv‐00135‐K   Williams et al v. DePuy Orthopaedics Inc et                                     1/15/2014
4516   3:14‐cv‐00136‐K   Brooke v. DePuy Orthopaedics Inc et al                                          1/15/2014
4517   3:14‐cv‐00138‐K   deLapouyade v. DePuy Orthopaedics Inc et                                        1/15/2014
4518   3:14‐cv‐00139‐K   Terry v. DePuy Orthopaedics Inc et al                                           1/15/2014
4519   3:14‐cv‐00140‐K   Kelly v. DePuy Orthopaedics Inc et al                                           1/15/2014
4520   3:14‐cv‐00143‐K   McLaughlin v. Johnson & Johnson Services                                        1/16/2014
4521   3:14‐cv‐00144‐K   Kilgore v. Johnson & Johnson Services Inc                                       1/16/2014
4522   3:14‐cv‐00146‐K   Rojas et al v. Johnson & Johnson Services                                       1/16/2014
4523   3:14‐cv‐00149‐K   Schwindt et al v. DePuy Orthopaedics Inc et                                     1/16/2014
4524   3:14‐cv‐00150‐K   Payne v. Johnson & Johnson Services Inc et                                      1/16/2014
4525   3:14‐cv‐00152‐K   Rank et al v. DePuy Orthopaedics Inc et al                                      1/16/2014
4526   3:14‐cv‐00156‐K   Jensen v. DePuy Orthopaedics Inc et al                                          1/16/2014
4527   3:14‐cv‐00157‐K   Whitley v. DePuy Orthopaedics Inc et al                                         1/16/2014
4528   3:14‐cv‐00158‐K   O'Neill et al v. DePuy Orthopaedics Inc et al                                   1/16/2014
4529   3:14‐cv‐00163‐K   Rose v. DePuy Orthopaedics Inc et al                                            1/16/2014
4530   3:14‐cv‐00164‐K   Jenkins et al v. DePuy Orthopaedics Inc et                                      1/16/2014
4531   3:14‐cv‐00165‐K   McAveney et al v. DePuy Orthopaedics Inc                                        1/16/2014
4532   3:14‐cv‐00166‐K   Hammons et al v. DePuy Orthopaedics Inc                                         1/16/2014
4533   3:14‐cv‐00169‐K   Chick et al v. DePuy Orthopaedics Inc et al                                         41656
4534   3:14‐cv‐00170‐K   Terry Stafford v. DePuy Orthopaedics Inc et     California      2:13‐cv‐08988       41656
4535   3:14‐cv‐00171‐K   Gorrell v. Johnson & Johnson Services Inc                                       1/17/2014
4536   3:14‐cv‐00172‐K   Margaret Mohamed v. DePuy Orthopaedics          California      2:13‐cv‐09287   1/17/2014
4537   3:14‐cv‐00174‐K   McLaurin et al v. DePuy Orthopaedics Inc et                                     1/17/2014
4538   3:14‐cv‐00175‐K   Oster et al v. Johnson & Johnson Services                                       1/17/2014
4539   3:14‐cv‐00176‐K   Tana Friend v. DePuy Orthopaedics Inc et al     California      8:13‐cv‐01969   1/17/2014
4540   3:14‐cv‐00177‐K   Daniels et al v. DePuy Orthopaedics Inc et                                      1/17/2014
4541   3:14‐cv‐00178‐K   Webster et al v. DePuy Orthopaedics Inc et      California      2:13‐cv‐09333   1/17/2014
4542   3:14‐cv‐00180‐K   Carpenter et al v. DePuy Orthopaedics Inc                                       1/17/2014
4543   3:14‐cv‐00188‐K   Dallum v. DePuy Orthopaedics Inc et al                                          1/17/2014
4544   3:14‐cv‐00189‐K   Yuergens v. DePuy Orthopaedics Inc et al                                        1/17/2014
4545   3:14‐cv‐00190‐K   Talley v. DePuy Orthopaedics Inc et al                                          1/17/2014
4546   3:14‐cv‐00191‐K   Gipson v. DePuy Orthopaedics Inc et al                                          1/17/2014
4547   3:14‐cv‐00192‐K   Gooch v. DePuy Orthopaedics Inc et al                                           1/17/2014
4548   3:14‐cv‐00193‐K   Allgood v. DePuy Orthopaedics Inc et al                                         1/17/2014
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                Page 117 of 206 PageID 43155

4549   3:14‐cv‐00195‐K   White v. DePuy Orthopaedics Inc et al                               1/20/2014
4550   3:14‐cv‐00196‐K   Hezel et al v. Johnson & Johnson Services                           1/20/2014
4551   3:14‐cv‐00197‐K   Delgado v. DePuy Orthopaedics Inc et al                             1/20/2014
4552   3:14‐cv‐00198‐K   Vargas et al v. Johnson & Johnson Services                          1/20/2014
4553   3:14‐cv‐00200‐K   Scheer et al v. Johnson & Johnson Services                          1/20/2014
4554   3:14‐cv‐00203‐K   Padilla et al v. Johnson & Johnson Services                         1/20/2014
4555   3:14‐cv‐00207‐K   Garrison et al v. Johnson & Johnson                                 1/20/2014
4556   3:14‐cv‐00208‐K   Connelly et al v. Johnson & Johnson                                 1/20/2014
4557   3:14‐cv‐00209‐K   Barnes, Sr. et al v. Johnson & Johnson                              1/20/2014
4558   3:14‐cv‐00210‐K   French v. Johnson & Johnson Services Inc et                         1/20/2014
4559   3:14‐cv‐00211‐K   Selfridge v. DePuy Orthopaedics Inc et al                           1/21/2014
4560   3:14‐cv‐00213‐K   McKenzie et al v. DePuy Orthopaedics Inc                            1/21/2014
4561   3:14‐cv‐00214‐K   Williams v. DePuy Orthopaedics Inc et al                            1/21/2014
4562   3:14‐cv‐00215‐K   Evenbeck v. DePuy Orthopaedics Inc et al                            1/21/2014
4563   3:14‐cv‐00216‐K   Daugharty et al v. DePuy Orthopaedics Inc                           1/21/2014
4564   3:14‐cv‐00217‐K   Rubin v. DePuy Orthopaedics Inc et al                               1/21/2014
4565   3:14‐cv‐00218‐K   Chadwick et al v. DePuy Orthopaedics Inc                            1/21/2014
4566   3:14‐cv‐00219‐K   Henry et al v. DePuy Orthopaedics Inc et al                         1/21/2014
4567   3:14‐cv‐00221‐K   Santoriello et al v. DePuy Orthopaedics Inc                         1/21/2014
4568   3:14‐cv‐00222‐K   Brar et al v. DePuy Orthopaedics Inc et al                          1/21/2014
4569   3:14‐cv‐00223‐K   Brodrick v. DePuy Orthopaedics Inc et al                            1/21/2014
4570   3:14‐cv‐00229‐K   Bostic v. DePuy Orthopaedics Inc et al                              1/21/2014
4571   3:14‐cv‐00230‐K   Spears et al v. DePuy Orthopaedics Inc et al                        1/21/2014
4572   3:14‐cv‐00231‐K   Bullins et al v. DePuy Orthopaedics Inc et al                       1/21/2014
4573   3:14‐cv‐00232‐K   Bradley v. DePuy Orthopaedics Inc et al                             1/21/2014
4574   3:14‐cv‐00234‐K   Greene v. DePuy Orthopaedics Inc et al                              1/21/2014
4575   3:14‐cv‐00241‐K   Browne et al v. DePuy Orthopaedics Inc et                           1/22/2014
4576   3:14‐cv‐00242‐K   Miller et al v. DePuy Orthopaedics Inc et al                        1/22/2014
4577   3:14‐cv‐00243‐K   Mathieu v. DePuy Orthopaedics Inc et al                             1/22/2014
4578   3:14‐cv‐00245‐K   Perkins v. DePuy Orthopaedics Inc et al                             1/22/2014
4579   3:14‐cv‐00247‐K   Bruenning et al v. DePuy Orthopaedics Inc                           1/22/2014
4580   3:14‐cv‐00248‐K   Ray v. DePuy Orthopaedics Inc et al                                 1/22/2014
4581   3:14‐cv‐00250‐K   Bowden v. DePuy Orthopaedics Inc et al                              1/22/2014
4582   3:14‐cv‐00251‐K   Haley v. DePuy Orthopaedics Inc et al                               1/22/2014
4583   3:14‐cv‐00253‐K   Pruitt et al v. DePuy Orthopaedics Inc et al                        1/22/2014
4584   3:14‐cv‐00254‐K   Thomas v. DePuy Orthopaedics Inc et al                              1/22/2014
4585   3:14‐cv‐00255‐K   Schmelzinger v. DePuy Orthopaedics Inc et                           1/22/2014
4586   3:14‐cv‐00258‐K   Carraway v. DePuy Orthopaedics Inc et al                            1/22/2014
4587   3:14‐cv‐00265‐K   Frask v. DePuy Orthopaedics Inc et al                               1/23/2014
4588   3:14‐cv‐00266‐K   Rodriguez v. DePuy Orthopaedics Inc et al                           1/23/2014
4589   3:14‐cv‐00267‐K   Hartley v. DePuy Orthopaedics Inc et al                             1/23/2014
4590   3:14‐cv‐00268‐K   Parziale et al v. DePuy Orthopaedics Inc et                         1/23/2014
4591   3:14‐cv‐00270‐K   Alexander v. DePuy Orthopaedics Inc et al                           1/23/2014
4592   3:14‐cv‐00273‐K   Dunmore et al v. DePuy Orthopaedics Inc                             1/23/2014
4593   3:14‐cv‐00275‐K   Henfer et al v. DePuy Orthopaedics Inc et al                        1/23/2014
4594   3:14‐cv‐00276‐K   Wells et al v. DePuy Orthopaedics Inc et al                         1/23/2014
4595   3:14‐cv‐00278‐K   David v. DePuy Orthopaedics Inc et al                               1/23/2014
4596   3:14‐cv‐00281‐K   Sims v. DePuy Orthopaedics Inc et al                                1/23/2014
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                     Page 118 of 206 PageID 43156

4597   3:14‐cv‐00284‐K   Zaratzian v. DePuy Orthopaedics Inc et al                                  1/24/2014
4598   3:14‐cv‐00288‐K   Farmer et al v. Johnson & Johnson Services                                 1/24/2014
4599   3:14‐cv‐00289‐K   Bendixen v. DePuy Orthopaedics Inc et al                                   1/24/2014
4600   3:14‐cv‐00291‐K   Johnson et al v. Johnson & Johnson et al                                   1/24/2014
4601   3:14‐cv‐00302‐K   Smith v. DePuy Orthopaedics Inc et al                                      1/27/2014
4602   3:14‐cv‐00303‐K   Irick v. DePuy Orthopaedics Inc et al                                      1/27/2014
4603   3:14‐cv‐00304‐K   Pysarchyk et al v. DePuy Orthopaedics Inc                                  1/27/2014
4604   3:14‐cv‐00305‐K   Gales v. DePuy Orthopaedics Inc et al                                      1/27/2014
4605   3:14‐cv‐00306‐K   Brown et al v. DePuy Orthopaedics Inc et al                                1/27/2014
4606   3:14‐cv‐00308‐K   Sumner v. DePuy Orthopaedics Inc et al                                     1/27/2014
4607   3:14‐cv‐00309‐K   Joseph et al v. DePuy Orthopaedics Inc et al                               1/27/2014
4608   3:14‐cv‐00311‐K   Lilly et al v. DePuy Orthopaedics Inc et al                                1/27/2014
4609   3:14‐cv‐00312‐K   Tolley v. DePuy Orthopaedics Inc et al                                     1/27/2014
4610   3:14‐cv‐00314‐K   Spencer‐Nelson v. Johnson & Johnson                                        1/27/2014
4611   3:14‐cv‐00315‐K   Snider v. DePuy Orthopaedics Inc et al                                     1/27/2014
4612   3:14‐cv‐00316‐K   Smiley et al v. Johnson & Johnson Services                                 1/27/2014
4613   3:14‐cv‐00318‐K   Mitchell et al v. DePuy Orthopaedics Inc et                                1/27/2014
4614   3:14‐cv‐00320‐K   Bassarear et al v. DePuy Orthopaedics Inc                                  1/27/2014
4615   3:14‐cv‐00321‐K   Tarr et al v. DePuy Orthopaedics Inc et al                                 1/27/2014
4616   3:14‐cv‐00322‐K   Martin et al v. Johnson & Johnson Services                                 1/27/2014
4617   3:14‐cv‐00323‐K   Paluch v. DePuy Orthopaedics Inc et al                                     1/27/2014
4618   3:14‐cv‐00324‐K   Sparks et al v. DePuy Orthopaedics Inc et al                               1/27/2014
4619   3:14‐cv‐00328‐K   Wilson v. DePuy Orthopaedics Inc et al                                     1/27/2014
4620   3:14‐cv‐00329‐K   Fuerst et al v. DePuy Orthopaedics Inc et al                               1/27/2014
4621   3:14‐cv‐00330‐K   Gainey v. DePuy Orthopaedics Inc et al       Georgia       1:13‐cv‐00205   1/27/2014
4622   3:14‐cv‐00332‐K   Williams v. Johnson & Johnson Services Inc                                 1/27/2014
4623   3:14‐cv‐00340‐K   Walters et al v. DePuy Orthopaedics Inc et                                 1/28/2014
4624   3:14‐cv‐00346‐K   McSwain v. DePuy Orthopaedics Inc et al                                    1/28/2014
4625   3:14‐cv‐00349‐K   Douglas v. DePuy Orthopaedics Inc et al                                    1/28/2014
4626   3:14‐cv‐00353‐K   Hawkins et al v. DePuy Orthopaedics Inc et                                 1/29/2014
4627   3:14‐cv‐00358‐K   Fabrycki v. DePuy Orthopaedics Inc et al                                   1/29/2014
4628   3:14‐cv‐00363‐K   Winters v. Johnson & Johnson Services Inc                                  1/30/2014
4629   3:14‐cv‐00365‐K   Jozwiak et al v. DePuy Orthopaedics Inc et                                 1/30/2014
4630   3:14‐cv‐00377‐K   Roman v. DePuy Orthopaedics Inc et al                                      1/30/2014
4631   3:14‐cv‐00380‐K   Smith v. Johnson & Johnson Services Inc et                                 1/31/2014
4632   3:14‐cv‐00381‐K   McDaniel et al v. DePuy Orthopaedics Inc                                   1/31/2014
4633   3:14‐cv‐00383‐K   Kinney et al v. DePuy Orthopaedics Inc et al                               1/31/2014
4634   3:14‐cv‐00384‐K   Foutch v. DePuy Orthopaedics Inc et al                                     1/31/2014
4635   3:14‐cv‐00385‐K   Bell et al v. DePuy Orthopaedics Inc et al                                 1/31/2014
4636   3:14‐cv‐00386‐K   Landes v. DePuy Orthopaedics Inc et al                                     1/31/2014
4637   3:14‐cv‐00388‐K   Rapp et al v. DePuy Orthopaedics Inc et al                                 1/31/2014
4638   3:14‐cv‐00390‐K   Raymond et al v. DePuy Orthopaedics Inc                                    1/31/2014
4639   3:14‐cv‐00391‐K   Anderson v. DePuy Orthopaedics Inc et al                                   1/31/2014
4640   3:14‐cv‐00397‐K   Stewart v. DePuy Orthopaedics Inc et al                                    1/31/2014
4641   3:14‐cv‐00398‐K   Anderson v. DePuy Orthopaedics Inc et al                                   1/31/2014
4642   3:14‐cv‐00399‐K   Melillo v. DePuy Orthopaedics Inc et al      California    2:13‐cv‐09503   1/31/2014
4643   3:14‐cv‐00406‐K   Ogden v. DePuy Orthopaedics Inc et al                                       2/3/2014
4644   3:14‐cv‐00409‐K   Freeman v. DePuy Orthopaedics Inc et al                                     2/3/2014
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                  Page 119 of 206 PageID 43157

4645   3:14‐cv‐00410‐K   Horton v. DePuy Orthopaedics Inc et al                                   2/3/2014
4646   3:14‐cv‐00411‐K   Webber et al v. DePuy Orthopaedics Inc et                                2/3/2014
4647   3:14‐cv‐00412‐K   Bossolono et al v. DePuy Orthopaedics Inc                                2/3/2014
4648   3:14‐cv‐00413‐K   Mckenzie et al v. DePuy Orthopaedics Inc                                 2/3/2014
4649   3:14‐cv‐00414‐K   Blouse, Jr. v. DePuy Orthopaedics Inc et al                              2/3/2014
4650   3:14‐cv‐00415‐K   Barnick et al v. DePuy Orthopaedics Inc et                               2/3/2014
4651   3:14‐cv‐00416‐K   Wheeler v. DePuy Orthopaedics Inc et al                                  2/3/2014
4652   3:14‐cv‐00418‐K   Webster v. DePuy Orthopaedics Inc et al                                  2/3/2014
4653   3:14‐cv‐00421‐K   Hill v. Depuy Orthopaedics Inc et al                                     2/3/2014
4654   3:14‐cv‐00429‐K   Gordon v. DePuy Orthopaedics Inc et al                                   2/4/2014
4655   3:14‐cv‐00435‐K   Sergent v. Depuy Orthopaedics Inc et al                                  2/4/2014
4656   3:14‐cv‐00438‐K   Pond v. DePuy Orthopaedics Inc et al                                     2/4/2014
4657   3:14‐cv‐00440‐K   Smith et al v. Depuy Orthopaedics Inc et al                              2/4/2014
4658   3:14‐cv‐00441‐K   Borel et al v. Depuy Orthopaedics Inc et al                              2/4/2014
4659   3:14‐cv‐00446‐K   Cullinan et al v. DePuy Orthopaedics Inc et                              2/5/2014
4660   3:14‐cv‐00448‐K   Smulkowski et al v. DePuy Orthopaedics,                                  2/5/2014
4661   3:14‐cv‐00451‐K   Sanders v. DePuy Orthopaedics Inc et al                                  2/5/2014
4662   3:14‐cv‐00455‐K   Laprade et al v. DePuy Orthopaedics Inc et                               2/6/2014
4663   3:14‐cv‐00457‐K   Leatherwood v. DePuy Orthopaedics Inc et                                 2/6/2014
4664   3:14‐cv‐00459‐K   Lamattina et al v. DePuy Orthopaedics Inc California    2:14‐cv‐00382    2/6/2014
4665   3:14‐cv‐00461‐K   Mueller v. DePuy Orthopaedics Inc et al                                  2/6/2014
4666   3:14‐cv‐00462‐K   Gurley et al v. DePuy Orthopaedics Inc et al                             2/6/2014
4667   3:14‐cv‐00463‐K   Rhea v. DePuy Orthopaedics Inc et al                                     2/6/2014
4668   3:14‐cv‐00465‐K   Amon v. DePuy Orthopaedics Inc et al                                     2/6/2014
4669   3:14‐cv‐00466‐K   Grant v. DePuy Orthopaedics Inc et al                                    2/6/2014
4670   3:14‐cv‐00467‐K   Haan et al v. DePuy Orthopaedics Inc et al                               2/6/2014
4671   3:14‐cv‐00469‐K   Lawrence et al v. DePuy Orthopaedics Inc                                 2/6/2014
4672   3:14‐cv‐00471‐K   Crider et al v. Depuy Orthopaedics, Inc. et                              2/6/2014
4673   3:14‐cv‐00477‐K   Goins et al v. Johnson & Johnson Services                                2/7/2014
4674   3:14‐cv‐00478‐K   Bomba v. DePuy Orthopaedics Inc et al                                    2/7/2014
4675   3:14‐cv‐00489‐K   Erickson et al v. DePuy Orthopaedics Inc et                             2/10/2014
4676   3:14‐cv‐00490‐K   Newman v. DePuy Orthopaedics Inc et al                                  2/10/2014
4677   3:14‐cv‐00491‐K   Carey et al v. DePuy Orthopaedics Inc et al                             2/10/2014
4678   3:14‐cv‐00492‐K   Brooks v. DePuy Orthopaedics Inc et al                                  2/10/2014
4679   3:14‐cv‐00493‐K   Rapp et al v. DePuy Orthopaedics Inc et al                              2/10/2014
4680   3:14‐cv‐00494‐K   Wobber et al v. DePuy Orthopaedics Inc et                               2/10/2014
4681   3:14‐cv‐00496‐K   Presnell et al v. DePuy Orthopaedics Inc et                             2/10/2014
4682   3:14‐cv‐00497‐K   Wolshlager v. DePuy Orthopaedics Inc et al                              2/10/2014
4683   3:14‐cv‐00506‐K   Wood v. DePuy Orthopaedics Inc et al                                    2/10/2014
4684   3:14‐cv‐00512‐K   Barley et al v. DePuy Products Inc et al                                2/11/2014
4685   3:14‐cv‐00514‐K   Shumaker et al v. Depuy Orthopaedics Inc                                2/11/2014
4686   3:14‐cv‐00515‐K   Ransom et al v. DePuy Orthopaedics Inc et                               2/11/2014
4687   3:14‐cv‐00516‐K   Taffe v. DePuy Orthopaedics Inc et al                                   2/11/2014
4688   3:14‐cv‐00517‐K   Shea v. DePuy Orthopaedics Inc et al                                    2/11/2014
4689   3:14‐cv‐00527‐K   Butler v. Depuy Orthopaedics Inc et al                                  2/12/2014
4690   3:14‐cv‐00532‐K   Rabeler v. DePuy Orthopaedics Inc et al                                 2/12/2014
4691   3:14‐cv‐00534‐K   McCarthy v. DePuy Orthopaedics Inc et al                                2/12/2014
4692   3:14‐cv‐00535‐K   Roberts v. DePuy Orthopaedics Inc et al                                 2/12/2014
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                    Page 120 of 206 PageID 43158

4693   3:14‐cv‐00536‐K   Taitano v. DePuy Orthopaedics Inc et al                                        2/12/2014
4694   3:14‐cv‐00537‐K   Montgomery et al v. DePuy Orthopaedics                                         2/12/2014
4695   3:14‐cv‐00538‐K   Baker v. DePuy Orthopaedics Inc et al                                          2/12/2014
4696   3:14‐cv‐00539‐K   Price et al v. DePuy Orthopaedics Inc et al                                    2/12/2014
4697   3:14‐cv‐00540‐K   Wilson v. DePuy Orthopaedics Inc et al                                         2/12/2014
4698   3:14‐cv‐00541‐K   Wilson et al v. DePuy Orthopaedics Inc et al                                   2/12/2014
4699   3:14‐cv‐00542‐K   Harris v. DePuy Orthopaedics Inc et al                                         2/12/2014
4700   3:14‐cv‐00543‐K   Landmon v. DePuy Orthopaedics Inc et al                                        2/12/2014
4701   3:14‐cv‐00544‐K   Fischer v. DePuy Orthopaedics Inc et al                                        2/12/2014
4702   3:14‐cv‐00545‐K   Broussard v. DePuy Orthopaedics Inc et al                                      2/12/2014
4703   3:14‐cv‐00546‐K   Nash v. DePuy Orthopaedics Inc et al                                           2/12/2014
4704   3:14‐cv‐00547‐K   Marrone v. DePuy Orthopaedics Inc et al                                        2/12/2014
4705   3:14‐cv‐00552‐K   Baldwin et al v. DePuy Orthopaedics Inc      Illinois Northern 1:14‐cv‐00350   2/13/2014
4706   3:14‐cv‐00557‐K   Trimboli v. DePuy Orthopaedics Inc et al                                       2/13/2014
4707   3:14‐cv‐00558‐K   Taravella v. DePuy Orthopaedics Inc et al                                      2/13/2014
4708   3:14‐cv‐00559‐K   Marks et al v. DePuy Orthopaedics Inc et al                                    2/13/2014
4709   3:14‐cv‐00560‐K   Lopez et al v. DePuy Orthopaedics Inc et al                                    2/13/2014
4710   3:14‐cv‐00561‐K   Vincent v. DePuy Orthopaedics Inc et al                                        2/13/2014
4711   3:14‐cv‐00562‐K   Lewis et al v. DePuy Orthopaedics Inc et al                                    2/13/2014
4712   3:14‐cv‐00564‐K   Kelly v. DePuy Orthopaedics Inc et al                                          2/13/2014
4713   3:14‐cv‐00565‐K   Draker v. Johnson & Johnson Services Inc et                                    2/13/2014
4714   3:14‐cv‐00570‐K   Vodicka et al v. DePuy Orthopaedics Inc et                                     2/14/2014
4715   3:14‐cv‐00585‐K   Dean et al v. DePuy Orthopaedics Inc et al                                     2/17/2014
4716   3:14‐cv‐00589‐K   Rogan et al v. Johnson & Johnson Services                                      2/18/2014
4717   3:14‐cv‐00590‐K   Ciampi v. DePuy Orthopaedics Inc et al                                         2/18/2014
4718   3:14‐cv‐00591‐K   Collins et al v. Johnson & Johnson Services                                    2/18/2014
4719   3:14‐cv‐00592‐K   Briggs et al v. Johnson & Johnson Services                                     2/18/2014
4720   3:14‐cv‐00593‐K   Pitcher et al v. Johnson & Johnson Services                                    2/18/2014
4721   3:14‐cv‐00594‐K   Reitman et al v. Johnson & Johnson                                             2/18/2014
4722   3:14‐cv‐00596‐K   Yates v. DePuy Orthopaedics Inc et al                                          2/18/2014
4723   3:14‐cv‐00599‐K   Shamburger et al v. Johnson & Johnson                                          2/18/2014
4724   3:14‐cv‐00600‐K   Brewer et al v. DePuy Orthopaedics Inc et                                      2/18/2014
4725   3:14‐cv‐00601‐K   Kepler v. DePuy Orthopaedics Inc et al                                         2/18/2014
4726   3:14‐cv‐00603‐K   Thompson v. DePuy Orthopaedics Inc et al                                       2/18/2014
4727   3:14‐cv‐00604‐K   Carter v. DePuy Orthopaedics Inc et al                                         2/18/2014
4728   3:14‐cv‐00607‐K   Hellstrom et al v. DePuy Orthopaedics Inc                                      2/18/2014
4729   3:14‐cv‐00620‐K   Casey v. DePuy Orthopaedics Inc et al                                          2/18/2014
4730   3:14‐cv‐00621‐K   Madyun et al v. DePuy Orthopaedics Inc et                                      2/18/2014
4731   3:14‐cv‐00623‐K   Brown v. DePuy Orthopaedics Inc et al                                          2/18/2014
4732   3:14‐cv‐00624‐K   Williams v. DePuy Orthopaedics Inc et al     California        2:14‐cv‐00410   2/18/2014
4733   3:14‐cv‐00626‐K   Griffin v. DePuy Orthopaedics Inc et al                                        2/18/2014
4734   3:14‐cv‐00628‐K   Hogestyn v. DePuy Orthopaedics Inc et al California            2:14‐cv‐00451   2/18/2014
4735   3:14‐cv‐00629‐K   DelaRosa v. DePuy Orthopaedics Inc et al                                       2/18/2014
4736   3:14‐cv‐00633‐K   Anderson v. DePuy Orthopaedics Inc et al                                       2/18/2014
4737   3:14‐cv‐00636‐K   Shirey et al v. DePuy Orthopaedics Inc et al                                   2/18/2014
4738   3:14‐cv‐00637‐K   Frizzell v. DePuy Orthopaedics Inc et al                                       2/18/2014
4739   3:14‐cv‐00638‐K   Keller v. DePuy Orthopaedics Inc et al                                         2/18/2014
4740   3:14‐cv‐00639‐K   Bowen v. DePuy Orthopaedics Inc et al                                          2/18/2014
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                       Page 121 of 206 PageID 43159

4741   3:14‐cv‐00640‐K   Sweazey et al v. DePuy Orthopaedics Inc et                                     2/19/2014
4742   3:14‐cv‐00643‐K   Robarge v. DePuy Orthopaedics Inc et al                                        2/19/2014
4743   3:14‐cv‐00647‐K   Mendez v. DePuy Orthopaedics Inc et al                                         2/19/2014
4744   3:14‐cv‐00651‐K   Mehl v. DePuy Orthopaedics Inc et al                                           2/19/2014
4745   3:14‐cv‐00658‐K   Crowder v. DePuy Orthopaedics Inc et al                                        2/19/2014
4746   3:14‐cv‐00659‐K   Beckham v. DePuy Orthopaedics Inc et al                                        2/19/2014
4747   3:14‐cv‐00660‐K   Guinn v. DePuy Orthopaedics Inc et al                                          2/19/2014
4748   3:14‐cv‐00661‐K   Baxter v. DePuy Orthopaedics Inc et al                                         2/19/2014
4749   3:14‐cv‐00662‐K   Evans v. DePuy Orthopaedics Inc et al                                          2/19/2014
4750   3:14‐cv‐00663‐K   Cooper v. DePuy Orthopaedics Inc et al                                         2/19/2014
4751   3:14‐cv‐00664‐K   Carter v. DePuy Orthopaedics Inc et al                                         2/19/2014
4752   3:14‐cv‐00671‐K   Herndon v. DePuy Orthopaedics Inc et al                                        2/20/2014
4753   3:14‐cv‐00672‐K   Gagliordi v. DePuy Orthopaedics Inc et al                                      2/20/2014
4754   3:14‐cv‐00673‐K   Dowling v. DePuy Orthopaedics Inc et al                                        2/20/2014
4755   3:14‐cv‐00675‐K   McNeil v. DePuy Orthopaedics Inc et al                                         2/20/2014
4756   3:14‐cv‐00677‐K   Van Wicklin et al v. DePuy Orthopaedics Inc                                    2/20/2014
4757   3:14‐cv‐00680‐K   Aguirre v. DePuy Orthopaedics Inc et al                                        2/20/2014
4758   3:14‐cv‐00681‐K   Tucker v. DePuy Orthopaedics Inc et al                                         2/20/2014
4759   3:14‐cv‐00682‐K   Gross et al v. DePuy Orthopaedics Inc et al                                    2/20/2014
4760   3:14‐cv‐00683‐K   Patriarca et al v. DePuy Orthopaedics Inc et                                   2/20/2014
4761   3:14‐cv‐00684‐K   Luck et al v. DePuy Orthopaedics Inc et al                                     2/20/2014
4762   3:14‐cv‐00685‐K   Davis et al v. DePuy Orthopaedics Inc et al                                    2/20/2014
4763   3:14‐cv‐00691‐K   Rineer et al v. DePuy Orthopaedics Inc et al                                   2/21/2014
4764   3:14‐cv‐00692‐K   Pierce v. DePuy Orthopaedics Inc et al                                         2/21/2014
4765   3:14‐cv‐00693‐K   Isaac v. DePuy Orthopaedics Inc et al                                          2/21/2014
4766   3:14‐cv‐00694‐K   Rosario et al v. DePuy Orthopaedics Inc et                                     2/21/2014
4767   3:14‐cv‐00695‐K   Willis v. DePuy Orthopaedics Inc et al                                         2/21/2014
4768   3:14‐cv‐00696‐K   Alberhasky et al v. DePuy Orthopaedics Inc                                     2/21/2014
4769   3:14‐cv‐00702‐K   Ourso et al v. DePuy Orthopaedics Inc          Louisiana       3:14‐cv‐00053   2/21/2014
4770   3:14‐cv‐00703‐K   Cardenas v DePuy Orthopaedics Inc.             Ohio Northern   1:12‐dp‐22410   2/21/2014
4771   3:14‐cv‐00705‐K   Smith v. DePuy Orthopaedics Inc et al                                          2/21/2014
4772   3:14‐cv‐00706‐K   Reeves v. DePuy Orthopaedics Inc et al                                         2/21/2014
4773   3:14‐cv‐00707‐K   Stafford v. DePuy Orthopaedics Inc et al                                       2/21/2014
4774   3:14‐cv‐00709‐K   Amy v. DePuy Orthopaedics Inc et al                                            2/21/2014
4775   3:14‐cv‐00716‐K   Smith et al v. Johnson & Johnson Services                                      2/24/2014
4776   3:14‐cv‐00718‐K   Powers v. DePuy Orthopaedics Inc                                               2/24/2014
4777   3:14‐cv‐00724‐K   Wilson et al v. DePuy Orthopaedics Inc et al   New York        6:14‐cv‐06030   2/25/2014
4778   3:14‐cv‐00726‐K   Ashbrook v. DePuy Orthopaedics Inc et al                                       2/25/2014
4779   3:14‐cv‐00727‐K   Bronson et al v. DePuy Orthopaedics Inc et                                     2/25/2014
4780   3:14‐cv‐00731‐K   Stibor et al v. DePuy Orthopaedics Inc et al                                   2/25/2014
4781   3:14‐cv‐00734‐K   Harcrow v. DePuy Orthopaedics Inc et al                                        2/25/2014
4782   3:14‐cv‐00737‐K   Hunter et al v. DePuy Orthopaedics Inc et al                                   2/25/2014
4783   3:14‐cv‐00744‐K   Goodson v. DePuy Orthopaedics Inc et al                                        2/26/2014
4784   3:14‐cv‐00751‐K   Shepherd et al v. Johnson & Johnson Inc et                                     2/26/2014
4785   3:14‐cv‐00753‐K   Wallace et al v. Johnson & Johnson Services                                    2/27/2014
4786   3:14‐cv‐00755‐K   Cyprain v. DePuy Orthopaedics Inc et al        Texas Southern 4:11‐cv‐03109    2/27/2014
4787   3:14‐cv‐00766‐K   Canepa v. DePuy Orthopaedics Inc et al                                         2/28/2014
4788   3:14‐cv‐00785‐K   Fournier v. DePuy Orthopaedics Inc et al       California      2:13‐cv‐08608    3/3/2014
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                      Page 122 of 206 PageID 43160

4789   3:14‐cv‐00786‐K   Abramowski et al v. DePuy Orthopaedics         New York      6:14‐cv‐06047    3/3/2014
4790   3:14‐cv‐00787‐K   Renfro v. DePuy Orthopaedics Inc et al                                        3/3/2014
4791   3:14‐cv‐00789‐K   Travis et al v. DePuy Orthopaedics Inc et al                                  3/3/2014
4792   3:14‐cv‐00792‐K   Moulden v. DePuy Orthopaedics Inc et al                                       3/3/2014
4793   3:14‐cv‐00793‐K   Franklin et al v. DePuy Orthopaedics Inc et                                   3/4/2014
4794   3:14‐cv‐00800‐K   Wright et al v. Johnson & Johnson Services                                    3/4/2014
4795   3:14‐cv‐00801‐K   Herip et al v. Johnson & Johnson Services                                     3/4/2014
4796   3:14‐cv‐00802‐K   Closson v. Johnson & Johnson Services Inc                                     3/4/2014
4797   3:14‐cv‐00805‐K   Kriewall v. Johnson & Johnson Services Inc                                    3/4/2014
4798   3:14‐cv‐00809‐K   Kramer v. DePuy Orthopaedics Inc et al                                        3/4/2014
4799   3:14‐cv‐00813‐K   Coulter v. DePuy Orthopaedics Inc et al                                       3/4/2014
4800   3:14‐cv‐00816‐K   Boginsky v. DePuy Orthopaedics Inc et al                                      3/5/2014
4801   3:14‐cv‐00820‐K   Colbert v. DePuy Orthopaedics Inc et al        California    2:14‐cv‐00127    3/5/2014
4802   3:14‐cv‐00821‐K   Cummins et al v. DePuy Orthopaedics Inc et     California    3:14‐cv‐00583    3/5/2014
4803   3:14‐cv‐00824‐K   Calhoun v. DePuy Orthopaedics Inc et al        California    3:14‐cv‐00657    3/5/2014
4804   3:14‐cv‐00825‐K   Young v. DePuy Orthopaedics Inc et al          California    4:14‐cv‐00659    3/5/2014
4805   3:14‐cv‐00827‐K   Hackett v. DePuy Orthopaedics Inc et al        Michigan      1:14‐cv‐10563    3/5/2014
4806   3:14‐cv‐00828‐K   King v. DePuy Orthopaedics Inc et al           New Jersey    2:14‐cv‐00765    3/5/2014
4807   3:14‐cv‐00831‐K   Brennan et al v. Johnson & Johnson Inc et      New York      2:14‐cv‐01025    3/5/2014
4808   3:14‐cv‐00832‐K   Coleman v. DePuy Orthopaedics Inc et al                                       3/5/2014
4809   3:14‐cv‐00835‐K   Maculan v. Depuy Orthopaedics Inc et al                                       3/6/2014
4810   3:14‐cv‐00836‐K   Alderman v. Johnson & Johnson Services                                        3/6/2014
4811   3:14‐cv‐00837‐K   Roberson et al v. DePuy Orthopaedics Inc                                      3/6/2014
4812   3:14‐cv‐00838‐K   Wilson v. Johnson & Johnson Services Inc                                      3/6/2014
4813   3:14‐cv‐00841‐K   Duroncelet v. DePuy Orthopaedics Inc et al     Louisiana     2:14‐cv‐00362    3/6/2014
4814   3:14‐cv‐00844‐K   Deaton et al v. DePuy Orthopaedics Inc et                                     3/6/2014
4815   3:14‐cv‐00847‐K   Whitten v. DePuy Orthopaedics Inc et al                                       3/6/2014
4816   3:14‐cv‐00848‐K   De Barbieri v. Depuy Orthopaedics Inc et al    Connecticut   3:14‐cv‐00108    3/6/2014
4817   3:14‐cv‐00849‐K   Wilson v. DePuy Orthopaedics Inc et al                                        3/6/2014
4818   3:14‐cv‐00850‐K   Jenkins v. DePuy Orthopaedics Inc et al                                       3/6/2014
4819   3:14‐cv‐00851‐K   Chaffin et al v. DePuy Orthopaedics Inc et                                    3/6/2014
4820   3:14‐cv‐00852‐K   Gamble v. DePuy Orthopaedics Inc et al                                        3/6/2014
4821   3:14‐cv‐00853‐K   Mucci v. DePuy Orthopaedics Inc et al                                         3/6/2014
4822   3:14‐cv‐00854‐K   Brown v. DePuy Orthopaedics Inc et al                                         3/6/2014
4823   3:14‐cv‐00855‐K   Suggs v. DePuy Orthopaedics Inc et al                                         3/6/2014
4824   3:14‐cv‐00856‐K   Taylor et al v. DePuy Orthopaedics Inc et al                                  3/6/2014
4825   3:14‐cv‐00857‐K   Navarre et al v. DePuy Orthopaedics Inc et                                    3/6/2014
4826   3:14‐cv‐00873‐K   Thomas v. DePuy Orthopaedics Inc et al                                        3/7/2014
4827   3:14‐cv‐00878‐K   Martin et al v. Johnson & Johnson Inc et al                                  3/10/2014
4828   3:14‐cv‐00886‐K   Habig v. DePuy Orthopaedics Inc et al                                        3/10/2014
4829   3:14‐cv‐00890‐K   Dimick v. DePuy Orthopaedics Inc et al                                       3/10/2014
4830   3:14‐cv‐00891‐K   Dunlap v. DePuy Orthopaedics Inc et al                                       3/11/2014
4831   3:14‐cv‐00895‐K   Ashcraft v. DePuy Orthopaedics Inc et al                                     3/11/2014
4832   3:14‐cv‐00896‐K   Hill v. DePuy Orthopaedics Inc et al                                         3/11/2014
4833   3:14‐cv‐00897‐K   McNeely v. DePuy Orthopaedics Inc et al                                      3/11/2014
4834   3:14‐cv‐00900‐K   Wright v. DePuy Orthopaedics Inc et al                                       3/11/2014
4835   3:14‐cv‐00901‐K   Miller v. DePuy Orthopaedics Inc et al                                       3/11/2014
4836   3:14‐cv‐00903‐K   Tew v. DePuy Orthopaedics Inc et al                                          3/11/2014
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                          Page 123 of 206 PageID 43161

4837   3:14‐cv‐00904‐K   Allison et al v. DePuy Orthopaedics Inc et al                                   3/11/2014
4838   3:14‐cv‐00915‐K   Gilbert et al v. DePuy Orthopaedics Inc et al                                   3/12/2014
4839   3:14‐cv‐00924‐K   Zyc v. DePuy Orthopaedics Inc et al             Arizona         2:14‐cv‐00358   3/13/2014
4840   3:14‐cv‐00925‐K   Jackson v. DePuy Orthopaedics Inc et al                                         3/13/2014
4841   3:14‐cv‐00928‐K   Williams v. Johnson & Johnson Services Inc                                      3/13/2014
4842   3:14‐cv‐00931‐K   Moore v. DePuy Orthopaedics Inc et al                                           3/13/2014
4843   3:14‐cv‐00933‐K   Tangsrud et al v. DePuy Orthopaedics Inc et                                     3/13/2014
4844   3:14‐cv‐00938‐K   Vice et al v. Johnson & Johnson Services Inc                                    3/14/2014
4845   3:14‐cv‐00940‐K   Russell et al v. Johnson & Johnson Services                                     3/14/2014
4846   3:14‐cv‐00942‐K   Bergeron v. Johnson & Johnson Services Inc      New Hampshire 1:14‐cv‐00079     3/14/2014
4847   3:14‐cv‐00943‐K   Cogle v. Johnson & Johnson Inc et al            Alabama       2:14‐cv‐00303     3/14/2014
4848   3:14‐cv‐00944‐K   Allen v. Johnson & Johnson Inc et al            Alabama       2:14‐cv‐00301     3/14/2014
4849   3:14‐cv‐00946‐K   Gillispie v. DePuy Orthopaedics Inc et al                                       3/14/2014
4850   3:14‐cv‐00947‐K   York v. DePuy Orthopaedics Inc et al                                            3/14/2014
4851   3:14‐cv‐00951‐K   Sadler v. Johnson & Johnson Services Inc et                                     3/14/2014
4852   3:14‐cv‐00953‐K   Windham v. Johnson & Johnson Inc et al          Alabama         2:14‐cv‐00299   3/14/2014
4853   3:14‐cv‐00954‐K   Campbell v. Johnson & Johnson Inc et al         Alabama         2:14‐cv‐00298   3/14/2014
4854   3:14‐cv‐00955‐K   Smith v. Johnson & Johnson Inc et al            Alabama         2:14‐cv‐00295   3/14/2014
4855   3:14‐cv‐00967‐K   Mastromattei v. DePuy Orthopaedics Inc et                                       3/17/2014
4856   3:14‐cv‐00973‐K   Mills v. DePuy Orthopaedics Inc et al                                           3/18/2014
4857   3:14‐cv‐00978‐K   Grover v. DePuy Orthopaedics Inc et al                                          3/18/2014
4858   3:14‐cv‐00987‐K   Herman v. Johnson & Johnson Services Inc                                        3/19/2014
4859   3:14‐cv‐00991‐K   Branson et al v. DePuy Orthopaedics Inc et                                      3/19/2014
4860   3:14‐cv‐00997‐K   Pappas v. DePuy Orthopaedics, Inc. et al                                        3/20/2014
4861   3:14‐cv‐01008‐K   Attridge et al v. DePuy Orthopaedics Inc et     California      2:14‐cv‐01389   3/20/2014
4862   3:14‐cv‐01009‐K   Radford et al v. Johnson & Johnson Services                                     3/20/2014
4863   3:14‐cv‐01011‐K   Patel et al v. DePuy Orthopaedics Inc et al     California      2:14‐cv‐01184   3/20/2014
4864   3:14‐cv‐01012‐K   Harris et al v. DePuy Orthopaedics Inc et al    California      2:14‐cv‐01374   3/20/2014
4865   3:14‐cv‐01017‐K   Blake et al v. Johnson & Johnson Services                                       3/21/2014
4866   3:14‐cv‐01018‐K   Deville v. DePuy Orthopaedics Inc et al                                         3/21/2014
4867   3:14‐cv‐01019‐K   Wewel et al v. DePuy Orthopaedics Inc et al                                     3/21/2014
4868   3:14‐cv‐01020‐K   Eska v. Depuy Orthopaedics Inc et al                                            3/21/2014
4869   3:14‐cv‐01021‐K   Huff v. DePuy Orthopaedics Inc et al                                            3/21/2014
4870   3:14‐cv‐01023‐K   Amanti v. DePuy Orthopaedics Inc et al                                          3/21/2014
4871   3:14‐cv‐01036‐K   Gillespie et al v. Johnson & Johnson Inc et                                     3/24/2014
4872   3:14‐cv‐01037‐K   McNeil v. Johnson & Johnson Services Inc                                        3/24/2014
4873   3:14‐cv‐01039‐K   Studley et al v. Johnson & Johnson Inc et al                                    3/24/2014
4874   3:14‐cv‐01040‐K   Sanders et al v. DePuy Orthopaedics, Inc. et                                    3/24/2014
4875   3:14‐cv‐01048‐K   Garbo v. DePuy Orthopaedics Inc et al                                           3/25/2014
4876   3:14‐cv‐01052‐K   Sheridan v. Johnson & Johnson Inc et al                                         3/25/2014
4877   3:14‐cv‐01053‐K   Cline v. DePuy Orthopaedics Inc et al                                           3/25/2014
4878   3:14‐cv‐01056‐K   Hockaday v. DePuy Orthopaedics Inc et al                                        3/25/2014
4879   3:14‐cv‐01057‐K   Mascarella v. Depuy Orthopaedics Inc et al                                      3/25/2014
4880   3:14‐cv‐01058‐K   Kasten v. DePuy Orthopaedics Inc et al                                          3/25/2014
4881   3:14‐cv‐01059‐K   Tessler v. DePuy Orthopaedics Inc et al                                         3/25/2014
4882   3:14‐cv‐01060‐K   Henderson v. DePuy Orthopaedics, Inc. et                                        3/25/2014
4883   3:14‐cv‐01061‐K   Williams et al v. DePuy Orthopaedics Inc et                                     3/25/2014
4884   3:14‐cv‐01063‐K   Botero et al v. DePuy Orthopaedics, Inc. et                                     3/25/2014
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                       Page 124 of 206 PageID 43162

4885   3:14‐cv‐01064‐K   Duncan v. DePuy Orthopaedics Inc et al                                         3/25/2014
4886   3:14‐cv‐01068‐K   Hardy v. DePuy Orthopaedics Inc et al                                          3/26/2014
4887   3:14‐cv‐01071‐K   Cook v. DePuy Products Inc et al                                               3/26/2014
4888   3:14‐cv‐01075‐K   Byrd v. DePuy Products Inc et al                                               3/26/2014
4889   3:14‐cv‐01076‐K   Burton v. DePuy Orthopaedics Inc et al                                         3/26/2014
4890   3:14‐cv‐01083‐K   Broughton v. DePuy Orthopaedics Inc et al                                      3/26/2014
4891   3:14‐cv‐01084‐K   Ross v. DePuy Orthopaedics Inc et al                                           3/26/2014
4892   3:14‐cv‐01088‐K   McAfee‐Owens v. DePuy Products, Inc. et                                        3/27/2014
4893   3:14‐cv‐01089‐K   Oldaker v. DePuy Orthopaedics Inc et al                                        3/27/2014
4894   3:14‐cv‐01090‐K   Roberts v. DePuy Orthopaedics Inc et al                                        3/27/2014
4895   3:14‐cv‐01093‐K   Kane v. DePuy Orthopaedics Inc et al                                           3/27/2014
4896   3:14‐cv‐01097‐K   Johnson v. DePuy Orthopaedics Inc et al                                        3/27/2014
4897   3:14‐cv‐01103‐K   Whitehead v. DePuy Inc et al                                                   3/28/2014
4898   3:14‐cv‐01105‐K   Price v. DePuy Orthopaedics Inc et al                                          3/31/2014
4899   3:14‐cv‐01114‐K   Holloway et al v. DePuy Orthopaedics Inc et                                    3/31/2014
4900   3:14‐cv‐01117‐K   Hayes et al v. DePuy Orthopaedics Inc et al                                    3/31/2014
4901   3:14‐cv‐01120‐K   Wells v. DePuy Orthopaedics Inc et al                                          3/31/2014
4902   3:14‐cv‐01123‐K   Cash v. DePuy Orthopaedics Inc et al                                           3/31/2014
4903   3:14‐cv‐01133‐K   Mercer et al v. DePuy Orthopaedics Inc et                                      3/31/2014
4904   3:14‐cv‐01141‐K   Gibbens et al v. DePuy Orthopaedics Inc et                                      4/1/2014
4905   3:14‐cv‐01143‐K   Chun v. DePuy Orthopaedics Inc et al                                            4/1/2014
4906   3:14‐cv‐01148‐K   Puckett v. DePuy Orthopaedics Inc et al                                         4/1/2014
4907   3:14‐cv‐01150‐K   Gruenstern v. DePuy Orthopaedics Inc et al                                      4/1/2014
4908   3:14‐cv‐01158‐K   Szabo v. DePuy Orthopaedics Inc et al                                           4/2/2014
4909   3:14‐cv‐01159‐K   Melander et al v. Johnson & Johnson                                             4/2/2014
4910   3:14‐cv‐01163‐K   Herrington et al v. DePuy Orthopaedics Inc                                      4/2/2014
4911   3:14‐cv‐01165‐K   Corley et al v. DePuy Orthopaedics Inc et al                                    4/2/2014
4912   3:14‐cv‐01167‐K   Gould v. DePuy Orthopaedics Inc et al                                           4/2/2014
4913   3:14‐cv‐01169‐K   Woodside et al v. DePuy Orthopaedics Inc                                        4/2/2014
4914   3:14‐cv‐01178‐K   Yates v. DePuy Orthopaedics Inc                Montana         9:14‐cv‐00042    4/2/2014
4915   3:14‐cv‐01179‐K   Milligan v. DePuy Orthopaedics Inc             Missouri        2:14‐cv‐04063    4/2/2014
4916   3:14‐cv‐01182‐K   Jahns v. DePuy Orthopaedics Inc et al                                           4/3/2014
4917   3:14‐cv‐01183‐K   Croft et al v. DePuy Orthopaedics Inc et al                                     4/3/2014
4918   3:14‐cv‐01184‐K   Hackett et al v. DePuy Orthopaedics Inc et                                      4/3/2014
4919   3:14‐cv‐01187‐K   Holcombe v. DePuy Orthopaedics Inc et al                                        4/3/2014
4920   3:14‐cv‐01189‐K   Pregler et al v. DePuy Orthopaedics Inc et                                      4/3/2014
4921   3:14‐cv‐01190‐K   Buckner v. DePuy Orthopaedics Inc et al        West Virginia   3:14‐cv‐00026    4/3/2014
4922   3:14‐cv‐01191‐K   Carter v. DePuy Orthopaedics Inc et al         Michigan        2:14‐cv‐10849    4/3/2014
4923   3:14‐cv‐01194‐K   Sanders v. DePuy Orthopaedics Inc et al                                         4/3/2014
4924   3:14‐cv‐01199‐K   Prager et al v. DePuy Orthopaedics Inc et al                                    4/3/2014
4925   3:14‐cv‐01200‐K   Baker v. DePuy Orthopaedics Inc et al                                           4/3/2014
4926   3:14‐cv‐01214‐K   Hamric v. DePuy Orthopaedics Inc et al                                          4/4/2014
4927   3:14‐cv‐01216‐K   Johnson et al v. DePuy Orthopaedics Inc et                                      4/4/2014
4928   3:14‐cv‐01217‐K   Levine et al v. DePuy Orthopaedics Inc et al   Maryland        8:14‐cv‐00689    4/4/2014
4929   3:14‐cv‐01219‐K   Koch v. DePuy Orthopaedics Inc et al                                            4/4/2014
4930   3:14‐cv‐01222‐K   Hughley v. DePuy Orthopaedics Inc et al                                         4/4/2014
4931   3:14‐cv‐01223‐K   Nusbaum v. DePuy Orthopaedics Inc et al                                         4/4/2014
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                        Page 125 of 206 PageID 43163

4932   3:14‐cv‐01224‐K   DiCicco v. DePuy Orthopaedics Inc et al                                        4/4/2014
4933   3:14‐cv‐01225‐K   Leahy et al v. DePuy Orthopaedics Inc et al                                    4/4/2014
4934   3:14‐cv‐01238‐K   Tombrink v. DePuy Orthopaedics Inc et al        California    2:14‐cv‐01549    4/7/2014
4935   3:14‐cv‐01240‐K   Laparl v. DePuy Orthopaedics Inc et al          California    2:14‐cv‐01555    4/7/2014
4936   3:14‐cv‐01241‐K   Markham et al v. DePuy Orthopaedics Inc         California    2:14‐cv‐01626    4/7/2014
4937   3:14‐cv‐01242‐K   Yee v. Johnson & Johnson Services Inc et al     California    3:14‐cv‐01244    4/7/2014
4938   3:14‐cv‐01247‐K   Gerard et al v. DePuy Orthopaedics Inc et al    New Jersey    2:14‐cv‐01660    4/7/2014
4939   3:14‐cv‐01248‐K   Timothy Bridges et al v. DePuy                  California    2:14‐cv‐01733    4/7/2014
4940   3:14‐cv‐01249‐K   Kline et al v. DePuy Orthopaedics Inc et al                                    4/8/2014
4941   3:14‐cv‐01253‐K   Silberman v. DePuy Orthopaedics Inc et al       California    2:14‐cv‐01736    4/8/2014
4942   3:14‐cv‐01254‐K   LeWallen v. DePuy Orthopaedics Inc et al        California    2:14‐cv‐01954    4/8/2014
4943   3:14‐cv‐01258‐K   Manuel v. DePuy Orthopaedics Inc et al                                         4/8/2014
4944   3:14‐cv‐01259‐K   Mclaughlin v. DePuy Orthopaedics Inc et al                                     4/8/2014
4945   3:14‐cv‐01260‐K   Marie Garcia et al v. DePuy Orthopaedics        California    2:14‐cv‐01970    4/8/2014
4946   3:14‐cv‐01261‐K   Epps v. DePuy Orthopaedics Inc et al                                           4/8/2014
4947   3:14‐cv‐01262‐K   Joe v. DePuy Orthopaedics Inc et al                                            4/8/2014
4948   3:14‐cv‐01264‐K   Biever, et al v. DePuy Orthopaedics Inc et al   California    2:14‐cv‐02012    4/8/2014
4949   3:14‐cv‐01265‐K   Huffer v. DePuy Orthopaedics Inc et al                                         4/8/2014
4950   3:14‐cv‐01266‐K   Allman et al v. DePuy Orthopaedics Inc et al                                   4/8/2014
4951   3:14‐cv‐01267‐K   Kimlick et al v. DePuy Orthopaedics Inc et      California    2:14‐cv‐02014    4/8/2014
4952   3:14‐cv‐01268‐K   Nye et al v. DePuy Orthopaedics Inc et al                                      4/8/2014
4953   3:14‐cv‐01270‐K   Ogan v. Johnson & Johnson Services Inc et                                      4/9/2014
4954   3:14‐cv‐01272‐K   Swanbeck v. Johnson & Johnson Services                                         4/9/2014
4955   3:14‐cv‐01277‐K   Lynn et al v. DePuy Orthopaedics Inc et al      California    2:14‐cv‐02080    4/9/2014
4956   3:14‐cv‐01278‐K   Stephens et al v. DePuy Orthopaedics Inc et                                    4/9/2014
4957   3:14‐cv‐01279‐K   J'ne Louisa Carter v. DePuy Orthopaedics        California    2:14‐cv‐02106    4/9/2014
4958   3:14‐cv‐01283‐K   Pass v. DePuy Orthopaedics Inc et al                                           4/9/2014
4959   3:14‐cv‐01285‐K   Powell v. DePuy Orthopaedics Inc et al                                         4/9/2014
4960   3:14‐cv‐01286‐K   Varney v. DePuy Orthopaedics Inc et al                                         4/9/2014
4961   3:14‐cv‐01287‐K   Wright v. DePuy Orthopaedics Inc et al                                         4/9/2014
4962   3:14‐cv‐01288‐K   Seamster v. DePuy Orthopaedics Inc et al                                       4/9/2014
4963   3:14‐cv‐01289‐K   Dumas v. DePuy Orthopaedics Inc et al                                         4/10/2014
4964   3:14‐cv‐01292‐K   Bernier v. DePuy Orthopaedics Inc et al                                       4/10/2014
4965   3:14‐cv‐01294‐K   Campbell et al v. DePuy Orthopaedics Inc                                      4/10/2014
4966   3:14‐cv‐01295‐K   Lopez et al v. DePuy Orthopaedics Inc et al                                   4/10/2014
4967   3:14‐cv‐01297‐K   Enzen v. DePuy Orthopaedics Inc et al                                         4/10/2014
4968   3:14‐cv‐01298‐K   Radtke et al v. DePuy Orthopaedics Inc et al                                  4/10/2014
4969   3:14‐cv‐01301‐K   Delaney v. DePuy Orthopaedics, Inc. et al                                     4/10/2014
4970   3:14‐cv‐01302‐K   Fury v. DePuy Orthopaedics Inc et al            Louisiana     2:11‐cv‐02105   4/10/2014
4971   3:14‐cv‐01304‐K   Butler et al v. DePuy Orthopaedics Inc et al    Minnesota     0:14‐cv‐00852   4/10/2014
4972   3:14‐cv‐01321‐K   Stouffer et al v. DePuy Orthopaedics Inc et                                   4/11/2014
4973   3:14‐cv‐01323‐K   Callahan et al v. DePuy Orthopaedics Inc et                                   4/11/2014
4974   3:14‐cv‐01324‐K   Hooten et al v. DePuy Orthopaedics Inc et                                     4/11/2014
4975   3:14‐cv‐01325‐K   Kramer et al v. DePuy Orthopaedics Inc et                                     4/11/2014
4976   3:14‐cv‐01328‐K   Page v. DePuy Orthopaedics Inc et al                                          4/11/2014
4977   3:14‐cv‐01329‐K   Southworth v. Johnson & Jonson Services,                                      4/11/2014
4978   3:14‐cv‐01332‐K   Evans v. DePuy Orthopaedics, Inc. et al                                       4/11/2014
4979   3:14‐cv‐01343‐K   Thomas et al v. DePuy Orthopaedics Inc                                        4/14/2014
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                       Page 126 of 206 PageID 43164

4980   3:14‐cv‐01345‐K   Latham et al v. DePuy Orthopaedics Inc et                                    4/14/2014
4981   3:14‐cv‐01350‐K   Turke v. DePuy Orthopaedics Inc et al                                        4/14/2014
4982   3:14‐cv‐01351‐K   Ehlinger et al v. DePuy Orthopaedics Inc et                                  4/14/2014
4983   3:14‐cv‐01365‐K   White v. Johnson & Johnson Inc et al           Alabama       2:14‐cv‐00349   4/15/2014
4984   3:14‐cv‐01366‐K   Huff et al v. DePuy Orthopaedics Inc et al                                   4/15/2014
4985   3:14‐cv‐01375‐K   Gutierrez v. Johnson & Johnson Inc et al       Alabama       2:14‐cv‐00348   4/16/2014
4986   3:14‐cv‐01379‐K   Sumpter v. DePuy Orthopaedics Inc et al                                      4/16/2014
4987   3:14‐cv‐01380‐K   Burt v. DePuy Orthopaedics Inc et al                                         4/16/2014
4988   3:14‐cv‐01390‐K   Morrison et al v. Depuy Orthopaedics Inc       Montana       9:14‐cv‐00086   4/17/2014
4989   3:14‐cv‐01391‐K   Benefield et al v. DePuy Orthopaedics Inc                                    4/17/2014
4990   3:14‐cv‐01392‐K   Jones et al v. DePuy Orthopaedics Inc et al    New York      1:14‐cv‐00158   4/17/2014
4991   3:14‐cv‐01393‐K   Carter v. DePuy Orthopaedics Inc et al                                       4/17/2014
4992   3:14‐cv‐01395‐K   Copley v. DePuy Orthopaedics Inc et al                                       4/17/2014
4993   3:14‐cv‐01397‐K   Dziedzic v. DePuy Orthopaedics Inc et al                                     4/17/2014
4994   3:14‐cv‐01398‐K   Evans v. DePuy Orthopaedics Inc et al                                        4/17/2014
4995   3:14‐cv‐01400‐K   Fellows v. DePuy Orthopaedics Inc et al                                      4/17/2014
4996   3:14‐cv‐01401‐K   Garbett v. DePuy Orthopaedics Inc et al                                      4/17/2014
4997   3:14‐cv‐01402‐K   Karlen v. DePuy Orthopaedics Inc et al                                       4/17/2014
4998   3:14‐cv‐01403‐K   Skinner et al v. DePuy Orthopaedics Inc et                                   4/17/2014
4999   3:14‐cv‐01404‐K   Vaughn et al v. DePuy Orthopaedics Inc et                                    4/17/2014
5000   3:14‐cv‐01406‐K   Chastain et al v. DePuy Orthopaedics Inc et                                  4/17/2014
5001   3:14‐cv‐01408‐K   McCary et al v. DePuy Orthopaedics Inc et                                    4/17/2014
5002   3:14‐cv‐01423‐K   Sonnek et al v. DePuy Orthopaedics Inc et                                    4/18/2014
5003   3:14‐cv‐01426‐K   Olivette v. DePuy Orthopaedics Inc et al                                     4/18/2014
5004   3:14‐cv‐01427‐K   Taylor v. DePuy Orthopaedics Inc et al                                       4/18/2014
5005   3:14‐cv‐01430‐K   Harper v. DePuy Orthopaedics Inc et al                                       4/18/2014
5006   3:14‐cv‐01432‐K   McClintock et al v. DePuy Orthopaedics Inc     Colorado      1:14‐cv‐00685   4/18/2014
5007   3:14‐cv‐01433‐K   Pride v. DePuy Orthopaedics Inc et al                                        4/18/2014
5008   3:14‐cv‐01438‐K   Milot v. DePuy Orthopaedics Inc et al                                        4/21/2014
5009   3:14‐cv‐01443‐K   Fredy v. DePuy Orthopaedics Inc et al                                        4/21/2014
5010   3:14‐cv‐01445‐K   Mulkay et al v. DePuy Orthopaedics Inc et                                    4/21/2014
5011   3:14‐cv‐01446‐K   Cook v. Depuy International Limited et al                                    4/21/2014
5012   3:14‐cv‐01448‐K   Held v. DePuy International Limited et al                                    4/21/2014
5013   3:14‐cv‐01449‐K   Griffin v. DePuy Orthopaedics Inc et al                                      4/21/2014
5014   3:14‐cv‐01451‐K   Posner et al v. DePuy International Limited                                  4/21/2014
5015   3:14‐cv‐01452‐K   James et al v. DePuy Orthopaedics Inc et al                                  4/21/2014
5016   3:14‐cv‐01454‐K   Gounarides et al v. DePuy Orthopaedics Inc                                   4/21/2014
5017   3:14‐cv‐01455‐K   Deming v. DePuy Orthopaedics Inc et al                                       4/22/2014
5018   3:14‐cv‐01456‐K   Hodge et al v. DePuy Orthopaedics Inc et al                                  4/22/2014
5019   3:14‐cv‐01457‐K   Steelsmith v. DePuy Orthopaedics Inc et al                                   4/22/2014
5020   3:14‐cv‐01458‐K   Danning et al v. DePuy Inc et al               California    2:14‐cv‐01475   4/22/2014
5021   3:14‐cv‐01467‐K   Riddell v. DePuy Orthopaedics Inc et al        California    2:14‐cv‐02108   4/22/2014
5022   3:14‐cv‐01468‐K   Shank v. DePuy Orthopaedics Inc et al          California    2:14‐cv‐02111   4/22/2014
5023   3:14‐cv‐01470‐K   Schroeder v. DePuy Orthopaedics Inc et al      California    2:14‐cv‐02164   4/22/2014
5024   3:14‐cv‐01473‐K   Simpson v. DePuy Orthopaedics Inc et al                                      4/22/2014
5025   3:14‐cv‐01474‐K   Morton v. DePuy Products Inc et al                                           4/22/2014
5026   3:14‐cv‐01477‐K   Strand et al v. DePuy Orthopaedics Inc et al                                 4/23/2014
5027   3:14‐cv‐01481‐K   Smith v. DePuy Orthopaedics Inc et al                                        4/23/2014
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                          Page 127 of 206 PageID 43165

5028   3:14‐cv‐01491‐K   Johnston et al v. DePuy Orthopaedics Inc et                                      4/23/2014
5029   3:14‐cv‐01492‐K   Neal v. DePuy Orthopaedics Inc et al                                             4/23/2014
5030   3:14‐cv‐01494‐K   Patton v. DePuy Orthopaedics Inc et al                                           4/23/2014
5031   3:14‐cv‐01502‐K   Smith v. DePuy Orthopaedics Inc et al                                            4/24/2014
5032   3:14‐cv‐01505‐K   Warner v. DePuy Orthopaedics Inc et al                                           4/24/2014
5033   3:14‐cv‐01508‐K   Gatta et al v. DePuy Orthopaedics Inc et al                                      4/24/2014
5034   3:14‐cv‐01509‐K   Quinn v. DePuy Orthopaedics Inc et al                                            4/24/2014
5035   3:14‐cv‐01510‐K   Harrell v. DePuy Orthopaedics Inc et al                                          4/24/2014
5036   3:14‐cv‐01513‐K   Erwin v. DePuy Orthopaedics Inc et al                                            4/24/2014
5037   3:14‐cv‐01516‐K   Turner v. DePuy Orthopaedics Inc et al                                           4/25/2014
5038   3:14‐cv‐01518‐K   Sanders v. DePuy Orthopaedics Inc et al                                          4/25/2014
5039   3:14‐cv‐01525‐K   Franklin et al v. DePuy Orthopaedics Inc et     Massachusetts    1:13‐cv‐13151   4/25/2014
5040   3:14‐cv‐01529‐K   Sinclair et al v. DePuy Orthopaedics Inc et                                      4/25/2014
5041   3:14‐cv‐01532‐K   Kraayenbrink et al v. DePuy Orthopaedics        Arizona          2:14‐cv‐00758   4/25/2014
5042   3:14‐cv‐01538‐K   Wykoff v. Johnson & Johnson Services Inc                                         4/28/2014
5043   3:14‐cv‐01542‐K   Ketchum v. DePuy Orthopaedics Inc et al                                          4/28/2014
5044   3:14‐cv‐01543‐K   Reilly et al v. DePuy Orthopaedics Inc et al                                     4/28/2014
5045   3:14‐cv‐01544‐K   Birner et al v. DePuy Orthopaedics Inc et al                                     4/28/2014
5046   3:14‐cv‐01545‐K   Pittman v. DePuy Orthopaedics Inc et al                                          4/28/2014
5047   3:14‐cv‐01549‐K   Forseth v. DePuy Orthopaedics Inc et al                                          4/29/2014
5048   3:14‐cv‐01550‐K   Walker v. DePuy Orthopaedics Inc et al                                           4/29/2014
5049   3:14‐cv‐01553‐K   Tych v. DePuy Orthopaedics Inc et al                                             4/29/2014
5050   3:14‐cv‐01559‐K   Bruber v. DePuy Orthopaedics Inc et al                                           4/29/2014
5051   3:14‐cv‐01562‐K   Reed v. DePuy Orthopaedics Inc et al                                             4/29/2014
5052   3:14‐cv‐01564‐K   Janer et al v. DePuy Orthopaedics Inc et al                                      4/29/2014
5053   3:14‐cv‐01566‐K   Glover v. DePuy Orthopaedics Inc et al                                           4/29/2014
5054   3:14‐cv‐01570‐K   Yandle v. DePuy Orthopaedics Inc et al                                           4/30/2014
5055   3:14‐cv‐01574‐K   Barton v. DePuy Orthopaedics Inc et al                                           4/30/2014
5056   3:14‐cv‐01576‐K   Rookard v. DePuy Orthopaedics Inc et al                                          4/30/2014
5057   3:14‐cv‐01578‐K   Hatty et al v. DePuy Orthopaedics Inc et al                                      4/30/2014
5058   3:14‐cv‐01579‐K   Kelly et al v. DePuy Orthopaedics Inc et al                                      4/30/2014
5059   3:14‐cv‐01581‐K   Nixon v. DePuy Orthopaedics Inc et al                                            4/30/2014
5060   3:14‐cv‐01583‐K   Cannon v. DePuy Orthopaedics Inc et al                                           4/30/2014
5061   3:14‐cv‐01584‐K   Turner v. DePuy Orthopaedics Inc et al                                           4/30/2014
5062   3:14‐cv‐01586‐K   Aerts‐Byrd v. DePuy Orthopaedics Inc et al                                       4/30/2014
5063   3:14‐cv‐01587‐K   Wooten v. DePuy Orthopaedics Inc et al                                           4/30/2014
5064   3:14‐cv‐01588‐K   Humphries et al v. Depuy Orthopaedics Inc                                        4/30/2014
5065   3:14‐cv‐01589‐K   Legrand v. DePuy Orthopaedics Inc et al                                          4/30/2014
5066   3:14‐cv‐01598‐K   Doering v. DePuy Orthopaedics Inc et al                                           5/1/2014
5067   3:14‐cv‐01603‐K   Turner et al v. DePuy Orthopaedics Inc et al                                      5/1/2014
5068   3:14‐cv‐01604‐K   Pujoe v. DePuy Orthopaedics Inc et al                                             5/1/2014
5069   3:14‐cv‐01605‐K   Moses v. DePuy Orthopaedics, Inc. et al         Tennessee        3:13‐cv‐00139    5/1/2014
5070   3:14‐cv‐01607‐K   Denney v. DePuy Orthopaedics Inc                Oregon           6:12‐cv‐02203    5/1/2014
5071   3:14‐cv‐01608‐K   Beglin v. DePuy Orthopaedics Inc et al                                            5/1/2014
5072   3:14‐cv‐01611‐K   Stovall et al v. DePuy Orthopaedics Inc et al                                     5/2/2014
5073   3:14‐cv‐01613‐K   Kelley et al v. DePuy Orthopaedics Inc et al                                      5/2/2014
5074   3:14‐cv‐01616‐K   Steffke v. DePuy Orthopaedics Inc et al                                           5/2/2014
5075   3:14‐cv‐01619‐K   Tombrink v. Johnson & Johnson Inc et al         Florida Middle   8:14‐cv‐00711    5/2/2014
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                       Page 128 of 206 PageID 43166

5076   3:14‐cv‐01621‐K   Brown v. DePuy Orthopaedics Inc et al                                           5/2/2014
5077   3:14‐cv‐01625‐K   Garrett v. DePuy Orthopaedics Inc et al                                         5/2/2014
5078   3:14‐cv‐01626‐K   Ferriere v. DePuy Orthopaedics Inc et al                                        5/2/2014
5079   3:14‐cv‐01627‐K   McClellion v. DePuy Orthopaedics Inc et al     California      3:14‐cv‐00848    5/2/2014
5080   3:14‐cv‐01628‐K   Cilley v. DePuy Orthopaedics Inc et al                                          5/2/2014
5081   3:14‐cv‐01630‐K   Jones v. DePuy Orthopaedics Inc et al          Ohio Southern   1:14‐cv‐00305    5/2/2014
5082   3:14‐cv‐01632‐K   Van Voorst et al v. DePuy Orthopaedics Inc                                      5/2/2014
5083   3:14‐cv‐01633‐K   Corbett et al v. DePuy Orthopaedics Inc et                                      5/2/2014
5084   3:14‐cv‐01634‐K   Torres Mercado v. DePuy Orthopaedics Inc                                        5/2/2014
5085   3:14‐cv‐01635‐K   Robinson et al v. DePuy Orthopaedics Inc et                                     5/2/2014
5086   3:14‐cv‐01636‐K   Briceno Dolande et al v. DePuy                                                  5/2/2014
5087   3:14‐cv‐01639‐K   Musselman v. DePuy Orthopaedics Inc et al                                       5/5/2014
5088   3:14‐cv‐01643‐K   Brandon et al v. Johnson & Johnson                                              5/5/2014
5089   3:14‐cv‐01644‐K   Rolen v. DePuy Orthopaedics Inc et al                                           5/5/2014
5090   3:14‐cv‐01645‐K   Rasmussen v. DePuy Orthopaedics Inc et al                                       5/5/2014
5091   3:14‐cv‐01647‐K   Holliday v. DePuy Orthopaedics Inc et al                                        5/5/2014
5092   3:14‐cv‐01648‐K   Morales v. DePuy Orthopaedics Inc et al                                         5/5/2014
5093   3:14‐cv‐01650‐K   Deane v. DePuy Orthopaedics Inc et al                                           5/5/2014
5094   3:14‐cv‐01652‐K   McVicker et al v. DePuy Orthopaedics Inc et                                     5/5/2014
5095   3:14‐cv‐01654‐K   Brumell v. DePuy Orthopaedics Inc et al        California      2:14‐cv‐02918    5/5/2014
5096   3:14‐cv‐01655‐K   Cotton v. DePuy Orthopaedics Inc et al                                          5/5/2014
5097   3:14‐cv‐01659‐K   Wheelock v. DePuy Orthopaedics Inc et al       California      2:14‐cv‐02524    5/5/2014
5098   3:14‐cv‐01662‐K   Stickney v. DePuy Orthopaedics Inc et al                                        5/6/2014
5099   3:14‐cv‐01663‐K   Welch v. Depuy Orthopaedics Inc et al                                           5/6/2014
5100   3:14‐cv‐01664‐K   Wilson et al v. DePuy Orthopaedics Inc et al                                    5/6/2014
5101   3:14‐cv‐01669‐K   Jeske v. DePuy Orthopaedics Inc et al                                           5/6/2014
5102   3:14‐cv‐01672‐K   Medina v. DePuy Orthopaedics Inc et al                                          5/6/2014
5103   3:14‐cv‐01674‐K   Sanguinetti et al v. DePuy Orthopaedics Inc                                     5/6/2014
5104   3:14‐cv‐01676‐K   Brassfield v. DePuy Orthopaedics Inc et al                                      5/6/2014
5105   3:14‐cv‐01679‐K   Koch v. DePuy Orthopaedics Inc et al           New Jersey      2:14‐cv‐02351    5/6/2014
5106   3:14‐cv‐01680‐K   Carter v. DePuy Orthopaedics Inc et al                                          5/6/2014
5107   3:14‐cv‐01683‐K   Halcomb et al v. DePuy Orthopaedics Inc et                                      5/6/2014
5108   3:14‐cv‐01684‐K   Wright v. DePuy Orthopaedics Inc et al                                          5/6/2014
5109   3:14‐cv‐01687‐K   Bosket v. DePuy Orthopaedics Inc et al                                          5/7/2014
5110   3:14‐cv‐01700‐K   Greene v. DePuy Orthopaedics Inc et al                                          5/7/2014
5111   3:14‐cv‐01701‐K   Latham v. DePuy Orthopaedics Inc et al                                          5/7/2014
5112   3:14‐cv‐01703‐K   DiSabatino et al v. DePuy Orthopaedics Inc                                      5/8/2014
5113   3:14‐cv‐01707‐K   Bounds et al v. Johnson & Johnson Services                                      5/8/2014
5114   3:14‐cv‐01708‐K   Ryan et al v. Johnson & Johnson Services                                        5/8/2014
5115   3:14‐cv‐01709‐K   Tracy v. Johnson & Johnson Services Inc et                                      5/8/2014
5116   3:14‐cv‐01710‐K   Twine v. Johnson & Johnson Services Inc et                                      5/8/2014
5117   3:14‐cv‐01711‐K   Baptiste v. Johnson & Johnson Services Inc                                      5/8/2014
5118   3:14‐cv‐01712‐K   Ross v. Johnson & Johnson Services Inc et                                       5/8/2014
5119   3:14‐cv‐01714‐K   Morrison v. DePuy Orthopaedics Inc et al                                        5/8/2014
5120   3:14‐cv‐01716‐K   Gochenour et al v. DePuy Orthopaedics Inc                                       5/8/2014
5121   3:14‐cv‐01718‐K   Berlin et al v. DePuy Orthopaedics Inc et al                                    5/8/2014
5122   3:14‐cv‐01720‐K   Smith v. DePuy Orthopaedics Inc et al                                           5/8/2014
5123   3:14‐cv‐01745‐K   Blackshear v. Johnson & Johnson Services                                       5/12/2014
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                Page 129 of 206 PageID 43167

5124   3:14‐cv‐01752‐K   Johnson v. DePuy Orthopaedics Inc et al                             5/13/2014
5125   3:14‐cv‐01753‐K   Yacoub et al v. Depuy Orthopaedics Inc et                           5/13/2014
5126   3:14‐cv‐01754‐K   Webb et al v. DePuy Orthopaedics Inc et al                          5/13/2014
5127   3:14‐cv‐01755‐K   Feeley v. DePuy Orthopaedics Inc et al                              5/13/2014
5128   3:14‐cv‐01757‐K   Hallock et al v. DePuy Orthopaedics Inc et                          5/13/2014
5129   3:14‐cv‐01758‐K   Harris et al v. DePuy Orthopaedics Inc et al                        5/13/2014
5130   3:14‐cv‐01759‐K   Lewis et al v. DePuy Orthopaedics Inc et al                         5/13/2014
5131   3:14‐cv‐01761‐K   West et al v. DePuy Orthopaedics Inc et al                          5/13/2014
5132   3:14‐cv‐01763‐K   Wyman v. DePuy Orthopaedics Inc et al                               5/13/2014
5133   3:14‐cv‐01770‐K   Januszewski v. DePuy Orthopaedics Inc et                            5/14/2014
5134   3:14‐cv‐01771‐K   Dubose et al v. Johnson & Johnson Services                          5/14/2014
5135   3:14‐cv‐01772‐K   Koch v. DePuy Inc et al                                             5/14/2014
5136   3:14‐cv‐01774‐K   Rios v. DePuy Orthopaedics Inc et al                                5/15/2014
5137   3:14‐cv‐01775‐K   Belt v. DePuy Orthopaedics Inc et al                                5/15/2014
5138   3:14‐cv‐01780‐K   Watson v. DePuy International Limited et al                         5/15/2014
5139   3:14‐cv‐01781‐K   Cooper et al v. DePuy Orthopaedics Inc et                           5/15/2014
5140   3:14‐cv‐01790‐K   Gronau v. Johnson and Johnson Services                              5/15/2014
5141   3:14‐cv‐01792‐K   Clontz et al v. DePuy Orthopaedics Inc et al                        5/16/2014
5142   3:14‐cv‐01793‐K   Jones v. DePuy Orthopaedics Inc et al                               5/16/2014
5143   3:14‐cv‐01801‐K   Zeringue v. DePuy Orthopaedics Inc et al                            5/16/2014
5144   3:14‐cv‐01804‐K   Dumas v. DePuy Orthopaedics Inc et al                               5/16/2014
5145   3:14‐cv‐01808‐K   Oefelein v. DePuy Orthopaedics Inc et al                            5/16/2014
5146   3:14‐cv‐01810‐K   Todd v. Johnson & Johnson Inc et al                                 5/16/2014
5147   3:14‐cv‐01811‐K   Smutney v. DePuy Orthopaedics, Inc. et al                           5/16/2014
5148   3:14‐cv‐01812‐K   Volkmar v. DePuy Orthopaedics Inc et al                             5/16/2014
5149   3:14‐cv‐01813‐K   Williams v. DePuy Orthopaedics Inc et al                            5/16/2014
5150   3:14‐cv‐01816‐K   Nelson v. DePuy Orthopaedics Inc et al                              5/19/2014
5151   3:14‐cv‐01820‐K   Sleeper v. DePuy Orthopaedics Inc et al                             5/19/2014
5152   3:14‐cv‐01825‐K   Morefield v. DePuy Orthopaedics Inc et al                           5/19/2014
5153   3:14‐cv‐01834‐K   Sowell et al v. DePuy Orthopaedics Inc et al                        5/20/2014
5154   3:14‐cv‐01835‐K   Sievert et al v. DePuy Orthopaedics Inc et al                       5/20/2014
5155   3:14‐cv‐01836‐K   McCormack v. DePuy Orthopaedics Inc et al                           5/20/2014
5156   3:14‐cv‐01837‐K   Pierre v. DePuy Orthopaedics Inc et al                              5/20/2014
5157   3:14‐cv‐01841‐K   Smith v. DePuy Orthopaedics Inc et al                               5/20/2014
5158   3:14‐cv‐01851‐K   Cofield v. DePuy Orthopaedics Inc et al                             5/21/2014
5159   3:14‐cv‐01861‐K   Ridley v. Johnson & Johnson Services Inc et                         5/21/2014
5160   3:14‐cv‐01862‐K   Zilinger v. DePuy Orthopaedics Inc et al                            5/21/2014
5161   3:14‐cv‐01865‐K   Grondziak v. DePuy Orthopaedics Inc et al                           5/21/2014
5162   3:14‐cv‐01866‐K   Long v. DePuy Orthopaedics Inc et al                                5/22/2014
5163   3:14‐cv‐01869‐K   Schultz et al v. DePuy Orthopaedics Inc et                          5/22/2014
5164   3:14‐cv‐01873‐K   Lloyd et al v. DePuy Orthopaedics Inc et al                         5/22/2014
5165   3:14‐cv‐01878‐K   Bowen et al v. DePuy Orthopaedics Inc et al                         5/22/2014
5166   3:14‐cv‐01887‐K   Bass et al v. DePuy Orthopaedics Inc et al                          5/23/2014
5167   3:14‐cv‐01889‐K   Olson v. DePuy Orthopaedics Inc et al                               5/23/2014
5168   3:14‐cv‐01892‐K   Long v. Johnson & Johnson Services Inc et                           5/23/2014
5169   3:14‐cv‐01893‐K   Stutzman v. DePuy Orthopaedics Inc et al                            5/23/2014
5170   3:14‐cv‐01895‐K   McGill et al v. DePuy Orthopaedics Inc et al                        5/23/2014
5171   3:14‐cv‐01905‐K   Kennedy v. DePuy Orthopaedics Inc et al                             5/27/2014
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                       Page 130 of 206 PageID 43168

5172   3:14‐cv‐01910‐K   Hargraves et al v. Johnson & Johnson Inc et    Florida Middle   2:14‐cv‐00224   5/27/2014
5173   3:14‐cv‐01912‐K   Burris v. DePuy Orthopaedics Inc et al                                          5/27/2014
5174   3:14‐cv‐01913‐K   Bauer et al v. DePuy Orthopaedics Inc et al                                     5/28/2014
5175   3:14‐cv‐01916‐K   Zeiger v. DePuy Orthopaedics Inc et al                                          5/28/2014
5176   3:14‐cv‐01917‐K   Davis et al v. DePuy Orthopaedics Inc et al                                     5/28/2014
5177   3:14‐cv‐01925‐K   Rykowski v. DePuy Orthopaedics Inc et al                                        5/28/2014
5178   3:14‐cv‐01928‐K   Mattis v. Johnson & Johnson Services Inc et                                     5/28/2014
5179   3:14‐cv‐01930‐K   Sheehy et al v. DePuy Orthopaedics Inc et                                       5/28/2014
5180   3:14‐cv‐01945‐K   Estrada v. DePuy Orthopaedics Inc et al                                         5/29/2014
5181   3:14‐cv‐01946‐K   Johnson v. Johnson and Johnson Services                                         5/29/2014
5182   3:14‐cv‐01948‐K   Robertson et al v. Johnson & Johnson                                            5/29/2014
5183   3:14‐cv‐01949‐K   Smith v. Johnson & Johnson Inc et al                                            5/29/2014
5184   3:14‐cv‐01950‐K   Pente v. DePuy Orthopaedics Inc et al                                           5/29/2014
5185   3:14‐cv‐01958‐K   Batsche v. DePuy Orthopaedics Inc et al                                         5/30/2014
5186   3:14‐cv‐01959‐K   Riether v. DePuy Orthopaedics Inc et al                                         5/30/2014
5187   3:14‐cv‐01960‐K   Krohn et al v. DePuy Orthopedics Inc et al                                      5/30/2014
5188   3:14‐cv‐01965‐K   Murphy v. DePuy Orthopaedics Inc et al                                          5/30/2014
5189   3:14‐cv‐01966‐K   Blevins v. DePuy Orthopaedics Inc et al                                         5/30/2014
5190   3:14‐cv‐01967‐K   Thomas v. DePuy Orthopaedics Inc et al                                          5/30/2014
5191   3:14‐cv‐01971‐K   Ferris v. DePuy Orthopaedics Inc et al                                          5/30/2014
5192   3:14‐cv‐01976‐K   Young v. DePuy Orthopaedics Inc et al                                            6/2/2014
5193   3:14‐cv‐01982‐K   Wilson v. DePuy Orthopaedics Inc et al         North Carolina   1:13‐cv‐00236    6/2/2014
5194   3:14‐cv‐01988‐K   Goodman et al v. DePuy Orthopaedics Inc        North Carolina   3:14‐cv‐00247    6/2/2014
5195   3:14‐cv‐01992‐K   Wagner et al v. DePuy Orthopaedics Inc et      Maryland         1:14‐cv‐01524    6/3/2014
5196   3:14‐cv‐01993‐K   Kirkendoll v. Johnson & Johnson Services                                         6/3/2014
5197   3:14‐cv‐01994‐K   Christopher et al v. Johnson & Johnson         USCA5            16‐11051         6/3/2014
5198   3:14‐cv‐01995‐K   Flannery et al v. Johnson & Johnson                                              6/3/2014
5199   3:14‐cv‐01998‐K   Dougherty v. DePuy Orthopaedics Inc et al                                        6/3/2014
5200   3:14‐cv‐01999‐K   Morfeld v. Johnson & Johnson Services Inc                                        6/3/2014
5201   3:14‐cv‐02000‐K   Woycke v. DePuy Orthopaedics Inc et al         Ohio Southern    1:14‐cv‐00306    6/3/2014
5202   3:14‐cv‐02001‐K   Thomforde v. DePuy Orthopaedics Inc et al      California       3:14‐cv‐02039    6/3/2014
5203   3:14‐cv‐02002‐K   Massey et al v. Depuy Orthopaedics Inc et      Louisiana        3:13‐cv‐02645    6/3/2014
5204   3:14‐cv‐02010‐K   Benoit v. DePuy Orthopaedics Inc et al                                           6/3/2014
5205   3:14‐cv‐02011‐K   Pepin v. DePuy Orthopaedics Inc et al                                            6/3/2014
5206   3:14‐cv‐02012‐K   Friddle v. DePuy Orthopaedics Inc et al                                          6/3/2014
5207   3:14‐cv‐02013‐K   Martin et al v. DePuy Orthopaedics Inc et al                                     6/3/2014
5208   3:14‐cv‐02014‐K   Grant et al v. DePuy Orthopaedics Inc et al                                      6/3/2014
5209   3:14‐cv‐02015‐K   Deer et al v. DePuy Orthopaedics Inc et al                                       6/3/2014
5210   3:14‐cv‐02016‐K   Berg et al v. DePuy Orthopaedics Inc et al                                       6/3/2014
5211   3:14‐cv‐02017‐K   Oberts v. DePuy Products Inc et al                                               6/4/2014
5212   3:14‐cv‐02018‐K   Wright v. DePuy Orthopaedics Inc et al         Ohio Northern    1:11‐dp‐21690    6/4/2014
5213   3:14‐cv‐02019‐K   Horn v. DePuy Orthopaedics Inc et al                                             6/4/2014
5214   3:14‐cv‐02020‐K   McQuillin v. DePuy Orthopaedics Inc et al                                        6/4/2014
5215   3:14‐cv‐02021‐K   Kapral et al v. DePuy Inc et al                Ohio Northern    1:12‐dp‐21232    6/4/2014
5216   3:14‐cv‐02022‐K   Chaney et al v. DePuy Orthopaedics Inc et      Maryland         1:14‐cv‐01523    6/4/2014
5217   3:14‐cv‐02023‐K   Surface v. DePuy Orthopaedics Inc et al                                          6/4/2014
5218   3:14‐cv‐02026‐K   Martinez v. DePuy Orthopaedics Inc et al                                         6/4/2014
5219   3:14‐cv‐02027‐K   Merola v. DePuy Orthopaedics Inc et al                                           6/4/2014
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                        Page 131 of 206 PageID 43169

5220   3:14‐cv‐02028‐K   Lonngren et al v. DePuy Orthopaedics Inc        Illinois Northern 1:14‐cv‐02316    6/4/2014
5221   3:14‐cv‐02031‐K   Bishop v. DePuy Orthopaedics Inc et al                                             6/4/2014
5222   3:14‐cv‐02043‐K   Hale v. DePuy Orthopaedics Inc et al                                               6/5/2014
5223   3:14‐cv‐02048‐K   Sobera et al v. DePuy Orthopaedics Inc et al    California       3:14‐cv‐00979     6/5/2014
5224   3:14‐cv‐02049‐K   Joyner v. DePuy Orthopaedics Inc et al                                             6/5/2014
5225   3:14‐cv‐02051‐K   Sanders v. DePuy Products Inc et al                                                6/5/2014
5226   3:14‐cv‐02057‐K   Holmes et al v. DePuy Orthopaedics Inc et                                          6/6/2014
5227   3:14‐cv‐02058‐K   Evins v. DePuy Orthopaedics Inc et al                                              6/6/2014
5228   3:14‐cv‐02059‐K   Cole et al v. DePuy Orthopaedics Inc et al                                         6/6/2014
5229   3:14‐cv‐02069‐K   Carter et al v. DePuy Orthopaedics Inc et al                                       6/6/2014
5230   3:14‐cv‐02070‐K   Nickles v. DePuy Orthopaedics Inc et al                                            6/6/2014
5231   3:14‐cv‐02071‐K   Orton v. DePuy Orthopaedics Inc et al                                              6/6/2014
5232   3:14‐cv‐02079‐K   Miller v. Depuy Orthopaedics Inc et al                                             6/6/2014
5233   3:14‐cv‐02084‐K   Keith et al v. DePuy Orthopaedics Inc et al                                        6/6/2014
5234   3:14‐cv‐02087‐K   McNally v. DePuy Orthopaedics Inc et al         California       2:14‐cv‐03228     6/9/2014
5235   3:14‐cv‐02089‐K   Michael J. Damianakes v. DePuy                  California       2:14‐cv‐03230     6/9/2014
5236   3:14‐cv‐02090‐K   Randy W. Young et al v. DePuy                   California       2:14‐cv‐03371     6/9/2014
5237   3:14‐cv‐02093‐K   Karen A Mendenhall‐Gregory et al v. DePuy       California       2:14‐cv‐03378     6/9/2014
5238   3:14‐cv‐02094‐K   William Gillespie v. DePuy Orthopaedics,        California       2:14‐cv‐03452     6/9/2014
5239   3:14‐cv‐02095‐K   Phyllis Darnell v. DePuy Orthopaedics, Inc.     California       2:14‐cv‐03457     6/9/2014
5240   3:14‐cv‐02096‐K   Kathleen Dailey v. DePuy Orthopaedics,          California       2:14‐cv‐03702     6/9/2014
5241   3:14‐cv‐02097‐K   Tara Naramore v. DePuy Orthopaedics, Inc.       California       8:14‐cv‐00739     6/9/2014
5242   3:14‐cv‐02098‐K   Pulcipher v. DePuy Orthopaedics Inc et al                                          6/9/2014
5243   3:14‐cv‐02100‐K   Thomas v. DePuy Orthopaedics Inc et al                                             6/9/2014
5244   3:14‐cv‐02102‐K   Blythe v. DePuy Orthopaedics Inc et al                                             6/9/2014
5245   3:14‐cv‐02106‐K   Ibarra v. DePuy Orthopaedics Inc et al                                            6/10/2014
5246   3:14‐cv‐02107‐K   Borjesson et al v. DePuy Orthopaedics Inc                                         6/10/2014
5247   3:14‐cv‐02111‐K   Dunn et al v. DePuy Orthopaedics Inc et al                                        6/10/2014
5248   3:14‐cv‐02114‐K   Gonzales v. DePuy Orthopaedics Inc et al                                          6/10/2014
5249   3:14‐cv‐02115‐K   Harris v. DePuy Orthopaedics Inc et al                                            6/10/2014
5250   3:14‐cv‐02117‐K   Irlbeck et al v. DePuy Orthopaedics Inc et al                                     6/10/2014
5251   3:14‐cv‐02119‐K   McCarthy v. DePuy Orthopaedics Inc et al                                          6/10/2014
5252   3:14‐cv‐02123‐K   Rea v. DePuy Orthopaedics Inc et al                                               6/10/2014
5253   3:14‐cv‐02125‐K   Williams v. DePuy Orthopaedics Inc et al                                          6/10/2014
5254   3:14‐cv‐02126‐K   Roberts et al v. DePuy Orthopaedics Inc et                                        6/10/2014
5255   3:14‐cv‐02129‐K   Strittmatter v. DePuy Orthopaedics Inc et al                                      6/10/2014
5256   3:14‐cv‐02130‐K   Wagner v. DePuy Orthopaedics Inc et al                                            6/10/2014
5257   3:14‐cv‐02137‐K   Allen v. DePuy Inc et al                                                          6/10/2014
5258   3:14‐cv‐02145‐K   Watson v. DePuy Orthopaedics Inc et al                                            6/11/2014
5259   3:14‐cv‐02147‐K   Skrip et al v. DePuy Orthopaedics Inc et al                                       6/11/2014
5260   3:14‐cv‐02149‐K   Perry v. DePuy Orthopaedics Inc et al           North Carolina   1:14‐cv‐00429    6/12/2014
5261   3:14‐cv‐02150‐K   Baker v. DePuy Orthopaedics Inc et al                                             6/12/2014
5262   3:14‐cv‐02151‐K   Wojcik et al v. DePuy Orthopaedics Inc et al    Delaware         1:14‐cv‐00609    6/12/2014
5263   3:14‐cv‐02153‐K   Menges v. DePuy Orthopaedics Inc et al                                                41802
5264   3:14‐cv‐02155‐K   Sayre, Jr v. DePuy Orthopaedics Inc et al                                         6/12/2014
5265   3:14‐cv‐02157‐K   Tackett v. DePuy Orthopaedics Inc et al                                           6/12/2014
5266   3:14‐cv‐02160‐K   Myers et al v. DePuy Orthopaedics, Inc. et      Ohio Southern    3:14‐cv‐00069    6/12/2014
5267   3:14‐cv‐02161‐K   Bailey v. DePuy Orthopaedics, Inc. et al        New York         1:14‐cv‐00401    6/12/2014
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                        Page 132 of 206 PageID 43170

5268   3:14‐cv‐02162‐K   Victoria Mackenzie et al v. DePuy               California      2:14‐cv‐03808   6/12/2014
5269   3:14‐cv‐02163‐K   Heikkila v. DePuy International Limited et al                                   6/12/2014
5270   3:14‐cv‐02164‐K   Johnson v. DePuy Orthopaedics Inc et al                                         6/12/2014
5271   3:14‐cv‐02165‐K   Doron v. DePuy Orthopaedics Inc et al                                           6/12/2014
5272   3:14‐cv‐02168‐K   Higgins v. DePuy Orthopaedics Inc et al                                         6/12/2014
5273   3:14‐cv‐02174‐K   Ballard v. DePuy Orthopaedics Inc et al         Ohio Northern   1:13‐dp‐21075   6/13/2014
5274   3:14‐cv‐02175‐K   Killian v. Johnson & Johnson Inc et al          Massachusetts   1:14‐cv‐10794   6/13/2014
5275   3:14‐cv‐02176‐K   Rodkey v. DePuy Inc et al                                                       6/13/2014
5276   3:14‐cv‐02177‐K   Notigan v. DePuy Orthopaedics Inc et al                                         6/13/2014
5277   3:14‐cv‐02179‐K   Jacques v. DePuy Orthopaedics Inc et al                                         6/13/2014
5278   3:14‐cv‐02185‐K   Winkler et al v. DePuy Orthopaedics Inc et      New York        6:14‐cv‐06293   6/13/2014
5279   3:14‐cv‐02199‐K   Taulane et al v. DePuy Orthopaedics Inc et                                      6/16/2014
5280   3:14‐cv‐02201‐K   Barnhart v. DePuy Orthopaedics Inc et al                                        6/16/2014
5281   3:14‐cv‐02208‐K   Rohrbaugh v. DePuy Orthopaedics Inc et al                                       6/17/2014
5282   3:14‐cv‐02211‐K   Culton et al v. DePuy Orthopaedics Inc et al                                    6/17/2014
5283   3:14‐cv‐02213‐K   Miller v. DePuy Orthopaedics Inc et al                                          6/17/2014
5284   3:14‐cv‐02214‐K   Wahlberg v. DePuy Orthopaedics Inc et al                                        6/17/2014
5285   3:14‐cv‐02216‐K   McColley et al v. DePuy Orthopaedics Inc et                                     6/17/2014
5286   3:14‐cv‐02217‐K   York v. DePuy Orthopaedics Inc et al                                            6/17/2014
5287   3:14‐cv‐02222‐K   Lemanski v. DePuy Orthopaedics Inc et al                                        6/18/2014
5288   3:14‐cv‐02224‐K   Horn v. DePuy Orthopaedics Inc et al                                            6/18/2014
5289   3:14‐cv‐02226‐K   Bowsher et al v. DePuy Orthopaedics Inc et                                      6/18/2014
5290   3:14‐cv‐02231‐K   Halstead v. DePuy Orthopaedics Inc et al                                        6/18/2014
5291   3:14‐cv‐02232‐K   Fogle v. Johnson & Johnson Services Inc et                                      6/18/2014
5292   3:14‐cv‐02234‐K   Pisciotta et al v. DePuy Orthopaedics Inc et                                    6/19/2014
5293   3:14‐cv‐02235‐K   Terry v. DePuy Orthopaedics Inc et al                                           6/19/2014
5294   3:14‐cv‐02237‐K   Iannaco et al v. DePuy Orthopaedics Inc et                                      6/19/2014
5295   3:14‐cv‐02243‐K   Henderson et al v. DePuy Orthopaedics Inc                                       6/19/2014
5296   3:14‐cv‐02245‐K   Stanley et al v. DePuy Orthopaedics, Inc. et                                    6/19/2014
5297   3:14‐cv‐02248‐K   Purcell v. DePuy Orthopaedics Inc et al                                         6/20/2014
5298   3:14‐cv‐02250‐K   Arteaga v. DePuy Orthopaedics Inc et al                                         6/20/2014
5299   3:14‐cv‐02252‐K   Bryer v. DePuy Orthopaedics Inc et al                                           6/20/2014
5300   3:14‐cv‐02257‐K   Hower et al v. DePuy Orthopaedics Inc et al                                     6/20/2014
5301   3:14‐cv‐02261‐K   Vance v. DePuy Orthopaedics Inc et al                                           6/20/2014
5302   3:14‐cv‐02263‐K   Phelan et al v. DePuy Orthopaedics Inc et al                                    6/20/2014
5303   3:14‐cv‐02265‐K   Teamer v. DePuy Orthopaedics Inc et al                                          6/20/2014
5304   3:14‐cv‐02267‐K   Holmes v. DePuy Orthopaedics Inc et al                                          6/23/2014
5305   3:14‐cv‐02268‐K   Bollman v. DePuy Orthopaedics Inc et al                                         6/23/2014
5306   3:14‐cv‐02277‐K   Hart v. DePuy Orthopaedics Inc et al                                            6/23/2014
5307   3:14‐cv‐02279‐K   Bailey v. DePuy Orthopaedics Inc et al                                          6/23/2014
5308   3:14‐cv‐02285‐K   Wallace v. DePuy Orthopaedics Inc et al                                         6/24/2014
5309   3:14‐cv‐02287‐K   Harvey v. DePuy Orthopaedics Inc et al                                          6/24/2014
5310   3:14‐cv‐02288‐K   Kullinger v. DePuy Orthopaedics Inc et al                                       6/24/2014
5311   3:14‐cv‐02289‐K   Igoe et al v. DePuy Orthopaedics Inc et al                                      6/24/2014
5312   3:14‐cv‐02290‐K   Matakas et al v. DePuy Orthopaedics Inc et                                      6/24/2014
5313   3:14‐cv‐02297‐K   Daniel v. DePuy Orthopaedics Inc et al                                          6/24/2014
5314   3:14‐cv‐02303‐K   DiCicco v. DePuy Orthopaedics Inc et al                                         6/25/2014
5315   3:14‐cv‐02306‐K   Adams v. DePuy Orthopaedics Inc et al                                           6/25/2014
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                          Page 133 of 206 PageID 43171

5316   3:14‐cv‐02312‐K   Morris v. DePuy Orthopaedics Inc et al                                            6/26/2014
5317   3:14‐cv‐02314‐K   Steele v. DePuy Orthopedics Inc et al.                                            6/26/2014
5318   3:14‐cv‐02317‐K   Mister v. DePuy Orthopaedics Inc et al                                            6/26/2014
5319   3:14‐cv‐02318‐K   Nawab v. DePuy Orthopaedics Inc et al                                             6/26/2014
5320   3:14‐cv‐02319‐K   Pollard v. DePuy Orthopaedics Inc et al                                           6/26/2014
5321   3:14‐cv‐02321‐K   Perkins et al v. DePuy Orthopaedics Inc et                                        6/26/2014
5322   3:14‐cv‐02323‐K   Hamilton v. DePuy Orthopaedics Inc et al                                          6/26/2014
5323   3:14‐cv‐02324‐K   Gates v. DePuy Orthopaedics Inc et al                                             6/26/2014
5324   3:14‐cv‐02325‐K   Treib v. DePuy Orthopaedics Inc et al                                             6/26/2014
5325   3:14‐cv‐02326‐K   Harris v. DePuy Orthopaedics Inc et al                                            6/26/2014
5326   3:14‐cv‐02327‐K   Linder v. DePuy Orthopaedics Inc et al                                            6/26/2014
5327   3:14‐cv‐02330‐K   Beaton v. DePuy Orthopaedics Inc et al                                            6/27/2014
5328   3:14‐cv‐02331‐K   Farber v. DePuy Orthopaedics Inc et al                                            6/27/2014
5329   3:14‐cv‐02333‐K   Janes v. DePuy Orthopaedics Inc et al                                             6/27/2014
5330   3:14‐cv‐02335‐K   Riess v. DePuy Orthopaedics Inc et al                                             6/27/2014
5331   3:14‐cv‐02336‐K   Fleming v. DePuy Orthopaedics Inc et al                                           6/27/2014
5332   3:14‐cv‐02348‐K   Shea v. Depuy Orthopaedics Inc et al                                              6/30/2014
5333   3:14‐cv‐02353‐K   Blaydes v. DePuy Orthopaedics Inc et al                                           6/30/2014
5334   3:14‐cv‐02354‐K   Gustin v. DePuy Orthopaedics Inc et al                                            6/30/2014
5335   3:14‐cv‐02355‐K   Duscha v. DePuy Orthopaedics Inc et al                                            6/30/2014
5336   3:14‐cv‐02356‐K   Lane et al v. DePuy Orthopaedics Inc et al                                        6/30/2014
5337   3:14‐cv‐02363‐K   Parker v. DePuy Orthopaedics Inc et al                                             7/1/2014
5338   3:14‐cv‐02379‐K   Scholes v. DePuy Orthopaedics Inc et al                                            7/1/2014
5339   3:14‐cv‐02383‐K   Karwiel et al v. Depuy Orthopaedics Inc et      Massachusetts    4:14‐cv‐40076     7/2/2014
5340   3:14‐cv‐02387‐K   Carter et al v. DePuy Orthopaedics Inc et al                                       7/2/2014
5341   3:14‐cv‐02389‐K   Gilbert et al v. DePuy Orthopaedics Inc et al   Arizona          2:14‐cv‐01192     7/2/2014
5342   3:14‐cv‐02393‐K   Lovell v. DePuy Orthopaedics Inc et al                                             7/2/2014
5343   3:14‐cv‐02395‐K   Breen v. DePuy Orthopaedics Inc et al                                              7/2/2014
5344   3:14‐cv‐02404‐K   Johnson et al v. DePuy Orthopaedics Inc et      Illinois Northern 1:14‐cv‐03261    7/3/2014
5345   3:14‐cv‐02405‐K   Wiersma et al v. DePuy Orthopaedics Inc et                                         7/3/2014
5346   3:14‐cv‐02407‐K   McCloy v. DePuy Orthopaedics Inc et al                                             7/3/2014
5347   3:14‐cv‐02411‐K   Stinson et al v. DePuy Orthopaedics Inc et                                         7/3/2014
5348   3:14‐cv‐02414‐K   Blocker et al v. DePuy Orthopaedics et al                                          7/3/2014
5349   3:14‐cv‐02417‐K   Woodham v. Johnson & Johnson Inc et al          Alabama           2:14‐cv‐00344    7/3/2014
5350   3:14‐cv‐02419‐K   Jordan v. Johnson & Johnson Inc et al           Alabama           2:14‐cv‐00347    7/7/2014
5351   3:14‐cv‐02420‐K   Buday v. DePuy Orthopaedics Inc et al           Illinois Northern 1:14‐cv‐03613    7/7/2014
5352   3:14‐cv‐02422‐K   Souza v. DePuy Orthopaedics Inc et al                                              7/7/2014
5353   3:14‐cv‐02427‐K   Logan v. DePuy Orthopaedics Inc et al                                              7/7/2014
5354   3:14‐cv‐02428‐K   Jarrell v. DePuy Orthopaedics Inc et al                                            7/7/2014
5355   3:14‐cv‐02429‐K   Lee v. DePuy Orthopaedics Inc et al                                                7/7/2014
5356   3:14‐cv‐02430‐K   Hatcher v. DePuy Orthopaedics Inc et al                                            7/7/2014
5357   3:14‐cv‐02431‐K   Dingle et al v. DePuy Orthopaedics Inc et al    New Jersey       2:14‐cv‐03572     7/7/2014
5358   3:14‐cv‐02432‐K   Casari et al v. DePuy Orthopaedics Inc et al    New Jersey       2:14‐cv‐03571     7/7/2014
5359   3:14‐cv‐02433‐K   Biondi et al v. DePuy Orthopaedics Inc et al    New Jersey       2:14‐cv‐03402     7/7/2014
5360   3:14‐cv‐02434‐K   Goss et al v. DePuy Orthopaedics Inc et al      New York         1:14‐cv‐00435     7/7/2014
5361   3:14‐cv‐02435‐K   Palinski v. DePuy Orthopaedics Inc et al                                           7/7/2014
5362   3:14‐cv‐02437‐K   Shannon et al v. DePuy Products Inc et al                                          7/7/2014
5363   3:14‐cv‐02438‐K   Braswell v. DePuy Orthopaedics Inc et al                                           7/7/2014
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                        Page 134 of 206 PageID 43172

5364   3:14‐cv‐02439‐K   Carter v. DePuy Orthopaedics Inc et al                                         7/7/2014
5365   3:14‐cv‐02440‐K   Zorn et al v. Johnson & Johnson et al           Maryland      1:14‐cv‐01921    7/8/2014
5366   3:14‐cv‐02441‐K   Douglas v. DePuy Orthopaedics Inc et al                                        7/8/2014
5367   3:14‐cv‐02449‐K   Cornelius et al v. DePuy Orthopaedics Inc et    California    2:14‐cv‐03983    7/8/2014
5368   3:14‐cv‐02450‐K   Okun v. DePuy Orthopaedics Inc et al            California    2:14‐cv‐04431    7/8/2014
5369   3:14‐cv‐02451‐K   Ryan et al v. DePuy Products Inc et al                                         7/8/2014
5370   3:14‐cv‐02452‐K   McLean v. DePuy Orthopaedics Inc et al          New York      6:14‐cv‐06311    7/8/2014
5371   3:14‐cv‐02453‐K   Sroda et al v. DePuy Orthopaedics Inc et al     New York      1:14‐cv‐00437    7/8/2014
5372   3:14‐cv‐02454‐K   Meadows v. DePuy Orthopaedics Inc et al                                        7/8/2014
5373   3:14‐cv‐02455‐K   Baker v. DePuy Orthopaedics Inc et al           New York      1:14‐cv‐00472    7/8/2014
5374   3:14‐cv‐02456‐K   Jaworowicz v. DePuy Orthopaedics Inc et al      New York      1:14‐cv‐00468    7/8/2014
5375   3:14‐cv‐02457‐K   Mullins v. Depuy Orthopaedics Inc et al                                        7/8/2014
5376   3:14‐cv‐02458‐K   Hudi v. DePuy Orthopaedics Inc et al                                           7/8/2014
5377   3:14‐cv‐02464‐K   Brooks et al v. DePuy Orthopaedics Inc et al                                   7/9/2014
5378   3:14‐cv‐02466‐K   Kibler v. DePuy Orthopaedics Inc                                               7/9/2014
5379   3:14‐cv‐02467‐K   Rankin v. Johnson & Johnson Services Inc et                                    7/9/2014
5380   3:14‐cv‐02473‐K   Stanley et al v. DePuy Orthopaedics Inc et                                    7/10/2014
5381   3:14‐cv‐02478‐K   Maibauer v. Johnson & Johnson et al                                           7/10/2014
5382   3:14‐cv‐02481‐K   Penland et al v. DePuy Products Inc et al                                     7/10/2014
                         Spencer v. Johnson & Johnson Services Inc
5383 3:14‐cv‐02489‐K                                                                                   7/11/2014
                         et al
5384 3:14‐cv‐02493‐K     Davis et al v. DePuy Orthopaedics, Inc. et al                                 7/11/2014
5385 3:14‐cv‐02496‐K     Schaal v. DePuy Products Inc et al                                            7/11/2014
5386   3:14‐cv‐02500‐K   Mazonkey v. DePuy Orthopaedics Inc et al                                      7/14/2014
5387   3:14‐cv‐02502‐K   Pebles et al v. Johnson & Johnson Services                                    7/14/2014
5388   3:14‐cv‐02504‐K   Filipowich et al v. DePuy Orthopaedics Inc                                    7/14/2014
5389   3:14‐cv‐02505‐K   Weicht v. DePuy Orthopaedics Inc et al                                        7/14/2014
5390   3:14‐cv‐02506‐K   Taylor v. DePuy Orthopaedics Inc et al     New Hampshire 1:14‐cv‐00240        7/14/2014
5391   3:14‐cv‐02509‐K   Gross et al v. Johnson & Johnson Services                                     7/14/2014
5392   3:14‐cv‐02511‐K   Farmer Nelson v. DePuy Orthopaedics Inc                                       7/14/2014
5393   3:14‐cv‐02512‐K   Pacella v. DePuy Orthopaedics Inc et al                                       7/14/2014
5394 3:14‐cv‐02513‐K     Paulston v. DePuy Orthopaedics Inc et al                                      7/14/2014
5395   3:14‐cv‐02514‐K   Jefferson v. DePuy Orthopaedics Inc et al                                     7/14/2014
5396   3:14‐cv‐02515‐K   Kuhns v. DePuy Orthopaedics Inc et al                                         7/14/2014
5397   3:14‐cv‐02518‐K   Swedlund v. DePuy Orthopaedics Inc et al                                      7/14/2014
5398   3:14‐cv‐02519‐K   Bonham v. DePuy Orthopaedics Inc et al                                        7/14/2014
5399   3:14‐cv‐02524‐K   Kelleher v. Johnson & Johnson Services Inc                                    7/15/2014
5400   3:14‐cv‐02526‐K   Scheck et al v. DePuy Orthopaedics Inc et al Texas Southern 4:14‐cv‐01674     7/15/2014
5401   3:14‐cv‐02528‐K   Lonigro v. DePuy Orthopaedics Inc et al                                       7/15/2014
5402   3:14‐cv‐02529‐K   McCabe v. Johnson & Johnson Services Inc                                      7/15/2014
5403   3:14‐cv‐02530‐K   Peterson v. Johnson & Johnson Services Inc                                    7/15/2014
5404   3:14‐cv‐02531‐K   Pinto v. Johnson & Johnson Services Inc et                                    7/15/2014
5405 3:14‐cv‐02533‐K     Reiter v. DOES 1‐10, inclusive et al                                          7/15/2014
5406 3:14‐cv‐02536‐K     Paradowski v. DePuy Orthopaedics Inc et al                                    7/15/2014
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                     Page 135 of 206 PageID 43173


5407 3:14‐cv‐02537‐K     Hottinger v. DePuy Orthopaedics Inc et al                                       7/15/2014
5408   3:14‐cv‐02538‐K   Farner v. DePuy Orthopaedics Inc et al                                          7/15/2014
5409   3:14‐cv‐02540‐K   Byrd v. DePuy Orthopaedics Inc et al                                            7/15/2014
5410   3:14‐cv‐02541‐K   Bickham et al v. DePuy Orthopaedics Inc et                                      7/15/2014
5411   3:14‐cv‐02542‐K   Bray et al v. DePuy Orthopaedics Inc et al                                      7/15/2014
5412   3:14‐cv‐02543‐K   Myers v. DePuy Orthopaedics Inc et al                                           7/15/2014
5413   3:14‐cv‐02544‐K   Baker v. DePuy Orthopaedics Inc et al                                           7/15/2014
5414   3:14‐cv‐02545‐K   Ahrens v. DePuy Orthopaedics Inc et al                                          7/15/2014
5415   3:14‐cv‐02546‐K   Bucher v. DePuy Orthopaedics Inc et al                                          7/15/2014
5416 3:14‐cv‐02547‐K     Chester v. DePuy Orthopaedics Inc et al                                         7/15/2014
5417 3:14‐cv‐02548‐K     Degelmann v. DePuy Orthopaedics Inc et al                                       7/15/2014
5418 3:14‐cv‐02549‐K     Evans v. DePuy Orthopaedics Inc et al                                           7/15/2014
                         Kappelmann v. DePuy Orthopaedics Inc et
5419 3:14‐cv‐02550‐K                                                                                     7/15/2014
                         al
5420 3:14‐cv‐02551‐K     Ledoux v. DePuy Orthopaedics Inc et al                                          7/15/2014
5421 3:14‐cv‐02553‐K     Pharr v. DePuy Orthopaedics Inc et al                                           7/16/2014
5422   3:14‐cv‐02555‐K   Pray v. DePuy Orthopaedics Inc et al                                            7/16/2014
5423   3:14‐cv‐02556‐K   Samion v. DePuy Orthopaedics Inc et al                                          7/16/2014
5424   3:14‐cv‐02557‐K   Thornton v. DePuy Orthopaedics Inc et al                                        7/16/2014
5425   3:14‐cv‐02560‐K   Cunningham v. DePuy Orthopaedics Inc et al                                      7/16/2014
5426   3:14‐cv‐02562‐K   Freifeld et al v. DePuy Orthopaedics Inc et al                                  7/16/2014
5427   3:14‐cv‐02563‐K   Werhnyak et al v. DePuy Orthopaedics, Inc. et al                                7/16/2014
5428   3:14‐cv‐02564‐K   Twyman v. DePuy Orthopaedics Inc et al                                          7/16/2014
5429   3:14‐cv‐02565‐K   Fischler v. DePuy Orthopaedics Inc et al       Minnesota        0:14‐cv‐02482   7/16/2014
5430   3:14‐cv‐02566‐K   Frankowski v. DePuy Orthopaedics, Inc. et al California Northe3:14‐cv‐02865     7/16/2014
5431   3:14‐cv‐02568‐K   Benkert v. DePuy Orthopaedics Inc et al                                         7/16/2014
5432   3:14‐cv‐02570‐K   Beck v. DePuy Orthopaedics Inc et al           California Northe3:14‐cv‐02862   7/16/2014
5433   3:14‐cv‐02576‐K   Provost v. Depuy Orthopaedics Inc et al        Connecticut      3:14‐cv‐00393   7/17/2014
5434   3:14‐cv‐02577‐K   Stough et al v. Depuy Orthopaedics Inc         Louisiana Wester5:14‐cv‐01800    7/17/2014
5435   3:14‐cv‐02579‐K   Hall et al v. DePuy Orthopaedics Inc et al     Louisiana Eastern2:14‐cv‐01488   7/17/2014
5436   3:14‐cv‐02585‐K   Jackson et al v. DePuy Orthopaedics Inc et al                                   7/17/2014
5437   3:14‐cv‐02586‐K   Seznick et al v. DePuy Orthopaedics Inc et al Washington Wes 2:14‐cv‐00922      7/17/2014
5438   3:14‐cv‐02587‐K   Pawlak v. DePuy Orthopaedics Inc et al         New York Wester1:14‐cv‐00516     7/17/2014
5439   3:14‐cv‐02600‐K   McCall v. DePuy International Limited et al                                     7/18/2014
5440   3:14‐cv‐02603‐K   King et al v. DePuy Orthopaedics Inc et al                                      7/18/2014
5441   3:14‐cv‐02604‐K   Fehrman v. DePuy Orthopaedics Inc et al                                         7/18/2014
5442   3:14‐cv‐02608‐K   Rizo v. DePuy Orthopaedics Inc et al                                            7/18/2014
5443   3:14‐cv‐02610‐K   Ross v. DePuy Orthopaedics Inc et al                                            7/21/2014
5444   3:14‐cv‐02620‐K   Tessmer v. DePuy Orthopaedics Inc et al                                         7/21/2014
5445   3:14‐cv‐02621‐K   Glover v. DePuy Orthopaedics Inc et al                                          7/21/2014
5446   3:14‐cv‐02624‐K   Flores v. DePuy Orthopaedics Inc et al                                          7/21/2014
5447   3:14‐cv‐02626‐K   De Carlo et al v. DePuy Orthopaedics Inc et aCalifornia Centra 2:14‐cv‐04788    7/21/2014
5448   3:14‐cv‐02627‐K   Baker v. DePuy Orthopaedics Inc                                                 7/21/2014
5449   3:14‐cv‐02633‐K   Krug v. DePuy Orthopaedics Inc et al                                            7/22/2014
5450   3:14‐cv‐02640‐K   Boulay et al v. DePuy Orthopaedics Inc et al                                    7/22/2014
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                     Page 136 of 206 PageID 43174

5451   3:14‐cv‐02642‐K   Deutsch v. DePuy Orthopaedics Inc et al                                         7/22/2014
5452   3:14‐cv‐02643‐K   Koenig v. DePuy Orthopaedics Inc et al                                          7/22/2014
5453   3:14‐cv‐02644‐K   Cantwell v. DePuy Orthopaedics Inc et al                                        7/22/2014
5454   3:14‐cv‐02657‐K   Carpenter v. DePuy Orthopaedics Inc et al                                       7/23/2014
5455   3:14‐cv‐02658‐K   Norris et al v. DePuy Orthopaedics Inc et al New York Wester6:14‐cv‐06359       7/23/2014
5456   3:14‐cv‐02661‐K   Hall v. DePuy Products Inc et al                                                7/23/2014
5457   3:14‐cv‐02662‐K   Black et al v. DePuy Products Inc et al                                         7/23/2014
5458   3:14‐cv‐02663‐K   Rudin v. DePuy Orthopaedics Inc et al                                           7/24/2014
5459   3:14‐cv‐02670‐K   Mendez et al v. DePuy Products Inc et al                                        7/24/2014
5460   3:14‐cv‐02672‐K   Deslauriers v. DePuy Orthopaedics Inc et al                                     7/24/2014
5461   3:14‐cv‐02685‐K   Lee v. DePuy Orthopaedics Inc et al                                             7/25/2014
5462   3:14‐cv‐02690‐K   Dargevics v. DePuy Orthopaedics Inc et al                                       7/28/2014
5463   3:14‐cv‐02691‐K   Dowd et al v. Johnson & Johnson Services Inc et al                              7/28/2014
5464   3:14‐cv‐02697‐K   O'Ferrell et al v. DePuy Orthopaedics Inc et al                                 7/28/2014
5465   3:14‐cv‐02700‐K   Tackett et al v. DePuy Orthopaedics Inc et al                                   7/28/2014
5466   3:14‐cv‐02703‐K   Bohen v. DePuy Orthopaedics Inc et al                                           7/29/2014
5467   3:14‐cv‐02714‐K   Reismiller v. DePuy Products Inc et al                                          7/29/2014
5468   3:14‐cv‐02716‐K   Rudy et al v. DePuy Products Inc et al                                          7/29/2014
5469   3:14‐cv‐02719‐K   Cooke et al v. DePuy Orthopaedics Inc et al                                     7/29/2014
5470   3:14‐cv‐02722‐K   Gilbert v. DePuy Orthopaedics Inc et al                                         7/29/2014
5471   3:14‐cv‐02726‐K   Trammel et al v. DePuy Orthopaedics Inc et al                                   7/29/2014
5472   3:14‐cv‐02728‐K   Metzger et al v. DePuy Orthopaedics Inc et al                                   7/30/2014
5473   3:14‐cv‐02737‐K   Barbee v. DePuy Orthopaedics Inc et al                                          7/30/2014
5474   3:14‐cv‐02739‐K   Bosch et al v. DePuy Orthopaedics Inc et al                                     7/31/2014
5475   3:14‐cv‐02745‐K   Chadwick v. Depuy Orthopaedics Inc et al West Virginia Sou3:14‐cv‐13171         7/31/2014
5476   3:14‐cv‐02750‐K   Buonaiuto v. DePuy Orthopaedics Inc et al                                        8/1/2014
5477   3:14‐cv‐02751‐K   Whitenton v. DePuy Orthopaedics Inc et al                                        8/1/2014
5478   3:14‐cv‐02752‐K   Hannah et al v. Johnson & Johnson Inc et al                                      8/1/2014
5479   3:14‐cv‐02753‐K   Pettiford et al v. DePuy Orthopaedics Inc et al                                  8/1/2014
5480   3:14‐cv‐02754‐K   Steele v. DePuy Orthopaedics Inc et al                                           8/1/2014
5481   3:14‐cv‐02755‐K   Bryant et al v. Johnson & Johnson et al       Maryland          1:14‐cv‐02175    8/1/2014
5482   3:14‐cv‐02756‐K   Burdett et al v. Johnson & Johnson Inc et al                                     8/1/2014
5483   3:14‐cv‐02757‐K   Croswell v. DePuy Orthopaedics Inc et al                                         8/1/2014
5484   3:14‐cv‐02763‐K   Justus et al v. DePuy Orthopaedics Inc et al New York Wester1:14‐cv‐00518        8/1/2014
5485   3:14‐cv‐02764‐K   McMillen v. DePuy Orthopaedics Inc et al Ohio Southern 1:14‐cv‐00533             8/1/2014
5486   3:14‐cv‐02765‐K   Sanders et al v. Johnson & Johnson Inc et al                                     8/1/2014
5487   3:14‐cv‐02767‐K   King v. DePuy Orthopaedics Inc et al                                             8/1/2014
5488   3:14‐cv‐02769‐K   Bowman v. Johnson & Johnson Services Inc et al                                   8/1/2014
5489   3:14‐cv‐02773‐K   Stevens v. DePuy Orthopaedics Inc et al       New Jersey        2:14‐cv‐04266    8/1/2014
5490   3:14‐cv‐02774‐K   Wahtola v. DePuy Orthopaedics Inc             Illinois Northern 1:14‐cv‐05027    8/1/2014
5491   3:14‐cv‐02778‐K   Fields v. Depuy Orthopaedics Inc et al                                           8/4/2014
5492   3:14‐cv‐02779‐K   Harris v. Depuy Orthopaedics Inc et al                                           8/4/2014
5493   3:14‐cv‐02782‐K   Tibbetts v. DePuy Orthopaedics Inc et al                                         8/4/2014
5494   3:14‐cv‐02797‐K   Cantrell v. DePuy Orthopaedics Inc et al                                         8/5/2014
5495   3:14‐cv‐02801‐K   Parrish et al v. Johnson & Johnson Services Inc et al                            8/5/2014
5496   3:14‐cv‐02802‐K   Gedziun et al v. DePuy Orthopaedics Inc et al                                    8/5/2014
5497   3:14‐cv‐02810‐K   Dixon v. DePuy Orthopaedics Inc et al                                            8/5/2014
5498   3:14‐cv‐02812‐K   Rupp v. DePuy Orthopaedics Inc et al                                             8/5/2014
5499   3:14‐cv‐02813‐K   Westervelt v. DePuy Orthopaedics Inc et al                                       8/5/2014
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                     Page 137 of 206 PageID 43175

5500   3:14‐cv‐02819‐K   John P. McCormick v. Depuy Orthopaedics InCalifornia Centra 2:14‐cv‐05060        8/6/2014
5501   3:14‐cv‐02821‐K   Modeste et al v. DePuy Products Inc et al                                        8/6/2014
5502   3:14‐cv‐02822‐K   Pommerich et al v. Depuy Orthopaedics Inc eCalifornia Centra 2:14‐cv‐05066       8/6/2014
5503   3:14‐cv‐02825‐K   Lavy et al v. DePuy Inc et al                                                    8/7/2014
5504   3:14‐cv‐02827‐K   Warner v. DePuy Orthopaedics Inc et al                                           8/7/2014
5505   3:14‐cv‐02830‐K   Delgado v. DePuy Products Inc et al                                              8/7/2014
5506   3:14‐cv‐02832‐K   Flood et al v. DePuy International Limited et al                                 8/7/2014
5507   3:14‐cv‐02834‐K   Carter v. DePuy Orthopaedics Inc et al                                           8/7/2014
5508   3:14‐cv‐02835‐K   Hogan v. DePuy Orthopaedics Inc et al         California Centra 2:14‐cv‐05234    8/7/2014
5509   3:14‐cv‐02837‐K   Moss et al v. DePuy Orthopaedics Inc et al                                       8/7/2014
5510   3:14‐cv‐02841‐K   Dargan v. DePuy Orthopaedics Inc et al                                           8/7/2014
5511   3:14‐cv‐02842‐K   McFarland et al v. DePuy Products Inc et al                                      8/7/2014
5512   3:14‐cv‐02843‐K   Himber et al v. DePuy Orthopaedics Inc et al                                     8/7/2014
5513   3:14‐cv‐02845‐K   Patterson et al v. DePuy Orthopaedics Inc et al                                  8/7/2014
5514   3:14‐cv‐02849‐K   Williams et al v. DePuy Orthopaedics Inc et al                                   8/8/2014
5515   3:14‐cv‐02856‐K   Walther et al v. Johnson & Johnson Services Inc et al                            8/8/2014
5516   3:14‐cv‐02865‐K   Davis v. DePuy Orthopaedics Inc et al                                            8/8/2014
5517   3:14‐cv‐02866‐K   Daniel v. DePuy Orthopaedics Inc et al                                           8/9/2014
5518   3:14‐cv‐02868‐K   Bryant v. DePuy Orthopaedics Inc et al                                          8/11/2014
5519   3:14‐cv‐02869‐K   Murphy et al v. DePuy Orthopaedics Inc et al                                    8/11/2014
5520   3:14‐cv‐02870‐K   Briggs v. DePuy Orthopaedics Inc et al                                          8/11/2014
5521   3:14‐cv‐02875‐K   Blackmon v. DePuy Orthopaedics Inc et al                                        8/11/2014
5522   3:14‐cv‐02879‐K   De Palma v. Johnson & Johnson Services Inc et al                                8/12/2014
5523   3:14‐cv‐02880‐K   Porter v. DePuy Orthopaedics Inc et al                                          8/12/2014
5524   3:14‐cv‐02884‐K   Schmid v. DePuy Orthopaedics Inc et al                                          8/12/2014
5525   3:14‐cv‐02890‐K   Scott v. DePuy Orthopaedics Inc et al                                           8/12/2014
5526   3:14‐cv‐02891‐K   Fenley v. DePuy Orthopaedics Inc et al                                          8/12/2014
5527   3:14‐cv‐02895‐K   Landreth et al v. DePuy Orthopaedics Inc et al                                  8/13/2014
5528   3:14‐cv‐02901‐K   Meader v. DePuy Orthopaedics Inc et al                                          8/13/2014
5529   3:14‐cv‐02904‐K   Mondello v. DePuy Orthopaedics Inc et al California Northe3:14‐cv‐02086         8/13/2014
5530   3:14‐cv‐02909‐K   McKissick v. DePuy Orthopaedics Inc et al                                       8/13/2014
5531   3:14‐cv‐02912‐K   Holmes et al v. DePuy International Limited et al                               8/14/2014
5532   3:14‐cv‐02918‐K   Fickey v. DePuy Orthopaedics Inc et al                                          8/14/2014
5533   3:14‐cv‐02919‐K   Trisler v. DePuy Orthopaedics Inc et al                                         8/14/2014
5534   3:14‐cv‐02923‐K   Knellinger v. DePuy Orthopaedics Inc et al                                      8/14/2014
5535   3:14‐cv‐02924‐K   Kincaid v. Johnson & Johnson Services Inc et al                                 8/14/2014
5536   3:14‐cv‐02925‐K   Merchant v. DePuy Orthopaedics Inc et al                                        8/14/2014
5537   3:14‐cv‐02926‐K   Goacher v. DePuy Orthopaedics Inc et al                                         8/14/2014
5538   3:14‐cv‐02927‐K   Engen v. DePuy Orthopaedics Inc et al                                           8/14/2014
5539   3:14‐cv‐02928‐K   Jackson et al v. DePuy Orthopaedics Inc et al                                   8/14/2014
5540   3:14‐cv‐02937‐K   Rhome et al v. Johnson & Johnson et al                                          8/15/2014
5541   3:14‐cv‐02939‐K   Black et al v. DePuy Products Inc et al                                         8/15/2014
5542   3:14‐cv‐02941‐K   Allen et al v. DePuy Orthopaedics Inc et al                                     8/15/2014
5543   3:14‐cv‐02949‐K   Tatham v. DePuy Orthopaedics Inc et al                                          8/17/2014
5544   3:14‐cv‐02950‐K   Landry v. DePuy Orthopaedics Inc et al                                          8/17/2014
5545   3:14‐cv‐02951‐K   Grater v. DePuy Orthopaedics Inc et al                                          8/17/2014
5546   3:14‐cv‐02952‐K   Moody v. DePuy Orthopaedics Inc et al                                           8/17/2014
5547   3:14‐cv‐02963‐K   Moore v. DePuy Orthopaedics Inc et al                                           8/18/2014
5548   3:14‐cv‐02967‐K   Samm v. DePuy Products Inc et al                                                8/18/2014
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                    Page 138 of 206 PageID 43176

5549   3:14‐cv‐02968‐K   Montgomery v. DePuy Orthopaedics Inc et al                                     8/18/2014
5550   3:14‐cv‐02977‐K   Roades et al v. DePuy Products Inc et al                                       8/19/2014
5551   3:14‐cv‐02978‐K   McNevin et al v. DePuy Orthopaedics Inc et al                                  8/19/2014
5552   3:14‐cv‐02979‐K   Stone v. DePuy Orthopaedics Inc et al                                          8/20/2014
5553   3:14‐cv‐02980‐K   Somers v. DePuy Orthopaedics Inc et al                                         8/20/2014
5554   3:14‐cv‐02981‐K   Maher v. DePuy Orthopaedics Inc et al                                          8/20/2014
5555   3:14‐cv‐02982‐K   Johnson v. DePuy Orthopaedics Inc et al                                        8/20/2014
5556   3:14‐cv‐02983‐K   Dill v. DePuy Orthopaedics et al                                               8/20/2014
5557   3:14‐cv‐02985‐K   Bolton v. DePuy Orthopaedics Inc et al                                         8/20/2014
5558   3:14‐cv‐02987‐K   Timber v. DePuy Orthopaedics Inc et al                                         8/20/2014
5559   3:14‐cv‐02989‐K   Lord et al v. DePuy Orthopaedics Inc et al                                     8/20/2014
5560   3:14‐cv‐02991‐K   Denniston v. DePuy Orthopaedics Inc et al                                      8/20/2014
5561   3:14‐cv‐02992‐K   Maher et al v. DePuy Orthopaedics Inc et al                                    8/20/2014
5562   3:14‐cv‐02996‐K   Moore v. DePuy Orthopaedics Inc et al                                          8/20/2014
5563   3:14‐cv‐02997‐K   Bennett v. DePuy Orthopaedics Inc et al                                        8/20/2014
5564   3:14‐cv‐03002‐K   Brunell et al v. DePuy Products Inc et al                                      8/21/2014
5565   3:14‐cv‐03004‐K   Glosson et al v. Johnson & Johnson Inc et al Illinois Northern 1:14‐cv‐02677   8/21/2014
5566   3:14‐cv‐03005‐K   Herrmann v. DePuy Orthopaedics Inc et al                                       8/21/2014
5567   3:14‐cv‐03010‐K   Vann v. DePuy Orthopaedics Inc et al                                           8/22/2014
5568   3:14‐cv‐03014‐K   DuPage v. DePuy Orthopaedics Inc et al                                         8/22/2014
5569   3:14‐cv‐03016‐K   Weinstein et al v. DePuy Orthopaedics Inc et al                                8/22/2014
5570   3:14‐cv‐03017‐K   Honeycutt v. DePuy Orthopaedics Inc et al                                      8/22/2014
5571   3:14‐cv‐03021‐K   McCleary et al v. DePuy Products Inc et al                                     8/22/2014
5572   3:14‐cv‐03022‐K   Ko v. DePuy Orthopaedics Inc et al                                             8/22/2014
5573   3:14‐cv‐03023‐K   Stephenson v. DePuy Orthopaedics Inc et al                                     8/22/2014
5574   3:14‐cv‐03024‐K   Ramey v. DePuy Orthopaedics Inc et al                                          8/22/2014
5575   3:14‐cv‐03026‐K   Easton v. DePuy Orthopaedics Inc et al                                         8/22/2014
5576   3:14‐cv‐03027‐K   McMillan v. DePuy Orthopaedics Inc et al                                       8/22/2014
5577   3:14‐cv‐03029‐K   Eckholm v. DePuy Orthopaedics Inc et al                                        8/24/2014
5578   3:14‐cv‐03030‐K   Philemon v. DePuy Orthopaedics Inc et al                                       8/24/2014
5579   3:14‐cv‐03035‐K   Blankenship v. DePuy Orthopaedics Inc et al                                    8/25/2014
5580   3:14‐cv‐03037‐K   Sokolowski v. DePuy Orthopaedics Inc et al                                     8/25/2014
5581   3:14‐cv‐03041‐K   Hernandez v. DePuy Orthopaedics Inc et al                                      8/25/2014
5582   3:14‐cv‐03043‐K   Morgan v. DePuy Orthopaedics Inc et al                                         8/25/2014
5583   3:14‐cv‐03044‐K   Blanchard v. DePuy Orthopaedics Inc et al                                      8/25/2014
5584   3:14‐cv‐03045‐K   Meadows v. DePuy Orthopaedics, Inc. et al                                      8/25/2014
5585   3:14‐cv‐03046‐K   Johnson v. DePuy Orthopaedics Inc et al                                        8/25/2014
5586   3:14‐cv‐03047‐K   Conway v. DePuy Orthopaedics Inc et al                                         8/26/2014
5587   3:14‐cv‐03048‐K   Williams v. DePuy Orthopaedics Inc et al                                       8/26/2014
5588   3:14‐cv‐03049‐K   Mathewson v. DePuy Orthopaedics Inc et al                                      8/26/2014
5589   3:14‐cv‐03050‐K   Bell et al v. DePuy Orthopaedics Inc et al                                     8/26/2014
5590   3:14‐cv‐03051‐K   Calderon v. DePuy Orthopaedics Inc et al                                       8/26/2014
5591   3:14‐cv‐03052‐K   Eckert v. DePuy Orthopaedics Inc et al                                         8/26/2014
5592   3:14‐cv‐03054‐K   Guthrie v. DePuy Orthopaedics Inc et al                                        8/26/2014
5593   3:14‐cv‐03056‐K   Pond v. DePuy Orthopaedics Inc et al                                           8/26/2014
5594   3:14‐cv‐03057‐K   Smith v. DePuy Orthopaedics Inc et al                                          8/26/2014
5595   3:14‐cv‐03058‐K   Rossmeier v. DePuy Orthopaedics Inc et al                                      8/26/2014
5596   3:14‐cv‐03059‐K   Williams v. DePuy Orthopaedics Inc et al                                       8/26/2014
5597   3:14‐cv‐03061‐K   Dancer v. DePuy Orthopaedics Inc et al                                         8/26/2014
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                    Page 139 of 206 PageID 43177

5598   3:14‐cv‐03063‐K   Lacey v. DePuy Orthopaedics Inc et al                                          8/26/2014
5599   3:14‐cv‐03066‐K   Albertson et al v. DePuy Orthopaedics Inc et al                                8/26/2014
5600   3:14‐cv‐03067‐K   Sullivan v. DePuy Orthopaedics Inc et al                                       8/26/2014
5601   3:14‐cv‐03068‐K   Childers v. DePuy Orthopaedics Inc et al                                       8/27/2014
5602   3:14‐cv‐03069‐K   Lupoli v. DePuy Orthopaedics Inc et al                                         8/27/2014
5603   3:14‐cv‐03071‐K   Bogue v. DePuy Orthopaedics Inc et al                                          8/27/2014
5604   3:14‐cv‐03074‐K   Alarid v. DePuy Orthopaedics Inc et al                                         8/27/2014
5605   3:14‐cv‐03076‐K   Alfieri v. DePuy Orthopaedics Inc et al                                        8/27/2014
5606   3:14‐cv‐03078‐K   Wheeler et al v. DePuy Orthopaedics Inc et al                                  8/27/2014
5607   3:14‐cv‐03079‐K   Paity v. DePuy Orthopaedics Inc et al                                          8/27/2014
5608   3:14‐cv‐03080‐K   Fett v. DePuy Orthopaedics Inc et al                                           8/27/2014
5609   3:14‐cv‐03082‐K   Mannion v. Depuy Orthopaedics Inc            California Eastern2:14‐cv‐01673   8/27/2014
5610   3:14‐cv‐03091‐K   Lee v. DePuy Orthopaedics Inc et al                                            8/28/2014
5611   3:14‐cv‐03092‐K   Pacheco v. DePuy Orthopaedics Inc et al                                        8/28/2014
5612   3:14‐cv‐03093‐K   Laughlin v. DePuy Orthopaedics Inc et al                                       8/28/2014
5613   3:14‐cv‐03094‐K   Partridge v. DePuy Orthopaedics Inc et al California Northe3:14‐cv‐03625       8/28/2014
5614   3:14‐cv‐03095‐K   Urdiales v. DePuy Orthopaedics Inc et al                                       8/28/2014
5615   3:14‐cv‐03097‐K   Larm v. DePuy Orthopaedics Inc et al                                           8/28/2014
5616   3:14‐cv‐03098‐K   Luckey v. DePuy Orthopaedics Inc et al                                         8/28/2014
5617   3:14‐cv‐03099‐K   Thoma v. DePuy Orthopaedics Inc et al                                          8/28/2014
5618   3:14‐cv‐03100‐K   Ryan v. DePuy Orthopaedics Inc et al                                           8/28/2014
5619   3:14‐cv‐03102‐K   Simson v. DePuy Orthopaedics Inc et al                                         8/28/2014
5620   3:14‐cv‐03103‐K   O'Brien v. DePuy Orthopaedics Inc et al                                        8/28/2014
5621   3:14‐cv‐03105‐K   Bowles v. DePuy Orthopaedics Inc et al                                         8/29/2014
5622   3:14‐cv‐03106‐K   Stanley v. DePuy Orthopaedics Inc et al                                        8/29/2014
5623   3:14‐cv‐03108‐K   Hansen v. DePuy Orthopaedics Inc et al                                         8/29/2014
5624   3:14‐cv‐03109‐K   Schroeder v. DePuy Orthopaedics Inc et al                                      8/29/2014
5625   3:14‐cv‐03110‐K   Ruedy v. DePuy Orthopaedics Inc et al                                          8/29/2014
5626   3:14‐cv‐03113‐K   Gilkeson et al v. DePuy Orthopaedics Inc et al                                 8/29/2014
5627   3:14‐cv‐03114‐K   Norman v. DePuy Orthopaedics Inc et al                                         8/29/2014
5628   3:14‐cv‐03116‐K   Williamson v. DePuy Orthopaedics Inc et al                                     8/29/2014
5629   3:14‐cv‐03130‐K   Kilham v. DePuy Orthopaedics Inc et al                                          9/2/2014
5630   3:14‐cv‐03132‐K   Grant et al v. DePuy Orthopaedics Inc et al                                     9/2/2014
5631   3:14‐cv‐03137‐K   Sandra Kielsmeier v. DePuy Orthopaedics IncCalifornia Centra 2:14‐cv‐06103      9/2/2014
5632   3:14‐cv‐03141‐K   Lucero v. DePuy Orthopaedics Inc et al                                          9/3/2014
5633   3:14‐cv‐03143‐K   Rivera v. DePuy Orthopaedics Inc et al                                          9/3/2014
5634   3:14‐cv‐03144‐K   Reeves v. DePuy Orthopaedics Inc et al                                          9/3/2014
5635   3:14‐cv‐03145‐K   Walker v. DePuy Orthopaedics Inc et al                                          9/3/2014
5636   3:14‐cv‐03148‐K   Puckett v. DePuy Orthopaedics Inc et al      California Centra 2:14‐cv‐06096    9/3/2014
5637   3:14‐cv‐03152‐K   Nordin v. DePuy Orthopaedics Inc et al                                          9/3/2014
5638   3:14‐cv‐03155‐K   Garcia v. DePuy Orthopaedics Inc et al       California Centra 2:14‐cv‐06093    9/3/2014
5639   3:14‐cv‐03156‐K   Elizabeth St. John Ramirez v. DePuy OrthopaCalifornia Centra 2:14‐cv‐05999      9/3/2014
5640   3:14‐cv‐03158‐K   Wright et al v. DePuy Orthopaedics Inc et al                                    9/3/2014
5641   3:14‐cv‐03164‐K   Ames v. DePuy Orthopaedics Inc et al                                            9/3/2014
5642   3:14‐cv‐03166‐K   Santee v. DePuy Orthopaedics Inc et al                                          9/4/2014
5643   3:14‐cv‐03167‐K   Meehleis v. Johnson & Johnson Inc et al                                         9/4/2014
5644   3:14‐cv‐03168‐K   Hastings v. DePuy Orthopaedics Inc et al                                        9/4/2014
5645   3:14‐cv‐03170‐K   Svoboda v. DePuy Orthopaedics Inc et al                                         9/4/2014
5646   3:14‐cv‐03173‐K   Lamb v. DePuy Orthopaedics Inc et al         California Centra 2:14‐cv‐05856    9/4/2014
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                     Page 140 of 206 PageID 43178

5647   3:14‐cv‐03176‐K   Casagrande v. DePuy Orthopaedics Inc et al New Jersey           2:14‐cv‐04675    9/4/2014
5648   3:14‐cv‐03177‐K   Hanley v. DePuy Orthopaedics Inc et al                                           9/4/2014
5649   3:14‐cv‐03178‐K   Rhinevault et al v. DePuy Orthopaedics Inc et al                                 9/4/2014
5650   3:14‐cv‐03179‐K   Gonzalez v. Depuy Orthopaedics Inc et al                                         9/4/2014
5651   3:14‐cv‐03181‐K   Gibson et al v. DePuy Orthopaedics Inc et al                                     9/4/2014
5652   3:14‐cv‐03182‐K   Harper et al v. DePuy Orthopaedics Inc et al                                     9/4/2014
5653   3:14‐cv‐03184‐K   Mosley‐Rivers v. DePuy Orthopaedics Inc et al                                    9/5/2014
5654   3:14‐cv‐03189‐K   Flores v. Johnson & Johnson Services Inc et al                                   9/5/2014
5655   3:14‐cv‐03190‐K   Magby v. DePuy Orthopaedics Inc et al                                            9/5/2014
5656   3:14‐cv‐03197‐K   Howell v. Johnson & Johnson Services Inc et al                                   9/5/2014
5657   3:14‐cv‐03199‐K   Neumann v. Johnson & Johnson Services Inc et al                                  9/5/2014
5658   3:14‐cv‐03200‐K   Gates v. Johnson & Johnson Inc et al                                             9/5/2014
5659   3:14‐cv‐03201‐K   Modisett v. Johnson & Johnson Services Inc et al                                 9/5/2014
5660   3:14‐cv‐03202‐K   Hammer v. DePuy Orthopaedics Inc et al                                           9/5/2014
5661   3:14‐cv‐03204‐K   Drake v. DePuy Orthopaedics Inc et al                                            9/5/2014
5662   3:14‐cv‐03205‐K   Cannon v. Depuy Orthopaedics Inc et al        North Carolina M1:14‐cv‐00314      9/5/2014
5663   3:14‐cv‐03206‐K   Earle v. Johnson & Johnson et al              Maryland          1:14‐cv‐02613    9/5/2014
5664   3:14‐cv‐03207‐K   Doggett v. Johnson & Johnson Services Inc et al                                  9/5/2014
5665   3:14‐cv‐03208‐K   McGee et al v. DePuy Orthopaedics Inc                                            9/5/2014
5666   3:14‐cv‐03209‐K   Deckner v. DePuy Orthopaedics Inc et al                                          9/5/2014
5667   3:14‐cv‐03221‐K   McInerney v. DePuy Orthopaedics Inc et al                                        9/8/2014
5668   3:14‐cv‐03236‐K   Rafferty v. DePuy Products Inc et al                                             9/9/2014
5669   3:14‐cv‐03240‐K   Fletcher v. DePuy Orthopaedics Inc et al                                         9/9/2014
5670   3:14‐cv‐03243‐K   Poindexter et al v. DePuy Products Inc et al                                     9/9/2014
5671   3:14‐cv‐03245‐K   Mooney v. DePuy Orthopaedics Inc et al                                           9/9/2014
5672   3:14‐cv‐03248‐K   Jastrow et al v. DePuy Orthopaedics Inc et al California Centra 2:14‐cv‐06358    9/9/2014
5673   3:14‐cv‐03250‐K   Robinson v. DePuy Orthopaedics Inc et al                                         9/9/2014
5674   3:14‐cv‐03251‐K   Magargal et al v. DePuy Orthopaedics Inc et al                                   9/9/2014
5675   3:14‐cv‐03253‐K   Ramey et al v. DePuy Orthopaedics Inc et al                                      9/9/2014
5676   3:14‐cv‐03254‐K   Locus et al v. DePuy Orthopaedics Inc et al                                      9/9/2014
5677   3:14‐cv‐03256‐K   Woods v. DePuy Orthopaedics Inc et al                                            9/9/2014
5678   3:14‐cv‐03258‐K   Johnson v. DePuy Orthopaedics Inc et al                                          9/9/2014
5679   3:14‐cv‐03261‐K   Tyler‐Kowalski et al v. Johnson & Johnson Inc et al                             9/10/2014
5680   3:14‐cv‐03263‐K   Hoaglin et al v. Johnson & Johnson Inc et al                                    9/10/2014
5681   3:14‐cv‐03267‐K   Deeds v. Johnson & Johnson Services Inc et al                                   9/10/2014
5682   3:14‐cv‐03269‐K   Reed v. DePuy Orthopaedics Inc et al                                            9/10/2014
5683   3:14‐cv‐03276‐K   Flury v. DePuy Orthopaedics Inc et al                                           9/11/2014
5684   3:14‐cv‐03278‐K   Russell et al v. DePuy Orthopaedics Inc et al                                   9/11/2014
5685   3:14‐cv‐03279‐K   Atchison et al v. DePuy Orthopedics Inc et al                                   9/11/2014
5686   3:14‐cv‐03280‐K   Ramey v. Johnson & Johnson Services Inc et al                                   9/11/2014
5687   3:14‐cv‐03284‐K   Brooder v. DePuy Orthopaedics Inc et al                                         9/11/2014
5688   3:14‐cv‐03288‐K   Piggee v. DePuy Orthopaedics Inc et al                                          9/12/2014
5689   3:14‐cv‐03290‐K   Suter v. DePuy Orthopaedics Inc et al                                           9/12/2014
5690   3:14‐cv‐03291‐K   Lonnie Stone et al v. DePuy Orthopaedics IncCalifornia Centra 2:14‐cv‐06620     9/12/2014
5691   3:14‐cv‐03292‐K   Jack Bolender et al v. DePuy Orthopaedics InCalifornia Centra 2:14‐cv‐06628     9/12/2014
5692   3:14‐cv‐03293‐K   Vogt v. DePuy Orthopaedics Inc et al                                            9/12/2014
5693   3:14‐cv‐03294‐K   Willis et al v. DePuy Orthopaedics Inc et al California Centra 2:14‐cv‐06633    9/12/2014
5694   3:14‐cv‐03295‐K   Gerard E Muller v. DePuy Orthopaedics Inc eCalifornia Centra 2:14‐cv‐06660      9/12/2014
5695   3:14‐cv‐03296‐K   Kowall et al v. DePuy Orthopaedics Inc et al California Centra 2:14‐cv‐06665    9/12/2014
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                          Page 141 of 206 PageID 43179

5696   3:14‐cv‐03297‐K   Hopkins v. DePuy Orthopaedics Inc et al                                       9/12/2014
5697   3:14‐cv‐03299‐K   Smith v. DePuy Orthopaedics Inc et al                                         9/12/2014
5698   3:14‐cv‐03302‐K   Phillips v. DePuy Orthopaedics Inc et al                                      9/12/2014
5699   3:14‐cv‐03306‐K   Reynolds v. DePuy Orthopaedics Inc et al                                      9/12/2014
5700   3:14‐cv‐03321‐K   Moore et al v. DePuy Orthopaedics Inc et al                                   9/15/2014
5701   3:14‐cv‐03323‐K   Heitman v. DePuy Orthopaedics Inc et al                                       9/15/2014
5702   3:14‐cv‐03324‐K   Hager v. DePuy Orthopaedics Inc et al                                         9/15/2014
5703   3:14‐cv‐03327‐K   Rowe v. DePuy Orthopaedics Inc et al                                          9/15/2014
5704   3:14‐cv‐03332‐K   Washington v. DePuy Orthopaedics Inc et al                                    9/15/2014
5705   3:14‐cv‐03338‐K   Vitale v. DePuy Products Inc et al                                            9/15/2014
5706   3:14‐cv‐03339‐K   Brooks v. DePuy Orthopaedics Inc et al                                        9/15/2014
5707   3:14‐cv‐03343‐K   Medina v. DePuy Orthopaedics Inc et al                                        9/16/2014
5708   3:14‐cv‐03345‐K   Baird v. DePuy Orthopaedics Inc et al                                         9/16/2014
5709   3:14‐cv‐03350‐K   Lomas v. DePuy Orthopaedics Inc et al                                         9/16/2014
5710   3:14‐cv‐03352‐K   White v. DePuy Orthopaedics Inc et al                                         9/16/2014
5711   3:14‐cv‐03365‐K   Schmaus v. DePuy Orthopaedics Inc et al                                       9/17/2014
5712   3:14‐cv‐03370‐K   Chavez v. DePuy Orthopaedics Inc et al                                        9/17/2014
5713   3:14‐cv‐03371‐K   Jones v. DePuy Orthopaedics Inc et al                                         9/17/2014
5714   3:14‐cv‐03373‐K   Oberle v. DePuy Orthopaedics Inc et al                                        9/17/2014
5715   3:14‐cv‐03376‐K   Salonga v. DePuy Orthopaedics Inc et al                                       9/17/2014
5716   3:14‐cv‐03380‐K   Cole v. DePuy Products Inc et al                                              9/18/2014
5717   3:14‐cv‐03384‐K   Gertge v. DePuy Orthopaedics Inc et al                                        9/18/2014
5718   3:14‐cv‐03385‐K   Mercado v. DePuy Orthopaedics Inc et al                                       9/18/2014
5719   3:14‐cv‐03387‐K   Miranda v. DePuy Orthopaedics Inc et al                                       9/19/2014
5720   3:14‐cv‐03390‐K   Guy v. DePuy Orthopaedics Inc et al                                           9/19/2014
5721   3:14‐cv‐03392‐K   LeComte v. DePuy Orthopaedics Inc et al                                       9/19/2014
5722   3:14‐cv‐03395‐K   Jensen v. DePuy Orthopaedics Inc et al                                        9/19/2014
5723   3:14‐cv‐03400‐K   Washburn v. DePuy Orthopaedics Inc et al                                      9/19/2014
5724   3:14‐cv‐03401‐K   Smallwood et al v. DePuy Orthopaedics Inc et al                               9/20/2014
5725   3:14‐cv‐03407‐K   Belton v. DePuy Orthopaedics Inc et al                                        9/22/2014
5726   3:14‐cv‐03408‐K   McNicol et al v. DePuy Orthopaedics Inc et al                                 9/22/2014
5727   3:14‐cv‐03409‐K   Crump v. DePuy Orthopaedics Inc et al                                         9/22/2014
5728   3:14‐cv‐03410‐K   Winans v. DePuy Orthopaedics Inc et al                                        9/22/2014
5729   3:14‐cv‐03412‐K   Carter v. DePuy Orthopaedics Inc et al                                        9/22/2014
5730   3:14‐cv‐03422‐K   Trudo v. DePuy Orthopaedics Inc et al                                         9/23/2014
5731   3:14‐cv‐03430‐K   Adams et al v. DePuy Orthopaedics Inc et al                                   9/23/2014
5732   3:14‐cv‐03431‐K   Webb et al v. DePuy Orthopaedics Inc et al                                    9/23/2014
5733   3:14‐cv‐03433‐K   Scruggs v. DePuy Orthopaedics Inc et al                                       9/23/2014
5734   3:14‐cv‐03434‐K   Gillispie et al v. Johnson & Johnson Services Inc et al                       9/23/2014
5735   3:14‐cv‐03435‐K   Wood v. Johnson & Johnson Inc et al                                           9/23/2014
5736   3:14‐cv‐03436‐K   Mixon v. Johnson & Johnson Inc et al                                          9/23/2014
5737   3:14‐cv‐03437‐K   White v. Johnson & Johnson Inc et al                                          9/23/2014
5738   3:14‐cv‐03440‐K   Sheridan v. DePuy Orthopaedics Inc et al                                      9/23/2014
5739   3:14‐cv‐03441‐K   Miller et al v. Johnson & Johnson Inc et al                                   9/23/2014
5740   3:14‐cv‐03442‐K   Thomas v. Johnson & Johnson Inc et al                                         9/23/2014
5741   3:14‐cv‐03443‐K   Harrell v. Johnson & Johnson Inc et al                                        9/23/2014
5742   3:14‐cv‐03444‐K   Jackson et al v. Johnson & Johnson Inc et al                                  9/23/2014
5743   3:14‐cv‐03453‐K   Watts v. DePuy Orthopaedics Inc et al                                         9/24/2014
5744   3:14‐cv‐03454‐K   Silva v. DePuy Orthopaedics Inc et al                                         9/24/2014
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                     Page 142 of 206 PageID 43180

5745   3:14‐cv‐03456‐K   Blake v. DePuy Orthopaedics Inc et al                                           9/24/2014
5746   3:14‐cv‐03457‐K   Norton et al v. Johnson & Johnson Inc et al Florida Middle 8:14‐cv‐02191        9/24/2014
5747   3:14‐cv‐03460‐K   Patronas v. DePuy Orthopaedics Inc et al      Minnesota         0:14‐cv‐03336   9/24/2014
5748   3:14‐cv‐03463‐K   Vaughn et al v. DePuy Orthopaedics Inc et al                                    9/25/2014
5749   3:14‐cv‐03470‐K   Willis v. DePuy Orthopaedics Inc et al                                          9/25/2014
5750   3:14‐cv‐03473‐K   Homeburg v. DePuy Orthopaedics Inc et al                                        9/25/2014
5751   3:14‐cv‐03478‐K   Compasso v. DePuy Orthopaedics Inc et al                                        9/26/2014
5752   3:14‐cv‐03482‐K   Duke v. DePuy Orthopaedics Inc et al                                            9/26/2014
5753   3:14‐cv‐03483‐K   Abeyta v. DePuy Orthopaedics Inc et al                                          9/26/2014
5754   3:14‐cv‐03484‐K   Colvin v. DePuy Orthopaedics Inc et al                                          9/26/2014
5755   3:14‐cv‐03485‐K   Daniel et al v. DePuy Orthopaedics Inc et al                                    9/26/2014
5756   3:14‐cv‐03487‐K   Sias et al v. DePuy Orthopaedics Inc et al                                      9/26/2014
5757   3:14‐cv‐03489‐K   Cookingham et al v. DePuy Orthopaedics Inc New Jersey           2:14‐cv‐05481   9/26/2014
5758   3:14‐cv‐03498‐K   Sehman v. DePuy Orthopaedics Inc et al                                          9/26/2014
5759   3:14‐cv‐03499‐K   Zuckerman v. DePuy Orthopaedics, Inc. et al                                     9/26/2014
5760   3:14‐cv‐03500‐K   Schroeder et al v. DePuy Orthopaedics Inc et al                                 9/26/2014
5761   3:14‐cv‐03502‐K   Edmonds et al v. DePuy Orthopaedics Inc et al                                   9/26/2014
5762   3:14‐cv‐03505‐K   Mills v. DePuy Orthopaedics Inc et al                                           9/29/2014
5763   3:14‐cv‐03506‐K   Boozer v. DePuy Orthopaedics Inc et al                                          9/29/2014
5764   3:14‐cv‐03507‐K   Carroll v. DePuy Orthopaedics Inc et al                                         9/29/2014
5765   3:14‐cv‐03508‐K   Stafford v. DePuy Orthopaedics Inc et al                                        9/29/2014
5766   3:14‐cv‐03510‐K   Glenn v. DePuy Orthopaedics Inc et al                                           9/29/2014
5767   3:14‐cv‐03511‐K   Lang v. DePuy Orthopaedics Inc et al                                            9/29/2014
5768   3:14‐cv‐03514‐K   Shields v. DePuy Orthopaedics Inc et al                                         9/29/2014
5769   3:14‐cv‐03515‐K   Kenney v. DePuy Orthopaedics Inc et al                                          9/29/2014
5770   3:14‐cv‐03516‐K   Waters v. DePuy Orthopaedics Inc et al                                          9/29/2014
5771   3:14‐cv‐03517‐K   Addison v. DePuy Orthopaedics Inc et al                                         9/29/2014
5772   3:14‐cv‐03518‐K   Mitchell v. Johnson & Johnson Inc et al                                         9/29/2014
5773   3:14‐cv‐03519‐K   Vaughan et al v. DePuy Orthopaedics Inc et al                                   9/29/2014
5774   3:14‐cv‐03520‐K   Jenkins v. DePuy Orthopaedics Inc et al                                         9/29/2014
5775   3:14‐cv‐03521‐K   Killingbeck v. DePuy Orthopaedics Inc et al                                     9/29/2014
5776   3:14‐cv‐03523‐K   Stone v. DePuy Orthopaedics Inc et al                                           9/29/2014
5777   3:14‐cv‐03525‐K   Schleyer et al v. DePuy Orthopaedics Inc et aNew York Wester6:14‐cv‐06522       9/29/2014
5778   3:14‐cv‐03526‐K   Best v. DePuy Orthopaedics Inc et al                                            9/29/2014
5779   3:14‐cv‐03527‐K   Diaz v. DePuy Orthopaedics et al                                                9/29/2014
5780   3:14‐cv‐03530‐K   Miller v. DePuy Orthopaedics Inc et al                                          9/30/2014
5781   3:14‐cv‐03535‐K   McKinley v. DePuy Orthopaedics Inc et al                                        9/30/2014
5782   3:14‐cv‐03536‐K   Lyon v. DePuy Orthopaedics Inc et al                                            9/30/2014
5783   3:14‐cv‐03540‐K   Presley v. DePuy Orthopaedics Inc et al       California Centra 2:14‐cv‐06820   9/30/2014
5784   3:14‐cv‐03543‐K   Sonntage v. DePuy Orthopaedics Inc et al                                        9/30/2014
5785   3:14‐cv‐03544‐K   Mcquiston v. DePuy Orthopaedics Inc et al                                       9/30/2014
5786   3:14‐cv‐03545‐K   Corette et al v. Depuy Orthopaedics Inc et al Maryland          8:14‐cv‐02898   9/30/2014
5787   3:14‐cv‐03546‐K   Wright v. DePuy Orthopaedics Inc et al                                          10/1/2014
5788   3:14‐cv‐03549‐K   Gonzalez v. DePuy Orthopaedics Inc et al                                        10/1/2014
5789   3:14‐cv‐03550‐K   Ransom v. DePuy Orthopaedics Inc et al                                          10/1/2014
5790   3:14‐cv‐03551‐K   Westerfield v. DePuy Orthopaedics Inc et al                                     10/1/2014
5791   3:14‐cv‐03552‐K   Brown v. DePuy Orthopaedics Inc et al                                           10/1/2014
5792   3:14‐cv‐03553‐K   Brown v. DePuy Orthopaedics Inc et al                                           10/1/2014
5793   3:14‐cv‐03561‐K   Buum et al v. DePuy Orthopaedics Inc et al                                      10/1/2014
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                    Page 143 of 206 PageID 43181

5794   3:14‐cv‐03562‐K   McMahon v. DePuy Orthopaedics Inc et al                                          10/1/2014
5795   3:14‐cv‐03564‐K   Davis et al v. DePuy Orthopaedics Inc et al                                      10/1/2014
5796   3:14‐cv‐03581‐K   Viska et al v. DePuy Orthopaedics Inc et al                                      10/2/2014
5797   3:14‐cv‐03582‐K   Perreira v. DePuy Orthopaedics Inc et al                                         10/2/2014
5798   3:14‐cv‐03583‐K   Kalagayan v. DePuy Orthopaedics Inc et al                                        10/2/2014
5799   3:14‐cv‐03588‐K   Doty v. Depuy Orthopaedics Inc                                                   10/3/2014
5800   3:14‐cv‐03592‐K   Coven et al v. DePuy Orthopaedics Inc et al                                      10/3/2014
5801   3:14‐cv‐03596‐K   Hamrick et al v. DePuy Orthopaedics Inc et al                                    10/3/2014
5802   3:14‐cv‐03598‐K   Westling et al v. DePuy Orthopaedics Inc et al                                   10/3/2014
5803   3:14‐cv‐03600‐K   Aring et al v. DePuy Orthopaedics Inc et al                                      10/6/2014
5804   3:14‐cv‐03605‐K   Arceneaux‐Cougot et al v. DePuy Orthopaedics Inc et al                           10/6/2014
5805   3:14‐cv‐03608‐K   Green v. DePuy Orthopaedics Inc et al                                            10/7/2014
5806   3:14‐cv‐03609‐K   Vancollom v. DePuy Orthopaedics Inc et al                                        10/7/2014
5807   3:14‐cv‐03615‐K   Schiffer et al v. DePuy Orthopaedics Inc et al                                   10/7/2014
5808   3:14‐cv‐03622‐K   Lederich et al v. DePuy Orthopaedics Inc et al                                   10/8/2014
5809   3:14‐cv‐03623‐K   Baum v. DePuy Orthopaedics Inc et al                                             10/8/2014
5810   3:14‐cv‐03630‐K   Lee v. DePuy Orthopaedics Inc et al                                              10/8/2014
5811   3:14‐cv‐03632‐K   Oliver et al v. DePuy Orthopaedics, Inc. et al                                   10/8/2014
5812   3:14‐cv‐03633‐K   Charlesworth et al v. DePuy Orthopaedics Inc et al                               10/8/2014
5813   3:14‐cv‐03638‐K   Homeyer v. DePuy Orthopaedics Inc                                                10/9/2014
5814   3:14‐cv‐03648‐K   McCarthy v. DePuy Orthopaedics Inc et al                                        10/10/2014
5815   3:14‐cv‐03649‐K   Wintersteen‐Arleth v. DePuy Orthopaedics Inc et al                              10/10/2014
5816   3:14‐cv‐03665‐K   Fowler v. DePuy Orthopaedics Inc et al                                          10/13/2014
5817   3:14‐cv‐03668‐K   Crossland v. DePuy Orthopaedics Inc et al                                       10/13/2014
5818   3:14‐cv‐03670‐K   Marino v. DePuy Products Inc et al                                              10/13/2014
5819   3:14‐cv‐03671‐K   Breeze et al v. DePuy Orthopaedics Inc et al                                    10/14/2014
5820   3:14‐cv‐03672‐K   McCray et al v. DePuy Orthopaedics Inc et al                                    10/14/2014
5821   3:14‐cv‐03693‐K   Gillgren et al v. DePuy Orthopaedics Inc et al                                  10/15/2014
5822   3:14‐cv‐03694‐K   Hill v. DePuy Orthopaedics Inc et al                                            10/15/2014
5823   3:14‐cv‐03697‐K   Thompson v. Depuy Orthopaedics Inc et al California Northe4:14‐cv‐03662         10/15/2014
5824   3:14‐cv‐03700‐K   Moore v. Depuy Orthopaedics Inc et al                                           10/15/2014
5825   3:14‐cv‐03705‐K   Hobbs v. DePuy Orthopaedics Inc et al          Missouri Eastern 4:14‐cv‐01651   10/16/2014
5826   3:14‐cv‐03709‐K   Gromer et al v. DePuy Inc et al                                                 10/16/2014
5827   3:14‐cv‐03712‐K   McDonald v. DePuy Orthopaedics Inc et al                                        10/16/2014
5828   3:14‐cv‐03715‐K   Marshall v. DePuy Orthopaedics Inc et al       Florida Middle 6:14‐cv‐01367     10/16/2014
5829   3:14‐cv‐03722‐K   Carter v. DePuy Orthopaedics Inc et al                                          10/17/2014
5830   3:14‐cv‐03729‐K   Ross et al v. DePuy Orthopaedics Inc et al                                      10/17/2014
5831   3:14‐cv‐03730‐K   Madison v. DePuy Orthopaedics Inc et al                                         10/17/2014
5832   3:14‐cv‐03732‐K   Mays v. DePuy Orthopaedics Inc et al                                            10/17/2014
5833   3:14‐cv‐03745‐K   Beebe et al v. DePuy Orthopaedics Inc et al Ohio Northern 1:13‐dp‐20726         10/20/2014
5834   3:14‐cv‐03750‐K   Post v. DePuy Orthopaedics Inc et al                                            10/20/2014
5835   3:14‐cv‐03755‐K   Gressman v. DePuy Orthopaedics Inc et al                                        10/21/2014
5836   3:14‐cv‐03757‐K   Heit et al v. DePuy Orthopaedics Inc et al                                      10/21/2014
5837   3:14‐cv‐03758‐K   Eden v. DePuy Orthopaedics Inc et al                                            10/21/2014
5838   3:14‐cv‐03760‐K   Bartosh et al v. DePuy Orthopaedics Inc et al                                   10/21/2014
5839   3:14‐cv‐03761‐K   Monson et al v. DePuy Orthopaedics Inc et al                                    10/21/2014
5840   3:14‐cv‐03762‐K   Bailey et al v. Johnson & Johnson Inc et al                                     10/21/2014
5841   3:14‐cv‐03763‐K   Newman et al v. DePuy Orthopaedics Inc et al                                    10/21/2014
5842   3:14‐cv‐03764‐K   Ford v. Johnson & Johnson Services Inc et al                                    10/21/2014
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                  Page 144 of 206 PageID 43182

5843   3:14‐cv‐03765‐K   Barfield v. Johnson & Johnson Services Inc et al                            10/21/2014
5844   3:14‐cv‐03766‐K   Borel v. Johnson & Johnson Services Inc et al                               10/21/2014
5845   3:14‐cv‐03769‐K   Raymond et al v. DePuy Orthopaedics Inc et al                               10/21/2014
5846   3:14‐cv‐03770‐K   Hawes et al v. Johnson & Johnson Services Inc et al                         10/21/2014
5847   3:14‐cv‐03771‐K   Lopez v. Johnson & Johnson Services Inc et al                               10/21/2014
5848   3:14‐cv‐03772‐K   Jordan v. DePuy Orthopaedics Inc et al                                      10/21/2014
5849   3:14‐cv‐03774‐K   Alanis v. DePuy Orthopaedics Inc et al                                      10/21/2014
5850   3:14‐cv‐03775‐K   Lopardo v. DePuy Orthopaedics Inc et al                                     10/21/2014
5851   3:14‐cv‐03776‐K   Lucas v. DePuy Orthopaedics Inc et al                                       10/21/2014
5852   3:14‐cv‐03777‐K   Shetzer v. DePuy Orthopaedics Inc et al                                     10/21/2014
5853   3:14‐cv‐03778‐K   Laughter v. DePuy Inc et al                                                 10/22/2014
5854   3:14‐cv‐03782‐K   Brown v. DePuy Orthopaedics Inc et al                                       10/22/2014
5855   3:14‐cv‐03786‐K   Oaks et al v. DePuy Inc et al                                               10/22/2014
5856   3:14‐cv‐03788‐K   Alberts v. DePuy Inc et al                                                  10/22/2014
5857   3:14‐cv‐03794‐K   Roy v. DePuy Orthopaedics Inc et al                                         10/22/2014
5858   3:14‐cv‐03804‐K   Day v. DePuy Orthopaedics Inc et al                                         10/23/2014
5859   3:14‐cv‐03810‐K   Wolf et al v. DePuy Orthopaedics Inc et al                                  10/23/2014
5860   3:14‐cv‐03811‐K   Palmer v DePuy Inc et al                                                    10/23/2014
5861   3:14‐cv‐03816‐K   Rieke v. DePuy Orthopaedics Inc et al                                       10/24/2014
5862   3:14‐cv‐03825‐K   Lawrence v. Depuy Orthopaedics Inc et al California Centra 2:14‐cv‐07460    10/24/2014
5863   3:14‐cv‐03828‐K   Pankey v. DePuy Orthopaedics Inc et al                                      10/27/2014
5864   3:14‐cv‐03835‐K   Brown v. Johnson & Johnson Services Inc et al                               10/27/2014
5865   3:14‐cv‐03836‐K   Colgate v. DePuy Orthopaedics Inc et al                                     10/27/2014
5866   3:14‐cv‐03839‐K   Anne Tenango v. Depuy Orthopaedics Inc et California Centra 2:14‐cv‐07525   10/27/2014
5867   3:14‐cv‐03841‐K   Driver v. DePuy Orthopaedics Inc et al                                      10/27/2014
5868   3:14‐cv‐03842‐K   McGhee v. DePuy Orthopaedics Inc et al                                      10/27/2014
5869   3:14‐cv‐03849‐K   Bemowski v. DePuy Orthopaedics Inc et al                                    10/28/2014
5870   3:14‐cv‐03853‐K   Worley v. DePuy Orthopaedics Inc et al                                      10/29/2014
5871   3:14‐cv‐03854‐K   Little v. DePuy Orthopaedics Inc et al                                      10/29/2014
5872   3:14‐cv‐03856‐K   St Peter et al v. DePuy Orthopaedics Inc et al                              10/29/2014
5873   3:14‐cv‐03862‐K   Myers et al v. DePuy Orthopaedics Inc et al Arizona         2:14‐cv‐02139   10/29/2014
5874   3:14‐cv‐03863‐K   Loper et al v. DePuy Orthopaedics Inc et al Arizona         2:14‐cv‐02140   10/30/2014
5875   3:14‐cv‐03864‐K   Cato et al v. Depuy Orthopaedics Inc et al Arkansas Wester 3:14‐cv‐03097    10/30/2014
5876   3:14‐cv‐03865‐K   Latimer et al v. DePuy Orthopaedics Inc et al                               10/30/2014
5877   3:14‐cv‐03867‐K   Mitchell et al v. DePuy Orthopaedics Inc et al                              10/30/2014
5878   3:14‐cv‐03870‐K   Gilmore v. DePuy Orthopaedics Inc et al                                     10/30/2014
5879   3:14‐cv‐03875‐K   Browning et al v. Depuy Orthopaedics Inc et Arkansas Wester 3:14‐cv‐03094   10/31/2014
5880   3:14‐cv‐03881‐K   Hughes v. DePuy Orthopaedics Inc et al                                      10/31/2014
5881   3:14‐cv‐03883‐K   Haggerty et al v. DePuy Orthopaedics, Inc. et al                            10/31/2014
5882   3:14‐cv‐03884‐K   Johnson‐Koenig v. DePuy Orthopaedics Inc eNew York Wester1:14‐cv‐00852      10/31/2014
5883   3:14‐cv‐03885‐K   Bare v. DePuy Orthopaedics Inc et al                                        10/31/2014
5884   3:14‐cv‐03889‐K   Smith v. DePuy Orthopaedics Inc et al                                        11/3/2014
5885   3:14‐cv‐03891‐K   Garcia et al v. DePuy Orthopaedics Inc et al                                 11/3/2014
5886   3:14‐cv‐03892‐K   Woughter v. DePuy Orthopaedics Inc et al New York Wester6:14‐cv‐06583        11/3/2014
5887   3:14‐cv‐03893‐K   Pondo v. DePuy Orthopaedics Inc et al                                        11/3/2014
5888   3:14‐cv‐03896‐K   Martin et al v. DePuy Orthopaedics Inc et al                                 11/3/2014
5889   3:14‐cv‐03901‐K   Velarde v. Johnson & Johnson Services Inc et al                              11/3/2014
5890   3:14‐cv‐03903‐K   Nelson v. Johnson & Johnson Services Inc et al                               11/3/2014
5891   3:14‐cv‐03904‐K   Zele v. Johnson & Johnson Services Inc et al                                 11/3/2014
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                     Page 145 of 206 PageID 43183

5892   3:14‐cv‐03905‐K   Hoffman et al v. Johnson & Johnson Services Inc et al                             11/3/2014
5893   3:14‐cv‐03906‐K   Webb v. Johnson & Johnson Services Inc et al                                      11/3/2014
5894   3:14‐cv‐03907‐K   Spears et al v. Johnson & Johnson Services Inc et al                              11/3/2014
5895   3:14‐cv‐03921‐K   Limpel et al v. DePuy Orthopaedics Inc et al                                      11/4/2014
5896   3:14‐cv‐03928‐K   Neal v. Johnson & Johnson Services Inc et al                                      11/5/2014
5897   3:14‐cv‐03932‐K   Allen v. DePuy Orthopaedics Inc et al                                             11/5/2014
5898   3:14‐cv‐03934‐K   Fernholz v. DePuy Orthopaedics Inc                                                11/5/2014
5899   3:14‐cv‐03938‐K   George v. DePuy Orthopaedics Inc et al                                            11/6/2014
5900   3:14‐cv‐03943‐K   Walczak v. DePuy Orthopaedics Inc et al                                           11/6/2014
5901   3:14‐cv‐03949‐K   Degenero v. DePuy Orthopaedics, Inc. et al New York Northe1:14‐cv‐01175           11/7/2014
5902   3:14‐cv‐03958‐K   Caho vs. Depuy et al                           Illinois Central 1:14‐cv‐01315     11/7/2014
5903   3:14‐cv‐03959‐K   Shur v. DePuy Orthopaedics, Inc. et al         Illinois Northern 1:14‐cv‐07743    11/7/2014
5904   3:14‐cv‐03961‐K   Kolesnikov v. DePuy Orthopaedics Inc et al                                        11/7/2014
5905   3:14‐cv‐03981‐K   Kenyon et al v. DePuy Orthopaedics Inc et al                                     11/11/2014
5906   3:14‐cv‐03983‐K   Schmidt et al v. DePuy Orthopaedics Inc et al                                    11/11/2014
5907   3:14‐cv‐03988‐K   Rundle et al v. DePuy Orthopaedics Inc et al                                     11/11/2014
5908   3:14‐cv‐03992‐K   Nelson v. Johnson & Johnson Services Inc et al                                   11/12/2014
5909   3:14‐cv‐03994‐K   Harper et al v. Johnson & Johnson Inc et al                                      11/12/2014
5910   3:14‐cv‐03995‐K   Arndt et al v. Johnson & Johnson Services Inc et al                              11/12/2014
5911   3:14‐cv‐03996‐K   Barton et al v. Johnson & Johnson Services Inc et al                             11/12/2014
5912   3:14‐cv‐04000‐K   Markham et al v. Johnson & Johnson Services Inc et al                            11/12/2014
5913   3:14‐cv‐04005‐K   Marciano et al v. DePuy Orthopaedics Inc et al                                   11/13/2014
5914   3:14‐cv‐04019‐K   Condon v. Johnson & Johnson Services Inc etCalifornia Northe3:14‐cv‐04645        11/13/2014
5915   3:14‐cv‐04022‐K   Gilsenan et al v. DePuy Orthopaedics Inc et al                                   11/14/2014
5916   3:14‐cv‐04024‐K   McGuire v. DePuy Orthopaedics Inc et al                                          11/14/2014
5917   3:14‐cv‐04025‐K   Wilson v. DePuy Products Inc et al                                               11/14/2014
5918   3:14‐cv‐04027‐K   Shea v. DePuy Orthopaedics Inc et al                                             11/14/2014
5919   3:14‐cv‐04029‐K   Tinker v. DePuy Orthopaedics Inc et al         Missouri Western2:14‐cv‐04290     11/14/2014
5920   3:14‐cv‐04037‐K   Willis v. DePuy Orthopaedics Inc et al                                           11/14/2014
5921   3:14‐cv‐04040‐K   Gonzales et al v. DePuy Orthopaedics Inc et al                                   11/14/2014
5922   3:14‐cv‐04056‐K   Doulder v. Johnson & Johnson Services Inc et al                                  11/17/2014
5923   3:14‐cv‐04061‐K   Rodgers et al v. Johnson & Johnson Services Inc et al                            11/17/2014
5924   3:14‐cv‐04072‐K   Giegold v. Johnson & Johnson Services Inc et al                                  11/17/2014
5925   3:14‐cv‐04074‐K   Peck et al v. Johnson & Johnson Services Inc et al                               11/17/2014
5926   3:14‐cv‐04087‐K   Umendra Singh et al v. DePuy Orthopaedics California Centra 2:14‐cv‐07728        11/17/2014
5927   3:14‐cv‐04088‐K   Jana K. Shipley et al v. DePuy Orthopaedics I California Centra 2:14‐cv‐08175    11/17/2014
5928   3:14‐cv‐04090‐K   Lee et al v. DePuy Orthopaedics Inc et al                                        11/17/2014
5929   3:14‐cv‐04091‐K   Tate et al v. DePuy Orthopaedics Inc et al                                       11/17/2014
5930   3:14‐cv‐04092‐K   Bloom et al v. DePuy Orthopaedics Inc et al                                      11/17/2014
5931   3:14‐cv‐04093‐K   Finnie v. DePuy Orthopaedics Inc et al                                           11/17/2014
5932   3:14‐cv‐04094‐K   Link et al v. DePuy Orthopaedics Inc et al                                       11/17/2014
5933   3:14‐cv‐04095‐K   Crowley et al v. DePuy Orthopaedics Inc et al                                    11/17/2014
5934   3:14‐cv‐04099‐K   Sluss et al v. DePuy Inc et al                                                   11/18/2014
5935   3:14‐cv‐04103‐K   Neal v. DePuy Orthopaedics Inc et al                                             11/18/2014
5936   3:14‐cv‐04105‐K   Petri v. DePuy Orthopaedics Inc et al          Florida Middle 6:14‐cv‐01723      11/18/2014
5937   3:14‐cv‐04108‐K   Williams v. DePuy Orthopaedics Inc             Florida Middle 6:14‐cv‐01739      11/18/2014
5938   3:14‐cv‐04112‐K   Cranfill et al v. DePuy Orthopaedics Inc et al                                   11/18/2014
5939   3:14‐cv‐04119‐K   Cox v. DePuy Orthopaedics Inc et al                                              11/19/2014
5940   3:14‐cv‐04121‐K   Rock v. DePuy Orthopaedics Inc et al                                             11/19/2014
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                     Page 146 of 206 PageID 43184

5941   3:14‐cv‐04127‐K   Ebner v. DePuy Orthopaedics Inc et al                                           11/19/2014
5942   3:14‐cv‐04128‐K   Caldwell v. Depuy Orthopaedics Inc et al      Alabama Norther2:14‐cv‐01924      11/19/2014
5943   3:14‐cv‐04131‐K   Beal et al v. DePuy Orthapedics Inc et al     Alabama Norther5:14‐cv‐01922      11/19/2014
5944   3:14‐cv‐04132‐K   Fontaine v. Depuy Orthopaedics Inc et al      Alabama Norther5:14‐cv‐01925      11/19/2014
5945   3:14‐cv‐04141‐K   Daniel et al v. DePuy Orthopaedics Inc et al                                    11/20/2014
5946   3:14‐cv‐04145‐K   Bentalha v. DePuy Orthopaedics Inc et al                                        11/20/2014
5947   3:14‐cv‐04147‐K   Johnson v. DePuy Orthopaedics Inc et al                                         11/20/2014
5948   3:14‐cv‐04151‐K   Kimbrough et al v. DePuy Orthopaedics Inc et al                                 11/21/2014
5949   3:14‐cv‐04158‐K   Smiley v. DePuy Orthopaedics Inc et al                                          11/21/2014
5950   3:14‐cv‐04162‐K   Jessome et al v. DePuy Orthopaedics Inc et al                                   11/21/2014
5951   3:14‐cv‐04168‐K   Wiley v. DePuy Orthopaedics Inc et al                                           11/21/2014
5952   3:14‐cv‐04178‐K   Lacey v. DePuy Orthopaedics Inc et al                                           11/24/2014
5953   3:14‐cv‐04179‐K   Keller et al v. DePuy Orthopaedics Inc et al                                    11/24/2014
5954   3:14‐cv‐04182‐K   Peet v. DePuy Orthopaedics Inc et al                                            11/24/2014
5955   3:14‐cv‐04183‐K   Hammond v. DePuy Orthopaedics Inc et al                                         11/24/2014
5956   3:14‐cv‐04191‐K   Pierce et al v. DePuy Orthopaedics Inc et al                                    11/25/2014
5957   3:14‐cv‐04197‐K   Clarke v. Johnson & Johnson Services Inc et al                                  11/25/2014
5958   3:14‐cv‐04199‐K   Dysert et al v. DePuy Orthopaedics Inc et al                                    11/25/2014
5959   3:14‐cv‐04207‐K   Johnson v. DePuy Orthopaedics Inc et al                                         11/26/2014
5960   3:14‐cv‐04211‐K   Brooks v. DePuy International Limited et al                                     11/26/2014
5961   3:14‐cv‐04224‐K   Gates v. DePuy Orthopaedics Inc et al                                            12/1/2014
5962   3:14‐cv‐04227‐K   Azua v. DePuy Orthopaedics Inc et al                                             12/1/2014
5963   3:14‐cv‐04229‐K   Nakhimovsky v. DePuy Orthopaedics Inc et aCalifornia Northe4:14‐cv‐04996         12/1/2014
5964   3:14‐cv‐04234‐K   Bavis et al v. DePuy Orthopaedics Inc et al                                      12/1/2014
5965   3:14‐cv‐04235‐K   Wood v. Johnson & Johnson Services Inc et al                                     12/2/2014
5966   3:14‐cv‐04239‐K   Calohan v. DePuy Orthopaedics Inc et al                                          12/2/2014
5967   3:14‐cv‐04241‐K   Bell v. DePuy Orthopaedics Inc et al                                             12/2/2014
5968   3:14‐cv‐04242‐K   Saylor v. DePuy Orthopaedics Inc et al                                           12/2/2014
5969   3:14‐cv‐04243‐K   Glatt v. DePuy Orthopaedics Inc et al                                            12/2/2014
5970   3:14‐cv‐04244‐K   Stokes v. DePuy Orthopaedics Inc et al                                           12/2/2014
5971   3:14‐cv‐04248‐K   Poland v. DePuy Orthopaedics Inc et al                                           12/3/2014
5972   3:14‐cv‐04249‐K   Beckham et al v. DePuy Orthopaedics Inc et New York Wester1:14‐cv‐00956          12/3/2014
5973   3:14‐cv‐04253‐K   Beeler‐Smith v. DePuy Orthopaedics Inc et al                                     12/3/2014
5974   3:14‐cv‐04257‐K   Sizemore et al v. DePuy Orthopaedics Inc et al                                   12/3/2014
5975   3:14‐cv‐04261‐K   Huntley v. DePuy Orthopaedics Inc et al                                          12/3/2014
5976   3:14‐cv‐04262‐K   Powe v. DePuy Orthopaedics Inc et al                                             12/3/2014
5977   3:14‐cv‐04263‐K   Veillon et al v. DePuy Products Inc et al                                        12/3/2014
5978   3:14‐cv‐04265‐K   Todd et al v. DePuy Orthopaedics, Inc. et al                                     12/3/2014
5979   3:14‐cv‐04267‐K   Wood et al v. DePuy Orthopaedics Inc et al                                       12/3/2014
5980   3:14‐cv‐04269‐K   Hillier et al v. DePuy Orthopaedics Inc et al California Centra 2:14‐cv‐08798    12/4/2014
5981   3:14‐cv‐04270‐K   Mills v. DePuy Orthopaedics Inc et al                                            12/4/2014
5982   3:14‐cv‐04273‐K   Williams v. DePuy Orthopaedics Inc et al                                         12/4/2014
5983   3:14‐cv‐04274‐K   Clark v. DePuy Orthopaedics Inc et al                                            12/4/2014
5984   3:14‐cv‐04275‐K   Larson et al v. DePuy Orthopaedics Inc et al                                     12/4/2014
5985   3:14‐cv‐04276‐K   Walton et al v. DePuy Orthopaedics Inc et al                                     12/4/2014
5986   3:14‐cv‐04277‐K   Scruggs et al v. DePuy Orthopaedics Inc et al                                    12/4/2014
5987   3:14‐cv‐04280‐K   Adams v. DePuy Orthopaedics Inc et al                                            12/4/2014
5988   3:14‐cv‐04281‐K   Bonomo et al v. DePuy Orthopaedics Inc et al                                     12/4/2014
5989   3:14‐cv‐04282‐K   Tietz v. DePuy Orthopaedics Inc et al                                            12/4/2014
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                   Page 147 of 206 PageID 43185

5990   3:14‐cv‐04283‐K   Callicoat v. DePuy Orthopaedics Inc et al                                      12/4/2014
5991   3:14‐cv‐04287‐K   Colegrove v. DePuy Orthopaedics Inc et al                                      12/4/2014
5992   3:14‐cv‐04289‐K   Lee v. Johnson & Johnson Services Inc et al                                    12/5/2014
5993   3:14‐cv‐04292‐K   Goines v. DePuy Orthopaedics Inc et al                                         12/5/2014
5994   3:14‐cv‐04296‐K   Grunden v. DePuy Orthopaedics Inc et al                                        12/5/2014
5995   3:14‐cv‐04301‐K   Cauthern v. DePuy Orthopaedics Inc et al                                       12/8/2014
5996   3:14‐cv‐04304‐K   Krieg v. DePuy Orthopaedics Inc et al                                          12/8/2014
5997   3:14‐cv‐04305‐K   Blumenthal v. DePuy Orthopaedics, Inc. et a Ohio Northern 1:13‐dp‐21082        12/8/2014
5998   3:14‐cv‐04313‐K   Feraco v. DePuy Orthopaedics Inc et al                                         12/9/2014
5999   3:14‐cv‐04315‐K   Short v. DePuy Orthopaedics Inc et al         Florida Middle 3:14‐cv‐01094     12/9/2014
6000   3:14‐cv‐04329‐K   Mewshaw et al v. DePuy Orthopaedics Inc et al                                  12/9/2014
6001   3:14‐cv‐04330‐K   Angermeier et al v. DePuy Orthopaedics Inc et al                               12/9/2014
6002   3:14‐cv‐04331‐K   Supinski v. DePuy Orthopaedics Inc et al                                       12/9/2014
6003   3:14‐cv‐04334‐K   McCoy v. DePuy Orthopaedics Inc et al                                         12/10/2014
6004   3:14‐cv‐04336‐K   Cattell et al v. DePuy Orthopaedics Inc et al                                 12/10/2014
6005   3:14‐cv‐04339‐K   Pouncy v. DePuy Orthopaedics Inc et al                                        12/10/2014
6006   3:14‐cv‐04364‐K   Wooldridge v. DePuy Orthopaedics Inc et al                                    12/12/2014
6007   3:14‐cv‐04370‐K   Pearson et al v. DePuy Orthopaedics Inc et al                                 12/12/2014
6008   3:14‐cv‐04372‐K   Chandler v. Depuy Orthopaedics Inc et al                                      12/12/2014
6009   3:14‐cv‐04378‐K   McDow et al v. DePuy Orthopaedics Inc et al                                   12/15/2014
6010   3:14‐cv‐04383‐K   Miller et al v. DePuy Orthopaedics Inc et al                                  12/15/2014
6011   3:14‐cv‐04385‐K   Payne v. DePuy Orthopaedics Inc et al                                         12/15/2014
6012   3:14‐cv‐04386‐K   Jackson v. DePuy Orthopaedics Inc et al                                       12/15/2014
6013   3:14‐cv‐04393‐K   Beckley et al v. DePuy Orthopaedics Inc et al                                 12/16/2014
6014   3:14‐cv‐04396‐K   Ward v. DePuy Orthopaedics Inc et al                                          12/16/2014
6015   3:14‐cv‐04399‐K   Fletcher et al v. DePuy Orthopaedics Inc et al                                12/16/2014
6016   3:14‐cv‐04400‐K   Barela v. Depuy Orthopaedics Inc et al                                        12/16/2014
6017   3:14‐cv‐04403‐K   Schlam v. DePuy Orthopaedics Inc et al                                        12/16/2014
6018   3:14‐cv‐04406‐K   Ward v. Johnson & Johnson Services Inc et al                                  12/17/2014
6019   3:14‐cv‐04407‐K   Eichel et al v. DePuy Orthopaedics Inc et al                                  12/17/2014
6020   3:14‐cv‐04408‐K   Herbert et al v. Johnson & Johnson Services Inc et al                         12/17/2014
6021   3:14‐cv‐04411‐K   Miller v. DePuy Orthopaedics Inc et al                                        12/17/2014
6022   3:14‐cv‐04431‐K   Woodruff et al v. DePuy Orthopaedics Inc et al                                12/17/2014
6023   3:14‐cv‐04437‐K   Kennedy v. DePuy Orthopaedics Inc et al                                       12/17/2014
6024   3:14‐cv‐04443‐K   Sanders v. DePuy Orthopaedics Inc et al                                       12/18/2014
6025   3:14‐cv‐04452‐K   Warren v. DePuy Orthopaedics Inc et al                                        12/18/2014
6026   3:14‐cv‐04453‐K   Tubb et al v. DePuy Orthopaedics Inc et al                                    12/18/2014
6027   3:14‐cv‐04457‐K   Tieche et al v. Johnson & Johnson Services InCalifornia Northe3:14‐cv‐05236   12/18/2014
6028   3:14‐cv‐04461‐K   Schwartz et al v. DePuy Orthopaedics Inc et California Northe3:14‐cv‐05143    12/19/2014
6029   3:14‐cv‐04464‐K   Gonzales v. Johnson & Johnson Services, Inc. et al                            12/19/2014
6030   3:14‐cv‐04466‐K   Bolding v. DePuy Orthopaedics Inc et al                                       12/19/2014
6031   3:14‐cv‐04467‐K   Calistro v. DePuy Orthopaedics Inc et al      Minnesota       0:14‐cv‐04959   12/19/2014
6032   3:14‐cv‐04468‐K   DeCorrevont v. DePuy Orthopaedics Inc et al                                   12/19/2014
6033   3:14‐cv‐04475‐K   Salour v. DePuy Orthopaedics Inc et al                                        12/19/2014
6034   3:14‐cv‐04480‐K   Wilson v. Johnson & Johnson Services Inc et al                                12/22/2014
6035   3:14‐cv‐04482‐K   Wanner v. DePuy Orthopaedics Inc et al                                        12/22/2014
6036   3:14‐cv‐04483‐K   Munzner et al v. Depuy Orthopaedics, Inc. etMassachusetts 4:14‐cv‐40139       12/22/2014
6037   3:14‐cv‐04485‐K   Swartz v. Johnson & Johnson Services Inc et al                                12/22/2014
6038   3:14‐cv‐04486‐K   Henderson v. Johnson & Johnson Services Inc et al                             12/22/2014
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                     Page 148 of 206 PageID 43186

6039   3:14‐cv‐04487‐K   Stanley v. Johnson & Johnson Services Inc et al                                 12/22/2014
6040   3:14‐cv‐04489‐K   Rowell v. Johnson & Johnson Services Inc et al                                  12/22/2014
6041   3:14‐cv‐04491‐K   Lawson et al v. Johnson & Johnson Inc et al                                     12/22/2014
6042   3:14‐cv‐04492‐K   Stubben v. Depuy Orthopaedics Inc et al                                         12/22/2014
6043   3:14‐cv‐04494‐K   Bunting v. DePuy Orthopaedics Inc et al                                         12/22/2014
6044   3:14‐cv‐04499‐K   Diestelhorst v. Johnson & Johnson Services Inc et al                            12/23/2014
6045   3:14‐cv‐04503‐K   Jones v. DePuy Orthopaedics Inc et al                                           12/23/2014
6046   3:14‐cv‐04507‐K   Gibson v. DePuy Orthopaedics Inc et al                                          12/23/2014
6047   3:14‐cv‐04508‐K   Maas v. Depuy Orthopaedics Inc et al                                            12/23/2014
6048   3:14‐cv‐04509‐K   Kipp v. Depuy Orthopaedics Inc et al                                            12/23/2014
6049   3:14‐cv‐04511‐K   Ayscue v. Depuy Orthopaedics Inc et al                                          12/23/2014
6050   3:14‐cv‐04514‐K   Shanks v. DePuy Orthopaedics Inc et al                                          12/23/2014
6051   3:14‐cv‐04517‐K   Thomas v. DePuy Orthopaedics Inc et al                                          12/23/2014
6052   3:14‐cv‐04520‐K   Felice v. DePuy Orthopaedics Inc et al        California Centra 2:14‐cv‐09135   12/24/2014
6053   3:14‐cv‐04521‐K   Mortiz v. DePuy Orthopaedics Inc et al        California Centra 2:14‐cv‐09144   12/24/2014
6054   3:14‐cv‐04522‐K   Park v. DePuy Orthopaedics Inc et al          California Centra 2:14‐cv‐09140   12/24/2014
6055   3:14‐cv‐04523‐K   Weber v. DePuy Orthopaedics Inc et al                                           12/24/2014
6056   3:14‐cv‐04524‐K   Boykin et al v. Depuy Orthopedics Inc et al                                     12/23/2014
6057   3:14‐cv‐04525‐K   Graves v. Depuy Orthopedics Inc et al                                           12/23/2014
6058   3:14‐cv‐04532‐K   Sencer v. Johnson & Johnson Services Inc et al                                  12/29/2014
6059   3:14‐cv‐04533‐K   Suchomski et al v. Johnson & Johnson Services Inc et al                         12/29/2014
6060   3:14‐cv‐04534‐K   Mercer et al v. Johnson & Johnson Services Inc et al                            12/29/2014
6061   3:14‐cv‐04535‐K   Crockett v. Johnson & Johnson Services Inc et al                                12/29/2014
6062   3:14‐cv‐04542‐K   Davis v. DePuy Orthopaedics Inc et al         Minnesota         0:14‐cv‐04957   12/30/2014
6063   3:14‐cv‐04552‐K   Morris v. DePuy Orthopaedics Inc et al                                          12/30/2014
6064   3:14‐cv‐04557‐K   Cates v. DePuy Orthopaedics Inc et al                                           12/30/2014
6065   3:14‐cv‐04559‐K   Wray v. DePuy Orthopaedics Inc et al                                            12/30/2014
6066   3:14‐cv‐04560‐K   Benjamin v. DePuy Orthopaedics Inc et al                                        12/30/2014
6067   3:14‐cv‐04566‐K   Tam v. DePuy Orthopaedics Inc et al                                             12/31/2014
6068   3:14‐cv‐04567‐K   Voss v. DePuy Orthopaedics Inc et al                                            12/31/2014
6069   3:14‐cv‐04568‐K   Lamon v. DePuy Orthopaedics Inc et al                                           12/31/2014
6070   3:14‐cv‐04570‐K   VanWicklen v. DePuy Orthopaedics Inc et al                                      12/31/2014
6071   3:14‐cv‐04575‐K   Hartman v. DePuy Products Inc et al                                             12/31/2014
6072   3:14‐cv‐04576‐K   McKay‐Langley v. DePuy Orthopaedics Inc etNew Jersey            3:14‐cv‐04961   12/31/2014
6073   3:14‐cv‐04578‐K   Sturgess v. DePuy Orthopaedics Inc et al                                        12/31/2014
6074   3:14‐cv‐04582‐K   Powell v. DePuy Orthopaedics Inc et al        Tennessee Middl 3:14‐cv‐02349     12/31/2014
6075   3:15‐cv‐00004‐K   Reardon v. DePuy Orthopaedics Inc et al                                           1/5/2015
6076   3:15‐cv‐00010‐K   Fisher et al v. DePuy Orthopaedics Inc et al                                      1/5/2015
6077   3:15‐cv‐00012‐K   Howard et al v. DePuy Orthopaedics Inc et al                                      1/5/2015
6078   3:15‐cv‐00013‐K   Thompson Suitor et al v. DePuy Orthopaedics Inc et al                             1/5/2015
6079   3:15‐cv‐00016‐K   Schornstein et al v. DePuy Orthopaedics Inc et al                                 1/5/2015
6080   3:15‐cv‐00018‐K   Hoessler v. DePuy Orthopaedics Inc et al                                          1/5/2015
6081   3:15‐cv‐00046‐K   Vidriales et al v. DePuy Orthopaedics Inc et aCalifornia Northe4:14‐cv‐05060      1/7/2015
6082   3:15‐cv‐00056‐K   Steinmann v. DePuy Orthopaedics Inc et al Missouri Eastern 4:14‐cv‐01978          1/8/2015
6083   3:15‐cv‐00059‐K   Fuller v. DePuy Orthopaedics Inc et al                                            1/8/2015
6084   3:15‐cv‐00060‐K   Hansen v. DePuy Orthopaedics Inc et al                                            1/8/2015
6085   3:15‐cv‐00070‐K   Burch v. Johnson & Johnson Inc et al          Texas Eastern 4:14‐cv‐00785         1/9/2015
6086   3:15‐cv‐00084‐K   Paskel et al v. DePuy Orthopaedics Inc et al                                     1/12/2015
6087   3:15‐cv‐00085‐K   Harvey v. DePuy Orthopaedics Inc et al                                           1/12/2015
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                    Page 149 of 206 PageID 43187

6088   3:15‐cv‐00087‐K   Paul v. DePuy Orthopaedics Inc et al                                            1/12/2015
6089   3:15‐cv‐00088‐K   Houser v. DePuy Orthopaedics Inc et al                                          1/12/2015
6090   3:15‐cv‐00093‐K   LaFortune et al v. DePuy Orthopaedics Inc et al                                 1/13/2015
6091   3:15‐cv‐00100‐K   Jobe et al v. DePuy Orthopaedics Inc et al                                      1/13/2015
6092   3:15‐cv‐00101‐K   Boyd v. DePuy Orthopaedics Inc                                                  1/13/2015
6093   3:15‐cv‐00102‐K   McCann v. DePuy Orthopaedics Inc et al                                          1/13/2015
6094   3:15‐cv‐00127‐K   Smock et al v. DePuy Orthopaedics Inc et al                                     1/14/2015
6095   3:15‐cv‐00129‐K   Gasper v. DePuy Inc et al                                                       1/14/2015
6096   3:15‐cv‐00130‐K   Saastamoinen v. DePuy Orthopaedics Inc et al                                    1/14/2015
6097   3:15‐cv‐00147‐K   Miller et al v. Johnson and Johnson Services Inc                                1/16/2015
6098   3:15‐cv‐00149‐K   Meyer et al v. Johnson & Johnson Services Inc et al                             1/16/2015
6099   3:15‐cv‐00150‐K   Barle v. Johnson & Johnson Services Inc et al                                   1/16/2015
6100   3:15‐cv‐00152‐K   Burkart et al v. Johnson & Johnson Services Inc et al                           1/16/2015
6101   3:15‐cv‐00162‐K   Schutt et al v. DePuy Orthopaedics Inc        Illinois Northern 3:14‐cv‐50355   1/16/2015
6102   3:15‐cv‐00163‐K   From v. DePuy Orthopaedics Inc et al                                            1/16/2015
6103   3:15‐cv‐00167‐K   Skelly v. DePuy Orthopaedics Inc et al                                          1/19/2015
6104   3:15‐cv‐00168‐K   Kennedy et al v. DePuy Orthopaedics Inc et al                                   1/19/2015
6105   3:15‐cv‐00169‐K   Miller et al v. DePuy Orthopaedics Inc et al                                    1/19/2015
6106   3:15‐cv‐00170‐K   Jordan v. DePuy Orthopaedics Inc et al                                          1/19/2015
6107   3:15‐cv‐00172‐K   Szabo et al v. DePuy Orthopaedics Inc et al                                     1/19/2015
6108   3:15‐cv‐00176‐K   Shaw v. DePuy Orthopaedics Inc et al                                            1/19/2015
6109   3:15‐cv‐00177‐K   Bernsteen v. DePuy Orthopaedics Inc et al                                       1/19/2015
6110   3:15‐cv‐00179‐K   Clement v. DePuy Orthopaedics Inc et al                                         1/20/2015
6111   3:15‐cv‐00180‐K   Johnson et al v. DePuy Orthopaedics Inc et al                                   1/20/2015
6112   3:15‐cv‐00183‐K   Palese v. DePuy Orthopaedics Inc et al                                          1/20/2015
6113   3:15‐cv‐00185‐K   Holland v. DePuy Orthopaedics Inc et al                                         1/20/2015
6114   3:15‐cv‐00187‐K   Gasca v. DePuy Orthopaedics Inc et al                                           1/20/2015
6115   3:15‐cv‐00191‐K   Branton v. DePuy Orthopaedics Inc et al                                         1/20/2015
6116   3:15‐cv‐00192‐K   Johnson v. DePuy Orthopaedics Inc et al                                         1/20/2015
6117   3:15‐cv‐00196‐K   Ramirez v. DePuy Orthopaedics Inc et al                                         1/20/2015
6118   3:15‐cv‐00201‐K   Edmonds v. DePuy Orthopaedics Inc et al                                         1/20/2015
6119   3:15‐cv‐00203‐K   Smith et al v. DePuy Orthopaedics Inc et al                                     1/20/2015
6120   3:15‐cv‐00205‐K   Brown et al v. DePuy Orthopaedics Inc et al California Centra 2:14‐cv‐09513     1/21/2015
6121   3:15‐cv‐00206‐K   Wright v. DePuy Orthopaedics Inc et al        California Centra 2:14‐cv‐09505   1/21/2015
6122   3:15‐cv‐00207‐K   Leach v. DePuy Orthopaedics Inc et al                                           1/21/2015
6123   3:15‐cv‐00208‐K   Marshall v. DePuy Orthopaedics Inc et al                                        1/21/2015
6124   3:15‐cv‐00210‐K   Boyd v. DePuy Orthopaedics Inc et al                                            1/21/2015
6125   3:15‐cv‐00217‐K   Curkan v. DePuy Orthopaedics Inc et al        Ohio Northern 1:14‐dp‐20364       1/21/2015
6126   3:15‐cv‐00230‐K   Vincent‐Kalan v. DePuy Orthopaedics Inc et al                                   1/22/2015
6127   3:15‐cv‐00233‐K   Plonk v. DePuy Orthopaedics Inc et al         North Carolina M1:14‐cv‐01052     1/22/2015
6128   3:15‐cv‐00239‐K   Brady‐Nichols v. Johnson & Johnson Services Inc et al                           1/23/2015
6129   3:15‐cv‐00242‐K   De La Mora v. DePuy Orthopaedics Inc et al                                      1/23/2015
6130   3:15‐cv‐00243‐K   Lee v. DePuy Orthopaedics Inc et al                                             1/23/2015
6131   3:15‐cv‐00246‐K   White v. DePuy Orthopaedics Inc et al         New Jersey        2:14‐cv‐07863   1/23/2015
6132   3:15‐cv‐00250‐K   Altieri et al v. DePuy Orthopaedics Inc et al                                   1/26/2015
6133   3:15‐cv‐00258‐K   Anderson v. DePuy Orthopaedics Inc et al                                        1/27/2015
6134   3:15‐cv‐00259‐K   Cooper v. DePuy Orthopaedics Inc et al                                          1/27/2015
6135   3:15‐cv‐00264‐K   Conover v. DePuy Orthopaedics Inc et al                                         1/27/2015
6136   3:15‐cv‐00273‐K   Brewster et al v. DePuy Orthopaedics Inc et al                                  1/28/2015
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                     Page 150 of 206 PageID 43188

6137   3:15‐cv‐00278‐K   Vande Streek et al v. Johnson & Johnson Services Inc et al               1/28/2015
6138   3:15‐cv‐00279‐K   Gould v. Johnson & Johnson Services Inc et al                            1/28/2015
6139   3:15‐cv‐00280‐K   Ortiz et al v. Johnson & Johnson Services Inc et al                      1/28/2015
6140   3:15‐cv‐00281‐K   Holden v. Johnson & Johnson Services Inc et al                           1/28/2015
6141   3:15‐cv‐00282‐K   Bailey v. Johnson & Johnson Services Inc et al                           1/28/2015
6142   3:15‐cv‐00283‐K   Schopper et al v. Johnson & Johnson Services Inc et al                   1/28/2015
6143   3:15‐cv‐00284‐K   Gilmore et al v. Johnson & Johnson Services Inc et al                    1/28/2015
6144   3:15‐cv‐00285‐K   McFadden et al v. Johnson & Johnson Services Inc et al                   1/28/2015
6145   3:15‐cv‐00290‐K   Ryan et al v. DePuy Inc et al                                            1/29/2015
6146   3:15‐cv‐00292‐K   Newcomer et al v. DePuy Orthopaedics Inc et al                           1/29/2015
6147   3:15‐cv‐00295‐K   Allen v. Johnson & Johnson Services Inc et al                            1/29/2015
6148   3:15‐cv‐00296‐K   Schmidt et al v. Johnson & Johnson Services Inc et al                    1/29/2015
6149   3:15‐cv‐00297‐K   Clark v. DePuy Orthopaedics Inc et al                                    1/29/2015
6150   3:15‐cv‐00298‐K   Rubini v. Johnson & Johnson Services Inc et al                           1/29/2015
6151   3:15‐cv‐00300‐K   Waggoner v. DePuy Orthopaedics Inc et al                                 1/29/2015
6152   3:15‐cv‐00311‐K   Casbohm v. DePuy Orthopaedics Inc et al                                  1/30/2015
6153   3:15‐cv‐00316‐K   Krug v. Johnson and Johnson Services Inc et al                           1/31/2015
6154   3:15‐cv‐00317‐K   Ferreri v. Johnson and Johnson Services Inc et al                        1/31/2015
6155   3:15‐cv‐00318‐K   Bradley v. Johnson and Johnson Services Inc et al                        1/31/2015
6156   3:15‐cv‐00319‐K   Aljuni v. Johnson and Johnson Services Inc et al                         1/31/2015
6157   3:15‐cv‐00320‐K   Stewart v. Johnson & Johnson Services Inc et al                           2/2/2015
6158   3:15‐cv‐00344‐K   Hoff‐Thomas v. DePuy Orthopaedics Inc et al                               2/4/2015
6159   3:15‐cv‐00345‐K   Astle v. Johnson & Johnson Services Inc et al                             2/4/2015
6160   3:15‐cv‐00348‐K   Evans v. DePuy Orthopaedics Inc et al                                     2/4/2015
6161   3:15‐cv‐00352‐K   Wood v. DePuy Orthopaedics Inc et al                                      2/4/2015
6162   3:15‐cv‐00357‐K   Oliver v. DePuy Orthopaedics Inc et al                                    2/5/2015
6163   3:15‐cv‐00360‐K   Smith v. DePuy Orthopaedics Inc et al                                     2/5/2015
6164   3:15‐cv‐00361‐K   Vedvik v. DePuy Orthopaedics Inc et al                                    2/5/2015
6165   3:15‐cv‐00402‐K   Anderson v. DePuy Orthopaedics Inc et al                                  2/6/2015
6166   3:15‐cv‐00405‐K   Browning et al v. DePuy Orthopaedics Inc et al                            2/6/2015
6167   3:15‐cv‐00406‐K   Buggs v. DePuy Orthopaedics Inc et al                                     2/6/2015
6168   3:15‐cv‐00407‐K   Bynum v. DePuy Orthopaedics Inc et al                                     2/6/2015
6169   3:15‐cv‐00408‐K   Collins et al v. DePuy Orthopaedics Inc et al                             2/6/2015
6170   3:15‐cv‐00409‐K   Evenson v. DePuy Orthopaedics Inc et al                                   2/6/2015
6171   3:15‐cv‐00410‐K   Fulling et al v. DePuy Orthopaedics Inc et al                             2/6/2015
6172   3:15‐cv‐00412‐K   Kubota et al v. DePuy Orthopaedics Inc et al                              2/6/2015
6173   3:15‐cv‐00414‐K   Louis v. DePuy Orthopaedics Inc et al                                     2/7/2015
6174   3:15‐cv‐00415‐K   Pittman et al v. DePuy Orthopaedics Inc et al                             2/7/2015
6175   3:15‐cv‐00416‐K   Rozell et al v. DePuy Orthopaedics Inc et al                              2/7/2015
6176   3:15‐cv‐00417‐K   Shaw v. DePuy Orthopaedics Inc et al                                      2/7/2015
6177   3:15‐cv‐00418‐K   Vargo et al v. DePuy Orthopaedics Inc et al                               2/7/2015
6178   3:15‐cv‐00419‐K   Wolf et al v. DePuy Orthopaedics Inc et al                                2/7/2015
6179   3:15‐cv‐00420‐K   Miller v. DePuy Orthopaedics Inc et al                                    2/8/2015
6180   3:15‐cv‐00421‐K   Taylor v. DePuy Orthopaedics Inc et al                                    2/8/2015
6181   3:15‐cv‐00422‐K   Tiano et al v. DePuy Orthopaedics Inc et al                               2/8/2015
6182   3:15‐cv‐00423‐K   Walker v. DePuy Orthopaedics Inc et al                                    2/8/2015
6183   3:15‐cv‐00424‐K   Brown v. DePuy Orthopaedics Inc et al                                     2/8/2015
6184   3:15‐cv‐00425‐K   Hurley v. DePuy Orthopaedics Inc et al                                    2/8/2015
6185   3:15‐cv‐00426‐K   McKibben et al v. DePuy Orthopaedics Inc et al                            2/8/2015
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                     Page 151 of 206 PageID 43189

6186   3:15‐cv‐00427‐K   Roddick v. DePuy Orthopaedics Inc et al                                          2/8/2015
6187   3:15‐cv‐00431‐K   Boisvert v. DePuy Orthopaedics Inc et al                                         2/9/2015
6188   3:15‐cv‐00432‐K   Patrick v. Johnson & Johnson et al                                               2/9/2015
6189   3:15‐cv‐00440‐K   Canty et al v. DePuy Orthopaedics Inc et al California Northe4:14‐cv‐05407       2/9/2015
6190   3:15‐cv‐00442‐K   Knight v. DePuy Orthopaedics Inc et al                                           2/9/2015
6191   3:15‐cv‐00450‐K   Johnson v. DePuy Orthopaedics Inc et al       California Northe3:15‐cv‐00128    2/10/2015
6192   3:15‐cv‐00454‐K   Isaac v. DePuy Orthopaedics Inc et al         New Jersey        3:15‐cv‐00243   2/10/2015
6193   3:15‐cv‐00460‐K   Tortorice v. DePuy Orthopaedics Inc et al New Jersey            3:15‐cv‐00050   2/10/2015
6194   3:15‐cv‐00461‐K   Brill et al v. DePuy Orthopaedics Inc et al                                     2/10/2015
6195   3:15‐cv‐00463‐K   Nelson et al v. DePuy Orthopaedics Inc et al                                    2/10/2015
6196   3:15‐cv‐00466‐K   Daniels et al v. DePuy Orthopaedics Inc et al                                   2/10/2015
6197   3:15‐cv‐00468‐K   Anderson v. DePuy Products Inc et al                                            2/10/2015
6198   3:15‐cv‐00469‐K   Hansen et al v. DePuy Orthopaedics Inc et al                                    2/10/2015
6199   3:15‐cv‐00470‐K   Guyer v. DePuy Orthopaedics Inc et al         California Centra 2:15‐cv‐00007   2/10/2015
6200   3:15‐cv‐00474‐K   Peterson v. DePuy Orthopaedics Inc et al      California Centra 2:15‐cv‐00035   2/11/2015
6201   3:15‐cv‐00480‐K   Elsegood v. DePuy Orthopaedics Inc et al      California Centra 2:15‐cv‐00215   2/11/2015
6202   3:15‐cv‐00483‐K   Baldori et al v. DePuy Products Inc et al                                       2/11/2015
6203   3:15‐cv‐00485‐K   Escamilla et al v. DePuy Orthopaedics Inc et California Centra 2:15‐cv‐00225    2/11/2015
6204   3:15‐cv‐00490‐K   Newman et al v. DePuy Orthopaedics Inc et aCalifornia Centra 2:15‐cv‐00228      2/11/2015
6205   3:15‐cv‐00492‐K   Gross et al v. DePuy Orthopaedics Inc et al                                     2/11/2015
6206   3:15‐cv‐00494‐K   Thomas et al v. DePuy Orthopaedics Inc et a California Centra 2:15‐cv‐00423     2/11/2015
6207   3:15‐cv‐00499‐K   Zirlke v. DePuy Orthopaedics, Inc. et al      Virginia Western 6:14‐cv‐00039    2/12/2015
6208   3:15‐cv‐00501‐K   Ostrowski et al v. DePuy Orthopaedics Inc et al                                 2/12/2015
6209   3:15‐cv‐00502‐K   Samson v. DePuy Orthopaedics Inc et al                                          2/12/2015
6210   3:15‐cv‐00505‐K   Carrington et al v. Johnson & Johnson Inc et al                                 1/14/2015
6211   3:15‐cv‐00507‐K   Goodman v. DePuy Orthopaedics Inc et al                                         2/12/2015
6212   3:15‐cv‐00509‐K   Fish v. DePuy Orthopaedics Inc et al                                            2/12/2015
6213   3:15‐cv‐00510‐K   Norris et al v. DePuy Orthopaedics Inc et al                                    2/12/2015
6214   3:15‐cv‐00514‐K   Wenger et al v. Johnson & Johnson Services Inc et al                            2/12/2015
6215   3:15‐cv‐00523‐K   Vanloon v. DePuy Orthopaedics Inc et al                                         2/13/2015
6216   3:15‐cv‐00529‐K   Shinn et al v. DePuy Orthopaedics Inc et al                                     2/13/2015
6217   3:15‐cv‐00534‐K   Palladino v. DePuy Orthopaedics Inc et al                                       2/16/2015
6218   3:15‐cv‐00542‐K   Minnifee v. DePuy Orthopaedics Inc et al                                        2/17/2015
6219   3:15‐cv‐00549‐K   Douglas v. DePuy Orthopaedics Inc et al                                         2/17/2015
6220   3:15‐cv‐00559‐K   Horton v. DePuy Orthopaedics Inc et al                                          2/18/2015
6221   3:15‐cv‐00560‐K   Brown v. DePuy Orthopaedics Inc et al                                           2/18/2015
6222   3:15‐cv‐00561‐K   Burgess v. DePuy Orthopaedics Inc et al                                         2/18/2015
6223   3:15‐cv‐00562‐K   Chapman v. DePuy Orthopaedics Inc et al                                         2/18/2015
6224   3:15‐cv‐00565‐K   Goff v. DePuy Orthopaedics Inc et al                                            2/18/2015
6225   3:15‐cv‐00566‐K   Perry v. DePuy Orthopaedics Inc et al                                           2/18/2015
6226   3:15‐cv‐00568‐K   Swann v. DePuy Orthopaedics Inc et al                                           2/18/2015
6227   3:15‐cv‐00569‐K   Gigliotti v. DePuy Orthopaedics Inc et al                                       2/18/2015
6228   3:15‐cv‐00570‐K   Yancy v. DePuy Orthopaedics Inc et al                                           2/18/2015
6229   3:15‐cv‐00575‐K   Angelhow et al v. DePuy Orthopaedics Inc                                        2/18/2015
6230   3:15‐cv‐00578‐K   Foulkes v. DePuy Orthopaedics Inc et al                                         2/19/2015
6231   3:15‐cv‐00579‐K   Capuzzi et al v. DePuy Orthopaedics Inc et al New Jersey        2:15‐cv‐00312   2/19/2015
6232   3:15‐cv‐00583‐K   Schuerman et al v. DePuy Orthopaedics Inc et al                                 2/19/2015
6233   3:15‐cv‐00584‐K   Malik v. DePuy Orthopaedics Inc et al                                           2/19/2015
6234   3:15‐cv‐00586‐K   Dumas et al v. DePuy Orthopaedics Inc et al                                     2/19/2015
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                     Page 152 of 206 PageID 43190

6235   3:15‐cv‐00594‐K   Rocha et al v. DePuy Orthopaedics Inc et al                                     2/19/2015
6236   3:15‐cv‐00595‐K   Hampton‐Wilcox et al v. DePuy Orthopaedics Inc et al                            2/19/2015
6237   3:15‐cv‐00598‐K   England v. DePuy Orthopaedics Inc et al                                         2/20/2015
6238   3:15‐cv‐00605‐K   Martin v. DePuy Orthopaedics Inc et al                                          2/20/2015
6239   3:15‐cv‐00608‐K   Lucas v. DePuy Orthopaedics Inc et al                                           2/20/2015
6240   3:15‐cv‐00609‐K   Dominguez v. DePuy Orthopaedics Inc et al                                       2/20/2015
6241   3:15‐cv‐00610‐K   Kelly v. DePuy Orthopaedics Inc et al                                           2/20/2015
6242   3:15‐cv‐00611‐K   Cox et al v. DePuy Orthopaedics Inc et al                                       2/20/2015
6243   3:15‐cv‐00613‐K   Cramton et al v. DePuy Orthopaedics Inc et al                                   2/20/2015
6244   3:15‐cv‐00616‐K   Terry v. DePuy Orthopaedics Inc et al                                           2/23/2015
6245   3:15‐cv‐00617‐K   Nelson et al v. DePuy Orthopaedics Inc et al.                                   2/23/2015
6246   3:15‐cv‐00626‐K   Henfer v. Depuy Orthopaedics Inc et al                                          2/24/2015
6247   3:15‐cv‐00629‐K   Labiosa v. DePuy Orthopaedics Inc et al                                         2/24/2015
6248   3:15‐cv‐00632‐K   Broomhall et al v. DePuy Orthopaedics Inc et al                                 2/25/2015
6249   3:15‐cv‐00635‐K   Riccucci v. DePuy Orthopaedics Inc et al                                        2/25/2015
6250   3:15‐cv‐00643‐K   McGahee et al v. DePuy Orthopaedics Inc et al                                   2/26/2015
6251   3:15‐cv‐00646‐K   Shaughnessy et al v. DePuy Orthopaedics Inc et al                               2/26/2015
6252   3:15‐cv‐00652‐K   Garren v. DePuy Orthopaedics Inc et al                                          2/26/2015
6253   3:15‐cv‐00675‐K   Moore v. DePuy Orthopaedics Inc et al                                            3/2/2015
6254   3:15‐cv‐00692‐K   Whitfield et al v. DePuy Orthopaedics Inc et al                                  3/3/2015
6255   3:15‐cv‐00694‐K   McNutt et al v. DePuy Orthopaedics Inc et al                                     3/3/2015
6256   3:15‐cv‐00695‐K   Robinson et al v. DePuy Orthopaedics Inc et al                                   3/3/2015
6257   3:15‐cv‐00696‐K   Rocha et al v. DePuy Orthopaedics Inc et al                                      3/3/2015
6258   3:15‐cv‐00706‐K   Nelson et al v. DePuy Inc et al                                                  3/3/2015
6259   3:15‐cv‐00707‐K   Lambertz v. DePuy Orthopaedics Inc et al                                         3/4/2015
6260   3:15‐cv‐00717‐K   Nechin v. DePuy Orthopaedics Inc et al        California Centra 2:15‐cv‐00708    3/4/2015
6261   3:15‐cv‐00721‐K   Ronald Prange v. DePuy Orthopaedics Inc et California Centra 2:15‐cv‐01036       3/4/2015
6262   3:15‐cv‐00727‐K   Holderman v. DePuy Orthopaedics Inc et al                                        3/4/2015
6263   3:15‐cv‐00728‐K   Houser v. DePuy Orthopaedics Inc et al                                           3/4/2015
6264   3:15‐cv‐00729‐K   Taylor v. DePuy Orthopaedics Inc et al                                           3/4/2015
6265   3:15‐cv‐00737‐K   Winkle v. DePuy Orthopaedics Inc et al        California Centra 2:15‐cv‐01039    3/5/2015
6266   3:15‐cv‐00755‐K   Heinrichs et al v. DePuy Orthopaedics Inc et al                                  3/6/2015
6267   3:15‐cv‐00759‐K   Barton v. DePuy Products Inc et al                                               3/6/2015
6268   3:15‐cv‐00764‐K   O'Keeffe v. DePuy Orthopaedics Inc et al                                         3/9/2015
6269   3:15‐cv‐00771‐K   Vadas v. DePuy Orthopaedics Inc et al         Maine             2:15‐cv‐00074    3/9/2015
6270   3:15‐cv‐00773‐K   Gibbs v. DePuy Orthopaedics Inc et al                                            3/9/2015
6271   3:15‐cv‐00789‐K   Moore v. DePuy Products Inc et al                                               3/10/2015
6272   3:15‐cv‐00790‐K   Taylor v. DePuy Orthopaedics Inc et al                                          3/10/2015
6273   3:15‐cv‐00798‐K   Hardin v. DePuy Orthopaedics Inc et al                                          3/11/2015
6274   3:15‐cv‐00800‐K   Feret v. DePuy Orthopaedics Inc et al                                           3/11/2015
6275   3:15‐cv‐00803‐K   Staff v. DePuy Orthopaedics Inc et al                                           3/11/2015
6276   3:15‐cv‐00804‐K   Rochester et al v. DePuy Orthopaedics Inc et al                                 3/11/2015
6277   3:15‐cv‐00810‐K   Piper v. DePuy Orthopaedics Inc et al                                           3/12/2015
6278   3:15‐cv‐00813‐K   Leet v. DePuy Orthopaedics Inc et al                                            3/12/2015
6279   3:15‐cv‐00814‐K   Johnston et al v. Depuy Orthopaedics Inc et al                                  3/12/2015
6280   3:15‐cv‐00832‐K   Turner v. DePuy Orthopaedics Inc et al                                          3/15/2015
6281   3:15‐cv‐00833‐K   Benson v. DePuy Orthopaedics Inc et al                                          3/15/2015
6282   3:15‐cv‐00834‐K   Taylor v. DePuy Orthopaedics Inc et al                                          3/15/2015
6283   3:15‐cv‐00835‐K   George v. DePuy Orthopaedics Inc et al                                          3/15/2015
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                     Page 153 of 206 PageID 43191

6284   3:15‐cv‐00839‐K   Lowndes v. DePuy Orthopaedics Inc et al                                          3/13/2015
6285   3:15‐cv‐00843‐K   Lewis v. Johnson & Johnson Services Inc et al                                    3/16/2015
6286   3:15‐cv‐00848‐K   Orler et al v. DePuy Orthopaedics Inc et al                                      3/16/2015
6287   3:15‐cv‐00850‐K   Thompson v. DePuy Orthopaedics Inc et al                                         3/17/2015
6288   3:15‐cv‐00857‐K   Mooring v. DePuy Orthopaedics Inc et al                                          3/17/2015
6289   3:15‐cv‐00858‐K   Cipriani v. DePuy Orthopaedics Inc et al       California Centra 2:15‐cv‐01119   3/17/2015
6290   3:15‐cv‐00860‐K   Merrill v. DePuy Orthopaedics Inc et al                                          3/18/2015
6291   3:15‐cv‐00863‐K   Holston et al v. DePuy Orthopaedics Inc et alCalifornia Centra 2:15‐cv‐01122     3/18/2015
6292   3:15‐cv‐00866‐K   Schoknecht v. DePuy Orthopaedics Inc et al                                       3/18/2015
6293   3:15‐cv‐00868‐K   Wilsen et al v. DePuy Orthopaedics Inc et al California Centra 2:15‐cv‐01282     3/18/2015
6294   3:15‐cv‐00869‐K   Hatfield v. DePuy Orthopaedics Inc et al                                         3/18/2015
6295   3:15‐cv‐00870‐K   Melland v. DePuy Orthopaedics Inc et al                                          3/18/2015
6296   3:15‐cv‐00871‐K   Sexton v. DePuy Orthopaedics Inc et al                                           3/18/2015
6297   3:15‐cv‐00872‐K   Bendel v. DePuy Orthopaedics Inc et al                                           3/18/2015
6298   3:15‐cv‐00873‐K   Talley v. DePuy Orthopaedics Inc et al         California Centra 2:15‐cv‐01111   3/18/2015
6299   3:15‐cv‐00883‐K   Wolf v. Depuy Orthopaedics Inc                 Oklahoma Weste5:15‐cv‐00121       3/19/2015
6300   3:15‐cv‐00888‐K   Revenikas et al v. DePuy Orthopaedics Inc et al                                  3/20/2015
6301   3:15‐cv‐00890‐K   Romeo et al v. DePuy Orthopaedics Inc et al                                      3/20/2015
6302   3:15‐cv‐00898‐K   Waters v. DePuy Orthopaedics, Inc. et al                                         3/20/2015
6303   3:15‐cv‐00899‐K   Fox v. DePuy Orthopaedics Inc et al                                              3/20/2015
6304   3:15‐cv‐00900‐K   McElwee v. DePuy Orthopaedics Inc et al                                          3/20/2015
6305   3:15‐cv‐00908‐K   Barker v. DePuy Orthopaedics Inc et al                                           3/23/2015
6306   3:15‐cv‐00909‐K   Davis v. DePuy Orthopaedics Inc et al                                            3/23/2015
6307   3:15‐cv‐00912‐K   Dunne v. DePuy Products Inc et al                                                3/23/2015
6308   3:15‐cv‐00913‐K   Seitzinger v. DePuy Products Inc et al                                           3/23/2015
6309   3:15‐cv‐00915‐K   Thompson v. DePuy Orthopaedics Inc et al                                         3/23/2015
6310   3:15‐cv‐00917‐K   Lundahl v. Johnson & Johnson Services Inc et al                                  3/24/2015
6311   3:15‐cv‐00921‐K   Brown v. DePuy Orthopaedics Inc et al                                            3/24/2015
6312   3:15‐cv‐00924‐K   Howell et al v. DePuy Orthopaedics Inc et al                                     3/25/2015
6313   3:15‐cv‐00925‐K   McCullough et al v. DePuy Orthopaedics Inc et al                                 3/25/2015
6314   3:15‐cv‐00926‐K   Padgett et al v. DePuy Orthopaedics Inc et al                                    3/25/2015
6315   3:15‐cv‐00927‐K   Dye v. DePuy Orthopaedics Inc et al                                              3/25/2015
6316   3:15‐cv‐00928‐K   Young v. DePuy Orthopaedics Inc et al                                            3/25/2015
6317   3:15‐cv‐00929‐K   Carter v. DePuy Orthopaedics Inc et al                                           3/25/2015
6318   3:15‐cv‐00932‐K   Kucharski v. Johnson and Johnson Services Inc et al                              3/25/2015
6319   3:15‐cv‐00934‐K   Willkomm et al v. DePuy Orthopaedics Inc et al                                   3/25/2015
6320   3:15‐cv‐00937‐K   Arlt v. DePuy Orthopaedics Inc et al                                             3/25/2015
6321   3:15‐cv‐00939‐K   Bonnice et al v. DePuy Orthopaedics Inc                                          3/25/2015
6322   3:15‐cv‐00940‐K   Russell et al v. DePuy Orthopaedics Inc et al                                    3/25/2015
6323   3:15‐cv‐00945‐K   Runion v. DePuy Orthopaedics Inc et al                                           3/25/2015
6324   3:15‐cv‐00954‐K   Baljevic et al v. DePuy Orthopaedics Inc et al                                   3/27/2015
6325   3:15‐cv‐00955‐K   Tanklage v. DePuy Orthopaedics Inc et al                                         3/27/2015
6326   3:15‐cv‐00960‐K   Winthrop v. DePuy Orthopaedics Inc et al                                         3/27/2015
6327   3:15‐cv‐00963‐K   Gage v. DePuy Orthopaedics Inc et al                                             3/27/2015
6328   3:15‐cv‐00982‐K   Archer v. DePuy Orthopaedics Inc et al                                           3/30/2015
6329   3:15‐cv‐00983‐K   O'Bier v. DePuy Orthopaedics Inc et al                                           3/30/2015
6330   3:15‐cv‐00988‐K   Lawson v. DePuy Orthopaedics Inc et al                                           3/30/2015
6331   3:15‐cv‐00989‐K   Ward v. DePuy Orthopaedics Inc et al                                             3/30/2015
6332   3:15‐cv‐00999‐K   Ferguson v. DePuy Products Inc et al                                             3/31/2015
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                    Page 154 of 206 PageID 43192

6333   3:15‐cv‐01011‐K   Loughead et al v. DePuy Orthopaedics Inc et al                                  4/1/2015
6334   3:15‐cv‐01014‐K   Wallace et al v. DePuy Orthopaedics Inc et al                                   4/1/2015
6335   3:15‐cv‐01015‐K   Massie et al v. DePuy Orthopaedics Inc et al                                    4/1/2015
6336   3:15‐cv‐01016‐K   Burnett et al v. DePuy Orthopaedics Inc et al                                   4/1/2015
6337   3:15‐cv‐01017‐K   Moody v. DePuy Orthopaedics Inc et al                                           4/1/2015
6338   3:15‐cv‐01018‐K   Brassington et al v. DePuy Orthopaedics Inc et al                               4/1/2015
6339   3:15‐cv‐01022‐K   South v. DePuy Inc et al                                                        4/2/2015
6340   3:15‐cv‐01023‐K   Rowser et al v. DePuy Orthopaedics Inc et al New York Wester1:15‐cv‐00218       4/2/2015
6341   3:15‐cv‐01028‐K   Anthony v. DePuy Orthopaedics Inc et al                                         4/2/2015
6342   3:15‐cv‐01030‐K   Patrich v. Johnson & Johnson Services Inc et Illinois Southern 3:14‐cv‐01115    4/2/2015
6343   3:15‐cv‐01031‐K   Homnick et al v. DePuy Orthopaedics Inc et al                                   4/2/2015
6344   3:15‐cv‐01039‐K   Humphrey et al v. DePuy Orthopaedics Inc et al                                  4/3/2015
6345   3:15‐cv‐01046‐K   Sweetser v. DePuy Orthopaedics Inc et al                                        4/6/2015
6346   3:15‐cv‐01047‐K   Golder v. DePuy Orthopaedics Inc et al                                          4/6/2015
6347   3:15‐cv‐01049‐K   Nickol v. DePuy Orthopaedics Inc et al                                          4/6/2015
6348   3:15‐cv‐01051‐K   Mason v. DePuy Orthopaedics Inc et al                                           4/6/2015
6349   3:15‐cv‐01064‐K   Troxell et al v. DePuy Orthopaedics Inc et al                                   4/7/2015
6350   3:15‐cv‐01065‐K   Lowery v. DePuy Orthopaedics Inc et al                                          4/7/2015
6351   3:15‐cv‐01073‐K   Molony v. DePuy Inc et al                     South Carolina 1:15‐cv‐01325      4/8/2015
6352   3:15‐cv‐01074‐K   Hutchinson v. Johnson & Johnson Inc. et al Connecticut         3:14‐cv‐01723    4/8/2015
6353   3:15‐cv‐01079‐K   Preston et al v. DePuy Orthopaedics Inc et al                                   4/8/2015
6354   3:15‐cv‐01080‐K   Flamm v. DePuy Orthopaedics Inc et al                                           4/9/2015
6355   3:15‐cv‐01085‐K   Potts v. DePuy Orthopaedics Inc et al                                           4/9/2015
6356   3:15‐cv‐01089‐K   Hansen et al v. DePuy Orthopaedics Inc et al                                   4/10/2015
6357   3:15‐cv‐01090‐K   Wylde v. DePuy Orthopaedics Inc et al                                          4/10/2015
6358   3:15‐cv‐01092‐K   Siesser v. DePuy Orthopaedics Inc et al                                        4/10/2015
6359   3:15‐cv‐01093‐K   Horvath et al v. DePuy Orthopaedics Inc et al                                  4/10/2015
6360   3:15‐cv‐01094‐K   Fuller et al v. DePuy Orthopaedics Inc et al                                   4/10/2015
6361   3:15‐cv‐01095‐K   Ramirez et al v. DePuy Orthopaedics Inc et al                                  4/10/2015
6362   3:15‐cv‐01114‐K   Harvell v. DePuy Orthopaedics Inc et al                                        4/13/2015
6363   3:15‐cv‐01116‐K   Grady v. DePuy Orthopaedics Inc et al                                          4/13/2015
6364   3:15‐cv‐01118‐K   Pierce v. DePuy Orthopaedics Inc et al        Missouri Eastern 4:14‐cv‐01978    1/8/2015
6365   3:15‐cv‐01128‐K   Abene v. DePuy Orthopaedics Inc et al                                          4/14/2015
6366   3:15‐cv‐01129‐K   Voss v. DePuy Orthopaedics Inc. et al         Ohio Northern 1:15‐dp‐20006      4/14/2015
6367   3:15‐cv‐01130‐K   Hutchins v. DePuy Orthopaedics Inc et al                                       4/14/2015
6368   3:15‐cv‐01134‐K   Blaise v. DePuy Orthopaedics Inc et al                                         4/14/2015
6369   3:15‐cv‐01135‐K   Fuselier v. DePuy Orthopaedics Inc et al                                       4/14/2015
6370   3:15‐cv‐01136‐K   LaBauve v. DePuy Orthopaedics Inc et al                                        4/14/2015
6371   3:15‐cv‐01137‐K   Pledger v. DePuy Orthopaedics Inc et al                                        4/14/2015
6372   3:15‐cv‐01138‐K   Shanks v. DePuy Orthopaedics Inc et al                                         4/14/2015
6373   3:15‐cv‐01140‐K   Barlowe v. Johnson & Johnson Services Inc et al                                4/14/2015
6374   3:15‐cv‐01146‐K   McKinney et al v. DePuy Orthopaedics Inc et al                                 4/15/2015
6375   3:15‐cv‐01148‐K   Baker et al v. DePuy Orthopaedics Inc et al                                    4/15/2015
6376   3:15‐cv‐01151‐K   Hebert v. DePuy Orthopaedics Inc et al        New Jersey       3:15‐cv‐01395   4/15/2015
6377   3:15‐cv‐01153‐K   Blackshear v. Depuy Orthopaedics Inc et al Oklahoma Weste5:15‐cv‐00239         4/15/2015
6378   3:15‐cv‐01155‐K   Browne et al v. DePuy Orthopaedics Inc et al                                   4/16/2015
6379   3:15‐cv‐01161‐K   Maresca et al v. DePuy Orthopaedics Inc et aNew York Eastern2:15‐cv‐00717      4/16/2015
6380   3:15‐cv‐01163‐K   Langley v. DePuy Orthopaedics Inc et al       Maryland         1:15‐cv‐00678   4/16/2015
6381   3:15‐cv‐01171‐K   Nardone et al v. DePuy Orthopaedics Inc et al                                  4/17/2015
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                     Page 155 of 206 PageID 43193

6382   3:15‐cv‐01205‐K   Hass et al v. DePuy Orthopaedics Inc et al USDC TXND            3:11‐MD‐2244    4/21/2015
6383   3:15‐cv‐01211‐K   Fox v. DePuy Orthopaedics Inc et al                                             4/22/2015
6384   3:15‐cv‐01212‐K   Parker et al v. Johnson & Johnson Services Inc et al                            4/22/2015
6385   3:15‐cv‐01213‐K   Boccella v. DePuy Orthopaedics Inc et al                                        4/22/2015
6386   3:15‐cv‐01216‐K   Archuleta et al v. Johnson and Johnson Servi California Centra 2:15‐cv‐01926    4/22/2015
6387   3:15‐cv‐01220‐K   Rebecca J Cowan v. DePuy Orthopaedics Inc California Centra 2:15‐cv‐01782       4/22/2015
6388   3:15‐cv‐01222‐K   Spence v. DePuy Orthopaedics Inc et al                                          4/22/2015
6389   3:15‐cv‐01226‐K   Lagoy v. DePuy Orthopaedics Inc et al                                           4/22/2015
6390   3:15‐cv‐01231‐K   Moore v. DePuy Orthopaedics Inc et al                                           4/23/2015
6391   3:15‐cv‐01236‐K   Paige v. DePuy Orthopaedics Inc et al                                           4/23/2015
6392   3:15‐cv‐01240‐K   Hummel et al v. DePuy Synthes Inc et al       California Centra 2:15‐cv‐02049   4/24/2015
6393   3:15‐cv‐01241‐K   Breidinger et al v. DePuy Orthopaedics Inc et al                                4/24/2015
6394   3:15‐cv‐01243‐K   Cater v. DePuy Orthopaedics Inc et al                                           4/24/2015
6395   3:15‐cv‐01245‐K   Davis v. DePuy Orthopaedics Inc et al                                           4/24/2015
6396   3:15‐cv‐01246‐K   Gibson v. DePuy Orthopaedics Inc et al                                          4/24/2015
6397   3:15‐cv‐01247‐K   Johnson v. DePuy Orthopaedics Inc et al                                         4/24/2015
6398   3:15‐cv‐01248‐K   Markfort v. DePuy Orthopaedics Inc et al                                        4/24/2015
6399   3:15‐cv‐01250‐K   Murdock v. DePuy Orthopaedics Inc et al                                         4/24/2015
6400   3:15‐cv‐01251‐K   Ortland v. DePuy Orthopaedics Inc et al                                         4/24/2015
6401   3:15‐cv‐01252‐K   Roers v. DePuy Orthopaedics Inc et al                                           4/24/2015
6402   3:15‐cv‐01253‐K   Ruppel v. DePuy Orthopaedics Inc et al                                          4/24/2015
6403   3:15‐cv‐01254‐K   Swanholm v. DePuy Orthopaedics Inc et al                                        4/24/2015
6404   3:15‐cv‐01255‐K   Swanson v. DePuy Orthopaedics Inc et al                                         4/24/2015
6405   3:15‐cv‐01256‐K   Taylor v. DePuy Orthopaedics Inc et al                                          4/24/2015
6406   3:15‐cv‐01257‐K   Thornton v. DePuy Orthopaedics Inc et al                                        4/24/2015
6407   3:15‐cv‐01258‐K   Velez v. DePuy Orthopaedics Inc et al                                           4/24/2015
6408   3:15‐cv‐01259‐K   Walsh v. DePuy Orthopaedics Inc et al                                           4/24/2015
6409   3:15‐cv‐01260‐K   Weinheim v. DePuy Orthopaedics Inc et al                                        4/24/2015
6410   3:15‐cv‐01261‐K   Wilhelmy v. DePuy Orthopaedics Inc et al                                        4/24/2015
6411   3:15‐cv‐01262‐K   Williams v. DePuy Orthopaedics Inc et al                                        4/24/2015
6412   3:15‐cv‐01263‐K   Youngblood v. DePuy Orthopaedics Inc et al                                      4/24/2015
6413   3:15‐cv‐01264‐K   Berfield v. DePuy Orthopaedics Inc et al                                        4/24/2015
6414   3:15‐cv‐01265‐K   Watkins et al v. DePuy Orthopaedics Inc et al                                   4/24/2015
6415   3:15‐cv‐01266‐K   Johnson v. DePuy Orthopaedics Inc et al                                         4/24/2015
6416   3:15‐cv‐01267‐K   Trahan v. DePuy Orthopaedics Inc et al                                          4/24/2015
6417   3:15‐cv‐01268‐K   Welsh v. DePuy Orthopaedics Inc et al                                           4/24/2015
6418   3:15‐cv‐01291‐K   Mazzei v. DePuy Orthopaedics Inc et al        New York Wester1:15‐cv‐00324      4/27/2015
6419   3:15‐cv‐01293‐K   Mazza v. Johnson & Johnson Services Inc et al                                   4/27/2015
6420   3:15‐cv‐01301‐K   Baker et al v. DePuy Orthopaedics Inc et al                                     4/27/2015
6421   3:15‐cv‐01302‐K   Parent v. DePuy Orthopaedics Inc et al                                          4/27/2015
6422   3:15‐cv‐01305‐K   Keely et al v. DePuy Orthopaedics Inc et al                                     4/27/2015
6423   3:15‐cv‐01306‐K   Williams et al v. DePuy Orthopaedics Inc et al                                  4/27/2015
6424   3:15‐cv‐01307‐K   Andreko et al v. DePuy Orthopaedics Inc et al                                   4/27/2015
6425   3:15‐cv‐01308‐K   Byers v. DePuy Orthopaedics Inc et al                                           4/27/2015
6426   3:15‐cv‐01309‐K   Weiss et al v. DePuy Orthopaedics Inc et al                                     4/27/2015
6427   3:15‐cv‐01310‐K   Callanan v. DePuy Orthopaedics Inc et al                                        4/27/2015
6428   3:15‐cv‐01317‐K   Butler v. DePuy Orthopaedics Inc et al                                          4/28/2015
6429   3:15‐cv‐01320‐K   May v. DePuy Orthopaedics Inc et al                                             4/28/2015
6430   3:15‐cv‐01329‐K   Pinello et al v. Johnson & Johnson Services Inc et al                           4/29/2015
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                    Page 156 of 206 PageID 43194

6431   3:15‐cv‐01330‐K   Hedlund et al v. DePuy Orthopaedics Inc       Minnesota         0:15‐cv‐02016   4/29/2015
6432   3:15‐cv‐01334‐K   Fenley et al v. DePuy Orthopaedics Inc et al                                    4/29/2015
6433   3:15‐cv‐01337‐K   Meyer et al v. DePuy Orthopaedics Inc et al                                     4/29/2015
6434   3:15‐cv‐01344‐K   Ahmadpour et al v. DePuy Orthopaedics Inc et al                                 4/30/2015
6435   3:15‐cv‐01351‐K   Wallin et al v. Depuy Inc et al               New York Wester6:15‐cv‐06198      4/30/2015
6436   3:15‐cv‐01360‐K   Seamon v. DePuy Orthopaedics Inc et al        North Carolina W3:15‐cv‐00135     4/30/2015
6437   3:15‐cv‐01361‐K   Core v. DePuy Orthopaedics Inc et al          New Jersey        1:15‐cv‐02589   4/30/2015
6438   3:15‐cv‐01362‐K   Byrd et al v. DePuy Orthopaedics Inc et al                                      4/30/2015
6439   3:15‐cv‐01364‐K   Adams v. DePuy Products Inc et al                                               4/30/2015
6440   3:15‐cv‐01370‐K   Alexander et al v. DePuy Orthopaedics Inc etOhio Northern 1:13‐dp‐20627          5/1/2015
6441   3:15‐cv‐01407‐K   Goodman v. DePuy Orthopaedics Inc et al                                          5/5/2015
6442   3:15‐cv‐01409‐K   Schell v. DePuy Orthopaedics Inc et al                                           5/5/2015
6443   3:15‐cv‐01414‐K   Foerstel v. DePuy Orthopaedics Inc et al      California Centra 2:15‐cv‐02649    5/6/2015
6444   3:15‐cv‐01418‐K   Adams v. DePuy Orthopaedics Inc et al                                            5/6/2015
6445   3:15‐cv‐01419‐K   Rossetto et al v. DePuy Orthopaedics Inc et al                                   5/6/2015
6446   3:15‐cv‐01420‐K   Chalker v. DePuy Orthopaedics Inc et al       California Centra 2:15‐cv‐02660    5/6/2015
6447   3:15‐cv‐01425‐K   Linder et al v. DePuy Orthopaedics Inc et al                                     5/7/2015
6448   3:15‐cv‐01426‐K   Walker v. DePuy Orthopaedics Inc et al                                           5/7/2015
6449   3:15‐cv‐01438‐K   Powers et al v. DePuy Orthopaedics Inc et al                                     5/8/2015
6450   3:15‐cv‐01439‐K   Geisler et al v. DePuy Orthopaedics Inc et al                                    5/8/2015
6451   3:15‐cv‐01441‐K   Flanagan et al v. DePuy Orthopaedics Inc et al                                   5/8/2015
6452   3:15‐cv‐01447‐K   Wells v. DePuy Orthopaedics Inc et al                                            5/8/2015
6453   3:15‐cv‐01456‐K   Carter v. DePuy Orthopaedics Inc et al                                           5/8/2015
6454   3:15‐cv‐01457‐K   Cole v. DePuy Orthopaedics Inc et al                                             5/8/2015
6455   3:15‐cv‐01458‐K   Martin v. DePuy Orthopaedics Inc et al                                           5/8/2015
6456   3:15‐cv‐01459‐K   Edgerly v. DePuy Orthopaedics Inc et al                                          5/8/2015
6457   3:15‐cv‐01460‐K   Teer v. DePuy Orthopaedics Inc et al                                             5/8/2015
6458   3:15‐cv‐01461‐K   Byrd v. DePuy Orthopaedics Inc et al                                             5/8/2015
6459   3:15‐cv‐01462‐K   Thornwell v. DePuy Orthopaedics Inc et al                                        5/8/2015
6460   3:15‐cv‐01463‐K   Flanagan v. DePuy Orthopaedics Inc et al                                         5/8/2015
6461   3:15‐cv‐01465‐K   Green v. DePuy Orthopaedics Inc et al                                            5/8/2015
6462   3:15‐cv‐01470‐K   Metz et al v. DePuy Orthopaedics Inc et al                                      5/11/2015
6463   3:15‐cv‐01474‐K   Pereira et al v. DePuy International Limited et al                              5/11/2015
6464   3:15‐cv‐01479‐K   Amado v. DePuy Orthopaedics Inc et al                                           5/11/2015
6465   3:15‐cv‐01481‐K   Appleton v. DePuy Orthopaedics Inc et al                                        5/11/2015
6466   3:15‐cv‐01482‐K   Arendt v. DePuy Orthopaedics Inc et al                                          5/11/2015
6467   3:15‐cv‐01483‐K   Baker v. DePuy Orthopaedics Inc et al                                           5/11/2015
6468   3:15‐cv‐01484‐K   Baker v. DePuy Orthopaedics Inc et al                                           5/11/2015
6469   3:15‐cv‐01485‐K   Battistone v. DePuy Orthopaedics Inc et al                                      5/11/2015
6470   3:15‐cv‐01486‐K   Bauereiss v. DePuy Orthopaedics Inc et al                                       5/11/2015
6471   3:15‐cv‐01487‐K   Beise v. DePuy Orthopaedics Inc et al                                           5/11/2015
6472   3:15‐cv‐01489‐K   Billie v. DePuy Orthopaedics Inc et al                                          5/11/2015
6473   3:15‐cv‐01490‐K   Bischone v. DePuy Orthopaedics Inc et al                                        5/11/2015
6474   3:15‐cv‐01491‐K   Bjornberg v. DePuy Orthopaedics Inc et al                                       5/11/2015
6475   3:15‐cv‐01497‐K   Bryant v. DePuy Orthopaedics Inc et al                                          5/11/2015
6476   3:15‐cv‐01502‐K   Bushey v. DePuy Orthopaedics Inc et al                                          5/11/2015
6477   3:15‐cv‐01503‐K   Byrd v. DePuy Orthopaedics Inc et al                                            5/11/2015
6478   3:15‐cv‐01504‐K   Cain v. DePuy Orthopaedics Inc et al                                            5/11/2015
6479   3:15‐cv‐01505‐K   Calandrino v. DePuy Orthopaedics Inc et al                                      5/11/2015
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                  Page 157 of 206 PageID 43195

6480   3:15‐cv‐01512‐K   Cosper v. DePuy Orthopaedics Inc et al                                5/11/2015
6481   3:15‐cv‐01513‐K   Costanzo v. DePuy Orthopaedics Inc et al                              5/11/2015
6482   3:15‐cv‐01515‐K   Dart v. DePuy Orthopaedics Inc et al                                  5/11/2015
6483   3:15‐cv‐01517‐K   Davis v. DePuy Orthopaedics Inc et al                                 5/11/2015
6484   3:15‐cv‐01519‐K   Day v. DePuy Orthopaedics Inc et al                                   5/11/2015
6485   3:15‐cv‐01523‐K   Dorsey v. DePuy Orthopaedics Inc et al                                5/11/2015
6486   3:15‐cv‐01525‐K   Elder v. DePuy Orthopaedics Inc et al                                 5/11/2015
6487   3:15‐cv‐01529‐K   Erwin v. DePuy Orthopaedics Inc et al                                 5/11/2015
6488   3:15‐cv‐01533‐K   Gold v. DePuy Orthopaedics Inc et al                                  5/11/2015
6489   3:15‐cv‐01536‐K   Gunter v. DePuy Orthopaedics Inc et al                                5/11/2015
6490   3:15‐cv‐01538‐K   Haddaway v. DePuy Orthopaedics Inc et al                              5/11/2015
6491   3:15‐cv‐01540‐K   Hall v. DePuy Orthopaedics Inc et al                                  5/11/2015
6492   3:15‐cv‐01543‐K   Harju v. DePuy Orthopaedics Inc et al                                 5/11/2015
6493   3:15‐cv‐01550‐K   Hooks v. DePuy Orthopaedics Inc et al                                 5/11/2015
6494   3:15‐cv‐01551‐K   Huston v. DePuy Orthopaedics Inc et al                                5/11/2015
6495   3:15‐cv‐01552‐K   Hutchinson v. DePuy Orthopaedics Inc et al                            5/11/2015
6496   3:15‐cv‐01555‐K   Jefson v. DePuy Orthopaedics Inc et al                                5/11/2015
6497   3:15‐cv‐01557‐K   Johnson v. DePuy Orthopaedics Inc et al                               5/11/2015
6498   3:15‐cv‐01560‐K   Johnston v. DePuy Orthopaedics Inc et al                              5/11/2015
6499   3:15‐cv‐01562‐K   Jones v. DePuy Orthopaedics Inc et al                                 5/11/2015
6500   3:15‐cv‐01564‐K   King v. DePuy Orthopaedics Inc et al                                  5/11/2015
6501   3:15‐cv‐01566‐K   Knudsen v. DePuy Orthopaedics Inc et al                               5/11/2015
6502   3:15‐cv‐01572‐K   Lemmer v. DePuy Orthopaedics Inc et al                                5/11/2015
6503   3:15‐cv‐01573‐K   Linton v. DePuy Orthopaedics Inc et al                                5/11/2015
6504   3:15‐cv‐01575‐K   Lowrance v. DePuy Orthopaedics Inc et al                              5/11/2015
6505   3:15‐cv‐01577‐K   Marks v. DePuy Orthopaedics Inc et al                                 5/11/2015
6506   3:15‐cv‐01579‐K   McClary v. DePuy Orthopaedics Inc et al                               5/11/2015
6507   3:15‐cv‐01581‐K   McGraw v. DePuy Orthopaedics Inc et al                                5/11/2015
6508   3:15‐cv‐01582‐K   Merritt v. DePuy Orthopaedics Inc et al                               5/11/2015
6509   3:15‐cv‐01585‐K   Neel v. DePuy Orthopaedics Inc et al                                  5/11/2015
6510   3:15‐cv‐01589‐K   Pacheco v. DePuy Orthopaedics Inc et al                               5/11/2015
6511   3:15‐cv‐01590‐K   Pacheco v. DePuy Orthopaedics Inc et al                               5/11/2015
6512   3:15‐cv‐01591‐K   Paradise v. DePuy Orthopaedics Inc et al                              5/11/2015
6513   3:15‐cv‐01592‐K   Paulsen v. DePuy Orthopaedics Inc et al                               5/11/2015
6514   3:15‐cv‐01594‐K   Plemmons v. DePuy Orthopaedics Inc et al                              5/11/2015
6515   3:15‐cv‐01603‐K   Riggins v. DePuy Orthopaedics Inc et al                               5/11/2015
6516   3:15‐cv‐01605‐K   Rodecap v. DePuy Orthopaedics Inc et al                               5/11/2015
6517   3:15‐cv‐01606‐K   Rutigliano v. DePuy Orthopaedics Inc et al                            5/11/2015
6518   3:15‐cv‐01608‐K   Sanders v. DePuy Orthopaedics Inc et al                               5/11/2015
6519   3:15‐cv‐01612‐K   Shagen v. DePuy Orthopaedics Inc et al                                5/11/2015
6520   3:15‐cv‐01614‐K   Shobert v. DePuy Orthopaedics Inc et al                               5/11/2015
6521   3:15‐cv‐01615‐K   Silvers v. DePuy Orthopaedics Inc et al                               5/11/2015
6522   3:15‐cv‐01637‐K   Hartelius et al v. DePuy Inc et al                                    5/12/2015
6523   3:15‐cv‐01638‐K   Paytee v. DePuy Inc et al                                             5/12/2015
6524   3:15‐cv‐01646‐K   Frederick et al v. DePuy Orthopaedics Inc et al                       5/12/2015
6525   3:15‐cv‐01650‐K   Johnson v. DePuy Orthopaedics Inc et al                               5/12/2015
6526   3:15‐cv‐01652‐K   Flatley v. DePuy Orthopaedics Inc et al                               5/12/2015
6527   3:15‐cv‐01662‐K   Marshall v. DePuy Orthopaedics Inc et al                              5/13/2015
6528   3:15‐cv‐01663‐K   Felder et al v. DePuy Orthopaedics Inc et al                          5/13/2015
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                    Page 158 of 206 PageID 43196

6529   3:15‐cv‐01671‐K   Smith et al v. DePuy Orthopaedics Inc et al Arkansas Eastern 4:15‐cv‐00109      5/13/2015
6530   3:15‐cv‐01672‐K   Motil et al v. DePuy Orthopaedics Inc et al                                     5/13/2015
6531   3:15‐cv‐01673‐K   Narz et al v. DePuy Orthopaedics Inc et al                                      5/13/2015
6532   3:15‐cv‐01675‐K   Clark v. DePuy Orthopaedics Inc et al                                           5/13/2015
6533   3:15‐cv‐01676‐K   Brostuen v. DePuy Orthopaedics Inc et al                                        5/13/2015
6534   3:15‐cv‐01692‐K   Crockett v. DePuy Orthopaedics Inc et al                                        5/14/2015
6535   3:15‐cv‐01693‐K   Rueb v. DePuy Orthopaedics Inc et al          California Centra 2:15‐cv‐03026   5/14/2015
6536   3:15‐cv‐01702‐K   Nealy et al v. DePuy Orthopaedics Inc et al                                     5/15/2015
6537   3:15‐cv‐01703‐K   Williams et al v. DePuy Orthopaedics Inc et al                                  5/15/2015
6538   3:15‐cv‐01705‐K   Lemons v. DePuy Orthopaedics Inc et al                                          5/15/2015
6539   3:15‐cv‐01720‐K   Wortman v. DePuy Orthopaedics Inc et al                                         5/18/2015
6540   3:15‐cv‐01735‐K   Bell v. DePuy Orthopaedics Inc et al          Illinois Central 3:15‐cv‐03123    5/20/2015
6541   3:15‐cv‐01736‐K   Perry v. DePuy Orthopaedics Inc et al                                           5/20/2015
6542   3:15‐cv‐01745‐K   Pryor v. DePuy International Limited et al                                      5/20/2015
6543   3:15‐cv‐01750‐K   Fletcher v. Johnson & Johnson Services Inc et al                                5/20/2015
6544   3:15‐cv‐01751‐K   Holmes v. Johnson & Johnson Services Inc et al                                  5/20/2015
6545   3:15‐cv‐01752‐K   Chesser v. Johnson & Johnson Services Inc et al                                 5/20/2015
6546   3:15‐cv‐01753‐K   Butler et al v. DePuy Orthopaedics Inc et al                                    5/20/2015
6547   3:15‐cv‐01754‐K   Moulder v. Johnson & Johnson Services Inc et al                                 5/20/2015
6548   3:15‐cv‐01759‐K   Miller v. DePuy Orthopaedics Inc et al.       Ohio Northern 1:12‐dp‐20565       5/21/2015
6549   3:15‐cv‐01770‐K   Pagan et al v. DePuy Orthopaedics Inc et al                                     5/20/2015
6550   3:15‐cv‐01771‐K   Schibuk v. DePuy Orthopaedics Inc et al                                         5/20/2015
6551   3:15‐cv‐01774‐K   Toomey et al v. DePuy Orthopaedics Inc et al                                    5/20/2015
6552   3:15‐cv‐01777‐K   Kokoszka et al v. DePuy Orthopaedics Inc et al                                  5/20/2015
6553   3:15‐cv‐01793‐K   Baker v. DePuy Orthopaedics Inc et al                                           5/22/2015
6554   3:15‐cv‐01811‐K   Misiura v. DePuy Orthopaedics Inc et al                                         5/26/2015
6555   3:15‐cv‐01812‐K   Collins et al v. Depuy Orthopaedics Inc et al                                   5/26/2015
6556   3:15‐cv‐01823‐K   Baetzel et al v. DePuy Orthopaedics Inc et al                                   5/27/2015
6557   3:15‐cv‐01829‐K   Richardson v. DePuy Orthopaedics Inc et al                                      5/27/2015
6558   3:15‐cv‐01839‐K   Falkenberry v. DePuy Orthopaedics Inc et al                                     5/28/2015
6559   3:15‐cv‐01840‐K   Hall v. DePuy Orthopaedics Inc et al                                            5/28/2015
6560   3:15‐cv‐01841‐K   Moore v. DePuy Orthopaedics Inc et al                                           5/28/2015
6561   3:15‐cv‐01844‐K   Whitman v. DePuy Orthopaedics Inc et al                                         5/28/2015
6562   3:15‐cv‐01852‐K   Stiles et al v. DePuy Inc et al                                                 5/28/2015
6563   3:15‐cv‐01854‐K   Yellen et al v. DePuy Orthopaedics Inc et al                                    5/28/2015
6564   3:15‐cv‐01865‐K   Denum et al v. DePuy Orthopaedics Inc et al                                     5/28/2015
6565   3:15‐cv‐01867‐K   Stallings v. DePuy Orthopaedics Inc et al                                       5/29/2015
6566   3:15‐cv‐01869‐K   Donahugh et al v. DePuy Orthopaedics Inc etMontana              9:15‐cv‐00049   5/29/2015
6567   3:15‐cv‐01874‐K   Dyka v. Johnson & Johnson Services Inc et al                                    5/29/2015
6568   3:15‐cv‐01887‐K   Fagan et al v. DePuy Orthopaedics Inc et al                                      6/1/2015
6569   3:15‐cv‐01891‐K   Talbert v. DePuy Orthopaedics Inc et al                                          6/1/2015
6570   3:15‐cv‐01892‐K   Lee‐Lewis et al v. DePuy Orthopaedics Inc et al                                  6/1/2015
6571   3:15‐cv‐01893‐K   Giambrone v. DePuy Orthopaedics Inc et al                                        6/1/2015
6572   3:15‐cv‐01894‐K   Taylor et al v. DePuy Orthopaedics Inc et al                                     6/1/2015
6573   3:15‐cv‐01895‐K   Vautrin v. DePuy Orthopaedics Inc et al                                          6/1/2015
6574   3:15‐cv‐01896‐K   Ceriello v. DePuy Orthopaedics Inc et al                                         6/1/2015
6575   3:15‐cv‐01897‐K   Haug v. DePuy Orthopaedics Inc et al                                             6/1/2015
6576   3:15‐cv‐01904‐K   Plew et al v. DePuy Orthopaedics Inc et al                                       6/1/2015
6577   3:15‐cv‐01905‐K   Hungerford et al v. DePuy Orthopaedics Inc et al                                 6/1/2015
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                    Page 159 of 206 PageID 43197

6578   3:15‐cv‐01906‐K   Poole v. DePuy Orthopaedics Inc et al                                            6/1/2015
6579   3:15‐cv‐01910‐K   MacDougall et al v. DePuy Orthopaedics Inc California Centra 2:15‐cv‐03605       6/2/2015
6580   3:15‐cv‐01920‐K   Burke v. DePuy Orthopaedics Inc et al         North Carolina Ea7:15‐cv‐00083     6/3/2015
6581   3:15‐cv‐01923‐K   Adcock v. Johnson & Johnson Services Inc et al                                   6/3/2015
6582   3:15‐cv‐01948‐K   Sheridan v. DePuy Orthopaedics et al                                             6/4/2015
6583   3:15‐cv‐01950‐K   Bard v. DePuy Orthopaedics Inc et al                                             6/5/2015
6584   3:15‐cv‐01963‐K   Kucik v. DePuy Orthopaedics Inc et al         Northern District 3:11‐md‐02244    6/8/2015
6585   3:15‐cv‐01970‐K   DuPont v. DePuy Orthopaedics, Inc. et al      Massachusetts 1:15‐cv‐10702        6/8/2015
6586   3:15‐cv‐01983‐K   Glickman v. DePuy Orthopaedics Inc et al California Northe4:15‐cv‐01702         6/10/2015
6587   3:15‐cv‐01984‐K   Poole v. DePuy Orthopaedics Inc et al                                           6/10/2015
6588   3:15‐cv‐01986‐K   Walker v. DePuy Inc et al                                                       6/10/2015
6589   3:15‐cv‐01991‐K   Showkeir v. Depuy Orthopaedics Inc et al                                        6/10/2015
6590   3:15‐cv‐01992‐K   Golub v. DePuy Orthopaedics Inc et al                                           6/10/2015
6591   3:15‐cv‐02052‐K   Flowers v. DePuy Orthopaedics Inc et al                                         6/16/2015
6592   3:15‐cv‐02053‐K   Clements v. DePuy Orthopaedics Inc et al                                        6/16/2015
6593   3:15‐cv‐02054‐K   Harper v. DePuy Orthopaedics Inc et al                                          6/16/2015
6594   3:15‐cv‐02055‐K   Hooks v. DePuy Orthopaedics Inc et al                                           6/16/2015
6595   3:15‐cv‐02056‐K   Gogerty v. DePuy Orthopaedics Inc et al                                         6/16/2015
6596   3:15‐cv‐02062‐K   Fielder v. DePuy Orthopaedics Inc et al                                         6/16/2015
6597   3:15‐cv‐02064‐K   Singleton v. DePuy Orthopaedics Inc et al                                       6/17/2015
6598   3:15‐cv‐02072‐K   Harrell et al v. DePuy Orthopaedics Inc et al                                   6/18/2015
6599   3:15‐cv‐02074‐K   Bohrnstedt v. DePuy Orthopaedics Inc et al                                      6/18/2015
6600   3:15‐cv‐02083‐K   Wiedekehr v. DePuy Orthopaedics Inc et al Maine                 2:15‐cv‐00195   6/19/2015
6601   3:15‐cv‐02100‐K   Kasperick et al v. DePuy Orthopaedics Inc. et al                                6/22/2015
6602   3:15‐cv‐02105‐K   Shultis v. DePuy Orthopaedics Inc et al                                         6/22/2015
6603   3:15‐cv‐02109‐K   Schulte v. DePuy Inc et al                                                      6/23/2015
6604   3:15‐cv‐02112‐K   Deneault et al v. DePuy Orthopaedics Inc et al                                  6/23/2015
6605   3:15‐cv‐02118‐K   Gell et al v. DePuy Orthopaedics Inc et al                                      6/23/2015
6606   3:15‐cv‐02141‐K   Cabe v. Johnson & Johnson Inc et al                                             6/26/2015
6607   3:15‐cv‐02149‐K   Worthy et al v. DePuy Orthopaedics Inc et al                                    6/26/2015
6608   3:15‐cv‐02154‐K   Moorhead et al v. DePuy Orthopaedics Inc et al                                  6/26/2015
6609   3:15‐cv‐02174‐K   Laughlin v. Johnson & Johnson Services Inc et al                                6/29/2015
6610   3:15‐cv‐02178‐K   Rodriguez et al v. Johnson & Johnson Services Inc et al                         6/29/2015
6611   3:15‐cv‐02179‐K   Fouts v. DePuy Orthopaedics Inc et al                                           6/29/2015
6612   3:15‐cv‐02184‐K   Sanders v. Johnson & Johnson Services Inc et al                                 6/30/2015
6613   3:15‐cv‐02186‐K   Hawkins v. DePuy Orthopaedics Inc et al                                         6/30/2015
6614   3:15‐cv‐02189‐K   Stout et al v. Johnson & Johnson Services Inc et al                             6/30/2015
6615   3:15‐cv‐02193‐K   Baker v. DePuy Orthopaedics Inc et al                                           6/30/2015
6616   3:15‐cv‐02194‐K   Williams et al v. Johnson & Johnson Services Inc et al                          6/30/2015
6617   3:15‐cv‐02195‐K   Windemuller et al v. Johnson & Johnson Services Inc et al                       6/30/2015
6618   3:15‐cv‐02200‐K   Milbrath v. Johnson & Johnson Services Inc et al                                6/30/2015
6619   3:15‐cv‐02201‐K   Jordan v. DePuy Orthopaedics Inc et al                                          6/30/2015
6620   3:15‐cv‐02209‐K   Murphy v. DePuy Orthopaedics Inc et al                                           7/1/2015
6621   3:15‐cv‐02215‐K   Barnes v. DePuy Orthopaedics, Inc. et al      New York Wester1:15‐cv‐00521       7/2/2015
6622   3:15‐cv‐02216‐K   Leonard v. DePuy Orthopaedics, Inc.           Kentucky Eastern2:15‐cv‐00063      7/2/2015
6623   3:15‐cv‐02217‐K   Goldmann et al v. DePuy Orthopaedics Inc etNew Jersey           3:15‐cv‐03337    7/2/2015
6624   3:15‐cv‐02220‐K   Renner et al v. DePuy Orthopaedics Inc et al                                     7/2/2015
6625   3:15‐cv‐02224‐K   Pellish et al v. DePuy Orthopaedics Inc et al                                    7/1/2015
6626   3:15‐cv‐02225‐K   Ali et al v. DePuy Orthopaedics Inc et al                                        7/1/2015
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                   Page 160 of 206 PageID 43198

6627   3:15‐cv‐02226‐K   Shaw v. DePuy Orthopaedics Inc et al                                           7/1/2015
6628   3:15‐cv‐02227‐K   Zygiel et al v. DePuy Orthopaedics Inc et al                                   7/1/2015
6629   3:15‐cv‐02228‐K   Symborski et al v. DePuy Orthopaedics Inc et al                                7/1/2015
6630   3:15‐cv‐02229‐K   Newington et al v. DePuy Orthopaedics Inc et al                                7/1/2015
6631   3:15‐cv‐02235‐K   Smith v. Johnson & Johnson Services Inc et al                                  7/6/2015
6632   3:15‐cv‐02236‐K   Mackintosh v. DePuy Orthopaedics Inc et al New Jersey         3:15‐cv‐03439    7/6/2015
6633   3:15‐cv‐02239‐K   Bricker v. DePuy Orthopaedics, Inc. et al                                      7/6/2015
6634   3:15‐cv‐02247‐K   Hyman v. DePuy Orthopaedics Inc et al                                          7/7/2015
6635   3:15‐cv‐02248‐K   Krawchuck v. DePuy Orthopaedics Inc et al                                      7/7/2015
6636   3:15‐cv‐02259‐K   Torres Santana v. Johnson Johnson Inc et al                                    7/8/2015
6637   3:15‐cv‐02263‐K   Labansky et al v. DePuy Products Inc et al                                     7/8/2015
6638   3:15‐cv‐02266‐K   Brennan et al v. DePuy Orthopaedics Inc et al                                  7/8/2015
6639   3:15‐cv‐02270‐K   Chew v. DePuy Orthopaedics Inc et al                                           7/9/2015
6640   3:15‐cv‐02271‐K   Green et al v. DePuy Orthopaedics Inc et al                                    7/9/2015
6641   3:15‐cv‐02272‐K   Lee v. DePuy Orthopaedics Inc et al                                            7/9/2015
6642   3:15‐cv‐02274‐K   Looper Jr. v. DePuy Orthopaedics Inc et al                                     7/9/2015
6643   3:15‐cv‐02275‐K   Green et al v. DePuy Orthopaedics Inc et al                                    7/9/2015
6644   3:15‐cv‐02277‐K   Watson v. DePuy Orthopaedics Inc et al                                         7/9/2015
6645   3:15‐cv‐02278‐K   Spencer v. Johnson & Johnson et al                                             7/9/2015
6646   3:15‐cv‐02280‐K   Wilson v. DePuy Orthopaedics Inc et al                                         7/9/2015
6647   3:15‐cv‐02282‐K   Ross et al v. DePuy Orthopaedics Inc et al                                     7/9/2015
6648   3:15‐cv‐02288‐K   Riley v. Johnson & Johnson Services Inc                                       7/10/2015
6649   3:15‐cv‐02291‐K   Cagungun v. DePuy Orthopaedics Inc et al                                      7/10/2015
6650   3:15‐cv‐02292‐K   Jerman v. DePuy Orthopaedics Inc et al                                        7/10/2015
6651   3:15‐cv‐02304‐K   Monteilh et al v. DePuy Orthopaedics Inc et al                                7/13/2015
6652   3:15‐cv‐02312‐K   McLaughlin v. DePuy Orthopaedics Inc et al                                    7/13/2015
6653   3:15‐cv‐02316‐K   Lynch et al v. DePuy Orthopaedics Inc et al                                   7/14/2015
6654   3:15‐cv‐02329‐K   Lacher v. DePuy Orthopaedics Inc et al                                        7/15/2015
6655   3:15‐cv‐02330‐K   Rhodes v. DePuy Orthopaedics Inc et al                                        7/15/2015
6656   3:15‐cv‐02331‐K   Carter v. DePuy Orthopaedics Inc et al                                        7/15/2015
6657   3:15‐cv‐02332‐K   Synan v. DePuy Orthopaedics Inc et al                                         7/15/2015
6658   3:15‐cv‐02333‐K   Rogers v. DePuy Orthopaedics Inc et al                                        7/15/2015
6659   3:15‐cv‐02334‐K   Black v. DePuy Orthopaedics, Inc. et al                                       7/15/2015
6660   3:15‐cv‐02339‐K   Barzellato v. DePuy Orthopaedics, Inc. et al California Northe3:15‐cv‐02675   7/16/2015
6661   3:15‐cv‐02340‐K   Duckett et al v. Johnson & Johnson Services Nebraska          8:15‐cv‐00233   7/16/2015
6662   3:15‐cv‐02342‐K   Sindledecker v. DePuy Orthopaedics Inc et al                                  7/16/2015
6663   3:15‐cv‐02366‐K   Gillen v. DePuy Orthopaedics Inc et al                                        7/21/2015
6664   3:15‐cv‐02367‐K   Adams v. DePuy Orthopaedics Inc et al                                         7/21/2015
6665   3:15‐cv‐02368‐K   Wise v. DePuy Orthopaedics Inc et al                                          7/21/2015
6666   3:15‐cv‐02371‐K   Bagley v. DePuy Orthopaedics Inc et al                                        7/21/2015
6667   3:15‐cv‐02372‐K   Barnes v. DePuy Orthopaedics Inc et al                                        7/21/2015
6668   3:15‐cv‐02373‐K   Basnett v. DePuy Orthopaedics Inc et al                                       7/21/2015
6669   3:15‐cv‐02374‐K   Boddie v. DePuy Orthopaedics Inc et al                                        7/21/2015
6670   3:15‐cv‐02376‐K   Canady v. DePuy Orthopaedics Inc et al                                        7/21/2015
6671   3:15‐cv‐02378‐K   Fuller v. DePuy Orthopaedics Inc et al                                        7/21/2015
6672   3:15‐cv‐02379‐K   Genkins v. DePuy Orthopaedics Inc et al                                       7/21/2015
6673   3:15‐cv‐02380‐K   Hunter v. DePuy Orthopaedics Inc et al                                        7/21/2015
6674   3:15‐cv‐02381‐K   Hyland v. DePuy Orthopaedics Inc et al                                        7/21/2015
6675   3:15‐cv‐02382‐K   Jaggers v. DePuy Orthopaedics Inc et al                                       7/21/2015
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                    Page 161 of 206 PageID 43199

6676   3:15‐cv‐02383‐K   Johnson v. DePuy Orthopaedics Inc et al                                        7/21/2015
6677   3:15‐cv‐02387‐K   Marshall v. DePuy Orthopaedics Inc et al                                       7/21/2015
6678   3:15‐cv‐02388‐K   McDonald v. DePuy Orthopaedics Inc et al                                       7/21/2015
6679   3:15‐cv‐02389‐K   Metzler v. DePuy Orthopaedics Inc et al                                        7/21/2015
6680   3:15‐cv‐02391‐K   Pocan v. DePuy Orthopaedics Inc et al                                          7/21/2015
6681   3:15‐cv‐02392‐K   Poole v. DePuy Orthopaedics Inc et al                                          7/21/2015
6682   3:15‐cv‐02393‐K   Rasmussen v. DePuy Orthopaedics Inc et al                                      7/21/2015
6683   3:15‐cv‐02394‐K   Reedy v. DePuy Orthopaedics Inc et al                                          7/21/2015
6684   3:15‐cv‐02399‐K   Stowe v. DePuy Orthopaedics Inc et al                                          7/21/2015
6685   3:15‐cv‐02401‐K   Stultz v. DePuy Orthopaedics Inc et al                                         7/21/2015
6686   3:15‐cv‐02404‐K   Thorpe v. DePuy Orthopaedics Inc et al                                         7/21/2015
6687   3:15‐cv‐02406‐K   Vasek v. DePuy Orthopaedics Inc et al                                          7/21/2015
6688   3:15‐cv‐02408‐K   Watters v. DePuy Orthopaedics Inc et al                                        7/21/2015
6689   3:15‐cv‐02410‐K   White v. DePuy Orthopaedics Inc et al                                          7/21/2015
6690   3:15‐cv‐02413‐K   Wilson Clay v. DePuy Orthopaedics Inc et al                                    7/21/2015
6691   3:15‐cv‐02422‐K   Paris v. DePuy Orthopaedics Inc et al                                          7/21/2015
6692   3:15‐cv‐02444‐K   Baitey v. DePuy Orthopaedics Inc et al        New York Wester1:15‐cv‐00611     7/23/2015
6693   3:15‐cv‐02454‐K   Muldoon v. DePuy Orthopaedics Inc et al       California Northe4:15‐cv‐02723   7/24/2015
6694   3:15‐cv‐02459‐K   Rodriguez v. DePuy Orthopaedics Inc et al                                      7/24/2015
6695   3:15‐cv‐02462‐K   Lumpkin v. DePuy Orthopaedics Inc et al                                        7/24/2015
6696   3:15‐cv‐02463‐K   Harper v. DePuy Orthopaedics Inc et al                                         7/24/2015
6697   3:15‐cv‐02464‐K   Wright v. DePuy Orthopaedics Inc et al                                         7/24/2015
6698   3:15‐cv‐02471‐K   Spigelmire v. DePuy Orthopaedics Inc                                           7/25/2015
6699   3:15‐cv‐02485‐K   Sirois et al v. DePuy Orthopaedics Inc et al                                   7/28/2015
6700   3:15‐cv‐02487‐K   Ervin v. DePuy Orthopaedics Inc et al                                          7/28/2015
6701   3:15‐cv‐02488‐K   Fuller v. DePuy Orthopaedics Inc et al                                         7/28/2015
6702   3:15‐cv‐02489‐K   McKenney v. DePuy Orthopaedics Inc et al                                       7/28/2015
6703   3:15‐cv‐02494‐K   Markwardt v. DePuy Orthopaedics Inc et al                                      7/28/2015
6704   3:15‐cv‐02495‐K   Colonna et al v. DePuy Orthopaedics Inc et al                                  7/28/2015
6705   3:15‐cv‐02519‐K   Burkhart et al v. Johnson & Johnson Services Inc et al                         7/29/2015
6706   3:15‐cv‐02521‐K   Hill v. DePuy Orthopaedics Inc et al                                           7/30/2015
6707   3:15‐cv‐02523‐K   Miller v. DePuy Orthopaedics Inc et al        Florida Middle 8:15‐cv‐01588     7/30/2015
6708   3:15‐cv‐02524‐K   King v. Depuy Orthopaedics Inc et al                                           7/30/2015
6709   3:15‐cv‐02526‐K   Brown v. DePuy Orthopaedics Inc et al         New Jersey       2:15‐cv‐04523   7/30/2015
6710   3:15‐cv‐02529‐K   Torok v. DePuy Orthopaedics Inc et al                                          7/30/2015
6711   3:15‐cv‐02534‐K   McKenna v. DePuy Inc et al                                                         42216
6712   3:15‐cv‐02546‐K   Clemons v. DePuy Orthopaedics Inc et al                                            42216
6713   3:15‐cv‐02560‐K   Chaffin et al v. DePuy Orthopaedics Inc et al                                      42220
6714   3:15‐cv‐02564‐K   Polanski et al v. DePuy Orthopaedics Inc et al                                     42220
6715   3:15‐cv‐02570‐K   Bishop v. DePuy Orthopaedics Inc et al                                             42220
6716   3:15‐cv‐02577‐K   Smith et al v. DePuy Orthopaedics Inc et al                                        42220
6717   3:15‐cv‐02578‐K   Vogt v. DePuy Orthopaedics Inc et al                                            8/4/2015
6718   3:15‐cv‐02579‐K   Norris v. DePuy Orthopaedics Inc et al                                          8/4/2015
6719   3:15‐cv‐02580‐K   Kinds v. DePuy Orthopaedics Inc et al                                           8/4/2015
6720   3:15‐cv‐02581‐K   Atamain v. DePuy Orthopaedics Inc et al                                         8/4/2015
6721   3:15‐cv‐02582‐K   Sipe v. DePuy Orthopaedics Inc et al                                            8/4/2015
6722   3:15‐cv‐02583‐K   Callanan v. DePuy Orthopaedics Inc et al                                        8/4/2015
6723   3:15‐cv‐02584‐K   Whitman et al v. DePuy Orthopaedics Inc et al                                   8/6/2015
6724   3:15‐cv‐02586‐K   Robison v. DePuy Orthopaedics Inc et al                                         8/6/2015
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                     Page 162 of 206 PageID 43200

6725   3:15‐cv‐02602‐K   Davis et al v. Johnson & Johnson Services, In Maryland           8:15‐cv‐01962    8/7/2015
6726   3:15‐cv‐02603‐K   Gail Joseph v. DePuy Orthopaedics, Inc. et al California Centra 2:15‐cv‐04898     8/7/2015
6727   3:15‐cv‐02609‐K   Nelms v. Depuy Orthopaedics, Inc. et al                                           8/9/2015
6728   3:15‐cv‐02612‐K   Praweckyj v. DePuy Orthopaedics Inc et al                                        8/10/2015
6729   3:15‐cv‐02617‐K   Beattie v. DePuy Orthopaedics Inc et al        California Centra 2:15‐cv‐04904   8/10/2015
6730   3:15‐cv‐02618‐K   Baxter v. DePuy Orthopaedics Inc et al                                           8/10/2015
6731   3:15‐cv‐02619‐K   McEvoy v. DePuy Orthopaedics Inc et al         California Centra 2:15‐cv‐05247   8/11/2015
6732   3:15‐cv‐02620‐K   Vanlier v. DePuy Orthopaedics Inc et al                                          8/11/2015
6733   3:15‐cv‐02621‐K   Moody v. DePuy Orthopaedics Inc et al                                            8/11/2015
6734   3:15‐cv‐02625‐K   Becker v. DePuy Orthopaedics Inc et al                                           8/11/2015
6735   3:15‐cv‐02639‐K   Brass v. DePuy Orthopaedics Inc et al                                            8/12/2015
6736   3:15‐cv‐02644‐K   Bristow v. DePuy Orthopaedics Inc et al                                          8/12/2015
6737   3:15‐cv‐02646‐K   Freeman v. DePuy Orthopaedics Inc et al                                          8/12/2015
6738   3:15‐cv‐02647‐K   Glassbrook v. DePuy Orthopaedics Inc et al                                       8/12/2015
6739   3:15‐cv‐02651‐K   Wilkes v. DePuy Orthopaedics Inc et al                                           8/12/2015
6740   3:15‐cv‐02677‐K   Forbis v. DePuy Orthopaedics Inc et al         North Carolina M1:15‐cv‐00629     8/17/2015
6741   3:15‐cv‐02680‐K   Joseph v. DePuy Orthopaedics Inc et al                                           8/17/2015
6742   3:15‐cv‐02687‐K   Hart et al v. DePuy Orthopaedics Inc et al California Centra 2:15‐cv‐05553       8/17/2015
6743   3:15‐cv‐02695‐K   Wethall v. DePuy Orthopaedics Inc et al        California Centra 2:15‐cv‐05545   8/18/2015
6744   3:15‐cv‐02698‐K   Agee et al v. DePuy Orthopaedics Inc et al                                       8/18/2015
6745   3:15‐cv‐02699‐K   Bates et al v. DePuy Orthopaedics Inc et al                                      8/18/2015
6746   3:15‐cv‐02700‐K   Bryan et al v. DePuy Orthopaedics Inc et al                                      8/18/2015
6747   3:15‐cv‐02703‐K   Burman et al v. DePuy Orthopaedics Inc et a California Centra 2:15‐cv‐05542      8/18/2015
6748   3:15‐cv‐02705‐K   Robert V Moro et al v. DePuy Orthopaedics I California Centra 2:15‐cv‐05563      8/19/2015
6749   3:15‐cv‐02711‐K   Martineau v. DePuy Orthopaedics Inc et al                                        8/19/2015
6750   3:15‐cv‐02735‐K   Menjou v. DePuy Orthopaedics Inc et al         California Northe3:15‐cv‐03421    8/21/2015
6751   3:15‐cv‐02738‐K   Arnold v. Johnson & Johnson Services Inc et al                                   8/21/2015
6752   3:15‐cv‐02741‐K   Abramson v. Johnson & Johnson Services Inc et al                                 8/21/2015
6753   3:15‐cv‐02745‐K   Richards v. Johnson & Johnson Services Inc et al                                 8/21/2015
6754   3:15‐cv‐02747‐K   Molony v. DePuy Inc et al                      South Carolina 8:15‐cv‐02878      8/21/2015
6755   3:15‐cv‐02752‐K   Hines v. Depuy Orthopaedics Inc. et al                                           8/21/2015
6756   3:15‐cv‐02754‐K   Nalley et al v. DePuy Orthopaedics Inc et al                                     8/24/2015
6757   3:15‐cv‐02755‐K   Clark v. DePuy Orthopaedics Inc et al                                            8/24/2015
6758   3:15‐cv‐02756‐K   Salter v. Depuy Orthopaedics Inc et al                                           8/24/2015
6759   3:15‐cv‐02758‐K   Swanson et al v. DePuy Orthopaedics Inc et aCalifornia Northe3:15‐cv‐02317       8/24/2015
6760   3:15‐cv‐02759‐K   Noman v. DePuy Orthopaedics Inc et al                                            8/24/2015
6761   3:15‐cv‐02761‐K   Phillips et al v. DePuy Orthopaedics Inc et al                                   8/24/2015
6762   3:15‐cv‐02767‐K   Hodges v. DePuy Orthopaedics Inc et al                                           8/24/2015
6763   3:15‐cv‐02768‐K   Leggett et al v. DePuy Orthopaedics Inc et al                                    8/24/2015
6764   3:15‐cv‐02778‐K   Meyers v. DePuy Orthopaedics Inc et al                                           8/25/2015
6765   3:15‐cv‐02793‐K   Kostan et al v. DePuy Orthopaedics Inc et al New York Southe1:15‐cv‐05496        8/27/2015
6766   3:15‐cv‐02807‐K   Harvey v. DePuy Orthopaedics Inc et al         New Mexico        1:15‐cv‐00633   8/28/2015
6767   3:15‐cv‐02808‐K   Hopkin v. Johnson & Johnson Services Inc et California Northe4:15‐cv‐03604       8/28/2015
6768   3:15‐cv‐02810‐K   Shea v. DePuy Orthopaedics Inc et al                                             8/28/2015
6769   3:15‐cv‐02811‐K   Arena et al v. Depuy Orthopaedics Inc et al                                      8/28/2015
6770   3:15‐cv‐02813‐K   Holmberg et al v. DePuy Orthopaedics Inc et al                                   8/28/2015
6771   3:15‐cv‐02817‐K   Kinney v. DePuy Orthopaedics Inc et al         North Carolina M1:15‐cv‐00670     8/28/2015
6772   3:15‐cv‐02818‐K   Bush et al v. DePuy Orthopaedics Inc et al California Centra 2:15‐cv‐05916       8/28/2015
6773   3:15‐cv‐02821‐K   King et al v. DePuy Orthopaedics Inc et al                                       8/31/2015
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                     Page 163 of 206 PageID 43201

6774   3:15‐cv‐02827‐K   Cobia et al v. DePuy Orthopaedics Inc et al California Centra 2:15‐cv‐05919     8/31/2015
6775   3:15‐cv‐02828‐K   Brooks v. DePuy Orthopaedics Inc et al        California Centra 2:15‐cv‐05927   8/31/2015
6776   3:15‐cv‐02829‐K   Matras v. DePuy Orthopaedics Inc et al        New York Wester1:15‐cv‐00707      8/31/2015
6777   3:15‐cv‐02830‐K   Hornsby v. DePuy Orthopaedics Inc et al                                         8/31/2015
6778   3:15‐cv‐02831‐K   Washington v. DePuy Orthopaedics Inc et al                                      8/31/2015
6779   3:15‐cv‐02833‐K   Loop v. DePuy Orthopaedics Inc et al                                            8/31/2015
6780   3:15‐cv‐02834‐K   Crouse v. DePuy Orthopaedics Inc et al                                          8/31/2015
6781   3:15‐cv‐02835‐K   Manley v. DePuy Orthopaedics Inc et al                                          8/31/2015
6782   3:15‐cv‐02836‐K   Radziuk v. DePuy Orthopaedics Inc et al                                         8/31/2015
6783   3:15‐cv‐02837‐K   DeBlasis v. DePuy Orthopaedics Inc et al                                        8/31/2015
6784   3:15‐cv‐02838‐K   McMillan v. DePuy Orthopaedics Inc et al                                        8/31/2015
6785   3:15‐cv‐02839‐K   Barge v. DePuy Orthopaedics Inc et al                                           8/31/2015
6786   3:15‐cv‐02840‐K   Moore v. DePuy Orthopaedics Inc et al                                           8/31/2015
6787   3:15‐cv‐02841‐K   Hinkebein v. DePuy Orthopaedics Inc et al                                       8/31/2015
6788   3:15‐cv‐02842‐K   Thatcher v. DePuy Orthopaedics Inc et al                                        8/31/2015
6789   3:15‐cv‐02843‐K   Harding v. DePuy Orthopaedics Inc et al                                         8/31/2015
6790   3:15‐cv‐02844‐K   MacGregor v. DePuy Orthopaedics Inc et al                                           42247
6791   3:15‐cv‐02845‐K   Konate v. DePuy Orthopaedics Inc et al                                              42247
6792   3:15‐cv‐02847‐K   Haines et al v. DePuy Orthopaedics Inc et al                                        42247
6793   3:15‐cv‐02848‐K   Happe‐Horton et al v. DePuy Orthopaedics Inc et al                              8/31/2015
6794   3:15‐cv‐02849‐K   Reposa v. DePuy Orthopaedics Inc et al                                          8/31/2015
6795   3:15‐cv‐02850‐K   Wright v. DePuy Orthopaedics Inc et al                                          8/31/2015
6796   3:15‐cv‐02857‐K   Dimeglio v. DePuy Orthopaedics Inc et al      New Jersey        3:15‐cv‐01578    9/1/2015
6797   3:15‐cv‐02859‐K   Lenart v. DePuy Orthopaedics Inc et al                                           9/1/2015
6798   3:15‐cv‐02873‐K   Aller et al v. DePuy Orthopaedics Inc et al                                      9/2/2015
6799   3:15‐cv‐02887‐K   Kuncaitis et al v. DePuy Orthopaedics Inc et aMichigan Eastern2:15‐cv‐12712      9/3/2015
6800   3:15‐cv‐02907‐K   Isenhour et al v. DePuy Orthopaedics Inc et aMaryland           1:15‐cv‐02141    9/4/2015
6801   3:15‐cv‐02923‐K   Barsotti v. Johnson & Johnson Services Inc etCalifornia Northe3:15‐cv‐03603      9/8/2015
6802   3:15‐cv‐02939‐K   Hayes v. Depuy Orthopaedics Inc et al                                            9/9/2015
6803   3:15‐cv‐02945‐K   Taylor et al v. DePuy Orthopaedics Inc et al California Centra 2:15‐cv‐06242    9/10/2015
6804   3:15‐cv‐02946‐K   Lott v. Johnson & Johnson Services Inc et al                                    9/10/2015
6805   3:15‐cv‐02948‐K   Bennett et al v. DePuy Orthopaedics Inc et a California Centra 2:15‐cv‐06244    9/10/2015
6806   3:15‐cv‐02950‐K   Goldberg et alv. DePuy Orthopaedics Inc et al                                   9/10/2015
6807   3:15‐cv‐02952‐K   Eldon et al v. DePuy Inc et al                                                  9/10/2015
6808   3:15‐cv‐02957‐K   Hoppe v. DePuy Orthopaedics Inc et al                                           9/10/2015
6809   3:15‐cv‐02958‐K   O'Brien et al v. DePuy Orthopaedics Inc et al                                   9/10/2015
6810   3:15‐cv‐02960‐K   Clark v. Johnson & Johnson Inc et al                                            9/11/2015
6811   3:15‐cv‐02966‐K   Woody v. Johnson & Johnson Inc et al                                            9/11/2015
6812   3:15‐cv‐02970‐K   Lukaszewicz v. DePuy Orthopaedics Inc et al                                     9/11/2015
6813   3:15‐cv‐02978‐K   Scott et al v. DePuy Orthopaedics Inc et al California Centra 2:15‐cv‐06250     9/14/2015
6814   3:15‐cv‐02983‐K   Rogers‐Ballard v. DePuy Orthopaedics Inc et Virginia Western 3:15‐cv‐00039      9/14/2015
6815   3:15‐cv‐02996‐K   Nolan v. Johnson & Johnson Inc et al                                            9/15/2015
6816   3:15‐cv‐02998‐K   Hain et al v. DePuy Inc et al                                                   9/15/2015
6817   3:15‐cv‐03003‐K   Pate v. Johnson & Johnson Inc et al                                             9/15/2015
6818   3:15‐cv‐03010‐K   Williams v. DePuy Orthopaedics Inc et al                                        9/16/2015
6819   3:15‐cv‐03011‐K   Thibault v. DePuy Orthopaedics Inc et al                                        9/16/2015
6820   3:15‐cv‐03012‐K   Wolstoncroft v. DePuy Orthopaedics Inc et al                                    9/16/2015
6821   3:15‐cv‐03013‐K   Kositzky v. DePuy Orthopaedics Inc et al                                        9/16/2015
6822   3:15‐cv‐03014‐K   Shaw v. DePuy Orthopaedics Inc et al                                            9/16/2015
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                     Page 164 of 206 PageID 43202

6823   3:15‐cv‐03015‐K   Henderson v. DOES 1‐10, inclusive et al                                         9/16/2015
6824   3:15‐cv‐03016‐K   Dennis v. Johnson & Johnson Inc et al                                           9/16/2015
6825   3:15‐cv‐03017‐K   Teter v. Johnson & Johnson Inc et al                                            9/16/2015
6826   3:15‐cv‐03018‐K   Donnelly et al v. DePuy Orthopaedics Inc et al                                  9/16/2015
6827   3:15‐cv‐03026‐K   Martin et al v. DePuy Orthopaedics Inc et al                                    9/16/2015
6828   3:15‐cv‐03028‐K   Barksdale v. DePuy Orthopaedics Inc et al                                       9/16/2015
6829   3:15‐cv‐03031‐K   Hise v. DePuy Orthopaedics Inc et al                                            9/16/2015
6830   3:15‐cv‐03033‐K   Johnson v. DePuy Orthopaedics Inc et al                                         9/17/2015
6831   3:15‐cv‐03038‐K   Moore v. DePuy Orthopaedics Inc et al         Washington Wes 2:15‐cv‐01306      9/17/2015
6832   3:15‐cv‐03044‐K   Frankino v. DePuy Orthopaedics Inc et al                                        9/18/2015
6833   3:15‐cv‐03052‐K   Bourque v. DePuy Orthopaedics Inc et al                                         9/18/2015
6834   3:15‐cv‐03056‐K   Moore et al v. DePuy Orthopaedics Inc et al                                     9/18/2015
6835   3:15‐cv‐03057‐K   Raniszewski et al v. DePuy Orthopaedics Inc et al                               9/18/2015
6836   3:15‐cv‐03058‐K   Williams et al v. DePuy Orthopaedics Inc et al                                  9/18/2015
6837   3:15‐cv‐03062‐K   Browning v. DePuy Orthopaedics Inc et al                                        9/21/2015
6838   3:15‐cv‐03064‐K   Young v. Johnson & Johnson Inc et al                                            9/21/2015
6839   3:15‐cv‐03066‐K   Burchiel et al v. Depuy Orthopaedics Inc et a Washington Wes 3:15‐cv‐05583      9/21/2015
6840   3:15‐cv‐03067‐K   Rizzo‐Ferris et al v. DePuy Orthopaedics Inc eNew York Wester6:15‐cv‐06521      9/21/2015
6841   3:15‐cv‐03069‐K   McKinnie et al v. Johnson & Johnson Inc et al                                   9/21/2015
6842   3:15‐cv‐03072‐K   Belew v. Depuy Orthopaedics Inc et al                                           9/21/2015
6843   3:15‐cv‐03083‐K   Robinson et al v. DePuy Orthopaedics Inc et al                                  9/22/2015
6844   3:15‐cv‐03087‐K   Pope et al v. Johnson & Johnson Services, Inc. et al                            9/22/2015
6845   3:15‐cv‐03093‐K   Kersten et al v. DePuy Orthopaedics Inc et al                                   9/23/2015
6846   3:15‐cv‐03115‐K   James v. DePuy Orthopaedics Inc               Montana           9:15‐cv‐00110   9/25/2015
6847   3:15‐cv‐03116‐K   Coughlin v. DePuy Orthopaedics Inc et al      California Northe3:15‐cv‐03947    9/25/2015
6848   3:15‐cv‐03122‐K   Kitchens v. DePuy Orthopaedics Inc et al      Tennessee Easter3:15‐cv‐00396     9/25/2015
6849   3:15‐cv‐03137‐K   Wallace v. DePuy Orthopaedics Inc et al                                         9/29/2015
6850   3:15‐cv‐03140‐K   Adams v. DePuy Orthopaedics Inc et al                                           9/29/2015
6851   3:15‐cv‐03142‐K   Angel v. DePuy Orthopaedics Inc et al                                           9/29/2015
6852   3:15‐cv‐03144‐K   Tirado v. DePuy Orthopaedics Inc et al                                          9/29/2015
6853   3:15‐cv‐03146‐K   Colletti v. DePuy Orthopaedics Inc et al                                        9/29/2015
6854   3:15‐cv‐03147‐K   Ferguson v. DePuy Orthopaedics Inc et al                                        9/29/2015
6855   3:15‐cv‐03148‐K   Hall v. DePuy Orthopaedics Inc et al                                            9/29/2015
6856   3:15‐cv‐03149‐K   Nix‐Bradley v. DePuy Orthopaedics Inc et al                                     9/29/2015
6857   3:15‐cv‐03150‐K   McCarty v. DePuy Orthopaedics Inc et al                                         9/29/2015
6858   3:15‐cv‐03151‐K   Lloyd v. DePuy Orthopaedics Inc et al                                           9/29/2015
6859   3:15‐cv‐03152‐K   Novak v. DePuy Orthopaedics Inc et al                                           9/29/2015
6860   3:15‐cv‐03160‐K   Budzioch v. DePuy Orthopaedics Inc et al      Illinois Northern 1:15‐cv‐07823   9/29/2015
6861   3:15‐cv‐03179‐K   Duke v. DePuy Orthopaedics Inc et al                                            10/1/2015
6862   3:15‐cv‐03180‐K   Fowler v. DePuy Orthopaedics Inc et al                                          10/1/2015
6863   3:15‐cv‐03181‐K   Leslie v. DePuy Orthopaedics Inc et al                                          10/1/2015
6864   3:15‐cv‐03182‐K   Sifford v. DePuy Orthopaedics Inc et al                                         10/1/2015
6865   3:15‐cv‐03183‐K   Cliff v. DePuy Orthopaedics Inc et al                                           10/1/2015
6866   3:15‐cv‐03184‐K   Nava v. DePuy Orthopaedics Inc et al                                            10/1/2015
6867   3:15‐cv‐03185‐K   Medders v. DePuy Orthopaedics Inc et al                                         10/1/2015
6868   3:15‐cv‐03186‐K   Woods v. DePuy Orthopaedics Inc et al                                           10/1/2015
6869   3:15‐cv‐03187‐K   Bova v. DePuy Orthopaedics Inc et al                                            10/1/2015
6870   3:15‐cv‐03189‐K   Stone v. DePuy Orthopaedics Inc et al                                           10/1/2015
6871   3:15‐cv‐03197‐K   Dotson v. Depuy Orthopaedics Inc et al                                          10/1/2015
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                     Page 165 of 206 PageID 43203

6872   3:15‐cv‐03204‐K   Opal v. Johnson & Johnson Inc et al                                              10/2/2015
6873   3:15‐cv‐03205‐K   Berry v. DePuy Orthopaedics Inc                                                  10/2/2015
6874   3:15‐cv‐03210‐K   Stimpson v. DePuy Orthopaedics Inc et al                                         10/2/2015
6875   3:15‐cv‐03213‐K   Baron v. DePuy Orthopaedics Inc et al                                            10/2/2015
6876   3:15‐cv‐03214‐K   Carter v. DePuy Orthopaedics Inc et al                                           10/2/2015
6877   3:15‐cv‐03215‐K   Barela v. DePuy Orthopaedics Inc et al                                           10/2/2015
6878   3:15‐cv‐03216‐K   Bennett et al v. DePuy Orthopaedics Inc et al                                    10/2/2015
6879   3:15‐cv‐03217‐K   Temes et al v. DePuy Orthopaedics Inc et al                                      10/2/2015
6880   3:15‐cv‐03218‐K   Kyle v. DePuy Orthopaedics Inc et al                                             10/2/2015
6881   3:15‐cv‐03219‐K   Garrigan et al v. Johnson & Johnson Services Inc et al                           10/5/2015
6882   3:15‐cv‐03224‐K   Melvin v. DePuy Orthopaedics Inc et al                                           10/5/2015
6883   3:15‐cv‐03231‐K   Miller et al v. DePuy Orthopaedics Inc et al                                     10/6/2015
6884   3:15‐cv‐03232‐K   Kampf et al v. DePuy Inc et al                                                   10/6/2015
6885   3:15‐cv‐03235‐K   Boyd‐Burns et al v. Depuy Orthopaedics, Inc. et al                               10/5/2015
6886   3:15‐cv‐03242‐K   Herdener et al v. DePuy Orthopaedics Inc et al                                   10/6/2015
6887   3:15‐cv‐03244‐K   Malloy‐Horton v. Depuy Orthopaedics Inc et al                                    10/6/2015
6888   3:15‐cv‐03249‐K   Robinson v. Depuy Orthopaedics Inc et al                                         10/6/2015
6889   3:15‐cv‐03250‐K   Jones v. DePuy Orthopaedics Inc et al                                            10/6/2015
6890   3:15‐cv‐03266‐K   Chapman v. DePuy Orthopaedics Inc et al                                          10/8/2015
6891   3:15‐cv‐03269‐K   Eichmann v. Johnson & Johnson Services, Inc. et al                               10/9/2015
6892   3:15‐cv‐03275‐K   Davis v. DePuy Orthopaedics Inc et al                                            10/9/2015
6893   3:15‐cv‐03296‐K   Jones v. DePuy Inc et al                                                        10/13/2015
6894   3:15‐cv‐03331‐K   Bigelow et al v. DePuy Orthopaedics Inc et al                                   10/15/2015
6895   3:15‐cv‐03336‐K   Foreman et al v. Johnson & Johnson et al                                        10/15/2015
6896   3:15‐cv‐03347‐K   Mugnolo v. DePuy Orthopaedics Inc et al       California Northe4:15‐cv‐02314    10/15/2015
6897   3:15‐cv‐03357‐K   Johnson v. DePuy Orthopaedics Inc et al                                         10/16/2015
6898   3:15‐cv‐03380‐K   Rockwell v. DePuy Orthopaedics Inc et al      Virginia Western 6:15‐cv‐00033    10/20/2015
6899   3:15‐cv‐03383‐K   Deluca et al v. Johnson & Johnson Services Inc et al                            10/20/2015
6900   3:15‐cv‐03386‐K   Hanlon v. Johnson & Johnson Services Inc et al                                  10/20/2015
6901   3:15‐cv‐03388‐K   Madore et al v. DePuy Orthopaedics Inc et al                                    10/20/2015
6902   3:15‐cv‐03390‐K   Pallares v. Johnson & Johnson Services Inc et al                                10/20/2015
6903   3:15‐cv‐03393‐K   Hill v. Depuy Orthopaedics Inc et al                                            10/21/2015
6904   3:15‐cv‐03416‐K   Moberg et al v. DePuy Orthopaedics Inc et al                                    10/21/2015
6905   3:15‐cv‐03417‐K   Timms et al v.DePuy Orthopaedics Inc et al California Centra 2:15‐cv‐05253      10/21/2015
6906   3:15‐cv‐03427‐K   John W Fee et al v. DePuy Orthopaedics Inc eCalifornia Centra 2:15‐cv‐07392     10/22/2015
6907   3:15‐cv‐03428‐K   Loomis v. DePuy Orthopaedics Inc et al                                          10/22/2015
6908   3:15‐cv‐03446‐K   Boquet v. Johnson & Johnson Services Inc et al                                  10/23/2015
6909   3:15‐cv‐03447‐K   Cook v. Johnson & Johnson Services Inc et al                                    10/23/2015
6910   3:15‐cv‐03448‐K   Pekelis v. DePuy Orthopaedics Inc et al       California Centra 2:15‐cv‐07393   10/23/2015
6911   3:15‐cv‐03461‐K   Stamper v. DePuy Orthopaedics Inc et al                                         10/26/2015
6912   3:15‐cv‐03467‐K   Kaplan et al v. DePuy Orthopaedics Inc et al, California Centra 2:15‐cv‐07678   10/26/2015
6913   3:15‐cv‐03468‐K   Pitalo et al v. DePuy Orthopaedics Inc et al. California Centra 2:15‐cv‐07689   10/26/2015
6914   3:15‐cv‐03475‐K   Renneker v. DePuy Orthopaedics Inc et al                                        10/26/2015
6915   3:15‐cv‐03478‐K   Walker v. DePuy Orthopaedics Inc et al                                          10/26/2015
6916   3:15‐cv‐03487‐K   Davis et al v. DePuy Orthopaedics Inc et al                                     10/27/2015
6917   3:15‐cv‐03498‐K   Ahearn v. DePuy Orthopaedics Inc et al        California Centra 2:15‐cv‐07691   10/28/2015
6918   3:15‐cv‐03499‐K   Cundiff v. DePuy Orthopaedics Inc et al                                         10/28/2015
6919   3:15‐cv‐03500‐K   Binasio v. DePuy Orthopaedics Inc et al                                         10/28/2015
6920   3:15‐cv‐03502‐K   Verkruysse et al v. DePuy Orthopaedics Inc et al                                10/28/2015
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                     Page 166 of 206 PageID 43204

6921   3:15‐cv‐03507‐K   Bragg v. DePuy Orthopaedics Inc et al                                           10/28/2015
6922   3:15‐cv‐03508‐K   Wickwire v. DePuy Orthopaedics Inc et al                                        10/28/2015
6923   3:15‐cv‐03511‐K   Collins v. DePuy Orthopaedics Inc et al                                         10/28/2015
6924   3:15‐cv‐03512‐K   Bartholomew v. DePuy Orthopaedics Inc et al                                     10/28/2015
6925   3:15‐cv‐03513‐K   Dunn et al v. DePuy Orthopaedics Inc et al                                      10/28/2015
6926   3:15‐cv‐03514‐K   Vachon v. DePuy Orthopaedics Inc et al                                          10/28/2015
6927   3:15‐cv‐03515‐K   Hammer Jr et al v. DePuy Orthopaedics Inc et al                                 10/28/2015
6928   3:15‐cv‐03516‐K   Green et al v. DePuy Orthopaedics Inc et al                                     10/28/2015
6929   3:15‐cv‐03517‐K   Saul et al v. DePuy Orthopaedics Inc et al                                      10/28/2015
6930   3:15‐cv‐03519‐K   Ostrom v. DePuy Orthopaedics Inc et al                                          10/29/2015
6931   3:15‐cv‐03535‐K   Ramsay v. Johnson & Johnson Services Inc et al                                   11/2/2015
6932   3:15‐cv‐03539‐K   Ruehrwein v. DePuy Orthopaedics Inc et al                                        11/3/2015
6933   3:15‐cv‐03547‐K   Laherty v. DePuy Orthopaedics Inc et al                                          11/3/2015
6934   3:15‐cv‐03570‐K   Brickman v. DePuy Orthopaedics Inc et al                                         11/4/2015
6935   3:15‐cv‐03575‐K   Grenier v. DePuy Orthopaedics Inc et al                                          11/5/2015
6936   3:15‐cv‐03577‐K   Rudolf v. DePuy Orthopaedics Inc et al                                           11/5/2015
6937   3:15‐cv‐03578‐K   Shanks v. DePuy Orthopaedics Inc et al                                           11/5/2015
6938   3:15‐cv‐03585‐K   Maguire et al v. DePuy Orthopaedics Inc et al                                    11/5/2015
6939   3:15‐cv‐03586‐K   Fleineck v. DePuy Orthopaedics Inc et al       Florida Southern 0:15‐cv‐62074    11/5/2015
6940   3:15‐cv‐03602‐K   Price v. DePuy Orthopaedics Inc et al                                            11/6/2015
6941   3:15‐cv‐03613‐K   Jarreau v. DePuy Orthopaedics Inc et al                                          11/9/2015
6942   3:15‐cv‐03614‐K   Karotkin v. DePuy Orthopaedics Inc et al                                         11/6/2015
6943   3:15‐cv‐03622‐K   Booth v. DePuy Orthopaedics Inc et al                                           11/10/2015
6944   3:15‐cv‐03628‐K   Biondi v. DePuy Orthopaedics Inc et al         New York Eastern2:15‐cv‐00716    11/10/2015
6945   3:15‐cv‐03629‐K   Blau v. DePuy Orthopaedics Inc et al                                            11/10/2015
6946   3:15‐cv‐03630‐K   Townsell v. DePuy Orthopaedics Inc et al                                        11/10/2015
6947   3:15‐cv‐03633‐K   Behrendt v. DePuy Orthopaedics Inc et al                                        11/11/2015
6948   3:15‐cv‐03636‐K   Taylor v. DePuy Orthopaedics Inc et al                                          11/11/2015
6949   3:15‐cv‐03641‐K   Russell v. DePuy Orthopaedics Inc et al                                         11/11/2015
6950   3:15‐cv‐03649‐K   Fugate et al v. DePuy Orthopaedics Inc et al                                    11/12/2015
6951   3:15‐cv‐03663‐K   Osten et al v. DePuy Orthopaedics Inc et al                                     11/13/2015
6952   3:15‐cv‐03664‐K   Murray v. Johnson & Johnson Services Inc et al                                  11/13/2015
6953   3:15‐cv‐03665‐K   LaBryer et al v. DePuy Orthopaedics Inc et al                                   11/13/2015
6954   3:15‐cv‐03669‐K   DeGennaro et al v. DePuy Orthopaedics Inc et al                                 11/13/2015
6955   3:15‐cv‐03670‐K   Wagner v. DePuy Orthopaedics Inc et al                                          11/13/2015
6956   3:15‐cv‐03674‐K   Beaumont v. DePuy Orthopaedics Inc et al                                        11/13/2015
6957   3:15‐cv‐03685‐K   Byrne v. DePuy Orthopaedics Inc et al                                           11/16/2015
6958   3:15‐cv‐03686‐K   Leeuw v. DePuy Orthopaedics Inc et al                                           11/16/2015
6959   3:15‐cv‐03690‐K   Robinson v. DePuy Orthopaedics Inc et al                                        11/16/2015
6960   3:15‐cv‐03701‐K   Brey v. DePuy Orthopaedics Inc et al                                            11/17/2015
6961   3:15‐cv‐03712‐K   Higgins v. DePuy Orthopaedics Inc et al        Maine            1:15‐cv‐00440   11/18/2015
6962   3:15‐cv‐03727‐K   Drago v. DePuy Orthopaedics Inc et al                                           11/18/2015
6963   3:15‐cv‐03728‐K   Stimpson v. DePuy Orthopaedics Inc et al                                        11/18/2015
6964   3:15‐cv‐03729‐K   Coley v. DePuy Orthopaedics Inc et al                                           11/18/2015
6965   3:15‐cv‐03730‐K   Johnston v. DePuy Orthopaedics Inc et al                                        11/18/2015
6966   3:15‐cv‐03731‐K   Paity v. DePuy Orthopaedics Inc et al                                           11/18/2015
6967   3:15‐cv‐03733‐K   Gilliland et al v. DePuy Orthopaedics Inc et al                                 11/19/2015
6968   3:15‐cv‐03739‐K   Colen v. DePuy Orthopaedics Inc et al                                           11/19/2015
6969   3:15‐cv‐03740‐K   Carrillo v. DePuy Orthopaedics Inc et al                                        11/19/2015
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                     Page 167 of 206 PageID 43205

6970   3:15‐cv‐03747‐K   Jultak v. DePuy Orthopaedics Inc et al                                          11/19/2015
6971   3:15‐cv‐03753‐K   Wozniak v. DePuy Orthopaedics Inc et al                                         11/20/2015
6972   3:15‐cv‐03754‐K   LaChance v. Depuy Orthopaedics, Inc. et al Massachusetts 1:14‐cv‐11901          11/20/2015
6973   3:15‐cv‐03755‐K   Mathews et al v. DePuy Orthopaedics Inc et al                                   11/20/2015
6974   3:15‐cv‐03771‐K   Cook et al v. DePuy Orthopaedics Inc et al                                      11/22/2015
6975   3:15‐cv‐03772‐K   Hawkins v. DePuy Orthopaedics Inc et al                                         11/22/2015
6976   3:15‐cv‐03779‐K   Plumb v. DePuy Inc et al                                                        11/23/2015
6977   3:15‐cv‐03785‐K   Gerzoff et al v. Depuy Orthopaedics, Inc.                                       11/23/2015
6978   3:15‐cv‐03803‐K   Cox v. DePuy Orthopaedics Inc et al                                             11/25/2015
6979   3:15‐cv‐03824‐K   Crookston v. DePuy Orthopaedics Inc et al                                       11/30/2015
6980   3:15‐cv‐03828‐K   Lemmon et al v. DePuy Orthopaedics Inc et aNew York Wester6:15‐cv‐06659          12/1/2015
6981   3:15‐cv‐03829‐K   Weil et al v. DePuy Orthopaedics Inc et al Pennsylvania Eas 2:15‐cv‐05938        12/1/2015
6982   3:15‐cv‐03834‐K   Solt v. DePuy Orthopaedics Inc et al                                             12/1/2015
6983   3:15‐cv‐03835‐K   Kovilaritch v. DePuy Orthopaedics Inc et al                                      12/1/2015
6984   3:15‐cv‐03836‐K   Mauro v. DePuy Orthopaedics Inc et al                                            12/1/2015
6985   3:15‐cv‐03842‐K   McKeever et al v. DePuy Orthopaedics Inc et al                                   12/2/2015
6986   3:15‐cv‐03844‐K   Fullgrabe v. DePuy Orthopaedics Inc et al                                        12/2/2015
6987   3:15‐cv‐03847‐K   Ford v. DePuy Orthopaedics Inc et al                                             12/2/2015
6988   3:15‐cv‐03848‐K   Gray v. DePuy Orthopaedics Inc et al          New Jersey        3:15‐cv‐07066    12/2/2015
6989   3:15‐cv‐03852‐K   Racs v. DePuy Orthopaedics Inc et al                                             12/2/2015
6990   3:15‐cv‐03853‐K   Sowders v. DePuy Orthopaedics Inc et al                                          12/3/2015
6991   3:15‐cv‐03855‐K   Sims v. DePuy Inc et al                                                          12/3/2015
6992   3:15‐cv‐03859‐K   Rawdanowicz et al v. DePuy Orthopaedics Inc et al                                12/3/2015
6993   3:15‐cv‐03870‐K   Nevelle v. DePuy Orthopaedics Inc et al                                          12/4/2015
6994   3:15‐cv‐03872‐K   Brady et al v. DePuy Orthopaedics Inc et al                                      12/4/2015
6995   3:15‐cv‐03874‐K   Kinzer et al v. DePuy Orthopaedics Inc et al                                     12/4/2015
6996   3:15‐cv‐03878‐K   Browning v. DePuy Orthopaedics Inc et al                                         12/4/2015
6997   3:15‐cv‐03899‐K   Hensley v. DePuy Orthopaedics Inc et al       California Centra 2:15‐cv‐08529    12/8/2015
6998   3:15‐cv‐03902‐K   Moxcey v. DePuy Orthopaedics Inc et al                                           12/8/2015
6999   3:15‐cv‐03905‐K   Niedernhofer v. DePuy Orthopaedics Inc et al                                     12/8/2015
7000   3:15‐cv‐03908‐K   Taylor et al v. DePuy Orthopaedics Inc. et al California Centra 2:15‐cv‐08530    12/8/2015
7001   3:15‐cv‐03909‐K   Kirchgessner et al v. DePuy Orthopaedics IncCalifornia Centra 2:15‐cv‐08561      12/8/2015
7002   3:15‐cv‐03914‐K   Beverly v. DePuy Orthopaedics Inc et al                                          12/9/2015
7003   3:15‐cv‐03920‐K   Saxon et al v. DePuy Orthopaedics Inc et al                                      12/9/2015
7004   3:15‐cv‐03921‐K   Wilk v. DePuy Orthopaedics Inc et al                                             12/9/2015
7005   3:15‐cv‐03927‐K   Barbato v. DePuy Orthopaedics Inc et al                                         12/10/2015
7006   3:15‐cv‐03935‐K   Goicoechea v. DePuy Orthopaedics Inc et al                                      12/10/2015
7007   3:15‐cv‐03936‐K   Carrasco v. DePuy Orthopaedics Inc et al                                        12/10/2015
7008   3:15‐cv‐03937‐K   Neff v. DePuy Orthopaedics Inc et al                                            12/11/2015
7009   3:15‐cv‐03938‐K   Petrey v. DePuy Orthopaedics Inc et al                                          12/11/2015
7010   3:15‐cv‐03955‐K   Carter v. DePuy Orthopaedics Inc et al                                          12/11/2015
7011   3:15‐cv‐03958‐K   Ferguson v. DePuy Orthopaedics Inc et al                                        12/11/2015
7012   3:15‐cv‐03959‐K   Maglich v. DePuy Orthopaedics Inc et al                                         12/11/2015
7013   3:15‐cv‐03960‐K   Marti‐Gonzalez v. DePuy Orthopaedics Inc et al                                  12/11/2015
7014   3:15‐cv‐03974‐K   Garcia v. DePuy Orthopaedics Inc et al                                          12/15/2015
7015   3:15‐cv‐03976‐K   Evert et al v. DePuy Orthopaedics Inc et al                                     12/15/2015
7016   3:15‐cv‐03977‐K   Rykowski v. DePuy Orthopaedics Inc et al                                        12/15/2015
7017   3:15‐cv‐03980‐K   Duberley v. DePuy Orthopaedics Inc et al                                        12/15/2015
7018   3:15‐cv‐03994‐K   Tedder et al v. DePuy Orthopaedics Inc et al                                    12/17/2015
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                     Page 168 of 206 PageID 43206

7019   3:15‐cv‐04011‐K   Young v. DePuy Orthopaedics Inc et al                                            12/18/2015
7020   3:15‐cv‐04018‐K   Whittaker v. DePuy Orthopaedics Inc et al New York Wester1:15‐cv‐01026           12/21/2015
7021   3:15‐cv‐04039‐K   Templeton et al v. DePuy Orthopaedics Inc                                        12/22/2015
7022   3:15‐cv‐04040‐K   Krajewski v. DePuy Orthopaedics Inc et al New York Wester1:15‐cv‐01031           12/22/2015
7023   3:15‐cv‐04041‐K   Banner et al v. DePuy Orthopaedics Inc                                           12/22/2015
7024   3:15‐cv‐04042‐K   Showman v. DePuy Orthopaedics Inc et al Iowa Southern 4:15‐cv‐00435              12/22/2015
7025   3:15‐cv‐04043‐K   Ortwein v. DePuy Orthopaedics Inc et al        Florida Middle 8:15‐cv‐02812      12/22/2015
7026   3:15‐cv‐04045‐K   Buttner et al v. DePuy Orthopaedics Inc et al                                    12/22/2015
7027   3:15‐cv‐04047‐K   La Fleur v. DePuy Orthopaedics Inc et al                                         12/22/2015
7028   3:15‐cv‐04050‐K   Moore et al v. DePuy Orthopaedics Inc et al                                      12/22/2015
7029   3:15‐cv‐04052‐K   Perrella et al v. DePuy Orthopaedics Inc et al                                   12/23/2015
7030   3:15‐cv‐04053‐K   Roberson v. DePuy Orthopaedics Inc et al Michigan Eastern2:15‐cv‐14036           12/23/2015
7031   3:15‐cv‐04054‐K   Lane et al v. DePuy Orthopaedics Inc et al                                       12/23/2015
7032   3:15‐cv‐04061‐K   Mach v. DePuy Orthopaedics Inc et al                                             12/23/2015
7033   3:15‐cv‐04066‐K   Stivers v. DePuy Orthopaedics Inc et al                                          12/28/2015
7034   3:15‐cv‐04080‐K   Ruthruff et al v. Depuy Orthopaedics Inc et al                                   12/29/2015
7035   3:15‐cv‐04082‐K   Robicheaux v. DePuy Orthopaedics Inc et al                                       12/29/2015
7036   3:15‐cv‐04091‐K   Deardorff et al v. Johnson & Johnson Services Inc et al                          12/30/2015
7037   3:15‐cv‐04092‐K   Cooper v. DePuy Orthopaedics Inc et al                                           12/30/2015
7038   3:15‐cv‐04093‐K   Hochberger et al v DePuy Orthopaedics Inc et al.                                 12/30/2015
7039   3:15‐cv‐04095‐K   Mack v. Johnson & Johnson Services Inc et al                                     12/30/2015
7040   3:15‐cv‐04098‐K   Patton v. DePuy Orthopaedics Inc et al                                           12/30/2015
7041   3:15‐cv‐04103‐K   White v. DePuy Orthopaedics Inc et al          California Centra 2:15‐cv‐08771   12/31/2015
7042   3:15‐cv‐04104‐K   Johnson v. DePuy Inc et al                     Mississippi North1:15‐cv‐00051    12/31/2015
7043   3:16‐cv‐00007‐K   Dahl v. DePuy Orthopaedics Inc et al                                               1/5/2016
7044   3:16‐cv‐00020‐K   Sansoni et al v. DePuy Products Inc et al                                          1/6/2016
7045   3:16‐cv‐00024‐K   Grimes v. DePuy Orthopaedics Inc et al                                             1/6/2016
7046   3:16‐cv‐00025‐K   Hewson v. DePuy Orthopaedics Inc et al                                             1/6/2016
7047   3:16‐cv‐00026‐K   Unruh v. DePuy Orthopaedics Inc et al                                              1/6/2016
7048   3:16‐cv‐00028‐K   Turner v. DePuy Orthopaedics Inc et al                                             1/7/2016
7049   3:16‐cv‐00029‐K   Easler v. DePuy Orthopaedics Inc et al                                             1/7/2016
7050   3:16‐cv‐00037‐K   Thorpe et al v. Johnson & Johnson Services Inc et al                               1/7/2016
7051   3:16‐cv‐00038‐K   Chudasma et al v. DePuy Orthopaedics Inc etCalifornia Centra 2:15‐cv‐09359         1/7/2016
7052   3:16‐cv‐00039‐K   Sheppard v. DePuy Orthopaedics Inc et al Louisiana Eastern2:15‐cv‐06440            1/7/2016
7053   3:16‐cv‐00043‐K   Porcaro et al v. DePuy Orthopaedics Inc et al                                      1/7/2016
7054   3:16‐cv‐00048‐K   Goldfarb et al v. DePuy Orthopaedics Inc et al                                     1/8/2016
7055   3:16‐cv‐00068‐K   Finkenauer et al v. DePuy Products Inc et al                                      1/11/2016
7056   3:16‐cv‐00070‐K   Devereux v. Johnson & Johnson Services Inc et al                                  1/11/2016
7057   3:16‐cv‐00071‐K   Day v. DePuy Orthopaedics Inc et al                                               1/11/2016
7058   3:16‐cv‐00072‐K   Richard D. Allen et al v. DePuy Orthopaedics California Centra 2:15‐cv‐09688      1/12/2016
7059   3:16‐cv‐00076‐K   Smith v. DePuy Orthopaedics Inc et al                                             1/11/2016
7060   3:16‐cv‐00087‐K   Denny v. DePuy Orthopaedics et al                                                 1/12/2016
7061   3:16‐cv‐00088‐K   Harold v. DePuy Orthopaedics Inc et al                                            1/12/2016
7062   3:16‐cv‐00089‐K   Andrews et al v. DePuy Orthopaedics Inc et al                                     1/12/2016
7063   3:16‐cv‐00090‐K   Dailey v. DePuy Orthopaedics Inc et al                                            1/12/2016
7064   3:16‐cv‐00092‐K   Wilson v. DePuy Orthopaedics Inc et al                                            1/12/2016
7065   3:16‐cv‐00093‐K   Zabel v. DePuy Orthopaedics Inc et al                                             1/12/2016
7066   3:16‐cv‐00094‐K   Marinari et al v. DePuy Orthopaedics Inc et al                                    1/12/2016
7067   3:16‐cv‐00095‐K   Bates v. DePuy Orthopaedics Inc et al                                             1/12/2016
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                    Page 169 of 206 PageID 43207

7068   3:16‐cv‐00096‐K   Wright v. DePuy Orthopaedics Inc et al                                    1/12/2016
7069   3:16‐cv‐00098‐K   Fellabaum et al v. DePuy Orthopaedics Inc et al                           1/13/2016
7070   3:16‐cv‐00100‐K   Arendt v. DePuy Orthopaedics Inc et al                                    1/13/2016
7071   3:16‐cv‐00102‐K   Moon et al v. DePuy Orthopaedics Inc et al                                1/13/2016
7072   3:16‐cv‐00112‐K   Thomassy et al v. DePuy Products Inc et al                                1/14/2016
7073   3:16‐cv‐00115‐K   McIntyre et al v. Johnson & Johnson Services Inc et al                    1/14/2016
7074   3:16‐cv‐00116‐K   Stone v. Johnson & Johnson Services Inc et al                             1/14/2016
7075   3:16‐cv‐00128‐K   Eason et al v. DePuy Orthopaedics Inc et al                               1/15/2016
7076   3:16‐cv‐00138‐K   Bracken v. DePuy Orthopaedics Inc et al                                   1/18/2016
7077   3:16‐cv‐00139‐K   Grothman et al v. DePuy Orthopaedics Inc et al                            1/18/2016
7078   3:16‐cv‐00140‐K   Grycza v. DePuy Orthopaedics Inc et al                                    1/18/2016
7079   3:16‐cv‐00141‐K   Kelley v. DePuy Orthopaedics Inc et al                                    1/18/2016
7080   3:16‐cv‐00142‐K   Scott Jr. v. DePuy Orthopaedics Inc et al                                 1/18/2016
7081   3:16‐cv‐00150‐K   Busch v. DePuy Orthopaedics Inc et al                                     1/19/2016
7082   3:16‐cv‐00152‐K   Lewis v. DePuy Orthopaedics Inc et al                                     1/19/2016
7083   3:16‐cv‐00153‐K   Isola v. DePuy Orthopaedics Inc et al                                     1/19/2016
7084   3:16‐cv‐00165‐K   Smith et al v. DePuy Orthopaedics Inc et al                               1/20/2016
7085   3:16‐cv‐00170‐K   Fletcher v. DePuy Orthopaedics Inc et al                                  1/20/2016
7086   3:16‐cv‐00174‐K   Dew v. DePuy Orthopaedics Inc et al                                       1/21/2016
7087   3:16‐cv‐00175‐K   Harper v. DePuy Orthopaedics Inc et al                                    1/20/2016
7088   3:16‐cv‐00176‐K   Malak v. DePuy Orthopaedics Inc et al                                     1/20/2016
7089   3:16‐cv‐00177‐K   Snyder et al v. DePuy Orthopaedics Inc et al                              1/20/2016
7090   3:16‐cv‐00178‐K   Swinland v. DePuy Orthopaedics Inc et al                                  1/20/2016
7091   3:16‐cv‐00179‐K   Mitchell v. DePuy Orthopaedics Inc et al                                  1/20/2016
7092   3:16‐cv‐00180‐K   Fryxell et al v. DePuy Orthopaedics Inc et al                             1/20/2016
7093   3:16‐cv‐00181‐K   Roberts v. DePuy Orthopaedics Inc et al                                   1/20/2016
7094   3:16‐cv‐00182‐K   Logan v. DePuy Orthopaedics Inc et al                                     1/20/2016
7095   3:16‐cv‐00188‐K   Hamblin et al v. DePuy Orthopaedics Inc et al                             1/22/2016
7096   3:16‐cv‐00190‐K   Heeke v. DePuy Orthopaedics Inc et al                                     1/22/2016
7097   3:16‐cv‐00203‐K   Traffanstedt v. DePuy Orthopaedics Inc et al                              1/25/2016
7098   3:16‐cv‐00226‐K   Reittinger v. DePuy Orthopaedics Inc et al                                1/27/2016
7099   3:16‐cv‐00233‐K   Chaisson et al v. DePuy Orthopaedics Inc et al                            1/28/2016
7100   3:16‐cv‐00238‐K   Posada v. DePuy Orthopaedics Inc et al                                    1/28/2016
7101   3:16‐cv‐00240‐K   Contreras v. DePuy Orthopaedics Inc et al                                 1/29/2016
7102   3:16‐cv‐00241‐K   Smith v. DePuy Orthopaedics Inc et al                                     1/29/2016
7103   3:16‐cv‐00243‐K   Dalton v. DePuy Orthopaedics Inc et al                                    1/29/2016
7104   3:16‐cv‐00244‐K   Walker v. DePuy Orthopaedics Inc et al                                    1/29/2016
7105   3:16‐cv‐00245‐K   Burdette et al v. Johnson & Johnson et al     Maryland    1:16‐cv‐00142   1/29/2016
7106   3:16‐cv‐00247‐K   Adams v. DePuy Orthopaedics Inc et al                                     1/29/2016
7107   3:16‐cv‐00286‐K   Haines v. DePuy Orthopaedics Inc et al                                     2/1/2016
7108   3:16‐cv‐00289‐K   Schoen et al v. DePuy Orthopaedics Inc et al                               2/2/2016
7109   3:16‐cv‐00296‐K   Ossman et al v. DePuy Orthopaedics Inc et al                               2/2/2016
7110   3:16‐cv‐00299‐K   Reynolds v. DePuy Orthopaedics Inc et al                                   2/3/2016
7111   3:16‐cv‐00300‐K   Stowell v. DePuy Orthopaedics Inc et al                                    2/3/2016
7112   3:16‐cv‐00312‐K   Thompson et al v. Johnson & Johnson Services Inc et al                     2/4/2016
7113   3:16‐cv‐00313‐K   Leuchter et al v. Johnson & Johnson Services Inc et al                     2/4/2016
7114   3:16‐cv‐00316‐K   Faubus et al v. DePuy Orthopaedics Inc et al                               2/4/2016
7115   3:16‐cv‐00319‐K   Shaffer v. DePuy Orthopaedics Inc et al       Maine       2:16‐cv‐00022    2/5/2016
7116   3:16‐cv‐00321‐K   Mallory v. DePuy Orthopaedics Inc et al                                    2/5/2016
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                     Page 170 of 206 PageID 43208

7117   3:16‐cv‐00342‐K   Clark et al v. DePuy Orthopaedics Inc et al                                      2/8/2016
7118   3:16‐cv‐00344‐K   Yagla et al v. DePuy Orthopaedics Inc et al                                      2/8/2016
7119   3:16‐cv‐00347‐K   Menke v. DePuy Orthopaedics Inc et al                                            2/9/2016
7120   3:16‐cv‐00363‐K   Gernatt et al v. DePuy Orthopaedics Inc et alNew York Wester1:16‐cv‐00050        2/9/2016
7121   3:16‐cv‐00367‐K   Noel et al v. DePuy Orthopaedics Inc et al                                      2/10/2016
7122   3:16‐cv‐00368‐K   Summey v. DePuy Products Inc et al                                              2/10/2016
7123   3:16‐cv‐00372‐K   Dolbow v. DePuy Orthopaedics Inc et al                                          2/10/2016
7124   3:16‐cv‐00373‐K   Nutile et al v. DePuy Orthopaedics Inc         Massachusetts 1:15‐cv‐12996      2/10/2016
7125   3:16‐cv‐00385‐K   Snyder v. Johnson & Johnson Services Inc et al                                  2/11/2016
7126   3:16‐cv‐00390‐K   Nelson v. DePuy Orthopaedics Inc et al                                          2/11/2016
7127   3:16‐cv‐00393‐K   Blizzard v. DePuy Orthopaedics Inc et al       Maryland         1:15‐cv‐03931   2/11/2016
7128   3:16‐cv‐00403‐K   Hartman v. DePuy Orthopaedics Inc et al        Maryland         1:15‐cv‐03932   2/12/2016
7129   3:16‐cv‐00406‐K   McGinn v. Johnson & Johnson et al              Maryland         1:16‐cv‐00144   2/12/2016
7130   3:16‐cv‐00413‐K   Howachyn v. DePuy Orthopaedics, Inc. et al. Maryland            1:15‐cv‐03936   2/12/2016
7131   3:16‐cv‐00415‐K   Wesley et al v. DePuy Products Inc et al                                        2/15/2016
7132   3:16‐cv‐00434‐K   McCracken et al v. DePuy Orthopaedics Inc et al                                 2/17/2016
7133   3:16‐cv‐00436‐K   Phillips v. DePuy Orthopaedics Inc et al                                        2/17/2016
7134   3:16‐cv‐00437‐K   Kellam v. DePuy Orthopaedics Inc et al         Maryland         1:15‐cv‐03938   2/17/2016
7135   3:16‐cv‐00446‐K   Ferraro v. Johnson & Johnson Services Inc et al                                 2/17/2016
7136   3:16‐cv‐00469‐K   Sasser et al v. Johnson & Johnson Services Inc et al                            2/18/2016
7137   3:16‐cv‐00470‐K   Morse et al v. DePuy Orthopaedics Inc et al                                     2/19/2016
7138   3:16‐cv‐00489‐K   Brown et al v. DePuy Orthopaedics Inc et al                                     2/22/2016
7139   3:16‐cv‐00491‐K   Brown et al v. DePuy                                                            2/22/2016
7140   3:16‐cv‐00495‐K   Wilson et al v. Depuy International Limited et al                               2/22/2016
7141   3:16‐cv‐00496‐K   Heath et al v. DePuy Orthopaedics Inc et al                                     2/23/2016
7142   3:16‐cv‐00502‐K   Walsh et al v. DePuy Orthopaedics Inc et al                                     2/23/2016
7143   3:16‐cv‐00507‐K   Carpenter v. DePuy Orthopaedics Inc et al                                       2/24/2016
7144   3:16‐cv‐00508‐K   Marchetti v. DePuy Orthopaedics Inc et al California Centra 2:16‐cv‐00366       2/24/2016
7145   3:16‐cv‐00515‐K   Buckles v. DePuy Orthopaedics Inc et al                                         2/24/2016
7146   3:16‐cv‐00518‐K   Hughes‐Bhatti v. DePuy Orthopaedics Inc et al                                   2/24/2016
7147   3:16‐cv‐00519‐K   Lewis v. DePuy Orthopaedics Inc et al                                           2/24/2016
7148   3:16‐cv‐00520‐K   Tiger v. DePuy Orthopaedics Inc et al                                           2/24/2016
7149   3:16‐cv‐00521‐K   Munro v. DePuy Orthopaedics Inc et al                                           2/24/2016
7150   3:16‐cv‐00522‐K   McDonough v. DePuy Orthopaedics Inc et al                                       2/24/2016
7151   3:16‐cv‐00530‐K   Lovelace et al v. DePuy Orthopaedics Inc et al                                  2/25/2016
7152   3:16‐cv‐00535‐K   Rowland v. DePuy Orthopaedics Inc et al                                         2/26/2016
7153   3:16‐cv‐00539‐K   Glaser v. Depuy Orthopaedics Inc et al                                          2/26/2016
7154   3:16‐cv‐00540‐K   Duecy v. DePuy Orthopaedics Inc et al                                           2/26/2016
7155   3:16‐cv‐00541‐K   Jones v. DePuy Orthopaedics Inc et al                                           2/26/2016
7156   3:16‐cv‐00556‐K   Scalingi et al v. DePuy Orthopaedics Inc et al                                  2/29/2016
7157   3:16‐cv‐00558‐K   Grandinetti et al v. DePuy Orthopaedics Inc et al                               2/29/2016
7158   3:16‐cv‐00559‐K   Dickinson et al v. DePuy Orthopaedics Inc et California Centra 2:15‐cv‐09151    2/29/2016
7159   3:16‐cv‐00567‐K   Wartenberg et al v. DePuy Orthopaedics Inc California Centra 2:15‐cv‐09173       3/1/2016
7160   3:16‐cv‐00572‐K   Grossheim et al v. DePuy Orthopaedics Inc e California Centra 8:16‐cv‐00050      3/1/2016
7161   3:16‐cv‐00576‐K   Pietroszkiewicz v. DePuy Orthopaedics Inc et al                                  3/2/2016
7162   3:16‐cv‐00582‐K   Corley v. DePuy Orthopaedics Inc et al         Louisiana Middle 3:16‐cv‐00079    3/2/2016
7163   3:16‐cv‐00586‐K   Morrone et al v. DePuy Orthopaedics Inc et al                                    3/2/2016
7164   3:16‐cv‐00588‐K   Clifford et al v. Depuy Orthopaedics Inc et al                                   3/3/2016
7165   3:16‐cv‐00595‐K   Herman et al v. DePuy Orthopaedics Inc et al                                     3/3/2016
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                      Page 171 of 206 PageID 43209

7166   3:16‐cv‐00596‐K   Smith v. Johnson & Johnson Services Inc et al                              3/3/2016
7167   3:16‐cv‐00601‐K   Alley v. DePuy Orthopaedics Inc et al                                      3/3/2016
7168   3:16‐cv‐00604‐K   Sarapata et al v. DePuy Orthopaedics Inc et al                             3/3/2016
7169   3:16‐cv‐00611‐K   Baker v. DePuy Orthopaedics Inc et al                                      3/3/2016
7170   3:16‐cv‐00612‐K   Ballentine v. DePuy Orthopaedics Inc et al                                 3/3/2016
7171   3:16‐cv‐00613‐K   Barnett v. DePuy Orthopaedics Inc et al                                    3/3/2016
7172   3:16‐cv‐00614‐K   Thompson v. DePuy Orthopaedics Inc et al                                   3/3/2016
7173   3:16‐cv‐00616‐K   Wilson v. DePuy Orthopaedics Inc et al                                     3/3/2016
7174   3:16‐cv‐00617‐K   Phelps v. DePuy Orthopaedics Inc et al                                     3/3/2016
7175   3:16‐cv‐00618‐K   Tomitsch‐Meadows v. DePuy Orthopaedics Inc et al                           3/3/2016
7176   3:16‐cv‐00622‐K   Thomas v. DePuy Orthopaedics Inc et al                                     3/4/2016
7177   3:16‐cv‐00624‐K   Stewart v. DePuy Orthopaedics Inc et al                                    3/4/2016
7178   3:16‐cv‐00627‐K   Emery v. DePuy Orthopaedics Inc et al                                      3/4/2016
7179   3:16‐cv‐00634‐K   Killough v. DePuy Orthopaedics Inc et al                                   3/4/2016
7180   3:16‐cv‐00639‐K   Cantwell v. Depuy Orthopedics Inc et al                                    3/7/2016
7181   3:16‐cv‐00648‐K   Mount v. DePuy Orthopaedics Inc et al                                      3/7/2016
7182   3:16‐cv‐00650‐K   Taybus v. DePuy Orthopaedics Inc et al                                     3/8/2016
7183   3:16‐cv‐00653‐K   Nolte v. Johnson & Johnson Services Inc et al                              3/8/2016
7184   3:16‐cv‐00663‐K   Armstrong et al v. DePuy Products Inc et al                                3/9/2016
7185   3:16‐cv‐00666‐K   Ragatz v. DePuy Orthopaedics Inc et al                                     3/9/2016
7186   3:16‐cv‐00683‐K   Kaklikian et al v. Johnson & Johnson Services Inc et al                   3/10/2016
7187   3:16‐cv‐00686‐K   Kleine et al v. DePuy Orthopaedics Inc et al                              3/10/2016
7188   3:16‐cv‐00688‐K   Cheever v. DePuy Orthopaedics Inc et al                                   3/11/2016
7189   3:16‐cv‐00689‐K   Morrison v. DePuy Orthopaedics Inc et al                                  3/11/2016
7190   3:16‐cv‐00691‐K   Burns et al v. DePuy Orthopaedics Inc et al                               3/11/2016
7191   3:16‐cv‐00696‐K   Mosley v. DePuy Orthopaedics Inc et al                                    3/11/2016
7192   3:16‐cv‐00702‐K   Matthews et al v. DePuy Products Inc et al                                3/11/2016
7193   3:16‐cv‐00706‐K   Mooney v. DePuy Orthopaedics Inc et al                                    3/11/2016
7194   3:16‐cv‐00728‐K   Wende v. DePuy Orthopaedics Inc et al                                     3/15/2016
7195   3:16‐cv‐00730‐K   Bressler et al v. DePuy Orthopaedics Inc et al                            3/15/2016
7196   3:16‐cv‐00736‐K   West v. DePuy Orthopaedics Inc et al                                      3/16/2016
7197   3:16‐cv‐00737‐K   Bauwin et al v. DePuy Products Inc et al                                  3/16/2016
7198   3:16‐cv‐00741‐K   Yancy v. DePuy Orthopaedics Inc et al                                     3/17/2016
7199   3:16‐cv‐00751‐K   Johnson v. DePuy Orthopaedics Inc et al                                   3/17/2016
7200   3:16‐cv‐00752‐K   Jastrem v. DePuy Orthopaedics Inc et al                                   3/17/2016
7201   3:16‐cv‐00760‐K   Bickert et al v. DePuy Orthopaedics Inc et al                             3/17/2016
7202   3:16‐cv‐00765‐K   Lee‐Kim v. DePuy Orthopaedics Inc et al                                   3/18/2016
7203   3:16‐cv‐00768‐K   Polk v. Johnson & Johnson Services Inc et al                              3/18/2016
7204   3:16‐cv‐00769‐K   Capoun v. DePuy Orthopaedics Inc et al                                    3/18/2016
7205   3:16‐cv‐00771‐K   Tjardes et al v. DePuy Orthopaedics Inc et al                             3/18/2016
7206   3:16‐cv‐00772‐K   Fink v. DePuy Orthopaedics Inc et al                                      3/18/2016
7207   3:16‐cv‐00779‐K   Ingalls v. DePuy Orthopaedics Inc et al                                   3/18/2016
7208   3:16‐cv‐00784‐K   Davis et al v. DePuy Orthopaedics Inc et al                               3/18/2016
7209   3:16‐cv‐00789‐K   Bailey v. DePuy Orthopaedics Inc et al                                    3/21/2016
7210   3:16‐cv‐00792‐K   Martin v. DePuy Orthopaedics Inc et al                                    3/21/2016
7211   3:16‐cv‐00794‐K   Melillo v. DePuy Orthopaedics Inc et al                                   3/21/2016
7212   3:16‐cv‐00798‐K   Parker v. DePuy Orthopaedics Inc et al                                    3/22/2016
7213   3:16‐cv‐00799‐K   Bennici et al v. DePuy Orthopaedics Inc et al                             3/22/2016
7214   3:16‐cv‐00806‐K   Ballew v. DePuy Products Inc et al                                        3/22/2016
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                     Page 172 of 206 PageID 43210

7215   3:16‐cv‐00821‐K   Zamora v. Depuy Orthopaedics et al                                              3/23/2016
7216   3:16‐cv‐00827‐K   Lipton v. DePuy Products Inc et al                                              3/24/2016
7217   3:16‐cv‐00831‐K   Allen v. DePuy Orthopaedics Inc et al                                           3/24/2016
7218   3:16‐cv‐00832‐K   Ervin v. DePuy Orthopaedics Inc et al                                           3/24/2016
7219   3:16‐cv‐00837‐K   Rivera et al v. DePuy Orthopaedics Inc et al                                    3/24/2016
7220   3:16‐cv‐00838‐K   Neil v. DePuy Orthopaedics Inc et al                                            3/24/2016
7221   3:16‐cv‐00873‐K   Bennett et al v. DePuy Orthopaedics Inc et al                                   3/30/2016
7222   3:16‐cv‐00876‐K   Threet v. DePuy Orthopaedics Inc et al        California Northe5:16‐cv‐00801    3/31/2016
7223   3:16‐cv‐00877‐K   Watson v. DePuy Orthopaedics Inc et al                                          3/30/2016
7224   3:16‐cv‐00878‐K   Perez v. Johnson & Johnson Inc et al                                            3/31/2016
7225   3:16‐cv‐00880‐K   Bourne v. DePuy Orthopaedics Inc et al                                          3/31/2016
7226   3:16‐cv‐00881‐K   Ward v. DePuy Orthopaedics Inc et al                                            3/31/2016
7227   3:16‐cv‐00882‐K   Graves v. DePuy Orthopaedics Inc et al                                          3/31/2016
7228   3:16‐cv‐00883‐K   Livengood v. DePuy Orthopaedics Inc et al                                       3/31/2016
7229   3:16‐cv‐00885‐K   Hessman v. DePuy Orthopaedics Inc et al       California Centra 2:16‐cv‐01002   3/31/2016
7230   3:16‐cv‐00886‐K   Kotak v. DePuy Orthopaedics Inc et al         California Centra 2:16‐cv‐01012   3/31/2016
7231   3:16‐cv‐00887‐K   Lasater v. DePuy Orthopaedics Inc et al                                         3/31/2016
7232   3:16‐cv‐00888‐K   Sclafani v. DePuy Orthopaedics Inc et al                                        3/31/2016
7233   3:16‐cv‐00889‐K   Grant v. Depuy Orthopaedics, Inc. et al                                         3/31/2016
7234   3:16‐cv‐00890‐K   Miller v. DePuy Orthopaedics Inc et al                                          3/31/2016
7235   3:16‐cv‐00895‐K   Newstrand v. DePuy Orthopaedics Inc et al                                       3/31/2016
7236   3:16‐cv‐00896‐K   Tobe v. DePuy Orthopaedics Inc et al                                            3/31/2016
7237   3:16‐cv‐00901‐K   Green et al v. DePuy Orthopaedics Inc et al                                      4/1/2016
7238   3:16‐cv‐00910‐K   Lamar v. DePuy Orthopaedics Inc et al         Michigan Wester 1:16‐cv‐00267      4/1/2016
7239   3:16‐cv‐00922‐K   Knutson v. DePuy Orthopaedics Inc et al                                          4/4/2016
7240   3:16‐cv‐00925‐K   Steves et al v. DePuy Orthopaedics Inc et al                                     4/4/2016
7241   3:16‐cv‐00926‐K   Knudson et al v. DePuy Orthopaedics Inc et al                                    4/4/2016
7242   3:16‐cv‐00927‐K   Canzona et al v. DePuy Orthopaedics Inc et al                                    4/4/2016
7243   3:16‐cv‐00928‐K   Earley et al v. DePuy Orthopaedics Inc et al                                     4/4/2016
7244   3:16‐cv‐00929‐K   Feghali v. DePuy Orthopaedics Inc et al                                          4/4/2016
7245   3:16‐cv‐00930‐K   Jordan et al v. DePuy Orthopaedics Inc et al                                     4/4/2016
7246   3:16‐cv‐00931‐K   Kagan et al v. DePuy Orthopaedics Inc et al                                      4/4/2016
7247   3:16‐cv‐00932‐K   Nicoletta v. DePuy Orthopaedics Inc et al                                        4/4/2016
7248   3:16‐cv‐00933‐K   Vanderhoef et al v. DePuy Orthopaedics Inc et al                                 4/4/2016
7249   3:16‐cv‐00949‐K   Gordon v. DePuy Orthopaedics Inc et al                                           4/6/2016
7250   3:16‐cv‐00953‐K   White v. DePuy Orthopaedics Inc et al                                            4/6/2016
7251   3:16‐cv‐00957‐K   Carnahan v. DePuy Orthopaedics Inc et al California Centra 5:16‐cv‐00354         4/7/2016
7252   3:16‐cv‐00958‐K   Justice et al v. DePuy Orthopaedics Inc et al California Centra 2:16‐cv‐01727    4/7/2016
7253   3:16‐cv‐00972‐K   Cheffer et al v. DePuy Orthopaedics Inc et al California Centra 2:16‐cv‐01730    4/7/2016
7254   3:16‐cv‐00976‐K   Walker et al v. Johnson & Johnson Services Inc et al                             4/8/2016
7255   3:16‐cv‐00978‐K   Calvaresi et al v. DePuy Products Inc et al                                      4/8/2016
7256   3:16‐cv‐00982‐K   Bridges v. Johnson & Johnson Services Inc et al                                  4/8/2016
7257   3:16‐cv‐01002‐K   Edmond v. DePuy Orthopaedics Inc et al        New York Southe1:16‐cv‐01348      4/13/2016
7258   3:16‐cv‐01009‐K   Highsmith et al v. DePuy Orthopaedics Inc et al                                 4/14/2016
7259   3:16‐cv‐01021‐K   Christian et al v. DePuy Orthopaedics Inc et al                                 4/15/2016
7260   3:16‐cv‐01042‐K   Mitchell v. DePuy Orthopaedics Inc et al                                        4/18/2016
7261   3:16‐cv‐01056‐K   Clapper v. DePuy Orthopaedics Inc et al                                         4/19/2016
7262   3:16‐cv‐01058‐K   Fox v. DePuy Orthopaedics Inc et al                                             4/19/2016
7263   3:16‐cv‐01060‐K   Dejak et al v. DePuy Orthopaedics Inc et al                                     4/19/2016
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                   Page 173 of 206 PageID 43211

7264   3:16‐cv‐01061‐K   Woods v. DePuy Orthopaedics Inc et al         Tennessee Easter1:16‐cv‐00033   4/20/2016
7265   3:16‐cv‐01062‐K   Myrick et al v. DePuy Orthopaedics Inc et al                                  4/19/2016
7266   3:16‐cv‐01063‐K   Nadler v. DePuy Orthopaedics Inc et al                                        4/19/2016
7267   3:16‐cv‐01064‐K   Ripper v. DePuy Orthopaedics Inc et al                                        4/19/2016
7268   3:16‐cv‐01065‐K   Shields v. DePuy Orthopaedics Inc et al                                       4/19/2016
7269   3:16‐cv‐01066‐K   Williams v. DePuy Orthopaedics Inc et al                                      4/19/2016
7270   3:16‐cv‐01067‐K   Conte et al v. DePuy Orthopaedics Inc                                         4/20/2016
7271   3:16‐cv‐01082‐K   Hill v. DePuy Orthopaedics Inc et al                                          4/21/2016
7272   3:16‐cv‐01087‐K   Matthews v. DePuy Orthopaedics Inc et al                                      4/21/2016
7273   3:16‐cv‐01094‐K   Jones et al v. Johnson & Johnson Services Inc et al                           4/22/2016
7274   3:16‐cv‐01096‐K   Saladyk et al v. Johnson & Johnson Services Inc et al                         4/22/2016
7275   3:16‐cv‐01098‐K   Patillo et al v. Johnson & Johnson Services Inc et al                         4/22/2016
7276   3:16‐cv‐01101‐K   Lichtenauer v. DePuy Orthopaedics Inc et al                                   4/22/2016
7277   3:16‐cv‐01108‐K   Grabias v. DePuy Orthopaedics Inc et al                                       4/22/2016
7278   3:16‐cv‐01125‐K   Mullarkey v. Depuy Orthopaedics et al         Montana         6:16‐cv‐00030   4/25/2016
7279   3:16‐cv‐01133‐K   Carter v. DePuy Orthopaedics Inc et al                                        4/26/2016
7280   3:16‐cv‐01144‐K   Melvin v. DePuy Orthopaedics Inc et al        Massachusetts 1:16‐cv‐10452     4/27/2016
7281   3:16‐cv‐01145‐K   Souther v. Depuy Orthopaedics Inc et al       Oklahoma Weste5:16‐cv‐00348     4/27/2016
7282   3:16‐cv‐01155‐K   Teresa Lynn Bondeson v. DePuy OrthopaedicCalifornia Centra 2:16‐cv‐01994      4/28/2016
7283   3:16‐cv‐01158‐K   Riggs v. Johnson & Johnson Services Inc et al                                 4/29/2016
7284   3:16‐cv‐01159‐K   Roadarmel et al v. Johnson & Johnson Services Inc et al                       4/29/2016
7285   3:16‐cv‐01164‐K   Boyle v. DePuy Orthopaedics Inc et al         Montana         1:16‐cv‐00040   4/29/2016
7286   3:16‐cv‐01165‐K   Maribel Montes v. DePuy Orthopaedics Inc eCalifornia Centra 2:16‐cv‐02305     4/29/2016
7287   3:16‐cv‐01178‐K   Jensen v. DePuy Orthopaedics Inc et al                                         5/2/2016
7288   3:16‐cv‐01179‐K   Connolly v. Johnson & Johnson Inc et al                                        5/2/2016
7289   3:16‐cv‐01215‐K   Elliott v. DePuy Orthopaedics Inc et al                                        5/4/2016
7290   3:16‐cv‐01223‐K   Jenkins et al v. DePuy Orthopaedics Inc et al                                  5/5/2016
7291   3:16‐cv‐01237‐K   Stengel et al v. Orthopaedics Inc et al                                        5/6/2016
7292   3:16‐cv‐01240‐K   Collins v. DePuy Orthopaedics Inc et al                                        5/6/2016
7293   3:16‐cv‐01241‐K   Springer et al v. DePuy Orthopaedics Inc et al                                 5/6/2016
7294   3:16‐cv‐01242‐K   Gallimore et al v. DePuy Orthopaedics Inc et al                                5/6/2016
7295   3:16‐cv‐01243‐K   Montgomery v. DePuy Orthopaedics Inc et al                                     5/6/2016
7296   3:16‐cv‐01244‐K   Phillips v. DePuy Orthopaedics Inc et al                                       5/6/2016
7297   3:16‐cv‐01248‐K   Hatala et al v. DePuy Orthopaedics Inc et al                                   5/6/2016
7298   3:16‐cv‐01249‐K   Kostner et al v. DePuy Orthopaedics Inc et al                                  5/6/2016
7299   3:16‐cv‐01251‐K   Kelly et al v. DePuy Orthopaedics Inc et al                                    5/6/2016
7300   3:16‐cv‐01252‐K   Bruggemann v. DePuy Orthopaedics Inc et al                                     5/6/2016
7301   3:16‐cv‐01253‐K   Goldstein et al v. DePuy Orthopaedics Inc et al                                5/6/2016
7302   3:16‐cv‐01254‐K   Smeltzer v. DePuy Orthopaedics Inc et al                                       5/6/2016
7303   3:16‐cv‐01259‐K   Sheehan v. DePuy Orthopaedics Inc et al                                        5/9/2016
7304   3:16‐cv‐01263‐K   Hampton v. DePuy Orthopaedics Inc et al                                        5/9/2016
7305   3:16‐cv‐01267‐K   George v. DePuy Orthopaedics Inc et al                                         5/9/2016
7306   3:16‐cv‐01268‐K   Golston v. DePuy Orthopaedics Inc et al                                        5/9/2016
7307   3:16‐cv‐01269‐K   Bassler v. DePuy Orthopaedics Inc et al                                        5/9/2016
7308   3:16‐cv‐01270‐K   Fleming v. DePuy Orthopaedics Inc et al                                        5/9/2016
7309   3:16‐cv‐01271‐K   Ford v. DePuy Orthopaedics Inc et al                                           5/9/2016
7310   3:16‐cv‐01272‐K   Fulgham v. DePuy Orthopaedics Inc et al                                        5/9/2016
7311   3:16‐cv‐01273‐K   Castoe v. DePuy Orthopaedics Inc et al                                         5/9/2016
7312   3:16‐cv‐01274‐K   Henderson v. DePuy Orthopaedics Inc et al                                      5/9/2016
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                     Page 174 of 206 PageID 43212

7313   3:16‐cv‐01275‐K   Rhodes v. DePuy Orthopaedics Inc et al                                           5/9/2016
7314   3:16‐cv‐01276‐K   Athey v. DePuy Orthopaedics Inc et al                                            5/9/2016
7315   3:16‐cv‐01291‐K   Lashmet v. DePuy Orthopaedics Inc et al                                         5/10/2016
7316   3:16‐cv‐01311‐K   Fugate et al v. Johnson & Johnson Inc et al Florida Middle 5:16‐cv‐00300        5/12/2016
7317   3:16‐cv‐01328‐K   Hennessey v. DePuy Products Inc et al                                           5/13/2016
7318   3:16‐cv‐01355‐K   Botelho et al v. DePuy Orthopaedics Inc et al                                   5/17/2016
7319   3:16‐cv‐01356‐K   Hamlin v. Johnson & Johnson et al                                               5/17/2016
7320   3:16‐cv‐01357‐K   Bates v. DePuy Synthes Inc et al                                                5/17/2016
7321   3:16‐cv‐01363‐K   Franssen et al v. DePuy Orthopaedics Inc et al                                  5/18/2016
7322   3:16‐cv‐01364‐K   Carr v. DePuy Orthopaedics Inc et al          Maine             2:16‐cv‐00212   5/18/2016
7323   3:16‐cv‐01368‐K   Epstein et al v. Depuy Orthopaedics Inc et al                                   5/18/2016
7324   3:16‐cv‐01395‐K   Smith v. DePuy Orthopaedics Inc et al                                           5/20/2016
7325   3:16‐cv‐01433‐K   O'Neal et al v. DePuy Orthopaedics Inc et al                                    5/25/2016
7326   3:16‐cv‐01435‐K   Gutierrez v. Depuy Orthopaedics, Inc. et al                                     5/25/2016
7327   3:16‐cv‐01457‐K   Mirsky et al v. DePuy Orthopaedics Inc et al                                    5/31/2016
7328   3:16‐cv‐01458‐K   Smith v. DePuy Orthopaedics Inc et al                                           5/31/2016
7329   3:16‐cv‐01467‐K   Tellez et al v. Johnson & Johnson Services Inc et al                             6/1/2016
7330   3:16‐cv‐01482‐K   Cigna et al v. Depuy Orthpaedics Inc et al                                       6/2/2016
7331   3:16‐cv‐01511‐K   Bouck v. DePuy Orthopaedics Inc et al                                            6/7/2016
7332   3:16‐cv‐01512‐K   Hobbs et al v. DePuy Orthopaedics Inc et al                                      6/7/2016
7333   3:16‐cv‐01516‐K   Smith v. DePuy Orthopaedics Inc et al                                            6/7/2016
7334   3:16‐cv‐01517‐K   Robinson v. DePuy Orthopaedics Inc et al                                         6/7/2016
7335   3:16‐cv‐01518‐K   Tudor v. DePuy Orthopaedics Inc et al                                            6/7/2016
7336   3:16‐cv‐01519‐K   Ebner v. DePuy Orthopaedics Inc et al                                            6/7/2016
7337   3:16‐cv‐01520‐K   Swain v. DePuy Orthopaedics Inc et al                                            6/7/2016
7338   3:16‐cv‐01521‐K   Devaney v. DePuy Orthopaedics Inc et al                                          6/7/2016
7339   3:16‐cv‐01522‐K   Lasco v. DePuy Orthopaedics Inc et al                                            6/7/2016
7340   3:16‐cv‐01539‐K   Legasey‐Feldman v. Johnson & Johnson Services Inc et al                          6/9/2016
7341   3:16‐cv‐01556‐K   Cornelius et al v. DePuy Orthopaedics Inc et al                                 6/10/2016
7342   3:16‐cv‐01559‐K   Nadeau‐Forcier et al v. DePuy Orthopaedics Inc et al                            6/10/2016
7343   3:16‐cv‐01572‐K   Ostby v. DePuy Orthopaedics Inc et al                                           6/13/2016
7344   3:16‐cv‐01578‐K   Kosmakos v. Johnson & Johnson et al           Maryland          1:16‐cv‐01336   6/14/2016
7345   3:16‐cv‐01581‐K   Belloli v. DePuy Orthopaedics Inc et al                                         6/14/2016
7346   3:16‐cv‐01585‐K   Halliburton v. DePuy Orthopaedics Inc et al                                     6/14/2016
7347   3:16‐cv‐01586‐K   McWhirter v. DePuy Orthopaedics Inc et al                                       6/14/2016
7348   3:16‐cv‐01587‐K   Miller v. DePuy Orthopaedics Inc et al                                          6/14/2016
7349   3:16‐cv‐01588‐K   Pedrozo v. DePuy Orthopaedics Inc et al                                         6/14/2016
7350   3:16‐cv‐01589‐K   Weber v. DePuy Orthopaedics Inc et al                                           6/14/2016
7351   3:16‐cv‐01590‐K   Frey v. DePuy Orthopaedics Inc et al                                            6/14/2016
7352   3:16‐cv‐01591‐K   Thompson v. DePuy Orthopaedics Inc et al                                        6/14/2016
7353   3:16‐cv‐01592‐K   Coe v. DePuy Orthopaedics Inc et al                                             6/14/2016
7354   3:16‐cv‐01597‐K   Miles v. DePuy Orthopaedics et al             Montana           6:16‐cv‐00040   6/14/2016
7355   3:16‐cv‐01608‐K   Ballard et al v. DePuy Orthopaedics Inc                                         6/15/2016
7356   3:16‐cv‐01619‐K   Welborn et al v. Johnson & Johnson Services Inc et al                           6/16/2016
7357   3:16‐cv‐01637‐K   Gleeson v. DePuy Orthopaedics Inc et al       California Centra 2:16‐cv‐03154   6/17/2016
7358   3:16‐cv‐01638‐K   Miller et al v. DePuy Orthopaedics Inc et al California Centra 2:16‐cv‐03155    6/17/2016
7359   3:16‐cv‐01644‐K   Mattes v. Depuy Orthopaedics Inc et al                                          6/18/2016
7360   3:16‐cv‐01647‐K   Cronan et al v. DePuy Orthopaedics Inc et al California Centra 2:16‐cv‐03156    6/20/2016
7361   3:16‐cv‐01654‐K   Cange v. DePuy Orthopaedics Inc et al                                           6/20/2016
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                     Page 175 of 206 PageID 43213

7362   3:16‐cv‐01658‐K   Ewart et al v. DePuy Orthopaedics Inc et al California Centra 2:16‐cv‐03158     6/21/2016
7363   3:16‐cv‐01665‐K   Burkett et al v. DePuy Inc et al                                                6/21/2016
7364   3:16‐cv‐01666‐K   Wells et al v. DePuy Inc et al                                                  6/21/2016
7365   3:16‐cv‐01670‐K   Walsh et al v. DePuy Orthopaedics Inc et al                                     6/21/2016
7366   3:16‐cv‐01671‐K   Marshall et al v. DePuy Orthopaedics Inc et al                                  6/21/2016
7367   3:16‐cv‐01678‐K   Pereau et al v. DePuy Orthopaedics Inc et al California Centra 2:16‐cv‐03159    6/22/2016
7368   3:16‐cv‐01683‐K   Stevenson v. DePuy Orthopaedics Inc et al                                       6/22/2016
7369   3:16‐cv‐01688‐K   Dohnel v. DePuy Orthopaedics Inc et al        California Northe3:16‐cv‐02902    6/22/2016
7370   3:16‐cv‐01690‐K   Kelley v. DePuy Orthopaedics Inc et al                                          6/22/2016
7371   3:16‐cv‐01696‐K   Lessig et al v. DePuy Orthopaedics Inc et al                                    6/22/2016
7372   3:16‐cv‐01702‐K   Peterson et al v. Depuy Orthopaedics Inc. et al                                 6/23/2016
7373   3:16‐cv‐01703‐K   Smith et al v. DePuy Orthopaedics Inc et al                                     6/23/2016
7374   3:16‐cv‐01704‐K   Towery v. DePuy Orthopaedics Inc et al                                          6/23/2016
7375   3:16‐cv‐01707‐K   Matthews et al v. DePuy Orthopaedics Inc et al                                  6/23/2016
7376   3:16‐cv‐01708‐K   Busby et al v. Johnson & Johnson Inc et al                                      6/23/2016
7377   3:16‐cv‐01719‐K   Gregory v. Johnson & Johnson Services Inc et al                                 6/23/2016
7378   3:16‐cv‐01728‐K   Phillips v. DePuy Orthopaedics Inc et al      California Northe3:16‐cv‐02236    6/23/2016
7379   3:16‐cv‐01729‐K   Bannerman v. DePuy Orthopaedics Inc et al                                       6/23/2016
7380   3:16‐cv‐01733‐K   Strag et al v. DePuy Orthopaedics Inc et al                                     6/23/2016
7381   3:16‐cv‐01734‐K   Johnson MD et al v. DePuy Orthopaedics Inc et al                                6/23/2016
7382   3:16‐cv‐01738‐K   Simmons v. DePuy Orthopaedics Inc et al California Centra 2:16‐cv‐02848         6/24/2016
7383   3:16‐cv‐01741‐K   Seals v. DePuy Orthopaedics Inc et al                                           6/24/2016
7384   3:16‐cv‐01742‐K   McCarthy v. DePuy Orthopaedics Inc et al                                        6/24/2016
7385   3:16‐cv‐01767‐K   Plum v. DePuy Orthopaedics Inc et al          California Centra 2:16‐cv‐03573   6/24/2016
7386   3:16‐cv‐01768‐K   Mull et al v. DePuy Orthopaedics Inc et al Indiana Northern3:16‐cv‐00214        6/24/2016
7387   3:16‐cv‐01789‐K   Padovano et al v. DePuy Orthopaedics Inc et al                                  6/27/2016
7388   3:16‐cv‐01801‐K   Marlow v. DePuy Orthopaedics Inc et al                                          6/27/2016
7389   3:16‐cv‐01804‐K   Rogers v. DePuy Orthopaedics Inc et al                                          6/27/2016
7390   3:16‐cv‐01812‐K   Lambert v. DePuy Orthopaedics Inc et al                                         6/28/2016
7391   3:16‐cv‐01821‐K   Ghisletti v. DePuy Orthopaedics Inc et al                                       6/28/2016
7392   3:16‐cv‐01827‐K   Summey v. Johnson & Johnson Inc et al                                           6/28/2016
7393   3:16‐cv‐01872‐K   Lindberg v. DePuy Orthopaedics Inc et al                                        6/29/2016
7394   3:16‐cv‐01878‐K   Tillman et al v. DePuy Orthopaedics Inc et al                                   6/29/2016
7395   3:16‐cv‐01879‐K   Ward et al v. DePuy Orthopaedics Inc et al                                      6/29/2016
7396   3:16‐cv‐01882‐K   Dock‐Malone v. Johnson & Johnson Services Inc et al                             6/29/2016
7397   3:16‐cv‐01902‐K   Slaughter v. DePuy Orthopaedics Inc et al                                       6/30/2016
7398   3:16‐cv‐01905‐K   Braun et al v. Johnson & Johnson Services In California Northe3:16‐cv‐03079     6/30/2016
7399   3:16‐cv‐01906‐K   Burr v. DePuy Orthopaedics Inc et al          California Centra 2:16‐cv‐03838   6/30/2016
7400   3:16‐cv‐01921‐K   Wallace v. DePuy Orthopaedics Inc et al                                          7/1/2016
7401   3:16‐cv‐01922‐K   Wall v. DePuy Orthopaedics Inc et al                                             7/1/2016
7402   3:16‐cv‐01925‐K   Edmonds v. DePuy Orthopaedics Inc et al                                          7/1/2016
7403   3:16‐cv‐01958‐K   Meade v. DePuy Orthopaedics Inc et al                                            7/5/2016
7404   3:16‐cv‐01959‐K   Mize v. DePuy Orthopaedics Inc et al                                             7/5/2016
7405   3:16‐cv‐01983‐K   White et al v. DePuy Orthopaedics Inc et al                                      7/7/2016
7406   3:16‐cv‐01989‐K   Dollar et al v. DePuy Orthopaedics Inc et al                                     7/7/2016
7407   3:16‐cv‐01990‐K   Lima v. DePuy Orthopaedics Inc et al                                             7/7/2016
7408   3:16‐cv‐01991‐K   Sidney v. DePuy Orthopaedics Inc et al                                           7/7/2016
7409   3:16‐cv‐01994‐K   Sabatino et al v. DePuy Orthopaedics Inc et al                                   7/8/2016
7410   3:16‐cv‐02001‐K   Sobel v. DePuy Orthopaedics Inc et al                                            7/8/2016
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                   Page 176 of 206 PageID 43214

7411   3:16‐cv‐02004‐K   Stratmeyer v. DePuy Orthopaedics Inc et al                                     7/8/2016
7412   3:16‐cv‐02014‐K   Palmer et al v. DePuy Orthopaedics Inc et al                                   7/8/2016
7413   3:16‐cv‐02026‐K   Mills v. DePuy Orthopaedics Inc et al                                         7/12/2016
7414   3:16‐cv‐02030‐K   Oliver v. DePuy Orthopaedics Inc et al                                        7/12/2016
7415   3:16‐cv‐02037‐K   Gerall v. DePuy Orthopaedics Inc et al                                        7/13/2016
7416   3:16‐cv‐02041‐K   Macarone et al v. DePuy Orthopaedics Inc et al                                7/13/2016
7417   3:16‐cv‐02052‐K   Rosenbaum v. DePuy Orthopaedics Inc et al                                     7/14/2016
7418   3:16‐cv‐02060‐K   Brown et al v. DePuy Orthopaedics Inc et al                                   7/15/2016
7419   3:16‐cv‐02093‐K   Vanden Plas et al v. DePuy Orthopaedics Inc et al                             7/19/2016
7420   3:16‐cv‐02098‐K   Winn v. DePuy Orthopaedics Inc et al                                          7/19/2016
7421   3:16‐cv‐02107‐K   Rosano et al v. DePuy Orthopaedics Inc et al                                  7/20/2016
7422   3:16‐cv‐02108‐K   Mishiwiec v. DePuy Orthopaedics Inc et al                                     7/20/2016
7423   3:16‐cv‐02118‐K   Winterfeld v. Johnson & Johnson Services Inc et al                            7/21/2016
7424   3:16‐cv‐02119‐K   Van Worth v. Johnson & Johnson Services Inc et al                             7/21/2016
7425   3:16‐cv‐02143‐K   Elmore et al v. Johnson & Johnson Services Inc et al                          7/25/2016
7426   3:16‐cv‐02144‐K   Bolyard v. Johnson & Johnson Services Inc et al                               7/25/2016
7427   3:16‐cv‐02145‐K   Luce et al v. Johnson & Johnson Services Inc et al                            7/25/2016
7428   3:16‐cv‐02146‐K   Noe et al v. DePuy Orthopaedics Inc et al                                     7/25/2016
7429   3:16‐cv‐02152‐K   Garcia at al v. DePuy Orthopaedics Inc                                        7/25/2016
7430   3:16‐cv‐02153‐K   Gore v. DePuy Orthopaedics Inc et al                                          7/25/2016
7431   3:16‐cv‐02155‐K   Harty v. DePuy Orthopaedics Inc et al                                         7/26/2016
7432   3:16‐cv‐02159‐K   Bautch et al v. DePuy Orthopaedics Inc et al                                  7/26/2016
7433   3:16‐cv‐02178‐K   Wood et al v. DePuy Orthopaedics Inc et al                                    7/27/2016
7434   3:16‐cv‐02181‐K   Mongelli et al v. DePuy Orthopaedics Inc et al                                7/27/2016
7435   3:16‐cv‐02186‐K   Joseph et al v. DePuy Orthopaedics Inc et al                                  7/27/2016
7436   3:16‐cv‐02189‐K   Williamson v. DePuy Orthopaedics Inc et al                                    7/27/2016
7437   3:16‐cv‐02201‐K   Strametz v. DePuy Orthopaedics Inc et al                                      7/28/2016
7438   3:16‐cv‐02208‐K   Mollman v. Johnson & Johnson Inc et al       Alabama Norther2:16‐cv‐00516     7/29/2016
7439   3:16‐cv‐02216‐K   Gotthardt v. Johnson & Johnson Inc et al     Alabama Norther2:16‐cv‐00515      8/1/2016
7440   3:16‐cv‐02218‐K   Fujimoto v. Depuy Orthopedics Inc et al                                        8/1/2016
7441   3:16‐cv‐02225‐K   Arigoni et al v. Johnson & Johnson Services Inc et al                          8/1/2016
7442   3:16‐cv‐02228‐K   Findley v. Johnson & Johnson Services Inc et al                                8/1/2016
7443   3:16‐cv‐02230‐K   Hambrick v. Johnson & Johnson Services Inc et al                               8/2/2016
7444   3:16‐cv‐02231‐K   Hlay v. Johnson & Johnson Services Inc et al                                   8/2/2016
7445   3:16‐cv‐02233‐K   Lavigne v. Johnson & Johnson Services Inc et al                                8/2/2016
7446   3:16‐cv‐02240‐K   Marolf et al v. DePuy Orthopaedics Inc et al                                   8/2/2016
7447   3:16‐cv‐02246‐K   Smith v. Johnson & Johnson Inc et al         Alabama Norther2:16‐cv‐00514      8/2/2016
7448   3:16‐cv‐02250‐K   Smith et al v. Johnson & Johnson Services Inc et al                            8/3/2016
7449   3:16‐cv‐02251‐K   Smith v. Johnson & Johnson Services Inc et al                                  8/3/2016
7450   3:16‐cv‐02252‐K   Word v. Johnson & Johnson Services Inc et al                                   8/3/2016
7451   3:16‐cv‐02253‐K   Cromwell v. Diana et al                      California Northe3:16‐cv‐03794    8/3/2016
7452   3:16‐cv‐02254‐K   Walls v. DePuy Orthopaedics Inc et al                                          8/3/2016
7453   3:16‐cv‐02265‐K   Huitt et al v. Depuy Orthopaedics, Inc et al                                   8/4/2016
7454   3:16‐cv‐02267‐K   Snowden v. DePuy Orthopaedics Inc et al                                        8/3/2016
7455   3:16‐cv‐02268‐K   Moore et al v. DePuy Orthopaedics Inc et al                                    8/3/2016
7456   3:16‐cv‐02269‐K   Savoy v. DePuy Orthopaedics Inc et al                                          8/3/2016
7457   3:16‐cv‐02270‐K   Balkcum v. DePuy Orthopaedics Inc et al                                        8/3/2016
7458   3:16‐cv‐02271‐K   Clause v. DePuy Orthopaedics Inc et al                                         8/3/2016
7459   3:16‐cv‐02272‐K   Allen v. DePuy Orthopaedics Inc et al                                          8/3/2016
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                     Page 177 of 206 PageID 43215

7460   3:16‐cv‐02273‐K   Knowles v. DePuy Orthopaedics Inc et al                                          8/3/2016
7461   3:16‐cv‐02279‐K   Jones v. DePuy Orthopaedics Inc et al         California Centra 2:16‐cv‐05056    8/5/2016
7462   3:16‐cv‐02280‐K   Dahl v. DePuy Orthopaedics Inc et al          California Centra 2:16‐cv‐04691    8/5/2016
7463   3:16‐cv‐02302‐K   Spencer v. DePuy Orthopaedics Inc et al                                          8/9/2016
7464   3:16‐cv‐02306‐K   Poulter et al v. DePuy Orthopaedics Inc et al California Centra 2:16‐cv‐04094    8/9/2016
7465   3:16‐cv‐02313‐K   Anderson v. DePuy Orthopaedics Inc et al                                        8/10/2016
7466   3:16‐cv‐02316‐K   Cosio v. DePuy Inc et al                      California Centra 5:16‐cv‐01374   8/10/2016
7467   3:16‐cv‐02340‐K   Cook v. DePuy Orthopaedics Inc et al                                            8/12/2016
7468   3:16‐cv‐02342‐K   Hunter v. DePuy Orthopaedics Inc et al                                          8/12/2016
7469   3:16‐cv‐02343‐K   Jordan v. DePuy Orthopaedics Inc et al                                          8/12/2016
7470   3:16‐cv‐02344‐K   Macey v. DePuy Orthopaedics Inc et al                                           8/12/2016
7471   3:16‐cv‐02345‐K   Munro v. DePuy Orthopaedics Inc et al                                           8/12/2016
7472   3:16‐cv‐02346‐K   Stay v. DePuy Orthopaedics Inc et al                                            8/12/2016
7473   3:16‐cv‐02347‐K   Williams v. DePuy Orthopaedics Inc et al                                        8/12/2016
7474   3:16‐cv‐02359‐K   Wilson et al v. DePuy Orthopaedics Inc et al                                    8/15/2016
7475   3:16‐cv‐02365‐K   McGrath v. DePuy Orthopaedics Inc et al                                         8/15/2016
7476   3:16‐cv‐02394‐K   Ducoing v. DePuy Orthopaedics Inc et al                                         8/17/2016
7477   3:16‐cv‐02403‐K   Gregory et al v. DePuy Inc et al                                                8/18/2016
7478   3:16‐cv‐02416‐K   Owens v. DePuy Orthopaedics Inc et al                                           8/19/2016
7479   3:16‐cv‐02419‐K   Olsen v. Johnson & Johnson Services Inc et al                                   8/19/2016
7480   3:16‐cv‐02439‐K   Fleming v. DePuy Orthopaedics Inc et al                                         8/23/2016
7481   3:16‐cv‐02443‐K   Terry et al v. Depuy Orthopaedics Inc et al                                     8/23/2016
7482   3:16‐cv‐02447‐K   Duncan v. DePuy Orthopaedics Inc et al        Illinois Northern 1:16‐cv‐06924   8/23/2016
7483   3:16‐cv‐02457‐K   Kennedy et al v. DePuy Orthopaedics Inc et al                                   8/24/2016
7484   3:16‐cv‐02462‐K   Chizhik v. DePuy Orthopaedics Inc et al                                         8/25/2016
7485   3:16‐cv‐02466‐K   Prostor et al v. DePuy Orthopaedics Inc et al                                   8/25/2016
7486   3:16‐cv‐02469‐K   Powell v. DePuy Orthopaedics Inc et al                                          8/26/2016
7487   3:16‐cv‐02470‐K   Amichaux et al v. DePuy Orthopaedics Inc et al                                  8/26/2016
7488   3:16‐cv‐02473‐K   Ricketts v. Johnson & Johnson Services Inc et al                                8/26/2016
7489   3:16‐cv‐02475‐K   Bunce et al v. Johnson & Johnson Services Inc et al                             8/26/2016
7490   3:16‐cv‐02478‐K   Ortiz et al v. DePuy Orthopaedics Inc et al New York Eastern2:16‐cv‐03692       8/26/2016
7491   3:16‐cv‐02495‐K   Pilot v. DePuy Orthopaedics Inc et al                                           8/29/2016
7492   3:16‐cv‐02496‐K   Steffen v. DePuy Orthopaedics Inc et al                                         8/29/2016
7493   3:16‐cv‐02501‐K   Hill v. DePuy Orthopaedics Inc et al                                            8/30/2016
7494   3:16‐cv‐02504‐K   Kelpsa v. DePuy Orthopaedics Inc et al                                          8/30/2016
7495   3:16‐cv‐02507‐K   Read et al v. DePuy Orthopaedics Inc et al                                      8/30/2016
7496   3:16‐cv‐02510‐K   Brigham v. Johnson & Johnson et al            Maryland          1:16‐cv‐02238   8/30/2016
7497   3:16‐cv‐02515‐K   Taft et al v. DePuy Orthopaedics Inc et al                                      8/31/2016
7498   3:16‐cv‐02523‐K   Sawyers v. DePuy Orthopaedics Inc et al                                         8/31/2016
7499   3:16‐cv‐02526‐K   Crowe v. DePuy Orthopaedics Inc et al                                            9/1/2016
7500   3:16‐cv‐02567‐K   Anderson v. DePuy Orthopaedics Inc et al                                         9/8/2016
7501   3:16‐cv‐02569‐K   Essa v. DePuy Orthopaedics Inc et al                                             9/8/2016
7502   3:16‐cv‐02570‐K   Gentilesco v. DePuy Orthopaedics Inc et al                                       9/8/2016
7503   3:16‐cv‐02571‐K   Gumbs v. DePuy Orthopaedics Inc et al                                            9/8/2016
7504   3:16‐cv‐02572‐K   Hill et al v. DePuy Orthopaedics Inc et al                                       9/8/2016
7505   3:16‐cv‐02573‐K   Newman et al v. DePuy Orthopaedics Inc et al                                     9/8/2016
7506   3:16‐cv‐02574‐K   Petersen v. DePuy Orthopaedics Inc et al                                         9/8/2016
7507   3:16‐cv‐02575‐K   Phillips v. DePuy Orthopaedics Inc et al                                         9/8/2016
7508   3:16‐cv‐02576‐K   Saponaro et al v. DePuy Orthopaedics Inc et al                                   9/8/2016
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                     Page 178 of 206 PageID 43216

7509   3:16‐cv‐02577‐K   Taylor et al v. DePuy Orthopaedics Inc et al                                      9/8/2016
7510   3:16‐cv‐02578‐K   Veasley v. DePuy Orthopaedics Inc et al                                           9/8/2016
7511   3:16‐cv‐02584‐K   Grimm et al v. DePuy Orthopaedics Inc et al California Centra 2:16‐cv‐05712       9/9/2016
7512   3:16‐cv‐02588‐K   Oliver et al v. DePuy Orthopaedics Inc et al                                      9/9/2016
7513   3:16‐cv‐02594‐K   Skretta v. DePuy Orthopaedics Inc et al                                           9/9/2016
7514   3:16‐cv‐02604‐K   Heron et al v. DePuy Orthopaedics Inc et al California Centra 2:16‐cv‐05716      9/13/2016
7515   3:16‐cv‐02605‐K   Holliday v. DePuy Orthopaedics Inc et al      California Centra 2:16‐cv‐05725    9/13/2016
7516   3:16‐cv‐02606‐K   Martell v. DePuy Orthopaedics Inc et al       California Centra 2:16‐cv‐05723    9/13/2016
7517   3:16‐cv‐02612‐K   Cardinale v. DePuy Orthopaedics Inc et al                                        9/13/2016
7518   3:16‐cv‐02613‐K   Ingle v. Johnson & Johnson Services Inc et al                                    9/13/2016
7519   3:16‐cv‐02618‐K   Paul‐Masaoka v. DePuy Orthopaedics Inc et al                                     9/13/2016
7520   3:16‐cv‐02620‐K   Huebner v. DePuy Orthopaedics Inc et al                                          9/13/2016
7521   3:16‐cv‐02622‐K   Daniels et al v. Johnson & Johnson Services Inc et al                            9/13/2016
7522   3:16‐cv‐02625‐K   Gervais et al v. DePuy Orthopaedics Inc et al California Centra 2:16‐cv‐06293    9/13/2016
7523   3:16‐cv‐02627‐K   Stewart et al v. DePuy Orthopaedics Inc et al                                    9/14/2016
7524   3:16‐cv‐02639‐K   Groskop v. DePuy Orthopaedics Inc et al                                          9/14/2016
7525   3:16‐cv‐02655‐K   Nivala v. DePuy Orthopaedics Inc et al        California Centra 2:16‐cv‐06294    9/15/2016
7526   3:16‐cv‐02668‐K   Snell v. DePuy Orthopaedics Inc et al                                            9/19/2016
7527   3:16‐cv‐02678‐K   Ranalls v. DePuy Orthopaedics Inc et al                                          9/20/2016
7528   3:16‐cv‐02693‐K   Dale v. Johnson & Johnson Services Inc et al                                     9/21/2016
7529   3:16‐cv‐02697‐K   Bryars et al v. DePuy Orthopaedics Inc et al                                     9/21/2016
7530   3:16‐cv‐02705‐K   Hunt et al v. DePuy Orthopaedics Inc et al                                       9/22/2016
7531   3:16‐cv‐02710‐K   Rubin v. DePuy International Limited et al                                       9/22/2016
7532   3:16‐cv‐02723‐K   LeMay et al v. DePuy Orthopaedics Inc et al                                      9/26/2016
7533   3:16‐cv‐02724‐K   Brandenburg et al v. DePuy Orthopaedics Inc et al                                9/26/2016
7534   3:16‐cv‐02727‐K   McCollam v. Depuy Orthopaedics Inc et al                                         9/26/2016
7535   3:16‐cv‐02729‐K   Bishop et al v. DePuy Orthopaedics Inc et al                                     9/26/2016
7536   3:16‐cv‐02745‐K   Briggs v. DePuy Orthopaedics Inc et al                                           9/27/2016
7537   3:16‐cv‐02746‐K   Wilson v. DePuy Orthopaedics Inc et al                                           9/27/2016
7538   3:16‐cv‐02750‐K   Schroll et al v. DePuy Orthopaedics Inc et al                                    9/28/2016
7539   3:16‐cv‐02771‐K   Stone et al v. DePuy Orthopaedics Inc et al                                      9/29/2016
7540   3:16‐cv‐02776‐K   Gosdin v. DePuy Orthopaedics Inc et al                                           9/29/2016
7541   3:16‐cv‐02823‐K   Felt et al v. Johnson & Johnson et al                                            10/5/2016
7542   3:16‐cv‐02825‐K   Graham et al v DePuy Orthopaedics Inc et al                                      10/5/2016
7543   3:16‐cv‐02843‐K   Perciful v. Johnson & Johnson Services Inc et al                                 10/7/2016
7544   3:16‐cv‐02845‐K   Troutman v. DePuy Orthopaedics Inc et al                                         10/7/2016
7545   3:16‐cv‐02851‐K   Wagner v. DePuy Orthopaedics Inc et al                                           10/7/2016
7546   3:16‐cv‐02852‐K   Gordon et al v. DePuy Orthopaedics Inc et al                                    10/11/2016
7547   3:16‐cv‐02853‐K   Truman v. DePuy Orthopaedics Inc et al                                          10/11/2016
7548   3:16‐cv‐02854‐K   Poitras et al v. DePuy Orthopaedics Inc et al                                   10/11/2016
7549   3:16‐cv‐02857‐K   Fusco v. DePuy Orthopaedics Inc et al                                           10/11/2016
7550   3:16‐cv‐02878‐K   Booth et al v. DePuy Orthopaedics Inc et al                                     10/13/2016
7551   3:16‐cv‐02882‐K   Buck v. DePuy Orthopaedics Inc et al                                            10/13/2016
7552   3:16‐cv‐02883‐K   Coffin et al v. DePuy Orthopaedics Inc et al                                    10/13/2016
7553   3:16‐cv‐02884‐K   Johnson et al v. DePuy Orthopaedics Inc et al                                   10/13/2016
7554   3:16‐cv‐02885‐K   Keeley v. DePuy Orthopaedics Inc et al                                          10/13/2016
7555   3:16‐cv‐02886‐K   Lewis et al v. DePuy Orthopaedics Inc et al                                     10/13/2016
7556   3:16‐cv‐02887‐K   McIntire v. DePuy Orthopaedics Inc et al                                        10/13/2016
7557   3:16‐cv‐02888‐K   McNaught v. DePuy Orthopaedics Inc et al                                        10/13/2016
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                    Page 179 of 206 PageID 43217

7558   3:16‐cv‐02889‐K   Bruce et al v. Johnson & Johnson Services Inc et al                             10/14/2016
7559   3:16‐cv‐02895‐K   DeMartino v. DePuy Orthopaedics Inc et al                                       10/14/2016
7560   3:16‐cv‐02902‐K   Dingle v. DePuy Orthopaedics Inc et al                                          10/17/2016
7561   3:16‐cv‐02906‐K   Stickland et al v. DePuy Orthopaedics Inc et al                                 10/17/2016
7562   3:16‐cv‐02918‐K   Cross v. DePuy Orthopaedics Inc et al                                           10/18/2016
7563   3:16‐cv‐02929‐K   Hakola et al v. DePuy Orthopaedics Inc et al                                    10/18/2016
7564   3:16‐cv‐02932‐K   Eldridge v. DePuy Orthopaedics Inc et al                                        10/19/2016
7565   3:16‐cv‐02946‐K   Forster et al v. DePuy Orthopaedics Inc et al                                   10/20/2016
7566   3:16‐cv‐02956‐K   Eisenhandler et al v. DePuy Orthopaedics Inc et al                              10/21/2016
7567   3:16‐cv‐02960‐K   Whatley v. DePuy Orthopaedics Inc et al                                         10/21/2016
7568   3:16‐cv‐02982‐K   Schubert v. DePuy Orthopaedics Inc et al                                        10/25/2016
7569   3:16‐cv‐03009‐K   Person v. Johnson & Johnson Services Inc et California Northe4:16‐cv‐05521      10/27/2016
7570   3:16‐cv‐03015‐K   Aeh et al v. DePuy Orthopaedics Inc et al                                       10/28/2016
7571   3:16‐cv‐03019‐K   Bakanas v. DePuy Orthopaedics Inc et al       Illinois Northern 1:16‐cv‐05141   10/28/2016
7572   3:16‐cv‐03042‐K   Maddox et al v. DePuy Orthopaedics Inc et al                                    10/31/2016
7573   3:16‐cv‐03062‐K   Elizondo et al v. DePuy Orthopaedics Inc et al                                   11/1/2016
7574   3:16‐cv‐03063‐K   Zuk et al v. Depuy Orthopaedics, Inc. et al                                      11/1/2016
7575   3:16‐cv‐03071‐K   Rothe v. DePuy Orthopaedics Inc et al         Ohio Southern 2:16‐cv‐00838        11/3/2016
7576   3:16‐cv‐03072‐K   Jalali et al v. DePuy Orthopaedics Inc et al California Northe3:16‐cv‐05665      11/3/2016
7577   3:16‐cv‐03081‐K   Wilson v. DePuy Orthopaedics Inc et al        California Centra 2:16‐cv‐04693    11/3/2016
7578   3:16‐cv‐03086‐K   Bernard Nisenholz v. DePuy Orthopaedics In California Centra 2:16‐cv‐05965       11/3/2016
7579   3:16‐cv‐03093‐K   Muksian v. DePuy Orthopaedics Inc et al       California Centra 2:16‐cv‐05984    11/4/2016
7580   3:16‐cv‐03107‐K   Suarez v. DePuy Orthopaedics Inc et al        California Centra 2:16‐cv‐07719    11/4/2016
7581   3:16‐cv‐03113‐K   Mercil v. DePuy Orthopaedics Inc et al                                           11/7/2016
7582   3:16‐cv‐03119‐K   Carter v. DePuy Orthopaedics Inc et al                                           11/8/2016
7583   3:16‐cv‐03129‐K   Crump v. DePuy Orthopaedics Inc et al         Ohio Northern 1:12‐dp‐23271        11/9/2016
7584   3:16‐cv‐03130‐K   Lawrence v. DePuy Orthopaedics, Inc. et al Michigan Eastern2:16‐cv‐13000         11/9/2016
7585   3:16‐cv‐03135‐K   Gavin et al v. DePuy Orthopaedics Inc et al                                      11/9/2016
7586   3:16‐cv‐03138‐K   Hoffman et al v. Johnson & Johnson Services Inc et al                            11/9/2016
7587   3:16‐cv‐03146‐K   Savre v. DePuy Orthopaedics Inc et al                                            11/9/2016
7588   3:16‐cv‐03150‐K   Schmidt v. DePuy Orthopaedics Inc et al       California Northe3:16‐cv‐05996    11/11/2016
7589   3:16‐cv‐03151‐K   Patterson v. DePuy Orthopaedics Inc et al California Northe3:16‐cv‐05992        11/11/2016
7590   3:16‐cv‐03161‐K   Comstock v. DePuy Orthopaedics Inc et al                                        11/11/2016
7591   3:16‐cv‐03167‐K   Padgett v. DePuy Orthopaedics Inc et al                                         11/11/2016
7592   3:16‐cv‐03168‐K   Sobel et al v. DePuy Orthopaedics Inc et al                                     11/11/2016
7593   3:16‐cv‐03169‐K   Speed et al v. DePuy Orthopaedics Inc et al                                     11/11/2016
7594   3:16‐cv‐03170‐K   Stout et al v. DePuy Orthopaedics Inc et al                                     11/11/2016
7595   3:16‐cv‐03171‐K   Valoff v. DePuy Orthopaedics Inc et al                                          11/11/2016
7596   3:16‐cv‐03172‐K   Parmley et al v. DePuy Orthopaedics Inc et al                                   11/11/2016
7597   3:16‐cv‐03173‐K   Peterson et al v. DePuy Orthopaedics Inc et al                                  11/11/2016
7598   3:16‐cv‐03174‐K   Cooper v. DePuy Orthopaedics Inc et al                                          11/11/2016
7599   3:16‐cv‐03175‐K   Valley v. DePuy Orthopaedics Inc et al                                          11/11/2016
7600   3:16‐cv‐03176‐K   Brownstead et al v. DePuy Orthopaedics Inc et al                                11/14/2016
7601   3:16‐cv‐03177‐K   Gillikin v. DePuy Orthopaedics Inc et al                                        11/14/2016
7602   3:16‐cv‐03178‐K   Campbell et al v. DePuy Orthopaedics Inc et al                                  11/14/2016
7603   3:16‐cv‐03179‐K   Mansfield et al v. Johnson & Johnson Inc et al                                  11/14/2016
7604   3:16‐cv‐03208‐K   Jackson v. DePuy Orthopaedics Inc et al                                         11/16/2016
7605   3:16‐cv‐03214‐K   Mitchell v. DePuy Orthopaedics Inc et al                                        11/16/2016
7606   3:16‐cv‐03215‐K   Wilder v. DePuy Orthopaedics Inc et al                                          11/16/2016
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                    Page 180 of 206 PageID 43218

7607   3:16‐cv‐03216‐K   McCauley v. DePuy Orthopaedics Inc et al                                        11/16/2016
7608   3:16‐cv‐03217‐K   Jarvis v. DePuy Orthopaedics Inc et al                                          11/16/2016
7609   3:16‐cv‐03218‐K   Mastie v. DePuy Orthopaedics Inc et al                                          11/16/2016
7610   3:16‐cv‐03219‐K   Spencer et al v. DePuy Orthopaedics Inc et al                                   11/16/2016
7611   3:16‐cv‐03220‐K   Clark v. DePuy Orthopaedics Inc et al                                           11/16/2016
7612   3:16‐cv‐03221‐K   Stearns v. DePuy Orthopaedics Inc et al                                         11/16/2016
7613   3:16‐cv‐03222‐K   Posey v. DePuy Orthopaedics Inc et al                                           11/16/2016
7614   3:16‐cv‐03223‐K   Derhammer v. DePuy Orthopaedics Inc et al                                       11/16/2016
7615   3:16‐cv‐03224‐K   Umberger v. DePuy Orthopaedics Inc et al                                        11/16/2016
7616   3:16‐cv‐03225‐K   Kershaw v. DePuy Orthopaedics Inc et al                                         11/16/2016
7617   3:16‐cv‐03241‐K   Nesbitt v. DePuy Orthopaedics Inc et al      New York Eastern2:16‐cv‐05685      11/18/2016
7618   3:16‐cv‐03249‐K   Brand et al v. DePuy Orthopaedics Inc et al                                     11/18/2016
7619   3:16‐cv‐03265‐K   Blank v. Johnson & Johnson Services Inc et a Missouri Eastern 4:16‐cv‐01653     11/21/2016
7620   3:16‐cv‐03266‐K   Brockman v. DePuy Orthopaedics Inc           Kentucky Wester 1:16‐cv‐00168      11/21/2016
7621   3:16‐cv‐03273‐K   Karbin v. DePuy Orthopaedics Inc             Illinois Northern 1:16‐cv‐09709    11/22/2016
7622   3:16‐cv‐03286‐K   Hahn v. DePuy Orthopaedics Inc et al         California Centra 2:16‐cv‐07909    11/23/2016
7623   3:16‐cv‐03291‐K   Pfeifle et al v. DePuy Orthopaedics Inc                                         11/25/2016
7624   3:16‐cv‐03301‐K   O'Neil v. DePuy Orthopaedics Inc et al                                          11/28/2016
7625   3:16‐cv‐03318‐K   Smart et al v. DePuy Orthopaedics Inc et al                                     11/29/2016
7626   3:16‐cv‐03324‐K   Adams et al v. DePuy Orthopaedics Inc et al                                     11/30/2016
7627   3:16‐cv‐03326‐K   Sylvia v. DePuy Orthopaedics Inc et al                                          11/30/2016
7628   3:16‐cv‐03327‐K   Anderson et al v. DePuy Orthopaedics Inc et al                                  11/30/2016
7629   3:16‐cv‐03329‐K   Byers v. Depuy Orthopaedics Inc et al                                           11/30/2016
7630   3:16‐cv‐03351‐K   Clay v. DePuy Orthopaedics Inc et al                                             12/2/2016
7631   3:16‐cv‐03352‐K   Newman v. DePuy Orthopaedics Inc et al                                           12/2/2016
7632   3:16‐cv‐03355‐K   Rhodes v. DePuy Orthopaedics Inc et al                                           12/2/2016
7633   3:16‐cv‐03359‐K   Powers v. DePuy Orthopaedics Inc et al                                           12/5/2016
7634   3:16‐cv‐03375‐K   Dye v. DePuy Orthopaedics Inc et al                                              12/6/2016
7635   3:16‐cv‐03377‐K   McArthur v. DePuy Orthopaedics Inc et al                                         12/6/2016
7636   3:16‐cv‐03381‐K   Smith v. DePuy Orthopaedics Inc et al                                            12/7/2016
7637   3:16‐cv‐03390‐K   Scott v. DePuy Orthopaedics Inc et al                                            12/7/2016
7638   3:16‐cv‐03394‐K   Perez v. DePuy Orthopaedics Inc et al        California Centra 2:16‐cv‐06283     12/8/2016
7639   3:16‐cv‐03413‐K   Lokey v. DePuy Orthopaedics Inc et al                                           12/12/2016
7640   3:16‐cv‐03418‐K   Thaler v. Johnson & Johnson Services Inc et al                                  12/13/2016
7641   3:16‐cv‐03422‐K   Speakes v. DePuy Orthopaedics Inc et al      Original filing             2244   12/14/2016
7642   3:16‐cv‐03434‐K   Laughlin et al v. Johnson & Johnson Services Inc et al                          12/15/2016
7643   3:16‐cv‐03438‐K   Skjerping et al v. DePuy Orthopaedics Inc et al                                 12/16/2016
7644   3:16‐cv‐03442‐K   Sronce v. DePuy Orthopaedics Inc et al                                          12/16/2016
7645   3:16‐cv‐03457‐K   Fry et alv. DePuy Orthopaedics Inc et al                                        12/20/2016
7646   3:16‐cv‐03471‐K   Stensing v. DePuy Orthopaedics Inc et al                                        12/21/2016
7647   3:16‐cv‐03472‐K   Chase et al v. Depuy Orthopedics Inc et al                                      12/21/2016
7648   3:16‐cv‐03473‐K   Wiese v. DePuy Orthopaedics Inc et al                                           12/21/2016
7649   3:16‐cv‐03474‐K   Barker v. DePuy Orthopaedics Inc et al                                          12/21/2016
7650   3:16‐cv‐03476‐K   McEwen v. DePuy Orthopaedics Inc et al                                          12/21/2016
7651   3:16‐cv‐03478‐K   Whitmer v. DePuy Orthopaedics Inc et al                                         12/21/2016
7652   3:16‐cv‐03499‐K   Savage v. DePuy Orthopaedics Inc et al       Maine             2:16‐cv‐00604    12/23/2016
7653   3:16‐cv‐03521‐K   Crawford v. DePuy Orthopaedics Inc et al New York Wester1:16‐cv‐00944           12/22/2016
7654   3:16‐cv‐03522‐K   Armenta v. DePuy Orthopaedics Inc et al      Missouri Eastern 4:15‐cv‐01873     12/23/2016
7655   3:16‐cv‐03523‐K   Martirano et al v. DePuy Orthopaedics Inc etNew York Southe1:16‐cv‐09116        12/23/2016
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                     Page 181 of 206 PageID 43219

7656   3:16‐cv‐03524‐K   Farra et al v. DePuy Orthopaedics Inc et al Nevada              3:16‐cv‐00589   12/27/2016
7657   3:16‐cv‐03525‐K   McNelis et al v. DePuy Orthopaedics Inc et a California Centra 2:16‐cv‐08062    12/27/2016
7658   3:16‐cv‐03526‐K   Schoelzel et al v. DePuy Orthopaedics Inc et California Centra 2:16‐cv‐08066    12/27/2016
7659   3:16‐cv‐03528‐K   Kucera v. DePuy Orthopaedics Inc et al        California Centra 2:16‐cv‐08405   12/27/2016
7660   3:16‐cv‐03529‐K   Flugum v. DePuy Orthopaedics Inc et al        California Centra 2:16‐cv‐08640   12/27/2016
7661   3:16‐cv‐03530‐K   Ross v. DePuy Orthopaedics Inc et al          California Centra 5:16‐cv‐02472   12/27/2016
7662   3:16‐cv‐03533‐K   Walton et al v. Depuy Orthopaedics Inc et al                                    12/29/2016
7663   3:16‐cv‐03535‐K   Boyd v. Ravdel et al                          Texas Southern 4:16‐cv‐03140      12/29/2016
7664   3:16‐cv‐03539‐K   Savage v. DePuy Orthopaedics Inc et al        Vermont           2:16‐cv‐00306   12/30/2016
7665   3:16‐cv‐03540‐K   Blanchard v. DePuy Orthopaedics Inc et al Vermont               2:16‐cv‐00318   12/30/2016
7666   3:17‐cv‐00005‐K   Smidt et al v. DePuy Orthopaedics Inc et al                                       1/3/2017
7667   3:17‐cv‐00007‐K   Travers v. DePuy Orthopaedics Inc et al       Maryland          1:16‐cv‐03904     1/3/2017
7668   3:17‐cv‐00023‐K   Steudler et al v. DePuy Inc et al                                                 1/4/2017
7669   3:17‐cv‐00064‐K   Mitchell et al v. DePuy Orthopaedics Inc et al                                    1/6/2017
7670   3:17‐cv‐00068‐K   Passanisi v. Johnson & Johnson Services Inc eCalifornia Northe4:16‐cv‐04950       1/9/2017
7671   3:17‐cv‐00070‐K   Prudom et al v. DePuy Orthopaedics Inc et al                                      1/9/2017
7672   3:17‐cv‐00076‐K   Alvarez et al v. Johnson & Johnson Services Inc et al                             1/9/2017
7673   3:17‐cv‐00082‐K   Funk v. DePuy Orthopaedics Inc et al                                              1/9/2017
7674   3:17‐cv‐00084‐K   Coulliette v. Johnson & Johnson Services Inc et al                               1/10/2017
7675   3:17‐cv‐00085‐K   Rice et al v. DePuy Orthopaedics Inc et al                                       1/10/2017
7676   3:17‐cv‐00086‐K   Green v. Johnson & Johnson Services Inc et al                                    1/10/2017
7677   3:17‐cv‐00088‐K   Fleetwood v. Johnson & Johnson Services Inc et al                                1/10/2017
7678   3:17‐cv‐00091‐K   Grudzinski v. DePuy Orthopaedics Inc et al New York Wester1:16‐cv‐00938          1/10/2017
7679   3:17‐cv‐00092‐K   Garland et al v. Johnson & Johnson Services Inc et al                            1/10/2017
7680   3:17‐cv‐00095‐K   Herring et al v. Johnson & Johnson Services Inc et al                            1/10/2017
7681   3:17‐cv‐00096‐K   Hodges et al v. DePuy Orthopaedics Inc et al California Eastern2:16‐cv‐02836     1/10/2017
7682   3:17‐cv‐00099‐K   Funaro v. Johnson & Johnson Services Inc et al                                   1/10/2017
7683   3:17‐cv‐00100‐K   Jones et al v. Johnson & Johnson Services Inc et al                              1/10/2017
7684   3:17‐cv‐00104‐K   Cesario v. DePuy Orthopaedics Inc et al       California Centra 2:16‐cv‐08219    1/10/2017
7685   3:17‐cv‐00110‐K   Rhinerson v. Johnson & Johnson Services Inc et al                                1/11/2017
7686   3:17‐cv‐00112‐K   Scott v. Johnson & Johnson Services Inc et al                                    1/11/2017
7687   3:17‐cv‐00113‐K   Thomas et al v. Johnson & Johnson Services Inc et al                             1/11/2017
7688   3:17‐cv‐00114‐K   Williams v. Johnson & Johnson Services Inc et al                                 1/11/2017
7689   3:17‐cv‐00115‐K   Foust v. Johnson & Johnson Services Inc et al                                    1/11/2017
7690   3:17‐cv‐00125‐K   Russ v. DePuy Orthopaedics Inc et al                                             1/12/2017
7691   3:17‐cv‐00133‐K   Dutton v. Depuy Orthopaedics Inc et al                                           1/12/2017
7692   3:17‐cv‐00158‐K   Miller et al v. DePuy Orthopaedics Inc et al                                     1/18/2017
7693   3:17‐cv‐00163‐K   Whetnight et al v. DePuy Orthopaedics Inc et al                                  1/18/2017
7694   3:17‐cv‐00164‐K   Bouchard et al v. DePuy Orthopaedics Inc et al                                   1/18/2017
7695   3:17‐cv‐00165‐K   Garcia et al v. DePuy Orthopaedics Inc et al                                     1/18/2017
7696   3:17‐cv‐00173‐K   Emsick et al v. DePuy Orthopaedics Inc                                           1/19/2017
7697   3:17‐cv‐00176‐K   Baldwin v. DePuy Orthopaedics Inc et al                                          1/19/2017
7698   3:17‐cv‐00182‐K   Rebecca Blosser v. DePuy Orthopaedics Inc eCalifornia Centra 5:16‐cv‐02506       1/20/2017
7699   3:17‐cv‐00183‐K   Edelman v. DePuy Orthopaedics Inc et al       California Centra 2:16‐cv‐08998    1/20/2017
7700   3:17‐cv‐00188‐K   Silverman et al v. DePuy Orthopaedics Inc et al                                  1/20/2017
7701   3:17‐cv‐00214‐K   Todd v. DePuy Orthopaedics Inc et al                                             1/24/2017
7702   3:17‐cv‐00218‐K   Taylor v. DePuy Orthopaedics Inc et al                                           1/24/2017
7703   3:17‐cv‐00219‐K   Raveau v. DePuy Orthopaedics Inc et al                                           1/24/2017
7704   3:17‐cv‐00220‐K   Carney v. DePuy Orthopaedics Inc et al                                           1/24/2017
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                     Page 182 of 206 PageID 43220

7705   3:17‐cv‐00225‐K   Faigus v. DePuy Orthopaedics Inc et al                                           1/25/2017
7706   3:17‐cv‐00227‐K   Colquitt v. DePuy Orthopaedics Inc et al                                         1/25/2017
7707   3:17‐cv‐00245‐K   Bausch v. DePuy Orthopaedics Inc et al                                           1/27/2017
7708   3:17‐cv‐00246‐K   Harrell v. DePuy Orthopaedics Inc et al                                          1/27/2017
7709   3:17‐cv‐00247‐K   Henley v. DePuy Orthopaedics Inc et al                                           1/27/2017
7710   3:17‐cv‐00250‐K   Meisen v. DePuy Orthopaedics Inc et al                                           1/27/2017
7711   3:17‐cv‐00251‐K   Mullins v. DePuy Orthopaedics Inc et al                                          1/27/2017
7712   3:17‐cv‐00252‐K   Schneider v. DePuy Orthopaedics Inc et al                                        1/27/2017
7713   3:17‐cv‐00253‐K   Wesselman v. DePuy Orthopaedics Inc et al                                        1/27/2017
7714   3:17‐cv‐00274‐K   Brocious et al v. DePuy Orthopaedics Inc et aOhio Southern 3:14‐cv‐00092         1/30/2017
7715   3:17‐cv‐00275‐K   Exum v. Johnson & Johnson et al                Maryland          1:16‐cv‐03961   1/30/2017
7716   3:17‐cv‐00285‐K   Baros et al v. DePuy Orthopaedics Inc et al Texas Southern 4:16‐cv‐03441         1/31/2017
7717   3:17‐cv‐00287‐K   Saltzman v. DePuy Orthopaedics Inc et al                                         1/31/2017
7718   3:17‐cv‐00291‐K   Haavisto et al v. DePuy Inc et al                                                1/31/2017
7719   3:17‐cv‐00297‐K   Friedman et al v. DePuy Orthopaedics Inc et al                                    2/1/2017
7720   3:17‐cv‐00298‐K   Saville v. DePuy Orthopaedics Inc et al                                           2/1/2017
7721   3:17‐cv‐00303‐K   Hodesh et al v. DePuy Orthopaedics Inc et al Ohio Southern 1:16‐cv‐00979          2/1/2017
7722   3:17‐cv‐00304‐K   Brown et al v. DePuy Orthopaedics Inc et al New York Wester1:16‐cv‐00958          2/1/2017
7723   3:17‐cv‐00319‐K   Neulin v. DePuy Orthopaedics Inc et al                                            2/3/2017
7724   3:17‐cv‐00320‐K   Brand v. DePuy Orthopaedics Inc et al                                             2/3/2017
7725   3:17‐cv‐00321‐K   Natoli et al v. DePuy Orthopaedics, Inc. et al New York Wester1:17‐cv‐00033       2/3/2017
7726   3:17‐cv‐00322‐K   Rodgman et al v. Johnson & Johnson Inc et al                                      2/3/2017
7727   3:17‐cv‐00325‐K   Smith v. DePuy Orthopaedics Inc et al                                             2/3/2017
7728   3:17‐cv‐00326‐K   Payne v. DePuy Orthopaedics Inc et al          New York Wester1:17‐cv‐00034       2/3/2017
7729   3:17‐cv‐00330‐K   McGhee v. DePuy Orthopaedics Inc et al                                            2/3/2017
7730   3:17‐cv‐00333‐K   Peabody et al v. DePuy Orthopaedics Inc et al                                     2/3/2017
7731   3:17‐cv‐00349‐K   Ward et al v. DePuy Orthopaedics Inc et al New York Wester6:17‐cv‐06022           2/6/2017
7732   3:17‐cv‐00350‐K   Bates v. DePuy Orthopaedics Inc et al          New York Wester1:17‐cv‐00036       2/6/2017
7733   3:17‐cv‐00352‐K   Adams v. DePuy Orthopaedics Inc et al          New York Wester1:17‐cv‐00037       2/7/2017
7734   3:17‐cv‐00356‐K   Cleaver v. Depuy Orthopaedics Inc et al                                           2/7/2017
7735   3:17‐cv‐00358‐K   Brown v. DePuy Orthopaedics Inc et al          California Centra 2:16‐cv‐09287    2/7/2017
7736   3:17‐cv‐00359‐K   Grimes v. DePuy Orthopaedics Inc et al         California Centra 2:16‐cv‐09518    2/7/2017
7737   3:17‐cv‐00364‐K   Day v. DePuy Orthopaedics Inc et al                                               2/8/2017
7738   3:17‐cv‐00369‐K   Walker et al v. Depuy Orthopaedics, Inc. et al                                    2/8/2017
7739   3:17‐cv‐00375‐K   Rita et al v. DePuy Orthopaedics Inc et al     California Centra 2:16‐cv‐09520    2/8/2017
7740   3:17‐cv‐00380‐K   Kay v. DePuy Orthopaedics Inc et al                                               2/9/2017
7741   3:17‐cv‐00381‐K   Warner v. DePuy Orthopaedics Inc et al                                            2/9/2017
7742   3:17‐cv‐00390‐K   Jazrawi v. DePuy Orthopaedics Inc et al                                          2/10/2017
7743   3:17‐cv‐00391‐K   Dodge et al v. DePuy Orthopaedics Inc et al                                      2/10/2017
7744   3:17‐cv‐00397‐K   Gregory v. DePuy Orthopaedics Inc et al                                          2/10/2017
7745   3:17‐cv‐00398‐K   Terhaar v. DePuy Orthopaedics, Inc. et al      Montana           9:16‐cv‐00149   2/13/2017
7746   3:17‐cv‐00399‐K   McPeak v. Depuy Orthopaedics Inc et al         Washington Wes 3:16‐cv‐05942      2/13/2017
7747   3:17‐cv‐00405‐K   Tully v. DePuy Orthopaedics Inc et al                                            2/13/2017
7748   3:17‐cv‐00426‐K   Tubb et al v. Johnson & Johnson Services Inc et al                               2/14/2017
7749   3:17‐cv‐00427‐K   Stanbury v. DePuy Orthopaedics Inc et al       Florida Middle 8:17‐cv‐00019      2/14/2017
7750   3:17‐cv‐00433‐K   Brown v. DePuy Orthopaedics Inc et al                                            2/15/2017
7751   3:17‐cv‐00452‐K   McCandlish v. DePuy Products Inc et al                                           2/17/2017
7752   3:17‐cv‐00471‐K   Spurlock et al v. DePuy Orthopaedics Inc et al                                   2/20/2017
7753   3:17‐cv‐00478‐K   Bayne v. DePuy Orthopaedics Inc et al                                            2/21/2017
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                    Page 183 of 206 PageID 43221

7754   3:17‐cv‐00479‐K   Horn et al v. DePuy Orthopaedics Inc et al                                     2/21/2017
7755   3:17‐cv‐00480‐K   Longtine v. DePuy Orthopaedics Inc et al                                       2/21/2017
7756   3:17‐cv‐00488‐K   Andino et al v. DePuy Orthopaedics Inc et al                                   2/21/2017
7757   3:17‐cv‐00490‐K   Anfinson v. DePuy Orthopaedics Inc et al                                       2/21/2017
7758   3:17‐cv‐00493‐K   Torcini v. Johnson & Johnson Services Inc et al                                2/21/2017
7759   3:17‐cv‐00495‐K   Carey v. Johnson & Johnson Inc et al         Florida Middle 2:17‐cv‐00051      2/22/2017
7760   3:17‐cv‐00503‐K   Puza v. DePuy Orthopaedics Inc et al                                           2/22/2017
7761   3:17‐cv‐00507‐K   Leeper v. DePuy Orthopaedics Inc et al                                         2/22/2017
7762   3:17‐cv‐00525‐K   Snyder et al v. DePuy Orthopaedics Inc et al                                   2/23/2017
7763   3:17‐cv‐00540‐K   Robinson v. DePuy Orthopaedics Inc et al                                       2/23/2017
7764   3:17‐cv‐00551‐K   Hume et al v. DePuy Orthopaedics Inc et al                                     2/24/2017
7765   3:17‐cv‐00554‐K   LaBelle v. DePuy Orthopaedics Inc et al                                        2/24/2017
7766   3:17‐cv‐00580‐K   Hyman v. DePuy Orthopaedics Inc et al                                          2/28/2017
7767   3:17‐cv‐00581‐K   Ruiz v. DePuy Orthopaedics Inc et al                                           2/28/2017
7768   3:17‐cv‐00584‐K   Hamilton v. DePuy Orthopaedics Inc et al                                       2/28/2017
7769   3:17‐cv‐00585‐K   Bucci et al v. DePuy Orthopaedics Inc et al                                    2/28/2017
7770   3:17‐cv‐00586‐K   Starks et al v. DePuy Orthopaedics Inc et al                                   2/28/2017
7771   3:17‐cv‐00587‐K   Hall v. DePuy Orthopaedics Inc et al                                           2/28/2017
7772   3:17‐cv‐00588‐K   Houser v. DePuy Orthopaedics Inc et al                                         2/28/2017
7773   3:17‐cv‐00589‐K   Jones v. DePuy Orthopaedics Inc et al                                          2/28/2017
7774   3:17‐cv‐00590‐K   Thomas v. DePuy Orthopaedics Inc et al                                         2/28/2017
7775   3:17‐cv‐00593‐K   O'Brien v. DePuy Orthopaedics Inc et al                                        2/28/2017
7776   3:17‐cv‐00594‐K   Carter v. DePuy Orthopaedics Inc et al                                         2/28/2017
7777   3:17‐cv‐00599‐K   Mastin et al v. Depuy Orthopaedics Inc et al                                    3/1/2017
7778   3:17‐cv‐00605‐K   Anderson v. DePuy Orthopaedics Inc et al                                        3/1/2017
7779   3:17‐cv‐00611‐K   Pline et al v. DePuy Orthopaedics Inc et al                                     3/2/2017
7780   3:17‐cv‐00617‐K   Duncan v. DePuy Orthopaedics Inc et al                                          3/2/2017
7781   3:17‐cv‐00618‐K   Lajewski et al v. DePuy Orthopaedics Inc et al                                  3/2/2017
7782   3:17‐cv‐00619‐K   Allmond v. DePuy Orthopaedics Inc et al                                         3/2/2017
7783   3:17‐cv‐00620‐K   Houston v. DePuy Orthopaedics Inc et al                                         3/2/2017
7784   3:17‐cv‐00624‐K   Finnas v. DePuy Orthopaedics Inc et al                                          3/2/2017
7785   3:17‐cv‐00628‐K   Carbone v. DePuy Orthopaedics Inc et al                                         3/3/2017
7786   3:17‐cv‐00629‐K   Gagnon v. DePuy Orthopaedics Inc et al                                          3/3/2017
7787   3:17‐cv‐00631‐K   Horner v. DePuy Orthopaedics Inc et al                                          3/3/2017
7788   3:17‐cv‐00640‐K   Duguid et al v. DePuy Orthopaedics Inc et al                                    3/3/2017
7789   3:17‐cv‐00645‐K   Gilbert v. Johnson & Johnson Inc et al       New York Southe1:17‐cv‐00219       3/6/2017
7790   3:17‐cv‐00646‐K   Bettridge et al v. Johnson & Johnson et al Maryland            1:17‐cv‐00368    3/6/2017
7791   3:17‐cv‐00652‐K   Whittington v. DePuy Orthopaedics Inc et al                                     3/6/2017
7792   3:17‐cv‐00678‐K   Warner v. DePuy Orthopaedics Inc et al                                          3/8/2017
7793   3:17‐cv‐00683‐K   Bacus v. DePuy Products Inc et al                                               3/9/2017
7794   3:17‐cv‐00686‐K   Ferguson v. DePuy Products Inc et al                                            3/9/2017
7795   3:17‐cv‐00687‐K   Gothard v. DePuy Products Inc et al                                             3/9/2017
7796   3:17‐cv‐00688‐K   Kulikowsky v. DePuy Products Inc et al                                          3/9/2017
7797   3:17‐cv‐00689‐K   Van Winkle v. DePuy Products Inc et al                                          3/9/2017
7798   3:17‐cv‐00693‐K   Durning et al v. DePuy Orthopaedics Inc et al                                  3/10/2017
7799   3:17‐cv‐00694‐K   Connelly v. Johnson & Johnson Inc et al                                        3/10/2017
7800   3:17‐cv‐00698‐K   Stomberg v. DePuy Orthopaedics Inc et al California Centra 2:17‐cv‐00254       3/10/2017
7801   3:17‐cv‐00699‐K   Edelman v. DePuy Orthopaedics Inc et al      California Centra 2:17‐cv‐01007   3/10/2017
7802   3:17‐cv‐00703‐K   Fleischner et al v. DePuy Orthopaedics Inc                                     3/10/2017
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                     Page 184 of 206 PageID 43222

7803   3:17‐cv‐00706‐K   Kutoloski v. DePuy Orthopaedics Inc et al California Centra 2:17‐cv‐01146         3/10/2017
7804   3:17‐cv‐00707‐K   Holguin v. DePuy Orthopaedics Inc et al        California Centra 2:17‐cv‐01159    3/10/2017
7805   3:17‐cv‐00709‐K   Sanders v. DePuy Orthopaedics Inc et al                                           3/10/2017
7806   3:17‐cv‐00715‐K   Siptrott et al v. DePuy Orthopaedics Inc et al                                    3/10/2017
7807   3:17‐cv‐00726‐K   Johnson v. DePuy Orthopaedics Inc et al                                           3/13/2017
7808   3:17‐cv‐00729‐K   Finley v. DePuy Orthopaedics Inc et al                                            3/13/2017
7809   3:17‐cv‐00733‐K   Holleman v. DePuy Orthopaedics Inc et al                                          3/13/2017
7810   3:17‐cv‐00739‐K   Akers v. DePuy Orthopaedics Inc et al          Mississippi South3:17‐cv‐00086     3/14/2017
7811   3:17‐cv‐00761‐K   Ohanessian et al v. DePuy Orthopaedics Inc et al                                  3/16/2017
7812   3:17‐cv‐00762‐K   Johnsrud v. DePuy Orthopaedics Inc et al                                          3/16/2017
7813   3:17‐cv‐00765‐K   Hill v. DePuy Orthopaedics Inc et al                                              3/16/2017
7814   3:17‐cv‐00772‐K   Norman v. DePuy Inc et al                                                         3/17/2017
7815   3:17‐cv‐00778‐K   Ganter et al v. DePuy Orthopaedics Inc et al                                      3/17/2017
7816   3:17‐cv‐00784‐K   Beckerman v. DePuy Orthopaedics Inc et al                                         3/20/2017
7817   3:17‐cv‐00785‐K   Rhinehart v. DePuy Orthopaedics Inc et al                                         3/20/2017
7818   3:17‐cv‐00799‐K   Candib v. DePuy Orthopaedics Inc et al                                            3/21/2017
7819   3:17‐cv‐00806‐K   Ackerman et al v. DePuy Orthopaedics Inc et al                                    3/22/2017
7820   3:17‐cv‐00819‐K   Sterling et al v. DePuy Orthopaedics Inc et al                                    3/23/2017
7821   3:17‐cv‐00863‐K   Evans et al v. DePuy Orthopaedics Inc et al                                       3/27/2017
7822   3:17‐cv‐00864‐K   Greeno v. Depuy Orthopaedics Inc et al                                            3/27/2017
7823   3:17‐cv‐00887‐K   Palmer v. DePuy Orthopaedics Inc et al                                            3/29/2017
7824   3:17‐cv‐00890‐K   Stahl et al v. DePuy Orthopaedics Inc et al                                       3/29/2017
7825   3:17‐cv‐00908‐K   Soskin v. Depuy Orthopaedics Inc et al                                            3/30/2017
7826   3:17‐cv‐00909‐K   Kobylski v. DePuy Orthopaedics Inc et al                                          3/31/2017
7827   3:17‐cv‐00918‐K   Marin v. DePuy Orthopaedics Inc et al          California Southe3:17‐cv‐00177      4/3/2017
7828   3:17‐cv‐00919‐K   Gesuele v. Johnson & Johnson et al             Maryland          1:17‐cv‐00110     4/3/2017
7829   3:17‐cv‐00920‐K   Houser et al v. DePuy Orthopaedics Inc et al Kentucky Wester 3:17‐cv‐00125         4/3/2017
7830   3:17‐cv‐00940‐K   La Cour v. DePuy Orthopaedics Inc et al                                            4/3/2017
7831   3:17‐cv‐00953‐K   Scott v. Depuy Orthopaedics Inc                Alaska            3:17‐cv‐00034     4/4/2017
7832   3:17‐cv‐00958‐K   Staten v. Johnson & Johnson Inc et al          Florida Middle 3:17‐cv‐00097        4/5/2017
7833   3:17‐cv‐00959‐K   White et al v. Johnson & Johnson Inc et al Florida Middle 3:17‐cv‐00207            4/5/2017
7834   3:17‐cv‐00960‐K   Bowers v. DePuy Orthopaedics Inc et al                                             4/5/2017
7835   3:17‐cv‐00966‐K   Long et al v. Johnson & Johnson Services Inc California Northe3:17‐cv‐01077        4/6/2017
7836   3:17‐cv‐00990‐K   Kelly v. DePuy Orthopaedics Inc et al                                              4/7/2017
7837   3:17‐cv‐01010‐K   Pollack v. DePuy Orthopaedics Inc et al                                           4/11/2017
7838   3:17‐cv‐01016‐K   Searcy v. DePuy Orthopaedics Inc et al         Louisiana Eastern2:17‐cv‐02178     4/12/2017
7839   3:17‐cv‐01019‐K   Boettcher et al v. Johnson & Johnson Services Inc et al                           4/12/2017
7840   3:17‐cv‐01024‐K   Bangley et al v. DePuy Orthopaedics Inc et al                                     4/13/2017
7841   3:17‐cv‐01036‐K   Cooprider v. DePuy Orthopaedics Inc et al California Centra 2:17‐cv‐01749         4/14/2017
7842   3:17‐cv‐01037‐K   Schloss v. DePuy Orthopaedics Inc et al        California Centra 2:17‐cv‐01754    4/14/2017
7843   3:17‐cv‐01040‐K   Hogan et al v. DePuy Orthopaedics Inc et al California Centra 2:17‐cv‐01975       4/17/2017
7844   3:17‐cv‐01045‐K   Michael Brooks v. DePuy Orthopaedics Inc e California Centra 2:17‐cv‐01980        4/17/2017
7845   3:17‐cv‐01046‐K   Miles, et al v. DePuy Orthopaedics Inc, et al California Centra 2:17‐cv‐01987     4/18/2017
7846   3:17‐cv‐01056‐K   Ehinger v. DePuy Orthopaedics Inc et al                                           4/18/2017
7847   3:17‐cv‐01068‐K   Anderson et al v. DePuy Orthopaedics Inc et al                                    4/21/2017
7848   3:17‐cv‐01073‐K   Barry et al v. DePuy Orthopaedics Inc et al                                       4/21/2017
7849   3:17‐cv‐01080‐K   Weeks et al v. DePuy Orthopaedics Inc et al                                       4/21/2017
7850   3:17‐cv‐01096‐K   Roe et al v. Johnson & Johnson Services Inc et al                                 4/25/2017
7851   3:17‐cv‐01097‐K   Branagan‐Greco et al v. DePuy OrthopaedicsMDL                    3:11‐MD‐2244‐K   4/25/2017
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                     Page 185 of 206 PageID 43223

7852   3:17‐cv‐01099‐K   Elliott v. Johnson & Johnson Services Inc et al                                 4/25/2017
7853   3:17‐cv‐01101‐K   Williams v. DePuy Orthopaedics Inc et al                                        4/26/2017
7854   3:17‐cv‐01115‐K   Johnson v. Johnson & Johnson Services Inc et al                                 4/27/2017
7855   3:17‐cv‐01122‐K   Valencia v. DePuy Orthopaedics Inc et al                                        4/27/2017
7856   3:17‐cv‐01127‐K   Capuchino v. Depuy Orthopaedics Inc et al                                       4/28/2017
7857   3:17‐cv‐01128‐K   Dew v. Depuy Orthopaedics Inc et al                                             4/28/2017
7858   3:17‐cv‐01136‐K   Carp et al v. DePuy Orthopaedics Inc et al                                      4/28/2017
7859   3:17‐cv‐01148‐K   Burrill v. Depuy Orthopaedics Inc et al                                          5/2/2017
7860   3:17‐cv‐01163‐K   Pearson v. DePuy Orthopaedics Inc et al                                          5/2/2017
7861   3:17‐cv‐01170‐K   Oxendine v. DePuy Orthopaedics Inc et al                                         5/2/2017
7862   3:17‐cv‐01171‐K   Nelson v. DePuy Orthopaedics Inc et al                                           5/2/2017
7863   3:17‐cv‐01172‐K   Darr v. DePuy Orthopaedics Inc et al                                             5/3/2017
7864   3:17‐cv‐01175‐K   Ulis et al v. DePuy Orthopaedics Inc et al                                       5/3/2017
7865   3:17‐cv‐01177‐K   Edwards v. DePuy Orthopaedics Inc et al       Montana           9:17‐cv‐00040    5/3/2017
7866   3:17‐cv‐01179‐K   Hirsch et al v. Johnson & Johnson Services InCalifornia Northe3:17‐cv‐01855      5/3/2017
7867   3:17‐cv‐01180‐K   Towler v. DePuy Orthopaedics Inc et al                                           5/3/2017
7868   3:17‐cv‐01197‐K   DeCain et al v. Depuy Orthopaedics Inc et al                                     5/4/2017
7869   3:17‐cv‐01217‐K   Culbertson v. DePuy Orthopaedics Inc et al                                       5/8/2017
7870   3:17‐cv‐01221‐K   Shiplett v. DePuy Orthopaedics Inc et al                                         5/8/2017
7871   3:17‐cv‐01222‐K   Pines v. DePuy Orthopaedics Inc et al                                            5/8/2017
7872   3:17‐cv‐01223‐K   Maracichi v. DePuy Orthopaedics Inc et al                                        5/8/2017
7873   3:17‐cv‐01224‐K   Collen v. DePuy Orthopaedics Inc et al                                           5/8/2017
7874   3:17‐cv‐01225‐K   Beidel v. DePuy Orthopaedics Inc et al                                           5/8/2017
7875   3:17‐cv‐01226‐K   Longhurst et al v. DePuy Orthopaedics Inc et al                                  5/8/2017
7876   3:17‐cv‐01227‐K   Widowski v. DePuy Orthopaedics Inc et al                                         5/8/2017
7877   3:17‐cv‐01240‐K   Lohrey v. DePuy Orthopaedics Inc              New York Southe7:17‐cv‐01684       5/9/2017
7878   3:17‐cv‐01244‐K   Fornasier v. DePuy Orthopaedics Inc et al                                        5/9/2017
7879   3:17‐cv‐01245‐K   Stokes v. DePuy Orthopaedics Inc et al                                           5/9/2017
7880   3:17‐cv‐01251‐K   Diodato et al v. Johnson & Johnson Services Inc et al                           5/10/2017
7881   3:17‐cv‐01254‐K   Wallace v. DePuy Orthopaedics Inc et al                                         5/10/2017
7882   3:17‐cv‐01265‐K   Weeks et al v. DePuy Orthopaedics Inc et al                                     5/11/2017
7883   3:17‐cv‐01267‐K   Stretch v. DePuy Orthopaedics Inc et al                                         5/11/2017
7884   3:17‐cv‐01268‐K   Francoline et al v. DePuy Orthopaedics Inc et al                                5/11/2017
7885   3:17‐cv‐01307‐K   Pate v. DePuy Orthopaedics Inc et al                                            5/16/2017
7886   3:17‐cv‐01309‐K   McBride v. DePuy Orthopaedics Inc et al                                         5/16/2017
7887   3:17‐cv‐01317‐K   Wyatt v. DePuy Orthopaedics Inc et al                                           5/17/2017
7888   3:17‐cv‐01319‐K   Edgerton v. DePuy Orthopaedics Inc et al                                        5/17/2017
7889   3:17‐cv‐01323‐K   Courtney v. Depuy Orthopaedics Inc et al                                        5/18/2017
7890   3:17‐cv‐01325‐K   Brown et al v. DePuy Orthopaedics Inc et al California Centra 2:17‐cv‐02735     5/18/2017
7891   3:17‐cv‐01326‐K   Clinton v. DePuy Orthopaedics Inc et al       California Centra 2:17‐cv‐02733   5/18/2017
7892   3:17‐cv‐01334‐K   Rettey v. DePuy Orthopaedics Inc et al        California Eastern2:16‐cv‐02385   5/19/2017
7893   3:17‐cv‐01336‐K   Llewellyn et al v. Depuy Orthopaedics Inc et California Centra 2:17‐cv‐02060    5/19/2017
7894   3:17‐cv‐01337‐K   Pothoulakis et al v. DePuy Orthopaedics Inc California Centra 2:17‐cv‐02889     5/19/2017
7895   3:17‐cv‐01346‐K   Powell et al v. Depuy Orthopaedics Inc et al                                    5/19/2017
7896   3:17‐cv‐01352‐K   Henley v. Johnson & Johnson Inc et al         Alabama Norther2:17‐cv‐00396      5/22/2017
7897   3:17‐cv‐01353‐K   Wyatt v. DePuy Orthopaedics Inc et al         California Centra 2:17‐cv‐02823   5/22/2017
7898   3:17‐cv‐01355‐K   Forrester et al v. DePuy Orthopaedics Inc et al                                 5/22/2017
7899   3:17‐cv‐01363‐K   Loizzo v. Depuy Orthopaedics Inc et al        California Centra 2:17‐cv‐02958   5/22/2017
7900   3:17‐cv‐01368‐K   Quist v. DePuy Orthopaedics Inc et al                                           5/22/2017
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                     Page 186 of 206 PageID 43224

7901   3:17‐cv‐01372‐K   Murdzia v. DePuy Orthopaedics Inc et al       California Centra 2:17‐cv‐03137    5/23/2017
7902   3:17‐cv‐01373‐K   Crider v. DePuy Orthopaedics Inc et al        California Centra 2:17‐cv‐03144    5/23/2017
7903   3:17‐cv‐01378‐K   Little v. DePuy Orthopaedics Inc et al                                           5/23/2017
7904   3:17‐cv‐01382‐K   Meissner v. DePuy Orthopaedics Inc et al Minnesota              0:17‐cv‐01449    5/24/2017
7905   3:17‐cv‐01383‐K   Fair v. DePuy Orthopaedics Inc et al          California Centra 2:16‐cv‐08816    5/24/2017
7906   3:17‐cv‐01393‐K   Brown v. DePuy Orthopaedics Inc et al         California Centra 2:17‐cv‐00468    5/25/2017
7907   3:17‐cv‐01399‐K   Johnson v. DePuy Orthopaedics Inc et al       MDL                         2244   5/25/2017
7908   3:17‐cv‐01430‐K   Hinchcliffe et al v. DePuy Orthopaedics Inc et al                                5/31/2017
7909   3:17‐cv‐01433‐K   Seas v. DePuy Orthopaedics Inc et al                                             5/31/2017
7910   3:17‐cv‐01444‐K   Ammons v. DePuy Orthopaedics Inc et al                                            6/1/2017
7911   3:17‐cv‐01445‐K   Wojciechowski v. DePuy Orthopaedics et al                                         6/1/2017
7912   3:17‐cv‐01446‐K   Durham v. DePuy Orthopaedics Inc et al                                            6/1/2017
7913   3:17‐cv‐01447‐K   Litzinger v. DePuy Orthopaedics Inc et al                                         6/1/2017
7914   3:17‐cv‐01456‐K   Albrecht v. DePuy Orthopaedics Inc et al                                          6/1/2017
7915   3:17‐cv‐01477‐K   Owen et al v. DePuy Orthopaedics Inc et al                                        6/5/2017
7916   3:17‐cv‐01489‐K   Icolari v. DePuy Orthopaedics Inc et al                                           6/6/2017
7917   3:17‐cv‐01492‐K   McDonnell et al v. DePuy Orthopaedics Inc et al                                   6/6/2017
7918   3:17‐cv‐01531‐K   Schuenemann v. DePuy Orthopaedics Inc et al                                       6/8/2017
7919   3:17‐cv‐01534‐K   Barun et al v. DePuy Orthopaedics Inc et al                                       6/9/2017
7920   3:17‐cv‐01570‐K   Burton et al v. Depuy Orthopaedics Inc et al                                     6/13/2017
7921   3:17‐cv‐01573‐K   Kuenster et al v. DePuy Orthopaedics Inc et al                                   6/13/2017
7922   3:17‐cv‐01576‐K   Dodge v. DePuy Orthopaedics Inc et al                                            6/14/2017
7923   3:17‐cv‐01626‐K   Paul‐Grucza v. DePuy Orthopaedics Inc et al California Centra 2:17‐cv‐04024      6/20/2017
7924   3:17‐cv‐01627‐K   Vyskocil v. DePuy Orthopaedics Inc et al      California Centra 2:17‐cv‐04016    6/20/2017
7925   3:17‐cv‐01628‐K   Murphy et al v. DePuy Orthopaedics Inc et a California Centra 2:17‐cv‐04020      6/20/2017
7926   3:17‐cv‐01637‐K   Bennett v. DePuy Orthopaedics Inc et al                                          6/21/2017
7927   3:17‐cv‐01639‐K   Oppelt v. DePuy Orthopaedics Inc et al                                           6/21/2017
7928   3:17‐cv‐01641‐K   Schmitmeyer et al v. Johnson & Johnson Inc et al                                 6/21/2017
7929   3:17‐cv‐01648‐K   Heier v. DePuy Orthopaedics Inc et al         California Centra 2:17‐cv‐04023    6/23/2017
7930   3:17‐cv‐01649‐K   Fisher v. DePuy Orthopaedics Inc et al                                           6/22/2017
7931   3:17‐cv‐01665‐K   Buydos v. DePuy Orthopaedics Inc et al                                           6/23/2017
7932   3:17‐cv‐01679‐K   Carroll v. DePuy Orthopaedics Inc et al                                          6/26/2017
7933   3:17‐cv‐01685‐K   Udy v. DePuy Orthopaedics Inc et al                                              6/26/2017
7934   3:17‐cv‐01690‐K   Flinn v. DePuy Orthopaedics Inc et al         California Centra 2:17‐cv‐03638    6/27/2017
7935   3:17‐cv‐01698‐K   Smith v. DePuy Orthopaedics Inc et al         Maine             2:17‐cv‐00198    6/28/2017
7936   3:17‐cv‐01699‐K   Underwood et al v. Johnson & Johnson Inc e Florida Middle 8:17‐cv‐00506          6/28/2017
7937   3:17‐cv‐01715‐K   Broseghini et al v. DePuy Orthopaedics Inc et al                                 6/28/2017
7938   3:17‐cv‐01732‐K   Zells et al v. DePuy Orthopaedics Inc et al                                      6/30/2017
7939   3:17‐cv‐01772‐K   Dressler v. Depuy Orthopaedics Inc et al                                          7/7/2017
7940   3:17‐cv‐01774‐K   Followwill v. Depuy Orthopaedics Inc et al                                        7/7/2017
7941   3:17‐cv‐01775‐K   Hopkins v. DePuy Orthopaedics Inc et al                                           7/7/2017
7942   3:17‐cv‐01777‐K   Huth v. DePuy Orthopaedics Inc et al                                              7/7/2017
7943   3:17‐cv‐01779‐K   Jones v. DePuy Orthopaedics Inc et al                                             7/7/2017
7944   3:17‐cv‐01781‐K   Laubach v. DePuy Orthopaedics Inc et al                                           7/7/2017
7945   3:17‐cv‐01792‐K   McEachern v. DePuy Orthopaedics Inc et al                                        7/10/2017
7946   3:17‐cv‐01793‐K   Keith v. Depuy Orthopaedics Inc et al                                            7/10/2017
7947   3:17‐cv‐01794‐K   Reid et al v. Depuy Orthopaedics Inc et al                                       7/10/2017
7948   3:17‐cv‐01809‐K   McCormick v. Depuy Orthopaedics Inc et al                                        7/11/2017
7949   3:17‐cv‐01829‐K   Meurer et al v. DePuy Orthopaedics Inc et al                                     7/12/2017
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                 Page 187 of 206 PageID 43225

7950   3:17‐cv‐01839‐K   Sellers v. DePuy Orthopaedics Inc et al                                   7/13/2017
7951   3:17‐cv‐01842‐K   Beck v. DePuy Orthopaedics Inc et al                                      7/13/2017
7952   3:17‐cv‐01844‐K   Cato v. DePuy Orthopaedics Inc et al                                      7/13/2017
7953   3:17‐cv‐01845‐K   Kubicki et al v. DePuy Orthopaedics Inc et al                             7/13/2017
7954   3:17‐cv‐01846‐K   Vanecek v. DePuy Orthopaedics Inc et al                                   7/13/2017
7955   3:17‐cv‐01847‐K   Price et al v. DePuy Orthopaedics Inc et al                               7/13/2017
7956   3:17‐cv‐01848‐K   Kodra et al v. DePuy Orthopaedics Inc et al                               7/13/2017
7957   3:17‐cv‐01849‐K   Hockensmith et al v. DePuy Orthopaedics Inc et al                         7/13/2017
7958   3:17‐cv‐01850‐K   Giles v. DePuy Orthopaedics Inc et al                                     7/13/2017
7959   3:17‐cv‐01851‐K   Andrews v. DePuy Orthopaedics Inc et al                                   7/13/2017
7960   3:17‐cv‐01852‐K   Blagdon v. DePuy Orthopaedics Inc et al                                   7/13/2017
7961   3:17‐cv‐01853‐K   Caldwell v. DePuy Orthopaedics Inc et al                                  7/13/2017
7962   3:17‐cv‐01854‐K   Douglas v. DePuy Orthopaedics Inc et al                                   7/13/2017
7963   3:17‐cv‐01855‐K   Jackson v. DePuy Orthopaedics Inc et al                                   7/13/2017
7964   3:17‐cv‐01856‐K   Pfannes et al v. DePuy Orthopaedics Inc et al                             7/13/2017
7965   3:17‐cv‐01857‐K   Singley v. DePuy Orthopaedics Inc et al                                   7/13/2017
7966   3:17‐cv‐01858‐K   White et al v. DePuy Orthopaedics Inc et al                               7/13/2017
7967   3:17‐cv‐01863‐K   Ballenger et al v. DePuy Orthopaedics Inc et al                           7/14/2017
7968   3:17‐cv‐01871‐K   Bittles v. DePuy Orthopaedics Inc et al                                   7/14/2017
7969   3:17‐cv‐01875‐K   Ibes et al v. Depuy Orthopaedics Inc et al                                7/14/2017
7970   3:17‐cv‐01878‐K   Pawlowski v. DePuy Orthopaedics Inc et al                                 7/14/2017
7971   3:17‐cv‐01897‐K   Cauette v. DePuy Orthopaedics Inc et al                                   7/18/2017
7972   3:17‐cv‐01913‐K   Webber‐Seymore v. DePuy Orthopaedics IncIllinois Northern 1:17‐cv‐04698   7/18/2017
7973   3:17‐cv‐01914‐K   Roop v. Johnson & Johnson Inc et al                                       7/18/2017
7974   3:17‐cv‐01916‐K   Hainsworth‐Velasquez v. DePuy Orthopaedics Inc et al                      7/19/2017
7975   3:17‐cv‐01919‐K   Vonherbay v. DePuy Orthopaedics Inc et al                                 7/19/2017
7976   3:17‐cv‐01920‐K   Hickman v. DePuy Orthopaedics Inc et al                                   7/19/2017
7977   3:17‐cv‐01928‐K   Wolf v. Depuy Orthopedics Inc et al                                       7/20/2017
7978   3:17‐cv‐01933‐K   White v. Depuy Orthopaedics Inc et al                                     7/20/2017
7979   3:17‐cv‐01948‐K   Lefler v. Depuy Orthopaedics Inc et al                                    7/21/2017
7980   3:17‐cv‐01998‐K   Stuckey v. DePuy Orthopaedics Inc et al                                   7/28/2017
7981   3:17‐cv‐01999‐K   Dreitzler et al v. DePuy Orthopaedics Inc et al                           7/28/2017
7982   3:17‐cv‐02020‐K   Kohnle et al v. Depuy Orthopaedics Inc et al                              7/31/2017
7983   3:17‐cv‐02023‐K   Stewart v. Depuy Orthopaedics Inc et al                                   7/31/2017
7984   3:17‐cv‐02024‐K   Shurte et al v. Depuy Orthopaedics Inc et al                              7/31/2017
7985   3:17‐cv‐02025‐K   Young et al v. Depuy Orthopaedics Inc et al                               7/31/2017
7986   3:17‐cv‐02036‐K   Tait v. DePuy Orthopaedics Inc et al                                       8/2/2017
7987   3:17‐cv‐02040‐K   Cole et al v. Depuy Orthopaedics Inc et al                                 8/2/2017
7988   3:17‐cv‐02041‐K   Gillespie et al v. Depuy Orthopaedics Inc et al                            8/2/2017
7989   3:17‐cv‐02042‐K   Hubbard et al v. Depuy Orthopaedics Inc et al                              8/2/2017
7990   3:17‐cv‐02043‐K   Jones v. Depuy Orthopaedics Inc et al                                      8/2/2017
7991   3:17‐cv‐02044‐K   Laskow et al v. Depuy Orthopaedics Inc et al                               8/2/2017
7992   3:17‐cv‐02045‐K   Thompson v. Depuy Orthopaedics Inc et al                                   8/2/2017
7993   3:17‐cv‐02047‐K   Watkins v. DePuy Orthopaedics Inc et al                                    8/2/2017
7994   3:17‐cv‐02050‐K   Ryland et al v. DePuy Orthopaedics Inc et al                               8/2/2017
7995   3:17‐cv‐02068‐K   Smits v. Depuy Orthopaedics Inc et al                                      8/3/2017
7996   3:17‐cv‐02093‐K   Jacobs v. DePuy Orthopaedics Inc et al                                     8/8/2017
7997   3:17‐cv‐02100‐K   Hull v. DePuy Orthopaedics Inc et al                                       8/9/2017
7998   3:17‐cv‐02101‐K   Beard v. DePuy Orthopaedics Inc et al                                      8/9/2017
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                     Page 188 of 206 PageID 43226

7999   3:17‐cv‐02134‐K   Palermo et al v. DePuy Orthopaedics Inc et al                                   8/14/2017
8000   3:17‐cv‐02136‐K   Cirella et al v. DePuy Orthopaedics Inc et al                                   8/14/2017
8001   3:17‐cv‐02143‐K   Trinkl v. Depuy Orthopaedics Inc et al                                          8/14/2017
8002   3:17‐cv‐02146‐K   Myers et al v. DePuy Inc et al                                                  8/15/2017
8003   3:17‐cv‐02162‐K   Debros v. Depuy Orthopaedics, Inc. et al                                        8/15/2017
8004   3:17‐cv‐02173‐K   Hickson v. DePuy Orthopaedics Inc et al       Georgia Southern4:17‐cv‐00128     8/16/2017
8005   3:17‐cv‐02180‐K   Kryszkiewicz v. DePuy Orthopaedics Inc et al Massachusetts 1:17‐cv‐11252        8/16/2017
8006   3:17‐cv‐02184‐K   Brown‐Teasley v. DePuy Orthopaedics Inc et California Northe4:11‐cv‐04746       8/17/2017
8007   3:17‐cv‐02185‐K   Godwin v. DePuy Orthopaedics Inc et al        California Northe4:11‐cv‐04746    8/17/2017
8008   3:17‐cv‐02189‐K   Carlton v. DePuy Orthopaedics Inc et al       California Northe3:11‐cv‐04748    8/17/2017
8009   3:17‐cv‐02190‐K   Reid et al v. DePuy Orthopaedics Inc et al California Northe3:11‐cv‐04748       8/17/2017
8010   3:17‐cv‐02193‐K   Winn et al v. DePuy Orthopaedics Inc et al California Northe3:11‐cv‐04748       8/17/2017
8011   3:17‐cv‐02196‐K   Henderson v. Johnson & Johnson Services Inc et al                               8/17/2017
8012   3:17‐cv‐02197‐K   Jejski et al v. Johnson & Johnson Services Inc et al                            8/17/2017
8013   3:17‐cv‐02209‐K   Lewis v. Depuy Orthopaedics Inc et al         Nevada            3:17‐cv‐00429   8/18/2017
8014   3:17‐cv‐02210‐K   Fenstermacker et al v. DePuy Orthopaedics Inc et al                             8/18/2017
8015   3:17‐cv‐02212‐K   Heath et al v. Johnson & Johnson Inc et al                                      8/18/2017
8016   3:17‐cv‐02219‐K   Lucerne v. DePuy Orthopaedics Inc et al       California Centra 2:17‐cv‐05203   8/21/2017
8017   3:17‐cv‐02220‐K   Williams‐Pettiford v. DePuy Orthopaedics Inc et al                              8/21/2017
8018   3:17‐cv‐02221‐K   Patricia Brunn v. DePuy Orthopaedics, Inc. etCalifornia Centra 2:17‐cv‐05259    8/21/2017
8019   3:17‐cv‐02222‐K   Hardy et al v. Johnson and Johnson Services California Centra 2:17‐cv‐05719     8/22/2017
8020   3:17‐cv‐02223‐K   Lester et al v. DePuy Orthopaedics Inc et al California Centra 2:17‐cv‐05658    8/22/2017
8021   3:17‐cv‐02231‐K   Daline v. DePuy Orthopaedics Inc et al        New York Wester1:17‐cv‐00765      8/22/2017
8022   3:17‐cv‐02232‐K   Gonzalez et al v. DePuy Orthopaedics Inc et New York Wester1:17‐cv‐00751        8/22/2017
8023   3:17‐cv‐02234‐K   Dolan v. DePuy Orthopaedics Inc et al                                           8/22/2017
8024   3:17‐cv‐02258‐K   Aly et al v. DePuy Orthopaedics Inc et al     New York Wester1:17‐cv‐00792      8/24/2017
8025   3:17‐cv‐02301‐K   MacLean et al v. DePuy Orthopaedics Inc et al                                   8/30/2017
8026   3:17‐cv‐02308‐K   Kwon v. Johnson & Johnson Services Inc et al                                    8/30/2017
8027   3:17‐cv‐02309‐K   Gariti et al v. Johnson & Johnson Services Inc et al                            8/30/2017
8028   3:17‐cv‐02310‐K   Gariti et al v. Johnson & Johnson Services Inc et al                            8/30/2017
8029   3:17‐cv‐02313‐K   Cresswell v. DePuy Orthopaedics Inc et al                                       8/31/2017
8030   3:17‐cv‐02324‐K   Colhardt v. DePuy Orthopaedics Inc et al                                        8/31/2017
8031   3:17‐cv‐02327‐K   Stanis et al v. DePuy Orthopaedics Inc et al                                     9/1/2017
8032   3:17‐cv‐02328‐K   Hill v. DePuy Orthopaedics Inc et al                                            8/31/2017
8033   3:17‐cv‐02342‐K   Naccarato et al v. DePuy Orthopaedics Inc et al                                  9/1/2017
8034   3:17‐cv‐02349‐K   Bachmann v. Johnson & Johnson Inc et al Florida Middle 3:17‐cv‐00910             9/5/2017
8035   3:17‐cv‐02350‐K   Youngerman v. Johnson & Johnson Services Inc et al                               9/5/2017
8036   3:17‐cv‐02357‐K   Johnson v. DePuy Orthopaedics Inc et al                                          9/6/2017
8037   3:17‐cv‐02359‐K   Cleveland et al v. DePuy Orthopaedics Inc et New York Wester1:17‐cv‐00829        9/6/2017
8038   3:17‐cv‐02362‐K   Karajin v. DePuy Orthopaedics Inc et al                                          9/6/2017
8039   3:17‐cv‐02388‐K   Monts de Oca v. Depuy Orthopaedics Inc et al                                     9/8/2017
8040   3:17‐cv‐02394‐K   Haines v. DePuy Orthopaedics Inc et al                                           9/8/2017
8041   3:17‐cv‐02410‐K   Saunders v. DePuy Orthopaedics Inc et al                                            42989
8042   3:17‐cv‐02416‐K   Pruden v. DePuy Orthopaedics Inc et al                                              42989
8043   3:17‐cv‐02417‐K   Gilbert v. DePuy Orthopaedics Inc et al                                         9/11/2017
8044   3:17‐cv‐02418‐K   Heinemeyer v. DePuy Orthopaedics Inc et al                                      9/11/2017
8045   3:17‐cv‐02430‐K   McMenamin v. Depuy Orthopaedics Inc et al                                       9/13/2017
8046   3:17‐cv‐02477‐K   Estate of Frederick v. DePuy Orthopaedics Inc et al                             9/14/2017
8047   3:17‐cv‐02491‐K   Mayes v. DePuy Orthopaedics Inc et al                                           9/15/2017
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                   Page 189 of 206 PageID 43227

8048   3:17‐cv‐02493‐K   Hagan v. DePuy Orthopaedics Inc et al                                         9/15/2017
8049   3:17‐cv‐02494‐K   Littlejohn v. DePuy Orthopaedics Inc et al New York Wester1:17‐cv‐00863       9/14/2017
8050   3:17‐cv‐02495‐K   Oakes v. DePuy Orthopaedics Inc et al         New York Wester1:17‐cv‐00869    9/14/2017
8051   3:17‐cv‐02496‐K   Mitchell v. DePuy Orthopaedics Inc et al      New York Wester1:17‐cv‐00870    9/14/2017
8052   3:17‐cv‐02497‐K   Crowder et al v. DePuy Orthopaedics Inc et al                                 9/15/2017
8053   3:17‐cv‐02498‐K   Hansen v. DePuy Orthopaedics Inc et al                                        9/15/2017
8054   3:17‐cv‐02499‐K   Hollinger et al v. DePuy Orthopaedics Inc et al                               9/15/2017
8055   3:17‐cv‐02500‐K   Louder v. DePuy Orthopaedics Inc et al                                        9/15/2017
8056   3:17‐cv‐02501‐K   Mehring v. DePuy Orthopaedics Inc et al                                       9/15/2017
8057   3:17‐cv‐02502‐K   Neal v. DePuy Orthopaedics Inc et al                                          9/15/2017
8058   3:17‐cv‐02503‐K   Pinet v. DePuy Orthopaedics Inc et al                                         9/15/2017
8059   3:17‐cv‐02504‐K   Warren v. DePuy Orthopaedics Inc et al                                        9/15/2017
8060   3:17‐cv‐02520‐K   Kekel v. DePuy Orthopaedics Inc et al                                         9/18/2017
8061   3:17‐cv‐02521‐K   Mongiello v. DePuy Orthopaedics Inc et al                                     9/18/2017
8062   3:17‐cv‐02523‐K   Wright v. DePuy Orthopaedics Inc et al                                        9/18/2017
8063   3:17‐cv‐02525‐K   East v. DePuy Orthopaedics Inc et al                                          9/18/2017
8064   3:17‐cv‐02527‐K   Tutterow v. DePuy Orthopaedics Inc et al                                      9/18/2017
8065   3:17‐cv‐02558‐K   Simon v. Depuy Orthopaedics Inc et al                                         9/19/2017
8066   3:17‐cv‐02568‐K   Setter et al v. DePuy Orthopaedics Inc et al New York Wester1:17‐cv‐00868     9/19/2017
8067   3:17‐cv‐02576‐K   Wieczorek v. DePuy Orthopaedics Inc et al                                     9/20/2017
8068   3:17‐cv‐02598‐K   Link v. Depuy Orthopaedics Inc et al                                          9/22/2017
8069   3:17‐cv‐02605‐K   Mancias v. DePuy Orthopaedics Inc et al                                       9/25/2017
8070   3:17‐cv‐02606‐K   Whitmore v. DePuy Orthopaedics Inc et al                                      9/25/2017
8071   3:17‐cv‐02608‐K   Tedder v. DePuy Orthopaedics Inc et al                                        9/25/2017
8072   3:17‐cv‐02609‐K   Michnevich v. DePuy Orthopaedics Inc et al                                    9/25/2017
8073   3:17‐cv‐02613‐K   Elam v. DePuy Orthopaedics Inc et al                                          9/25/2017
8074   3:17‐cv‐02627‐K   Ernst v. Depuy Orthopaedics Inc et al                                         9/26/2017
8075   3:17‐cv‐02628‐K   Geib et al v. Depuy Orthopaedics Inc et al                                    9/26/2017
8076   3:17‐cv‐02629‐K   Geleas v. DePuy Orthopaedics Inc et al                                        9/26/2017
8077   3:17‐cv‐02630‐K   Meza v. DePuy Orthopaedics Inc et al                                          9/26/2017
8078   3:17‐cv‐02665‐K   Moore v. DePuy Orthopaedics Inc et al                                         9/29/2017
8079   3:17‐cv‐02702‐K   Biggie v. DePuy Orthopaedics Inc et al                                        10/3/2017
8080   3:17‐cv‐02703‐K   Brent et al v. Johnson & Johnson Services Inc et al                           10/3/2017
8081   3:17‐cv‐02704‐K   Hoppock v. Johnson & Johnson Services Inc et al                               10/3/2017
8082   3:17‐cv‐02706‐K   Leggieri v. Johnson & Johnson Services Inc et al                              10/3/2017
8083   3:17‐cv‐02708‐K   Locke et al v. Johnson & Johnson Services Inc et al                           10/3/2017
8084   3:17‐cv‐02711‐K   Merkel et al v. DePuy Orthopaedics Inc et al                                  10/3/2017
8085   3:17‐cv‐02723‐K   Rutkowski et al v. DePuy Orthopaedics Inc et al                               10/4/2017
8086   3:17‐cv‐02724‐K   Loeschel v. Johnson & Johnson Services Inc et al                              10/4/2017
8087   3:17‐cv‐02725‐K   Nugent et al v. Johnson & Johnson Services Inc et al                          10/4/2017
8088   3:17‐cv‐02726‐K   Smith v. Johnson & Johnson Services Inc et al                                 10/4/2017
8089   3:17‐cv‐02727‐K   Smith et al v. Johnson & Johnson Services Inc et al                           10/4/2017
8090   3:17‐cv‐02728‐K   Zacarias et al v. Johnson & Johnson Services Inc et al                        10/4/2017
8091   3:17‐cv‐02731‐K   Germer v. DePuy Orthopaedics Inc et al                                        10/5/2017
8092   3:17‐cv‐02737‐K   Iavarone v. Depuy Orthopaedics Inc et al                                      10/5/2017
8093   3:17‐cv‐02751‐K   Underwood v. Johnson and Johnson Services Inc et al                           10/6/2017
8094   3:17‐cv‐02753‐K   Besserman v. Johnson and Johnson Inc et al                                    10/6/2017
8095   3:17‐cv‐02754‐K   Boyd v. Johnson and Johnson Services Inc et al                                10/6/2017
8096   3:17‐cv‐02767‐K   Hoffman et al v. DePuy Inc et al                                             10/10/2017
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                     Page 190 of 206 PageID 43228

8097   3:17‐cv‐02771‐K   Dorma Ray v. DePuy Orthopaedics Inc et al California Centra 2:17‐cv‐06533        10/6/2017
8098   3:17‐cv‐02772‐K   Thomas Lund et al v. Depuy Orthopaedics In California Centra 5:17‐cv‐01800       10/6/2017
8099   3:17‐cv‐02773‐K   Linda Sauer v. DePuy Orthopaedics Inc et al California Centra 2:17‐cv‐06531      10/6/2017
8100   3:17‐cv‐02780‐K   Maita et al v. DePuy Orthopaedics Inc et al                                     10/10/2017
8101   3:17‐cv‐02781‐K   Brown et al v. DePuy Orthopaedics Inc et al                                     10/10/2017
8102   3:17‐cv‐02783‐K   Rist et al v. DePuy Orthopaedics Inc et al                                      10/10/2017
8103   3:17‐cv‐02786‐K   Ernst v. DePuy Orthopaedics Inc et al                                           10/11/2017
8104   3:17‐cv‐02789‐K   Ladue et al v. DePuy Inc et al                                                  10/11/2017
8105   3:17‐cv‐02790‐K   Stukey v. DePuy Inc et al                                                       10/11/2017
8106   3:17‐cv‐02808‐K   Allison et al v. Johnson & Johnson Services Inc et al                           10/12/2017
8107   3:17‐cv‐02818‐K   McDonald et al v. DePuy Orthopaedics Inc et al                                  10/13/2017
8108   3:17‐cv‐02822‐K   Godfrey v. DePuy Orthopaedics Inc et al                                         10/13/2017
8109   3:17‐cv‐02824‐K   Bassi et al v. DePuy Orthopaedics Inc et al                                     10/13/2017
8110   3:17‐cv‐02842‐K   Figueroa v. DePuy Orthopaedics Inc et al                                        10/17/2017
8111   3:17‐cv‐02860‐K   Petricola v. DePuy Orthopaedics Inc et al                                       10/18/2017
8112   3:17‐cv‐02863‐K   Brown v. DePuy Orthopaedics Inc et al                                           10/18/2017
8113   3:17‐cv‐02864‐K   Mawing v. DePuy Orthopaedics Inc et al                                          10/18/2017
8114   3:17‐cv‐02865‐K   Mahnke v. DePuy Orthopaedics Inc et al                                          10/18/2017
8115   3:17‐cv‐02869‐K   Griggs et al v. Depuy Orthopaedics Inc et al                                    10/18/2017
8116   3:17‐cv‐02880‐K   Rufty v. Depuy Orthopaedics Inc et al                                           10/19/2017
8117   3:17‐cv‐02890‐K   Buhl v. DePuy Orthopaedics Inc et al                                            10/19/2017
8118   3:17‐cv‐02912‐K   Wyman v. DePuy Orthopaedics Inc et al                                           10/23/2017
8119   3:17‐cv‐02919‐K   Ebert v. DePuy Orthopaedics Inc et al                                           10/23/2017
8120   3:17‐cv‐02925‐K   Owen et al v. DePuy Orthopaedics Inc et al                                      10/24/2017
8121   3:17‐cv‐02926‐K   Crowden et al v. DePuy Orthopaedics Inc et al                                   10/24/2017
8122   3:17‐cv‐02928‐K   David et al v. DePuy Orthopaedics Inc et al California Northe3:17‐cv‐05306      10/24/2017
8123   3:17‐cv‐02930‐K   Chandler v. Johnson & Johnson Services, Inc California Northe4:17‐cv‐04996      10/24/2017
8124   3:17‐cv‐02943‐K   Pension v. DePuy Orthopaedics Inc et al                                         10/25/2017
8125   3:17‐cv‐02947‐K   San Agustin et al v. DePuy Orthopaedics Inc California Centra 2:17‐cv‐04713     10/26/2017
8126   3:17‐cv‐02948‐K   Cahill‐Pulchtopek et al v. Johnson & Johnson Inc et al                          10/26/2017
8127   3:17‐cv‐02950‐K   Hassrick v. Johnson & Johnson Inc et al                                         10/26/2017
8128   3:17‐cv‐02951‐K   Bessler et al v. DePuy Orthopaedics Inc et al California Centra 2:17‐cv‐05829   10/26/2017
8129   3:17‐cv‐02956‐K   Savage v. DePuy Orthopaedics Inc et al        California Centra 2:17‐cv‐05842   10/26/2017
8130   3:17‐cv‐02957‐K   Schimelfenig v. DePuy Orthopaedics Inc et a California Centra 2:17‐cv‐06464     10/26/2017
8131   3:17‐cv‐02965‐K   Schoening et al v. Johnson & Johnson ServiceCalifornia Northe3:17‐cv‐05000      10/27/2017
8132   3:17‐cv‐02970‐K   Siemon et al v. DePuy Orthopaedics, Inc. et aMichigan Eastern2:17‐cv‐12987      10/27/2017
8133   3:17‐cv‐02978‐K   Livingstone et al v. DePuy Orthopaedics Inc et al                               10/27/2017
8134   3:17‐cv‐03000‐K   Christie v. DePuy Orthopaedics Inc et al                                        10/31/2017
8135   3:17‐cv‐03002‐K   DeBaun v. DePuy Inc et al                                                       10/31/2017
8136   3:17‐cv‐03024‐K   Ragosta et al v. DePuy Orthopaedics Inc et al                                    11/1/2017
8137   3:17‐cv‐03031‐K   Panter et al v. DePuy Orthopaedics Inc et al                                     11/1/2017
8138   3:17‐cv‐03032‐K   Galvin v. DePuy Orthopaedics Inc et al                                           11/1/2017
8139   3:17‐cv‐03071‐K   Polen v. DePuy Orthopaedics Inc et al                                            11/7/2017
8140   3:17‐cv‐03074‐K   Reynolds v. DePuy Orthopaedics Inc et al                                         11/7/2017
8141   3:17‐cv‐03079‐K   Geller v. DePuy Orthopaedics Inc et al        Missouri Eastern 4:17‐cv‐01967     11/8/2017
8142   3:17‐cv‐03082‐K   Huether v. DePuy Orthopaedics Inc et al       California Centra 2:17‐cv‐06997    11/8/2017
8143   3:17‐cv‐03084‐K   Ferris v. DePuy Orthopaedics Inc et al        California Centra 5:17‐cv‐02064    11/8/2017
8144   3:17‐cv‐03087‐K   Yondo v. DePuy Orthopaedics Inc et al                                            11/8/2017
8145   3:17‐cv‐03089‐K   Thomas v. DePuy Orthopaedics Inc et al                                           11/8/2017
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                   Page 191 of 206 PageID 43229

8146   3:17‐cv‐03090‐K   Irwin v. DePuy Orthopaedics Inc et al         California Northe4:17‐cv‐05270     11/9/2017
8147   3:17‐cv‐03096‐K   Hope v. Depuy Orthopedics Inc et al                                              11/9/2017
8148   3:17‐cv‐03107‐K   Salas et al v. Depuy Orthopedics Inc et al                                      11/10/2017
8149   3:17‐cv‐03117‐K   Benford v. DePuy Orthopaedics Inc et al                                         11/13/2017
8150   3:17‐cv‐03127‐K   Wold v. DePuy Inc et al                                                         11/14/2017
8151   3:17‐cv‐03134‐K   Golembski v. DePuy Orthopaedics Inc et al                                       11/14/2017
8152   3:17‐cv‐03156‐K   Lyon v. DePuy Orthopaedics Inc et al          Alabama Souther1:17‐cv‐00473      11/16/2017
8153   3:17‐cv‐03160‐K   Pralgo v. DePuy Orthopaedics Inc et al                                          11/16/2017
8154   3:17‐cv‐03166‐K   Zinn v. DePuy Orthopaedics Inc et al                                            11/17/2017
8155   3:17‐cv‐03184‐K   Ausbrooks v. DePuy Orthopaedics Inc et al                                       11/21/2017
8156   3:17‐cv‐03187‐K   Burke et al v. DePuy Inc et al                                                  11/21/2017
8157   3:17‐cv‐03188‐K   Hall v. DePuy Inc et al                                                         11/21/2017
8158   3:17‐cv‐03189‐K   Swift et al v. DePuy Orthopaedics Inc et al                                     11/21/2017
8159   3:17‐cv‐03205‐K   Martella v. DePuy Orthopaedics Inc et al      California Centra 2:17‐cv‐07214   11/22/2017
8160   3:17‐cv‐03206‐K   Swartz v. DePuy Orthopaedics Inc et al        California Centra 2:17‐cv‐07505   11/22/2017
8161   3:17‐cv‐03207‐K   Lowe v. Depuy Orthopaedics Inc et al          California Centra 2:17‐cv‐07506   11/22/2017
8162   3:17‐cv‐03214‐K   Moran et al v. DePuy Orthopaedics Inc et al                                     11/27/2017
8163   3:17‐cv‐03216‐K   Tramelli v. DePuy Orthopaedics Inc et al                                        11/27/2017
8164   3:17‐cv‐03225‐K   Zuboff v. DePuy Orthopaedics Inc et al                                          11/28/2017
8165   3:17‐cv‐03250‐K   Blake v. DePuy Orthopaedics Inc et al                                           11/30/2017
8166   3:17‐cv‐03253‐K   Miller v. DePuy Orthopaedics Inc et al                                          11/30/2017
8167   3:17‐cv‐03271‐K   Wilson v. DePuy Orthopaedics Inc et al                                           12/1/2017
8168   3:17‐cv‐03272‐K   DeLoof et al v. DePuy Orthopaedics Inc et al                                     12/1/2017
8169   3:17‐cv‐03273‐K   Dolphin v. DePuy Orthopaedics Inc et al                                          12/3/2017
8170   3:17‐cv‐03274‐K   Corey v. DePuy Orthopaedics Inc et al                                            12/3/2017
8171   3:17‐cv‐03289‐K   Irwin v. DePuy Orthopaedics Inc et al                                            12/4/2017
8172   3:17‐cv‐03327‐K   Globis et al v. DePuy Orthopaedics Inc et al                                     12/7/2017
8173   3:17‐cv‐03334‐K   Riger v. DePuy Orthopaedics Inc et al                                            12/8/2017
8174   3:17‐cv‐03349‐K   Puma et al v. DePuy Orthopaedics Inc          New York Wester1:17‐cv‐01170      12/11/2017
8175   3:17‐cv‐03354‐K   Robichaux et al v. DePuy Orthopaedics Inc et al                                 12/11/2017
8176   3:17‐cv‐03355‐K   Manners v. DePuy Orthopaedics Inc et al                                         12/11/2017
8177   3:17‐cv‐03357‐K   Kirkham et al v. Depuy Orthopaedics Inc et aDepuy Pinnacle M3:11‐MD‐2244‐K      12/12/2017
8178   3:17‐cv‐03359‐K   Ringler et al v. Depuy Orthopaedics Inc et al Depuy Pinnacle M3:11‐MD‐2244‐K    12/12/2017
8179   3:17‐cv‐03360‐K   Loy v. DePuy Orthopaedics Inc et al                                             12/12/2017
8180   3:17‐cv‐03364‐K   Dorow v. DePuy Orthopaedics Inc et al                                           12/12/2017
8181   3:17‐cv‐03366‐K   Snow et al v. DePuy Orthopaedics Inc et al                                      12/12/2017
8182   3:17‐cv‐03368‐K   Acton v. DePuy Orthopaedics Inc et al                                           12/12/2017
8183   3:17‐cv‐03370‐K   Hasser, Jr v. DePuy Orthopaedics Inc et al                                      12/12/2017
8184   3:17‐cv‐03371‐K   Minto, Jr v. DePuy Orthopaedics Inc et al                                       12/12/2017
8185   3:17‐cv‐03372‐K   Chaney v. DePuy Orthopaedics Inc et al                                          12/12/2017
8186   3:17‐cv‐03373‐K   Gibbs v. DePuy Orthopaedics Inc et al                                           12/12/2017
8187   3:17‐cv‐03374‐K   Wetoskey v. DePuy Orthopaedics Inc et al                                        12/12/2017
8188   3:17‐cv‐03375‐K   Jardine v. DePuy Orthopaedics Inc et al                                         12/12/2017
8189   3:17‐cv‐03381‐K   Cimato v. DePuy Orthopaedics Inc et al                                          12/13/2017
8190   3:17‐cv‐03384‐K   Vazquez Rodriguez et al v. DePuy Products Inc et al                             12/13/2017
8191   3:17‐cv‐03390‐K   Zadorozny et al v. DePuy Orthopaedics Inc etColorado            1:17‐cv‐02425   12/13/2017
8192   3:17‐cv‐03398‐K   Cox v. Medical Device Business Services Inc Louisiana Middle 3:17‐cv‐00723      12/14/2017
8193   3:17‐cv‐03402‐K   Taylor et al v. DePuy Orthopaedics Inc et al                                    12/14/2017
8194   3:17‐cv‐03403‐K   Bineyard et al v. DePuy Orthopaedics Inc et aNew York Wester1:17‐cv‐01218       12/14/2017
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                   Page 192 of 206 PageID 43230

8195   3:17‐cv‐03406‐K   Hughes v. DePuy Orthopaedics Inc et al                                        12/14/2017
8196   3:17‐cv‐03414‐K   Villarreal v. DePuy Orthopaedics Inc et al    New York Wester1:17‐cv‐01219    12/15/2017
8197   3:17‐cv‐03417‐K   Kerns v. DePuy Orthopaedics Inc et al                                         12/15/2017
8198   3:17‐cv‐03420‐K   White v. DePuy Orthopaedics Inc et al                                         12/15/2017
8199   3:17‐cv‐03424‐K   Trevathan v. DePuy Orthopaedics Inc et al                                     12/18/2017
8200   3:17‐cv‐03426‐K   Zullo v. DePuy Orthopaedics Inc et al                                         12/18/2017
8201   3:17‐cv‐03435‐K   Eugene v. Depuy Orthopaedics Inc et al                                        12/18/2017
8202   3:17‐cv‐03436‐K   Conary v. DePuy Orthopaedics Inc et al                                        12/18/2017
8203   3:17‐cv‐03437‐K   Block v. DePuy Orthopaedics Inc et al                                         12/18/2017
8204   3:17‐cv‐03439‐K   Martin v. DePuy Orthopaedics Inc et al                                        12/18/2017
8205   3:17‐cv‐03445‐K   Schiro Ausburn v. DePuy Orthopaedics Inc et al                                12/19/2017
8206   3:17‐cv‐03448‐K   Morris v. DePuy Orthopaedics Inc et al                                        12/18/2017
8207   3:17‐cv‐03449‐K   Rostagno v. DePuy Orthopaedics Inc et al California Centra 2:17‐cv‐08099      12/19/2017
8208   3:17‐cv‐03452‐K   Eichenbaum v. DePuy Orthopaedics Inc et al                                    12/20/2017
8209   3:17‐cv‐03458‐K   Henderson v. DePuy Orthopaedics Inc et al California Centra 2:17‐cv‐08100     12/20/2017
8210   3:17‐cv‐03477‐K   Scheib v. Johnson & Johnson Services Inc et al                                12/22/2017
8211   3:17‐cv‐03478‐K   Ward et al v. DePuy Orthopaedics, Inc. et al California Northe4:17‐cv‐06558   12/21/2017
8212   3:17‐cv‐03496‐K   Hubble v. DePuy Orthopaedics Inc et al                                        12/27/2017
8213   3:17‐cv‐03497‐K   Harris v. DePuy Orthopaedics Inc et al                                        12/27/2017
8214   3:17‐cv‐03498‐K   Bowders et al v. DePuy Orthopaedics Inc et al                                 12/27/2017
8215   3:17‐cv‐03499‐K   Durr et al v. DePuy Orthopaedics Inc et al                                    12/27/2017
8216   3:17‐cv‐03500‐K   Lutz et al v. DePuy Orthopaedics Inc et al                                    12/27/2017
8217   3:17‐cv‐03501‐K   Murray et al v. DePuy Orthopaedics Inc et al                                  12/27/2017
8218   3:17‐cv‐03502‐K   Regimbal v. DePuy Orthopaedics Inc et al                                      12/27/2017
8219   3:17‐cv‐03503‐K   King et al v. DePuy Orthopaedics Inc et al                                    12/27/2017
8220   3:17‐cv‐03504‐K   Saul et al v. DePuy Orthopaedics Inc et al                                    12/27/2017
8221   3:17‐cv‐03505‐K   Simpson et al v. DePuy Orthopaedics Inc et al                                 12/27/2017
8222   3:17‐cv‐03506‐K   Haynes v. DePuy Orthopaedics Inc et al                                        12/27/2017
8223   3:17‐cv‐03507‐K   Serio v. DePuy Orthopaedics Inc et al                                         12/27/2017
8224   3:17‐cv‐03509‐K   Granowicz et al v. DePuy Inc et al                                            12/28/2017
8225   3:17‐cv‐03513‐K   Gustavson et al v. Johnson & Johnson Services Inc et al                       12/29/2017
8226   3:17‐cv‐03516‐K   Griffin v. Johnson & Johnson et al                                            12/29/2017
8227   3:18‐cv‐00012‐K   Bissel et al v. DePuy Orthopaedics Inc et al                                    1/3/2018
8228   3:18‐cv‐00028‐K   MacAnn v. DePuy Orthopaedics Inc et al                                          1/4/2018
8229   3:18‐cv‐00031‐K   Turbide v. DePuy Orthopaedics Inc et al                                         1/4/2018
8230   3:18‐cv‐00032‐K   Dunlap v. DePuy Orthopaedics Inc et al                                          1/5/2018
8231   3:18‐cv‐00065‐K   Mendelsohn v. DePuy Orthopaedics Inc et al                                     1/10/2018
8232   3:18‐cv‐00068‐K   Zink v. DePuy Orthopaedics Inc et al                                           1/10/2018
8233   3:18‐cv‐00074‐K   Lagrange v. DePuy Orthopaedics Inc            Georgia Southern4:17‐cv‐00224    1/11/2018
8234   3:18‐cv‐00080‐K   Hiner v. DePuy Orthopaedics Inc et al                                          1/11/2018
8235   3:18‐cv‐00085‐K   Tyson et al v. DePuy Orthopaedics Inc et al New York Eastern1:17‐cv‐06847      1/12/2018
8236   3:18‐cv‐00091‐K   Lynn v. DePuy Orthopaedics Inc et al                                           1/16/2018
8237   3:18‐cv‐00092‐K   Speegle v. DePuy Orthopeadics Inc et al                                        1/16/2018
8238   3:18‐cv‐00094‐K   Suchomel et al v. DePuy Orthopaedics Inc et al                                 1/16/2018
8239   3:18‐cv‐00100‐K   Karey et al v. DePuy Orthopaedics Inc et al                                    1/16/2018
8240   3:18‐cv‐00106‐K   Mills v. DePuy Orthopaedics Inc et al                                          1/17/2018
8241   3:18‐cv‐00108‐K   Jordan v. DePuy Orthopaedics Inc et al                                         1/17/2018
8242   3:18‐cv‐00146‐K   Concannon et al v. DePuy Orthopaedics Inc eCalifornia Centra 5:17‐cv‐01318     1/19/2018
8243   3:18‐cv‐00148‐K   Sparks et al v. DePuy International Limited et al                                  43119
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                    Page 193 of 206 PageID 43231

8244   3:18‐cv‐00150‐K   Tartter et al v. DePuy Orthopaedics Inc et al California Centra 5:17‐cv‐02376   1/19/2018
8245   3:18‐cv‐00159‐K   Winegarden et al v. DePuy Orthopaedics Inc et al                                1/22/2018
8246   3:18‐cv‐00162‐K   Mobley v. DePuy Orthopaedics Inc et al                                          1/23/2018
8247   3:18‐cv‐00164‐K   Josey v. DePuy Orthopaedics Inc et al                                           1/23/2018
8248   3:18‐cv‐00167‐K   Blanton et al v. DePuy Orthopaedics Inc et al                                   1/23/2018
8249   3:18‐cv‐00168‐K   Gnatovich v. Depuy Orthopaedics Inc et al                                       1/23/2018
8250   3:18‐cv‐00169‐K   Pozek v. DePuy Orthopaedics Inc et al                                           1/23/2018
8251   3:18‐cv‐00170‐K   Wolfe v. DePuy Orthopaedics Inc et al                                           1/23/2018
8252   3:18‐cv‐00172‐K   Patton v. DePuy Orthopaedics Inc              Illinois Northern 1:17‐cv‐08264   1/23/2018
8253   3:18‐cv‐00173‐K   Sullivan v. Johnson & Johnson Services Inc et al                                1/23/2018
8254   3:18‐cv‐00174‐K   Ramsey v. DePuy Orthopaedics Inc et al        In re DePuy Ortho3:17‐md‐02244    1/24/2018
8255   3:18‐cv‐00175‐K   Kollar v. DePuy Orthopaedics Inc et al                                          1/24/2018
8256   3:18‐cv‐00176‐K   Harris v. Depuy Orthopaedics Inc et al                                          1/24/2018
8257   3:18‐cv‐00178‐K   Fredette et al v. DePuy Orthopaedics Inc et al                                  1/24/2018
8258   3:18‐cv‐00193‐K   Kircus et al v. DePuy Orthopaedics Inc et al                                    1/25/2018
8259   3:18‐cv‐00201‐K   Carpenter et al v. DePuy Orthopaedics Inc etNew York Wester6:18‐cv‐06009        1/25/2018
8260   3:18‐cv‐00209‐K   Minney v. DePuy Orthopaedics Inc et al                                          1/26/2018
8261   3:18‐cv‐00214‐K   Moll et al v. DePuy Orthopaedics Inc et al                                      1/26/2018
8262   3:18‐cv‐00216‐K   Huncher et al v. DePuy Orthopaedics Inc et al                                   1/26/2018
8263   3:18‐cv‐00233‐K   McCreary et al v. DePuy Orthopaedics Inc et al                                  1/29/2018
8264   3:18‐cv‐00234‐K   Darrah v. DePuy Orthopaedics Inc et al                                          1/29/2018
8265   3:18‐cv‐00255‐K   Lamb v. DePuy Orthopaedics Inc et al                                            1/31/2018
8266   3:18‐cv‐00279‐K   Lieber v. DePuy Orthopaedics Inc et al                                           2/2/2018
8267   3:18‐cv‐00296‐K   Groves v. DePuy Orthopaedics Inc et al                                           2/6/2018
8268   3:18‐cv‐00299‐K   Boldry et al v. Johnson & Johnson Services Inc et al                             2/7/2018
8269   3:18‐cv‐00300‐K   Chmelar et al v. Johnson & Johnson Services Inc et al                            2/7/2018
8270   3:18‐cv‐00301‐K   Rauch v. Johnson & Johnson Services Inc et al                                    2/7/2018
8271   3:18‐cv‐00305‐K   Speicher et al v. Johnson & Johnson Services Inc et al                           2/7/2018
8272   3:18‐cv‐00308‐K   Tracy et al v. Johnson & Johnson Services Inc et al                              2/7/2018
8273   3:18‐cv‐00328‐K   Caringi v. DePuy Orthopaedics Inc et al                                          2/8/2018
8274   3:18‐cv‐00335‐K   Hull et al v. Johnson & Johnson Services Inc et al                               2/9/2018
8275   3:18‐cv‐00350‐K   Ervin v. Johnson & Johnson Services Inc et al                                   2/13/2018
8276   3:18‐cv‐00351‐K   Martin v. Johnson & Johnson Services Inc et al                                  2/13/2018
8277   3:18‐cv‐00352‐K   Mitchell et al v. Johnson & Johnson Services Inc et al                          2/13/2018
8278   3:18‐cv‐00363‐K   Frederick v. DePuy Orthopaedics Inc et al                                       2/14/2018
8279   3:18‐cv‐00381‐K   Norvell v. DePuy Orthopaedics Company Inc Idaho                 1:18‐cv‐00034   2/15/2018
8280   3:18‐cv‐00384‐K   Floro et al v. DePuy Orthopaedics Inc et al                                     2/15/2018
8281   3:18‐cv‐00385‐K   Floro et al v. DePuy Orthopaedics Inc et al                                     2/15/2018
8282   3:18‐cv‐00389‐K   Adelfson v. DePuy Orthopaedics Inc et al                                        2/16/2018
8283   3:18‐cv‐00390‐K   Lefever et al v. DePuy Orthopaedics Inc et al                                   2/16/2018
8284   3:18‐cv‐00392‐K   Lord et al v. DePuy Orthopaedics Inc et al                                      2/16/2018
8285   3:18‐cv‐00393‐K   Riese et al v. Depuy Orthopaedics Inc et al                                     2/16/2018
8286   3:18‐cv‐00395‐K   Jimenez v. DePuy Orthopaedics Inc et al                                         2/16/2018
8287   3:18‐cv‐00401‐K   Fassnacht et al v. DePuy Orthopaedics Inc et al                                 2/16/2018
8288   3:18‐cv‐00406‐K   Forry v. DePuy Orthopaedics Inc et al                                           2/16/2018
8289   3:18‐cv‐00407‐K   Sigmund v. Johnson & Johnson Inc et al                                          2/16/2018
8290   3:18‐cv‐00408‐K   Patterson et al v. DePuy Orthopaedics Inc                                       2/16/2018
8291   3:18‐cv‐00420‐K   Borders v. DePuy Orthopaedics Inc et al                                         2/19/2018
8292   3:18‐cv‐00422‐K   Smith v. DePuy Orthopaedics Inc et al                                           2/20/2018
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                     Page 194 of 206 PageID 43232

8293   3:18‐cv‐00431‐K   Golding et al v. DePuy Orthopaedics Inc et alColorado           1:17‐cv‐03180   2/21/2018
8294   3:18‐cv‐00435‐K   Geiger v. DePuy Orthopaedics Inc et al                                          2/21/2018
8295   3:18‐cv‐00442‐K   Dumas et al v. DePuy Orthopaedics Inc et al                                     2/22/2018
8296   3:18‐cv‐00445‐K   Sherwood v. DePuy Orthopaedics Inc et al                                        2/22/2018
8297   3:18‐cv‐00455‐K   Rambler v. DePuy Orthopaedics Inc et al                                         2/23/2018
8298   3:18‐cv‐00461‐K   Street et al v. DePuy Orthopaedics Inc et al Tennessee Easter2:17‐cv‐00226      2/26/2018
8299   3:18‐cv‐00474‐K   Young v. Johnson & Johnson Services Inc et aFlorida Middle 2:17‐cv‐00670        2/28/2018
8300   3:18‐cv‐00485‐K   Ulrich v. DePuy Products Inc et al                                               3/1/2018
8301   3:18‐cv‐00487‐K   Hellstrom v. DePuy Orthopaedics Inc et al                                        3/1/2018
8302   3:18‐cv‐00488‐K   Wood v. DePuy Orthopaedics Inc et al                                             3/1/2018
8303   3:18‐cv‐00491‐K   Henry v. DePuy Orthopaedics Inc et al                                            3/1/2018
8304   3:18‐cv‐00503‐K   Darby et al v. DePuy Orthopaedics Inc et al                                      3/2/2018
8305   3:18‐cv‐00523‐K   Delesky et al v. DePuy Orthopaedics Inc et alNew Jersey         2:18‐cv‐01923    3/6/2018
8306   3:18‐cv‐00524‐K   Coblin v DePuy Orthopaedics Inc et al                                            3/6/2018
8307   3:18‐cv‐00533‐K   Krok v. DePuy Orthopaedics Inc et al                                             3/7/2018
8308   3:18‐cv‐00542‐K   Rockwell v. DePuy Orthopaedics Inc et al      Virginia Western 6:18‐cv‐00009     3/8/2018
8309   3:18‐cv‐00544‐K   Marile Aragon et al v. Johnson and Johnson eCalifornia Centra 8:18‐cv‐00191      3/8/2018
8310   3:18‐cv‐00545‐K   Marks v. DePuy Orthopaedics Inc et al                                            3/8/2018
8311   3:18‐cv‐00556‐K   Morris et al v. DePuy Orthopaedics Inc et al                                     3/9/2018
8312   3:18‐cv‐00562‐K   Hutchcroft et al v. DePuy Orthopaedics Inc e Michigan Wester 1:18‐cv‐00001      3/12/2018
8313   3:18‐cv‐00565‐K   Shea et al v. Johnson & Johnson Services Inc California Northe4:18‐cv‐00280     3/12/2018
8314   3:18‐cv‐00569‐K   Weiser v. DePuy Orthopaedics Inc et al        Nevada            2:17‐cv‐03059   3/12/2018
8315   3:18‐cv‐00577‐K   Baker v. DePuy Orthopaedics Inc et al                                           3/13/2018
8316   3:18‐cv‐00578‐K   Williamson v. DePuy Orthopaedics Inc et al                                      3/13/2018
8317   3:18‐cv‐00593‐K   Clark et al v. Johnson & Johnson Inc et al                                      3/14/2018
8318   3:18‐cv‐00607‐K   Rizzo et al v. DePuy Orthopaedics Inc et al                                     3/15/2018
8319   3:18‐cv‐00627‐K   Conroy et al v. Depuy Orthopaedics Inc et al Illinois Central 1:18‐cv‐01046     3/16/2018
8320   3:18‐cv‐00630‐K   Grigg v. Johnson & Johnson Inc et al                                            3/16/2018
8321   3:18‐cv‐00631‐K   Trovao v. Johnson & Johnson Inc et al                                           3/16/2018
8322   3:18‐cv‐00654‐K   Ferraro et al v. DePuy Orthopaedics Inc et al New Jersey        3:18‐cv‐00947   3/20/2018
8323   3:18‐cv‐00656‐K   Ceci v. DePuy Orthopaedics Inc et al                                            3/20/2018
8324   3:18‐cv‐00661‐K   Heyward v. DePuy Orthopaedics Inc et al                                         3/21/2018
8325   3:18‐cv‐00663‐K   Borgman v. DePuy Orthopaedics Inc et al                                         3/21/2018
8326   3:18‐cv‐00667‐K   Braddy v. DePuy Orthopaedics Inc et al                                          3/21/2018
8327   3:18‐cv‐00668‐K   Burton v. DePuy Orthopaedics Inc et al                                          3/21/2018
8328   3:18‐cv‐00669‐K   Derose v. DePuy Orthopaedics Inc et al                                          3/21/2018
8329   3:18‐cv‐00670‐K   Hughes v. DePuy Orthopaedics Inc et al                                          3/21/2018
8330   3:18‐cv‐00671‐K   Lanspeary et al v. DePuy Orthopaedics Inc et al                                 3/21/2018
8331   3:18‐cv‐00672‐K   Schwab et al v. DePuy Orthopaedics Inc et al                                    3/21/2018
8332   3:18‐cv‐00673‐K   Torres v. DePuy Orthopaedics Inc et al                                          3/21/2018
8333   3:18‐cv‐00674‐K   Zetouna v. DePuy Orthopaedics Inc et al                                         3/21/2018
8334   3:18‐cv‐00695‐K   Kelley et al v. Depuy Orthopaedics Inc et al                                    3/22/2018
8335   3:18‐cv‐00697‐K   Perez v. DePuy Orthopaedics Inc et al                                           3/22/2018
8336   3:18‐cv‐00713‐K   Yorba v. DePuy Orthopaedics Inc et al                                           3/23/2018
8337   3:18‐cv‐00722‐K   Nagle v. DePuy Orthopaedics Inc et al         California Centra 2:18‐cv‐01573   3/26/2018
8338   3:18‐cv‐00726‐K   Meeks v. DePuy Orthopaedics Inc et al                                           3/27/2018
8339   3:18‐cv‐00728‐K   Kirk v. Johnson and Johnson Services Inc et aCalifornia Centra 2:15‐cv‐01926    3/27/2018
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                     Page 195 of 206 PageID 43233

8340   3:18‐cv‐00729‐K   Scott v. Johnson and Johnson Services Inc et California Centra 2:15‐cv‐01926    3/27/2018
8341   3:18‐cv‐00730‐K   Windhorst v. Johnson and Johnson Services California Centra 2:15‐cv‐01926       3/27/2018
8342   3:18‐cv‐00734‐K   Cordova v. DePuy Orthopaedics Inc et al       California Centra 2:12‐cv‐08193   3/27/2018
8343   3:18‐cv‐00735‐K   Earsley v. DePuy Orthopaedics Inc et al       California Centra 2:12‐cv‐08193   3/27/2018
8344   3:18‐cv‐00736‐K   Fullard v. DePuy Orthopaedics Inc et al       California Centra 2:12‐cv‐08193   3/27/2018
8345   3:18‐cv‐00737‐K   Hewitt v. DePuy Orthopaedics Inc et al        California Centra 2:12‐cv‐08193   3/27/2018
8346   3:18‐cv‐00738‐K   Jackson v. DePuy Orthopaedics Inc et al       California Centra 2:12‐cv‐08193   3/27/2018
8347   3:18‐cv‐00739‐K   Jackson v. DePuy Orthopaedics Inc et al       California Centra 2:12‐cv‐08193   3/27/2018
8348   3:18‐cv‐00740‐K   Johnson v. DePuy Orthopaedics Inc et al       California Centra 2:12‐cv‐08193   3/27/2018
8349   3:18‐cv‐00741‐K   Kuykendall v. DePuy Orthopaedics Inc et al California Centra 2:12‐cv‐08193      3/27/2018
8350   3:18‐cv‐00742‐K   Lewis v. DePuy Orthopaedics Inc et al         California Centra 2:12‐cv‐08193   3/27/2018
8351   3:18‐cv‐00743‐K   Lounsbury v. DePuy Orthopaedics Inc et al California Centra 2:12‐cv‐08193       3/27/2018
8352   3:18‐cv‐00744‐K   Peters v. DePuy Orthopaedics Inc et al        California Centra 2:12‐cv‐08193   3/27/2018
8353   3:18‐cv‐00745‐K   Phillips v. DePuy Orthopaedics Inc et al      California Centra 2:12‐cv‐08193   3/27/2018
8354   3:18‐cv‐00746‐K   Ramm v. DePuy Orthopaedics Inc et al          California Centra 2:12‐cv‐08193   3/27/2018
8355   3:18‐cv‐00747‐K   Bees‐Phillips v. DePuy Orthopaedics Inc et al California Centra 2:12‐cv‐08193   3/27/2018
8356   3:18‐cv‐00748‐K   Roberts v. DePuy Orthopaedics Inc et al       California Centra 2:12‐cv‐08193   3/27/2018
8357   3:18‐cv‐00749‐K   Williams v. DePuy Orthopaedics Inc et al      California Centra 2:12‐cv‐08193   3/27/2018
8358   3:18‐cv‐00750‐K   Willis v. DePuy Orthopaedics Inc et al        California Centra 2:12‐cv‐08193   3/27/2018
8359   3:18‐cv‐00760‐K   Koecke v. DePuy International Limited et al                                     3/28/2018
8360   3:18‐cv‐00761‐K   Wehrle v. Johnson & Johnson Services Inc et al                                  3/28/2018
8361   3:18‐cv‐00767‐K   Anderson v. Johnson & Johnson Services Inc et al                                3/28/2018
8362   3:18‐cv‐00770‐K   Konley et al v. DePuy Orthopaedics Inc                                          3/28/2018
8363   3:18‐cv‐00777‐K   Thomson v. DePuy Orthopaedics Inc et al                                         3/29/2018
8364   3:18‐cv‐00779‐K   McRae v. DePuy Orthopaedics Inc et al                                           3/29/2018
8365   3:18‐cv‐00818‐K   Wallace et al v. Johnson & Johnson Services Inc et al                            4/4/2018
8366   3:18‐cv‐00838‐K   Knight v. DePuy Orthopaedics Inc et al                                           4/5/2018
8367   3:18‐cv‐00839‐K   Lee v. DePuy Orthopaedics Inc et al                                              4/5/2018
8368   3:18‐cv‐00840‐K   Conn et al v DePuy Orthopaedics Inc                                              4/5/2018
8369   3:18‐cv‐00867‐K   Wiseman v. DePuy Orthopaedics Inc et al                                          4/9/2018
8370   3:18‐cv‐00874‐K   Neal et al v. DePuy Inc et al                                                   4/10/2018
8371   3:18‐cv‐00888‐K   McMahon v. DePuy Orthopaedics Inc et al                                         4/11/2018
8372   3:18‐cv‐00892‐K   Williams et al v. DePuy Orthopaedics Inc                                        4/11/2018
8373   3:18‐cv‐00894‐K   Frommelt v. DePuy Orthopaedics Inc et al                                        4/11/2018
8374   3:18‐cv‐00897‐K   Zimmerman v. DePuy Orthopaedics Inc et al                                       4/11/2018
8375   3:18‐cv‐00905‐K   Doerflinger v. DePuy Orthopaedics Inc et al                                     4/11/2018
8376   3:18‐cv‐00914‐K   Swesey et al v. DePuy Inc et al                                                 4/12/2018
8377   3:18‐cv‐00922‐K   Platter et al v. DePuy International Limited et al                              4/12/2018
8378   3:18‐cv‐00926‐K   Forde et al v. DePuy Orthopaedics Inc et al                                     4/12/2018
8379   3:18‐cv‐00960‐K   Halama v. DePuy Orthopaedics Inc et al                                          4/16/2018
8380   3:18‐cv‐00966‐K   Cocca et al v. DePuy Inc et al                                                  4/17/2018
8381   3:18‐cv‐00975‐K   Carlock et al v. Johnson & Johnson Services Inc et al                           4/18/2018
8382   3:18‐cv‐00980‐K   Hennings v. DePuy Orthopaedics Inc et al                                        4/19/2018
8383   3:18‐cv‐00984‐K   Dutch et al v. DePuy Orthopaedics Inc et al                                     4/19/2018
8384   3:18‐cv‐00985‐K   Welch et al v. DePuy Orthopaedics Inc et al                                     4/19/2018
8385   3:18‐cv‐00993‐K   Steves v. Johnson & Johnson Services Inc. et al                                 4/20/2018
8386   3:18‐cv‐00998‐K   Millard et al v. DePuy Orthopaedics Inc et al                                   4/20/2018
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                     Page 196 of 206 PageID 43234

8387   3:18‐cv‐01015‐K   Barnard et al v. Johnson & Johnson Services Inc et al                           4/23/2018
8388   3:18‐cv‐01020‐K   Golden Teal v. DePuy Orthopaedics Inc et al                                     4/23/2018
8389   3:18‐cv‐01029‐K   Spencer et al v. DePuy Orthopaedics Inc et al                                   4/24/2018
8390   3:18‐cv‐01031‐K   Mastrorocco et al v. DePuy Orthopaedics Inc et al                               4/24/2018
8391   3:18‐cv‐01033‐K   Vruwink v. DePuy Orthopaedics Inc et al                                         4/24/2018
8392   3:18‐cv‐01041‐K   Hrbek et al v. DePuy Orthopaedics Inc et al Nebraska            8:18‐cv‐00151   4/25/2018
8393   3:18‐cv‐01052‐K   Hunsaker et al v. DePuy Orthopaedics Inc et al                                  4/25/2018
8394   3:18‐cv‐01085‐K   Pienta v. DePuy Orthopaedics Inc et al                                          4/27/2018
8395   3:18‐cv‐01092‐K   Egan v. DePuy Orthopaedics Inc et al                                            4/27/2018
8396   3:18‐cv‐01100‐K   Gill v. DePuy Orthopaedics Inc et al                                            4/30/2018
8397   3:18‐cv‐01103‐K   Jaquez et al v. DePuy Orthopaedics Inc et al                                    4/30/2018
8398   3:18‐cv‐01112‐K   Hotchiss et al v. DePuy Orthopaedics Inc et al                                   5/1/2018
8399   3:18‐cv‐01116‐K   Benisch et al v. Johnson & Johnson Inc et al                                     5/2/2018
8400   3:18‐cv‐01127‐K   Grimes v. Depuy Orthopaedics, Inc. et al                                         5/3/2018
8401   3:18‐cv‐01138‐K   Roscoe et al v. Depuy Orthopaedics Inc et al                                     5/3/2018
8402   3:18‐cv‐01150‐K   Tortorello et al v. DePuy Orthopaedics Inc et al                                 5/4/2018
8403   3:18‐cv‐01154‐K   Holland v. DePuy Orthopaedics Inc et al                                          5/7/2018
8404   3:18‐cv‐01159‐K   Clark v. DePuy Orthopaedics Inc et al                                            5/7/2018
8405   3:18‐cv‐01166‐K   Eklund v. DePuy Orthopaedics Inc et al                                           5/8/2018
8406   3:18‐cv‐01167‐K   Aaron v. DePuy Orthopaedics Inc et al                                            5/8/2018
8407   3:18‐cv‐01176‐K   Vesely v. DePuy Orthopaedics Inc et al                                           5/9/2018
8408   3:18‐cv‐01177‐K   Carrel v. DePuy Orthopaedics Inc et al                                           5/9/2018
8409   3:18‐cv‐01178‐K   Oppelt v. DePuy Orthopaedics Inc et al                                           5/9/2018
8410   3:18‐cv‐01186‐K   Boyington et al v. DePuy Inc et al                                              5/10/2018
8411   3:18‐cv‐01193‐K   Marcotte v. Depuy Orthopaedics Inc et al                                        5/10/2018
8412   3:18‐cv‐01220‐K   Bittner v. DePuy Orthopaedics Inc et al                                         5/14/2018
8413   3:18‐cv‐01221‐K   Adams v. Depuy Orthopaedics Inc et al                                           5/14/2018
8414   3:18‐cv‐01223‐K   Craig v. DePuy Orthopaedics Inc et al                                           5/14/2018
8415   3:18‐cv‐01224‐K   England v. DePuy Orthopaedics Inc et al                                         5/14/2018
8416   3:18‐cv‐01225‐K   Garcia v. DePuy Orthopaedics Inc et al                                          5/14/2018
8417   3:18‐cv‐01226‐K   Olsen v. DePuy Orthopaedics Inc et al                                           5/14/2018
8418   3:18‐cv‐01227‐K   Coulimore v. DePuy Orthopaedics Inc et al                                       5/14/2018
8419   3:18‐cv‐01240‐K   Stalman et al v. DePuy Inc et al                                                5/15/2018
8420   3:18‐cv‐01262‐K   Williams v. DePuy Orthopaedics Inc et al                                        5/16/2018
8421   3:18‐cv‐01267‐K   Kopac v. Johnson & Johnson Inc et al                                            5/17/2018
8422   3:18‐cv‐01269‐K   Holcomb v. Depuy Orthopaedics Inc et al       Oklahoma Weste5:18‐cv‐00319       5/17/2018
8423   3:18‐cv‐01295‐K   Callingham et al v. DePuy Inc et al                                             5/22/2018
8424   3:18‐cv‐01308‐K   Griffith v. DePuy Orthopaedics Inc et al                                        5/22/2018
8425   3:18‐cv‐01314‐K   Brida et al v. Depuy Orthopaedics Inc et al                                     5/23/2018
8426   3:18‐cv‐01315‐K   Bakanas v. DePuy Products Inc                 Illinois Northern 1:18‐cv‐01573   5/23/2018
8427   3:18‐cv‐01319‐K   Cleaver et al v. DePuy Orthopaedics Inc et al                                   5/23/2018
8428   3:18‐cv‐01327‐K   Hills v. DePuy Orthopaedics Inc et al                                           5/24/2018
8429   3:18‐cv‐01331‐K   Baldwinson et al v. Johnson & Johnson Servi California Northe4:18‐cv‐02165      5/24/2018
8430   3:18‐cv‐01332‐K   Joye Weah v. Depuy Orthopaedics, Inc., et a California Centra 2:18‐cv‐02611     5/24/2018
8431   3:18‐cv‐01333‐K   Kathleen Grassini v. DePuy Orthopaedics, IncCalifornia Centra 2:18‐cv‐02519     5/24/2018
8432   3:18‐cv‐01334‐K   Hugo S. Rossitter v. DePuy Orthopaedics, IncCalifornia Centra 2:18‐cv‐02419     5/24/2018
8433   3:18‐cv‐01339‐K   Michael v. DePuy Orthopaedics Inc et al                                         5/25/2018
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                     Page 197 of 206 PageID 43235

8434   3:18‐cv‐01353‐K   Rowe v. DePuy Orthopaedics Inc et al                                            5/29/2018
8435   3:18‐cv‐01359‐K   Kent v. DePuy Orthopaedics Inc et al                                            5/29/2018
8436   3:18‐cv‐01387‐K   Gipson et al v. Depuy Orthopaedics Inc et al New York Eastern1:18‐cv‐01949      5/30/2018
8437   3:18‐cv‐01389‐K   Pietrowski et al v. DePuy Synthes Sales Inc etSouth Carolina 8:18‐cv‐00901      5/31/2018
8438   3:18‐cv‐01390‐K   Bell et al v. DePuy Orthopaedics Inc et al     New York Northe5:18‐cv‐00466     5/31/2018
8439   3:18‐cv‐01406‐K   Kenaga et al v. Depuy Orthopaedics Inc et al                                     6/1/2018
8440   3:18‐cv‐01415‐K   Reitan et al v. DePuy Orthopaedics Inc et al                                     6/1/2018
8441   3:18‐cv‐01429‐K   Coleman v. DePuy Orthopaedics Inc et al                                          6/5/2018
8442   3:18‐cv‐01430‐K   Heskett v. Johnson & Johnson Inc et al         Alabama Norther4:17‐cv‐02118      6/5/2018
8443   3:18‐cv‐01431‐K   Meeks v. Johnson & Johnson Inc et al           Alabama Norther2:17‐cv‐02119      6/5/2018
8444   3:18‐cv‐01432‐K   Cavatorta v. Johnson & Johnson Inc et al       Alabama Norther2:17‐cv‐02117      6/5/2018
8445   3:18‐cv‐01435‐K   Gumble v. DePuy Orthopaedics Inc et al                                           6/5/2018
8446   3:18‐cv‐01438‐K   Brakefield v. DePuy Orthopaedics Inc et al                                       6/5/2018
8447   3:18‐cv‐01451‐K   Sealy v. DePuy Orthopaedics Inc et al          California Northe4:18‐cv‐01816    6/6/2018
8448   3:18‐cv‐01458‐K   Fulp v. DePuy Orthopaedics Inc et al                                             6/7/2018
8449   3:18‐cv‐01461‐K   Rowland v. DePuy Orthopaedics Inc et al                                          6/7/2018
8450   3:18‐cv‐01464‐K   Hansen v. DePuy Orthopaedics Inc et al                                           6/7/2018
8451   3:18‐cv‐01466‐K   Bivins v. DePuy Orthopaedics Inc et al                                           6/7/2018
8452   3:18‐cv‐01467‐K   Dermanelian v. DePuy Orthopaedics Inc et al                                      6/7/2018
8453   3:18‐cv‐01468‐K   Gross et al v. DePuy Orthopaedics Inc et al                                      6/7/2018
8454   3:18‐cv‐01497‐K   Edney v. DePuy Orthopaedics Inc et al                                           6/11/2018
8455   3:18‐cv‐01528‐K   Stonkus v. DePuy Orthopaedics Inc et al                                         6/13/2018
8456   3:18‐cv‐01529‐K   Eroen v. DePuy Orthopaedics Inc et al                                           6/13/2018
8457   3:18‐cv‐01531‐K   Howard v. DePuy Orthopaedics Inc et al                                          6/13/2018
8458   3:18‐cv‐01550‐K   Vinovich v. DePuy Orthopaedics Inc et al                                        6/14/2018
8459   3:18‐cv‐01558‐K   Benjunas v. DePuy Orthopaedics Inc et al                                        6/15/2018
8460   3:18‐cv‐01560‐K   DiBlasi Jr et al v. DePuy Inc et al                                             6/15/2018
8461   3:18‐cv‐01563‐K   Munley v. DePuy Orthopaedics Inc et al                                          6/15/2018
8462   3:18‐cv‐01569‐K   Smith v. DePuy Orthopaedics Inc et al                                           6/15/2018
8463   3:18‐cv‐01581‐K   Schumarof v. DePuy Orthopaedics Inc et al                                       6/18/2018
8464   3:18‐cv‐01583‐K   Seniff v. DePuy Orthopaedics Inc et al                                          6/18/2018
8465   3:18‐cv‐01584‐K   Van Wert v. DePuy Orthopaedics Inc et al                                        6/18/2018
8466   3:18‐cv‐01590‐K   Sparks et al v. Depuy Orthopaedics Inc et al                                    6/19/2018
8467   3:18‐cv‐01609‐K   Bartlett et al v. DePuy Orthopaedics Inc et al                                  6/20/2018
8468   3:18‐cv‐01621‐K   Truett et al v. DePuy Orthopaedics Inc et al                                    6/21/2018
8469   3:18‐cv‐01625‐K   Hagstrom et al v. DePuy Orthopaedics Inc et al                                  6/21/2018
8470   3:18‐cv‐01644‐K   Billy v. DePuy Orthopaedics Inc et al                                           6/25/2018
8471   3:18‐cv‐01645‐K   Phillips et al v. Johnson & Johnson Services Inc et al                          6/25/2018
8472   3:18‐cv‐01649‐K   Greenwood et al v. Johnson & Johnson Services Inc et al                         6/25/2018
8473   3:18‐cv‐01650‐K   Kobylas et al v. DePuy Orthopaedics Inc et al Michigan Eastern2:18‐cv‐11579     6/25/2018
8474   3:18‐cv‐01651‐K   Knight v. DePuy Orthopaedics Incorporated eArizona              2:18‐cv‐00946   6/25/2018
8475   3:18‐cv‐01652‐K   Latta v. Johnson & Johnson Services Inc et al                                   6/25/2018
8476   3:18‐cv‐01653‐K   Tagliamonte et al v. DePuy Orthopaedics Inc et al                               6/25/2018
8477   3:18‐cv‐01658‐K   Oppelt v DePuy Orthopaedics Inc et al                                           6/25/2018
8478   3:18‐cv‐01664‐K   Sharapata v. DePuy Orthopaedics Inc et al                                       6/26/2018
8479   3:18‐cv‐01670‐K   Warren v. DePuy Orthopaedics Inc et al                                          6/26/2018
8480   3:18‐cv‐01676‐K   Gruis v. Johnson & Johnson Services Inc et al                                   6/27/2018
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                   Page 198 of 206 PageID 43236

8481   3:18‐cv‐01681‐K   Olesnavage et al v. Johnson & Johnson Services Inc et al                      6/27/2018
8482   3:18‐cv‐01710‐K   Smith v. Medical Device Business Services In Florida Middle 8:18‐cv‐01283     6/29/2018
8483   3:18‐cv‐01711‐K   Feraca v. Johnson & Johnson et al             New York Eastern2:18‐cv‐01905   6/29/2018
8484   3:18‐cv‐01712‐K   Chadwick et al v. DePuy Orthopaedics Inc et New York Southe7:18‐cv‐04191      6/29/2018
8485   3:18‐cv‐01715‐K   Laubacher et al v. Johnson & Johnson Services Inc et al                       6/29/2018
8486   3:18‐cv‐01720‐K   Meyer v. DePuy Orthopaedics Inc et al                                          7/2/2018
8487   3:18‐cv‐01721‐K   Craig v. DePuy Orthopaedics Inc et al                                          7/2/2018
8488   3:18‐cv‐01731‐K   Spivak v. DePuy Orthopaedics Inc et al                                         7/2/2018
8489   3:18‐cv‐01733‐K   Solomon v. DePuy Orthopaedics Inc et al                                        7/2/2018
8490   3:18‐cv‐01739‐K   Baldyga et al v. DePuy Orthopaedics Inc et al                                  7/3/2018
8491   3:18‐cv‐01794‐K   Nickols v. DePuy Orthopaedics Inc et al                                       7/12/2018
8492   3:18‐cv‐01796‐K   Gratz v. DePuy Orthopaedics Inc et al                                         7/12/2018
8493   3:18‐cv‐01804‐K   Burnett v. DePuy Orthopaedics Inc et al                                       7/13/2018
8494   3:18‐cv‐01807‐K   Huggins v. DePuy Orthopaedics Inc et al                                       7/13/2018
8495   3:18‐cv‐01808‐K   Roesner v. DePuy Orthopaedics Inc et al                                       7/13/2018
8496   3:18‐cv‐01812‐K   Selser et al v. DePuy Orthopaedics Inc et al                                  7/13/2018
8497   3:18‐cv‐01813‐K   Fausey et al v. DePuy Orthopaedics Inc et al                                  7/13/2018
8498   3:18‐cv‐01814‐K   Legas et al v. DePuy Orthopaedics Inc et al                                   7/13/2018
8499   3:18‐cv‐01820‐K   Sessions et al v. DePuy Orthopaedics Inc et aLouisiana Eastern2:18‐cv‐06146   7/13/2018
8500   3:18‐cv‐01821‐K   Peplinski v. DePuy Orthopaedics Inc et al                                     7/13/2018
8501   3:18‐cv‐01852‐K   Royce et al v. DePuy Orthopaedics Inc et al                                   7/18/2018
8502   3:18‐cv‐01857‐K   Powers v. DePuy Orthopaedics Inc et al                                        7/18/2018
8503   3:18‐cv‐01871‐K   Tarr et al v. DePuy Orthopaedics Inc et al                                    7/20/2018
8504   3:18‐cv‐01873‐K   Heimlich v. DePuy Orthopaedics Inc et al                                      7/20/2018
8505   3:18‐cv‐01897‐K   Bowditch et al v. DePuy Orthopaedics Inc et al                                7/24/2018
8506   3:18‐cv‐01905‐K   Austin et al v. DePuy Orthopaedics Inc et al                                  7/24/2018
8507   3:18‐cv‐01915‐K   Focke et al v. DePuy Orthopaedics Inc et al                                   7/25/2018
8508   3:18‐cv‐01917‐K   Thrasher v. Depuy Products, Inc. et al                                        7/26/2018
8509   3:18‐cv‐01919‐K   Casella v. Depuy Products Inc et al                                           7/26/2018
8510   3:18‐cv‐01926‐K   Henriksen v. DePuy Orthopaedics Inc et al                                     7/27/2018
8511   3:18‐cv‐01934‐K   McConnell v. DePuy Orthopaedics Inc et al                                     7/27/2018
8512   3:18‐cv‐01936‐K   Fitzwater v. DePuy Orthopaedics Inc et al                                     7/27/2018
8513   3:18‐cv‐01937‐K   Nash v. DePuy Orthopaedics Inc et al                                          7/27/2018
8514   3:18‐cv‐01938‐K   McClister v. DePuy Orthopaedics Inc et al                                     7/27/2018
8515   3:18‐cv‐01939‐K   Heck v. DePuy Orthopaedics Inc et al                                          7/27/2018
8516   3:18‐cv‐01940‐K   Wallace v. DePuy Orthopaedics Inc et al                                       7/27/2018
8517   3:18‐cv‐01942‐K   Adams v. DePuy Orthopaedics Inc et al                                         7/27/2018
8518   3:18‐cv‐01943‐K   Hazelwood v. DePuy Orthopaedics Inc et al                                     7/27/2018
8519   3:18‐cv‐01944‐K   Leonard v. DePuy Orthopaedics Inc et al                                       7/27/2018
8520   3:18‐cv‐01945‐K   Teixeira v. DePuy Orthopaedics Inc et al                                      7/27/2018
8521   3:18‐cv‐01946‐K   Osterman v. DePuy Orthopaedics Inc et al                                      7/27/2018
8522   3:18‐cv‐01947‐K   Shelton v. DePuy Orthopaedics Inc et al                                       7/27/2018
8523   3:18‐cv‐01948‐K   Levy v. DePuy Orthopaedics Inc et al                                          7/27/2018
8524   3:18‐cv‐01984‐K   Edlin v. Johnson & Johnson Services Inc et al                                 7/31/2018
8525   3:18‐cv‐01989‐K   Eshleman v. DePuy Orthopaedics Inc et al                                       8/1/2018
8526   3:18‐cv‐01991‐K   Diehl et al v. DePuy Orthopaedics Inc et al                                    8/1/2018
8527   3:18‐cv‐01992‐K   Pingleton v. DePuy Orthopaedics Inc et al                                      8/1/2018
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                     Page 199 of 206 PageID 43237

8528   3:18‐cv‐01993‐K   DeVincent v. DePuy Orthopaedics Inc et al                                        8/1/2018
8529   3:18‐cv‐01995‐K   Youngblood v. DePuy Orthopaedics Inc et al                                       8/1/2018
8530   3:18‐cv‐01996‐K   Elder v. DePuy Orthopaedics Inc et al                                            8/1/2018
8531   3:18‐cv‐01997‐K   Jacobs v. Johnson & Johnson Services Inc et al                                   8/1/2018
8532   3:18‐cv‐02005‐K   Detwiler et al v. DePuy Orthopaedics Inc et aAlaska             3:18‐cv‐00158    8/2/2018
8533   3:18‐cv‐02006‐K   James v. DePuy Orthopaedics Inc et al                                            8/2/2018
8534   3:18‐cv‐02007‐K   Rooney v. DePuy Orthopaedics Inc et al                                           8/2/2018
8535   3:18‐cv‐02008‐K   Hull v. DePuy Orthopaedics Inc et al                                             8/2/2018
8536   3:18‐cv‐02010‐K   Johnson v. DePuy Orthopaedics Inc et al                                          8/2/2018
8537   3:18‐cv‐02027‐K   Martella v. DePuy Orthopaedics Inc et al      California Centra 2:18‐cv‐05438    8/3/2018
8538   3:18‐cv‐02028‐K   Wilson et al v. DePuy Orthopaedics Inc et al California Centra 2:18‐cv‐05939     8/3/2018
8539   3:18‐cv‐02033‐K   Lindsey et al v. DePuy Orthopaedics Inc et al                                    8/6/2018
8540   3:18‐cv‐02034‐K   Wheeler et al v. DePuy Orthopaedics Inc et al                                    8/6/2018
8541   3:18‐cv‐02039‐K   Cohen et al v. DePuy Orthopaedics Inc et al                                      8/7/2018
8542   3:18‐cv‐02040‐K   Middlebrooks et al v. DePuy Orthopaedics Inc et al                               8/7/2018
8543   3:18‐cv‐02047‐K   Hunt et al v. DePuy Orthopaedics Inc et al                                       8/7/2018
8544   3:18‐cv‐02054‐K   Bussey et al v. DePuy Orthopaedics Inc et al                                     8/8/2018
8545   3:18‐cv‐02055‐K   Underwood et al v. DePuy Orthopaedics Inc et al                                  8/8/2018
8546   3:18‐cv‐02060‐K   Enterline v. DePuy Orthopaedics Inc et al                                        8/8/2018
8547   3:18‐cv‐02063‐K   Button v. DePuy Orthopaedics Inc et al                                           8/8/2018
8548   3:18‐cv‐02069‐K   Spotwood v. Johnson & Johnson Services, Inc. et al                               8/9/2018
8549   3:18‐cv‐02075‐K   Escott v. Johnson & Johnson Services Inc et al                                   8/9/2018
8550   3:18‐cv‐02077‐K   Bates v. DePuy Orthopaedics Inc et al                                            8/9/2018
8551   3:18‐cv‐02092‐K   Walters et al v. DePuy Orthopaedics Inc et al                                   8/10/2018
8552   3:18‐cv‐02103‐K   DeAngelo et al v. DePuy Orthopaedics Inc et al                                  8/13/2018
8553   3:18‐cv‐02104‐K   Sobchak et al v. DePuy Orthopaedics Inc et al                                   8/13/2018
8554   3:18‐cv‐02106‐K   Oleary v. DePuy Orthopaedics Inc et al                                          8/13/2018
8555   3:18‐cv‐02109‐K   Sexton v. DePuy Orthopaedics Inc et al        New York Eastern1:18‐cv‐03914     8/13/2018
8556   3:18‐cv‐02110‐K   White et al v. DePuy Orthopaedics Inc et al New York Eastern1:18‐cv‐03948       8/13/2018
8557   3:18‐cv‐02132‐K   Houston et al v. DePuy Orthopaedics Inc et al                                   8/15/2018
8558   3:18‐cv‐02133‐K   Trosclair et al v. DePuy Orthopaedics Inc et al                                 8/15/2018
8559   3:18‐cv‐02154‐K   Roehm v. DePuy Orthopaedics Inc et al                                           8/16/2018
8560   3:18‐cv‐02156‐K   Haas v. DePuy Orthopaedics Inc et al                                            8/16/2018
8561   3:18‐cv‐02158‐K   Fisher v. Johnson & Johnson Services Inc et al                                  8/16/2018
8562   3:18‐cv‐02162‐K   Dolan v. DePuy Orthopaedics Inc et al                                           8/16/2018
8563   3:18‐cv‐02181‐K   Victorino et al v. DePuy Orthopaedics Inc et al                                 8/19/2018
8564   3:18‐cv‐02182‐K   Huziarski v. DePuy Orthopaedics Inc et al                                       8/19/2018
8565   3:18‐cv‐02183‐K   Cook et al v. DePuy Orthopaedics Inc et al                                      8/20/2018
8566   3:18‐cv‐02197‐K   Drago v. DePuy Orthopaedics Inc et al                                           8/21/2018
8567   3:18‐cv‐02199‐K   Kiner v. DePuy Orthopaedics Inc et al                                           8/21/2018
8568   3:18‐cv‐02200‐K   Perry v. DePuy Orthopaedics Inc et al                                           8/21/2018
8569   3:18‐cv‐02201‐K   Rogers, et al v. DePuy Orthopaedics Inc et al                                   8/21/2018
8570   3:18‐cv‐02202‐K   Hoagwood et al v. DePuy Orthopaedics Inc et al                                  8/21/2018
8571   3:18‐cv‐02203‐K   Singer et al v. DePuy Orthopaedics Inc et al                                    8/21/2018
8572   3:18‐cv‐02204‐K   Torres v. DePuy Orthopaedics Inc et al                                          8/21/2018
8573   3:18‐cv‐02205‐K   Walsworth v. DePuy Orthopaedics Inc et al                                       8/21/2018
8574   3:18‐cv‐02217‐K   Bunn v. Johnson & Johnson et al                                                 8/22/2018
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                     Page 200 of 206 PageID 43238

8575   3:18‐cv‐02218‐K   Garcia v. DePuy Orthopaedics Inc et al                                          8/22/2018
8576   3:18‐cv‐02219‐K   Davis et al v. Johnson & Johnson et al                                          8/22/2018
8577   3:18‐cv‐02220‐K   Heil v. Johnson & Johnson et al                                                 8/22/2018
8578   3:18‐cv‐02221‐K   Schmidt v. Johnson & Johnson et al                                              8/22/2018
8579   3:18‐cv‐02222‐K   Sims et al v. Johnson & Johnson et al                                           8/22/2018
8580   3:18‐cv‐02223‐K   Stapp et al v. Johnson & Johnson et al                                          8/22/2018
8581   3:18‐cv‐02224‐K   Viita et al v. Johnson & Johnson et al                                          8/22/2018
8582   3:18‐cv‐02244‐K   Howe et al v. DePuy Orthopaedics Inc et al                                      8/24/2018
8583   3:18‐cv‐02269‐K   Parsons et al v. DePuy Orthopaedics Inc et al                                   8/27/2018
8584   3:18‐cv‐02272‐K   Mullins et al v. DePuy Orthopaedics Inc et al                                   8/28/2018
8585   3:18‐cv‐02284‐K   Risty et al v. DePuy Orthopaedics Inc et al                                     8/29/2018
8586   3:18‐cv‐02305‐K   Sedreddine v. DePuy Orthopaedics Inc et al                                      8/30/2018
8587   3:18‐cv‐02343‐K   Westerman v. Depuy Orthopaedics Inc et al                                        9/4/2018
8588   3:18‐cv‐02348‐K   Basso v. DePuy Orthopaedics Inc et al                                            9/5/2018
8589   3:18‐cv‐02361‐K   Mellen v. DePuy Orthopaedics Inc et al                                           9/5/2018
8590   3:18‐cv‐02390‐K   Domenick et al v. DePuy Orthopaedics Inc et al                                  9/10/2018
8591   3:18‐cv‐02391‐K   Kiel v. DePuy Orthopaedics Inc et al                                            9/10/2018
8592   3:18‐cv‐02394‐K   Zmudka v. DePuy Orthopaedics Inc et al                                          9/10/2018
8593   3:18‐cv‐02395‐K   Sharkey v. DePuy Orthopaedics Inc et al                                         9/10/2018
8594   3:18‐cv‐02408‐K   Steinle v. DePuy Orthopaedics Inc et al       Rhode Island      1:18‐cv‐00449   9/10/2018
8595   3:18‐cv‐02413‐K   Olson v. DePuy Orthopaedics Inc et al                                           9/11/2018
8596   3:18‐cv‐02416‐K   Davis v. DePuy Orthopaedics Inc et al                                           9/11/2018
8597   3:18‐cv‐02424‐K   Tepper v. DePuy Orthopaedics Inc et al                                          9/12/2018
8598   3:18‐cv‐02426‐K   Agnello et al v. DePuy Orthopaedics Inc et al                                   9/12/2018
8599   3:18‐cv‐02429‐K   Warner v. DePuy Orthopaedics Inc et al                                          9/12/2018
8600   3:18‐cv‐02430‐K   Gibbs v. DePuy Orthopaedics Inc et al                                           9/12/2018
8601   3:18‐cv‐02436‐K   Malkin v. DePuy Orthopaedics, Inc.            Illinois Northern 1:18‐cv‐05657   9/13/2018
8602   3:18‐cv‐02437‐K   Nelsen v. DePuy Orthopaedics Inc et al                                          9/13/2018
8603   3:18‐cv‐02443‐K   Bozarth et al v. Johnson & Johnson et al                                        9/13/2018
8604   3:18‐cv‐02447‐K   Weishapl et al v. DePuy Orthopaedics Inc et al                                  9/13/2018
8605   3:18‐cv‐02458‐K   Shelton et al v. DePuy Orthopaedics Inc et al                                   9/14/2018
8606   3:18‐cv‐02474‐K   Sweet v. DePuy Orthopaedics Inc et al                                           9/17/2018
8607   3:18‐cv‐02486‐K   Otis v. DePuy Orthopaedics Inc et al                                            9/18/2018
8608   3:18‐cv‐02489‐K   Gatlin v. DePuy Orthopaedics Inc et al                                          9/18/2018
8609   3:18‐cv‐02493‐K   West v. DePuy Orthopaedics Inc et al                                            9/19/2018
8610   3:18‐cv‐02494‐K   Henderson et al v. DePuy Orthopaedics Inc et al                                 9/19/2018
8611   3:18‐cv‐02496‐K   Tinnirello et al v. DePuy Orthopaedics Inc et al                                9/19/2018
8612   3:18‐cv‐02500‐K   Weeks v. Johnson & Johnson Services Inc et al                                   9/19/2018
8613   3:18‐cv‐02505‐K   King v. Johnson & Johnson Services Inc et al                                    9/20/2018
8614   3:18‐cv‐02548‐K   Klinger et al v. DePuy Orthopaedics Inc et al California Centra 2:18‐cv‐06903   9/25/2018
8615   3:18‐cv‐02549‐K   Holguin v. DePuy Orthopaedics Inc et al       California Centra 2:18‐cv‐07246   9/25/2018
8616   3:18‐cv‐02550‐K   Eulitt v. DePuy Orthopaedics Inc et al        California Centra 2:18‐cv‐06901   9/25/2018
8617   3:18‐cv‐02551‐K   Bright v. DePuy Orthopaedics Inc et al        California Centra 2:18‐cv‐06314   9/25/2018
8618   3:18‐cv‐02554‐K   Cleek v. DePuy Orthopaedics Inc et al                                           9/25/2018
8619   3:18‐cv‐02558‐K   Terrell et al v. DePuy Orthopaedics Inc et al                                   9/25/2018
8620   3:18‐cv‐02560‐K   Dalton v. DePuy Orthopaedics Inc et al                                          9/25/2018
8621   3:18‐cv‐02600‐K   Leniski et al v. DePuy Orthopaedics Inc et al                                   9/28/2018
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                    Page 201 of 206 PageID 43239

8622   3:18‐cv‐02617‐K   Aguilar v DePuy Orthopaedics Inc et al                                          10/1/2018
8623   3:18‐cv‐02643‐K   Jaycox et al v. DePuy Orthopaedics Inc et al                                    10/4/2018
8624   3:18‐cv‐02650‐K   Zimmerman v. DePuy Orthopaedics Inc et al                                       10/5/2018
8625   3:18‐cv‐02682‐K   Parkinson v. DePuy Orthopaedics Inc et al                                      10/10/2018
8626   3:18‐cv‐02684‐K   Thompson v. DePuy Orthopaedics Inc et al                                       10/10/2018
8627   3:18‐cv‐02685‐K   Feickert et al v. DePuy Orthopaedics Inc et al                                 10/10/2018
8628   3:18‐cv‐02686‐K   Melillo et al v. DePuy Orthopaedics Inc et al                                  10/10/2018
8629   3:18‐cv‐02687‐K   Olson et al v. DePuy Orthopaedics Inc et al                                    10/10/2018
8630   3:18‐cv‐02688‐K   Scaringelli v. DePuy Orthopaedics Inc et al                                    10/10/2018
8631   3:18‐cv‐02689‐K   Visceglie v. DePuy Orthopaedics Inc et al                                      10/10/2018
8632   3:18‐cv‐02690‐K   Ward v. DePuy Orthopaedics Inc et al                                           10/10/2018
8633   3:18‐cv‐02691‐K   Zupkofska v. DePuy Orthopaedics Inc et al                                      10/10/2018
8634   3:18‐cv‐02716‐K   Rebmann v. Johnson & Johnson Services Inc et al                                10/15/2018
8635   3:18‐cv‐02717‐K   Alberti v. DePuy Orthopaedics Inc et al                                        10/15/2018
8636   3:18‐cv‐02733‐K   Houston v. DePuy Orthopaedics Inc et al                                        10/15/2018
8637   3:18‐cv‐02739‐K   Barner v. DePuy Orthopaedics Inc et al                                         10/15/2018
8638   3:18‐cv‐02744‐K   Cox v. Johnson & Johnson Services Inc et al California Northe4:18‐cv‐05864     10/16/2018
8639   3:18‐cv‐02754‐K   Gammage v. Johnson & Johnson Services IncCalifornia Northe4:18‐cv‐05862        10/16/2018
8640   3:18‐cv‐02760‐K   Baylor et al v. Johnson & Johnson Services Inc et al                           10/17/2018
8641   3:18‐cv‐02764‐K   Barricelli v. DePuy Orthopaedics Inc et al                                     10/17/2018
8642   3:18‐cv‐02767‐K   Riffle v. DePuy Orthopaedics Inc et al                                         10/17/2018
8643   3:18‐cv‐02768‐K   Christenson v. DePuy Orthopaedics Inc et al                                    10/17/2018
8644   3:18‐cv‐02769‐K   Bednarz v. DePuy Orthopaedics Inc et al                                        10/17/2018
8645   3:18‐cv‐02780‐K   Schatzki v. Depuy Orthopaedics Inc et al      Arizona          2:18‐cv‐03149   10/18/2018
8646   3:18‐cv‐02792‐K   Biesemeier v. DePuy Orthopaedics Inc et al                                     10/19/2018
8647   3:18‐cv‐02802‐K   Martin v. DePuy Orthopaedics Inc et al                                         10/22/2018
8648   3:18‐cv‐02803‐K   Adams v. DePuy Orthopaedics Inc et al                                          10/22/2018
8649   3:18‐cv‐02804‐K   Ashlevitz v. DePuy Orthopaedics Inc et al                                      10/22/2018
8650   3:18‐cv‐02805‐K   Gort v. DePuy Orthopaedics Inc et al                                           10/22/2018
8651   3:18‐cv‐02807‐K   Luhrsen v. DePuy Orthopaedics Inc et al                                        10/22/2018
8652   3:18‐cv‐02808‐K   Teaney v. DePuy Orthopaedics Inc et al                                         10/22/2018
8653   3:18‐cv‐02819‐K   Opalkowski et al v. Johnson & Johnson Services Inc et al                       10/23/2018
8654   3:18‐cv‐02822‐K   Fontes et al v. Johnson & Johnson et al                                        10/23/2018
8655   3:18‐cv‐02832‐K   Kreck v. DePuy Orthopaedics Inc et al                                          10/24/2018
8656   3:18‐cv‐02842‐K   Clark et al v. DePuy Orthopaedics Inc et al                                    10/24/2018
8657   3:18‐cv‐02845‐K   Carney et al v. DePuy Orthopaedics Inc et al                                   10/24/2018
8658   3:18‐cv‐02865‐K   Ellis v. DePuy Orthopaedics Inc et al         Ohio Northern 5:18‐cv‐02293      10/25/2018
8659   3:18‐cv‐02866‐K   William J. Garland et al v. DePuy Orthopaedi California Centra 2:18‐cv‐08724   10/25/2018
8660   3:18‐cv‐02867‐K   Cynthia Stentz et al v. DePuy Orthopaedics InCalifornia Centra 2:18‐cv‐08744   10/25/2018
8661   3:18‐cv‐02871‐K   Haskell v. DePuy Orthopaedics Inc et al                                        10/26/2018
8662   3:18‐cv‐02881‐K   Bailey v. Johnson & Johnson Services Inc et al                                 10/29/2018
8663   3:18‐cv‐02889‐K   Stahlhut v. DePuy Orthopaedics Inc et al                                       10/30/2018
8664   3:18‐cv‐02911‐K   Fouts v. DePuy Orthopaedics Inc et al                                           11/1/2018
8665   3:18‐cv‐02916‐K   Matwij et al v. Johnson & Johnson Services, California Northe3:18‐cv‐05871      11/1/2018
8666   3:18‐cv‐02951‐K   Ellis v. DePuy Orthopaedics Inc et al                                           11/6/2018
8667   3:18‐cv‐02952‐K   Sirois v. DePuy Orthopaedics Inc et al                                          11/6/2018
8668   3:18‐cv‐02953‐K   Garza v. DePuy Orthopaedics Inc et al                                           11/6/2018
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                    Page 202 of 206 PageID 43240

8669   3:18‐cv‐02959‐K   Rollins v. DePuy Orthopaedics Inc et al                                          11/6/2018
8670   3:18‐cv‐02963‐K   Reah v. DePuy Orthopaedics Inc et al                                             11/6/2018
8671   3:18‐cv‐02968‐K   Smith v. DePuy Orthopaedics Inc et al                                            11/6/2018
8672   3:18‐cv‐02970‐K   Stokes v. DePuy Orthopaedics Inc et al        Original filing   None             11/6/2018
8673   3:18‐cv‐02971‐K   Dade v. DePuy Orthopaedics Inc et al          Original filing   None             11/6/2018
8674   3:18‐cv‐02972‐K   Morris v. DePuy Orthopaedics Inc et al        Original filing   None             11/6/2018
8675   3:18‐cv‐02981‐K   Carleton v. DePuy Orthopaedics Inc et al                                         11/7/2018
8676   3:18‐cv‐02982‐K   McGrath v. DePuy Orthopaedics Inc et al                                          11/7/2018
8677   3:18‐cv‐02987‐K   Gaumond et al v. DePuy Orthopaedics Inc et al                                    11/7/2018
8678   3:18‐cv‐02989‐K   Miller v DePuy International Limited et al                                       11/7/2018
8679   3:18‐cv‐02990‐K   Guagno v. DePuy Orthopaedics Inc et al                                           11/7/2018
8680   3:18‐cv‐02991‐K   Barker v. DePuy Orthopaedics Inc et al                                           11/7/2018
8681   3:18‐cv‐02994‐K   Bowers v. DePuy Orthopaedics Inc et al                                           11/8/2018
8682   3:18‐cv‐02997‐K   Berns v. DePuy Orthopaedics Inc et al                                            11/8/2018
8683   3:18‐cv‐02998‐K   McInerney v. DePuy Orthopaedics Inc et al                                        11/8/2018
8684   3:18‐cv‐02999‐K   Serepca v. DePuy Orthopaedics Inc et al                                          11/8/2018
8685   3:18‐cv‐03001‐K   Bowden v. DePuy Orthopaedics Inc et al                                           11/8/2018
8686   3:18‐cv‐03004‐K   Kinney v. DePuy Orthopaedics Inc et al                                           11/9/2018
8687   3:18‐cv‐03022‐K   Luffey v. DePuy Orthopaedics Inc et al        Original filing   None            11/12/2018
8688   3:18‐cv‐03025‐K   MSP Recovery Claims Series LLC et al v. Med Florida Southern    1:18‐cv‐24493   11/13/2018
8689   3:18‐cv‐03039‐K   Juzefyk et al v. DePuy Orthopaedics Inc et al                                   11/15/2018
8690   3:18‐cv‐03041‐K   Foreman v. Johnson & Johnson Services Inc et al                                 11/15/2018
8691   3:18‐cv‐03046‐K   Schulman v. DePuy Orthopaedics Inc et al                                        11/15/2018
8692   3:18‐cv‐03054‐K   Frommelt et al v. DePuy Orthopaedics Inc et al                                  11/16/2018
8693   3:18‐cv‐03075‐K   Johnson v. DePuy Orthopaedics Inc et al                                         11/19/2018
8694   3:18‐cv‐03080‐K   Luna et al v. DePuy Inc et al                                                   11/19/2018
8695   3:18‐cv‐03086‐K   Hunt v. DePuy Orthopaedics Inc et al                                            11/20/2018
8696   3:18‐cv‐03096‐K   Sperling v. DePuy Orthopaedics Inc et al                                        11/20/2018
8697   3:18‐cv‐03136‐K   Porter et al v. DePuy Orthopaedics Inc et al                                    11/28/2018
8698   3:18‐cv‐03150‐K   Townes v. DePuy Orthopaedics Inc et al                                          11/29/2018
8699   3:18‐cv‐03158‐K   Hughes v. DePuy Orthopeadics Inc et al                                          11/29/2018
8700   3:18‐cv‐03172‐K   Welti v. DePuy Orthopaedics Inc et al                                           11/30/2018
8701   3:18‐cv‐03177‐K   Self v. DePuy Orthopaedics Inc et al                                            11/30/2018
8702   3:18‐cv‐03181‐K   Barze et al v. DePuy Orthopaedics Inc et al                                      12/3/2018
8703   3:18‐cv‐03184‐K   Duhe, et al v. DePuy Orthopaedics Inc et al                                      12/3/2018
8704   3:18‐cv‐03185‐K   Sinegar et al v. DePuy Orthopaedics Inc et al                                    12/3/2018
8705   3:18‐cv‐03186‐K   Vance et al v. DePuy Orthopaedics Inc et al                                      12/3/2018
8706   3:18‐cv‐03207‐K   Tardonia v. DePuy Orthopaedics Inc et al                                         12/5/2018
8707   3:18‐cv‐03240‐K   May v DePuy Orthopaedics Inc                                                    12/10/2018
8708   3:18‐cv‐03250‐K   Burke v. DePuy Orthopaedics Inc et al                                           12/11/2018
8709   3:18‐cv‐03273‐K   Distefano et al v. Johnson & Johnson Services Inc et al                         12/13/2018
8710   3:18‐cv‐03300‐K   Kuennen et al v. DePuy Orthopaedics Inc et al                                   12/14/2018
8711   3:18‐cv‐03305‐K   Dixon v. DePuy Orthopaedics Inc et al                                           12/17/2018
8712   3:18‐cv‐03340‐K   Schwenn v. DePuy Orthopaedics Inc et al                                         12/19/2018
8713   3:18‐cv‐03347‐K   Nash v. DePuy Orthopaedics Inc et al                                            12/19/2018
8714   3:18‐cv‐03351‐K   Schauer v. Depuy Orthopaedics Inc et al                                         12/19/2018
8715   3:18‐cv‐03401‐K   Bates v. DePuy Orthopaedics Inc et al                                           12/26/2018
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                     Page 203 of 206 PageID 43241

8716   3:18‐cv‐03417‐K   Storm v. DePuy Orthopaedics Inc et al                                           12/28/2018
8717   3:18‐cv‐03419‐K   Moreno v. DePuy Orthopaedics Inc et al                                          12/28/2018
8718   3:18‐cv‐03420‐K   Holler v. DePuy Orthopaedics Inc et al                                          12/28/2018
8719   3:18‐cv‐03430‐K   Klug v. DePuy Orthopeadics Inc et al                                            12/31/2018
8720   3:19‐cv‐00002‐K   Lobitz v. Depuy Orthopaedics Inc et al                                            1/2/2019
8721   3:19‐cv‐00010‐K   Gittins et al v. Medical Device Business Services Inc et al                       1/3/2019
8722   3:19‐cv‐00022‐K   Laitinen et al v. DePuy Orthopaedics Inc et al                                    1/4/2019
8723   3:19‐cv‐00030‐K   Swedorski et al v. DePuy Orthopaedics Inc etMichigan Eastern2:18‐cv‐13420         1/7/2019
8724   3:19‐cv‐00031‐K   Kinne v. DePuy Orthopaedics Inc et al         California Centra 2:18‐cv‐07736     1/7/2019
8725   3:19‐cv‐00033‐K   Knoebel v. DePuy Orthopaedics Inc et al       California Centra 2:18‐cv‐09243     1/7/2019
8726   3:19‐cv‐00034‐K   Mills v. DePuy Orthopaedics Inc et al         California Centra 2:18‐cv‐09244     1/7/2019
8727   3:19‐cv‐00035‐K   Covert v. Johnson & Johnson Inc et al         Alabama Norther2:18‐cv‐01555        1/7/2019
8728   3:19‐cv‐00036‐K   Kruger et al v. Johnson & Johnson et al       Maryland          1:18‐cv‐03688     1/7/2019
8729   3:19‐cv‐00037‐K   Stoudt et al v. DePuy Orthopaedics Inc et al Pennsylvania Eas 5:18‐cv‐04569       1/8/2019
8730   3:19‐cv‐00038‐K   Dickinson v. DePuy Orthopaedics Inc           Connecticut       3:18‐cv‐02002     1/8/2019
8731   3:19‐cv‐00040‐K   Austin v. Johnson & Johnson Services Inc et aCalifornia Northe4:18‐cv‐05866       1/8/2019
8732   3:19‐cv‐00044‐K   Reinecke v. DePuy Orthopaedics Inc et al      California Northe4:18‐cv‐06848      1/8/2019
8733   3:19‐cv‐00045‐K   Sutherland v. DePuy Orthopaedics Inc et al California Northe4:18‐cv‐06850         1/8/2019
8734   3:19‐cv‐00095‐K   Vanorden et al v. DePuy Orthopaedics Inc et al                                   1/11/2019
8735   3:19‐cv‐00098‐K   Pell et al v. DePuy Orthopaedics Inc et al                                       1/11/2019
8736   3:19‐cv‐00111‐K   Harchick v. DePuy Orthopaedics Inc et al                                         1/15/2019
8737   3:19‐cv‐00112‐K   Urbanski et al v. DePuy Orthopaedics Inc et al                                   1/15/2019
8738   3:19‐cv‐00115‐K   Cummings v. DePuy Orthopaedics Inc et al                                         1/15/2019
8739   3:19‐cv‐00117‐K   Skaggs v. DePuy Orthopaedics Inc et al                                           1/15/2019
8740   3:19‐cv‐00132‐K   Rice v. DePuy Orthopaedics Inc et al                                             1/16/2019
8741   3:19‐cv‐00143‐K   Chandler et al v. DePuy Orthopaedics Inc et al                                   1/17/2019
8742   3:19‐cv‐00144‐K   Stehli v. Johnson & Johnson Services Inc et al                                   1/17/2019
8743   3:19‐cv‐00148‐K   Hanson et al v. DePuy Orthopaedics Inc et al                                     1/18/2019
8744   3:19‐cv‐00160‐K   Biggs v. DePuy Orthopaedics Inc et al                                            1/22/2019
8745   3:19‐cv‐00161‐K   Cziok v. DePuy Orthopaedics Inc et al                                            1/22/2019
8746   3:19‐cv‐00162‐K   Feaster v. DePuy Orthopaedics Inc et al                                          1/22/2019
8747   3:19‐cv‐00163‐K   Tsoupeis v. DePuy Orthopaedics Inc et al                                         1/22/2019
8748   3:19‐cv‐00164‐K   Baker v. DePuy Orthopaedics Inc et al                                            1/22/2019
8749   3:19‐cv‐00186‐K   Halbur v. DePuy Orthopaedics Inc et al                                           1/25/2019
8750   3:19‐cv‐00202‐K   Newlan v. Johnson & Johnson Services Inc et al                                   1/25/2019
8751   3:19‐cv‐00214‐K   LaRivierre et al v. DePuy Orthopaedics Inc et al                                 1/25/2019
8752   3:19‐cv‐00226‐K   Janson v. DePuy Orthopaedics Inc et al                                           1/29/2019
8753   3:19‐cv‐00234‐K   Colbert‐Box v. DePuy Orthopaedics Inc et al                                      1/30/2019
8754   3:19‐cv‐00235‐K   Jordan v. Johnson & Johnson Services Inc et al                                   1/30/2019
8755   3:19‐cv‐00243‐K   O'Neal v. DePuy Orthopaedics Inc et al                                           1/31/2019
8756   3:19‐cv‐00275‐K   LeBlanc v. DePuy Inc et al                    Mississippi South3:18‐cv‐00840      2/4/2019
8757   3:19‐cv‐00276‐K   Moriarity et al v. DePuy Inc et al            California Centra 2:19‐cv‐00094     2/4/2019
8758   3:19‐cv‐00277‐K   Shanfeld v. DePuy Orthopaedics Inc et al      California Centra 2:18‐cv‐10526     2/4/2019
8759   3:19‐cv‐00290‐K   Leger et al v. DePuy Inc et al                                                    2/5/2019
8760   3:19‐cv‐00293‐K   Wohlgemuth et al v. DePuy Orthopaedics Inc et al                                  2/5/2019
8761   3:19‐cv‐00301‐K   Mankowski v. DePuy Orthopaedics Inc et al                                         2/6/2019
8762   3:19‐cv‐00302‐K   Levy et al v. DePuy Inc et al                                                     2/6/2019
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                    Page 204 of 206 PageID 43242

8763   3:19‐cv‐00303‐K   Sheares v. Johnson & Johnson Services Inc et al                                  2/6/2019
8764   3:19‐cv‐00333‐K   Motsny v. Johnson & Johnson Services Inc et al                                  2/11/2019
8765   3:19‐cv‐00337‐K   Sullivan v. DePuy Orthopaedics Inc et al                                        2/11/2019
8766   3:19‐cv‐00343‐K   Hale et al v. Johnson & Johnson Services Inc et al                              2/12/2019
8767   3:19‐cv‐00345‐K   Truscott et al v. DePuy Orthopaedics Inc et al                                  2/12/2019
8768   3:19‐cv‐00346‐K   Bishop et al v. DePuy Orthopaedics Inc et al                                    2/12/2019
8769   3:19‐cv‐00362‐K   Bolan v. DePuy Products Inc et al                                               2/13/2019
8770   3:19‐cv‐00364‐K   Koscielak v. DePuy Orthopaedics Inc et al                                       2/13/2019
8771   3:19‐cv‐00367‐K   Broders v. DePuy Inc et al                                                      2/13/2019
8772   3:19‐cv‐00377‐K   Fausey v. DePuy Orthopaedics Inc et al                                          2/15/2019
8773   3:19‐cv‐00382‐K   Gravitt v. DePuy Orthopaedics Inc et al                                         2/15/2019
8774   3:19‐cv‐00384‐K   Holcli v. DePuy Orthopaedics Inc et al                                          2/15/2019
8775   3:19‐cv‐00388‐K   MaCleod v. DePuy Orthopaedics Inc et al                                         2/15/2019
8776   3:19‐cv‐00389‐K   Riffle v. DePuy Orthopaedics Inc et al                                          2/15/2019
8777   3:19‐cv‐00390‐K   Williams v. DePuy Orthopaedics Inc et al                                        2/15/2019
8778   3:19‐cv‐00392‐K   Landgrave v. Johnson & Johnson Services Inc et al                               2/15/2019
8779   3:19‐cv‐00403‐K   Dennis v. DePuy Orthopaedics Inc et al                                          2/18/2019
8780   3:19‐cv‐00424‐K   Abrahamson et al v. DePuy Orthopaedics Inc et al                                2/20/2019
8781   3:19‐cv‐00429‐K   Bartell v. DePuy Orthopaedics Inc et al                                         2/20/2019
8782   3:19‐cv‐00441‐K   Diamond v. DePuy Orthopaedics Inc et al                                         2/20/2019
8783   3:19‐cv‐00512‐K   White v. Johnson & Johnson Services Inc et al                                   2/28/2019
8784   3:19‐cv‐00518‐K   Thomas v. DePuy Orthopaedics Inc et al                                           3/1/2019
8785   3:19‐cv‐00529‐K   Elias v. DePuy Orthopaedics Inc et al                                            3/4/2019
8786   3:19‐cv‐00536‐K   Wiley v. DePuy Orthopaedics Inc et al                                            3/5/2019
8787   3:19‐cv‐00539‐K   Thomas v. DePuy Orthopaedics Inc et al                                           3/5/2019
8788   3:19‐cv‐00544‐K   Braun v. DePuy Orthopaedics Inc et al        New York Wester6:19‐cv‐06124        3/6/2019
8789   3:19‐cv‐00578‐K   Ludik v. DePuy Orthopaedics Inc et al                                            3/7/2019
8790   3:19‐cv‐00594‐K   Ward v. Johnson & Johnson Services Inc et a New York Northe1:18‐cv‐01440        3/12/2019
8791   3:19‐cv‐00595‐K   Martinelli v. DePuy Orthopaedics Inc et al Colorado            1:18‐cv‐03146    3/12/2019
8792   3:19‐cv‐00623‐K   Vasil v. DePuy Orthopaedics Inc et al                                           3/13/2019
8793   3:19‐cv‐00624‐K   Langenbach v. DePuy Orthopaedics Inc et al                                      3/13/2019
8794   3:19‐cv‐00627‐K   Parker et al v. DePuy Orthopaedics Inc et al                                    3/13/2019
8795   3:19‐cv‐00632‐K   Better v. DePuy Orthopaedics Inc et al                                          3/14/2019
8796   3:19‐cv‐00633‐K   Lenzini v. DePuy Orthopaedics Inc et al                                         3/14/2019
8797   3:19‐cv‐00636‐K   Robertson v. DePuy Orthopaedics Inc et al                                       3/14/2019
8798   3:19‐cv‐00638‐K   Trudell v. DePuy Orthopaedics Inc et al                                         3/14/2019
8799   3:19‐cv‐00652‐K   Pelosi et al v. DePuy Orthopaedics Inc et al California Centra 2:19‐cv‐00830    3/15/2019
8800   3:19‐cv‐00653‐K   O'Malley v. DePuy Orthopaedics Inc et al     California Centra 2:19‐cv‐00843    3/15/2019
8801   3:19‐cv‐00654‐K   Maclaughlin v. DePuy Orthopaedics Inc et al California Centra 2:19‐cv‐00848     3/15/2019
8802   3:19‐cv‐00655‐K   Guerriere et al v. DePuy Orthopaedics Inc et California Centra 2:19‐cv‐00849    3/18/2019
8803   3:19‐cv‐00656‐K   Casavant et al v. DePuy Orthopaedics Inc et California Centra 2:19‐cv‐01029     3/18/2019
8804   3:19‐cv‐00657‐K   Messner v. DePuy Orthopaedics Inc et al      California Centra 2:19‐cv‐01030    3/18/2019
8805   3:19‐cv‐00658‐K   Stewart v. DePuy Orthopaedics Inc et al      California Centra 2:19‐cv‐01032    3/18/2019
8806   3:19‐cv‐00708‐K   Lemon et al v. DePuy Orthopaedics, Inc. et a California Northe3:19‐cv‐01095     3/21/2019
8807   3:19‐cv‐00718‐K   Urdiales et al v. DePuy Orthopaedics Inc et al                                  3/22/2019
8808   3:19‐cv‐00753‐K   Martin v. DePuy Orthopaedics Inc et al                                          3/26/2019
8809   3:19‐cv‐00763‐K   Thomas v. DePuy Orthopaedics Inc et al       In Re Pinnacle              2244   3/27/2019
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                     Page 205 of 206 PageID 43243

8810   3:19‐cv‐00766‐K   Young v. DePuy Orthopaedics Inc et al         In Re Pinnacle              2244   3/27/2019
8811   3:19‐cv‐00767‐K   Kaczmarczy v. DePuy Orthopaedics Inc et al In Re Pinnacle                 2244   3/27/2019
8812   3:19‐cv‐00768‐K   Lewis v. DePuy Orthopaedics Inc et al         In Re Pinnacle              2244   3/27/2019
8813   3:19‐cv‐00773‐K   Thoms v. DePuy Orthopaedics Inc et al         Ohio Northern 3:18‐cv‐02421        3/28/2019
8814   3:19‐cv‐00796‐K   Schatz v. DePuy Orthopaedics Inc et al        California Northe4:19‐cv‐01196      4/2/2019
8815   3:19‐cv‐00813‐K   McGurk v. DePuy Orthopaedics Inc et al                                            4/2/2019
8816   3:19‐cv‐00816‐K   Bogutzki v. DePuy Orthopaedics Inc et al                                          4/2/2019
8817   3:19‐cv‐00828‐K   Foertsch v. DePuy Orthopaedics Inc et al                                          4/3/2019
8818   3:19‐cv‐00839‐K   Brown v. DePuy Orthopaedics Inc et al                                             4/3/2019
8819   3:19‐cv‐00841‐K   Pierce v. DePuy Orthopaedics Inc et al                                            4/4/2019
8820   3:19‐cv‐00845‐K   Hughes v. DePuy Orthopaedics, Inc.            Massachusetts 4:19‐cv‐10526         4/4/2019
8821   3:19‐cv‐00850‐K   Patton v. DePuy Orthopaedics Inc et al        California Centra 2:19‐cv‐00081     4/9/2019
8822   3:19‐cv‐00858‐K   Jacke v. Depuy Orthopaedics et al             Montana           6:19‐cv‐00020     4/9/2019
8823   3:19‐cv‐01066‐K   Aligo v. DePuy Orthopaedics Inc et al                                             5/2/2019
8824   3:19‐cv‐01071‐K   Burkes v. DePuy Orthopaedics Inc et al        Louisiana Eastern2:19‐cv‐09312      5/3/2019
8825   3:19‐cv‐01083‐K   Iler v. DePuy Orthopaedics Inc et al                                              5/6/2019
8826   3:19‐cv‐01108‐K   Gentry et al v. DePuy Orthopaedics Inc et al                                      5/8/2019
8827   3:19‐cv‐01124‐K   Sweiss v. DePuy Orthopaedics Inc et al                                            5/9/2019
8828   3:19‐cv‐01136‐K   Bartkovich v DePuy Orthopaedics Inc et al                                        5/13/2019
8829   3:19‐cv‐01154‐K   Perrigo v. DePuy Orthopaedics Inc et al                                          5/14/2019
8830   3:19‐cv‐01157‐K   Semler v. Depuy Orthopaedics Inc et al        California Centra 2:19‐cv‐02971    5/14/2019
8831   3:19‐cv‐01158‐K   Fischbach v. Depuy Orthopaedics Inc et al California Centra 2:19‐cv‐02973        5/14/2019
8832   3:19‐cv‐01289‐K   Rinderknecht v. Depuy Orthopaedics Inc et aMontana              2:19‐cv‐00020    5/30/2019
8833   3:19‐cv‐01332‐K   Lafoe v. Johnson & Johnson Services Inc et al                                     6/3/2019
8834   3:19‐cv‐01365‐K   Blankenbecler v. DePuy Orthopaedics Inc New Mexico              1:19‐cv‐00150     6/7/2019
8835   3:19‐cv‐01409‐K   Brown v. DePuy Orthopaedics Inc et al                                            6/13/2019
8836   3:19‐cv‐01414‐K   Smith v. DePuy Orthopaedics Inc et al                                            6/13/2019
8837   3:19‐cv‐01440‐K   Patrick v. DePuy Orthopaedics Inc et al       New York Northe5:19‐cv‐00460       6/18/2019
8838   3:19‐cv‐01530‐K   Chancellor et al v. DePuy Orthopaedics Inc et al                                 6/25/2019
8839   3:19‐cv‐01531‐K   Gourley et al v. DePuy Orthopaedics Inc et al                                    6/25/2019
8840   3:19‐cv‐01532‐K   Porter v. DePuy Orthopaedics Inc et al                                           6/25/2019
8841   3:19‐cv‐01628‐K   Sikorski v DePuy Orthopaedics Inc et al                                           7/8/2019
8842   3:19‐cv‐01646‐K   Piculell v. DePuy Orthopaedics Inc et al                                         7/10/2019
8843   3:19‐cv‐01653‐K   Bennett v. DePuy Orthopaedics Inc et al       South Carolina 4:19‐cv‐01777       7/11/2019
8844   3:19‐cv‐01666‐K   Lyon v. DePuy Orthopaedics Inc et al                                             7/12/2019
8845   3:19‐cv‐01687‐K   Summers v. DePuy Orthopaedics Inc et al                                          7/15/2019
8846   3:19‐cv‐01703‐K   Maiava et al v. DePuy Orthopaedics Inc et al                                     7/16/2019
8847   3:19‐cv‐01756‐K   Eaton v. DePuy Orthopaedics Inc et al                                            7/23/2019
8848   3:19‐cv‐01757‐K   Simpson v. DePuy Orthopaedics, Inc. et al                                        7/12/2013
8849   3:19‐cv‐01758‐K   Andrychowski v. DePuy Orthopaedics, Inc. et al                                   7/12/2013
8850   3:19‐cv‐01813‐K   Doron v. DePuy Orthopaedics Inc et al                                            7/30/2019
8851   3:19‐cv‐01815‐K   Johnson v. DePuy Orthopaedics Inc et al       Missouri Western4:19‐cv‐00185      7/30/2019
8852   3:19‐cv‐01865‐K   Myers v. DePuy Orthopaedics Inc et al                                             8/5/2019
8853   3:19‐cv‐01944‐K   Bedard v. DePuy Orthopaedics Inc et al        New York Wester1:19‐cv‐00976       8/14/2019
8854   3:19‐cv‐02010‐K   McGraw et al v. DePuy Orthopaedics Inc et al                                     8/22/2019
8855   3:19‐cv‐02011‐K   Coughlin v. DePuy Orthopaedics Inc et al                                         8/22/2019
8856   3:19‐cv‐02044‐K   Michaud v. DePuy Orthopaedics Inc et al       Maine             2:19‐cv‐00381    8/27/2019
        Case 3:11-md-02244-K Document 1103 Filed 05/05/20                     Page 206 of 206 PageID 43244

8857   3:19‐cv‐02073‐K   Gray v. Johnson & Johnson Services Inc et al                                      8/30/2019
8858   3:19‐cv‐02097‐K   Rodeheaver v. DePuy Orthopaedics Inc et al                                         9/4/2019
8859   3:19‐cv‐02158‐K   Maccabe et al v. DePuy Orthopaedics Inc et California Centra 2:19‐cv‐07277        9/13/2019
8860   3:19‐cv‐02247‐K   Guttman v. DePuy Orthopaedics Inc et al                                           9/19/2019
8861   3:19‐cv‐02386‐K   Rowe v. DePuy Orthopaedics Inc et al           Missouri Eastern 4:19‐cv‐02548     10/9/2019
8862   3:19‐cv‐02388‐K   Douglas v DePuy Orthopaedics Inc et al         North Carolina M1:19‐cv‐00848      10/9/2019
8863   3:19‐cv‐02479‐K   Keen et al v. DePuy Orthopaedics Inc et al Colorado              1:19‐cv‐02144   10/21/2019
8864   3:19‐cv‐02494‐K   Trott v. DePuy Orthopaedics Inc et al                                            10/22/2019
8865   3:19‐cv‐02513‐K   Leonard v. DePuy Orthopaedics Inc et al                                          10/23/2019
8866   3:19‐cv‐02535‐K   Mills v. Johnson & Johnson et al               Montana           6:19‐cv‐00062   10/25/2019
8867   3:19‐cv‐02617‐K   House v. DePuy Orthopaedics Inc et al                                             11/4/2019
8868   3:19‐cv‐02776‐K   Geren et al v. DePuy Orthopaedics Inc et al Arkansas Eastern 4:19‐cv‐00771       11/20/2019
8869   3:19‐cv‐02777‐K   Wynn v. DePuy Orthopaedics Inc et al                                             11/20/2019
8870   3:19‐cv‐02834‐K   Kaplan et al v. DePuy Orthopaedics Inc et al                                     11/26/2019
8871   3:19‐cv‐02888‐K   Stull v. Medical Device Business Services Inc et al                               12/6/2019
8872   3:19‐cv‐02939‐K   Whatley v. DePuy Orthopaedics Inc et al                                          12/13/2019
8873   3:19‐cv‐02942‐K   Ferreira et al v. DePuy Orthopaedics Inc et al                                   12/13/2019
8874   3:19‐cv‐03004‐K   Lyon v. DePuy Orthopaedics, Inc. et al         California Northe4:19‐cv‐05270    12/19/2019
8875   3:19‐cv‐03047‐K   Green et al v. DePuy Orthopaedics Inc et al Georgia Southern2:19‐cv‐00145        12/26/2019
8876   3:20‐cv‐00092‐K   West v. Depuy Orthopaedics Inc et al           Alabama Norther5:19‐cv‐01751       1/14/2020
8877   3:20‐cv‐00287‐K   Jennings‐Moline v. DePuy Orthopaedics, Inc.Idaho                 2:19‐cv‐00235     2/5/2020
8878   3:20‐cv‐00349‐K   Laird v. DePuy Orthopaedics Inc et al          Virginia Western 4:20‐cv‐00006     2/13/2020
8879   3:20‐cv‐00362‐K   Fox et al v. DePuy Orthopaedics Inc et al      Tennessee Easter1:19‐cv‐00371      2/14/2020
8880   3:20‐cv‐00450‐K   Smink et al v. DePuy Orthopaedics Inc                                             2/22/2020
8881   3:20‐cv‐00498‐K   Sperry v. DePuy Orthopaedics Inc et al         Missouri Eastern 4:19‐cv‐03164     2/27/2020
8882   3:20‐cv‐00539‐K   Petock v. DePuy Orthopaedics Inc et al                                             3/2/2020
8883   3:20‐cv‐00746‐K   Vroman v. DJD Medical Inc et al                Massachusetts 1:19‐cv‐12314        3/30/2020
8884   3:20‐cv‐00762‐K   Petersen et al v. DePuy Orthopaedics Inc et aNebraska            8:20‐cv‐00102     4/1/2020
8885   3:20‐cv‐00767‐K   Nolan v. DePuy Orthopaedics Inc et al          California Centra 2:20‐cv‐02406     4/1/2020
8886   3:20‐cv‐00892‐K   Malcomb v. Johnson & Johnson Services Inc California Northe4:18‐cv‐05864         10/16/2018
8887   3:20‐cv‐00894‐K   Phares v. Johnson & Johnson Services Inc et California Northe4:18‐cv‐05864       10/16/2018
8888   3:20‐cv‐00895‐K   Hill v. Johnson & Johnson Services Inc et al California Northe4:18‐cv‐05864      10/16/2018
8889   3:20‐cv‐00896‐K   Barnes v. Johnson & Johnson Services Inc et California Northe4:18‐cv‐05866         1/8/2019
8890   3:20‐cv‐00899‐K   Druzynski v. Johnson & Johnson Services Inc California Northe4:18‐cv‐05866         1/8/2019
8891   3:20‐cv‐00900‐K   Iles v. Johnson & Johnson Services Inc et al California Northe4:18‐cv‐05866        1/8/2019
8892   3:20‐cv‐00904‐K   Smith v. Johnson & Johnson Services Inc et aCalifornia Northe4:18‐cv‐05868         1/8/2019
8893   3:20‐cv‐00906‐K   Cole v. Johnson & Johnson Services Inc et al California Northe4:18‐cv‐05870        1/8/2019
8894   3:20‐cv‐00907‐K   Dick v. Johnson & Johnson Services Inc et al California Northe4:18‐cv‐05870        1/8/2019
8895   3:20‐cv‐00908‐K   Guay v. Johnson & Johnson Services Inc et alCalifornia Northe4:18‐cv‐05870         1/8/2019
8896   3:20‐cv‐00909‐K   Holliday v. Johnson & Johnson Services Inc e California Northe4:18‐cv‐05870        1/8/2019
8897   3:20‐cv‐00910‐K   McNeil v. Johnson & Johnson Services Inc et California Northe4:18‐cv‐05870         1/8/2019
8898   3:20‐cv‐00911‐K   Quan v. Johnson & Johnson Services Inc et a California Northe4:18‐cv‐05870         1/8/2019
8899   3:20‐cv‐00912‐K   Rehfield v. Johnson & Johnson Services Inc eCalifornia Northe4:18‐cv‐05870         1/8/2019
8900   3:20‐cv‐00953‐K   Stanfield v. DePuy Orthopaedics Inc et al                                             43938
